Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 1 of 406




  EXHIBIT 396
National, State, and Local Area Vaccination Coverage Among Children Aged 19–35 Months — United States, 2011              7/5/20, 5:40 PM
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 2 of 406


Morbidity and Mortality Weekly Report (MMWR)
Persons using assistive technology might not be able to fully access information in this file. For assistance, please send e-mail to:
mmwrq@cdc.gov. Type 508 Accommodation and the title of the report in the subject line of e-mail.


   National, State, and Local Area Vaccination Coverage Among Children Aged
                       19–35 Months — United States, 2011
Weekly
September 7, 2012 / 61(35);689-696

High vaccination coverage in children by age 2 years has resulted in historically low levels of most vaccine-preventable diseases in
the United States (1), but coverage must be maintained to reduce the burden of disease further and prevent a resurgence of these
diseases, particularly in populations with lower vaccination coverage. This report describes national, state, and selected local area
vaccination coverage by age 19–35 months for children born during January 2008–May 2010, based on 2011 National
Immunization Survey (NIS) results. Vaccination coverage remained above the national Healthy People 2020 target* of 90% for
≥1 dose measles, mumps, rubella vaccine (MMR) (91.6%), ≥3 doses of hepatitis B vaccine (HepB) (91.1%), ≥3 doses of poliovirus
vaccine (93.9%), and ≥1 dose of varicella vaccine (90.8%). For the birth dose of HepB, coverage increased from 64.1% in 2010 to
68.6% in 2011; for the more recently recommended ≥2 doses of hepatitis A vaccine (HepA) and rotavirus vaccines, coverage
increased from 49.7% to 52.2% and from 59.2% to 67.3%, respectively; and for the full series of Haemophilus influenzae type b
vaccine (Hib), coverage increased from 66.8% to 80.4%, reflecting recovery from the Hib shortage that occurred during December
2007–September 2009 (2). The percentage of children who had not received any vaccinations remained at <1%. Children living
below the poverty level had lower coverage than children living at or above poverty for ≥4 doses of diphtheria, tetanus toxoid, and
acellular pertussis vaccine (DTaP) and ≥4 doses of pneumococcal conjugate vaccine (PCV) (by 6 percentage points each); the full
Hib series (by 8 percentage points); and for rotavirus vaccination (by 10 percentage points). Continued partnerships among
national, state, local, private, and public entities are needed to sustain current coverage levels and ensure that coverage for the
more recently recommended vaccines continues to increase for all children.
NIS uses a quarterly, random-digit–dialed sample of telephone numbers to reach households with children aged 19–35 months in
the 50 states and selected local areas and territories,† followed by a mail survey sent to the children's vaccination providers to
collect vaccination information. Data were weighted to represent the population of children aged 19–35 months, with adjustments
for households with multiple telephone lines and mixed telephone use (landline and cellular), household nonresponse, and
exclusion of households without telephone service.§ Beginning in 2011, surveys included landline and cellular telephone
households.¶ During 2011, the response rate** was 61.7% for the landline telephone sample and 25.2% for the cellular telephone
sample. Providers returned adequate vaccination records for 71.6% of children with completed household interviews, for a total of
19,534 children with provider-reported vaccination records included in this report: 17,309 from the landline sampling frame and
2,225 from the cellular telephone sampling frame. Because the number of Hib†† and rotavirus vaccine§§ doses required differs
according to manufacturer, coverage estimates for these vaccines take into account the type of vaccine used. Logistic regression
was used to examine differences among racial/ethnic groups, controlling for poverty status, and to test for significant interactions
between race/ethnicity and poverty status. Statistical analyses were conducted using t-tests based on weighted data and
accounting for the complex survey design. A p-value of <0.05 was considered statistically significant.
From 2010 to 2011, national vaccination coverage increased from 66.8% to 80.4% for the full series of Hib, from 64.1% to 68.6%
for the birth dose of HepB, from 49.7% to 52.2% for ≥2 doses of HepA, and from 59.2% to 67.3% for rotavirus vaccine (Table 1).
For vaccines recommended before the inception of the NIS in 1994, coverage has remained stable since the mid-1990s,¶¶ with
2011 levels of 91.6% for ≥1 dose of MMR, 84.6% for ≥4 doses of DTaP, 91.1% for ≥3 doses of HepB, 90.8% for ≥1 dose of varicella
vaccine, and 93.9% for ≥3 doses of poliovirus vaccine. Coverage with ≥4 doses of PCV was 84.4% in 2011, similar to coverage in
2010. As in 2009 and 2010, the seven-vaccine series (4:3:1:3:3:1:4)*** reported in 2011 excluded Hib because of the Hib shortage
that occurred during December 2007–September 2009 (2). Coverage with the seven-vaccine series, excluding Hib, was 73.6% in
2011, similar to coverage in 2010. However, coverage with the seven-vaccine series (4:3:1:3*:3:1:4)††† that included the full series
of Hib increased from 56.6% in 2010 to 68.5% in 2011 (Table 1).
Children living below the poverty level§§§ had lower coverage than children living at or above the poverty level for ≥3 doses of
DTaP, ≥4 doses of DTaP, primary and full series of Hib, ≥4 doses of PCV, rotavirus vaccine, and the seven-vaccine series


https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm                                                                       Page 1 of 11


                                                                            1                                 Exhibit 396
National, State, and Local Area Vaccination Coverage Among Children Aged 19–35 Months — United States, 2011            7/5/20, 5:40 PM
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 3 of 406
(including and excluding Hib) (Table 2). Children living below the poverty level had higher HepB birth dose coverage than
children living at or above the poverty level. No differences by poverty status were observed for poliovirus vaccine, MMR, ≥3
doses of HepB, varicella vaccine, ≥3 doses of PCV, or ≥2 doses of HepA.
Compared with white children,¶¶¶ black children had lower coverage for ≥4 doses of DTaP, the full series of Hib, ≥4 doses of PCV,
rotavirus vaccine, and the complete 4:3:1:3*:3:1:4 series (Table 2). However, the association of race with coverage did not persist
after adjustment for poverty status. American Indian/Alaska Native (AI/AN) children had lower coverage for ≥4 doses of DTaP
and ≥4 doses of PCV compared with white children. These differences remained after adjustment for poverty status. Black
children and AI/AN children had higher HepB birth dose coverage than white children, which remained significant after
adjustment for poverty. In unadjusted analyses, Hispanic children had higher coverage than white children for the birth dose of
HepB, varicella vaccine, and ≥2 doses of HepA. However, differences in coverage between Hispanic and white children varied by
poverty status, with Hispanic children having higher coverage compared with white children only among those children living
below the poverty level for ≥4 doses of DTaP (84.2% for Hispanic children compared with 78.6% for white children), the full
series of Hib (80.7% compared with 71.7%), ≥4 doses of PCV (84.1% compared with 77.5.%), ≥2 doses of HepA (57.8% compared
with 45.0%), and rotavirus vaccine (66.1% compared with 57.4%). The observed difference in coverage between Hispanic and
white children for varicella vaccine existed for children on both sides of the poverty line; the difference in coverage for the birth
dose if HepB was no longer observed after adjustment for poverty status. Coverage was higher for Asian children compared with
white children, independent of poverty status, for ≥3 doses of DTaP, ≥4 doses of DTaP, poliovirus vaccine, ≥3 doses of HepB, and
varicella vaccine. Asian children had higher full Hib series coverage than white children only among children living below the
poverty level (81.5% for Asian children compared with 71.7% for white children). All other observed differences in coverage
between Hispanic and Asian children and white children did not persist after adjustment for poverty.
Vaccination coverage varied by state, with the largest variations for the birth dose of HepB and the more recently recommended
vaccinations of HepA and rotavirus (Table 3). HepB birth dose coverage ranged from 23.1% in Vermont to 83.4% in Indiana and
North Dakota, ≥2 doses of HepA coverage ranged from 29.3% in South Dakota to 69.2% in Nebraska, and rotavirus vaccine
coverage ranged from 52.2% in Wyoming to 80.0% in Massachusetts. Although state-specific coverage was less variable for
vaccines with longer-standing recommendations (e.g., MMR and DTaP), 15 states had coverage below the Healthy People 2020
objective of 90% for MMR vaccine, and only two states (Nebraska and Hawaii) had coverage ≥90% for ≥4 doses of DTaP.

Reported by
Carla L. Black, PhD, David Yankey, MS, Maureen Kolasa, MPH, Immunization Svcs Div, National Center for Immunization and
Respiratory Diseases, CDC. Corresponding contributor: Carla L. Black, cblack2@cdc.gov, 404-639-8436.

Editorial Note
The results of the 2011 NIS indicate that vaccination coverage among children aged 19–35 months remained stable or increased
compared with 2010 for all recommended vaccines. Coverage continued to meet or exceed national Healthy People 2020
objectives of 90% for MMR, HepB, poliovirus, and varicella vaccine. Coverage with the full series of Hib increased 13.6 percentage
points compared with 2010. This increase likely reflects a recovery from the effect of the recommendation to defer the booster Hib
dose during the Hib shortage that occurred during December 2007–June 2009 (2,3).
Coverage continued to increase for the more recently recommended vaccinations, including HepA and rotavirus, and the birth
dose of HepB. PCV reached coverage levels comparable to those for DTaP, a vaccine that also requires 4 doses but with longer-
standing recommendations. Although coverage did not yet reach the Healthy People 2020 objectives for these vaccines, the
reduction in disease already has been substantial. Incidence of hepatitis A in the United States has decreased an estimated 93%
relative to the prevaccine era (1). Hospitalizations associated with rotavirus infection among infants and young children have
decreased 66%–89% (4,5). Although coverage with ≥4 doses PCV is not yet at 90%, the incidence of invasive pneumococcal
disease in children <5 years caused by the serotypes of Streptococcus pneumoniae contained in the heptavalent PCV had
decreased by 99% by 2007 (6). Incidence of all invasive pneumococcal disease is expected to decrease even further since the
introduction of the 13-valent PCV in 2010.
Coverage for many vaccines differs by poverty level. Although the Vaccines For Children program**** has been successful in
eliminating differences in coverage between children living above and below the poverty level that once existed for vaccines such
as MMR, polio, and HepB (7), coverage among children living below poverty still lags behind coverage of children living at or
above poverty for newer vaccines and vaccines that require 4 doses to complete the series.
Few differences by racial/ethnic group were observed after adjustment for poverty status. Differences in coverage between white
and black children could be explained by a higher prevalence of poverty among black children. AI/AN children had lower
coverage compared with white children for many vaccines, which could not be explained by other, readily apparent factors such as
poverty or the introduction of the cellular telephone sampling frame. Coverage among AI/AN children decreased from 81.8% in

https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm                                                                     Page 2 of 11


                                                                            2                                 Exhibit 396
National, State, and Local Area Vaccination Coverage Among Children Aged 19–35 Months — United States, 2011           7/5/20, 5:40 PM
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 4 of 406
2010 to 72.7% in 2011 for ≥4 doses of DTaP, and from 85.3% to 75.3% for ≥4 doses of PCV. Because of a relatively small sample
size for AI/AN children, differences could be attributable to random variation in the sample. Coverage among children in all other
racial/ethnic groups was similar to or higher than coverage among white children for most vaccines.
Vaccination coverage continues to vary across states. Although coverage remains high nationally for many vaccines, clusters of
unvaccinated children in geographically localized areas leave communities vulnerable to outbreaks of disease. Fifteen states have
MMR coverage below 90%. The recent increases in measles outbreaks in the United States (8) underscore the importance of
maintaining uniformly high coverage to protect from importation and transmission of disease.
The findings in this report are subject to at least four limitations. First, this was the first year that the NIS used a dual-frame
sampling scheme that included landline and cellular telephone households. Estimates might not be comparable with those from
previous years when surveys were conducted only via landline telephone. Although differences between national landline and
dual-frame estimates for specific vaccines in the 2011 NIS were small, with absolute magnitude <1%, larger variations were
observed for state-specific coverage estimates. Comparisons of 2011 estimates with those of previous years at the state level
should be interpreted with caution. Second, underestimates of vaccination coverage might have resulted from the exclusive use of
provider-reported vaccination histories because completeness of these records is unknown, and estimates might have been biased
upwards or downwards if coverage among children for whom provider records were not returned differed from coverage among
children with adequate provider data. Third, bias resulting from nonresponse and exclusion of households without telephone
service might persist after weighting adjustments. Finally, although national coverage estimates are precise, estimates for state
and local areas should be interpreted with caution because of smaller sample sizes and wider confidence intervals.
Most vaccine-preventable diseases have declined to historically low levels in the United States as a result of high vaccination
coverage among preschool-aged children (1). Careful monitoring of coverage levels overall and in subpopulations (e.g., by
race/ethnicity and by geographic area) is important to ensure that all children remain adequately protected. Many states can
supplement NIS estimates with use of immunization information systems to track vaccination coverage at the community level.
The results of the 2011 NIS indicate that coverage among young children has remained stable for vaccines with long-standing
recommendations and continues to increase for more recently recommended vaccines. CDC encourages the use of evidence-based
methods for improving and sustaining coverage, including components such as parent and provider reminders, reducing out-of-
pocket costs, standing orders, home visits to vulnerable populations, vaccination requirements for child care centers, use of
immunization information systems, and vaccination programs in child care centers and Special Supplemental Nutrition Program
for Women, Infants, and Children (WIC) settings†††† (9). Health insurance reforms of the Affordable Care Act require health
plans to cover recommended immunizations without cost to the enrollee when administered by an in-network provider (10).

References
  1. CDC. Vaccine-preventable diseases, immunizations, and MMWR—1961–2011. MMWR 2011;60(Suppl 4):49–57.
  2. CDC. Interim recommendations for the use of Haemophilus influenzae type b (Hib) conjugate vaccines related to the recall
     of certain lots of Hib-containing vaccines (PadvaxHIB and Comvax). MMWR 2007;56:1318–20.
  3. CDC. Updated recommendations for use of Haemophilus influenzae type b (Hib) vaccine: reinstatement of the booster dose
     at ages 12–15 months. MMWR 2009;58:673–4.
  4. Yen C, Tate JE, Wenk JD, Harris M, Parashar UD. Diarrhea-associated hospitalizations among US children over 2 rotavirus
     seasons after vaccine introduction. Pediatrics 2011;127:e9–15.
  5. Payne DC, Staat MA, Edwards KM, et al. Direct and indirect effects of rotavirus vaccination upon childhood hospitalizations
     in 3 US counties, 2006–2009. Clin Infect Dis 2011;53:245–53.
  6. Tan TQ. Pediatric invasive pneumococcal disease in the United States in the era of pneumococcal conjugate vaccines. Clin
     Microbiol Rev 2012;25:409–18.
  7. CDC. Vaccination coverage by race/ethnicity and poverty level among children aged 19–35 months—United States, 1996.
     MMWR 1997;46:963–8.
  8. CDC. Measles—United States, 2011. MMWR 2012;61:253–7.
  9. Community Preventive Services Task Force. The guide to community preventive services. Atlanta, GA: Community
     Preventive Services Task Force; 2011. Available at http://www.thecommunityguide.org/vaccines/universally/index.html .
     Accessed July 25, 2012.
 10. Patient Protection and Affordable Care Act. Pub. L. No. 111-48,124 Stat. 119 (2010).


* Additional information available at http://healthypeople.gov/2020/topicsobjectives2020/objectiveslist.aspx?topicid=23        .
† The nine local areas separately sampled for the 2011 NIS included six areas that receive federal immunization grant funds and
are included in the NIS sample every year (District of Columbia; Chicago, Illinois; New York, New York; Philadelphia County,
Pennsylvania; Bexar County, Texas; and Houston, Texas) and two previously sampled areas (Dallas County, Texas, and El Paso
County, Texas). Prince George's County, Maryland, was newly sampled in 2011. The territory of the U.S. Virgin Islands (including

https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm                                                                   Page 3 of 11


                                                                            3                                 Exhibit 396
National, State, and Local Area Vaccination Coverage Among Children Aged 19–35 Months — United States, 2011           7/5/20, 5:40 PM
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 5 of 406
St. Croix, St. Thomas, St. John, and Water Island) was included in the July–September 2011 NIS sample. Data from the U.S.
Virgin Islands are excluded from national coverage estimates.
§ Statistical methodology of the NIS is available at http://www.cdc.gov/nchs/data/series/sr_02/sr02_138.pdf and
ftp://ftp.cdc.gov/pub/health_statistics/nchs/dataset_documentation/nis/nispuf10_dug.pdf .
¶ A description of the dual-frame sampling methodology is available at http://www.cdc.gov/vaccines/stats-surv/nis/dual-frame-
sampling-08282012.htm.
** The Council of American Survey Research Organization (CASRO) household response rate, calculated as the product of the
resolution rate (percentage of the total telephone numbers called that were classified as nonworking, nonresidential, or
residential), screening completion rate (percentage of known households that were successfully screened for the presence of age-
eligible children), and the interview completion rate (percentage of households with one or more age-eligible children that
completed the household survey). Additional information is available at http://casro.org/codeofstandards.cfm . The CASRO
response rate is equivalent to the American Association for Public Opinion Research (AAPOR) type 3 response rate. Information
about AAPOR response rates is available at http://www.aapor.org/am/template.cfm?
section=standard_definitions1&template=/cm/contentdisplay.cfm&contentid=1814 .
†† Coverage for the primary Hib series was based on receipt of ≥2 or ≥3 doses, depending on product type received. The PRP-
OMB Hib products require a 2-dose primary series with doses at ages 2 months and 4 months. All other Hib products require a 3-
dose primary series with doses at ages 2, 4, and 6 months. Coverage for the full series, which includes the primary series and a
booster dose, was based on receipt of ≥3 or ≥4 doses, depending on product type received. All Hib products require a booster dose
at age 12–15 months.
§§ Coverage for rotavirus vaccine was based on ≥2 or ≥3 doses, depending on product type received (≥2 doses for Rotarix [RV1],
licensed in April 2008, and ≥3 doses for RotaTeq [RV5], licensed in February 2006).
¶¶ Information on coverage with individual vaccines since the inception of NIS in 1994 through 2011 is available at
http://wwwdev.cdc.gov/vaccines/stats-surv/nis/figures/2011_map.htm.
*** The 4:3:1:3:3:1:4 vaccine series includes ≥4 doses of DTaP/DT/DTP, ≥3 doses of poliovirus vaccine, ≥1 dose of measles-
containing vaccine, ≥3 doses of Hib, ≥3 doses of HepB, ≥1 dose of varicella vaccine, and ≥4 doses of PCV.
††† The 4:3:1:3*:3:1:4 vaccine series includes ≥4 doses of DTaP/DT/DTP, ≥3 doses of poliovirus vaccine, ≥1 dose of measles-
containing vaccine, ≥3 or ≥4 doses of Hib (depending on product type of vaccine), ≥3 doses of HepB, ≥1 dose of varicella vaccine,
and ≥4 doses of PCV.
§§§ Poverty status uses income and family size to categorize households into 1) at or above the poverty level and 2) below the
poverty level. Poverty level was based on 2010 U.S. Census poverty thresholds, available at
http://www.census.gov/hhes/www/poverty.html .
¶¶¶ Child's race/ethnicity was reported by their parent or guardian. Children identified as white, black, Asian, or American
Indian/Alaska Native are non-Hispanic. Children identified as multiracial had more than one race category selected. Persons
identified as Hispanic might be of any race.
**** Additional information on the Vaccines for Children program is available at
http://www.cdc.gov/vaccines/programs/vfc/default.htm.
†††† Additional information about WIC is available at http://www.fns.usda.gov/wic                     .


What is already known on this topic?
Healthy People 2020 has set childhood vaccination targets of 90% for ≥1 dose measles, mumps, rubella vaccine (MMR), ≥3 doses
of hepatitis B vaccine (HepB), ≥3 doses of poliovirus vaccine, ≥1 dose of varicella vaccine, ≥4 doses of diphtheria, tetanus, and
pertussis vaccine, ≥4 doses of pneumococcal conjugate vaccine, and the full series of Haemophilus influenzae type b vaccine. For
these and other vaccines, the National Immunization Survey estimates coverage among U.S. children aged 19–35 months.
What is added by this report?
Childhood vaccination coverage remains at or above national target levels for ≥1 dose of MMR (91.6%), ≥3 doses of HepB (91.1%),
≥3 doses of poliovirus vaccine (93.9%), and ≥1 dose of varicella vaccine (90.8%) , and coverage with the more recently
recommended vaccines continues to increase; however, coverage levels vary by state, and differences in coverage by poverty level

https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm                                                                   Page 4 of 11


                                                                            4                                 Exhibit 396
National, State, and Local Area Vaccination Coverage Among Children Aged 19–35 Months — United States, 2011                     7/5/20, 5:40 PM
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 6 of 406
still exist.
What are the implications for public health practice?
Continued partnerships among national, state, local, private, and public entities are needed to sustain current coverage levels and
ensure that coverage levels for the more recently recommended vaccines continue to increase to reduce the burden of vaccine-
preventable diseases and prevent a resurgence of these diseases in the United States.


TABLE 1. Estimated vaccination coverage among children aged 19–35 months, by selected vaccines and
dosages — National Immunization Survey, United States, 2007–2011*

                                                   2007                 2008                 2009             2010          2011
Vaccine
                                                   %      (95% CI) %            (95% CI) %          (95% CI) %     (95% CI) %      (95% CI)

DTaP

≥3 doses                                           95.5 (±0.5)          96.2 (±0.5)          95.0 (±0.6)      95.0 (±0.6)   95.5 (±0.5)

≥4 doses                                           84.5 (±0.7)          84.6 (±1.0)          83.9 (±1.0)      84.4 (±1.0)   84.6 (±1.0)

Poliovirus                                         92.6 (±0.9)          93.6 (±0.6)          92.8 (±0.7)      93.3 (±0.7)   93.9 (±0.6)

MMR ≥1 doses                                       92.3 (±0.9)          92.1 (±0.7)          90.0 (±0.8)      91.5 (±0.7)   91.6 (±0.8)

Hib†

≥3 doses                                           92.9 (±0.7)          90.9 (±0.7)          83.6 (±1.0)      90.4 (±0.9)   94.0 (±0.6)§

Primary series                                     NA                   NA                   92.1 (±0.8)      92.2 (±0.8)   94.2 (±0.6)§

Full series                                        NA                   NA                   54.8 (±1.4)      66.8 (±1.3)   80.4 (±1.1)§

HepB

≥3 doses                                           92.7 (±0.7)          93.5 (±0.7)          92.4 (±0.7)      91.8 (±0.7)   91.1 (±0.7)

1 dose by 3 days (birth)¶                          53.2 (±1.3)          55.3 (±1.3)          60.8 (±1.3)      64.1 (±1.3)   68.6 (±1.3)§

Varicella ≥1 doses                                 90.0 (±0.7)          90.7 (±0.7)          89.6 (±0.8)      90.4 (±0.8)   90.8 (±0.7)

PCV

≥3 doses                                           90.0 (±1.0)          92.8 (±0.6)          92.6 (±0.7)      92.6 (±0.8)   93.6 (±0.6)§

≥4 doses                                           75.3 (±1.3)          80.1 (±1.1)          80.4 (±1.2)      83.3 (±1.0)   84.4 (±1.0)

HepA**

≥1 dose                                            NA                   70.5 (±1.1)          75.0 (±1.1)      78.3 (±1.1)   81.2 (±1.0)§

≥2 doses                                           NA                   40.4 (±1.2)          46.6 (±1.4)      49.7 (±1.4)   52.2 (±1.4)§

Rotavirus††                                        NA                   NA                   43.9 (±1.4)      59.2 (±1.4)   67.3 (±1.3)§

Combined series

4:3:1:3*:3:1§§                                     NA                   NA                   48.3 (±1.4)      59.2 (±1.3)   71.0 (±1.2)§

4:3:1:-:3:1¶¶                                      78.3 (±1.1)          78.7 (±1.1)          77.5 (±1.1)      77.8 (±1.1)   77.6 (±1.2)


https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm                                                                              Page 5 of 11


                                                                            5                                         Exhibit 396
National, State, and Local Area Vaccination Coverage Among Children Aged 19–35 Months — United States, 2011                               7/5/20, 5:40 PM
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 7 of 406
4:3:1:3*:3:1:4***                                  NA                    NA                  44.3 (±1.4)          56.6 (±1.3)       68.5 (±1.3)§

4:3:1:-:3:1:4†††                                   67.0 (±1.3)           70.6 (±1.2)         70.5 (±1.2)          72.7 (±1.2)       73.6 (±1.2)

Children who received no vaccinations              0.6    (±0.1)         0.6    (±0.2)       0.6    (±0.1)        0.7    (±0.2)     0.8    (±0.2)

Abbreviations: CI = confidence interval; DTaP = diphtheria, tetanus toxoids and acellular pertussis vaccine (includes children
who might have been vaccinated with diphtheria, tetanus toxoids, and pertussis vaccine [DTP] and diphtheria and tetanus
toxoids vaccine [DT]); MMR = measles, mumps, and rubella vaccine; Hib = Haemophilus influenzae type b vaccine; HepB =
hepatitis B vaccine; HepA = hepatitis A vaccine; NA = not available (estimate not available if the unweighted sample size for the
denominator was <30 or CI half width / estimate >0.588 or CI half width >10); PCV = pneumococcal conjugate vaccine.
* For 2007, includes children born during January 2004–July 2006; for 2008, children born during January 2005-June 2007;
for 2009, children born during January 2006–July 2008; for 2010, children born during January 2007–July 2009; and for 2011,
children born during January 2008–May 2010.
† Primary series: receipt of ≥2 or ≥3 doses, depending on product type received. Full series: receipt of ≥3 or ≥4 doses, depending
on product type received (primary series and booster dose). Hib coverage for primary or full series not available until 2009.
§ Statistically significant increase in coverage compared with 2010 (p<0.05).
¶ HepB administered between birth and age 3 days.
** HepA coverage not available before 2008.
†† Rotavirus vaccine includes ≥2 or ≥3 doses, depending on the product type received (≥2 doses for Rotarix [RV1] and ≥3 doses
for RotaTeq [RV5]). Estimates of rotavirus vaccine coverage not available before 2009.
§§ 4:3:1:3*:4:3:1 series, referred to as routine, includes ≥4 doses of DTaP/DT/DTP, ≥3 doses of poliovirus vaccine, ≥1 doses of
measles-containing vaccine, full series of Hib (3 or 4 doses, depending on product type), ≥3 doses of HepB, and ≥1 dose of
varicella vaccine.
¶¶ Includes ≥4 doses of DTaP/DT/DTP, ≥3 doses of poliovirus vaccine, ≥1 doses of measles-containing vaccine, ≥3 doses of
HepB, and ≥1 dose of varicella vaccine. Hib is excluded.
*** 4:3:1:3*:3:1:4 series, referred to as routine, includes ≥4 doses of DTaP/DT/DTP, ≥3 doses of poliovirus vaccine, ≥1 doses of
measles-containing vaccine, full series of Hib (3 or 4 doses, depending on product type), ≥3 doses of HepB, ≥1 dose of varicella
vaccine, and ≥4 doses of PCV.
††† Includes ≥4 doses of DTaP/DT/DTP, ≥3 doses of poliovirus vaccine, ≥1 doses of measles-containing vaccine, ≥3 doses of
HepB, ≥1 dose of varicella vaccine, and ≥4 doses of PCV. Hib is excluded.


TABLE 2. Estimated vaccination coverage among children aged 19–35 months, by selected vaccines and
dosages by race/ethnicity* and poverty level† — National Immunization Survey, United States, 2011§

                     Race/Ethnicity ¶                                                                                      Poverty level

                                                                     American
                                                                                                                                          At or
                     White         Black             Hispanic        Indian/Alaska Asian                      Multiracial Below
Vaccine                                                                                                                                   above
                                                                     Native

                           (95%           (95%             (95%                                 (95%              (95%            (95%           (95%
                     %          %                    %               %         (95% CI) %                     %            %              %
                           CI)            CI)              CI)                                  CI)               CI)             CI)            CI)

DTaP

≥ 3 doses            95.5 (±0.7) 94.7 (±1.5)         95.6 (±1.0)     89.6 (±7.3)          97.9 (±1.3)** 95.3 (±2.7) 94.7 (±1.0)†† 96.2 (±0.6)

≥ 4 doses            85.0 (±1.3) 81.3 (±2.9)** 84.1 (±2.2)           72.7 (±9.5)**        92.0 (±2.5)** 87.1 (±3.7) 81.0 (±1.9)†† 86.8 (±1.1)

Poliovirus           93.9 (±0.8) 93.9 (±1.6)         93.8 (±1.4)     88.1 (±7.4)          96.5 (±1.7)** 93.5 (±3.0) 93.6 (±1.0)           94.2 (±0.7)


https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm                                                                                        Page 6 of 11


                                                                            6                                               Exhibit 396
National, State, and Local Area Vaccination Coverage Among Children Aged 19–35 Months — United States, 2011                              7/5/20, 5:40 PM
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 8 of 406
MMR ≥ 1 doses 91.1 (±0.9) 90.8 (±2.2)                92.4 (±1.8)     94.8 (±4.8)          93.9 (±2.8)         91.1 (±3.6) 91.3 (±1.3)     91.7 (±1.0)

Hib§§

Primary series       94.2 (±0.8) 93.0 (±1.8)         94.5 (±1.2)     91.7 (±6.6)          94.6 (±2.3)         94.4 (±2.8) 92.9 (±1.1)†† 95.4 (±0.6)

Full series          81.0 (±1.4) 74.6 (±3.3)** 81.6 (±2.2)           73.7 (±9.6)          83.5 (±4.7)         82.0 (±4.6) 75.5 (±2.1)†† 83.4 (±1.2)

HepB

≥ 3 doses            90.3 (±1.0) 92.1 (±1.8)         91.5 (±1.6)     92.6 (±6.5)          95.5 (±2.0)** 90.7 (±3.7) 91.8 (±1.2)          91.2 (±0.8)

1 dose by 3 days
                 66.0 (±1.6) 73.4 (±3.4)** 70.8 (±2.9)** 83.6 (±5.9)**                    69.0 (±6.5)         65.2 (±6.0) 73.3 (±2.2)†† 65.6 (±1.6)
(birth)¶¶

Varicella ≥ 1
                     89.6 (±1.0) 91.2 (±2.3)         92.0 (±1.5)** 90.1 (±7.2)            93.5 (±2.5)** 91.9 (±3.2) 90.2 (±1.4)          90.9 (±0.8)
doses

PCV

≥ 3 doses            93.4 (±0.8) 93.4 (±1.7)         94.3 (±1.2)     85.5 (±8.7)          92.5 (±2.9)         94.4 (±2.8) 93.4 (±1.1)    94.0 (±0.7)

≥ 4 doses            85.3 (±1.2) 81.3 (±2.8)** 84.6 (±2.1)           75.3 (±9.3)**        84.9 (±4.7)         84.0 (±4.2) 80.6 (±1.9)†† 86.9 (±1.1)

HepA (≥ 2
                     50.0 (±1.6) 50.9 (±3.7)         56.3 (±3.2)** NA                     56.9 (±7.1)** 50.2 (±6.6) 50.7 (±2.5)          53.4 (±1.6)
doses)

Rotavirus***         68.3 (±1.6) 62.5 (±3.5)** 68.3 (±2.9)           57.7 (±9.5)          66.9 (±6.1)         67.8 (±5.7) 61.1 (±2.4)†† 71.1 (±1.4)

Combined series

4:3:1:3*:3:1:4††† 68.8 (±1.6) 63.7 (±3.7)** 69.5 (±2.8)              65.9 (±9.5)          70.8 (±6.1)         70.9 (±5.5) 63.6 (±2.4)†† 71.6 (±1.5)

4:3:1:-:3:1:4§§§ 73.7 (±1.5) 70.7 (±3.4)             74.4 (±2.6)     69.5 (±9.5)          76.6 (±5.4)         74.5 (±5.1)   70.0 (±2.2)†† 76.0 (±1.4)

Abbreviations: CI = confidence interval; DTaP = diphtheria, tetanus toxoids and acellular pertussis vaccine (includes children
who might have been vaccinated with diphtheria, tetanus toxoids, and pertussis vaccine [DTP] and diphtheria and tetanus
toxoids vaccine [DT]); MMR = measles, mumps, and rubella vaccine; Hib = Haemophilus influenzae type b vaccine; HepB =
hepatitis B vaccine; HepA = hepatitis A vaccine; PCV = pneumococcal conjugate vaccine ; NA = not available (estimate not
available if the unweighted sample size for the denominator was <30 or CI half width / estimate >0.588 or CI half width >10).
* Child's race/ethnicity was reported by their parent or guardian. Children identified as white, black, Asian, or American
Indian/Alaska Native are non-Hispanic. Children identified as multiracial had more than one race category selected. Persons
identified as Hispanic might be of any race.
† Poverty level was determined for all children. Children were classified as below poverty if their total family income was less
than the poverty threshold specified for the applicable family size and number of children aged <18 years. All others were
classified as at or above poverty. Poverty thresholds reflect yearly changes in the Consumer Price Index. Thresholds and
guidelines available at http://www.census.gov/hhes/www/poverty.html .
§ Children in the 2011 National Immunization Survey were born during January 2008–May 2010.
¶ Native Hawaiian or other Pacific Islanders were not included in the table because of small sample sizes.
** Statistically significant difference (p<0.05) in estimate compared with white, non-Hispanic children.
†† Statistically significant difference (p<0.05) in estimate compared with children living at or above the poverty level.
§§ Primary series: receipt of ≥2 or ≥3 doses, depending on product type received; full series: primary series and booster dose
includes receipt of ≥3 or ≥4 doses depending on product type received.
¶¶ HepB administered between birth and age 3 days.


https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm                                                                                      Page 7 of 11


                                                                            7                                               Exhibit 396
National, State, and Local Area Vaccination Coverage Among Children Aged 19–35 Months — United States, 2011                            7/5/20, 5:40 PM
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 9 of 406
*** Includes ≥2 or ≥3 doses, depending on product type received (≥2 doses for Rotarix [RV1], ≥3 doses for RotaTeq [RV5]).
††† 4:3:1:3*:3:1:4 series includes ≥4 doses of DTaP/DT/DTP, ≥3 doses of poliovirus vaccine, ≥1 doses of measles-containing
vaccine, full series of Hib (3 or 4 doses, depending on type), ≥3 doses of HepB, ≥1 dose of varicella vaccine, and ≥4 doses of PCV.
§§§ Includes ≥4 doses of DTaP/DT/DTP, ≥3 doses of poliovirus vaccine, ≥1 doses of measles-containing vaccine, ≥3 doses of
HepB, ≥1 dose of varicella vaccine, and ≥4 doses of PCV. Hib is excluded.


TABLE 3. Estimated vaccination coverage for vaccination series (modified)* and selected individual vaccines
among children aged 19–35 months, by state and local area — National Immunization Survey, United States,
2011†

                         MMR (≥1              DTaP (≥4            HepB              HepA (≥2                                Vaccine series
                                                                                                              Rotavirus**
                         doses)               doses)              (birth)§          doses)¶                                 (modified)
State/Area
                                                                         (95%                                      (95%
                         %      (95% CI) %          (95% CI) %                      %       (95% CI)          %             %      (95% CI)
                                                                         CI)                                       CI)

U.S. National            91.6 (±0.8)          84.6 (±1.0)         68.6 (±1.3)†† 52.2 (±1.4)††                 67.3 (±1.3)†† 73.6   (±1.2)

Alabama                  94.0 (±2.9)          87.5 (±4.7)         75.3 (±5.8)       53.7 (±6.5)               75.5 (±5.7)†† 73.3   (±5.9)

Alaska                   90.8 (±3.9)          77.4 (±6.4)         63.9 (±7.1)       48.9 (±7.6)               55.6 (±7.5)   69.0   (±7.0)

Arizona                  86.7 (±6.7)          86.0 (±6.0)         71.2 (±8.2)       51.2 (±9.1)               64.6 (±8.7)   65.1   (±8.8)

Arkansas                 93.7 (±3.2)          84.5 (±5.5)         81.9 (±6.9)       33.2 (±7.2)               62.1 (±7.5)†† 71.5   (±7.1)

California               91.0 (±3.7)          87.7 (±3.9)††       58.4 (±6.3)       59.6 (±6.4)               71.1 (±5.8)†† 78.0   (±4.9)

Colorado                 88.4 (±5.4)          81.0 (±7.7)         57.8 (±8.4)       46.8 (±8.5)               67.7 (±8.1)†† 70.3   (±8.5)

Connecticut              95.0 (±2.6)          88.8 (±3.6)         71.1 (±5.6)†† 53.9 (±6.8)                   69.6 (±6.0)   79.0   (±5.0)

Delaware                 90.6 (±5.1)          83.7 (±6.0)         68.4 (±6.7)       54.5 (±7.3)               72.5 (±6.9)§§ 68.6   (±7.0)

District of Columbia 93.5 (±3.0)              87.4 (±4.6)         74.1 (±6.6)†† 55.8 (±7.3)                   62.1 (±7.0)   76.3   (±5.8)

Florida                  90.8 (±4.1)          84.6 (±5.3)§§       52.7 (±6.9)       45.4 (±6.9)               59.5 (±6.7)   71.6   (±6.2)§§

Georgia                  94.1 (±2.8)          87.5 (±4.4)         82.1 (±4.9)       65.3 (±6.5)               66.0 (±6.6)   79.5   (±5.6)

Hawaii                   94.2 (±3.5)          90.6 (±4.1)         72.9 (±8.0)       51.9 (±8.3)               58.7 (±8.3)   78.5   (±6.9)

Idaho                    89.5 (±4.8)          79.0 (±6.6)         70.2 (±7.5)       45.2 (±8.6)               62.0 (±8.2)†† 66.9   (±7.7)

Illinois                 90.8 (±3.3)          84.0 (±4.6)         69.4 (±5.2)       42.8 (±5.5)               64.1 (±5.5)   71.8   (±5.2)

City of Chicago          90.6 (±4.5)          87.7 (±5.1)         77.3 (±6.1)       50.9 (±7.7)               68.3 (±7.4)   74.1   (±6.5)

Rest of state            90.8 (±4.2)          82.7 (±6.0)         66.6 (±6.8)       40.0 (±6.9)               62.6 (±7.0)   71.1   (±6.7)

Indiana                  90.6 (±3.9)          82.2 (±5.5)         83.4 (±4.6)       50.5 (±6.7)               63.9 (±6.7)   70.1   (±6.3)

Iowa                     86.7 (±5.6)§§        85.7 (±5.5)         69.4 (±6.6)†† 48.8 (±7.3)                   69.9 (±7.0)   77.1   (±6.4)

Kansas                   91.0 (±4.4)          87.6 (±5.1)         77.7 (±7.4)       60.8 (±8.2)††             63.6 (±8.2)   79.7   (±6.1)


Kentucky                 91.4 (±4.9)          87.2 (±5.6)         83.3 (±6.3)       48.5 (±8.6)               66.0 (±7.7)   80.6   (±6.5)††


https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm                                                                                      Page 8 of 11


                                                                            8                                               Exhibit 396
National, State, and Local Area Vaccination Coverage Among Children Aged 19–35 Months — United States, 2011                             7/5/20, 5:40 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 10 of 406
Louisiana                  92.6 (±3.6)        84.2 (±5.1)         76.7 (±6.0)†† 55.5 (±7.0)                   68.9 (±6.9)†† 76.5   (±6.0)

Maine                      90.3 (±4.0)        88.9 (±4.5)         68.8 (±6.2)       40.5 (±6.7)††             59.4 (±6.7)†† 76.6   (±5.6)

Maryland                   95.2 (±2.6)        89.5 (±3.8)         75.1 (±5.5)       55.5 (±6.1)               66.0 (±6.0)†† 78.0   (±5.4)††

Prince George's
                           94.6 (±3.3)        87.5 (±5.3)         81.9 (±5.6)       50.0 (±7.3)               68.5 (±7.0)   76.9   (±6.3)
County

Rest of state              95.3 (±3.0)        89.9 (±4.5)         73.8 (±6.4)       56.6 (±7.1)               65.5 (±7.0)   78.2   (±6.3)

Massachusetts              93.1 (±4.8)        88.4 (±6.2)         70.0 (±7.3)       55.5 (±7.9)               80.0 (±6.4)†† 76.9   (±7.3)

Michigan                   87.6 (±6.2)        81.7 (±6.7)§§       79.7 (±6.7)       53.5 (±7.8)               63.7 (±7.6)   71.8   (±7.4)§§

Minnesota                  96.0 (±3.4)        86.7 (±6.1)         56.8 (±8.0)       52.6 (±8.0)               72.0 (±8.0)   74.9   (±6.9)

Mississippi                89.6 (±4.9)        80.8 (±6.4)         76.1 (±6.8)       42.6 (±7.8)               69.3 (±7.8)†† 71.3   (±7.3)

Missouri                   88.2 (±4.0)        80.8 (±5.3)         72.9 (±5.8)       46.5 (±6.2)               62.7 (±6.2)   67.9   (±6.0)

Montana                    87.8 (±5.2)        76.8 (±7.9)         81.1 (±5.9)†† 43.9 (±9.1)                   59.8 (±8.8)   66.8   (±8.6)

Nebraska                   95.3 (±3.5)        92.3 (±3.9)         77.5 (±6.1)†† 69.2 (±7.3)                   75.5 (±7.2)   82.6   (±5.6)

Nevada                     90.5 (±4.6)        75.2 (±8.0)         65.2 (±8.8)       52.8 (±8.9)               56.6 (±9.0)   66.0   (±8.5)

New Hampshire              92.0 (±4.1)        84.6 (±5.8)         70.7 (±6.9)       54.6 (±7.7)               74.2 (±6.8)   72.6   (±7.1)

New Jersey                 91.3 (±3.5)        86.7 (±4.1)         47.3 (±6.2)†† 42.8 (±6.1)                   56.3 (±6.2)   73.9   (±5.6)††

New Mexico                 93.1 (±3.6)        86.7 (±4.7)††       64.0 (±7.6)       50.0 (±7.7)               72.9 (±6.6)†† 75.6   (±6.0)

New York                   91.0 (±2.8)        82.6 (±3.9)         53.7 (±5.1)       41.9 (±5.1)               60.7 (±5.1)†† 65.1   (±5.1)

City of New York           91.5 (±3.6)        83.2 (±5.4)         46.3 (±7.4)       43.8 (±7.2)               60.5 (±7.2)†† 66.6   (±7.0)

Rest of state              90.6 (±4.3)        82.0 (±5.5)         61.0 (±7.0)       40.0 (±7.2)               60.9 (±7.2)   63.7   (±7.5)


TABLE 3. (Continued) Estimated vaccination coverage for vaccination series (modified)* and selected
individual vaccines among children aged 19–35 months, by state and local area — National Immunization
Survey, United States, 2011†

                       MMR (≥1             DTaP (≥4              HepB              HepA (≥2                                 Vaccine series
                                                                                                          Rotavirus**
                       doses)              doses)                (birth)§          doses)¶                                  (modified)
State/Area
                                                                       (95%                                       (95%
                       %      (95% CI) %          (95% CI) %                       %      (95% CI)        %                 %      (95% CI)
                                                                       CI)                                        CI)

North Carolina         92.3 (±5.1)         81.3 (±7.5)           75.0 (±6.7)       40.8 (±7.6)            70.5 (±7.6)       73.3   (±7.7)

North Dakota           95.8 (±3.0)         89.7 (±4.8)           83.4 (±6.6)       63.0 (±9.0)            74.9 (±8.4)       83.5   (±6.4)

Ohio                   93.3 (±4.2)         85.2 (±7.3)           81.9 (±6.2)       44.7 (±8.2)            64.3 (±7.9)       76.4   (±8.3)

Oklahoma               94.0 (±3.3)         84.1 (±5.3)           70.9 (±6.8)       62.6 (±7.2)            57.6 (±7.4)†† 72.7       (±6.4)††

Oregon                 90.6 (±4.2)         76.6 (±7.8)           66.5 (±7.5)       56.6 (±8.0)            62.2 (±8.0)       65.2   (±8.1)

Pennsylvania           92.8 (±2.7)         85.8 (±3.8)           72.8 (±5.0)       59.2 (±5.3)            76.6 (±4.5)†† 73.0       (±4.9)


https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm                                                                                       Page 9 of 11


                                                                            9                                                Exhibit 396
National, State, and Local Area Vaccination Coverage Among Children Aged 19–35 Months — United States, 2011                         7/5/20, 5:40 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 11 of 406
Philadelphia
                       93.1 (±4.0)         85.4 (±5.6)           75.6 (±6.3)       61.7 (±7.1)            68.9 (±7.0)   70.3   (±7.0)
County

Rest of state          92.8 (±3.1)         85.9 (±4.5)           72.2 (±5.9)       58.8 (±6.2)            78.0 (±5.2)†† 73.5   (±5.6)

Rhode Island           96.6 (±2.0)         84.5 (±5.4)           73.2 (±6.1)       49.3 (±6.9)            75.7 (±6.3)   76.7   (±5.8)

South Carolina         89.3 (±4.9)         79.5 (±6.1)           69.2 (±7.0)       42.6 (±7.5)            55.8 (±7.6)   69.8   (±7.0)

South Dakota           89.2 (±6.9)         75.8 (±9.7)           70.9 (±9.6)       29.3 (±7.9)            NA            NA

Tennessee              91.1 (±3.9)         81.9 (±5.8)§§         61.9 (±7.1)       55.7 (±7.2)            71.1 (±6.6)   73.3   (±6.4)

Texas                  94.3 (±1.7)         82.7 (±3.7)           78.6 (±3.8)†† 60.2 (±4.6)                72.3 (±3.8)†† 74.9   (±3.9)

Bexar County           91.5 (±4.1)         77.0 (±6.3)           63.1 (±6.9)       55.2 (±7.1)            69.1 (±6.6)   69.4   (±6.8)

City of Houston        95.3 (±2.9)         87.2 (±4.7)           79.6 (±5.8)†† 64.9 (±7.2)                65.6 (±8.0)   73.9   (±6.5)

Dallas County          90.8 (±4.3)         78.9 (±6.3)           82.9 (±4.8)†† 55.2 (±7.4)                62.7 (±7.3)   71.3   (±6.7)

El Paso County         92.8 (±4.1)         79.1 (±6.6)           80.5 (±6.1)       53.8 (±7.7)            72.8 (±7.0)   69.0   (±7.2)

Rest of state          95.1 (±2.3)         83.1 (±5.3)           79.3 (±5.5)       60.9 (±6.6)            75.4 (±5.2)†† 76.6   (±5.6)

Utah                   88.8 (±4.6)         82.0 (±5.6)           74.2 (±6.8)       55.6 (±7.3)            68.1 (±6.8)   70.3   (±6.7)

Vermont                95.3 (±2.3)         88.2 (±4.7)           23.1 (±5.8)       44.4 (±7.1)            65.7 (±6.8)†† 73.4   (±6.2)

Virginia               89.0 (±5.2)         84.4 (±6.0)           64.4 (±7.9)       52.3 (±7.9)            75.4 (±6.5)   72.2   (±6.9)

Washington             89.3 (±4.4)         85.5 (±5.3)           71.7 (±6.5)       51.4 (±7.4)            67.7 (±6.7)†† 75.3   (±6.0)

West Virginia          85.8 (±4.3)§§       78.4 (±5.1)           60.7 (±6.1)       56.0 (±6.2)            60.2 (±6.2)†† 67.0   (±5.9)

Wisconsin              94.9 (±2.7)         88.4 (±5.4)           74.5 (±6.6)†† 48.5 (±7.7)                73.8 (±7.3)   79.2   (±6.5)

Wyoming                85.6 (±9.1)         75.5 (±9.5)           70.8 (±7.3)       45.3 (±8.9)††          52.2 (±9.2)   63.2   (±9.7)

U.S. Virgin
                       73.6 (±5.2)         61.8 (±5.7)           78.6 (±4.7)       9.5± (±3.4)            18.1 (±4.7)   46.3   (±5.8)
Islands

Abbreviations: CI = confidence interval; MMR = measles, mumps, and rubella vaccine; DTaP/DT/DTP = diphtheria, tetanus
toxoids, and acellular pertussis vaccine (includes children who might have been vaccinated with diphtheria, tetanus toxoids, and
pertussis vaccine [DTP] and diphtheria and tetanus toxoids vaccine [DT]; HepB = hepatitis B vaccine; HepA = hepatitis A
vaccine; PCV = pneumococcal conjugate vaccine.
* Includes ≥4 doses DTaP/DT/DTP, ≥3 doses of poliovirus vaccine, ≥1 dose of any measles-containing vaccine, ≥3 doses of
HepB, ≥1 dose of varicella vaccine, and ≥4 doses of PCV; Haemophilus influenza type B vaccine is excluded.
† Children in the 2011 National Immunization Survey were born during January 2008–May 2010.
§ 1 or more doses of HepB administered between birth and age 3 days.
¶ ≥2 doses HepA and measured among children aged 19–35 months.
** ≥2 or ≥3 doses of rotavirus vaccine, depending on product type received (≥2 doses for Rotarix [RV1] and ≥3 doses for RotaTeq
[RV5]).
†† Statistically significant increase in coverage compared with 2010 (p<0.05).
§§ Statistically significant decrease in coverage compared with 2010 (p<0.05).


https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm                                                                                  Page 10 of 11


                                                                          10                                             Exhibit 396
National, State, and Local Area Vaccination Coverage Among Children Aged 19–35 Months — United States, 2011                                 7/5/20, 5:40 PM
                        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 12 of 406


  Use of trade names and commercial sources is for identification only and does not imply endorsement by the U.S. Department of Health and Human
  Services.

  References to non-CDC sites on the Internet are provided as a service to MMWR readers and do not constitute or imply endorsement of these organizations
  or their programs by CDC or the U.S. Department of Health and Human Services. CDC is not responsible for the content of pages found at these sites. URL
  addresses listed in MMWR were current as of the date of publication.



All MMWR HTML versions of articles are electronic conversions from typeset documents. This conversion might result in character translation or format errors
in the HTML version. Users are referred to the electronic PDF version (http://www.cdc.gov/mmwr) and/or the original MMWR paper copy for printable
versions of official text, figures, and tables. An original paper copy of this issue can be obtained from the Superintendent of Documents, U.S. Government
Printing Office (GPO), Washington, DC 20402-9371; telephone: (202) 512-1800. Contact GPO for current prices.

**Questions or messages regarding errors in formatting should be addressed to mmwrq@cdc.gov.
Page last reviewed: September 07, 2012
Page last updated: September 07, 2012
Content source: Centers for Disease Control and Prevention


Centers for Disease Control and Prevention 1600 Clifton Road Atlanta, GA 30329-4027, USA
800-CDC-INFO (800-232-4636) TTY: (888) 232-6348 - Contact CDC–INFO




https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm                                                                                          Page 11 of 11


                                                                           11                                                Exhibit 396
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 13 of 406




   EXHIBIT 397
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 14 of 406




                                 1                            Exhibit 397
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 15 of 406




                                 2                            Exhibit 397
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 16 of 406




   EXHIBIT 398
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 17 of 406




                            DEFINITIONS OF INFECTION SEVERITY



Life-threatening/Fatal:

1. Septic shock
2. Any infection clearly linked to death within 2 weeks
3. Life-threatening/fatal infections include:
   • Any proven/probable pulmonary or disseminated mold infection
   • CMV pneumonitis (CXR infiltrate + recovery of virus in BAL specimen or lung biopsy evidence)
   • Disseminated CMV
   • Respiratory virus pneumonitis Influenza/RSV/Parainfluenza virus of lung (CXR infiltrate +
       recovery)
   • Disseminated aspergillus
   • HHV-6 in central nervous system (CNS)
   • Toxoplasma in brain or CNS
   • PCP in lung


Severe:

   1.     Deep tissue (invasive) infection requiring IV or oral antibiotics used to treat infection
   2.     Any infection requiring hospitalization, if outpatient at onset
   3.     Any infection leading to need for oxygen, pressors or fluids to support BP, or intubation
   4.     Severe infections include:
   •      Any proven or probable sinus (limited) mold infection
   •      Pulmonary nodules that decrease in size after a minimum 4 week course of antifungal
          medications active against Aspergillus
   •      Any Bacteremia, catheter-related bloodstream infection (excluding Coagulase negative
          staphylococcus and Diptheroids which are MODERATE infections)
   •      Any infection that requires adjunctive surgical intervention
   •      Any Pneumonia not requiring ventilatory support (see life-threatening/fatal category for specific
          viral pneumonias)
   •      Upper airway (limited) respiratory viruses (firm diagnosis)
   •      CMV antigenemia or PCR positivity treated with an 8 week course of antiviral therapy
   •      Hemorrhagic cystitis due to BK virus
   •      Pseudomembranous colitis due to C. difficile
   •      Typhlitis
   •      Osteomyelitis
   •      Meningitis
   •      Disseminated or complicated zoster (i.e., ophthalmic)




                                          BMT CTN Data Coordinating Center
          Medical College of Wisconsin 8701 Watertown Plank Rd. Milwaukee WI 53226 414-456-8325 Fax: 414-456-6530
       The EMMES Corporation 401 N. Washington Street Suite 700 Rockville MD 20850 301-251-1161 Fax: 301-251-1355
 National Marrow Donor Program® 3001 Broadway Street NE Suite 500 Minneapolis MN 55413 612-362-3425 Fax: 612-627-8125



                                                        1                                                Exhibit 398
 Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 18 of 406
                            DEFINITIONS OF INFECTION SEVERITY

                                                                                                        Page 2 of 2

Moderate:

1. IV or Oral antibiotics used to treat infection with complete resolution within 14 days
2. No need for hospitalization specifically to treat infection
3. If already hospitalized, no need for supplemental oxygen, pressors or fluids to support BP, or
   intubation
4. Moderate infections include:
   • Many gram positive Bacteremias (Coagulase negative staphylococcus, Corynebacterium,
       Proprionibacterium acnes)
   • Any catheter site infection
   • Urinary tract infection
   • Soft tissue infection/infected wound (not extensive, not necrotizing)
   • Localized/dermatomal zoster
   • Oral HSV
   • Esophagitis due to HSV or candida
   • Sinusitis, bacterial
   • Infectious diarrhea, including uncomplicated C. difficile


Disseminated Infections:

1. Two or more non-contiguous sites with the SAME organism
2. A disseminated infection can occur at any level of severity


Recurrence Intervals to Determine Whether an Infection is the Same or New:

1.   CMV, HSV: 2 months (≤ 60 days)
2.   VZV, HZV: 2 weeks (≤ 14 days)
3.   Bacterial, non-C. difficile: 1 week (≤ 7 days)
4.   Bacterial, C. difficile: 1 month (≤ 30 days)
5.   Yeast: 2 weeks (≤ 14 days)
6.   Molds: 3 months (≤ 90 days)
7.   Heliobacter: 1 year (≤ 365 days)
8.   Adenovirus, Enterovirus, Influenza, RSV, Parainfluenza, Rhinovirus: 2 weeks (≤ 14 days)
9.   Polyomavirus: 2 months (≤ 60 days)

For infections coded as “Disseminated,” any previous infection with the same organism but different site
within the recurrence interval for that organism will be counted as part of the disseminated infection.


The Following Should NOT be Reported as an Infection:

1.   Fever of undetermined origin
2.   Upper respiratory infections, presumed viral
3.   Potential infections where antibiotics were given but no infectious etiology identified
4.   Stool candida




                                          BMT CTN Data Coordinating Center
          Medical College of Wisconsin 8701 Watertown Plank Rd. Milwaukee WI 53226 414-456-8325 Fax: 414-456-6530
       The EMMES Corporation 401 N. Washington Street Suite 700 Rockville MD 20850 301-251-1161 Fax: 301-251-1355
 National Marrow Donor Program® 3001 Broadway Street NE Suite 500 Minneapolis MN 55413 612-362-3425 Fax: 612-627-8125



                                                        2                                                Exhibit 398
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 19 of 406




   EXHIBIT 399
Provisional COVID-19 Death Counts by Sex, Age, and Week | Data | Centers for Disease Control and Prevention                         7/5/20, 9:25 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 20 of 406


                                                                                              Data.CDC.gov
                                                                                         Search

     Home          Data Catalog            Developers           Video Guides                                  !"#$%                    Sign In




  Provisional COVID-19 Death Counts by Sex, Age, and
  Week               NCHS


                                                                                  View Data          Visualize &     Export      API        '



  Deaths involving coronavirus disease 2019 (COVID-19) reported
  to NCHS by sex and age group and week ending date.

                                                   Updated July 1, 2020                                  Data Provided by National Center
                                                                                                                      for Health Statistics




                                                                                                                              Mute Dataset
  About this Dataset




https://data.cdc.gov/NCHS/Provisional-COVID-19-Death-Counts-by-Sex-Age-and-W/vsak-wrfu                                                    Page 1 of 4


                                                                             1                                          Exhibit 399
Provisional COVID-19 Death Counts by Sex, Age, and Week | Data | Centers for Disease Control and Prevention                          7/5/20, 9:25 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 21 of 406

     Updated                                          Common Core
     July 1, 2020
                                                         Contact Name                   National Center for Health Statistics
     Data Last           Metadata Last                   Contact Email                  cdcinfo@cdc.gov
     Updated             Updated
                                                         Bureau Code                    009:20
     July 1, 2020        July 1, 2020
                                                         Program Code                   009:020
     Date Created
                                                                                        Number of deaths reported in this table are the
     May 15, 2020
                                                                                        total number of deaths received and coded as of
                                                                                        the date of analysis, and do not represent all

     Views              Downloads                                                       deaths that occurred in that period. Data during
                                                                                        this period are incomplete because of the lag in
     43K                6,128                            Footnotes
                                                                                        time between when the death occurred and
                                                                                        when the death certiﬁcate is completed,
                                                                                        submitted to NCHS and processed for reporting
     Data Provided by             Dataset
                                                                                        purposes. This delay can range from 1 week to 8
     National Center for          Owner
                                                                                        weeks or more.
     Health Statistics            NCHS


           Contact Dataset Owner                      Topics

                                                         Category                       NCHS

                                                                                        nchs, coronavirus, covid-19, sex, age group, wee
                                                         Tags
                                                                                        k, united states


                                                                                                                                Show More




  What's in this Dataset?

     Rows               Columns
     726                8


  Columns in this Dataset

     Column Name                                  Description                                                 Type




https://data.cdc.gov/NCHS/Provisional-COVID-19-Death-Counts-by-Sex-Age-and-W/vsak-wrfu                                                     Page 2 of 4


                                                                             2                                          Exhibit 399
Provisional COVID-19 Death Counts by Sex, Age, and Week | Data | Centers for Disease Control and Prevention                              7/5/20, 9:25 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 22 of 406
     Data as of                                   Date of analysis                                              Date & Time (                  &



     State                                        Jurisdiction of occurrence                                    Plain Text    )                &



     MMWR Week                                    MMWR week number                                              Number        *                &



     Week ending Date                             Week ending date                                              Date & Time (                  &



     Sex                                          Sex                                                           Plain Text    )                &



     Age Group                                    Age group                                                     Plain Text    )                &



     Total Deaths                                 Deaths from all causes of death                               Number        *                &



                                                                                                                                   Show All (8)



                                                                                                              View Data      Create Visualization
  Table Preview




https://data.cdc.gov/NCHS/Provisional-COVID-19-Death-Counts-by-Sex-Age-and-W/vsak-wrfu                                                       Page 3 of 4


                                                                             3                                               Exhibit 399
Provisional COVID-19 Death Counts by Sex, Age, and Week | Data | Centers for Disease Control and Prevention                           7/5/20, 9:25 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 23 of 406

     Data a… +          State        +     MMW… +             Week … +           Sex         +      Age G… +        Total … +       COVID… +

    07/01/2020         United Sta…                      5    02/01/2020          Female            Under 1 ye…             185                 0

    07/01/2020         United Sta…                      5    02/01/2020          Female            1-4 years                   28              0

    07/01/2020         United Sta…                      5    02/01/2020          Female            5-14 years                  48              0

    07/01/2020         United Sta…                      5    02/01/2020          Female            15-24 years             146                 0

    07/01/2020         United Sta…                      5    02/01/2020          Female            25-34 years             328                 0

    07/01/2020         United Sta…                      5    02/01/2020          Female            35-44 years             593                 0

    07/01/2020         United Sta…                      5    02/01/2020          Female            45-54 years            1,287                0

    07/01/2020         United Sta…                      5    02/01/2020          Female            55-64 years            2,957                0

    07/01/2020         United Sta…                      5    02/01/2020          Female            65-74 years            4,905                0

    07/01/2020         United Sta…                      5    02/01/2020          Female            75-84 years            6,730                0

    07/01/2020         United Sta…                      5    02/01/2020          Female            85 years a…           11,128                0

    07/01/2020         United Sta…                      6    02/08/2020          Female            Under 1 ye…             193                 0

    07/01/2020         United Sta…                      6    02/08/2020          Female            1-4 years                   35              0

    07/01/2020         United Sta…                      6    02/08/2020          Female            5-14 years                  43              0



     ,   Previous               Next -                                                                 Showing Rows 1 to 14 out of 726




       About CDC              Jobs          Funding            Policies          Privacy           FOIA          No Fear Act        OIG

                                                          Podcasts/RSS              Contact Us

                           !      "       #      $       %                     Powered By




https://data.cdc.gov/NCHS/Provisional-COVID-19-Death-Counts-by-Sex-Age-and-W/vsak-wrfu                                                    Page 4 of 4


                                                                             4                                           Exhibit 399
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 24 of 406




   EXHIBIT 400
Underlying Cause of Death, 1999-2018 Results Form                                                                                         7/9/20, 5:10 PM
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 25 of 406

    CDC WONDER                                    FAQ       Help        Contact Us          WONDER Search


                                        Underlying Cause of Death, 1999-2018 Results

                        Census Region                            Deaths              Population               Crude Rate Per 100,000
       Census Region 1: Northeast (CENS-R1)                               2,804                610,408                                     459.4
       Census Region 2: Midwest (CENS-R2)                                 5,020                801,327                                     626.5
       Census Region 3: South (CENS-R3)                                   9,424              1,494,786                                     630.5
       Census Region 4: West (CENS-R4)                                    4,219                941,687                                     448.0
                               Total                                   21,467               3,848,208                                      557.8
          Notes:
          Caveats:        Deaths of persons with Age "Not Stated" are included in "All" counts and rates, but are not distributed among age
                          groups, so are not included in age-specific counts, age-specific rates or in any age-adjusted rates. More
                          information. (/wonder/help/ucd.html#Not Stated)


                          The population figures for year 2018 are bridged-race estimates of the July 1 resident population, from the Vintage
                          2018 postcensal series released by NCHS on June 25, 2019. The population figures for year 2017 are bridged-race
                          estimates of the July 1 resident population, from the Vintage 2017 postcensal series released by NCHS on June 27,
                          2018. The population figures for year 2016 are bridged-race estimates of the July 1 resident population, from the
                          Vintage 2016 postcensal series released by NCHS on June 26, 2017. The population figures for year 2015 are
                          bridged-race estimates of the July 1 resident population, from the Vintage 2015 postcensal series released by
                          NCHS on June 28, 2016. The population figures for year 2014 are bridged-race estimates of the July 1 resident
                          population, from the Vintage 2014 postcensal series released by NCHS on June 30, 2015. The population figures
                          for year 2013 are bridged-race estimates of the July 1 resident population, from the Vintage 2013 postcensal
                          series released by NCHS on June 26, 2014. The population figures for year 2012 are bridged-race estimates of the
                          July 1 resident population, from the Vintage 2012 postcensal series released by NCHS on June 13, 2013. The
                          population figures for year 2011 are bridged-race estimates of the July 1 resident population, from the Vintage
                          2011 postcensal series released by NCHS on July 18, 2012. Population figures for 2010 are April 1 Census counts.
                          The population figures for years 2001 - 2009 are bridged-race estimates of the July 1 resident population, from the
                          revised intercensal county-level 2000 - 2009 series released by NCHS on October 26, 2012. Population figures for
                          2000 are April 1 Census counts. Population figures for 1999 are from the 1990-1999 intercensal series of July 1
                          estimates. Population figures for the infant age groups are the number of live births.
                          Note: Rates and population figures for years 2001 - 2009 differ slightly from previously published reports, due to
                          use of the population estimates which were available at the time of release.


                          The population figures used in the calculation of death rates for the age group 'under 1 year' are the estimates of
                          the resident population that is under one year of age. More information. (/wonder/help/ucd.html#Age Group)

          Help:           See Underlying Cause of Death, 1999-2018 Documentation (/wonder/help/ucd.html) for more information.

          Query Date: Jul 9, 2020 8:09:15 PM

          Suggested Citation:
          Centers for Disease Control and Prevention, National Center for Health Statistics. Underlying Cause of Death 1999-2018 on CDC
          WONDER Online Database, released in 2020. Data are from the Multiple Cause of Death Files, 1999-2018, as compiled from data
          provided by the 57 vital statistics jurisdictions through the Vital Statistics Cooperative Program. Accessed at
          http://wonder.cdc.gov/ucd-icd10.html on Jul 9, 2020 8:09:15 PM
          Query Criteria:

          Ten-Year Age Groups: < 1 year
          Year/Month:                  2018
          Group By:                    Census Region
          Show Totals:                 True
          Show Zero Values:            False
          Show Suppressed:             False
          Calculate Rates Per:         100,000
          Rate Options:                Default intercensal populations for years 2001-2009 (except Infant Age Groups)

                                                                                                                        Content source: CDC WONDER




https://wonder.cdc.gov/controller/datarequest/D76;jsessionid=05D9B65F33E540D8BA0094809DE378FD                                                   Page 1 of 1


                                                                           1                                               Exhibit 400
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 26 of 406




   EXHIBIT 401
Underlying Cause of Death, 1999-2018 Results Form                                                                                         7/9/20, 5:20 PM
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 27 of 406

    CDC WONDER                                    FAQ        Help       Contact Us            WONDER Search


                                        Underlying Cause of Death, 1999-2018 Results

                        Census Region                            Deaths              Population               Crude Rate Per 100,000
       Census Region 1: Northeast (CENS-R1)                                130                  610,408                                         21.3
       Census Region 2: Midwest (CENS-R2)                                  510                  801,327                                         63.6
       Census Region 3: South (CENS-R3)                                    672                1,494,786                                         45.0
       Census Region 4: West (CENS-R4)                                     254                  941,687                                         27.0
                               Total                                     1,566                3,848,208                                     40.7
          Notes:
          Caveats:        Deaths of persons with Age "Not Stated" are included in "All" counts and rates, but are not distributed among age
                          groups, so are not included in age-specific counts, age-specific rates or in any age-adjusted rates. More
                          information. (/wonder/help/ucd.html#Not Stated)


                          The population figures for year 2018 are bridged-race estimates of the July 1 resident population, from the Vintage
                          2018 postcensal series released by NCHS on June 25, 2019. The population figures for year 2017 are bridged-race
                          estimates of the July 1 resident population, from the Vintage 2017 postcensal series released by NCHS on June 27,
                          2018. The population figures for year 2016 are bridged-race estimates of the July 1 resident population, from the
                          Vintage 2016 postcensal series released by NCHS on June 26, 2017. The population figures for year 2015 are
                          bridged-race estimates of the July 1 resident population, from the Vintage 2015 postcensal series released by
                          NCHS on June 28, 2016. The population figures for year 2014 are bridged-race estimates of the July 1 resident
                          population, from the Vintage 2014 postcensal series released by NCHS on June 30, 2015. The population figures
                          for year 2013 are bridged-race estimates of the July 1 resident population, from the Vintage 2013 postcensal
                          series released by NCHS on June 26, 2014. The population figures for year 2012 are bridged-race estimates of the
                          July 1 resident population, from the Vintage 2012 postcensal series released by NCHS on June 13, 2013. The
                          population figures for year 2011 are bridged-race estimates of the July 1 resident population, from the Vintage
                          2011 postcensal series released by NCHS on July 18, 2012. Population figures for 2010 are April 1 Census counts.
                          The population figures for years 2001 - 2009 are bridged-race estimates of the July 1 resident population, from the
                          revised intercensal county-level 2000 - 2009 series released by NCHS on October 26, 2012. Population figures for
                          2000 are April 1 Census counts. Population figures for 1999 are from the 1990-1999 intercensal series of July 1
                          estimates. Population figures for the infant age groups are the number of live births.
                          Note: Rates and population figures for years 2001 - 2009 differ slightly from previously published reports, due to
                          use of the population estimates which were available at the time of release.


                          The population figures used in the calculation of death rates for the age group 'under 1 year' are the estimates of
                          the resident population that is under one year of age. More information. (/wonder/help/ucd.html#Age Group)

          Help:           See Underlying Cause of Death, 1999-2018 Documentation (/wonder/help/ucd.html) for more information.

          Query Date: Jul 9, 2020 8:14:01 PM

          Suggested Citation:
          Centers for Disease Control and Prevention, National Center for Health Statistics. Underlying Cause of Death 1999-2018 on CDC
          WONDER Online Database, released in 2020. Data are from the Multiple Cause of Death Files, 1999-2018, as compiled from data
          provided by the 57 vital statistics jurisdictions through the Vital Statistics Cooperative Program. Accessed at
          http://wonder.cdc.gov/ucd-icd10.html on Jul 9, 2020 8:14:01 PM
          Query Criteria:

          ICD-10 Codes:                V01-Y89 (External causes of morbidity and mortality)
          Ten-Year Age Groups: < 1 year
          Year/Month:                  2018
          Group By:                    Census Region
          Show Totals:                 True
          Show Zero Values:            False
          Show Suppressed:             False
          Calculate Rates Per:         100,000
          Rate Options:                Default intercensal populations for years 2001-2009 (except Infant Age Groups)

                                                                                                                        Content source: CDC WONDER




https://wonder.cdc.gov/controller/datarequest/D76;jsessionid=1B1E4BCB4B2E0899202E7E925FC45EAC                                                     Page 1 of 1


                                                                           1                                               Exhibit 401
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 28 of 406




   EXHIBIT 402
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 29 of 406

                                                                Morbidity and Mortality Weekly Report



  Effects of the COVID-19 Pandemic on Routine Pediatric Vaccine Ordering and
                      Administration — United States, 2020
   Jeanne M. Santoli, MD1; Megan C. Lindley, MPH1; Malini B. DeSilva, MD2; Elyse O. Kharbanda, MD2; Matthew F. Daley, MD3; Lisa Galloway1;
Julianne Gee, MPH4; Mick Glover5; Ben Herring6; Yoonjae Kang, MPH1; Paul Lucas, MS1; Cameron Noblit, MPH1; Jeanne Tropper, MPH, MS, MBA1;
                                                    Tara Vogt, PhD1; Eric Weintraub, MPH4


   On May 8, 2020, this report was posted as an MMWR Early                                 for measles-containing-vaccines.¶ VSD is a collaborative proj-
Release on the MMWR website (https://www.cdc.gov/mmwr).                                    ect between CDC’s Immunization Safety Office and eight U.S.
   On March 13, 2020, the president of the United States                                   health care organizations serving publicly and privately insured
declared a national emergency in response to the coronavirus                               patients.** Aggregate counts of measles-containing vaccine
disease 2019 (COVID-19) pandemic (1). With reports of                                      doses administered each week at VSD sites during period 2
laboratory-confirmed cases in all 50 states by that time (2),                              were compared between two pediatric age groups: children aged
disruptions were anticipated in the U.S. health care system’s                              ≤24 months and those aged >24 months through 18 years.
ability to continue providing routine preventive and other                                     Vaccine Tracking System data indicate a notable decrease
nonemergency care. In addition, many states and localities                                 in orders for VFC-funded, ACIP-recommended noninfluenza
issued shelter-in-place or stay-at-home orders to reduce the                               childhood vaccines and for measles-containing vaccines during
spread of COVID-19, limiting movement outside the home                                     period 2 compared with period 1 (Figure). The decline began
to essential activities (3). On March 24, CDC posted guid-                                 the week after the national emergency declaration; similar
ance emphasizing the importance of routine well child care                                 declines in orders for other vaccines were also observed. VSD
and immunization, particularly for children aged ≤24 months,                               data show a corresponding decline in measles-containing
when many childhood vaccines are recommended.*                                             vaccine administrations beginning the week of March 16,
   Two data sources were examined to assess the impact of                                  2020. The decrease was less prominent among children aged
the pandemic on pediatric vaccination in the United States:                                ≤24 months than among older children (Figure). The sub-
Vaccines for Children Program (VFC) provider order data from                               sequent increase in vaccine administrations observed in late
CDC’s Vaccine Tracking System and Vaccine Safety Datalink                                  March was more prominent in younger than older children.
(VSD) vaccine administration data. Vaccination coverage is                                    The substantial reduction in VFC-funded pediatric vac-
the traditional metric used to assess vaccine usage; however,                              cine ordering after the COVID-19 emergency declaration
provider orders and doses administered represent two imme-                                 is consistent with changes in vaccine administration among
diately available proxy measures.                                                          children in the VSD population receiving care through eight
   VFC is a national program that provides federally pur-                                  large U.S. health care organizations. The smaller decline in
chased vaccines to approximately 50% of U.S. children aged                                 measles-containing vaccine administration among children
0–18 years.† Cumulative doses of VFC-funded vaccines                                       aged ≤24 months suggests that system-level strategies to pri-
ordered by health care providers at weekly intervals during                                oritize well child care and immunization for this age group
two periods (January 7, 2019–April 21, 2019 [period 1] and                                 are being implemented. Increases in vaccine administration
January 6, 2020–April 19, 2020 [period 2]) were tallied, and                               to children aged ≤24 months beginning in late March might
differences in cumulative weekly vaccine doses ordered between                             reflect early success of strategies implemented by VSD health
period 2 and period 1 were calculated for all noninfluenza                                 care organizations to promote childhood vaccinations in the
vaccines§ that the Advisory Committee on Immunization                                      context of the pandemic, including outreach to patients over-
Practices (ACIP) recommends for children and, as an example,                               due for vaccinations and changing office workflows to mini-
                                                                                           mize contact between patients (4). Assessment of state and local
* https://www.cdc.gov/coronavirus/2019-ncov/hcp/pediatric-hcp.html.
† Children aged ≤18 years are eligible if they are Medicaid-eligible, uninsured,            ¶ In the United States, two measles-containing vaccines are licensed for routine
  American Indian/Alaska Native, or underinsured and vaccinated at federally                  use in children: measles-mumps-rubella (MMR) vaccine and a combination
  qualified health centers, rural health clinics, or provider sites with an approved          MMR and varicella vaccine (MMRV). The Advisory Committee on
  deputization agreement with the state public health department. https://www.                Immunization Practices recommends that U.S. children receive a 2-dose series
  cdc.gov/vaccines/programs/vfc/index.html.                                                   of measles-containing vaccines at ages 12–15 months and 4–6 years.
§ https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html.
                                                                                           ** https://www.cdc.gov/vaccinesafety/ensuringsafety/monitoring/vsd/.




US Department of Health and Human Services/Centers for Disease Control and Prevention                   MMWR / May 15, 2020 / Vol. 69 / No. 19                          591




                                                                                       1                                                          Exhibit 402
                                                         Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 30 of 406

                                                                                                    Morbidity and Mortality Weekly Report



FIGURE. Weekly changes in Vaccines for Children Program (VFC) provider orders* and Vaccine Safety Datalink (VSD) doses administered† for
routine pediatric vaccines — United States, January 6–April 19, 2020

                                                                                                               Week beginning date
                                                                                   Jan                         Feb                               Mar                        Apr
                                                                       6      13         20   27    3     10         17     24     2       9     16     23     30       6         13




                                                                                                                                                                                                  Cumulative change in all measles-containing doses ordered
                                                                 0                                                                                                                           0
   Cumulative change in all noninfluenza doses ordered




                                                                                                                                                       Noninfluenza doses
      Jan 6–Apr 19, 2020 versus Jan 7–Apr 21, 2019




                                                                                                                                                                                                        Jan 6–Apr 19, 2020 versus Jan 7–Apr 21, 2019
                                                                                                                                                       Measles-containing doses         −50,000
                                                          −500,000
                                                                                                                                                                                       −100,000
                                                         −1,000,000
                                                                                                                                                                                       −150,000

                                                         −1,500,000                                                                                                                    −200,000


                                                         −2,000,000                                                                                                                    −250,000
                                                                              Jan 20: first U.S.                                           Mar 13: U.S.
                                                                           COVID-19 case reported                                      national emergency                              −300,000
                                                         −2,500,000            (Washington)                                                  declared
                                                                                                                                                                                       −350,000
                                                         −3,000,000
                                                                                                                                                                                       −400,000

                                                         −3,500,000                                                                                                                    −450,000


                                                              3,000
                                                                                                                                                       ≤24 mos
                                                              2,500                                                                                    >24 mos–18 yrs
   vaccine doses administered
   No. of measles-containing




                                                              2,000


                                                              1,500


                                                              1,000


                                                               500


                                                                 0
                                                                       6      13         20   27    3     10         17     24     2       9     16     23     30       6         13
                                                                                   Jan                         Feb                               Mar                        Apr
                                                                                                               Week beginning date
* VFC data represent the difference in cumulative doses of VFC-funded noninfluenza and measles-containing vaccines ordered by health care providers at weekly
  intervals between Jan 7–Apr 21, 2019, and Jan 6–Apr 19, 2020.
† VSD data depict weekly measles-containing vaccine doses administered by age group (age ≤24 mos and >24 mos–18 yrs).


vaccination coverage is needed to quantify the impact among                                                                      COVID-19 during well child visits might contribute to the
U.S. children of all ages and prioritize areas for intervention.                                                                 declines observed (5). To the extent that this is the case, remind-
  The ongoing COVID-19 pandemic is a reminder of the                                                                             ing parents of the vital need to protect their children against
importance of vaccination. The identified declines in routine                                                                    serious vaccine-preventable diseases, even as the COVID-19
pediatric vaccine ordering and doses administered might                                                                          pandemic continues, is critical. As social distancing require-
indicate that U.S. children and their communities face                                                                           ments are relaxed, children who are not protected by vaccines
increased risks for outbreaks of vaccine-preventable diseases.                                                                   will be more vulnerable to diseases such as measles. In response,
Parental concerns about potentially exposing their children to                                                                   continued coordinated efforts between health care providers



592                                                              MMWR / May 15, 2020 / Vol. 69 / No. 19              US Department of Health and Human Services/Centers for Disease Control and Prevention




                                                                                                                           2                                                           Exhibit 402
            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 31 of 406

                                                           Morbidity and Mortality Weekly Report



and public health officials at the local, state, and federal levels                                                  References
will be necessary to achieve rapid catch-up vaccination.                             1. Federal Emergency Management Agency. Bringing resources to state,
                                                                                        local, tribal & territorial governments. Washington, DC: US Department
                          Acknowledgments                                               of the Homeland Security, Federal Emergency Management Agency;
                                                                                        2020. https://www.fema.gov/coronavirus/governments
  Vaccine Safety Datalink; Leslie Kuckler, Jingyi Zhu, HealthPartners                2. Bialek S, Bowen V, Chow N, et al.; CDC COVID-19 Response Team.
Institute, Minneapolis, Minnesota.                                                      Geographic differences in COVID-19 cases, deaths, and incidence—
 Corresponding author: Jeanne Santoli, jsantoli@cdc.gov, 404-639-8877.                  United States, February 12–April 7, 2020. MMWR Morb Mortal Wkly
                                                                                        Rep 2020;69:465–71. https://doi.org/10.15585/mmwr.mm6915e4
 1Immunization Services Division, National Center for Immunization and               3. Financial Industry Regulatory Authority. State “shelter-in-place” and
 Respiratory Diseases, CDC; 2HealthPartners Institute, Minneapolis, Minnesota;          “stay-at-home” orders. Washington, DC: Financial Industry Regulatory
 3Institute for Health Research, Kaiser Permanente Colorado, Aurora, Colorado;          Authority; 2020. https://www.finra.org/rules-guidance/key-topics/covid-
 4Division of Healthcare Quality Promotion, National Center for Emerging                19/shelter-in-place
 Zoonotic and Infectious Diseases, CDC; 5Total Solutions, Inc., Madison,             4. Dunn J. Your kids still need their vaccines, even during coronavirus crisis.
 Alabama; 6Carter Consulting, Inc., Atlanta, Georgia.                                   Seattle, WA: Seattle’sChild; 2020. http://www.seattleschild.com/
                                                                                        Your-kids-still-need-their-vaccines-even-during-coronavirus-crisis/
  All authors have completed and submitted the International
                                                                                     5. Hoffman J. Vaccine rates drop dangerously as parents avoid doctor’s visits.
Committee of Medical Journal Editors form for disclosure of potential                   New York Times. April 23, 2020. https://www.nytimes.com/2020/04/23/
conflicts of interest. No potential conflicts of interest were disclosed.               health/coronavirus-measles-vaccines.html




US Department of Health and Human Services/Centers for Disease Control and Prevention            MMWR / May 15, 2020 / Vol. 69 / No. 19                         593




                                                                                 3                                                        Exhibit 402
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 32 of 406




   EXHIBIT 403
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 33 of 406
      VA C C I N E S   INVITED ARTICLE
Stanley A. Plotkin, Section Editor




                     Deaths Reported to the Vaccine Adverse Event
                     Reporting System, United States, 1997–2013
                     Pedro L. Moro, Jorge Arana, Maria Cano, Paige Lewis, and Tom T. Shimabukuro
                     Immunization Safety Ofﬁce, Centers for Disease Control and Prevention, Atlanta, Georgia

                        Background. Vaccines are among the safest medical products in use today. Hundreds of millions of vaccinations




                                                                                                                                                                       Downloaded from https://academic.oup.com/cid/article-abstract/61/6/980/451431 by guest on 10 July 2020
                     are administered in the United States each year. Serious adverse reactions are uncommon. However, temporally as-
                     sociated deaths can occur following vaccination. Our aim was to characterize main causes of death among reports
                     submitted to the US Vaccine Adverse Event Reporting System (VAERS), a spontaneous vaccine safety surveillance
                     system.
                        Methods. We searched VAERS for US reports of death after any vaccination from 1 July 1997 through 31 December
                     2013. Available medical records, autopsy reports, and death certiﬁcates were reviewed to identify cause of death.
                        Results. VAERS received 2149 death reports, most (n = 1469 [68.4%]) in children. Median age was 0.5 years (range,
                     0–100 years); males accounted for 1226 (57%) reports. The total annual number of death reports generally decreased
                     during the latter part of the study period. Most common causes of death among 1244 child reports with available death
                     certiﬁcates/autopsy reports included sudden infant death syndrome (n = 544 [44%]), asphyxia (n = 74 [6.0%]), septi-
                     cemia (n = 61 [4.9%]), and pneumonia (n = 57 [4.6%]). Among 526 adult reports, most common causes of death in-
                     cluded diseases of the circulatory (n = 247 [46.9%]) and respiratory systems (n = 77 [14.6%]), certain infections and
                     parasitic diseases (n = 62 [11.8%]), and malignant neoplasms (n = 20 [3.8%]). For child death reports, 79.4% received
                     >1 vaccine on the same day. Inactivated inﬂuenza vaccine given alone was most commonly associated with death re-
                     ports in adults (51.4%).
                        Conclusions. No concerning pattern was noted among death reports submitted to VAERS during 1997–2013. The
                     main causes of death were consistent with the most common causes of death in the US population.
                        Keywords. death; vaccines; epidemiology; surveillance; vaccine safety.




                     When a death occurs shortly following vaccination, it is                               Deaths following vaccination have had a negative impact
                     important to assess whether it was related to vaccina-                                 on vaccination programs [3, 4], particularly in low- and
                     tion. In 2009–2010, a close temporal association be-                                   middle-income countries implementing large-scale in-
                     tween receipt of the pandemic inﬂuenza A(H1N1)                                         fant vaccination programs [5], even when investigations
                     vaccine ( pH1N1) and 107 deaths (among 15 million                                      do not ﬁnd evidence of a causal relationship.
                     doses of vaccine distributed in Japan) resulted in con-                                   In a review of reports of death following vaccination
                     cern about a possible causal relationship, despite a lack                              submitted to the Vaccine Adverse Event Reporting Sys-
                     of compelling epidemiologic or clinical evidence [1, 2].                               tem (VAERS) from the early 1990s, the Institute of
                                                                                                            Medicine concluded that most were coincidental, not
                                                                                                            causally associated [6]. A separate review of 1266 death
                        Received 14 April 2015; accepted 14 May 2015; electronically published 28 May       reports to VAERS from 1990 to 1997 found that almost
                     2015.
                        Correspondence: Pedro L. Moro, MD, MPH, Immunization Safety Ofﬁce, Division
                                                                                                            half were attributable to sudden infant death syndrome
                     of Healthcare Quality Promotion, Centers for Disease Control and Prevention, 1600      (SIDS), which decreased in frequency following recom-
                     Clifton Rd NE, MS D26, Atlanta, GA 30333 ( pmoro@cdc.gov).
                     Clinical Infectious Diseases® 2015;61(6):980–7
                                                                                                            mendations in the early 1990s to change infant sleep
                     Published by Oxford University Press on behalf of the Infectious Diseases Society of   environment (ie, sleep on back or side) [7]. As new
                     America 2015. This work is written by (a) US Government employee(s) and is in the      vaccines are added to the childhood vaccination sched-
                     public domain in the US.
                     DOI: 10.1093/cid/civ423                                                                ule and use of existing vaccines expands, such as


980   •   CID 2015:61 (15 September)           •   VACCINES



                                                                                              1                                                Exhibit 403
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 34 of 406
the universal recommendation in 2010 for inﬂuenza vaccination            cause of death, and vaccines administered. Calculations were
for all persons aged ≥6 months [8, 9], it is important to continue       performed using SAS software, version 9.2 (SAS Institute,
to monitor death reports to VAERS. We reviewed reports of death          Cary, North Carolina). Because VAERS is a routine surveillance
after vaccination reported to VAERS from 1997 through 2013.              program that does not meet the deﬁnition of research, it is not
                                                                         subject to institutional review board review and informed con-
METHODS                                                                  sent requirements.

Vaccine Adverse Events Reporting System                                  RESULTS
VAERS is a US national vaccine safety surveillance system, co-
administered by the Centers for Disease Control and Prevention           We identiﬁed 2149 death reports in VAERS (Table 1). Most re-
(CDC) and the US Food and Drug Administration, that receives             ports involved children aged 0–17 years and males. Autopsy re-
spontaneous reports of adverse events following vaccination              ports and/or death certiﬁcates were available for 1770 (82.4%)
[10]. VAERS accepts reports from vaccine manufacturers,                  reports. The median onset interval, the period from vaccination to




                                                                                                                                                         Downloaded from https://academic.oup.com/cid/article-abstract/61/6/980/451431 by guest on 10 July 2020
healthcare providers, vaccine recipients, and others. The VAERS          death, was 3 days (range, 0–2442 days) for all ages, 2 days
report form collects information on age, sex, vaccines adminis-          (range, 0–1478 days) for infants (<1 year of age), 5 days (range,
tered, the AE experienced, and health history. Signs and symp-           0–2442 days) for children 1–17 years, and 3 days (range, 0–2011
toms of adverse events are coded by trained personnel using the          days) for adults (≥18 years). Among the 1469 reports in chil-
Medical Dictionary for Regulatory Activities (MedDRA), a                 dren aged 0–17 years, 1166 (79.4%) received >1 vaccine on the
clinically validated, internationally standardized terminology           day of vaccination; among infants (n = 1165), 1004 (86.2%) re-
[11]. Each VAERS report may be assigned 1 or more MedDRA                 ceived >1 vaccine. Among the 666 reports for adults aged ≥18
preferred terms. A report is considered serious based on the             years, 92 (13.8%) received >1 vaccine on the day of vaccination.
Code of Federal Regulations deﬁnition if 1 or more of the fol-
lowing is reported: death, life-threatening illness, hospitaliza-
tion or prolongation of existing hospitalization, or permanent           Table 1. Death Reports in the Vaccine Adverse Event Reporting
disability [12]. For nonmanufacturer serious reports, medical            System Among Persons Vaccinated 1 July 1997–31 December 2013
records are routinely requested and made available to VAERS
                                                                         Characteristic                                                 No. (%)
personnel. For death reports, efforts are made to obtain autopsy
                                                                         Total reports                                               2149
reports and death certiﬁcates that contain information on the
                                                                             Child reports (0–17 y)                                  1469 (68.4)
cause of death.
                                                                             Adult reports (≥18 y)                                    666 (30.9)
   We analyzed VAERS death reports received by 1 June 2014
                                                                             Unknown age                                               14 (0.7)
for individuals vaccinated with any vaccine from 1 July 1997             Age, mo, median (range)                                        6 (0–1204)
through 31 December 2013. Non-US and duplicate death re-                 Age group, ya
ports were excluded. Hearsay reports (secondhand reports)                    <1                                                      1165 (54.2)
with no vaccination date recorded were also excluded.                        1–4                                                      197 (9.2)
                                                                             5–9                                                       30 (1.4)
Clinical Review of Death Reports                                             10–17                                                     77 (3.6)
CDC physicians reviewed the VAERS reports, available autopsy                 18–45                                                    139 (6.5)
ﬁndings, death certiﬁcates, and medical records to assess causes             46–64                                                    152 (7.1)
of death. Cause of death was classiﬁed into major International              ≥65                                                      375 (17.5)
Classiﬁcation of Diseases, Tenth Revision (ICD-10) diagnostic            Male sexb                                                   1226 (57.0)
categories, which have been described previously [13]. We did            Onset, d, median (range), all reportsc                         3 (0–2442)
                                                                         Onset, d, median (range), infants (<1 y)                       2 (0–1478)
not attempt to assess death reports for causal relationships
                                                                         Type of reporterd (n = 2090)
with vaccination, although we did review speciﬁc causes of death
                                                                           Vaccine provider                                           982 (47.1)
where causal relationships between vaccination and death have
                                                                             Other                                                    672 (32.2)
been established or a plausible theoretical risk exists; these in-           Manufacturer                                             288 (13.8)
cluded anaphylaxis, intussusception, Guillain–Barré syndrome                 Parent/patient                                           144 (6.9)
(GBS), yellow fever vaccine–associated viscerotropic disease,            With autopsy report and/or death certificate                1770 (82.4)
smallpox complications leading to death, and syncope after vac-          a
                                                                             Age unknown for 14 reports.
cination leading to head trauma and subsequent death [14].               b
                                                                             Sex unknown for 21 reports.
   We calculated descriptive statistics for sex, age groups, onset       c
                                                                             Onset unknown for 170 reports.
interval (time from vaccination to death), year of vaccination,          d
                                                                             Type of reporter unknown for 63 reports.




                                                                                                VACCINES      •   CID 2015:61 (15 September)   •   981



                                                                     2                                                        Exhibit 403
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 35 of 406




                                                                                                                                                          Downloaded from https://academic.oup.com/cid/article-abstract/61/6/980/451431 by guest on 10 July 2020
Figure 1. Trends in death reports in children (0–17 years old) and adults (≥18 years old) in the Vaccine Adverse Event Reporting System, 1 July 1997–31
December 2013.



  The number of death reports in children exceeded those in                   (n = 375 [62.2%]) (Table 3). SIDS reports were most common
adults in all years, and in both groups the number of reports                 among children who had received DTaP-HepB-IPV (diphtheria
has decreased in recent years (Figure 1).                                     and tetanus toxoids and acellular pertussis adsorbed, hepatitis
                                                                              B, and inactivated poliovirus vaccine) plus Haemophilus inﬂu-
Reports of Children                                                           enzae type b (Hib) plus 7- or 13-valent pneumococcal conjugate
Causes of Death                                                               vaccine (PCV7 or PCV13) (11.6%) followed by HepB vaccine
Among reports of death in children with autopsy ﬁndings and/                  given alone (9%).
or death certiﬁcates available for review, the most common
causes of death by ICD-10 major group (Table 2) included                      Vaccines Administered
SIDS and diseases of the respiratory system, with pneumonia                   The most common vaccines and vaccine combinations associ-
as the most common cause of death in the respiratory category.                ated with child death reports for all years combined are listed in
“Injury, poisoning and certain other consequences of external                 Table 4. For child death reports, 79.4% received >1 vaccine on
causes” were noted in 96 reports, with asphyxiation being the                 the same day. The most common vaccines in children were
most common cause of death in this category. Septicemia or                    DTaP-HepB-IPV + Hib + PCV7 or PCV13 (n = 127 [8.7%])
sepsis was the fourth most common cause of death. In 146 of                   followed by HepB vaccine given alone (n = 115 [7.8%]).
1244 (11.7%) reports, the autopsy report or death certiﬁcate                     Among children aged 0–17 years, DTaP vaccine was most
stated the cause of death was undetermined. SIDS reports pro-                 common among death reports from 1998 through 2002 (Fig-
gressively decreased in frequency from a peak in 1998 (n = 50)                ure 2). From 2003 through 2009, PCV7 became the predominant
to a nadir in 2011 (n = 21). Most SIDS cases were among infants               vaccine seen in death reports, and in 2011 and 2012, PCV13 was
2–4 months of age (n = 398 [66%]) and mostly among males                      the predominant vaccine. PCV7 was licensed and recommended


982   •   CID 2015:61 (15 September)   •   VACCINES



                                                                         3                                                      Exhibit 403
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 36 of 406
Table 2. Most Common Causes of Death Among Reports in                                 Table 3. Characteristics of Sudden Infant Death Syndrome
Persons Aged 0–17 Years (n = 1244) in the Vaccine Adverse                             Reports in the Vaccine Adverse Event Reporting System, 1997–2013
Event Reporting System, 1 July 1997–31 December 2013
                                                                                      Characteristic                                                      No. (%)
ICD-10 Major Group                                                   No.(%)           SIDS reports                                                      603 (28.1)
Symptoms, signs, and abnormal clinical and                         703 (56.5)         Male sexa                                                         375 (62.2)
   laboratory findings, not elsewhere classified                                      Onset, d, median (range)                                            3 (0–121)
  Sudden infant death syndrome                                     544                Age, mo, median (range)                                              2 (0–37)
  Undetermined                                                     146
                                                                                      Type of reporterb (n = 581)
Diseases of the respiratory system                                  98 (7.9)            Provider                                                        340 (58.5)
   Pneumonia                                                        57                     Other                                                        171 (29.4)
Injury, poisoning, and certain other                                96 (7.7)
                                                                                       Parent/patient                                                    37 (6.4)
   consequences of external causes
                                                                                      Manufacturer                                                       33 (5.7)
  Asphyxiation                                                      74
                                                                                      Age group, mo (n = 603)
Certain infections and parasitic diseases                           80 (6.4)




                                                                                                                                                                         Downloaded from https://academic.oup.com/cid/article-abstract/61/6/980/451431 by guest on 10 July 2020
                                                                                           <12                                                          582 (96.5)
  Septicemia, sepsis                                                61
                                                                                           12–48                                                         20 (3.3)
Diseases of the nervous system                                      73 (5.9)
                                                                                           Unknown                                                         1 (0.2)
  Meningitis                                                        18
                                                                                      No. of SIDS reports with autopsy reports and/or                   544 (90.2)
  Seizures                                                          18
                                                                                        death certificate
Diseases of the circulatory system                                  69 (5.5)          Top 4 vaccines given individually or simultaneously
  Other forms of heart disease                                      54
                                                                                           DTaP-HepB-IPV + Hib + PCV7 or PCV13                           70 (11.6)
Congenital malformations, deformations,                             39 (3.1)
                                                                                           HepB                                                          54 (8.9)
  chromosomal abnormalities
                                                                                           DTaP + Hib-HepB + IPV + PCV7 or PCV13                         52 (8.6)
Diseases of the digestive system                                    25 (2.0)
                                                                                           DTaP + Hep B + Hib + IPV                                      47 (7.8)
External causes of morbidity                                        16 (1.3)
                                                                                           DTaP + Hib + IPV + PCV7 or PCV13                              42 (6.9)
  Assault                                                           11
Other causes of death                                               45 (3.6)          Total death reports = 2149.
                                                                                      Abbreviations: DTaP, diphtheria, tetanus, and acellular pertussis vaccine; DTaP-
Abbreviation: ICD-10, International Classification of Diseases, Tenth Revision.       IPV-Hib, combination diphtheria, tetanus, and acellular pertussis, inactivated
                                                                                      poliovirus, and Haemophilus influenzae type b conjugate vaccine; HepB,
                                                                                      hepatitis B vaccine; Hib, Haemophilus influenzae type b conjugate vaccine;
                                                                                      Hib-HepB, combination Haemophilus influenzae type b conjugate and hepa-
                                                                                      titis B vaccine; IPV, inactivated poliovirus vaccine; PCV7, 7-valent pneumococ-
for use in 2000, and the ﬁrst reports of death following PCV7 vac-
                                                                                      cal conjugate vaccine; PCV13, 13-valent pneumococcal conjugate vaccine;
cination were reported that year (n = 20). The rotavirus pentava-                     SIDS, sudden infant death syndrome.
                                                                                      a
lent vaccine (RV5) was licensed for use in 2006, and the ﬁrst                             Sex unknown in 2 reports.
                                                                                      b
reports of death following RV5 occurred that year.                                        Type of reporter unknown for 22 reports.



Reports of Adults
Causes of Death
Among reports of death in adults with autopsy or death certif-                        inﬂuenza vaccine (IIV3) was the most commonly received vac-
icate ﬁndings (Table 5), the most common causes of death in-                          cine for all years, with the exception of 2009 when the 2009
cluded diseases of the circulatory system, diseases of the                            pH1N1 monovalent inactivated vaccine was the most common-
respiratory system, and certain infections and parasitic diseases;                    ly received vaccine and IIV3 was the second most common.
the most common causes of death in each of these categories
included ischemic heart disease, pneumonia, and septicemia                            Prespeciﬁed Conditions as a Cause of Death
or sepsis, respectively. In 16 of 526 (3%) reports, the cause of                      Anaphylaxis was identiﬁed as the cause of death in 6 reports; 5
death was undetermined.                                                               after IIV3 vaccine. The onset interval for all 5 reports was <24
                                                                                      hours. In one report, the patient received IIV3 and ceftriaxone
Vaccines Administered                                                                 concomitantly. Intussusception was the stated cause of death in
Among adult reports, the most commonly associated vaccines                            6 reports; all involved administration of several vaccines simul-
(Table 4) included IIV3 (n = 342 [51.4%]), herpes zoster (shin-                       taneously; in 5 reports patients received a rotavirus vaccine. The
gles) vaccine (n = 41 [6.2%]), 23-valent pneumococcal polysac-                        median onset interval was 5 days (range, 4–16 days) for these 5
charide vaccine (n = 39 [5.9%]), and 2009 pH1N1 inactivated                           reports. Two reports had an onset interval >6 days.
monovalent vaccine (n = 37 [5.6%]), all of which were given                              GBS was reported as the cause of death or a contributor to the
alone. Of reports of death among adults, trivalent inactivated                        death, or listed as a diagnosis, in 23 reports; vaccines administered


                                                                                                             VACCINES     •   CID 2015:61 (15 September)       •   983



                                                                                  4                                                         Exhibit 403
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 37 of 406
Table 4. Five Most Common Vaccines and Vaccine Combinations                           the most common causes of death in VAERS were consistent
(Simultaneous Administration) for Child and Adult Death Reports in                    with the leading causes of death in the US population (Table 6)
the Vaccine Adverse Event Reporting System, 1 July 1997–31                            [13]. The 2149 deaths described in this study were reported to
December 2013
                                                                                      VAERS during a period of time when approximately 2 billion
                                                                                      doses of vaccine were distributed for use in the United States.
Type of Report                                                      No. (%)
                                                                                      This translates to roughly 1 reported death per 1 million
Child reports (n = 1469)
                                                                                      doses of vaccine distributed. Because the majority of death re-
  DTaP-HepB-IPV + Hib + PCV7 or PCV13                              127 (8.7)
                                                                                      ports were in children, the most common causes of death were
  HepB                                                             115 (7.8)
                                                                                      in this age group. SIDS was the leading cause of death (28.1%)
  DTaP + Hib-HepB + IPV + PCV7 or PCV13                            102 (7.0)
  DTaP-HepB-IPV + Hib + PCV7 or PCV13 + RV5                         84 (5.7)
                                                                                      among all reports and accounted for 51.7% of death reports in
  DTaP + Hep B + Hib + IPV                                          77 (5.2)          infants, which is consistent with infant mortality data that place
Adult reports (n = 666)                                                               SIDS as the third leading cause of death in the United States
  IIV3                                                             342 (51.4)         among infants, after congenital malformations, deformations,




                                                                                                                                                           Downloaded from https://academic.oup.com/cid/article-abstract/61/6/980/451431 by guest on 10 July 2020
  Herpes zoster                                                     41 (6.2)          and chromosomal abnormalities; and disorders related to
  PPSV23                                                            39 (5.9)          short gestation and low birthweight [13, 16]. The male predom-
  Influenza A(H1N1) (pandemic) inactivated                          37 (5.6)          inance of death reports in our study is driven by SIDS reports in
  IIV3 + PPSV23                                                     15 (2.3)          which males accounted for 62%. This is consistent with studies
Abbreviations: DTaP, diphtheria and tetanus toxoids and acellular pertussis           that found males to be at higher risk of SIDS [17]. SIDS occurs
vaccine adsorbed; DTaP-HepB-IPV, diphtheria and tetanus toxoids and                   rarely during the ﬁrst month of life and peaks between 2–3
acellular pertussis adsorbed, hepatitis B, and inactivated poliovirus vaccine;
HepB, hepatitis B vaccine; Hib, Haemophilus influenzae type b conjugate               months of age [17]. Because SIDS peaks at a time when children
vaccine; Hib-HepB, Haemophilus influenzae type b conjugate and hepatitis B            are receiving many recommended vaccinations, it would not be
vaccine; IIV3, trivalent inactivated influenza vaccine; IPV, inactivated polio-
virus vaccine; PCV7, 7-valent pneumococcal conjugate vaccine; PCV13, 13-              unexpected to observe a coincidental close temporal relation-
valent pneumococcal conjugate vaccine; PPSV23, 23-valent pneumococcal                 ship between vaccination and SIDS [18]. SIDS deaths in the
polysaccharide vaccine; RV5, rotavirus vaccine (pentavalent).
                                                                                      United States have been declining since the early 1990s for a va-
                                                                                      riety of factors that include recommended changes in sleeping
included only IIV3 in 20 reports and three reports where IIV3 was                     position and environment, clariﬁcation of the case deﬁnition,
given in combination with pneumococcal vaccine, 2009 pH1N1                            and diagnostic coding shifts [19–22]. This downward trend in
inactivated monovalent vaccine, or HepB/varicella zoster vaccine.                     SIDS reports has also been observed in SIDS reports submitted
The median onset interval for these 23 reports was 12 days (range,                    to VAERS since the early 1990s [7] and has continued during
2–44 days). In 19 of 23 reports, the GBS was veriﬁed as cause of                      the years of this review from 1997 through 2013. There is con-
death by review of medical records. There was one report of syn-                      siderable evidence that vaccination is not causally associated
cope after vaccination leading to head trauma and resulting in                        with SIDS [18, 22, 23], including an Institute of Medicine
death; details about this case have been reported previously [15].                    (IOM) review in 2003 that rejected a causal association between
Two reports involved deaths resulting from possible complications                     the whole cell pertussis–containing vaccine (which is no longer
of smallpox vaccine. One report involved a 26-year-old male                           in use in the United States) and SIDS and between exposure to
active-duty soldier who died suddenly after smallpox and IIV3                         multiple simultaneous vaccines and SIDS [21].
vaccination. The cause of death was eosinophilic myocarditis                             Other leading causes of death among VAERS reports includ-
(hypersensitivity myocarditis) compatible with postvaccinial myo-                     ed diseases of the circulatory system and diseases of the respira-
carditis. A second death report involved a 18-year-old male active-                   tory system. Diseases of the circulatory system, the most
duty soldier who received anthrax, smallpox, and typhoid fever                        common causes of death among VAERS death reports in adults,
vaccines and died 2 weeks later. The cause of death was “compli-                      are the leading causes of death in the US population. Some
cations from smallpox vaccination.” Autopsy ﬁndings included                          other leading causes of death among VAERS reports included
myocarditis with dilated cardiopathy and pulmonary edema. Yel-                        pneumonia and septicemia/sepsis, both of which rank among
low fever vaccine viscerotropic disease was the stated cause of                       the top 11 leading causes of death in the US population [13].
death in one report involving a 22-year-old woman who received                           In different age groups, the most common vaccines temporal-
yellow fever vaccine 7 days before death.                                             ly associated with deaths tended to be those typically recom-
                                                                                      mended and given at the particular age (Table 4). Thus, for
DISCUSSION                                                                            child reports, the most common vaccines were combination
                                                                                      vaccines given simultaneously with other vaccines (ie, DTaP-
This comprehensive review of death reports to VAERS for the                           HepB-IPV, Hib, PCV7 or PCV13). An exception was the ﬁrst
period 1 July 1997 through 31 December 2013 indicates that                            dose of HepB vaccine, generally given during the ﬁrst month


984   •   CID 2015:61 (15 September)     •   VACCINES



                                                                                  5                                                Exhibit 403
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 38 of 406




                                                                                                                                                             Downloaded from https://academic.oup.com/cid/article-abstract/61/6/980/451431 by guest on 10 July 2020
Figure 2. Trends in death reports by vaccine type in children aged 0–17 years, Vaccine Adverse Event Reporting System, 1 July 1997–31 December 2013.
Only the most common vaccines associated with death reports are shown. Vaccines shown may be given alone or with other vaccines and may be single or
combined antigen vaccines, so percentages of death reports in any given year may exceed 100%. Abbreviations: DTaP, diphtheria, tetanus, and acellular
pertussis vaccine; DTaP-HepB-IPV, combination diphtheria, tetanus, and acellular pertussis, hepatitis B, and inactivated poliovirus vaccine; DTaP-IPV-Hib,
combination diphtheria, tetanus, and acellular pertussis, inactivated poliovirus and Haemophilus inﬂuenzae type b conjugate vaccine; HepB, hepatitis B
vaccine; Hib, Haemophilus inﬂuenzae type b conjugate vaccine; IPV, inactivated poliovirus vaccine; PCV7, 7-valent pneumococcal conjugate vaccine; PCV13,
13-valent pneumococcal conjugate vaccine; RV5, rotavirus vaccine ( pentavalent).




of life. HepB vaccine was the second most common vaccine as-                   highest number of reports in 2007, which was followed by a de-
sociated with death reports. A previous study investigated neona-              cline in subsequent years.
tal death reports submitted to VAERS after HepB vaccine during                     VAERS strengths include its broad national scope and time-
1991 through 1998 and did not ﬁnd any safety pattern of concern                liness, and its use for detecting signals of potential vaccine safety
[24], and a population-based study did not ﬁnd a signiﬁcant                    problems that may be further studied in other epidemiologic
difference in the proportion of HepB-vaccinated (31%) and                      studies. However, any ﬁnding in VAERS needs to be interpreted
-unvaccinated (35%) neonates dying of unexpected causes [25].                  with caution given the inherent limitations of passive surveillance
   We noted that death reports appear to follow the Weber effect               systems, such as over- or underreporting, biased reporting, and in-
[26], a tendency for new medical products or products per-                     consistency in quality and completeness of reports [10]. VAERS
ceived to be new to have higher reporting rates for adverse                    generally cannot assess if a vaccine caused an adverse event.
events initially, which then decline despite steadily increasing               VAERS does not collect data on the number of individuals vacci-
prescribing rates. For example, the peak in number of death re-                nated; therefore, with no denominator data, it is not possible to cal-
ports during 2001 appears to coincide with an increase in PCV7                 culate rates of adverse events. Likewise, VAERS does not collect data
use following its licensure and recommendation for use in 2000.                on the total number of vaccinated individuals who died; therefore,
RV5 was licensed and recommended in 2006, and the peak in                      it is not possible to calculate death rates following vaccination.
the number of death reports after RV5 occurred in 2008. DTaP-                      Because a large number of vaccines are given to young chil-
HepB-IPV was ﬁrst licensed and recommended in 2002 and the                     dren (often simultaneously) at scheduled well-child visits, espe-
ﬁrst death reports in VAERS were observed in 2003 with the                     cially during the ﬁrst year of life, deaths occurring in close


                                                                                                    VACCINES     •   CID 2015:61 (15 September)    •   985



                                                                           6                                                      Exhibit 403
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 39 of 406
Table 5. Most Common Causes of Death Among Reports in                                 Table 6. Age-Adjusted Mortality Rates for the 15 Leading Causes
Persons Aged ≥18 Years (n = 526) in the Vaccine Adverse Event                         of Death in the United States, 2010a
Reporting System, 1 July 1997–31 December 2013
                                                                                                                                     Age-Adjusted Death
ICD-10 Major Group                                                  No. (%)                                                         Rate (per 100 000 US
                                                                                      Cause of Death                                Standard Population)
Diseases of the circulatory systema                                247 (46.9)
    Ischemic heart disease                                         119                All causes                                           747.0
    Other forms of heart disease                                    74                1. Diseases of heart (heart disease)                 179.1
    Cerebrovascular diseases                                        15                2. Malignant neoplasms (cancer)                      172.8
    Hypertensive diseases                                           16                3. Chronic lower respiratory diseases                 42.2
Diseases of the respiratory system                                  77 (14.6)         4. Cerebrovascular diseases (stroke)                  39.1
  Pneumonia                                                         34                5. Accidents (unintentional injuries)                 38.0
    Chronic lower respiratory diseases                              20                6. Alzheimer’s disease                                25.1
  Other diseases of the respiratory system                          13                7. Diabetes mellitus (diabetes)                       20.8




                                                                                                                                                           Downloaded from https://academic.oup.com/cid/article-abstract/61/6/980/451431 by guest on 10 July 2020
Certain infections and parasitic diseases                           62 (11.8)         8. Nephritis, nephrotic syndrome, and                 15.3
                                                                                         nephrosis (kidney disease)
  Septicemia, sepsis                                                48
                                                                                      9. Influenza and pneumonia                            15.1
Diseases of the nervous system                                      43 (8.2)
                                                                                      10. Intentional self-harm (suicide)                   12.1
Malignant neoplasms                                                 20 (3.8)
                                                                                      11. Septicemia                                        10.6
Injury, poisoning, and certain other consequences                   20 (3.8)
   of external causes                                                                 12. Chronic liver disease and cirrhosis                9.4
Other causes of death                                               57 (10.8)         13. Essential hypertension and hypertensive            8.0
                                                                                        renal disease (hypertension)
Abbreviation: ICD-10, International Classification of Diseases, Tenth Revision.       14. Parkinson’s disease                                6.8
a
  Pulmonary heart disease and diseases of pulmonary circulation (n = 12),             15. Pneumonitis due to solids and liquids              5.1
diseases of arteries, arterioles, and capillaries (n = 7), diseases of veins,
lymphatic vessels, and lymph nodes, not elsewhere classified (n = 3).                 Source: Murphy et al [16].




temporal association following vaccination are likely to occur by                     previous ﬁndings, especially related to SIDS reports. A study
chance alone. It is important for immunization programs to be                         using electronic health record databases in the Vaccine Safety
aware of background rates of adverse events, including mortality                      Datalink (VSD) between 2005 and 2008 estimated the mortality
rates in the population, to develop risk communication strate-                        rate among vaccinated individuals and also assessed major
gies to help communities understand deaths following vaccina-                         causes of death [29]. The age-adjusted death rate within 60
tion, which can be disruptive to vaccination programs [27]. For                       days of vaccination was 442.5 deaths per 100 000 person-
example, Hib vaccine has been introduced progressively into                           years, which is lower than the US death rate during 2008
some Asian countries’ immunization programs as a component                            reported by the National Center for Health Statistics of 758.3
of a combination pentavalent vaccine replacing diphtheria–                            per 100 000 population [29]. The authors attributed the lower
whole-cell pertussis (DTwP) or DTwP-HepB. During introduc-                            death rate in the VSD vaccinated population to a “healthy vac-
tion of these vaccines into Sri Lanka, India, and Vietnam in                          cinee effect,” meaning that people are more likely to receive a
2008–2010, deaths were reported among a small number of vac-                          vaccine when they are relatively healthy and free of disease.
cine recipients, prompting authorities to suspend the use of                          The leading causes of death in the VSD vaccinated population
these vaccines [5]. More recently, 4 deaths among elderly indi-                       were similar to those reported by the National Center for Health
viduals who received the IIV3 vaccine in Italy prompted the                           Statistics for the general US population.
Italian Medicines Agency to temporarily suspend the use of                               In our VAERS review, we did not detect any concerning pat-
that vaccine in that country [28]. Investigations into the causes                     terns that would suggest causal relationships between vaccination
of death in all these examples found that the vaccines were not                       and deaths. With rare exceptions (eg, anaphylaxis), the evidence
implicated. Other examples of how deaths following vaccina-                           from multiple VAERS reviews in combination with ﬁndings from
tions can be disruptive to immunization programs and public                           IOM reviews and a VSD study using electronic health record da-
health have been discussed in the scientiﬁc literature [27].                          tabases do not suggest a causal relationship or increased risk of
   Few epidemiologic studies have investigated the occurrence                         death following vaccination. Continuous monitoring and assess-
of deaths following vaccination or assessed mortality rates in                        ment of death reports in VAERS is warranted to ensure public
vaccinated and unvaccinated populations. A previous review of                         conﬁdence in the immunization program. Risk assessment and
death reports in VAERS during 1990–1997 [7] did not identify any                      communication strategies should be in place to rapidly respond
pattern of concern. The ﬁndings in our review are consistent with                     to reports of deaths following vaccination.


986   •   CID 2015:61 (15 September)      •   VACCINES



                                                                                  7                                                 Exhibit 403
            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 40 of 406
Notes                                                                                  13. Hoyert DL, Xu J. Deaths: preliminary data for 2011. Natl Vital Stat Rep
                                                                                           2012; 61:1–51.
   Acknowledgments. We thank Dr Frank DeStefano for his valuable                       14. Miller E, Moro PL, Cano M, Shimabukuro TT. Deaths following vacci-
comments and advice.                                                                       nation: what does the evidence show? Vaccine 2015; doi:10.1016/j.
   Disclaimer. The ﬁndings and conclusions in this report are those of the                 vaccine.2015.05.023.
authors and do not necessarily represent the ofﬁcial position of the Centers for       15. Woo EJ, Ball R, Braun MM. Fatal syncope-related fall after immuniza-
Disease Control and Prevention or the US Food and Drug Administration.                     tion. Arch Pediatr Adolesc Med 2005; 159:1083.
   Potential conﬂicts of interest. All authors: No potential conﬂicts of               16. Murphy SL, Xu J, Kochanek KD. Deaths: ﬁnal data for 2010. Natl Vital
interest.                                                                                  Stat Rep 2013; 61:1–116.
   All authors have submitted the ICMJE Form for Disclosure of Potential               17. American Academy of Pediatrics Task Force on Sudden Infant Death
Conﬂicts of Interest. Conﬂicts that the editors consider relevant to the con-              Syndrome. The changing concept of sudden infant death syndrome: di-
tent of the manuscript have been disclosed.                                                agnostic coding shifts, controversies regarding the sleeping environ-
                                                                                           ment, and new variables to consider in reducing risk. Pediatrics 2005;
References                                                                                 116:1245–55.
                                                                                       18. Brotherton JM, Hull BP, Hayen A, Gidding HF, Burgess MA. Prob-
 1. Nakada H, Narimatsu H, Tsubokura M, et al. Risk of fatal adverse events                ability of coincident vaccination in the 24 or 48 hours preceding
    after H1N1 inﬂuenza vaccination. Clin Infect Dis 2010; 50:1548–9.                      sudden infant death syndrome death in Australia. Pediatrics 2005;




                                                                                                                                                                      Downloaded from https://academic.oup.com/cid/article-abstract/61/6/980/451431 by guest on 10 July 2020
 2. McNeil MM, Broder KR, Vellozzi C, DeStefano F. Risk of fatal adverse                   115:e643–6.
    events after H1N1 inﬂuenza vaccine: limitations of passive surveillance            19. Centers for Disease Control and Prevention. Sudden unexpected infant
    data. Clin Infect Dis 2010; 51:871–2.                                                  death (SUID), 2011. Available at: http://www.cdc.gov/sids/. Accessed 19
 3. Pharmaceutical and Food Safety Bureau, Ministry of Health, Labour                      August 2014.
    and Welfare of Japan. Safety review results of pneumococcal conjugate              20. Jorch G, Tapiainen T, Bonhoeffer J, et al. Unexplained sudden
    vaccine and Haemophilus inﬂuenzae type b (Hib) vaccine for pediatrics,                 death, including sudden infant death syndrome (SIDS), in the ﬁrst
    2011. Available at: http://www.pmda.go.jp/ﬁles/000153722.pdf. Ac-                      and second years of life: case deﬁnition and guidelines for collection,
    cessed 5 June 2015.                                                                    analysis, and presentation of immunization safety data. Vaccine 2007;
 4. Pharmaceutical and Food Safety Bureau, Ministry of Health, Labour                      25:5707–16.
    and Welfare of Japan. Pharmaceuticals and medical devices safety infor-            21. Institute of Medicine. Immunization safety review: vaccinations and
    mation No. 280, 2011. Available at: https://www.pmda.go.jp/ﬁles/                       sudden unexpected death in infancy. Washington, DC: The National
    000153635.pdf. Accessed 5 June 2015.                                                   Academies Press, 2003.
 5. Global Advisory Committee on Vaccine Safety, 12–13 June 2013. Wkly                 22. Vennemann MM, Höffgen M, Bajanowski T, Hense HW, Mitchell EA.
    Epidemiol Rec 2013; 88:301–12.                                                         Do immunisations reduce the risk for SIDS? A meta-analysis. Vaccine
 6. Institute of Medicine. Stratton KR, Howe CJ, Johnston RB Jr, eds. Ad-                  2007; 25:4875–9.
    verse events associated with childhood vaccines: evidence bearing on               23. Vennemann MM, Butterfass-Bahloul T, Jorch G, et al. GeSID Group.
    causality. Washington, DC: National Academy Press, 1994:P274–304.                      Sudden infant death syndrome: no increased risk after immunisation.
 7. Silvers LE, Ellenberg SS, Wise RP, et al. The epidemiology of fatalities               Vaccine 2007; 25:336–40.
    reported to the Vaccine Adverse Event Reporting System 1990–1997.                  24. Niu MT, Salive ME, Ellenberg SS. Neonatal deaths after hepatitis B
    Pharmacoepidemiol Drug Saf 2001; 10:279–85.                                            vaccine: the vaccine Adverse Event Reporting System, 1991–1998.
 8. Bridges CB, Coyne-Beasley T; Advisory Committee on Immunization                        Arch Pediatr Adolesc Med 1999; 153:1279–82.
    Practices (ACIP), ACIP Adult Immunization Work Group, Centers                      25. Eriksen EM, Perlman JA, Miller A, et al. Lack of association between
    for Disease Control and Prevention (CDC). Advisory Committee on                        hepatitis B birth immunization and neonatal death: a population-
    Immunization Practices recommended immunization schedule for                           based study from the vaccine safety datalink project. Pediatr Infect
    adults aged 19 years or older—United States, 2014. MMWR Morb Mor-                      Dis J 2004; 23:656–62.
    tal Wkly Rep 2014; 63:110–2.                                                       26. Hartnell NR, Wilson JP. Replication of the Weber effect using post-
 9. Akinsanya-Beysolow I; Advisory Committee on Immunization Practic-                      marketing adverse event reports voluntarily submitted to the United
    es (ACIP); ACIP Child/Adolescent Immunization Work Group; Cen-                         States Food and Drug Administration. Pharmacotherapy 2004; 24:
    ters for Disease Control and Prevention (CDC). Advisory Committee                      743–9.
    on Immunization Practices recommended immunization schedules for                   27. Black S, Eskola J, Siegrist CA, et al. Importance of background rates of
    persons aged 0 through 18 years—United States, 2014. MMWR Morb                         disease in assessment of vaccine safety during mass immunisation with
    Mortal Wkly Rep 2014; 63:108–9.                                                        pandemic H1N1 inﬂuenza vaccines. Lancet 2009; 374:2115–22.
10. Varricchio F, Iskander J, Destefano F, Ball R, Pless R, Braun MM. Un-              28. European Medicines Agency. No evidence that Fluad vaccine caused
    derstanding vaccine safety information from the Vaccine Adverse Event                  deaths in Italy. Available at: http://www.ema.europa.eu/ema/index.jsp?
    Reporting System. Pediatr Infect Dis J 2004; 23:287–94.                                curl=pages/news_and_events/news/2014/12/news_detail_002228.
11. Medical Dictionary for Regulatory Activities. Available at: http://www.                jsp&mid=WC0b01ac058004d5c1. Accessed 28 May 2015.
    meddramsso.com/. Accessed 28 April 2011.                                           29. McCarthy N, Weintraub E, Vellozzi C, et al. Mortality rates and cause-
12. Food and Drug Administration. 21 CFR Part 600.80. Postmarketing re-                    of-death patterns in a vaccinated population. Am J Prev Med 2013; 45:
    porting of adverse experiences. Vol 62: Federal Register, 1997:52252–53.               91–7.




                                                                                                            VACCINES     •   CID 2015:61 (15 September)     •   987



                                                                                   8                                                       Exhibit 403
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 41 of 406




   EXHIBIT 404
Tetanus | About Tetanus Disease | Lockjaw | CDC                                                                                           7/17/20, 5:57 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 42 of 406




    Tetanus

  About Tetanus
  Tetanus is diﬀerent from other vaccine-preventable diseases because it does not spread from person to person. The
  bacteria are usually found in soil, dust, and manure and enter the body through breaks in the skin — usually cuts or
  puncture wounds caused by contaminated objects.

  Today, tetanus is uncommon in the United States, with an average of about 30 reported cases each year. Nearly all cases
  of tetanus are among people who did not get all the recommended tetanus vaccinations. This includes people who have
  never received a tetanus vaccine and adults who don’t stay up to date on their 10-year booster shots.




     !            Causes and Transmission
                  Explains how tetanus spreads...




     "           Symptoms and Complications
                 Lists symptoms of tetanus...




     #            Diagnosis and Treatment
                  Explains how doctors diagnose and treat tetanus...




     $           Prevention
                 Lists ways to prevent tetanus...




     %            Photos
                  Shows photos of tetanus and people aﬀected by the disease...


                                                                                                                  Page last reviewed: February 28, 2019
                                               Content source: National Center for Immunization and Respiratory Diseases, Division of Bacterial Diseases




https://www.cdc.gov/tetanus/about/index.html                                                                                                    Page 1 of 1


                                                                             1                                              Exhibit 404
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 43 of 406




   EXHIBIT 405
                      Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 44 of 406




                                             Diphtheria                          Immunization
                                           Effect   Upon Carriers             and the Control of Outbreaks
                               Louis W. Miller, MD; J. Justin Older, MD; James Drake; and Sherwood Zimmerman, Austin, Tex



          A diphtheria epidemic in a small central
       Texas community centered in the elemen-
                                                                                  Table 1.—Definitions of Immunization Status*
       tary school. Epidemiological investigation at                 Status                                            Definition
       the school included throat cultures and im-                  Full                      Primary series (three or more injections), or
       munization histories of 306 of the 310 stu-                                              a primary series plus a booster, completed within
       dents and staff. Of these, 104 (34%) had cul-                                             ten years.
       ture-proven diphtheria infections; 15 were                   Lapsed                    Primary series,
                                                                                                            or a primary series plus booster,

       symptomatic cases and 89 were carriers.                                                  completed more than ten years ago.
       There was no statistical difference in the risk              Inadequate                Uncompleted primary series (less than three injections)
                                                                                                at anytime.
       of diphtheria infection among those with
                                                                    None                      No diphtheria toxoid   ever   received.
       full, lapsed, inadequate, or no previous diph-
       theria immunizations. However, the risk of             *
                                                                  Adapted from the Center for Disease Control.4
       symptomatic diphtheria was 30 times as
       great for those with none, and 11.5 times as
       great for those with inadequate immuniza-           United States during the past few                    portunity  to study the effects of im¬
       tions as for those fully immunized. Diph-
                                                           years, the effect of immunization on                 munization on carriers and on the
       theria toxoid helps prevent symptomatic dis-        the control of outbreaks has become                  control of an epidemic situation.
       ease but does not prevent the carrier state
                                                           an important question. In the Austin,
       nor stop the spread of infection. Identifying,                                                                       Materials and Methods
       isolating,   and   treating
                             carriers are very im-         Tex, diphtheria epidemic of 1967-                       When it became obvious in the Elgin
      portant aspects in the control of diphtheria         19691 cases continued to occur despite
                                                                                                                diphtheria epidemic (Older JJ et al, unpub¬
      outbreaks.                                           the administration of 155,200 doses of               lished data) that cases were clustered in
                                                           diphtheria toxoid and the con¬                       the elementary school, a special throat cul¬

      w       ith the increase in the number
               of cases of diphtheria in the
                                                           comitant rise in immunization levels
                                                           of school age children from 68% to
                                                           89%. Data from the Austin outbreak
                                                                                                                ture and immunization survey was begun
                                                                                                                there. Throat cultures were obtained from
                                                                                                                and immunization status was determined
        Received for publication Oct 11,1971; accepted     suggested that a large reservoir of                  for 306 of 310 students and staff. Throat
      Dec 6.                                               carriers was important in the contin¬                swabs were taken on three separate occa¬
        From the Epidemiology Program Center for                                                                sions from each person: April 7, April 17,
      Disease Control, Atlanta (Drs. Miller, Older,        ued transmission of Corynebacterium
                                                                                                                and May 4. These were streaked on Loeff-
      Drake, and Zimmerman); the Communicable
      Disease Services, Texas State Department of
                                                           diphtheriae. Other diphtheria out¬                   ler blood serum or Pai medium and in¬
                                                           breaks have shown that epidemics oc¬                 cubated overnight. Cystine tellurite blood
      Health, Austin (Drs. Miller, Older, Drake, and
      Zimmerman); and the Department of Preventive         cur in populations with high immuni¬
                                                                                                                agar and Tinsdale medium were used for
      Medicine, University of Maryland School of           zation levels.2-4 A diphtheria outbreak              isolation, Elek-King agar diffusion plates
      Medicine, Baltimore (Dr. Miller).                    in an elementary school in Elgin, Tex,
         Reprint requests     to   Epidemiology Program,                                                        were used for toxigenicity determination.
       Center for Disease Control, Atlanta 30333.          in the spring of 1970 provided an op-                   Immunization status information was




Downloaded From: https://jamanetwork.com/ by Greg Glaser on 07/17/2020
                                                                                  1                                                     Exhibit 405
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 45 of 406


       obtained by personal interview and review
       of available school and medical records.
       The status of each person classified as
       "adequate," "lapsed," "inadequate," and
       "none," according to the definitions of the
       Center for Disease Control5 (Table 1).
          Any person with a sore throat or other
       symptoms compatible with diphtheria and
       a positive culture for C diphtheriae orga¬
       nisms was classified as a "case." A person
       without symptoms but who had a positive
                                                       Wee!     3       10    17    24      31         7    14     21
       throat culture for C diphtheriae organisms
       was classified as a "carrier." The term "in¬    Ending                January                        February
       fection" applied to anyone with a positive                                                                  Week of      Diagnosis
       culture regardless of his clinical state and,
                                                       Diphtheria    cases    in   Elgin, Tex, elementary school, spring 1970.
       therefore, included both cases and carriers.

                         Results
         When diphtheria was first diag¬                            Table 2.—Immunization and Culture Status of Students and Staff,
      nosed in the elementary school, 67%                                     Elgin, Tex, Elementary School, Spring 1970
      of the children and staff were already                                                                 Culture Status                           Diphtheria Infection
      fully immunized, and 97% had had at                                                   ,-»-,                                                         Attack Rate
      least one dose of diphtheria toxoid.                Immunization Status               Positive               Negative              Total             (per 100)
      The first case in the elementary                       Full                              73                       132               205                   35.6
      school population was diagnosed in                        Lapsed                           0                        4                 4                    0
                                                                Inadequate                     28                        59                87                   32.4
      late February 1970, and by April 8,15
                                                                None                             3                        7                10                   30.0
      cases had occurred (Figure).
                                                                                                                                                  ~




                                                                Total                            ÏÔ4                    202               306                   34X)
         Throat cultures were done on 306
      children and staff; toxigenic C diph¬
      theriae, gravis type, was isolated
      from 104 (34%). Fifteen of these (14%)
      were cases, and 89 (86%) were car¬
      riers. There was no statistical differ¬                                Table 3.—Immunization Status of Diphtheria Cases,
      ence in the risk of diphtheria infec¬                                      Elgin, Tex, Elementary School, Spring 1970
      tion among those with full, lapsed,                                                                                                                Diphtheria Case
       inadequate, or no previous diphtheria                                                                                       No.                    Attack Rate
       immunization (Table 2). However, the               Immunization Status                              Cases                 at Risk                   (per 100)
       risk of becoming a case was 30 times                     Full                                         2                     205                            )
       as great for those with no immuniza¬                     Lapsed
                                                                Inadequate                                  10                      87                          11.5
       tion and 11.5 times as great for those
                                                                None                                         3                      10                          30.0
       with inadequate immunizations as for
                                                                Total                                       15                     306                           4.9
       those with full diphtheria immuniza¬
       tion (Table 3). Among the 104 in¬
       fected with C diphtheriae, the risk of
       being symptomatic was 13.3 times as
       great for those inadequately immu¬
       nized and 37.0 times as great for                  Table 4.—Risk of Symptoms and Immunization Status of Students and Staff
       those with no previous immunizations               With Positive Diphtheria Cultures, Elgin, Tex, Elementary School, Spring 1970
       as for those who were fully immu¬
       nized (Table 4).                                                                                                                    Symptom Attack
                                                                              Symptomatic Asymptomatic                          Total       Rate (per 100              Relative
                                                          Immunization              Cases                  Carriers,          Infected     Positive Cultures)           Risk
                       Comment                            Full                        2                      71                   73               2.7
         The importance of carriers in the                Inadequate                 10                      18                   28              35.8     _13.3
       spread of diphtheria was well docu¬                None                        3~                      0                    3             100.0        37.Ö
       mented by Doull and Larae in the                   Total                      Î5                      89                  104              14.4




Downloaded From: https://jamanetwork.com/ by Greg Glaser on 07/17/2020
                                                                                   2                                                                  Exhibit 405
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 46 of 406



       early 1920s. In very thorough investi¬        showed a steady decline in the preva¬             concept of herd immunity is    not ap¬
       gations, only about 20% of diagnosed          lence of carriers. Since toxoid immu¬             plicable  in the prevention of diph¬
       diphtheria cases could be traced to           nization does prevent cases and since             theria. A high level of community
       another suspected case, and the re¬           cases are more contagious than car¬               immunization will not stop the trans¬
       maining 80% of the cases were attrib¬         riers," the decline in carriers could be          mission of diphtheria, but it will limit
       uted to asymptomatic carriers in the          due to the decrease in contagious                 the number of contagious cases. At
       population. Recent epidemics in Aus¬          cases rather than to the direct effects           the first appearance of a diphtheria
       tin1 and Elgin,5 Tex, provided ample          of immunization.                                  case, control activities should be di¬
       evidence that carriers continue to               The findings in Elgin corroborate              rected toward identifying, isolating,
       play  a very important role in the            the assumptions of Frost et al7 and               and treating carriers, as well as
       transmission of diphtheria.                   show that there is no difference in the           toward immunizing persons with less
          When diphtheria toxoid became              risk of diphtheria acquisition among              than full immunization status. This
       available, it was generally believed          those with full, lapsed, inadequate,              dual approach will reduce or eliminate
      that it induced immunity that pro¬             and no immunizations. However, ,they              the spread of infection by reducing
      tected individuals from symptomatic            also demonstrate the value of immu¬               the number of carriers, and it will re¬
      illness but not from asymptomatic in¬          nization in reducing the risk of dis¬             duce the number of cases by improv¬
      fection. This was based on the obser¬          ease and show that the protection                 ing the immunization status of ex¬
      vation that immunity is related to the         against symptomatic illness afforded              posed individuals.
      neutralization of toxin elaborated by          those infected with C diphtheriae is
      C diphtheriae and not interference             directly related to their immunization              Roy Morris, MD, Elgin city health officer,
      with diphtheria infection.                     status.                                           treated the majority of cases and arranged for
          In 1936, Frost et al7 alluded to a            Some authors9 have estimated that              treatment of carriers; Milton Saxon, Elgin school
                                                                                                       superintendent, and Eva C. Danklefs, Elgin
      paucity of observations on record con¬         if 70% or 80% of the population were              school nurse helped arrange culture surveys; M.S.
      cerning antitoxic immunity and the             adequately immunized against diph¬                Dickerson, MD, coordinated federal, state, and
                                                                                                       local assistance and support; Will Callihan as¬
      carrier state. Nonetheless, he stated          theria, spread of diphtheria would be             sisted in culture surveys, interviews, and immu¬
      that the limited data suggested that           prevented. However, diphtheria           out¬     nization of patients; Jesse V. Irons, ScD, and
      there is little, if any, difference be¬        breaks have been described in popu¬               Carl D. Heather, DVM, coordinated state labora¬
      tween those individuals with and                                                                 tory assistance; H.D. Bredthauer and Lucie M.
                                                     lations with as much as 94% of the                Hickman, Texas State Department of Health,
      those without antitoxic immunity in            people being previously immunized.24              processed bacteriological specimens; and Wallis
      their risk of becoming infected.               These outbreaks, the known impor¬                 Jones, PhD, Susan Bickham, Géraldine Wiggins,
                                                                                                       and Jane McLaughlin, Laboratory Division, Cen¬
         More recently, Tasman and Lans-             tance of carriers in the spread of                ter for Disease Control, Atlanta, processed speci¬
      bergK put forth the hypothesis that            diphtheria, and the demonstrated                  mens and performed all typing of C diphtheriae

      toxoid use reduces the number of car¬          failure of toxoid to prevent the car¬             organisms. All isolates from the initial throat
                                                                                                       cultures were typed by the Bacteria Immunology
      riers. This is based on surveys that           rier state lead us to conclude that the           Unit, Center for Disease Control.


                                                                     References
                                            1. Zalma VM, Older JJ, Brooks GF: The Austin, Texas, diph-
                                         theria outbreak. JAMA 211:2125-2129, 1970.
                                            2. Murphy WF, Maley VH, Dick L: Continued high incidence of
                                         diphtheria in a well immunized community. Public Health Rep
                                         71:481-486, 1956.
                                            3. Fanning J: An outbreak of diphtheria in a highly immunized
                                         community. Brit Med J 1:371-373, 1947.
                                            4. Corothers TE, Zatlin GS: An outbreak of diphtheria: A story
                                         of investigation and control. Clin Pediat 5:29-33, 1966.
                                            5. Diphtheria Surveillance Report No. 9. Atlanta, National
                                         Communicable Disease Center, 1969.
                                            6. Doull JA, Lara H: The epidemiologic importance of diph-
                                         theria carriers. Amer J Hyg 5:508-529, 1925.
                                            7. Frost WH, Frobisher M Jr, VonVolkenburgh VA, et al: Diph-
                                         theria in Baltimore: A comparative study of morbidity, carrier
                                         prevalence and antitoxic immunity in 1921-1924 and 1933-1936.
                                         Amer J Hyg 24:568-586, 1936.
                                           8. Tasman A, Lansberg HP: Problems concerning the prophy-
                                         laxis, pathogenesis and therapy of diphtheria. Bull WHO 16:939\x=req-\
                                         973, 1957.
                                           9. Wilson GS, Miles AA: Topley and Wilson's Principles of Bac-
                                         teriology and Immunity. Baltimore, Williams & Wilkins Co, 1957,
                                         pp 1587-1588.




Downloaded From: https://jamanetwork.com/ by Greg Glaser on 07/17/2020
                                                                           3                                                    Exhibit 405
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 47 of 406




   EXHIBIT 406
Press Announcements > FDA study helps provide an understanding of rising rates of whooping cough and response to vaccination                                          7/17/20, 6:03 PM
                              Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 48 of 406
   https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm376937.htm                                            Go    OCT NOV FEB                                   !    ⍰❎
  142 captures                                                                                                                    30                                            f %
  29 Nov 2013 - 30 Apr 2020                                                                                                 2012 2013 2014                           ▾ About this capture


        Skip to main page content
        Skip to search
        Skip to topics menu
        Skip to common links

 HHS U.S. Department of Health and Human Services
 FDA


 U.S. Food and Drug Administration
 Protecting and Promoting Your Health

        A to Z Index
        Follow FDA
        FDA Voice Blog

 Search FDA       Search FDA            Submit search


        Popular Content
        Home
        Food
        Drugs
        Medical Devices
        Radiation-Emitting Products
        Vaccines, Blood & Biologics
        Animal & Veterinary
        Cosmetics
        Tobacco Products

 News & Events
        Print this page
        Share this page
        E-mail this page

        Home
        News & Events
        Newsroom
        Press Announcements

 Newsroom Press Announcements 2012 2011 2010

 FDA NEWS RELEASE

 For Immediate Release: Nov. 27, 2013
 Media Inquiries: FDA- Jennifer Rodriguez, 301-796-8232, jennifer.rodriguez@fda.hhs.gov
 NIH- Nalini Padmanabhan, 301-402-1663, padmanabhannm@niaid.nih.gov
 Consumer Inquiries: 888-INFO-FDA,OCOD@fda.hhs.gov

 FDA study helps provide an understanding of rising rates of whooping cough and response to vaccination

 A new study is helping to provide a better understanding of vaccines for whooping cough, the common name for the disease pertussis. Based on an animal model, the study
 conducted by the U.S. Food and Drug Administration (FDA) and published November 25, 2013, in The Proceedings of the National Academy of Sciences, shows that acellular
 pertussis vaccines licensed by the FDA are effective in preventing the disease among those vaccinated, but suggests that they may not prevent infection from the bacteria that
 causes whooping cough in those vaccinated or its spread to other people, including those who may not be vaccinated.

 Whooping cough rates in the United States have been increasing since the 1980s and reached a 50-year high in 2012. Whooping cough is a contagious respiratory disease caused
 by Bordetella pertussis bacteria. Initial symptoms include runny nose, sneezing, and a mild cough, which may seem like a typical cold. Usually, the cough slowly becomes more
 severe, and eventually the patient may experience bouts of rapid, violent coughing followed by the “whooping” sound that gives the disease its common name, when trying to
 take a breath. Whooping cough can cause serious and sometimes life-threatening complications, permanent disability, and even death, especially in infants and young children.

 There are two types of pertussis vaccines, whole-cell and acellular. Whole-cell pertussis vaccines contain a whole-cell preparation, which means they contain killed, but
 complete, B. pertussis bacteria. The acellular pertussis vaccine is more purified and uses only selected portions of the pertussis bacteria to stimulate an immune response in an
 individual. In response to concerns about the side effects of the whole cell pertussis vaccine, acellular vaccines were developed and replaced the use of whole-cell pertussis
 vaccines in the U.S. and other countries in the 1990s; however, whole-cell pertussis vaccines are still used in many other countries.

 “This study is critically important to understanding some of the reasons for the rising rates of pertussis and informing potential strategies to address this public health concern,”
 said Karen Midthun, M.D., director of the FDA’s Center for Biologics Evaluation and Research, where the study was conducted. “This research is a valuable contribution and
 brings us one step closer to understanding the problem. We are optimistic that more research on pertussis will lead to the identification of new and improved methods for


https://web.archive.org/web/20131130004447/https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm376937.htm                                                          Page 1 of 3


                                                                                          1                                                         Exhibit 406
Press Announcements > FDA study helps provide an understanding of rising rates of whooping cough and response to vaccination                                      7/17/20, 6:03 PM
                            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 49 of 406
 preventing the disease.”

 While the reasons for the increase in cases of whooping cough are not fully understood, multiple factors are likely involved, including diminished immunity from childhood
 pertussis vaccines, improved diagnostic testing, and increased reporting. With its own funds plus support from the National Institutes of Health (NIH), the FDA conducted the
 study to explore the possibility that acellular pertussis vaccines, while protecting against disease, might not prevent infection.

 “There were 48,000 cases reported last year despite high rates of vaccination,” said Anthony S. Fauci, M.D., director of the NIH’s National Institute of Allergy and Infectious
 Diseases. “This resurgence suggests a need for research into the causes behind the increase in infections and improved ways to prevent the disease from spreading.”

 The FDA conducted the study in baboons, an animal model that closely reproduces the way whooping cough affects people. The scientists vaccinated two groups of baboons –
 one group with a whole-cell pertussis vaccine and the other group with an acellular pertussis vaccine currently used in the U. S. The animals were vaccinated at ages two, four,
 and six months, simulating the infant immunization schedule. The results of the FDA study found that both types of vaccines generated robust antibody responses in the animals,
 and none of the vaccinated animals developed outward signs of pertussis disease after being exposed to B. pertussis. However, there were differences in other aspects of the
 immune response. Animals that received an acellular pertussis vaccine had the bacteria in their airways for up to six weeks and were able to spread the infection to unvaccinated
 animals. In contrast, animals that received whole-cell vaccine cleared the bacteria within three weeks.

 This research suggests that although individuals immunized with an acellular pertussis vaccine may be protected from disease, they may still become infected with the bacteria
 without always getting sick and are able to spread infection to others, including young infants who are susceptible to pertussis disease.

 For more information:

        FDA: Vaccines
        National Institute of Allergy and Infectious Diseases

 The FDA, an agency within the U.S. Department of Health and Human Services, protects the public health by assuring the safety, effectiveness, and security of human and
 veterinary drugs, vaccines and other biological products for human use, and medical devices. The agency also is responsible for the safety and security of our nation’s food
 supply, cosmetics, dietary supplements, products that give off electronic radiation, and for regulating tobacco products.

                                                                                                          ###



 Read our Blog: FDA Voice

 Visit the FDA on Facebook , Flickr , YouTube and Twitter

 RSS Feed for FDA News Releases



 Page Last Updated: 11/27/2013
 Note: If you need help accessing information in different file formats, see Instructions for Downloading Viewers and Players.

 FDA

        Accessibility
        Careers
        FDA Basics
        FOIA
        No Fear Act
        Site Map
        Transparency
        Website Policies

 U.S. Food and Drug Administration
 10903 New Hampshire Avenue
 Silver Spring, MD 20993
 1-888-INFO-FDA (1-888-463-6332)
 Contact FDA




 Subscribe to FDA RSS feeds Follow FDA on Twitter Follow FDA on Facebook View FDA videos on YouTube View FDA photos on Flickr

         Search FDA
         Combination Products
         Advisory Committees
         Regulatory Information
         Safety

         Emergency Preparedness


https://web.archive.org/web/20131130004447/https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm376937.htm                                                     Page 2 of 3


                                                                                                            2                                    Exhibit 406
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 50 of 406




   EXHIBIT 407
                                                                                                                                                                                                                    SEE COMMENTARY
                                                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 51 of 406

                                       Acellular pertussis vaccines protect against disease but
                                       fail to prevent infection and transmission in
                                       a nonhuman primate model
                                       Jason M. Warfel, Lindsey I. Zimmerman, and Tod J. Merkel1
                                       Division of Bacterial, Parasitic and Allergenic Products, Center for Biologics Evaluation and Research, US Food and Drug Administration, Bethesda, MD, 20892

                                       Edited by Rino Rappuoli, Novartis Vaccines and Diagnostics Srl, Siena, Italy, and approved October 22, 2013 (received for review August 5, 2013)

                                       Pertussis is a highly contagious respiratory illness caused by the              therapeutic for established disease, and the highly contagious
                                       bacterial pathogen Bordetella pertussis. Pertussis rates in the                 nature of pertussis. Although a variety of small-animal models
                                       United States have been rising and reached a 50-y high of                       have been used to study pertussis, none of them adequately re-
                                       42,000 cases in 2012. Although pertussis resurgence is not com-                 produce the human disease (16). To address this gap, we recently
                                       pletely understood, we hypothesize that current acellular pertus-               developed a nonhuman primate model of pertussis using baboons
                                       sis (aP) vaccines fail to prevent colonization and transmission. To             (Papio anubis) and found the disease is very similar to severe clinical
                                       test our hypothesis, infant baboons were vaccinated at 2, 4, and                pertussis. Upon challenge, baboons experience 2 wk of heavy re-
                                       6 mo of age with aP or whole-cell pertussis (wP) vaccines and                   spiratory colonization and leukocytosis peaking between 30,000–
                                       challenged with B. pertussis at 7 mo. Infection was followed by                 80,000 cells/mL, similar to the range in pertussis-infected infants
                                       quantifying colonization in nasopharyngeal washes and monitor-                  (1, 17). In addition, baboons experience a paroxysmal cough ill-
                                       ing leukocytosis and symptoms. Baboons vaccinated with aP were                  ness characterized by repeated ﬁts of 5–10 coughs. The coughing
                                       protected from severe pertussis-associated symptoms but not                     ﬁts last on average >2 wk in the baboon, although this is less than
                                       from colonization, did not clear the infection faster than naïve ani-           some severely infected children, where the cough can last up to
                                       mals, and readily transmitted B. pertussis to unvaccinated contacts.
                                                                                                                       12 wk (1, 17). We also characterized airborne transmission of
                                                                                                                       B. pertussis from infected to naïve animals, which is the route of
                                       Vaccination with wP induced a more rapid clearance compared with
                                                                                                                       transmission postulated to occur between humans (18). Because
                                       naïve and aP-vaccinated animals. By comparison, previously infected
                                                                                                                       this is the only model of pertussis to reproduce the cough illness
                                       animals were not colonized upon secondary infection. Although all
                                                                                                                       and transmission of the human disease, we believe it provides the
                                       vaccinated and previously infected animals had robust serum anti-
                                                                                                                       unique opportunity to test our hypothesis that aP vaccines fail to
                                       body responses, we found key differences in T-cell immunity. Pre-
                                                                                                                       prevent B. pertussis colonization, thus enabling transmission
                                       viously infected animals and wP-vaccinated animals possess strong               among vaccinated individuals.
                                       B. pertussis-speciﬁc T helper 17 (Th17) memory and Th1 memory,                     Using this model we have conﬁrmed that, as in humans, aP
                                       whereas aP vaccination induced a Th1/Th2 response instead. The                  vaccines provide excellent protection against severe disease
                                       observation that aP, which induces an immune response mis-                      in baboons. However, aP vaccines do not prevent colonization
                                       matched to that induced by natural infection, fails to prevent colo-            following direct challenge or infection by transmission. In addi-
                                       nization or transmission provides a plausible explanation for the               tion, aP-vaccinated animals are capable of transmitting disease
                                       resurgence of pertussis and suggests that optimal control of pertus-            to naïve contacts. By comparison, wP-vaccinated animals cleared
                                       sis will require the development of improved vaccines.                          infection signiﬁcantly more quickly than aP-vaccinated or naïve

                                       whooping cough   | T-cell memory | animal models | adaptive immunity |              Signiﬁcance
                                       IL-17

                                                                                                                           Pertussis has reemerged as an important public health concern

                                       P   ertussis is a highly contagious, acute respiratory illness caused
                                           by the bacterial pathogen Bordetella pertussis (1, 2). Infection
                                       results in a wide spectrum of clinical manifestations ranging from
                                                                                                                           since current acellular pertussis vaccines (aP) replaced older
                                                                                                                           whole-cell vaccines (wP). In this study, we show nonhuman




                                                                                                                                                                                                                    MEDICAL SCIENCES
                                                                                                                           primates vaccinated with aP were protected from severe
                                       mild respiratory symptoms to a severe cough illness accompanied                     symptoms but not infection and readily transmitted Bordetella
                                       by marked leukocytosis and the hallmark inspiratory whoop and                       pertussis to contacts. Vaccination with wP and previous in-
                                       posttussive emesis (3). Because acellular pertussis vaccines replaced               fection induced a more rapid clearance compared with naïve
                                       whole-cell vaccines in the 1990s, pertussis has reemerged at a star-                and aP-vaccinated animals. While all groups possessed robust
                                       tling rate in the United States despite nationwide vaccine coverage in              antibody responses, key differences in T-cell memory suggest
                                       excess of 95% (4). With a 50-y high of 42,000 reported cases in the                 that aP vaccination induces a suboptimal immune response
                                       United States in 2012, pertussis is the most common of the vaccine-                 that is unable to prevent infection. These data provide a plau-
                                       preventable diseases (5). This resurgence is mirrored throughout                    sible explanation for pertussis resurgence and suggest that
                                       the industrial world despite similar high rates of vaccination (6–9).               attaining herd immunity will require the development of im-
                                       Two common hypotheses for the resurgence have been proposed:                        proved vaccination strategies that prevent B. pertussis coloni-
                                       i) current acellular pertussis vaccines (aP) vaccines are less effective            zation and transmission.
                                       than the whole-cell pertussis (wP) vaccines they replaced and ii)
                                       aP-induced immunity wanes more quickly than anticipated (10–13).                Author contributions: J.M.W. and T.J.M. designed research; J.M.W., L.I.Z., and T.J.M. per-
                                                                                                                       formed research; J.M.W. and T.J.M. analyzed data; and J.M.W. and T.J.M. wrote the
                                       However, pertussis resurgence is not completely understood (14, 15).
                                                                                                                       paper.
                                          Hampering our ability to counteract this resurgence is the fact
                                                                                                                       The authors declare no conﬂict of interest.
                                       that pertussis pathogenesis and immunity to natural infection
                                       have not been well studied in humans because typical pertussis is               This article is a PNAS Direct Submission.
                                       sporadic given high rates of vaccination in developed countries.                See Commentary on page 575.
                                       Human challenge studies have been proposed but never con-                       1
                                                                                                                        To whom correspondence should be addressed. E-mail: tod.merkel@fda.hhs.gov.
                                       ducted due to a variety of logistical and ethical problems in-
Downloaded by guest on July 17, 2020




                                                                                                                       This article contains supporting information online at www.pnas.org/lookup/suppl/doi:10.
                                       cluding the potential for severe disease, the lack of an effective              1073/pnas.1314688110/-/DCSupplemental.



                                       www.pnas.org/cgi/doi/10.1073/pnas.1314688110                                                           PNAS | January 14, 2014 | vol. 111 | no. 2 | 787–792

                                                                                                                    1                                                               Exhibit 407
                                                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 52 of 406
                                       animals. We also found that aP vaccination induces T helper 2                        A 10               9
                                                                                                                                                                                                    B                                      ‡
                                       (Th2) and T helper 1 (Th1) immune memory responses, whereas                                                                                     Naive                               40    ‡
                                                                                                                                            10 8




                                                                                                                                                                                                    (Day post-challenge)
                                       infection and—to a lesser extent—wP vaccination induce Th17                                                                                     aP




                                                                                                                                                                                                     Time to clearance
                                                                                                                             CFU (per ml)
                                                                                                                                            10 7
                                                                                                                                                                                                                           30
                                       and Th1 memory. Our results suggest that in addition to the                                          10 6
                                                                                                                                                                                       wP
                                       potential contribution of reduced efﬁcacy and waning immunity                                        10 5                                       Conv.
                                                                                                                                                                                                                           20
                                                                                                                                                                                                                                                *†
                                       of aP, the inability of aP to prevent colonization and transmission                                  10 4
                                       provides a plausible explanation for pertussis resurgence.                                           10 3
                                                                                                                                                                                                                           10
                                                                                                                                            10 2                                                                                                     *†‡
                                       Results                                                                                              10 1
                                                                                                                                                                                                                           0




                                                                                                                                                         10

                                                                                                                                                              16 4




                                                                                                                                                                                38
                                                                                                                                                                                42
                                                                                                                                                 3
                                                                                                                                                          7




                                                                                                                                                              19 7
                                                                                                                                                              26 1
                                                                                                                                                              33 8
                                                                                                                                                                  5
                                       Acellular Pertussis Vaccines Protect Against Disease but Fail to




                                                                                                                                               2/




                                                                                                                                                                 1
                                                                                                                                                                /1
                                                                                                                                                                /2
                                                                                                                                                                /2
                                                                                                                                                                /3
                                                                                                                                                       9/




                                                                                                                                                                                                                                      aP

                                                                                                                                                                                                                                                P

                                                                                                                                                                                                                                                    v.
                                                                                                                                                                                                                              ve



                                                                                                                                                                                                                                               w

                                                                                                                                                                                                                                                 on
                                       Prevent Infection. Several observational studies recently con-




                                                                                                                                                                                                                            ai
                                                                                                                                                         Day post-challenge




                                                                                                                                                                                                                           N




                                                                                                                                                                                                                                                C
                                       cluded that children primed with aP vaccine are at greater risk for
                                       pertussis diagnosis compared with wP-primed children (19–22).
                                       Although these data suggest aP vaccine is less effective than wP                    C                 50000                   **
                                                                                                                                                                           **
                                       vaccine at preventing colonization, the rate of undiagnosed                                           40000
                                                                                                                                                                                            **
                                                                                                                                                                                                   **
                                       B. pertussis carriage in vaccinated individuals is unknown. To as-                                                                                                                  **




                                                                                                                           WBC (per μl)
                                                                                                                                                              **                  **                                                                 Naive
                                       sess the ability of each vaccine to prevent colonization and clinical                                 30000                                                                                                   aP
                                       pertussis symptoms, baboons were vaccinated according to the US                                                                                                                                **             wP
                                       schedule at 2, 4, and 6 mo of age with human doses of combi-                                          20000
                                                                                                                                                                                                                                                     Conv.

                                       nation diphtheria, tetanus, and pertussis vaccines containing aP or
                                       inactivated wP (Table 1 provides a list of the components of each                                     10000
                                       vaccine). At 7 mo of age, vaccinated, naïve, and previously infected
                                       (convalescent) animals were challenged with D420, a B. pertussis                                            0
                                       clinical isolate that causes severe infection in humans and baboons




                                                                                                                                                          e


                                                                                                                                                                 3




                                                                                                                                                                                  14


                                                                                                                                                                                              7


                                                                                                                                                                                                       1


                                                                                                                                                                                                                            24


                                                                                                                                                                                                                                          8
                                                                                                                                                                      7


                                                                                                                                                                             10
                                                                                                                                                       Pr


                                                                                                                                                              2/




                                                                                                                                                                                           /1


                                                                                                                                                                                                    /2




                                                                                                                                                                                                                                       /2
                                                                                                                                                                          9/




                                                                                                                                                                                         16


                                                                                                                                                                                                  19




                                                                                                                                                                                                                                     26
                                       (17). Naïve animals were heavily colonized with peak levels be-
                                                                                                                                                                          Day post-challenge
                                       tween 107–108 cfu/mL in nasopharyngeal washes (Fig. 1A). After 2
                                       wk, colonization gradually decreased, and the infection cleared                     Fig. 1. The effect of vaccination or convalescence on colonization and
                                       after 30 d. Consistent with our previous ﬁnding, none of the con-                   leukocytosis. Naïve animals, aP-vaccinated animals, wP-vaccinated animals,
                                       valescent animals were colonized (17). Compared with naïve ani-                     and previously infected [convalescent conv.)] animals were directly chal-
                                       mals, aP-vaccinated animals had slightly reduced colonization for                   lenged with B. pertussis (n = 3–4 per group). (A) Colonization was monitored
                                       the ﬁrst 10 d but remained consistently colonized before clearing                   by quantifying B. pertussis cfu per mL in biweekly nasopharyngeal washes
                                       after 35 d. In wP-vaccinated animals the initial colonization was                   with a limit of detection of 10 cfu per mL. For each animal the time to
                                       similar to aP-vaccinated animals but the infection cleared after 18 d,              clearance is deﬁned as the ﬁrst day that no B. pertussis cfu were recovered
                                       signiﬁcantly faster than naïve and aP-vaccinated animals (Fig. 1B).                 from nasopharyngeal washes. (B) The mean time to clearance is shown for
                                          To assess the efﬁcacy of the vaccines in preventing the                          each group (n = 3 per group). Because no B. pertussis organisms were re-
                                       symptoms of severe pertussis, peripheral blood was drawn seri-                      covered from the conv. animals, the mean time to clearance was deﬁned as
                                       ally, and complete blood counts were performed to monitor                           the ﬁrst day of sampling (day 2, indicated by the dashed line). *P < 0.05 vs.
                                       leukocytosis, a signiﬁcant marker of morbidity in pertussis-                        Naïve, †P < 0.05 vs. aP, ‡P < 0.05 vs. wP. (C) The mean circulating white blood
                                                                                                                           cell counts before and after challenge are shown for each group of animals
                                       infected infants (23). Compared with preinfection levels, naïve
                                                                                                                           (n = 3–4 per group). **P < 0.01 vs. preinfection from same group.
                                       animals had a signiﬁcant increase in circulating white blood cells
                                       at each time point, peaking at over 40,000 cells per μL, an
                                       eightfold increase over preinfection levels (Fig. 1C). In contrast                  Acellular-Vaccinated Animals Are Capable of Transmitting B. pertussis
                                       to the colonization data, aP vaccination, wP vaccination, and
                                                                                                                           to Naïve Contacts. Because aP fails to prevent colonization we
                                       convalescence all prevented leukocytosis (Fig. 1C). In addition,
                                       wP-vaccinated, aP-vaccinated, and convalescent animals did not                      hypothesized that aP-vaccinated animals can transmit B. pertussis
                                       cough and showed no reduction of activity, loss of appetite, or                     infection to contacts. To test this hypothesis, two aP-vaccinated
                                       other outward signs of disease.                                                     animals were challenged with B. pertussis and placed in separate
                                                                                                                           cages. After 24 h, a naïve animal was added to each cage, and all
                                       Acellular Vaccines Fail to Prevent Infection Following Natural Transmission.        animals were followed for colonization. Both of the naïve ani-
                                       To assess the ability of vaccination to prevent pertussis infection                 mals were infected by transmission from their aP-vaccinated cage
                                       by transmission, two aP-vaccinated animals and one unvaccinated                     mates (Fig. 3).
                                       animal were cohoused with a directly challenged, unvaccinated
                                       animal. Similar to our previous ﬁndings (18), all animals became                    Vaccination and Previous Infection Induce Robust Antibody
                                       colonized 7–10 d after cohousing with the infected animal (Fig. 2).                 Responses. Sera collected before vaccination or primary infection
                                       The peak levels and kinetics of colonization were indistinguishable                 and again at 1 wk before challenge were analyzed for IgG anti-
                                       between the naïve and aP-vaccinated animals.                                        bodies against heat-killed B. pertussis and the vaccine antigens


                                                             Table 1. Components of aP and wP vaccines used in this study
                                                             Vaccine component                                       Daptacel                                  Infanrix                Triple antigen

                                                             Diphtheria toxoid                                         15 Lf                                    25 Lf                    20–30 Lf
                                                             Tetanus toxoid                                              5 Lf                                   10 Lf                     5–25 Lf
                                                             Whole-cell Bordetella pertussis                             —                                        —                        ≥4 IU
                                                             Inactivated pertussis toxin                               10 μg                                    25 μg                       —
                                                             Filamentous hemagglutinin                                  5 μg                                    25 μg                       —
                                                             Pertactin                                                  3 μg                                     8 μg                       —
                                                             Fimbriae types 2 and 3                                     5 μg                                      —                         —
                                                             Aluminum (from aluminum phosphate)                         0.33 mg                                ≤0.625 mg                 ≤1.25 mg
Downloaded by guest on July 17, 2020




                                                                IU, international units; Lf, limit of ﬂocculation units.


                                       788 | www.pnas.org/cgi/doi/10.1073/pnas.1314688110                                                                                                                                                  Warfel et al.

                                                                                                                      2                                                                                  Exhibit 407
                                                                                                                                                                                                                    SEE COMMENTARY
                                                       Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 53 of 406
                                                                      10 8                                             Discussion
                                                                      10 7
                                                                                                                       The introduction of whole-cell vaccines consisting of inactivated


                                                       CFU (per ml)
                                                                      10 6
                                                                      10 5
                                                                                                               Naive   Bordetella pertussis organisms in the United States in the 1940s
                                                                      10 4
                                                                                                               aP      caused a precipitous decrease in pertussis incidence (27). How-
                                                                      10 3                                             ever, over the past 30 y, pertussis has resurged in the United
                                                                      10 2                                             States. The resurgence began during the wP vaccine era, but the
                                                                      10 1                                             pace has quickened since aP vaccines were recommended for all
                                                                             0   5   10 15 20 25 30 35 40 45
                                                                                     Day post-challenge
                                                                                                                       primary and booster doses (11). This correlation has led many to
                                                                                                                       hypothesize that aP vaccines are less effective on a population
                                       Fig. 2. aP does not protect against colonization following natural trans-       scale than the wP vaccines they replaced (10, 12, 13). Consistent
                                       mission. A naïve animal was directly challenged. After 24 h, a naïve animal     with this notion, several recent observational studies concluded
                                       and two aP-vaccinated animals were placed in the same cage as the directly      that children primed with aP vaccine had a twofold to ﬁvefold
                                       challenged animal and followed for colonization as in Fig. 1.                   greater risk of pertussis diagnosis compared with wP-primed
                                                                                                                       children (19–22). Our results in nonhuman primates add to these
                                                                                                                       ﬁndings by showing that animals vaccinated with wP cleared in-
                                       pertussis toxin (PT), ﬁlamentous hemagglutinin (FHA), pertactin                 fection by a direct challenge twice as fast as animals vaccinated
                                       (PRN), and ﬁmbriae types 2 and 3 (FIM). We show that wP, aP,                    with aP. However, neither vaccine was able to prevent coloni-
                                       and natural infection induce high-antibody titers to all antigens,              zation as well as immunity from a previous infection.
                                       and the aP group generally possessed equivalent or greater pre-                    Another hypothesis as to why pertussis is reemerging is that
                                       challenge titers, suggesting that the differences in colonization               the duration of immunity in aP-vaccinated children is shorter
                                       between the groups do not correlate with levels of circulating                  than anticipated. Although some ﬁrst-generation acellular vac-
                                       antipertussis antibodies (Fig. 4). Following challenge, the titers for          cines had poor immunity and efﬁcacy, double-blinded clinical
                                       vaccinated animals were essentially unchanged, whereas boosting                 trials and ﬁeld-efﬁcacy studies for the US-licensed acellular
                                       was observed for some antigens in convalescent animals (Fig. S1).               vaccines estimated the short-term efﬁcacy to be excellent: ∼85%
                                                                                                                       after three doses and 98% after ﬁve doses (28–30). However,
                                       T-Cell Memory Response Elicited by Acellular Pertussis Vaccination Is           recent cohort and case-control studies concluded that 5 y fol-
                                       Mismatched Compared with Natural Infection. Although a large                    lowing the ﬁfth aP dose, children are fourfold to 15-fold more
                                       number of clinical studies have characterized the antibody re-                  likely to acquire pertussis compared with within the ﬁrst year,
                                       sponse to pertussis infection and vaccination, key deﬁciencies                  consistent with waning aP immunity (30–33).
                                       remain in our understanding of pertussis-induced helper T-cell                     We hypothesized an additional explanation for pertussis re-
                                       immune responses in humans and primates. Importantly, no                        surgence is that aP-vaccinated individuals can act as asymptomatic
                                       clinical studies have investigated whether the primary series of                or mildly symptomatic carriers and contribute signiﬁcantly to
                                       pertussis vaccines induce Th17 memory, a recently identiﬁed T                   transmission in the population. Observational studies suggest that
                                       cell that specializes in controlling extracellular bacterial infec-             asymptomatic pertussis can occur in vaccinated children and adults
                                       tions at mucosal surfaces through stimulating neutrophil                        based on PCR or serological data (34, 35). However, during the aP
                                       recruitment (24). To assess B. pertussis-speciﬁc T-cell memory                  vaccine trials, participants were not screened for B. pertussis in-
                                       responses in naïve, aP-vaccinated, wP-vaccinated, and convales-                 fection unless they presented with pertussis-like symptoms and at
                                       cent animals, peripheral blood mononucleated cells (PBMCs)                      least 7–21 d cough (12). Therefore, no experimental data exist on
                                       were collected 1 wk before infection. Total PBMC were in-                       whether vaccination prevents B. pertussis colonization or trans-
                                       cubated either with medium alone or with heat-killed B. pertussis               mission in humans. In the present study we show that aP-vaccinated
                                       as an ex vivo simulation of the memory responses recalled during                primates were heavily infected following direct challenge, and the
                                       the ensuing challenge. Following an overnight incubation, non-                  time to clearance was not different compared with naïve animals.
                                       adherent PBMC, including T cells, were collected and separated                  Similarly, there was no difference in the kinetics or peak level of
                                       using magnetic beads into the following fractions: CD4−, CD4+,                  colonization between aP-vaccinated and naïve animals that were
                                       CD95–CD4+, or left unseparated (total nonadherent cells).                       infected by natural transmission. Importantly, we also show in
                                       Memory helper T cells in primates are characterized by surface                  two experiments that aP-vaccinated animals transmitted B. per-
                                       expression of CD4 and CD95 (25, 26). After further culture of all               tussis to naïve cage mates. Together these data form the key




                                                                                                                                                                                                                    MEDICAL SCIENCES
                                       fractions, the supernatants were analyzed for secretion of IL-17,               ﬁnding of this study: aP vaccines do not prevent infection or
                                       IFN-γ, and IL-5; cytokines that are characteristic of Th17, Th1,
                                       and Th2 cells, respectively. Very low background cytokine se-
                                       cretion was observed from nonstimulated cells isolated from                                                    10 8
                                       naïve, vaccinated, or convalescent animals or from stimulated
                                                                                                                                                      10 7
                                       cells from naïve animals (Figs. S2 and S3). When stimulated with
                                       heat-killed B. pertussis, both total nonadherent cells and CD4+
                                                                                                                                       CFU (per ml)




                                                                                                                                                      10 6

                                       cells from convalescent animals secreted high levels of IL-17,                                                 10 5

                                       some IFN-γ, and no IL-5. When the CD95+ memory cells were                                                      10 4
                                       depleted, the CD95–CD4+ cells did not secrete IL-17 or IFN-γ,                                                  10 3
                                       consistent with induction of B. pertussis-speciﬁc Th17 and Th1                                                 10 2
                                       memory cells (Fig. 5). Stimulated total nonadherent cells and
                                                                                                                                                      10 1
                                       CD4+ cells from aP-vaccinated animals secreted signiﬁcant IFN-                                                        0   5   10 15 20 25 30 35 40 45 50 55 60 65
                                       γ, but the response was weaker than convalescent cells (P =                                                                        Day post-challenge
                                       0.01), and there was no signiﬁcant increase in IL-17 secretion.
                                                                                                                       Fig. 3. Infected aP vaccinees can transmit pertussis to naïve contacts. Two
                                       However, there was a signiﬁcant IL-5 response, consistent with
                                                                                                                       animals vaccinated with aP were housed in separate cages, and each was
                                       skewing toward Th2 and Th1 memory (Fig. 5). Total nonadherent
                                                                                                                       directly challenged. Twenty four hours after challenge, an unchallenged
                                       cells and CD4+ cells from wP-vaccinated animals secreted similar                naïve animal was placed in each cage. All animals were followed for colo-
                                       IFN-γ compared with aP cells, but no IL-5. IL-17 secretion was                  nization as in Fig. 1. One cage pairing is shown with turquoise lines with
                                       between levels for naïve and convalescent cells, suggesting that T-             circles, and the other is shown with maroon lines with squares. Solid lines with
                                       cell memory induced by wP vaccination is similar to natural in-
Downloaded by guest on July 17, 2020




                                                                                                                       closed symbols indicate the aP-vaccinated, directly challenged animals, and
                                       fection, but the Th17 and Th1 memory responses were weaker.                     open symbols with dashed lines are used for the unchallenged, naïve contacts.


                                       Warfel et al.                                                                                                             PNAS | January 14, 2014 | vol. 111 | no. 2 | 789

                                                                                                                       3                                                                       Exhibit 407
                                                                         Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 54 of 406
                                                                      10000                                                     100000                                                  showing a Th2 response with a weaker Th1 response and no sig-
                                                                                          *** †                                                                              ****       niﬁcant Th17 response.




                                                                                                       Anti-FIM IgG (RU/ml)
                                             Anti-PRN IgG (IU/ml)
                                                                                                                                            10000
                                                                      1000                                                                                                                 Together, the cytokine and T-cell immunological data ob-
                                                                                                                                            1000                                        served in baboons are generally consistent with those observed in
                                                                       100                        **                                                                                    mice (13). We previously showed that pertussis infection in
                                                                                                                                             100
                                                                                                                                                                                        baboons induces a mucosal immune response characterized by
                                                                        10
                                                                                                                                              10                                        production of IL-17 and a variety of chemokines and cytokines
                                                                                                                                                                                        associated with IL-17 signaling, including IL-6 and IL-8. This
                                                                         1                                                                     1                                        primary immune response correlated with long-lived Th17 and
                                                                      10000                                                                  1000
                                                                                                                                                                                        Th1 memory responses that lasted >2 y (36). Mice infected with
                                                                                                                                                                                        B. pertussis also express mucosal IL-17, IL-6, and IL-8 homologs
                                             Anti-FHA IgG (IU/ml)




                                                                                                                                                                                        and induce Th17 and Th1 memory (37–40). Mice vaccinated with


                                                                                                                      Anti-PT IgG (IU/ml)
                                                                      1000                    *
                                                                                                  **                                          100                                       wP also develop Th17 and Th1 memory that results in partial
                                                                       100
                                                                                                                                                                                        protective immunity, similar to what we observed in the baboon
                                                                                                                                                                                        model (41, 42). A recent report by Ross et al. (42) concluded that
                                                                        10
                                                                                                                                              10
                                                                                                                                                                                        an aP containing PT, FHA, and PRN induces Th1, Th2, and
                                                                                                                                                                                        Th17 immune responses in C57BL/6 mice (42). However, a pre-
                                                                         1                                                                     1
                                                                                                                                                                                        vious study from the same group found Th1 and Th2 but no
                                                                                                                                                           un
                                                                                                                                                             e                 ge
                                                                      10000                                                                                                  en
                                                                                                                                                  im
                                                                                                                                                       m
                                                                                                                                                                         hall
                                                                                                                                                e-                     -c
                                             Anti-B. p. IgG (RU/ml)




                                                                                                                                              Pr                 Pr
                                                                                                                                                                   e
                                                                      1000                                                                                                                                           ***                                                      ***          CD4-
                                                                                                                                                                                         A 10000
                                                                                                                                                                                            7500
                                                                                                                                                                                                                                                  25000
                                                                                                                                                                                                                                                                                           CD4+
                                                                                                                                               Naive                                                                                              15000
                                                                       100                                                                                                                                                                                                                 CD95-CD4+
                                                                                                                                               aP                                                            5000




                                                                                                                                                                                        IL-17 (pg/ml)




                                                                                                                                                                                                                                  IL-17 (pg/ml)
                                                                                                                                               wP                                                            2500                                   5000
                                                                        10
                                                                                                                                               Convalescent                                                  1500            **                     2000
                                                                                                                                                                                                                                                                                                 **
                                                                         1                                                                                                                                   1000                                   1500
                                                                                                                                                                                                                                                    1000
                                                                                                e
                                                                                e




                                                                                                                                                                                                               500
                                                                              un




                                                                                             ng




                                                                                                                                                                                                                                                     500
                                                                                          le
                                                                             m




                                                                                        al
                                                                           im




                                                                                      ch




                                                                                                                                                                                                                0                                      0
                                                                         e-




                                                                                    e-
                                                                        Pr




                                                                                    Pr




                                                                                                                                                                                                                   aP




                                                                                                                                                                                                                                                                                     aP
                                                                                                                                                                                                                    v.


                                                                                                                                                                                                                    P




                                                                                                                                                                                                                                                                              v.




                                                                                                                                                                                                                                                                                               P
                                                                                                                                                                                                               C ve




                                                                                                                                                                                                                                                                    ve
                                                                                                                                                                                                                  w




                                                                                                                                                                                                                                                                                              w
                                                                                                                                                                                                                on




                                                                                                                                                                                                                                                                           on
                                                                                                                                                                                                                 ai




                                                                                                                                                                                                                                                                 ai
                                       Fig. 4. Vaccination and previous infection induce robust serum antibody
                                                                                                                                                                                                               N




                                                                                                                                                                                                                                                                 N



                                                                                                                                                                                                                                                                          C
                                       responses. Antibody responses to the four vaccine antigens—PRN, FIM, FHA,
                                       and PT—and to heat-killed B. pertussis (B. p.) were measured by ELISA.                                                                            B                   250     ***                                   250
                                                                                                                                                                                                                                                                                           CD4-
                                       Preimmune sera were collected from vaccinated animals before immuniza-                                                                                                                                                                 ***          CD4+
                                       tion and from conv. animals before initial infection (n = 3–4 per group).                                                                                             200                                           200
                                                                                                                                                                                                                                                                                           CD95-CD4+
                                                                                                                                                                                                                                           IFN- (pg/ml)
                                                                                                                                                                                              IFN- (pg/ml)




                                       Because Infanrix does not contain FIM, four Daptacel-vaccinated animals
                                       were included in the anti-FIM ELISA. Prechallenge sera were collected from                                                                                            150                                           150
                                       all animals 1 wk before challenge. International Units (IU) or relative units
                                                                                                                                                                                                             100                                           100
                                       (RU) in each sample were determined by comparing the responses to the
                                       WHO international standard pertussis antiserum on each plate. ***P <
                                                                                                                                                                                                               50      ***                                 50                        ***
                                       0.001, **P < 0.01, *P < 0.05 vs. Convalescent. †P < 0.001 vs. wP.                                                                                                                     **                                                                 ***
                                                                                                                                                                                                                0                                           0




                                                                                                                                                                                                                                                                                     aP
                                                                                                                                                                                                                                                                              v.




                                                                                                                                                                                                                                                                                                P
                                                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                   aP
                                                                                                                                                                                                                    v.


                                                                                                                                                                                                                    P
                                                                                                                                                                                                               C ve




                                       transmission of Bordetella pertussis even 1 mo after completing
                                                                                                                                                                                                                                                                    v




                                                                                                                                                                                                                                                                                              w
                                                                                                                                                                                                                  w




                                                                                                                                                                                                                                                                           on
                                                                                                                                                                                                                on




                                                                                                                                                                                                                                                                 ai
                                                                                                                                                                                                                 ai




                                                                                                                                                                                                                                                                 N
                                                                                                                                                                                                               N




                                                                                                                                                                                                                                                                          C


                                       the primary vaccination series.
                                          We show that wP, aP, and natural infection all induce high-                                                                                                                  ***
                                       antibody titers. The prechallenge titers in aP-vaccinated animals                                                                                 C                     40                                          140
                                                                                                                                                                                                                                                                         CD4-        ***
                                                                                                                                                                                                                                                           120
                                       were generally equivalent or higher than those observed in                                                                                                                                                                        CD4+
                                                                                                                                                                                                               30
                                       convalescent and wP-vaccinated animals, suggesting that aP is                                                                                                                                                       100           CD95-CD4+
                                                                                                                                                                                                IL-5 (pg/ml)




                                                                                                                                                                                                                                            IL-5 (pg/ml)




                                       immunogenic in baboons and that the inability to prevent in-                                                                                                                                                         80
                                       fection was not due to low-antibody titers. Compared with the                                                                                                           20
                                                                                                                                                                                                                                                            60
                                       large number of clinical studies that have characterized the an-
                                                                                                                                                                                                                                                            40
                                       tibody response to pertussis infection and vaccination, very few                                                                                                        10
                                       have investigated pertussis-induced helper T-cell immune re-                                                                                                                                                         20
                                       sponses in humans. Taken as a whole, these limited data suggest                                                                                                         0                                             0
                                       that aP vaccination induces Th2 or mixed Th2/Th1 responses,
                                                                                                                                                                                                                   aP




                                                                                                                                                                                                                                                                                     aP
                                                                                                                                                                                                                    v.


                                                                                                                                                                                                                    P




                                                                                                                                                                                                                                                                              v.




                                                                                                                                                                                                                                                                                                P
                                                                                                                                                                                                               C ve




                                                                                                                                                                                                                                                                    ve
                                                                                                                                                                                                                  w




                                                                                                                                                                                                                                                                                               w
                                                                                                                                                                                                                on




                                                                                                                                                                                                                                                                           on




                                       whereas wP vaccination and natural infection induce a Th1 re-
                                                                                                                                                                                                                 ai




                                                                                                                                                                                                                                                                 ai
                                                                                                                                                                                                               N




                                                                                                                                                                                                                                                                 N



                                                                                                                                                                                                                                                                          C




                                       sponse (13). However, none of these studies tested for Th17
                                       memory, a recently identiﬁed T cell that specializes in controlling                                                                              Fig. 5. Helper T-cell responses induced by vaccination and infection. PBMC
                                                                                                                                                                                        collected from naïve, aP-vaccinated, wP-vaccinated, and conv. animals 1 wk
                                       extracellular bacterial infections at mucosal surfaces (24). Our
                                                                                                                                                                                        before infection were incubated overnight with either medium alone or
                                       data show that natural infection induced robust Th17 and Th1
                                                                                                                                                                                        medium containing heat-killed B. pertussis (n = 3–4 per group). For each
                                       immunity. Animals vaccinated with wP, which cleared infection                                                                                    growth condition, nonadherent cells were collected and either left unsep-
                                       faster than naïve and aP-vaccinated animals, showed similar but                                                                                  arated (total nonadherent cells) or separated using anti-CD4 and anti-CD95
                                       weaker T-cell responses. wP vaccination is generally believed to                                                                                 magnetic particles. Total nonadherent, CD4−, CD4+, and CD95−CD4+ cells
                                       induce strong Th1 responses, but what we observed here was                                                                                       were then cultured under the same conditions as before (with medium alone
                                       relatively weak. This observation might be explained by hetero-                                                                                  or stimulated with heat-killed B. pertussis). After 36 h, supernatants were
                                       geneity in the manufacturing of different wP vaccines. Future                                                                                    collected and analyzed for IL-17 (A), IFN-γ (B), and IL-5 (C). Cytokine secretion
                                       studies will compare the immune response induced by wP vaccines                                                                                  in response to B. pertussis stimulation is presented for total nonadherent
                                       produced by three different manufacturers. In comparison with
Downloaded by guest on July 17, 2020




                                                                                                                                                                                        cells (Left) and separated cells (Right). ***P < 0.001, **P < 0.01, *P < 0.05 vs.
                                       natural infection and wP, aP-induced immunity was mismatched,                                                                                    same fraction from naïve animals.


                                       790 | www.pnas.org/cgi/doi/10.1073/pnas.1314688110                                                                                                                                                                                                   Warfel et al.

                                                                                                                                                                                    4                                                                                          Exhibit 407
                                                                                                                                                                                                 SEE COMMENTARY
                                                       Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 55 of 406
                                       signiﬁcant Th17 responses in C3H/HeJ and C3H/HeN mouse                 the relative protection afforded by Th17 or Th1 responses in
                                       strains vaccinated with an aP containing PT and FHA (41).              vaccinated or convalescent baboons or humans is not known.
                                       Nevertheless, data from two clinical studies recently showed              Currently, a major focus of public health agencies is the pre-
                                       negligible Th17 recall responses (∼10 pg/mL) in PBMC isolated          vention of pertussis infection in young infants who have not
                                       from aP-vaccinated 4-y-old children before and after booster,          completed their primary aP series and have considerable morbidity
                                       suggesting aP does not induce Th17 memory in humans (43, 44).          and mortality to pertussis infection (1). One recommendation to
                                          Taken as a whole, the data presented in this study suggest that     reduce transmission of pertussis to infants is by “cocooning,” or
                                       antibodies induced by aP vaccination are sufﬁcient for prevent-        vaccinating people who have contact with infants (11). Our data
                                       ing severe pertussis symptoms but do not mitigate colonization.        show that aP-vaccinated animals are infected and transmit per-
                                       Inhibition of leukocytosis likely occurs through antibody-medi-        tussis to naïve contacts. Consistent with these ﬁndings, seroepi-
                                       ated neutralization of PT, a toxin which interferes with leukocyte     demiological studies have concluded that B. pertussis circulation is
                                       extravasation by blocking chemokine receptor signaling (1). The        still high in countries with excellent aP uptake (27, 50), and a cross-
                                       mechanism by which aP prevents coughing despite heavy bac-             sectional study showed that postpartum aP vaccination of mothers
                                       terial colonization is not known but deserves further attention.       did not reduce pertussis illness in young infants (51). These data
                                       On the other hand, induction of Th17/Th1 memory responses              suggest that cocooning is unlikely to be an effective strategy to
                                       correlated with the ability to clear infection: convalescent and       reduce the burden of pertussis in infants. However, it is important
                                       wP-vaccinated animals possessed strong Th17 responses and Th1          to note that our data in combination with human data show that
                                       responses and cleared infection more quickly than aP-vaccinated        vaccination with aP provides excellent protection from severe
                                       animals which lacked Th17 responses but possessed Th1/ Th2             pertussis (52). Therefore, any short-term plan for addressing the
                                       memory. Although we have not deﬁnitively shown that Th17               resurgence of pertussis should include continued efforts to en-
                                       cells are required for B. pertussis clearance, this correlation is     hance aP immunization. However, to protect the most vulnerable
                                       consistent with the role these cells play in ﬁghting extracellular     members of the population and achieve optimal herd immunity, it
                                       bacterial infections at mucosal surfaces by inducing neutrophil        will be necessary to develop a vaccination strategy that effectively
                                       chemotaxis. The current studies were not designed to look at           blocks pertussis infection and transmission.
                                       immune cell recruitment to the respiratory tract, but additional
                                       experiments are underway to determine the role of neutrophils          Materials and Methods
                                       in the immune response to pertussis infection and vaccination in       Ethics Statement. All animal procedures were performed in a facility accredited
                                                                                                              by the Association for Assessment and Accreditation of Laboratory Animal Care
                                       baboons. We are also investigating other possible mechanisms
                                                                                                              International in accordance with protocols approved by the Center for Biologics
                                       that could prevent mucosal colonization; for example, a possible
                                                                                                              Evaluation and Research Animal Care and Use Committee and the principles
                                       role for IgA and IgD which are secreted in primate lower and           outlined in the Guide for the Care and Use of Laboratory Animals by the In-
                                       upper respiratory tracts, respectively (45, 46).                       stitute for Laboratory Animal Resources, National Research Council (53).
                                          The baboon model offers many advantages, chieﬂy the ability
                                       to investigate pertussis pathogenesis, transmission, and host          Bacterial Strains and Media. B. pertussis strain D420 was grown on Bordet–
                                       immune responses to infection and vaccination in a primate             Gengou and Regan–Lowe plates prepared as described previously (17). Heat-
                                       species that is >96% genetically similar to humans (47). How-          killed B. pertussis was prepared by resuspending to an OD600 of 0.90 (5 × 109
                                       ever, there are also several limitations associated with this          cfu/mL) in PBS and heating at 65 °C for 30 min.
                                       model. There are far fewer animals available for research com-
                                       pared with smaller-animal models. In addition, there is a paucity      Vaccination, Infection, and Evaluation of Baboons. Baboons obtained from the
                                       of immunological reagents that are validated for baboons com-          Oklahoma Baboon Research Resource at the University of Oklahoma Health
                                       pared with mice and humans. Although antibodies against cell           Sciences Center were inoculated with human doses of aP or wP administered
                                       surface markers are generally cross-reactive, anti-cytokine anti-      intramuscularly at 2, 4, and 6 mo of age. For studies using aP, equal numbers
                                       bodies tend to be much more species-speciﬁc. For this reason we        of animals were vaccinated with Daptacel (Sanoﬁ Pasteur Ltd.) and Infanrix
                                       have so far been unable to assess T-cell responses using in-           (GlaxoSmithKline). For wP, animals were vaccinated with Triple Antigen (Se-
                                       tracellular cytokine staining and ﬂow cytometry. This led us to        rum Institute of India Ltd.), which meets the World Health Organization
                                       develop the cell separation assay as an alternative method for         (WHO) recommendations for potency. Naïve animals were age-matched but
                                                                                                              not vaccinated. Previously infected animals were clear of B. pertussis infection
                                       phenotyping the memory T-cell responses induced by pertussis
                                                                                                              for 1 to 2 mo before reinfection. Direct challenge and transmission studies
                                       infection and vaccination (36). One limitation of our assay is that    were performed as described previously (17, 18). The inoculum for each direct
                                       during the CD4+ cell puriﬁcation, antigen-presenting cells such        challenge was between 109–1010 cfu as determined by measurement of optical




                                                                                                                                                                                                 MEDICAL SCIENCES
                                       as macrophages and dendritic cells are removed after an over-          density and conﬁrmed by serial dilution and plating to determine the number
                                       night incubation. This likely explains the low IFN-γ secretion         of cfu per mL of inoculum. Baboons were evaluated twice weekly as described
                                       observed in all groups because antigen-presenting cells increase       previously for enumeration of circulating white blood cells and serum sepa-
                                       IFN-γ secretion by antigen-speciﬁc CD4+ T cells through a pos-         ration (17). Nasopharyngeal washes were diluted and plated on Regan–Lowe
                                       itive feedback loop (48). In line with this hypothesis, our previous   plates to quantify bacterial cell counts.
                                       data showed that restimulated whole PBMC from convalescent
                                       animals secreted much higher levels of IFN-γ. In addition,             Isolation of PBMC and Cell Separation. Baboons were anesthetized, and PBMC
                                       restimulation assays using human PBMC or murine splenocytes            were isolated from peripheral blood as described previously (36) and cry-
                                       after infection or vaccination also show higher levels of secreted     opreserved in RPMI-1640 medium supplemented with 10% (vol/vol) DMSO
                                       IFN-γ (42, 49). Together these observations suggest that al-           and 12.5% (wt/vol) BSA using Mr. Frosty containers (Nalgene). After thaw-
                                       though our assay is valuable for phenotyping T-cell memory, it         ing, cells were washed twice and nonadherent cells were collected as de-
                                       likely underrepresents the magnitude of Th1 memory responses.          scribed previously. For each growth condition, cells were incubated
                                       We used heat-killed B. pertussis as an antigen for our restim-         overnight with either medium alone or medium containing heat-killed B.
                                                                                                              pertussis (50 bacteria:1 PBMC). Nonadherent cells were collected, and 2 × 106
                                       ulation assays because we believe this is the most relevant
                                                                                                              cells were left unseparated (total nonadherent cells). Using the method
                                       method for ex vivo simulation of T-cell memory recalled during         previously described, 4 × 106 cells were separated using anti-CD4 magnetic
                                       infection. However, it is possible that this assay underdetects        particles, and another 4 × 106 cells were depleted of CD95+ cells and then
                                       immune responses that would be observed had we used puriﬁed            separated with anti-CD4 magnetic particles (36). The following fractions
                                       vaccine antigens. Another disadvantage of primate models is that       were collected: Total nonadherent, CD4−, CD4+, and CD95–CD4+. After in-
                                       it is not feasible to directly link an immune response to pro-         cubation with or without heat-killed B. pertussis, cells were pelleted and
                                       tection. Although protection from pertussis has been shown to          supernatants were collected for IL-17A quantitation by ELISA (Aniara) and
                                       be mediated by IFN-γ and, to a lesser extent, IL-17 signaling
Downloaded by guest on July 17, 2020




                                                                                                              quantitation of IFN-γ and IL-5 using the Milliplex MAP nonhuman primate kit
                                       using knockout mouse strains lacking speciﬁc gene products (13),       according to the manufacturer’s instructions (Millipore). Data are presented as


                                       Warfel et al.                                                                                   PNAS | January 14, 2014 | vol. 111 | no. 2 | 791

                                                                                                              5                                                     Exhibit 407
                                                      Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 56 of 406
                                       the cytokine concentration secreted by B. pertussis-stimulated cells minus the                  Statistics. All data are reported as mean ± SEM. Statistical analyses were
                                       basal concentration secreted by cells incubated with medium alone.                              performed by ANOVA with post hoc t test using JMP (version 9) software
                                                                                                                                       (SAS Institute, Inc.). Antibody and cytokine data were normalized by log
                                       Detection of Serum Antibodies to Pertussis Antigens. Nunc Maxisorp 96-well                      transformation before analysis.
                                       plates were coated overnight with 0.2 μg/mL PT, 0.5 μg/mL FHA, 2 μg/mL PRN,
                                       or 0.2 μg/mL FIM (List Biologicals) as described previously (17, 54). For whole-                ACKNOWLEDGMENTS. We thank Dr. John Dennis, Dr. Jill Ascher, Lewis
                                       bacteria ELISA, plates were coated overnight at 37 °C with heat-killed                          Shankle, Perry Altland, and Ernest Madison for technical assistance. We
                                       B. pertussis prepared as described above. Serum IgG for each antigen was                        thank Dr. Gary White, Dr. Roman Wolf, and Dr. James Papin for technical
                                       measured as described previously (17). Each plate contained a standard                          assistance and critical discussions. We thank Dr. Drusilla Burns and Dr. Scott
                                       curve from the WHO international standard pertussis antiserum (National                         Stibitz for critical reading of the manuscript. This work was funded by the
                                                                                                                                       Food and Drug Administration and National Institutes of Health/National
                                       Institute for Biological Standards and Control) used to assign international
                                                                                                                                       Institute of Allergy and Infectious Diseases through Interagency Agreement
                                       units for PT, FHA, and PRN and relative units for FIM and heat-killed B.                        Y1-AI-1727-01. Baboons were obtained from the Oklahoma Baboon Re-
                                       pertussis by comparison with the linear portion of the standard curve. Be-                      search Resource. The Oklahoma Baboon Research Resource was supported
                                       cause Infanrix does not contain FIM, only Daptacel-vaccinated animals were                      by Grants P40RR012317 and 5R24RR016556-10 from the National Institutes
                                       included in the anti-FIM ELISA.                                                                 of Health National Center for Research Resources.


                                        1. Mattoo S, Cherry JD (2005) Molecular pathogenesis, epidemiology, and clinical               30. Misegades LK, et al. (2012) Association of childhood pertussis with receipt of 5 doses of
                                           manifestations of respiratory infections due to Bordetella pertussis and other Bordetella       pertussis vaccine by time since last vaccine dose, California, 2010. JAMA 308(20):2126–2132.
                                           subspecies. Clin Microbiol Rev 18(2):326–382.                                               31. Klein NP, Bartlett J, Rowhani-Rahbar A, Fireman B, Baxter R (2012) Waning protection
                                        2. Heininger U (2010) Update on pertussis in children. Expert Rev Anti Infect Ther 8(2):           after ﬁfth dose of acellular pertussis vaccine in children. N Engl J Med 367(11):
                                           163–173.                                                                                        1012–1019.
                                        3. Cherry JD, Heininger U (2009) Pertussis and other Bordetella infections. Textbook of        32. Tartof SY, et al. (2013) Waning immunity to pertussis following 5 doses of DTaP.
                                           Pediatric Infectious Diseases, eds Feigin RD, Cherry JD, Demmler-Harrison GJ,                   Pediatrics 131(4):e1047–e1052.
                                           Kaplan SL (W.B. Saunders, Philadelphia), pp 1683–1706.                                      33. Witt MA, Katz PH, Witt DJ (2012) Unexpectedly limited durability of immunity fol-
                                        4. Centers for Disease Control and Prevention (CDC) (2012) National, state, and local              lowing acellular pertussis vaccination in preadolescents in a North American out-
                                           area vaccination coverage among children aged 19-35 months—United States, 2011.                 break. Clin Infect Dis 54(12):1730–1735.
                                           MMWR Morb Mortal Wkly Rep 61:689–696.                                                       34. Deen JL, et al. (1995) Household contact study of Bordetella pertussis infections. Clin
                                        5. CDC (2012) Notiﬁable diseases and mortality tables. MMWR Morb Mortal Wkly Rep                   Infect Dis 21(5):1211–1219.
                                           61(52):ND-719–ND-732.                                                                       35. Heininger U, Kleemann WJ, Cherry JD, Group SIDSS; Sudden Infant Death Syndrome Study
                                        6. Hozbor D, et al. (2009) Pertussis epidemiology in Argentina: Trends over 2004-2007.             Group (2004) A controlled study of the relationship between Bordetella pertussis infections
                                           J Infect 59(4):225–231.                                                                         and sudden unexpected deaths among German infants. Pediatrics 114(1):e9–e15.
                                        7. Quinn HE, McIntyre PB (2007) Pertussis epidemiology in Australia over the decade            36. Warfel JM, Merkel TJ (2013) Bordetella pertussis infection induces a mucosal IL-17
                                           1995-2005–trends by region and age group. Commun Dis Intell 31(2):205–215.                      response and long-lived Th17 and Th1 immune memory cells in nonhuman primates.
                                        8. Jackson DW, Rohani P (2013) Perplexities of pertussis: Recent global epidemiological            Mucosal Immunol 6(4):787–796.
                                           trends and their potential causes. Epidemiol Infect, available at http://dx.doi.org/        37. Andreasen C, Powell DA, Carbonetti NH (2009) Pertussis toxin stimulates IL-17 pro-
                                           10.1017/S0950268812003093.                                                                      duction in response to Bordetella pertussis infection in mice. PLoS ONE 4(9):e7079.
                                        9. Celentano LP, Massari M, Paramatti D, Salmaso S, Tozzi AE; EUVAC-NET Group (2005)           38. Zhang X, et al. (2011) Interleukin-1 receptor signaling is required to overcome the
                                           Resurgence of pertussis in Europe. Pediatr Infect Dis J 24(9):761–765.                          effects of pertussis toxin and for efﬁcient infection- or vaccination-induced immunity
                                                                                                                                           against Bordetella pertussis. Infect Immun 79(1):527–541.
                                       10. Cherry JD (2012) Epidemic pertussis in 2012—the resurgence of a vaccine-preventable
                                                                                                                                       39. Fennelly NK, et al. (2008) Bordetella pertussis expresses a functional type III secretion
                                           disease. N Engl J Med 367(9):785–787.
                                                                                                                                           system that subverts protective innate and adaptive immune responses. Infect Immun
                                       11. Clark TA, Messonnier NE, Hadler SC (2012) Pertussis control: Time for something new?
                                                                                                                                           76(3):1257–1266.
                                           Trends Microbiol 20(5):211–213.
                                                                                                                                       40. Zhang X, Goel T, Goodﬁeld LL, Muse SJ, Harvill ET (2011) Decreased leukocyte accu-
                                       12. Zhang L, Prietsch SO, Axelsson I, Halperin SA (2012) Acellular vaccines for preventing
                                                                                                                                           mulation and delayed Bordetella pertussis clearance in IL-6-/- mice. J Immunol 186(8):
                                           whooping cough in children. Cochrane Database Syst Rev 3:CD001478.
                                                                                                                                           4895–4904.
                                       13. Higgs R, Higgins SC, Ross PJ, Mills KH (2012) Immunity to the respiratory pathogen
                                                                                                                                       41. Higgins SC, Jarnicki AG, Lavelle EC, Mills KH (2006) TLR4 mediates vaccine-induced
                                           Bordetella pertussis. Mucosal Immunol 5(5):485–500.
                                                                                                                                           protective cellular immunity to Bordetella pertussis: Role of IL-17-producing T cells.
                                       14. Friedrich MJ (2011) Research aims to boost pertussis control. JAMA 306(1):27–29.
                                                                                                                                           J Immunol 177(11):7980–7989.
                                       15. Poland GA (2012) Pertussis outbreaks and pertussis vaccines: New insights, new
                                                                                                                                       42. Ross PJ, et al. (2013) Relative contribution of Th1 and Th17 cells in adaptive immunity
                                           concerns, new recommendations? Vaccine 30(49):6957–6959.
                                                                                                                                           to Bordetella pertussis: Towards the rational design of an improved acellular pertussis
                                       16. Elahi S, Holmstrom J, Gerdts V (2007) The beneﬁts of using diverse animal models for
                                                                                                                                           vaccine. PLoS Pathog 9(4):e1003264.
                                           studying pertussis. Trends Microbiol 15(10):462–468.
                                                                                                                                       43. Schure RM, et al. (2012) T-cell responses before and after the ﬁfth consecutive acellular
                                       17. Warfel JM, Beren J, Kelly VK, Lee G, Merkel TJ (2012) Nonhuman primate model of
                                                                                                                                           pertussis vaccination in 4-year-old Dutch children. Clin Vaccine Immunol 19(11):1879–1886.
                                           pertussis. Infect Immun 80(4):1530–1536.
                                                                                                                                       44. Schure RM, et al. (2012) Pertussis circulation has increased T-cell immunity during
                                       18. Warfel JM, Beren J, Merkel TJ (2012) Airborne transmission of Bordetella pertussis.
                                                                                                                                           childhood more than a second acellular booster vaccination in Dutch children 9 years
                                           J Infect Dis 206(6):902–906.
                                                                                                                                           of age. PLoS ONE 7(7):e41928.
                                       19. Witt MA, Arias L, Katz PH, Truong ET, Witt DJ (2013) Reduced risk of pertussis among
                                                                                                                                       45. Sørensen CH, Larsen PL (1988) IgD in nasopharyngeal secretions and tonsils from
                                           persons ever vaccinated with whole cell pertussis vaccine compared to recipients of             otitis-prone children. Clin Exp Immunol 73(1):149–154.
                                           acellular pertussis vaccines in a large US cohort. Clin Infect Dis 56(9):1248–1254.         46. Pabst O (2012) New concepts in the generation and functions of IgA. Nat Rev Im-
                                       20. Liko J, Robison SG, Cieslak PR (2013) Priming with whole-cell versus acellular pertussis        munol 12(12):821–832.
                                           vaccine. N Engl J Med 368(6):581–582.                                                       47. Perry DL, Bollinger L, White GL (2012) The Baboon (Papio spp.) as a model of human
                                       21. Sheridan SL, Ware RS, Grimwood K, Lambert SB (2012) Number and order of whole                   Ebola virus infection. Viruses 4(10):2400–2416.
                                           cell pertussis vaccines in infancy and disease protection. JAMA 308(5):454–456.             48. Schroder K, Hertzog PJ, Ravasi T, Hume DA (2004) Interferon-gamma: An overview of
                                       22. Klein NP, Bartlett J, Fireman B, Rowhani-Rahbar A, Baxter R (2013) Comparative ef-              signals, mechanisms and functions. J Leukoc Biol 75(2):163–189.
                                           fectiveness of acellular versus whole-cell pertussis vaccines in teenagers. Pediatrics      49. Ausiello CM, Urbani F, la Sala A, Lande R, Cassone A (1997) Vaccine- and antigen-
                                           131(6):e1716–1722.                                                                              dependent type 1 and type 2 cytokine induction after primary vaccination of infants
                                       23. Rowlands HE, et al. (2010) Impact of rapid leukodepletion on the outcome of severe              with whole-cell or acellular pertussis vaccines. Infect Immun 65(6):2168–2174.
                                           clinical pertussis in young infants. Pediatrics 126(4):e816–e827.                           50. Lai FY, et al. (2012) Comparative seroepidemiology of pertussis, diphtheria and po-
                                       24. Kolls JK, Khader SA (2010) The role of Th17 cytokines in primary mucosal immunity.              liovirus antibodies in Singapore: Waning pertussis immunity in a highly immunized
                                           Cytokine Growth Factor Rev 21(6):443–448.                                                       population and the need for adolescent booster doses. Vaccine 30(24):3566–3571.
                                       25. Wei S, Zhao E, Kryczek I, Zou W (2012) Th17 cells have stem cell-like features and          51. Castagnini LA, et al. (2012) Impact of maternal postpartum tetanus and diphtheria
                                           promote long-term immunity. OncoImmunology 1(4):516–519.                                        toxoids and acellular pertussis immunization on infant pertussis infection. Clin Infect
                                       26. Pitcher CJ, et al. (2002) Development and homeostasis of T cell memory in rhesus                Dis 54(1):78–84.
                                           macaque. J Immunol 168(1):29–43.                                                            52. Nilsson L, Lepp T, von Segebaden K, Hallander H, Gustafsson L (2012) Pertussis vac-
                                       27. Libster R, Edwards KM (2012) Re-emergence of pertussis: What are the solutions?                 cination in infancy lowers the incidence of pertussis disease and the rate of hospi-
                                           Expert Rev Vaccines 11(11):1331–1346.                                                           talisation after one and two doses: Analyses of 10 years of pertussis surveillance.
                                       28. Greco D, et al.; Progetto Pertosse Working Group (1996) A controlled trial of two acel-         Vaccine 30(21):3239–3247.
                                           lular vaccines and one whole-cell vaccine against pertussis. N Engl J Med 334(6):341–348.   53. Committee on Care and Use of Laboratory Animals (1985) Guide for the Care and Use
                                       29. Gustafsson L, Hallander HO, Olin P, Reizenstein E, Storsaeter J (1996) A controlled trial       of Laboratory Animals (Natl Inst Health, Bethesda), DHHS Publ No (NIH) 85–23.
                                           of a two-component acellular, a ﬁve-component acellular, and a whole-cell pertussis         54. Meade BD, et al. (1995) Description and evaluation of serologic assays used in
Downloaded by guest on July 17, 2020




                                           vaccine. N Engl J Med 334(6):349–355.                                                           a multicenter trial of acellular pertussis vaccines. Pediatrics 96(3 Pt 2):570–575.




                                       792 | www.pnas.org/cgi/doi/10.1073/pnas.1314688110                                                                                                                               Warfel et al.

                                                                                                                                   6                                                                   Exhibit 407
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 57 of 406




   EXHIBIT 408
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 58 of 406

                                                                                                                                       MAJOR ARTICLE




Pertactin-Negative Bordetella pertussis Strains:
Evidence for a Possible Selective Advantage
Stacey W. Martin,1 Lucia Pawloski,1 Margaret Williams,1 Keeley Weening,2 Chas DeBolt,3 Xuan Qin,4 Laura Reynolds,5
Cynthia Kenyon,6 Gregory Giambrone,7 Kathy Kudish,8 Lisa Miller,9 David Selvage,10 Adria Lee,1 Tami H. Skoff,1
Hajime Kamiya,1 Pamela K. Cassiday,1 Maria L. Tondella,1 and Thomas A. Clark1




                                                                                                                                                                                Downloaded from https://academic.oup.com/cid/article-abstract/60/2/223/2895696 by guest on 18 July 2020
1
 Centers for Disease Control and Prevention, Atlanta, Georgia; 2Vermont Department of Health, Burlington; 3Washington State Department of Health,
Seattle; 4Seattle Children’s Hospital, Seattle, Washington; 5Multnomah County Health Department, Portland, Oregon; 6Minnesota Department of Health,
St. Paul; 7New York State Department of Health, Albany; 8Connecticut Department of Health, Hartford; 9Colorado Department of Health and Environment,
Denver, and 10New Mexico Department of Health, Santa Fe

   Background. A recent increase in Bordetella pertussis without the pertactin protein, an acellular vaccine immu-
nogen, has been reported in the United States. Determining whether pertactin-deﬁcient (PRN–) B. pertussis is evad-
ing vaccine-induced immunity or altering the severity of illness is needed.
   Methods. We retrospectively assessed for associations between pertactin production and both clinical presenta-
tion and vaccine history. Cases with isolates collected between May 2011 and February 2013 from 8 states were in-
cluded. We calculated unadjusted and adjusted odds ratios (ORs) using multivariable logistic regression analysis.
   Results. Among 753 isolates, 640 (85%) were PRN–. The age distribution differed between cases caused by PRN–
B. pertussis and cases caused by B. pertussis producing pertactin (PRN+) (P = .01). The proportion reporting
individual pertussis symptoms was similar between the 2 groups, except a higher proportion of PRN+ case-patients
reported apnea (P = .005). Twenty-two case-patients were hospitalized; 6% in the PRN+ group compared to 3% in the
PRN– group (P = .11). Case-patients having received at least 1 pertussis vaccine dose had a higher odds of having
PRN– B. pertussis compared with unvaccinated case-patients (adjusted OR = 2.2; 95% conﬁdence interval [CI], 1.3–
4.0). When restricted to case-patients at least 1 year of age and those age-appropriately vaccinated, the adjusted OR
increased to 2.7 (95% CI, 1.2–6.1).
   Conclusions. The signiﬁcant association between vaccination and isolate pertactin production suggests that the
likelihood of having reported disease caused by PRN– compared with PRN+ strains is greater in vaccinated persons.
Additional studies are needed to assess whether vaccine effectiveness is diminished against PRN– strains.
    Keywords.          Bordetella pertussis; pertactin; acellular vaccine; waning immunity; mutations.

In the United States, pertussis is currently the least well-                           children and teens [2]. Waning immunity from acellular
controlled vaccine-preventable disease despite excellent                               pertussis vaccines appears to be a signiﬁcant factor lead-
vaccination coverage and 6 vaccine doses recommended                                   ing to the increasing incidence [3–5]. Additionally, cir-
between 2 months of age and adolescence. In 2012, sev-                                 culating Bordetella pertussis strains are undergoing
eral states reported epidemic levels of disease, with                                  genetic changes that may allow the organism to evade
>48 000 cases reported nationwide, the highest number                                  vaccine-induced immunity or be more virulent [6–10],
since 1955 [1]. Increased rates were seen across all                                   which may be contributing to the increasing rates of
ages, with the greatest increases reported in older                                    pertussis. Notably, molecular analysis has identiﬁed a
                                                                                       range of mutations resulting in B. pertussis not produc-
  Received 1 August 2014; accepted 23 September 2014; electronically published 9
                                                                                       ing pertactin, a pertussis acellular vaccine immunogen
October 2014.                                                                          thought to play a role in adherence to the upper respira-
  Correspondence: Stacey W. Martin, MSc, Centers for Disease Control and Pre-          tory epithelium [11–20]. All acellular pertussis vaccines
vention, 1600 Clifton Rd NE, MS C25, Atlanta, GA 30333 (smartin4@cdc.gov).
Clinical Infectious Diseases® 2015;60(2):223–7
                                                                                       currently used in the United States contain pertactin.
Published by Oxford University Press on behalf of the Infectious Diseases Society of      Bordetella pertussis isolates lacking pertactin produc-
America 2014. This work is written by (a) US Government employee(s) and is in the      tion have been reported at low frequencies from Italy
public domain in the US.
DOI: 10.1093/cid/ciu788                                                                [19], France [20], Japan [13], and Finland [14] and at


                                                                                             Pertactin-Negative B. pertussis Strains   •   CID 2015:60 (15 January)   •   223



                                                                                             1                                                          Exhibit 408
               Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 59 of 406
a high frequency from Australia [21]. A study of 1300 US sur-             washed and incubated at 37°C for 1 hour each with 1:40 000 di-
veillance and outbreak-related isolates from 1935 to 2012 doc-            luted sheep anti-PRN sera 97/558 (NIBSC, Hertfordshire, En-
umented a recent increase in pertactin-deﬁcient (PRN–) B.                 gland) and then 1:2000 diluted peroxidase-labeled antisheep
pertussis isolates [18]. There have been no large studies in the          immunoglobulin G antibody (KPL, Gaithersburg, Maryland);
United States assessing for differences in clinical presentation          and washed and incubated for 10 minutes with tetramethylben-
or case-patient vaccine receipt by whether or not B. pertussis            zidine color substrate. Optical densities were read at 450 nm.
is producing pertactin. Understanding the epidemiologic and                  Routinely collected case-investigation data included demo-
clinical relevance of pertactin deﬁciency is necessary to fully           graphics, pertussis symptoms, and vaccination history. Pertussis
elucidate the possible reasons for the current increase in pertus-        symptoms and vaccine histories were linked to isolates by
sis in the United States.                                                 unique identiﬁers. Case-patients aged <13 years of age were
                                                                          considered to be fully vaccinated if they received diphtheria
MATERIALS AND METHODS                                                     and tetanus toxoids and acellular pertussis vaccine doses 1–3
                                                                          by 1 year of age, dose 4 between ages 1 and 2 years, and dose




                                                                                                                                               Downloaded from https://academic.oup.com/cid/article-abstract/60/2/223/2895696 by guest on 18 July 2020
Isolates from 753 case-patients collected during May 2011 to              5 between ages 4 and 6 years. Those older than 13 years also
February 2013 from 8 states were included in the analyses                 needed to have received a dose of tetanus toxoid, reduced diph-
(Table 1). Six of the states participate as Enhanced Pertussis            theria toxoid and acellular pertussis (Tdap) vaccine to be con-
Surveillance/Emerging Infections Program Network sites (Col-              sidered fully vaccinated. Only case-patients conﬁrmed during
orado, Connecticut, Minnesota, New Mexico, New York, and                  case-investigation interviews as unvaccinated were classiﬁed as
Oregon) that routinely collect isolates on cases of all ages.             unvaccinated to distinguish them from those with missing dose
The other 2 states, Washington and Vermont, experienced ep-               information.
idemic levels of pertussis during 2012 and had a large propor-               We calculated unadjusted odds ratios (ORs) as well as adjust-
tion of culture-conﬁrmed cases and stored isolates available for          ed ORs using multivariable logistic regression analysis using
molecular testing. The availability of isolates from each state was       SAS software, version 9.3. When modeling the association be-
dependent on the routine pertussis diagnostic practices used              tween pertactin production and vaccination receipt, we ﬁrst
by healthcare providers in the individual states; however, all            compared all case-patients with at least 1 documented dose of
available isolates from case-patients were sent to the Centers            pertussis vaccine to those documented to be unvaccinated. Sec-
for Disease Control and Prevention for analysis.                          ond, vaccinated case-patients were restricted to those who were
   Isolates were screened for an array of mutations that have             up-to-date according to schedule, and we only included vacci-
been documented to cause pertactin deﬁciency by previously                nated and unvaccinated case-patients at least 1 year of age to
described polymerase chain reaction ampliﬁcation and molecu-              limit the population to those who were eligible to receive at
lar sequencing methods [18]. Isolates not found to have a pre-            least 3 doses of pertussis vaccine.
viously identiﬁed mutation by molecular methods were assessed
for pertactin production by Western blots (previously de-                 RESULTS
scribed) [18] and/or enzyme-linked immunosorbent assay
(ELISA). For the ELISA, microtiter plates were coated with                Overall, 85% (640/753) of isolates were PRN–. The proportion
B. pertussis cell preparations and incubated overnight at 37°C;           of PRN– isolates ranged from 67% in Colorado to 100% in New
                                                                          Mexico; however, the number of isolates available for testing
                                                                          from each state varied widely (range, 4–255) (Table 1). Nine
Table 1. Number of Bordetella pertussis Isolates Collected                previously recognized mutations that result in pertactin deﬁ-
Between May 2011 and February 2013
                                                                          ciency were identiﬁed among the isolates, and 2 isolates with
                                                                          uncharacterized mutations were also found to be PRN– by
State Submitting      Pertactin Protein          Pertactin Protein
Isolate               Deficient, No. (%)        Produced, No. (%) Total   ELISA [18].
Colorado                    6 (67)                        3 (33)     9       Table 2 provides a breakdown of case-patient demographic
Connecticut                13 (81)                        3 (19)    16    and clinical variables by B. pertussis pertactin production. Al-
Minnesota                  83 (95)                        4 (5)     87    though the overall age distribution of case-patients with isolates
New Mexico                  4 (100)                       0 (0)      4    was largely similar to the national age distribution of reported
New York                   51 (94)                        3 (6)     54    cases in 2012 (data not shown), we found a signiﬁcant differ-
Oregon                     68 (79)                       18 (21)    86    ence in the age distribution between the PRN– and pertactin-
Vermont                   235 (92)                       20 (8)    255    producing (PRN+) groups (unadjusted P = .01). No signiﬁcant
Washington                180 (74)                       62 (26)   242    differences were found between the 2 groups for sex or race.
Total                     640 (85)                      113 (15)   753
                                                                          The proportion of case-patients reporting pertussis symptoms


224   •   CID 2015:60 (15 January)   •   Martin et al



                                                                          2                                               Exhibit 408
               Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 60 of 406
Table 2. Case-Patient Demographic and Clinical Characteristics               Table 3. Case-Patient Counts by Vaccine Receipt

                  Pertactin Protein           Pertactin Protein     P                              Pertactin   Pertactin
Characteristic    Deficient, No. (%)         Produced, No. (%)    Value*     Vaccine                Protein     Protein  Unadjusted Adjusted OR
                                                                             Receipt               Deficient   Produced OR (95% CI) (95% CI)a
Age group
  <6 mo                  31 (5)                       13 (12)      .01       Vaccinated: ≥1           462            65       3.2 (1.9–5.3) 2.2 (1.3–4.0)
                                                                               dose
  6 mo–7 y              104 (17)                      23 (21)
                                                                             Unvaccinated              65            29         Referent      Referent
  7–11 y                152 (24)                      22 (20)
                                                                             Vaccinated:              248            26       3.7 (1.9–7.1) 2.7 (1.2–6.1)
  11–13 y                84 (13)                      14 (13)
                                                                               Up-to-date,
  13–18 y               172 (27)                      17 (16)                  according to
  ≥18 y                  87 (14)                      20 (18)                  schedule and
                                                                               >1 y of age
Sex
                                                                             Unvaccinated              52            20         Referent      Referent
  Male                  308 (49)                      47 (42)      .20         and >1 y of
  Female                322 (51)                      67 (58)                  age




                                                                                                                                                               Downloaded from https://academic.oup.com/cid/article-abstract/60/2/223/2895696 by guest on 18 July 2020
Race
                                                                             Abbreviations: CI, confidence interval; OR, odds ratio.
  Black                  13 (3)                        2 (2)       .71       a
                                                                                 ORs adjusted for age group and submitting state.
  White                 364 (91)                      74 (89)
  Other                  25 (6)                        7 (8)
Apnea
  Yes                   126 (23)                      37 (37)      .005         Vaccinated case-patients receiving at least 1 dose had a signif-
  No                    415 (77)                      64 (63)                icantly higher odds of having PRN– B. pertussis compared with
Whoop                                                                        unvaccinated case-patients (unadjusted OR = 3.2; 95% conﬁ-
 Yes                    170 (32)                      34 (33)      .74       dence interval [CI], 1.9–5.3). When case-patients were restrict-
  No                    367 (68)                      68 (67)                ed to those at least 1 year of age and vaccinated case-patients
Posttussive vomit
                                                                             were further restricted to those according to schedule and
  Yes                   239 (44)                      46 (45)      .83
                                                                             fully up to date with pertussis vaccinations, the OR increased
  No                    310 (56)                      57 (55)
                                                                             to 3.7 (95% CI, 1.9–7.1). When the analyses were adjusted for
Paroxysms
                                                                             submitting state and age group, the ORs remained signiﬁcant
  Yes                   487 (87)                      92 (90)      .37
  No                     72 (13)                      10 (10)                (Table 3).
Cyanosis
  Yes                    10 (6)                        7 (12)      .14
                                                                             DISCUSSION
  No                    160 (94)                      51 (88)
Cough ≥2 wk
                                                                             Our ﬁnding of a 2- to 4-fold greater odds of having PRN– B.
  Yes                   462 (87)                      86 (88)      .91
                                                                             pertussis when fully vaccinated according to schedule suggests
  No                     67 (13)                      12 (12)
                                                                             that vaccinated persons have greater susceptibility to PRN–
Cough ≥3 wk
  Yes                   182 (37)                      33 (38)      .81
                                                                             strains compared with PRN+ strains. Waning of immunity in
  No                    316 (63)                      54 (62)                children and adolescents primed with pertussis acellular vac-
Hospitalized                                                                 cines is believed to be one of the primary drivers behind the
  Yes                    16 (3)                        6 (6)       .11       changing epidemiology in the United States. All birth cohorts
  No                    560 (97)                      98 (94)                born since 2000 in the United States have received exclusively
* P value calculation did not include missing data.
                                                                             acellular vaccines, including increasing numbers of preteens re-
                                                                             ceiving a Tdap booster following acellular priming. As these co-
                                                                             horts age, they are experiencing higher rates of pertussis, and
was similar by PRN– and PRN+, with the exception that a high-                recent studies suggest that the lifelong risk of pertussis among
er proportion of case-patients infected with PRN+ B. pertussis               children primed with acellular vaccines is greater than in those
reported apnea (unadjusted P = .005; Table 2). The results for               primed with whole-cell vaccines [22, 23]. Additionally, data
apnea remained signiﬁcant after controlling for age group and                from a nonhuman primate model indicate that acellular vac-
state (P = .01). The proportion of case-patients reporting at least          cines may not prevent infection, although they can prevent dis-
2 or at least 3 weeks of cough did not differ by PRN– and PRN+               ease symptoms [24]. We hypothesize that the increasing
status (Table 2). A total of 22 case-patients were hospitalized,             population-level susceptibility to pertussis among children
with 6% in those with PRN+ B. pertussis compared to 3% in                    and adolescents primed with a limited number of acellular vac-
those with PRN– B. pertussis (unadjusted P = .11).                           cine antigens may have contributed to increasing transmission


                                                                           Pertactin-Negative B. pertussis Strains   •    CID 2015:60 (15 January)   •   225



                                                                           3                                                           Exhibit 408
               Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 61 of 406
and allowed the rapid proliferation of PRN− B. pertussis in the       and possibly by other factors such as age, we attempted to con-
United States once those strains appeared. Furthermore, the           trol for these potential differences in exposure by controlling for
multiple different mutations and mechanisms of pertactin non-         submitting state and age group in the multivariable models. Our
production found in our sample, rather than clonal expansion          ﬁndings remained signiﬁcant when controlling for these factors.
of a single PRN– strain, argues for a selective advantage to lack-    This suggests that our ﬁndings are not solely due to differences
ing the protein [18].                                                 in the strains to which vaccinated and unvaccinated case-patients
   Pertactin was included in acellular vaccines due to its putative   are exposed.
role in mediating adherence to the epithelium of the respiratory         Although recently conducted effectiveness studies provide
tract [25]. Acellular vaccines including pertactin generally had      evidence that acellular vaccines continue to provide good pro-
greater efﬁcacy in licensure trials than those without [26–31],       tection against pertussis in the short term [3, 5, 34], additional
although the actual role of pertactin and antibodies directed         studies are needed to further assess whether effectiveness or du-
against it remains unclear. Murine models provide evidence            rability of protection of acellular vaccine is diminished against
that pertactin may also play a functional role in resisting neutro-   PRN− strains. Ongoing surveillance for pertactin production in




                                                                                                                                                        Downloaded from https://academic.oup.com/cid/article-abstract/60/2/223/2895696 by guest on 18 July 2020
phil-mediated clearance [32, 33], which could impact per-             circulating B. pertussis is needed, as well as surveillance for other
sistence of infection and, theoretically, transmission or             possible changes to the B. pertussis population including lack of
severity of disease. Despite the 50-year record number of             expression of other immunogens included in acellular vaccines.
cases reported in 2012 and a high proportion caused by PRN–           Additional studies that bridge between the clinical and epidemi-
B. pertussis, other than for apnea, we note no differences be-        ological ﬁndings and these novel molecular genomic and prote-
tween clinical presentation of case-patients with PRN + and           omic ﬁndings are necessary to continue to expand the evidence
PRN– strains. Analysis from France similarly reported no              base for the development of more-effective vaccines against
major differences in assessed clinical outcomes in infants with       pertussis disease.
PRN– or PRN+ B. pertussis [15]. With no indication of dimin-
ished capacity to infect or alteration in clinical presentation of    Notes
severity, the full ramiﬁcations of the appearance and rapid pro-         Acknowledgments. We thank the following individuals for their contri-
liferation of pertactin deﬁciency are unclear. If pertactin plays     butions to isolate and data collection and molecular testing: K. Bowden,
an important role in infection and persistence, compensatory          M. Harrison, A. Tasslimi, N. Syed, R. Sorrel, M. Tran, B. Hiatt,
                                                                      A. M. Buccat, R. Martin, S. Rich, B. Poon, J. Stapp, L. Stapp, S. Anderson,
changes may have occurred; however, the corresponding genetic         P. Abe, J. Guzzo, A. Larson, M. Thomas, S. Schoenfeld, A. Saylors, D. Bopp,
and proteomic changes that have ﬁlled this functional niche are       J. Liko, P. Cieslak, M. Cavanaugh, R. Vega, A. Sullivan, S. Holden,
unknown but warrant investigation. Absent substantial com-            D. Barden, K. Daniel, J. Ferreira, G. Salo, T. Woodall, and R. Ostadkar.
                                                                         Potential conﬂicts of interest. C. K. received grants from Centers for
pensatory changes, renewed investigation into the role of anti-       Disease Control and Prevention during the conduct of the study. All
pertactin antibody in protection against pertussis is needed.         other authors report no potential conﬂicts.
   Although Enhanced Pertussis Surveillance sites provide high-          All authors have submitted the ICMJE Form for Disclosure of Potential
                                                                      Conﬂicts of Interest. Conﬂicts that the editors consider relevant to the con-
quality data with minimal missing data, vaccination history col-
                                                                      tent of the manuscript have been disclosed.
lected through case investigations may still be incomplete. We
expect some misclassiﬁcation in vaccination receipt status.           References
The misclassiﬁcation is likely nondifferential between case-
                                                                       1. Centers for Disease Control and Prevention. Notice to readers: ﬁnal
patients with PRN– and PRN+ B. pertussis, meaning that the                2012 reports of nationally notiﬁable infectious diseases. MMWR
misclassiﬁcation rates are likely similar between the groups              Morb Mortal Wkly Rep 2013; 62:669–82.
and should bias the ﬁndings toward the null hypothesis                 2. Centers for Disease Control and Prevention. Pertussis epidemic—
                                                                          Washington, 2012. MMWR Morb Mortal Wkly Rep 2012; 61:517–22.
of no association with vaccine receipt. Additionally, some             3. Misegades LK, Winter K, Harriman K, et al. Association of childhood
case-patients included in our analysis could have received a 2-           pertussis with receipt of 5 doses of pertussis vaccine by time since last
component acellular vaccine (discontinued in the United States            vaccine dose, California, 2010. JAMA 2012; 308:2126–32.
                                                                       4. Tartof SY, Lewis M, Kenyon C, et al. Waning immunity to pertussis fol-
in 2011) that does not include pertactin for all or some of the           lowing 5 doses of DTaP. Pediatrics 2013; 131:e1047–52.
childhood doses. Because data on vaccine brand are often miss-         5. Klein NP, Bartlett J, Rowhani-Rahbar A, Fireman B, Baxter R. Waning
ing, we are unable to control for this in our results. The cases          protection after ﬁfth dose of acellular pertussis vaccine in children.
                                                                          N Engl J Med 2012; 367:1012–9.
included in our analysis may not have represented the full spec-
                                                                       6. Bottero D, Gaillard ME, Basile LA, Fritz M, Hozbor DF. Genotypic and
trum of clinical presentation; milder cases may not have sought           phenotypic characterization of Bordetella pertussis strains used in differ-
medical care, or clinicians may not have considered pertussis for         ent vaccine formulations in Latin America. J Appl Microbiol 2012;
atypical or mild illness.                                                 112:1266–76.
                                                                       7. Bouchez V, Caro V, Levillain E, Guigon G, Guiso N. Genomic content
   Although our ﬁndings may be inﬂuenced by the predomi-                  of Bordetella pertussis clinical isolates circulating in areas of intensive
nant strains that are circulating in different geographic areas           children vaccination. PLoS One 2008; 3:e2437.



226   •   CID 2015:60 (15 January)   •   Martin et al



                                                                      4                                                        Exhibit 408
              Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 62 of 406
 8. Kallonen T, Grondahl-Yli-Hannuksela K, Elomaa A, et al. Differences             21. Lam C, Octavia S, Ricafort L, et al. Rapid increase in pertactin-deﬁcient
    in the genomic content of Bordetella pertussis isolates before and after            Bordetella pertussis isolates, Australia. Emerg Infect Dis 2014; 20:
    introduction of pertussis vaccines in four European countries. Infect               626–33.
    Genet Evol 2011; 11:2034–42.                                                    22. Liko J, Robison SG, Cieslak PR. Priming with whole-cell versus acellular
 9. Mooi FR, van Loo IH, van Gent M, et al. Bordetella pertussis strains with           pertussis vaccine. N Engl J Med 2013; 368:581–2.
    increased toxin production associated with pertussis resurgence. Emerg          23. Sheridan SL, Ware RS, Grimwood K, Lambert SB. Number and order of
    Infect Dis 2009; 15:1206–13.                                                        whole cell pertussis vaccines in infancy and disease protection. JAMA
10. Mooi FR, NA VDM, De Melker HE. Pertussis resurgence: waning im-                     2012; 308:454–6.
    munity and pathogen adaptation—two sides of the same coin. Epide-               24. Warfel JM, Zimmerman LI, Merkel TJ. Acellular pertussis vaccines
    miol Infect 2014; 142:685–94.                                                       protect against disease but fail to prevent infection and transmission
11. Bouchez V, Brun D, Dore G, Njamkepo E, Guiso N. Bordetella paraper-                 in a nonhuman primate model. Proc Natl Acad Sci U S A 2014; 111:
    tussis isolates not expressing pertactin circulating in France. Clin Micro-         787–92.
    biol Infect 2011; 17:675–82.                                                    25. Hewlett EL, Burns DL, Cotter PA, et al. Pertussis pathogenesis—what
12. Hegerle N, Paris AS, Brun D, et al. Evolution of French Bordetella per-             we know and what we don’t know. J Infect Dis 2014; 209:982–5.
    tussis and Bordetella parapertussis isolates: increase of bordetellae not       26. Poolman JT, Hallander HO. Acellular pertussis vaccines and the role of
    expressing pertactin. Clin Microbiol Infect 2012; 18:E340–6.                        pertactin and ﬁmbriae. Expert Rev Vaccines 2007; 6:47–56.
13. Otsuka N, Han HJ, Toyoizumi-Ajisaka H, et al. Prevalence and genetic            27. Mattoo S, Cherry JD. Molecular pathogenesis, epidemiology, and




                                                                                                                                                                      Downloaded from https://academic.oup.com/cid/article-abstract/60/2/223/2895696 by guest on 18 July 2020
    characterization of pertactin-deﬁcient Bordetella pertussis in Japan.               clinical manifestations of respiratory infections due to Bordetella
    PLoS One 2012; 7:e31985.                                                            pertussis and other Bordetella subspecies. Clin Microbiol Rev 2005;
14. Barkoff AM, Mertsola J, Guillot S, Guiso N, Berbers G, He Q. Appear-                18:326–82.
    ance of Bordetella pertussis strains not expressing the vaccine antigen         28. Casey JR, Pichichero ME. Acellular pertussis vaccine safety and efﬁcacy
    pertactin in Finland. Clin Vaccine Immunol 2012; 19:1703–4.                         in children, adolescents and adults. Drugs 2005; 65:1367–89.
15. Bodilis H, Guiso N. Virulence of pertactin-negative Bordetella pertussis        29. Edwards KM, Decker MD, Plotkin S, Orenstein WA. Pertussis vaccine.
    isolates from infants, France. Emerg Infect Dis 2013; 19:471–4.                     In: Vaccines. 4th ed. Philadelphia, PA: Saunders Co, 2004:471–528.
16. Queenan AM, Cassiday PK, Evangelista A. Pertactin-negative variants of          30. Cherry JD. Comparative efﬁcacy of acellular pertussis vaccines: an anal-
    Bordetella pertussis in the United States. N Engl J Med 2013; 368:583–4.            ysis of recent trials. Pediatr Infect Dis J 1997; 16(4 suppl):S90–6.
17. Quinlan T, Musser KA, Currenti SA, Zansky SM, Halse TA. Pertactin-              31. Jefferson T, Rudin M, DiPietrantonj C. Systematic review of the effects
    negative variants of Bordetella pertussis in New York State: a retrospec-           of pertussis vaccines in children. Vaccine 2003; 21:2003–14.
    tive analysis, 2004–2013. Mol Cell Probes 2014; 28:138–40.                      32. Inatsuka CS, Xu Q, Vujkovic-Cvijin I, et al. Pertactin is required for Bor-
18. Pawloski LC, Queenan AM, Cassiday PK, et al. Prevalence and molec-                  detella species to resist neutrophil-mediated clearance. Infect Immun
    ular characterization of pertactin-deﬁcient Bordetella pertussis in the             2010; 78:2901–9.
    US. Clin Vaccine Immunol 2014; 21:119–25.                                       33. Khelef N, Bachelet CM, Vargaftig BB, Guiso N. Characterization of mu-
19. Mastrantonio P, Spigaglia P, van Oirschot H, et al. Antigenic variants in           rine lung inﬂammation after infection with parental Bordetella pertussis
    Bordetella pertussis strains isolated from vaccinated and unvaccinated              and mutants deﬁcient in adhesins or toxins. Infect Immun 1994;
    children. Microbiology 1999; 145(pt 8):2069–75.                                     62:2893–900.
20. Bouchez V, Brun D, Cantinelli T, Dore G, Njamkepo E, Guiso N. First             34. Klein NP, Bartlett J, Fireman B, Rowhani-Rahbar A, Baxter R. Compar-
    report and detailed characterization of B. pertussis isolates not express-          ative effectiveness of acellular versus whole-cell pertussis vaccines in
    ing pertussis toxin or pertactin. Vaccine 2009; 27:6034–41.                         teenagers. Pediatrics 2013; 131:e1716–22.




                                                                                  Pertactin-Negative B. pertussis Strains   •   CID 2015:60 (15 January)    •   227



                                                                                  5                                                          Exhibit 408
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 63 of 406




   EXHIBIT 409
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 64 of 406
Review

Systematic Review of Mucosal Immunity Induced by Oral
and Inactivated Poliovirus Vaccines against Virus
Shedding following Oral Poliovirus Challenge
Thomas R. Hird, Nicholas C. Grassly*
Department of Infectious Disease Epidemiology, Imperial College London, Norfolk Place, London, United Kingdom


                                                                                  so long as the average number of secondary infections generated
   Abstract: Inactivated poliovirus vaccine (IPV) may be                          by each infected individual (the ‘‘reproduction number’’) is less
   used in mass vaccination campaigns during the final                            than 1.
   stages of polio eradication. It is also likely to be adopted                      Critically important to the herd immunity effect is the degree of
   by many countries following the coordinated global                             mucosal immunity offered by vaccination against infection and
   cessation of vaccination with oral poliovirus vaccine
                                                                                  shedding of poliovirus. The success to date of the Global Polio
   (OPV) after eradication. The success of IPV in the control
                                                                                  Eradication Initiative (GPEI) in eliminating wild-type poliovirus
   of poliomyelitis outbreaks will depend on the degree of
   nasopharyngeal and intestinal mucosal immunity induced                         transmission from most of the world can largely be ascribed to
   against poliovirus infection. We performed a systematic                        mass vaccination campaigns with OPV. This vaccine was chosen
   review of studies published through May 2011 that                              not only because of the ease of administration, but also because of
   recorded the prevalence of poliovirus shedding in stool                        its superior ability to induce local intestinal mucosal immunity [2].
   samples or nasopharyngeal secretions collected 5–30 days                       Immunization with live-attenuated vaccine mimics natural
   after a ‘‘challenge’’ dose of OPV. Studies were combined                       infection and results in the induction of a local secretory antibody
   in a meta-analysis of the odds of shedding among                               (IgA) response that is associated with a reduction in shedding of
   children vaccinated according to IPV, OPV, and combina-                        poliovirus from the intestine [3,4]. In contrast, intramuscular
   tion schedules. We identified 31 studies of shedding in                        injection of IPV induces serum antibodies but does not induce
   stool and four in nasopharyngeal samples that met the                          secretory IgA at the mucosal surfaces [3] and has a much more
   inclusion criteria. Individuals vaccinated with OPV were                       limited impact on the resistance of the intestine to infection [5].
   protected against infection and shedding of poliovirus in                      However, IPV can induce gut-homing lymphocytes and an
   stool samples collected after challenge compared with                          increase in the secretion of poliovirus-specific IgA among
   unvaccinated individuals (summary odds ratio [OR] for
                                                                                  individuals who have been previously exposed to live-attenuated
   shedding 0.13 (95% confidence interval [CI] 0.08–0.24)). In
   contrast, IPV provided no protection against shedding                          or wild-type poliovirus [6,7]. The impact of this immune boosting
   compared with unvaccinated individuals (summary OR                             on resistance of the intestine to infection is unknown.
   0.81 [95% CI 0.59–1.11]) or when given in addition to OPV,                        After the eradication of wild-type polioviruses, coordinated
   compared with individuals given OPV alone (summary OR                          global cessation of the use of OPV is envisaged to prevent vaccine-
   1.14 [95% CI 0.82–1.58]). There were insufficient studies of                   associated paralytic poliomyelitis and the emergence of vaccine-
   nasopharyngeal shedding to draw a conclusion. IPV does                         derived polioviruses [8]. The majority of higher-income and some
   not induce sufficient intestinal mucosal immunity to                           middle-income countries that previously used OPV and have been
   reduce the prevalence of fecal poliovirus shedding after                       free of indigenous wild-type poliovirus transmission for several
   challenge, although there was some evidence that it can                        years have already switched to IPV in their routine immunization
   reduce the quantity of virus shed. The impact of IPV on                        schedules for these same reasons. At the time of OPV cessation,
   poliovirus transmission in countries where fecal-oral                          many other countries are likely to want to use IPV for a period of
   spread is common is unknown but is likely to be limited
   compared with OPV.
                                                                                  Citation: Hird TR, Grassly NC (2012) Systematic Review of Mucosal Immunity
                                                                                  Induced by Oral and Inactivated Poliovirus Vaccines against Virus Shedding
                                                                                  following Oral Poliovirus Challenge. PLoS Pathog 8(4): e1002599. doi:10.1371/
                                                                                  journal.ppat.1002599
Introduction
                                                                                  Editor: Raul Andino, University of California San Francisco, United States of
   The development and licensing of inactivated poliovirus vaccine                America
(IPV) in 1955 and subsequently of the live-attenuated oral                        Published April 19, 2012
poliovirus vaccine (OPV) in 1961 had an enormous impact on                        Copyright: ! 2012 Hird, Grassly. This is an open-access article distributed
poliomyelitis in the Western world and raised the possibility of                  under the terms of the Creative Commons Attribution License, which permits
global eradication [1]. In 1988 the World Health Assembly                         unrestricted use, distribution, and reproduction in any medium, provided the
                                                                                  original author and source are credited.
adopted a resolution to eradicate poliomyelitis, which led to a
successful global programme that has reduced the number of                        Funding: This work was supported by a Royal Society University Research
                                                                                  Fellowship and WHO Polio Research Committee grant to NCG (grant number
children paralysed by poliomyelitis from approximately 350,000                    200245063). The funders had no role in study design, data collection and analysis,
each year to 1,349 in 2010. Eradication of poliomyelitis though the               decision to publish, or preparation of the manuscript.
use of these vaccines relies on herd immunity, whereby                            Competing Interests: NCG is a member of the WHO working group on IPV that
unimmunized children are less likely to become infected because                   reports to the Strategic Advisory Group of Experts (SAGE) on Immunization.
neighboring children have been vaccinated. Eradication is                         Otherwise, the authors have declared that no competing interests exist.
achieved even if all children have not been successfully immunized                * E-mail: n.grassly@imperial.ac.uk



       PLoS Pathogens | www.plospathogens.org                                 1                                 April 2012 | Volume 8 | Issue 4 | e1002599
                                                                             1                                                            Exhibit 409
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 65 of 406

time to protect their population against potential outbreaks of               Statistical Analysis
vaccine-derived or wild-type poliovirus. For this reason the GPEI                From the 31 studies of poliovirus shedding in stool, there were
has supported an aggressive programme of research towards                     22 studies that compared shedding after challenge with the same
developing an ‘‘affordable’’ IPV. This has included dose-reduction            OPV among individuals with different vaccination histories (Table
strategies based on the addition of adjuvants, intradermal                    S1). Classification of these vaccination histories into unvaccinated,
administration, or reduced schedules; development of safer                    OPV-only, IPV-only, and combined schedules permitted compar-
poliovirus ‘‘seed’’ strains to allow manufacture of IPV in lower-             ison of OPV vaccinated with unvaccinated children (Figure 2),
income countries; and engagement with vaccine manufacturers to                IPV vaccinated with unvaccinated children (Figure 3), OPV with
determine market size and supply capacity [9–11]. There have                  IPV vaccinated children (Figure 4), and OPV vaccinated with
also been calls for IPV use in areas with persistent wild-type                combined OPV/IPV vaccinated children (Figure 5; combined
poliovirus transmission where OPV immunogenicity and effec-                   schedules mainly involved simultaneous administration of IPV and
tiveness are compromised [12]. In these settings a dose of IPV                OPV, see figure legend for details). Summary odds ratios (ORs) for
could, it is argued, boost intestinal IgA better than an additional           these comparisons were calculated independently for each
dose of OPV.                                                                  poliovirus serotype based on fixed (n = 7) or random (n = 4) effect
   The increasingly significant role of IPV highlights the need for a         models according to the significance of the x2 test for
better understanding of the impact of this vaccine, alone and in              heterogeneity. Only one study compared serotype 2 poliovirus
combination with OPV, on nasopharyngeal and intestinal mucosal                shedding in OPV-only and OPV/IPV vaccinated individuals, and
immunity. Studies will be especially important in settings with               so a summary OR was not calculated (Figure 5). There was no
efficient fecal-oral transmission of poliovirus where herd-protec-            evidence for an association between individual study ORs and
tion through the use of IPV has never been adequately                         study size. In total, results from 18 studies were included in the
demonstrated [13].                                                            meta-analyses that compared different vaccination histories.
   Mucosal immunity to poliovirus in an individual can be assessed               Only four studies that met the inclusion criteria for the
by measuring vaccine poliovirus shedding after administration of a            systematic review examined poliovirus shedding in the nasophar-
‘‘challenge’’ dose of OPV. This is considered a reasonable                    ynx after administration of OPV (Table S2). Two of these studies
surrogate for immunity to infection with wild-type polioviruses               compared IPV vaccinated with OPV vaccinated children and one
after natural exposure, although the relationship between                     compared IPV vaccinated with unvaccinated children. Very few
protection of the individual and prevention of transmission in                samples were positive for poliovirus in these studies, and there was
the population is not well defined.                                           insufficient power to compare the prevalence of poliovirus in the
   A large number of poliovirus challenge studies of variable size,           nasopharynx of children with different vaccination histories.
location, and design have been published over the last 50 years.
Although a number of clinical trials that examine the impact of               Discussion
IPV on mucosal immunity in tropical settings are currently under
                                                                                 Systematic review and meta-analysis of published studies
way, review of published studies from a variety of settings will also
                                                                              confirms the large protective effect of prior immunization with
be fundamental in providing the evidence base on which countries
                                                                              OPV on shedding of poliovirus in the intestine following
can make their decisions about the optimal vaccination strategy—
                                                                              administration of a challenge dose of OPV. The odds of vaccine
in the final stages of eradication and after global cessation of OPV
                                                                              poliovirus shedding was significantly reduced among children
use. A number of review articles have examined some of the larger
                                                                              immunized solely with OPV compared with unvaccinated
OPV challenge studies [2,14,15], but we are not aware of any
                                                                              children (overall OR 0.13 [95% CI 0.08–0.24]). In contrast, IPV
attempt at a systematic review of the large and heterogeneous
                                                                              had no significant impact on the prevalence of challenge poliovirus
group of published studies.
                                                                              shedding in stool samples, either on its own or when added to an
   Here we present a systematic review of challenge studies that              OPV schedule (overall ORs 0.81 [0.59–1.11] and 1.14 [0.82–
examine poliovirus shedding in secretions in the nasopharynx and              1.58], respectively). The superior impact of OPV on intestinal
in stool samples collected from individuals 5–30 days after                   mucosal immunity is confirmed by the meta-analysis of studies that
administration of OPV. We present a meta-analysis of the odds                 directly compared schedules that exclusively used OPV or IPV
of shedding poliovirus among studies that compared two or more                (overall OR for OPV compared with IPV immunized children was
vaccination schedules using IPV, OPV, or a combination of these               0.15 [0.08–0.27]).
vaccines. The implications for poliovirus vaccination policy are                 Although IPV does not significantly reduce the prevalence of
discussed.                                                                    poliovirus shedding in stool samples collected after challenge, it
                                                                              may reduce the duration and quantity of virus shed compared
Results                                                                       with unvaccinated children. Five studies that quantified poliovirus
                                                                              shedding found a 63%–91% (or an absolute 0.43–1.0 log10)
Identified Studies                                                            reduction in the mean quantity of poliovirus shed in stool samples
   A total of 1,981 published articles were identified in the                 collected from IPV vaccinated compared with unvaccinated
PubMed and Web of Knowledge databases using the search terms                  children [5,17–20] (Table S1). Three of these studies also
described in the Methods, and a further six studies were identified           examined the duration of shedding and two found a shorter
from literature cited in key references (Figure 1). Screening the title       period of shedding in IPV vaccinated children [17,19]. Using
and abstracts of these articles resulted in 171 potentially relevant          data from one of these studies [17], it has been noted that the
papers, which were read in full-text to identify 31 studies of                combined reduction in both the quantity and duration of vaccine
poliovirus shedding in stool and four of shedding in the                      poliovirus shedding would reduce the total amount of poliovirus
nasopharynx that met the inclusion criteria for the analysis                  shed during the course of an infection by approximately 95%
(Tables S1 and S2). One publication included studies from three               [15]. Because IPV is unable to induce a secretory IgA response in
different countries, and these are included in the systematic review          the intestine of naı̈ve individuals, it has been suggested that
as separate studies [16].                                                     secondary exposure to OPV shed by vaccinated children or to


       PLoS Pathogens | www.plospathogens.org                             2                           April 2012 | Volume 8 | Issue 4 | e1002599
                                                                          2                                                  Exhibit 409
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 66 of 406




Figure 1. Flow diagram showing included studies according to PRISMA guidelines [46]. The number of published articles identified by the
given search term for initial screening and the resulting studies identified and included in the systematic review and meta-analysis are shown.
doi:10.1371/journal.ppat.1002599.g001


wild-type poliovirus in the environment may have primed the                   There were insufficient studies that examined the impact of IPV
mucosal immune response of children in some of these earlier               or OPV on poliovirus shedding in the nasopharynx after
studies. The effect of IPV could therefore be at least partially           administration of OPV to draw any conclusions. Three studies
explained by boosting of secretory IgA among mucosally primed              of wild-type poliovirus shedding in the nasopharynx after natural
individuals [7]. However, the low prevalence of non-challenge              exposure during epidemics in the United States in 1956–1960
poliovirus serotypes in stool samples collected during these studies       found a lower prevalence of shedding among children who had a
suggests that mucosal priming was limited, and in the more                 history of vaccination with IPV [21–24]. This reduction in
recent study the possibility of secondary exposure to poliovirus           shedding was not apparent when stool samples were examined.
was deliberately excluded [18]. The impact of IPV in these                 However, interpretation of these studies is limited by their small
studies is perhaps more likely to relate to local immunity induced         size and the potential for confounding by age and socioeconomic
by IPV through transudation of serum IgG rather than induction             status between IPV immunization status and the degree of
of a local secretory IgA response [7].                                     exposure to wild-type poliovirus.


      PLoS Pathogens | www.plospathogens.org                           3                          April 2012 | Volume 8 | Issue 4 | e1002599
                                                                       3                                                 Exhibit 409
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 67 of 406




Figure 2. Relative odds of shedding vaccine poliovirus after challenge among individuals vaccinated with OPV compared with
unvaccinated individuals. Odds ratios (ORs) and 95% confidence intervals for individual studies are indicated by the boxes and grey lines. The
summary odds ratio for each serotype is given by a diamond with the 95% confidence interval (CI) indicated by its width. The x2 test for
heterogeneity among studies was significant for serotypes 2 and 3 (p-values 0.33, ,0.001, and 0.001 for serotypes 1, 2, and 3, respectively) and for the
overall odds ratio (p-value,0.001). Details of the studies included are given in Table S1. *Ghendon et al. 1961 [17] compare vaccinated and
unvaccinated children who were confirmed seropositive and seronegative, respectively.
doi:10.1371/journal.ppat.1002599.g002

   The relationship between reduced poliovirus shedding among                     The impact of IPV on poliovirus circulation is expected to be
vaccinated children observed in challenge studies and the impact               more limited compared with OPV in areas with poor sanitation
of vaccination on wild-type or vaccine-derived poliovirus                      and efficient fecal-oral transmission because of the absence of any
circulation is unknown and likely to vary significantly according              significant effect of this vaccine on the prevalence of poliovirus
to the characteristics of the population. Challenge with a high                shedding in stool. However, there are no studies with adequate
titer of attenuated vaccine (Sabin) poliovirus, which is homolo-               control populations that investigate the impact of IPV on wild-type
gous to the immunizing strain in the case of OPV vaccinees, is                 poliovirus transmission in such areas [13]. Indeed, IPV has rarely
different than natural exposure to wild-type poliovirus, which has             been used in lower-income countries except as part of private
an estimated median infectious dose for humans of about 10                     practice. The recent switch to routine immunization with IPV in a
median tissue culture infectious doses (TCID50) compared with                  pilot project in Yogyakarta in Indonesia and in a number of
about 103 for Sabin polioviruses [25]. Furthermore, the                        middle-income countries in South America may provide some
relationship between the quantity of virus shed and the                        information about the ability of IPV to prevent circulation of
probability of onwards transmission is unknown and likely to                   vaccine-derived polioviruses in areas with poor sanitation, given
depend on the importance of different routes of transmission and               the continued use of OPV in neighboring areas or during national
dissemination in the environment.                                              immunization days, respectively [26,27].


       PLoS Pathogens | www.plospathogens.org                              4                            April 2012 | Volume 8 | Issue 4 | e1002599
                                                                          4                                                      Exhibit 409
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 68 of 406




Figure 3. Relative odds of shedding vaccine poliovirus after challenge among individuals vaccinated with IPV compared with
unvaccinated individuals. Labeling as for Figure 2. The x2 test for heterogeneity among studies was not significant for any serotype (p-values 0.11,
0.47, and 0.07) or for the overall odds ratio (p-value 0.10). *Ghendon et al. 1961 [17] compare vaccinated and unvaccinated children who were
confirmed seropositive and seronegative, respectively.
doi:10.1371/journal.ppat.1002599.g003

   In northern European countries (France, Netherlands, Sweden,              different studies. Heterogeneity is likely to arise from a number
Finland, Iceland), IPV schedules have resulted in the eradication            of sources, including variable times for sample collection after
of wild-type polioviruses and protected against large outbreaks of           challenge, different numbers and timing of vaccine doses prior to
paralytic disease for several decades [28]. The impact of IPV in             challenge, and variable laboratory procedures, as well as
these countries has been attributed to an effect of IPV on shedding          unmeasured factors such as the prevalence of enteric infections
in the nasopharynx in settings where oral-oral transmission is likely        that may interfere with vaccine poliovirus shedding. Indeed, the
to predominate. Where importations of wild-type polioviruses to              prevalence of challenge poliovirus shedding was highly variable
these countries have been documented, they have resulted in                  among studies, even for those that examined very similar
outbreaks ranging from a single case to over 100 cases of                    vaccination schedules (Table S1). There were insufficient studies
poliomyelitis [29–32]. These outbreaks have usually been                     to permit a formal meta-regression model that included these
restricted to unvaccinated communities, indicating the reduction             variables. However, we did examine some of them by stratifying
in poliovirus transmission that results from vaccination with IPV.           the meta-analysis and present the results together with the number
To date, no outbreaks have been reported from countries that                 of doses of vaccine received prior to challenge because of the
have recently switched to exclusive use of IPV. However, there is            association of this variable with the prevalence of shedding
some evidence from Israel that IPV-using communities are more                (Figures 2–5). For example, studies that compared poliovirus
at risk compared with OPV-using communities [33]. Furthermore,               shedding among children who had received just a single dose of
asymptomatic wild poliovirus shedding has been detected among                OPV with unvaccinated children typically found a limited impact
IPV vaccinated children during outbreaks in these European                   on serotype 3 poliovirus, presumably because of the poor
countries, albeit at lower frequencies than in unvaccinated                  immunogenicity of a single dose of serotype 3 Sabin poliovirus,
children [32,34]. IPV vaccinated children may therefore play a               particularly in the trivalent formulation [35].
role in the circulation of imported wild poliovirus, and for this               Despite over 50 years of vaccination with Salk’s IPV, questions
reason these outbreaks have usually been controlled through the              remain about the ability of this vaccine to prevent poliovirus
reintroduction of OPV to induce adequate mucosal immunity to                 circulation in remaining polio-endemic countries. In addition,
stop transmission.                                                           basic immunology research is required to better understand the
   In some of the comparisons of vaccination schedules, the meta-            mucosal immune response to both IPV and OPV, and in
analysis identified significant heterogeneity in the OR from                 particular the adaptive cellular and innate components [36,37].


       PLoS Pathogens | www.plospathogens.org                            5                           April 2012 | Volume 8 | Issue 4 | e1002599
                                                                        5                                                     Exhibit 409
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 69 of 406




Figure 4. Relative odds of shedding vaccine poliovirus after challenge among individuals vaccinated with OPV compared with IPV.
Labeling as for Figure 2. The x2 test for heterogeneity among studies was significant for serotypes 1 and 3 (p-values,0.001, 0.79, and 0.01 for
serotypes 1, 2, and 3, respectively) and for the overall odds ratio (p-value,0.001). *Ghendon et al. 1961 [17] compare vaccinated and unvaccinated
children who were confirmed seropositive and seronegative, respectively.
doi:10.1371/journal.ppat.1002599.g004

Recent evidence from India for waning intestinal immunity to                 edge (http://isiknowledge.com) citation databases by searching
poliovirus within a year of vaccination with OPV [38] and                    title, abstract, and keywords with the search term ‘‘polio* and
identification of wild-type polioviruses in stool samples from OPV           (shed* or excret* or stool or faece* or fece* or throat or naso*)’’.
immunized children [39] has generated interest in the potential for          The asterisk functions as a wildcard that permits partial word
IPV to boost intestinal immunity among these children. Studies of            matching. We did not apply any language or publication
immune boosting following IPV or OPV are therefore currently                 restrictions except the restrictions of the databases themselves.
under way to assess the possible role for IPV in combination with            Additionally, the bibliographies of key studies and reviews were
OPV to interrupt wild-type poliovirus transmission in endemic                examined to identify further relevant studies [2,14,40]. Publica-
countries. After eradication of wild-type polioviruses and global            tions in languages other than English that did not provide an
cessation of vaccination with OPV, the role of IPV in lower-income           English summary were translated by the authors or proficient
countries has yet to be defined. Research towards an affordable IPV          speakers.
aims to provide the option to use this vaccine during routine                    The titles and abstracts of articles identified by the initial search
immunization and could protect children from poliomyelitis in the            were screened and those that did not describe measures of
event of an outbreak of wild-type or vaccine-derived poliovirus. It is       poliovirus-specific immunity or shedding of vaccine poliovirus
unknown whether this vaccine would limit the spread of poliovirus,           were removed. Full-text copies of the remaining articles were read
but it would potentially provide the protection needed before an             using documents sourced from the original electronic journals or
outbreak response using OPV. Continued research and program-                 the holdings of the British Library. Data on the prevalence and
matic use of IPV will eventually provide evidence for the impact of          quantity of vaccine poliovirus shed in nasopharyngeal or stool
IPV on poliovirus circulation in countries with fecal-oral transmis-         samples were extracted from those articles that met the inclusion
sion of infection. It is hoped that this evidence will emerge in the         criteria. These were: 1) study records the prevalence of vaccine
context of successful global eradication of poliomyelitis.                   poliovirus shedding in stool or nasopharyngeal samples collected
                                                                             after administration of a challenge dose of live-attenuated
Materials and Methods                                                        poliovirus; 2) samples collected 5–30 days after challenge
                                                                             (shedding of virus up to 4 days after challenge was excluded,
Identification and Review of Studies                                         because it has been suggested that this can be the result of transient
  A literature search was carried out in May 2011 using the                  passage of vaccine rather than infection of the mucosal surfaces
PubMed (http://www.ncbi.nlm.nih.gov) and ISI Web of Knowl-                   [41]). Studies were excluded if they: 1) duplicated findings


       PLoS Pathogens | www.plospathogens.org                            6                            April 2012 | Volume 8 | Issue 4 | e1002599
                                                                         6                                                     Exhibit 409
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 70 of 406




Figure 5. Relative odds of shedding vaccine poliovirus after challenge among individuals vaccinated with IPV in addition to OPV
compared with individuals vaccinated with OPV only. Labeling as for Figure 2. The schedule indicates the number and type of OPV doses
received by both groups and the number of doses of IPV that were added in the intervention group. In two studies, IPV was administered
simultaneously with OPV at 6, 10, and 14 weeks (Modlin et al. 1997 [47] and du Chatelet et al. 2003 [48]), and in one study IPV was administered
before and at the same time as OPV (schedule was IPV, IPV/OPV, OPV, OPV at 2, 4, 6, 15 months; WHO Collaborative Study Group on Oral and
Inactivated Poliovirus Vaccines 1997 [49]). The x2 test for heterogeneity among studies for serotypes 1 and 3 was not significant for each serotype (p-
values 0.13 and 0.08) or for the serotypes combined (p-value 0.14).
doi:10.1371/journal.ppat.1002599.g005

reported earlier; 2) included immuno-compromised individuals; 3)              one time point, we used data from the sample taken closest to 7
included fewer than 30 individuals; 4) included insufficient                  days after challenge. For the purposes of the meta-analysis,
information describing poliovirus serotype, vaccine schedules                 schedules were grouped into four categories—unvaccinated,
prior to challenge, or prevalence of shedding by individual rather            trivalent OPV only, IPV only, and combined schedules—and
than by sample; 5) challenged with OPV more than 5 years after                the relative odds of poliovirus shedding calculated in pairwise
vaccination. These criteria ensured consistent information was                comparisons between these groups. There were insufficient studies
available for all studies, minimizing the risk of selective reporting         of monovalent or bivalent OPV immunization schedules to
of favorable results within a study.                                          warrant a separate category for these vaccines. We only compared
   Data that were extracted from studies meeting the inclusion                combined schedules with OPV or IPV-only schedules where the
criteria were the vaccine type and schedule prior to challenge,               combination schedule involved the administration of additional
challenge vaccine type and dose, the nature of the sample, and the            doses of IPV (we did not, for example, include studies that
laboratory methods (cell culture–based versus direct detection                compared a schedule of six doses of trivalent OPV with a schedule
using real-time PCR). The number of individuals who shed or did               of five doses of trivalent OPV and one dose of IPV, as examined in
not shed vaccine poliovirus was recorded by serotype and time of              some studies, e.g., [42]). Evidence for heterogeneity among studies
sample collection. Where samples were collected at multiple time              was assessed on the basis of the x2 statistic [43]. Summary ORs
points, these data were recorded separately. Data on the quantity             and 95% confidence intervals were calculated on a log scale
of vaccine poliovirus shed based on titration of samples or                   assuming either fixed effects or normally distributed random
quantitative PCR were recorded where available. We also                       effects among studies according to the results of the x2 test [44].
recorded the mean duration of shedding when given or estimated                The association between the individual study ORs and study size
this from the data where possible by taking the mean of an                    was examined for evidence of potential publication bias. All
exponential curve fit to the prevalence of shedding over time using           analyses were implemented in the R programming language using
a least-squares approach. Data were extracted independently by                the rmeta package [45].
the two authors and compared for errors before producing a
consolidated database. Where reported data were incomplete, an                Supporting Information
effort was made to contact the authors of the relevant studies.
                                                                              Checklist S1 PRISMA statement.
                                                                              (DOC)
Statistical Analysis
  We included challenge studies that compared shedding of                     Table S1 Studies included in the systematic review that
challenge poliovirus across two or more vaccination schedules in a            examined poliovirus shedding in stool samples taken
meta-analysis. Where stool samples were available for more than               after administration of OPV. Vaccination schedules are given


       PLoS Pathogens | www.plospathogens.org                             7                            April 2012 | Volume 8 | Issue 4 | e1002599
                                                                         7                                                      Exhibit 409
              Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 71 of 406

as the number of doses followed by the type of vaccine.                                          tions after administration of OPV. Vaccination schedules
tOPV = trivalent OPV, mOPV1 = serotype 1 monovalent OPV,                                         are given as the number of doses followed by the type of vaccine.
mOPV3 = serotype 3 monovalent OPV, bOPV2,3 = bivalent                                            tOPV = trivalent OPV, mOPV1 = serotype 1 monovalent OPV.
OPV containing serotypes 2 and 3. - = not available. Mean                                        (DOCX)
duration of shedding was estimated from the fit of an exponential
curve to the prevalence of shedding over time unless given directly                              Acknowledgments
in the paper.
(DOCX)                                                                                           We thank the librarians at St Mary’s Hospital for their assistance in
                                                                                                 obtaining full-text articles from the British Library and Roland Sutter for
Table S2 Studies included in the systematic review that                                          providing additional details for two studies.
examined poliovirus shedding in nasopharyngeal secre-

References
1.    Hinman AR, Foege WH, Dequadros CA, Patriarca PA, Orenstein WA, et al.                            secretions of infected household contacts of patients with clinical disease.
      (1987) The case for global eradication of poliomyelitis. Bull WHO 65: 835–840.                   Pediatrics 27: 762–764.
2.    Ghendon Y, Robertson SE (1994) Interrupting the transmission of wild                       24.   Davis DC, Lipson MJ, Carver DH, Melnick JL, Robbins FC (1958) The degree
      polioviruses with vaccines: immunological considerations. Bull WHO 72:                           and duration of poliomyelitis virus excretion among vaccinated household
      973–983.                                                                                         contacts of clinical cases of poliomyelitis. Pediatrics 22: 33–40.
3.    Ogra PL, Karzon DT, Righthand F, MacGillivray M (1968) Immunoglobulin                      25.   Dowdle W, Van der Avoort H, de Gourville E, Delpeyroux F, Desphande J,
      response in serum and secretions after immunization with live and inactivated                    et al. (2006) Containment of polioviruses after eradication and OPV cessation:
      poliovaccine and natural infection. N Engl J Med 279: 893–900.                                   characterizing risks to improve management. Risk Analysis 26: 1449–1469.
4.    Valtanen S, Roivainen M, Piirainen L, Stenvik M, Hovi T (2000) Poliovirus-                 26.   World Health Organization (2008) Polio eradication: surveys of routine
      specific intestinal antibody responses coincide with decline of poliovirus                       immunization coverage and seroprevalence against polioviruses, Yogyakarta
      excretion. J Infect Dis 182: 1–5.                                                                Province, Indonesia. Wkly Epidemiol Rec 83: 45–48.
5.    Henry JL, Jaikaran ES, Davies JR, Tomlinson AJ, Mason PJ, et al. (1966) A                  27.   Troy SB, Ferreyra-Reyes L, Huang CH, Mahmud N, Lee YJ, et al. (2011) Use
      study of poliovaccination in infancy: excretion following challenge with live virus              of a novel real-time PCR assay to detect oral polio vaccine shedding and
      by children given killed or living poliovaccine. J Hyg (Lond) 64: 105–120.                       reversion in stool and sewage samples after a Mexican national immunization
6.    Krieg C, Maier R, Meyerhans A (2004) Gut-homing (alpha(4)beta(+)(7)) Th1                         day. J Clin Microbiol 49: 1777–1783.
      memory responses after inactivated poliovirus immunization in poliovirus orally            28.   Murdin AD, Barreto L, Plotkin S (1996) Inactivated poliovirus vaccine: past and
      pre-immunized donors. J Gen Virol 85: 1571–1579.                                                 present experience. Vaccine 14: 735–746.
7.    Herremans TM, Reimerink JH, Buisman AM, Kimman TG, Koopmans MP                             29.   Bijkerk H (1979) Poliomyelitis epidemic in the Netherlands, 1978. Dev Biol
      (1999) Induction of mucosal immunity by inactivated poliovirus vaccine is                        Stand 43: 195–206.
      dependent on previous mucosal contact with live virus. J Immunol 162:                      30.   van der Avoort HGA, Reimerink JHJ, Ras A, Mulders MN, van Loon AM
      5011–5018.                                                                                       (1995) Isolation of epidemic poliovirus from sewage during the 1992-3 type-3
8.    World Health Organization (2006) Inactivated poliovirus vaccine following oral                   outbreak in the Netherlands. Epidemiol Infect 114: 481–491.
      poliovirus vaccine cessation. Wkly Epidemiol Rec 81: 137–144.                              31.   Hovi T, Cantell K, Huovilainen A, Kinnunen E, Kuronen T, et al. (1986)
9.    Resik S, Tejeda A, Lago PM, Diaz M, Carmenates A, et al. (2010) Randomized                       Outbreak of paralytic poliomyelitis in Finland: widespread circulation of
      controlled clinical trial of fractional doses of inactivated poliovirus vaccine                  antigenically altered poliovirus type 3 in a vaccinated population. Lancet 1:
      administered intradermally by needle-free device in Cuba. J Infect Dis 201:                      1427–1432.
      1344–1352.                                                                                 32.   Bottiger M, Mellin P, Romanus V, Soderstrom H, Wesslen T, et al. (1979)
10.   Mohammed AJ, AlAwaidy S, Bawikar S, Kurup PJ, Elamir E, et al. (2010)                            Epidemiological events surrounding a paralytic case of poliomyelitis in Sweden.
      Fractional doses of inactivated poliovirus vaccine in Oman. N Engl J Med 362:                    Bull WHO 57: 99–103.
      2351–2359.                                                                                 33.   Slater PE, Orenstein WA, Morag A, Avni A, Handsher R, et al. (1990)
11.   Oliver Wyman Inc (2009) Global post-eradication IPV supply and demand                            Poliomyelitis outbreak in Israel in 1988: a report with two commentaries. Lancet
      assessment: integrated findings. Commissioned by the Bill & Melinda Gates                        335: 1192–1198.
      Foundation. Available: http://www.polioeradication.org/Research/                           34.   Oostvogel PM, Rumke HC, Conyn-van Spaendonck MAE, van der Avoort H,
      AffordableIPV.aspx. Accessed 21 March 2012.                                                      Leeuwenburg J, et al. (2001) Poliovirus circulation among schoolchildren during
12.   Ehrenfeld E, Glass RI, Agol VI, Chumakov K, Dowdle W, et al. (2008)                              the early phase of the 1992–1993 poliomyelitis outbreak in The Netherlands.
      Immunisation against poliomyelitis: moving forward. Lancet 371: 1385–1387.                       J Infect Dis 184: 1451–1455.
13.   John TJ (1993) Immunisation against polioviruses in developing countries. Rev              35.   Patriarca PA, Wright PF, John TJ (1991) Factors affecting the immunogenicity
      Med Virol 3: 149–160.                                                                            of oral poliovirus vaccine in developing countries: Review. Rev Infect Dis 13:
14.   Alexander Jr. JP, Gary Jr. HE, Pallansch MA (1997) Duration of poliovirus                        926–939.
      excretion and its implications for acute flaccid paralysis surveillance: a review of       36.   Nathanson N (2008) The pathogenesis of poliomyelitis: What we don’t know. In:
      the literature. J Infect Dis 175(suppl. 1): S176–S182.                                           Maramorosch K, Shatkin AJ, Murphy FA, eds. Advances in virus research.
15.   Sutter RW, Patriarca PA (1993) Inactivated and live, attenuated poliovirus                       Volume 71. San Diego: Elsevier Academic Press Inc. pp 1–50.
      vaccines: mucosal immunity. In: Kurstak E, ed. Measles and poliomyelitis                   37.   Wahid R, Cannon MJ, Chow M (2005) Virus-specific CD4+ and CD8+
      Springer-Verlag.                                                                                 cytotoxic T-cell responses and long-term T-cell memory in individuals
16.   World Health Organization Collaborative Study Group on Oral Poliovirus                           vaccinated against polio. J Virol 79: 5988–5995.
      Vaccine (1995) Factors affecting the immunogenicity of oral poliovirus vaccine -           38.   Grassly NC, Jafari H, Bahl S, Sethi R, Deshpande JM, et al. (2012) Waning
      a prospective evaluation in Brazil and the Gambia. J Infect Dis 171: 1097–1106.                  intestinal immunity following vaccination with oral poliovirus vaccines in India.
17.   Ghendon YZ, Sanakoyeva II (1961) Comparison of the resistance of the                             J Infect DisIn press.
      intestinal tract to poliomyelitis virus (Sabin’s strains) in persons after naturally       39.   Grassly NC, Jafari H, Bahl S, Durrani S, Wenger J, et al. (2010) Asymptomatic
      and experimentally acquired immunity. Acta Virol 5: 265–273.                                     wild poliovirus infection in India among children previously immunized with
18.   Galindo M, Lago PM, Caceres V, Landaverde M, Sutter R, (Cuba IPV Study                           oral poliovirus vaccine. J Infect Dis 201: 1535–1543.
      Collaborative Group) (2007) Randomized, placebo-controlled trial of inactivated            40.   World Health Organization (2010) Polio vaccines and polio immunization in the
      poliovirus vaccine in Cuba. New Engl J Med 356: 1536–1544.                                       pre-eradication era: WHO position paper. Wkly Epidemiol Rec 85: 213–228.
19.   Laassri M, Lottenbach K, Belshe R, Wolff M, Rennels M, et al. (2005) Effect of             41.   Krugman S, Warren J, Eiger MS, Berman PH, Michaels RM, et al. (1961)
      different vaccination schedules on excretion of oral poliovirus vaccine strains.                 Immunization with live attenuated poliovirus vaccine. Am J Dis Child 101:
      J Infect Dis 192: 2092–2098.                                                                     23–29.
20.   Enders-Ruckle G, Siegert R (1961) [Viral excretion and antibody formation                  42.   Sutter RW, Suleiman AJM, Malankar P, Al-Khusaiby S, Mehta F, et al. (2000)
      after use of a live trivalent poliomyelitis vaccine (Cox-Lederle)]. Dtsch Med                    Trial of a supplemental dose of four poliovirus vaccines. New Engl J Med 343:
      Wochenschr 86: 1999–2008.                                                                        767–773.
21.   Marine WM, Chin TDY, Gravelle CR (1962) Limitation of fecal and                            43.   Higgins JPT, Green S, eds (2011) Cochrane handbook for systematic reviews of
      pharyngeal poliovirus excretion in Salk-vaccinated children. A family study                      interventions version 5.1.0. The Cochrane Collaboration. Available: http://
      during a type 1 poliomyelitis epidemic. Am J Hyg 76: 173–195.                                    www.cochrane-handbook.org. Accessed 21 March 2012.
22.   Wehrle PF, Reichert R, Carbonaro O, Portnoy B (1958) Influence of prior active             44.   Dersimonian R, Laird N (1986) Meta-analysis in clinical trials. Control Clin
      immunization on the presence of poliomyelitis virus in the pharynx and stools of                 Trials 7: 177–188.
      family contacts of patients with paralytic poliomyelitis. Pediatrics 21: 353–361.          45.   R Development Core Team (2010) R: a language and environment for statistical
23.   Wehrle PF, Carbonaro O, Day PA, Whalen JP, Reichert R, et al. (1961)                             computing. Vienna, Austria: R Foundation for Statistical ComputingISBN: 3-
      Transmission of polioviruses. III. Prevalence of polioviruses in pharyngeal                      900051-07-0.



         PLoS Pathogens | www.plospathogens.org                                              8                                  April 2012 | Volume 8 | Issue 4 | e1002599
                                                                                             8                                                               Exhibit 409
            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 72 of 406

46. Moher D, Liberati A, Tetzlaff J, Altman DG, The PG (2009) Preferred reporting       48. du Chatelet IP, Merchant AT, Fisher-Hoch S, Luby SP, Plotkin SA, et al. (2003)
    items for systematic reviews and meta-analyses: the PRISMA statement. PLoS              Serological response and poliovirus excretion following different combined oral
    Med 6: e1000097. doi:10.1371/journal.pmed.1000097.                                      and inactivated poliovirus vaccines immunization schedules. Vaccine 21:
47. Modlin JF, Halsey NA, Thoms ML, Meschievitz CK, Patriarca PA (1997)                     1710–1718.
    Humoral and mucosal immunity in infants induced by three sequential                 49. WHO Collaborative Study Group on Oral and Inactivated Poliovirus Vaccines
    inactivated poliovirus vaccine - Live attenuated oral poliovirus vaccine                (1997) Combined immunization of infants with oral and inactivated poliovirus
    immunization schedules. J Infect Dis 175: S228–S234.                                    vaccines: results of a randomized trial in The Gambia, Oman, and Thailand.
                                                                                            J Infect Dis 175(suppl. 1): S215–S227.




        PLoS Pathogens | www.plospathogens.org                                      9                                April 2012 | Volume 8 | Issue 4 | e1002599
                                                                                    9                                                            Exhibit 409
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 73 of 406




   EXHIBIT 410
                 Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 74 of 406

                                                                                                                                 MAJOR ARTICLE




Inﬂuenza Vaccine Effectiveness in the
Community and the Household
Suzanne E. Ohmit,1 Joshua G. Petrie,1 Ryan E. Malosh,1 Benjamin J. Cowling,2 Mark G. Thompson,3 David K. Shay,3 and
Arnold S. Monto1
1
 Department of Epidemiology, University of Michigan School of Public Health, Ann Arbor; 2School of Public Health, Li Ka Shing Faculty of Medicine,




                                                                                                                                                                            Downloaded from https://academic.oup.com/cid/article-abstract/56/10/1363/404283 by guest on 18 July 2020
The University of Hong Kong, Hong Kong Special Administrative Region, China; and 3Inﬂuenza Division, Centers for Disease Control and Prevention,
Atlanta, Georgia

(See the Editorial Commentary by Treanor and Szilagyi on pages 1370–2.)

   Background. There is a recognized need to determine inﬂuenza vaccine effectiveness on an annual basis and
a long history of studying respiratory illnesses in households.
   Methods. We recruited 328 households with 1441 members, including 839 children, and followed them
during the 2010–2011 inﬂuenza season. Specimens were collected from subjects with reported acute respiratory
illnesses and tested by real-time reverse transcriptase polymerase chain reaction. Receipt of inﬂuenza vaccine was
deﬁned based on documented evidence of vaccination in medical records or an immunization registry. The effec-
tiveness of 2010–2011 inﬂuenza vaccination in preventing laboratory-conﬁrmed inﬂuenza was estimated using
Cox proportional hazards models adjusted for age and presence of high-risk condition, and stratiﬁed by prior
season (2009–2010) vaccination status.
   Results. Inﬂuenza was identiﬁed in 78 (24%) households and 125 (9%) individuals; the infection risk was
8.5% in the vaccinated and 8.9% in the unvaccinated (P = .83). Adjusted vaccine effectiveness in preventing com-
munity-acquired inﬂuenza was 31% (95% conﬁdence interval [CI], −7% to 55%). In vaccinated subjects with no
evidence of prior season vaccination, signiﬁcant protection (62% [95% CI, 17%–82%]) against community-
acquired inﬂuenza was demonstrated. Substantially lower effectiveness was noted among subjects who were
vaccinated in both the current and prior season. There was no evidence that vaccination prevented household
transmission once inﬂuenza was introduced; adults were at particular risk despite vaccination.
   Conclusions. Vaccine effectiveness estimates were lower than those demonstrated in other observational
studies carried out during the same season. The unexpected ﬁndings of lower effectiveness with repeated vaccina-
tion and no protection given household exposure require further study.
    Keywords.          inﬂuenza; vaccine effectiveness; households with children.


Annual evaluation of inﬂuenza vaccine effectiveness,                                    to vaccine or placebo interventions are no longer ethi-
which may vary from year to year, is critical to inform                                 cally acceptable in the United States given the current
the medical community, maintain public conﬁdence in                                     recommendation for universal vaccination [1]. As a
the vaccine, and determine the effect of virus drift on pro-                            result, there has been increased emphasis on use of ob-
tection. Efﬁcacy determinations with random assignment                                  servational studies for determination of effectiveness.
                                                                                           Innovative observational approaches have been
                                                                                        developed to estimate vaccine effectiveness with
  Received 5 October 2012; accepted 3 January 2013; electronically published 14
February 2013.                                                                          laboratory-conﬁrmed outcomes, particularly in pre-
  Correspondence: Suzanne E. Ohmit, DrPH, University of Michigan School of              venting medically attended acute respiratory infections
Public Health, 1415 Washington Heights, Ann Arbor, MI 48109 (sohmit@umich.
edu).
                                                                                        (MAARI). Recent MAARI studies in Europe, Canada,
Clinical Infectious Diseases 2013;56(10):1363–9                                         and the United States have used an approach in which
© The Author 2013. Published by Oxford University Press on behalf of the Infectious     vaccine effectiveness is estimated by comparing vacci-
Diseases Society of America. All rights reserved. For Permissions, please e-mail:
journals.permissions@oup.com.
                                                                                        nation coverage in persons who test positive for inﬂu-
DOI: 10.1093/cid/cit060                                                                 enza with those who test negative [2–5]. These studies


                                                                                      Community and Household Vaccine Effectiveness   •   CID 2013:56 (15 May)   •   1363



                                                                                               1                                                     Exhibit 410
               Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 75 of 406
utilize a variation of the traditional case-control design and it   cough, fever or feverishness, nasal congestion, chills, headache,
is not yet clear whether they adequately account for the range      body aches, or sore throat [13]. This case deﬁnition was in-
of biases typically associated with such studies [6].               tended to facilitate collection of specimens from even mild ill-
   There has been a long tradition of using household cohorts       nesses. Subjects with eligible illnesses attended an illness visit
to study incidence and transmission of respiratory illnesses of     (at the research study site) within 7 days of illness onset and
all severities [7]. Households are thought to play a major role     had a throat swab (or nasal swab in children age <7 years)
in community spread of inﬂuenza and as such have been the           collected for inﬂuenza virus identiﬁcation. Illnesses were fol-
focus of planning for community inﬂuenza control [8, 9]. Data       lowed for collection of data on illness characteristics, including
from household studies carried out decades ago were vital           whether or not the participant sought medical attention.
more recently in developing models to determine national re-           Collected specimens were tested for inﬂuenza identiﬁcation
sponse to an inﬂuenza pandemic [8, 10]. During the recent           by means of real-time reverse transcriptase polymerase chain
pandemic, a limited number of studies of inﬂuenza transmis-         reaction (RT-PCR) using the SuperScript III Platinum One-
sion and vaccine effectiveness at the household level were          Step Quantitative RT-PCR system and an ABI 7500 RT-PCR




                                                                                                                                         Downloaded from https://academic.oup.com/cid/article-abstract/56/10/1363/404283 by guest on 18 July 2020
carried out [11, 12].                                               system platform (Life Technologies). The primers and probes
   We recruited and followed a cohort of 328 households             used were developed by the Inﬂuenza Division of the Centers
during the 2010–2011 inﬂuenza season, and estimated vaccine         for Disease Control and Prevention, and designed for univer-
effectiveness in preventing symptomatic laboratory-conﬁrmed         sal detection of inﬂuenza A and B, and subtype identiﬁcation
inﬂuenza whether medically attended or not. This study              of inﬂuenza A viruses. Laboratory tests were performed in the
offered the unique opportunity to examine vaccine effective-        investigators’ respiratory virus laboratory at UM-SPH.
ness in preventing community-acquired inﬂuenza and inﬂuen-
za acquired in persons with conﬁrmed household exposure.            Statistical Analyses
                                                                    Households were characterized by size and composition, and
                                                                    subjects by demographics, health history, and vaccination
METHODS                                                             status. Receipt of inﬂuenza vaccine was deﬁned on the basis of
                                                                    documented evidence of vaccination in health system medical
Recruitment and Enrollment                                          records or the Michigan Care Improvement immunization
The cohort of households was derived from persons who had           registry. Medical records were also reviewed to document the
selected a primary healthcare provider from within the Uni-         presence of health conditions considered high risk for compli-
versity of Michigan Health System based in Ann Arbor. Eligi-        cations of inﬂuenza [1]. Associations of subject characteristics
ble households (shared residence) were comprised of at least 4      with inﬂuenza vaccination status and inﬂuenza outcomes were
members, at least 2 of whom were children aged <18 years.           examined and compared. Categorical data were analyzed using
Households with appropriate composition and local residence         a χ2 test.
were targeted for study enrollment by direct mail.                     Cox proportional hazards models were used to estimate the
   Interested households attended an enrollment visit at the        effectiveness of inﬂuenza vaccination at least 14 days prior to
research study site at the University of Michigan, School of        symptom onset in preventing laboratory-conﬁrmed inﬂuenza.
Public Health (UM-SPH); adult household members provided            To adjust for correlation of exposures and outcomes among
written informed consent for participation for themselves and       subjects in the same household, we computed robust variances
their children, and children aged 7–17 years provided their         for model parameter estimates using sandwich estimators [14].
oral assent. Study eligibility was veriﬁed, and member demo-        Vaccine effectiveness was calculated as 100*(1 – hazard ratio),
graphic data recorded. Adult household members reported,            and estimated in both unadjusted and adjusted models. Ad-
for themselves and their children, whether or not inﬂuenza          justed models included prespeciﬁed potential confounders
vaccine had been received for the current season. The study         (age and presence of a high-risk health condition); in prelimi-
was approved by the institutional review board at the Univer-       nary analyses, no other confounders were identiﬁed. Stratiﬁed
sity of Michigan Medical School.                                    models examined the inﬂuence of prior season (2009–2010)
                                                                    vaccination status on effectiveness estimates based on evidence
Inﬂuenza Surveillance                                               of effect modiﬁcation demonstrated in preliminary analyses.
Surveillance was initiated in October 2010 and carried out          Effect modiﬁcation was noted for both prior seasonal (triva-
through the end of local inﬂuenza circulation in April 2011.        lent) and prior pandemic (monovalent) vaccination, but was
Households were instructed at enrollment and via weekly tele-       statistically signiﬁcant only for prior seasonal vaccination.
phone or email reminders to report all acute respiratory ill-       Receipt of prior season vaccine(s) was based on documented
nesses deﬁned by 2 or more of the following symptoms:               evidence of vaccination in medical records.


1364   •   CID 2013:56 (15 May)   •   Ohmit et al



                                                                    2                                               Exhibit 410
              Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 76 of 406
   Analyses estimated vaccine effectiveness in preventing                      illness onset. Vaccine effectiveness in the household was esti-
community-acquired inﬂuenza (household index cases) and,                       mated by comparing the hazard of laboratory-conﬁrmed inﬂu-
separately, household-acquired inﬂuenza (secondary cases                       enza, among those vaccinated and unvaccinated subjects
resulting from exposure to household index cases). A second-                   exposed to a household index case. Only the ﬁrst inﬂuenza
ary (household-acquired) case was deﬁned by transmission                       illness was considered for those individuals with multiple in-
link to an index case if both cases were the same inﬂuenza                     ﬂuenza outcomes in analysis of community-acquired inﬂuenza
type/subtype and illness onset in the secondary case occurred                  (3 outcomes excluded); similarly, only inﬂuenza outcomes re-
from 1 to 7 days after illness onset in the index case. Vaccine                sulting from the ﬁrst introduction of inﬂuenza to a household
effectiveness in the community was estimated by comparing                      were considered (4 outcomes excluded). Additional analyses
the hazard of laboratory-conﬁrmed inﬂuenza among vaccinat-                     estimated inﬂuenza type/subtype-speciﬁc vaccine effectiveness
ed and unvaccinated subjects; cases that were linked by trans-                 for community-acquired illnesses. All statistical analyses
mission (household-acquired) were censored at the time of                      were conducted using SAS (release 9.2, SAS Institute) software.
                                                                               A P value <.05 was considered to indicate statistical signiﬁcance.




                                                                                                                                                           Downloaded from https://academic.oup.com/cid/article-abstract/56/10/1363/404283 by guest on 18 July 2020
Table 1. Characteristics of Participating Household Members by
Documented Inﬂuenza Vaccine Receipt and Inﬂuenza Outcomes                      RESULTS

                                         Documented            Influenza       Characteristics of Households and Participants
Participant                                Influenza            Positive       Enrollment of households closed in October 2010 when the
Characteristics        All Subjectsa     Vaccinationb,c         Casesd
                                                                               sample size goal was met; a total of 524 (12% of 4511 targeted
Age category                                                                   households) expressed an interest in study participation, and
    <9 y                 468 (32.5)       323 (69.0)**         70 (15.0)**
                                                                               328 households with 1441 participants were enrolled. House-
    9–17 y               371 (25.7)       225 (60.6)           23 (6.2)
                                                                               hold size ranged from 4 to 9 members (mean, 4.4 [SD, 0.7]).
    18–49 y              544 (37.8)       280 (51.5)           31 (5.7)
                                                                               Based on enrollment criteria, all households had at least 2 par-
  50–72 y                  58 (4.0)        38 (65.5)            1 (1.7)
Race categories
                                                                               ticipating children; 238 (73%) households had 1 or more
    White               1097 (76.1)       662 (60.3)         103 (9.4)         young children (age <9 years).
    Asian                120 (8.3)         81 (67.5)            6 (5.0)           Participant characteristics, including distributions of vacci-
    Black                 83 (5.8)         40 (48.2)            5 (6.0)        nation status and inﬂuenza outcomes, are presented in
    Other/unknown        141 (9.8)         83 (58.9)           11 (7.8)        Table 1. Among the 1441 enrolled individuals, 58% were chil-
Sex                                                                            dren aged <18 years, and 99% reported health insurance cov-
  Female                 728 (50.5)       458 (62.9)*          57 (7.8)        erage. Race categories reﬂected the local community. Eleven
    Male                 713 (49.5)       408 (57.2)           68 (9.5)        percent of subjects had medical record documentation of
Documented high-risk health condition                                          health conditions placing them at increased risk of complica-
  Any                162 (11.2)      122 (75.3)**              19 (11.7)
                                                                               tions from inﬂuenza [1].
    None                1279 (88.8)       744 (58.2)         106 (8.3)
                                                                                  Overall, 866 (60%) participants had medical record or im-
Documented influenza vaccinationb
                                                                               munization registry documentation of inﬂuenza vaccine
  Yes                866 (60.1)                 …              74 (8.5)
    No                   575 (39.9)             …              51 (8.9)
                                                                               receipt for the 2010–2011 season. Sixty-eight (5%) additional
    Total               1441(100)         866 (60.1)        125e (8.7)         subjects reported vaccine receipt that could not be document-
                                                                               ed; all provided information on type, date, and place of
Household Influenza Vaccine Effectiveness (HIVE) Study, Ann Arbor,
Michigan (2010–2011 Influenza Season). Data are presented as No. (%).          vaccine receipt. Documented vaccine coverage signiﬁcantly
a
 Denominator for percentages presented in this column is all subjects          varied by age category (P < .001); coverage was lowest among
(N = 1441).                                                                    adults aged 18–49 years (52%). Among children aged <9
b
 At least 1 influenza vaccine given anytime during the 2010–2011 vaccination
period as documented in the medical record or state registry.
                                                                               years, 323 (69%) had documented receipt of at least 1 dose of
c
  Denominator for percentages presented in this column is all subjects         vaccine and 252 (54%) were considered fully vaccinated [1].
(vaccinated and unvaccinated) in the given characteristic row.                 Female subjects were signiﬁcantly more likely than male sub-
d
 Denominator for percentages presented in this column is all subjects (with
                                                                               jects to have documented vaccine receipt (P = .028); 75% of
and without influenza) in the given characteristic row.
e
 One hundred thirty influenza cases were identified in 125 individuals. The    subjects with 1 or more high-risk health conditions were
characteristics of those individuals are presented here.                       vaccinated compared with 58% of subjects without high-risk
* χ2 P < .05, comparing vaccinated and unvaccinated subjects or subjects       conditions (P < .001). Among vaccinated subjects, 758 (88%)
with and without laboratory-confirmed influenza.
** χ2 P < .001, comparing vaccinated and unvaccinated subjects or subjects
                                                                               had documented receipt of an inactivated vaccine, and 108
with and without laboratory-confirmed influenza.                               (12%) the live attenuated vaccine; children were the primary


                                                                     Community and Household Vaccine Effectiveness   •   CID 2013:56 (15 May)   •   1365



                                                                               3                                                   Exhibit 410
               Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 77 of 406
recipients of the live attenuated vaccine (96% of doses              −7 to 55); point estimates were lowest in young children and
administered).                                                       modestly higher in adults. Stratiﬁed analyses indicated sub-
                                                                     stantial differences in vaccine effectiveness based on whether
Illness Surveillance and Inﬂuenza Outcomes                           or not seasonal inﬂuenza vaccine had been received the prior
From October 2010 through April 2011, 624 (43%) individu-            season (interaction term: P = .014). Among subjects with doc-
als from 238 (73%) households reported 1028 acute respirato-         umented evidence of prior season vaccination, estimates of
ry illnesses and 983 (96%) specimens were collected. All             current season vaccine effectiveness were low overall and in
specimens were tested for inﬂuenza by RT-PCR and 130                 each of the age groups examined. In contrast, for those sub-
(13%) were determined to be positive; inﬂuenza circulated            jects without evidence of prior season vaccine receipt, effec-
locally between early January and early April 2011. Among            tiveness estimates were higher for all age groups and
the inﬂuenza cases, 59 (45%) were identiﬁed as inﬂuenza type         statistically signiﬁcant overall (62% [95% CI, 17%–82%]).
A (H3N2), 44 (34%) type B, 26 (20%) type A ( pH1N1), and 1              Results from analysis of vaccine effectiveness in preventing
(1%) type B/type A ( pH1N1) coinfection. Based on national           community-acquired inﬂuenza by type/subtype are also pre-




                                                                                                                                          Downloaded from https://academic.oup.com/cid/article-abstract/56/10/1363/404283 by guest on 18 July 2020
data, circulating inﬂuenza strains were considered antigenical-      sented in Table 2. In adjusted analyses for all ages combined,
ly matched to the vaccine strains (A/California/7/2009               effectiveness estimates were highest against inﬂuenza type B
[ pH1N1], A/Perth/16/2009 [H3N2], and B/Brisbane/60/2008)            (48% [95% CI, −5% to 75%]), and lower for A ( pH1N1) (26%
for the 2010–2011 season [15]. Forty-two (32%) of the 130            [95% CI, −68% to 67%]) and A (H3N2) (10% [95% CI, −74%
inﬂuenza cases were identiﬁed as medically attended on the           to 54%]). In analyses stratiﬁed by prior season vaccination
basis of medical record review; 38% of cases among children          status, estimates were substantially higher for those subjects
were medically attended compared with 16% among adults               without evidence of prior season vaccine receipt.
(P = .020). Vaccinated cases were slightly more likely than un-         In models examining household-acquired inﬂuenza, there
vaccinated cases to be medically attended (34% vs 30%;               was no evidence that vaccination prevented household trans-
P = .67).                                                            mission once inﬂuenza was introduced (Table 2). Adults were
   Inﬂuenza was identiﬁed in 78 (24%) households and 125             at particular risk of infection despite vaccination. In fact, 9 of
(9%) individuals, including 5 individuals with 2 separate infec-     11 (82%) adults with household-acquired inﬂuenza were vac-
tions. Inﬂuenza infection risks signiﬁcantly varied by age cate-     cinated, compared with 11 of 19 (58%) children. No substan-
gory and were highest among young children (P < .001). There         tial differences in estimates of household vaccine effectiveness
were no signiﬁcant differences in infection risk by sex or pres-     were demonstrated based on prior season vaccination status.
ence of high-risk health conditions. Fifty-nine percent of in-          To aid interpretation of the observed differences in vaccine
ﬂuenza cases had conﬁrmed receipt of an inﬂuenza vaccine at          effectiveness based on 2009–2010 vaccination status, we exam-
least 14 days prior to illness. The inﬂuenza infection risk was      ined inﬂuenza infection risks based on combinations of prior
8.5% (74 of 866) in the vaccinated and 8.9% (51 of 575) in the       and current season vaccination status (Table 3). The lowest
unvaccinated (P = .83).                                              infection risks were seen among subjects vaccinated in the
                                                                     current but not the prior season. Infection risks were similar
Inﬂuenza Vaccine Effectiveness                                       for subjects with documented seasonal vaccine receipt in both
The effectiveness of inﬂuenza vaccination in preventing sympto-      years and subjects without evidence of vaccine receipt in
matic laboratory-conﬁrmed inﬂuenza was estimated separately          either year. The pattern of infection risks seen among young
for community-acquired and household-acquired outcomes.              children varied from that seen in older children and adults.
Thirty inﬂuenza cases were considered household-acquired             Speciﬁcally, the highest infection risks were seen in young
based on exposure to 100 index or co-index community-                children without evidence of vaccine receipt in either year.
acquired infections. Results from unadjusted, adjusted, and strat-   Similar patterns were demonstrated with stratiﬁcation by prior
iﬁed models are presented in Table 2; models were adjusted           season pandemic vaccine receipt; among those subjects vacci-
for age in years and high-risk health status, and stratiﬁed by       nated in the prior season, 65% had received both seasonal and
2009–2010 seasonal inﬂuenza vaccination status. Estimates were       pandemic vaccine.
calculated for all ages combined and separately by age category;
young children were considered separately because of their spe-      DISCUSSION
ciﬁc vaccination recommendation [1], and older adults (aged
≥50 years) were included with younger adults because of their        In countries with established inﬂuenza vaccination programs,
limited numbers.                                                     observational studies of vaccine effectiveness have become a
   Adjusted vaccine effectiveness in preventing community-           standard way of routinely evaluating how well inﬂuenza vac-
acquired inﬂuenza was 31% (95% conﬁdence interval [CI],              cines protect population groups [2–5]. These studies utilize a


1366   •   CID 2013:56 (15 May)   •   Ohmit et al



                                                                     4                                               Exhibit 410
                 Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 78 of 406
Table 2.        Estimates of Vaccine Effectiveness in Preventing Community-Acquired and Household-Acquired Inﬂuenza

                                                                                                    Vaccine Effectivenessa (VE%)b

                                                                                                                            Stratified by Prior (2009–2010)
                                                                         Unadjusted               Adjusted 1c                 Seasonal Vaccine Receiptd

                                                    Influenza                                                           Prior Season:          Prior Season:
                                                  Positive No./                                                        Vaccinated VE%       Nonvaccinated VE%
Analysis Set                                      Total No. (%)         VE% (95% CI)            VE% (95% CI)              (95% CI)               (95% CI)
                                     e
Community-acquired influenza
     All ages                                     97/1441 (6.7)         17 (−27 to 46)          31 (−7 to 55)          −45 (−226 to 35)       62 (17–82)
      <9 y                                        55/468 (11.8)         30 (−27 to 61)          30 (−27 to 61)        −148 (−959 to 42)       53 (−19 to 81)
     9–17 y                                       21/371 (5.7)          11 (−103 to 61)         33 (−62 to 72)          −6 (−291 to 71)       80 (−85 to 98)
     ≥18 y                                        21/602 (3.5)          44 (−37 to 77)          39 (−49 to 75)           17 (−328 to 84)      79 (−65 to 97)




                                                                                                                                                                      Downloaded from https://academic.oup.com/cid/article-abstract/56/10/1363/404283 by guest on 18 July 2020
Community-acquired influenza A/H3N2               42/1441 (2.9)         −1 (−93 to 48)          10 (−74 to 54)         −34 (−323 to 58)       37 (−84 to 78)
Community-acquired influenza A/H1N1               21/1441 (1.5)          6 (−121 to 60)         26 (−68 to 67)          −6 (−387 to 77)       70 (−131 to 96)
Community-acquired influenza B                    37/1441 (2.6)         36 (−30 to 68)          48 (−5 to 75)         −166 (−1937 to 65)      61 (−2 to 92)
Household-acquired influenzaf
  All ages                                        26/267 (9.7)        −67 (−286 to 28)         −51 (−254 to 36)
     <9 y                                         14/84 (16.7)          10 (−167 to 70)         27 (−126 to 28)
     9–17 y                                        2/55 (3.6)          17 (−1196 to 95)    0 (−826 to 89)
     ≥18 y                                        10/128 (8.5)       −260 (−1618 to 24) −283 (−1733 to 20)
Household Influenza Vaccine Effectiveness (HIVE) study, Ann Arbor Michigan, 2010–2011 influenza season.
Abbreviations: CI, confidence interval; VE, vaccine effectiveness.
a
    Effectiveness of at least 1 dose of influenza vaccine ≥14 days before illness onset in preventing laboratory-confirmed influenza.
b
    VE% = 100*(1 – hazard ratio).
c
    Model adjusted for age in years and medical record documented high-risk health status (present/absent).
d
    Model stratified by 2009–2010 seasonal vaccination status, and adjusted for age and high-risk health status.
e
 One hundred cases of influenza were defined as community acquired, but 3 cases are excluded here because they occurred in a subject with a prior case of
community-acquired influenza.
f
  Thirty cases of influenza were defined as household-acquired, but 4 cases are excluded here because they occurred as a result of a second introduction of
influenza (different type/subtype and/or >7 days from prior case) to a household.




sensitive and speciﬁc laboratory method to conﬁrm illnesses                            household-level data are balanced with the limitation of
as inﬂuenza, and require documentation of inﬂuenza vaccine                             reduced power, as the number of cases identiﬁed will be
receipt, thus reducing the risk of misclassifying key outcomes                         smaller compared with case-control studies that enroll partici-
and exposures. However, data from all observational studies                            pants when eligible illnesses occur.
still require attention to reduce the possibility of bias and                             Based on our sample size of >1400 subjects with 60% vaccine
adjust for confounding, given self-selection for vaccination                           coverage, and a community infection risk of 6.7%, we had 80%
and, in most study designs, the inﬂuence of healthcare-seeking                         power to estimate signiﬁcant vaccine effectiveness as low as approx-
behavior.                                                                              imately 45%. Unfortunately, in unadjusted models and models
   This study was designed in part to complement current                               adjusted for age and presence of high-risk health conditions,
studies conducted in the healthcare setting, using an alterna-                         effectiveness estimates for prevention of community-acquired
tive approach to the case-control design. Deﬁning a cohort of                          inﬂuenza of all severities were all <40% and not statistically
households with children, in advance of the inﬂuenza season                            different than zero. This unexpected ﬁnding was seen in a season
and with follow-up through the season, offers several advan-                           with circulation of inﬂuenza strains that were considered matched
tages. As demonstrated here, inﬂuenza illnesses of all severities                      to vaccine strains [15], and where evaluations of vaccine effective-
can be studied, and vaccine effectiveness against both commu-                          ness using case-control designs indicated signiﬁcant reductions
nity-acquired illnesses and among household members with                               of 52%–60% in medically attended inﬂuenza outcomes in vacci-
conﬁrmed household exposures can be examined. In addition,                             nated patients of all ages [2, 5].
household transmission risks can be determined and charac-                                In preliminary analyses, signiﬁcant interaction of prior
terized [16, 17]. However, longer follow-up and availability of                        (2009–2010) seasonal vaccine receipt with current season


                                                                          Community and Household Vaccine Effectiveness         •   CID 2013:56 (15 May)   •   1367



                                                                                     5                                                        Exhibit 410
               Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 79 of 406
Table 3. Inﬂuenza Infection Risks Among Participants Based on                  Sample sizes in these analyses were small and we had very
Combinations of 2010–2011 Seasonal Vaccination Status With                     limited power to detect signiﬁcant differences even if vaccine
Prior Season (2009–2010) Seasonal and Pandemic Vaccination                     protection had been demonstrated. It is interesting to specu-
Status
                                                                               late that these estimates may reﬂect the intensity and duration
                                                                               of exposure once inﬂuenza is introduced to a conﬁned envi-
                 2010–2011 Vaccinated,            2010–2011 Unvaccinated,
                    N = 866 (60.1%)                   N = 575 (39.9%)          ronment. Excess risk for adult household members may have
                                                                               been a consequence of providing care for those with illness.
               Casesa/Total    % Positive         Casesa/Total   % Positive
                                                                                  In addition to examining vaccine effectiveness based on doc-
                                      b
2009–2010 seasonal, vaccinated                                                 umented vaccine receipt, we performed a sensitivity analysis
    <9 y          35/255           13.7                  3/39        7.7       with vaccination status deﬁned by documented vaccine receipt
    ≥9 y          27/370            7.3                  5/78        6.4
                                                                               or self-reported vaccination that could not be documented, and
    All ages      62/625              9.9                8/117       6.8
                                                                               separately, deﬁned by self-reported status only. Effectiveness
2009–2010 seasonal, unvaccinated
                                                                               estimates in the ﬁrst analysis (documented or self-reported




                                                                                                                                                          Downloaded from https://academic.oup.com/cid/article-abstract/56/10/1363/404283 by guest on 18 July 2020
  <9 y         8/68          11.8                       24/106     22.6
    ≥9 y           4/173              2.3               19/352       5.4
                                                                               vaccine receipt) were similar (33% [95% CI, −4% to 58%]) to
  All ages   12/241           5.0                       43/458       9.4       estimates requiring documented evidence (31% [95% CI, −7%
2009–2010 pandemic, vaccinatedc                                                to 55%]). Estimates in the second analysis (self-reported only)
    <9 y          34/239           14.2                  2/34        5.9       differed based on whether those with missing data were consid-
    ≥9 y          23/282            8.2                  8/57      14.0        ered unvaccinated (20% [95% CI, −24% to 48%]) or excluded
    All ages      57/521           10.9                 10/91      11.0        (35% [95% CI, −4% to 60%]). These ﬁndings do not affect our
2009–2010 pandemic, unvaccinated                                               overall conclusions, but they do suggest some misclassiﬁcation
    <9 y           9/84            10.7                 25/111     22.5        of vaccination status with our strategy for documentation. Con-
    ≥9 y           8/261            3.1                 16/373      4.3        ﬁrmation of vaccination status is challenging given the many
    All ages      17/345              4.9               41/484       8.5
                                                                               options for vaccine delivery, making sensitivity analyses that
Household Influenza Vaccine Effectiveness (HIVE) study, Ann Arbor              consider reported vaccination increasingly important.
Michigan, 2010–2011 influenza season.
a
                                                                                  Our vaccine effectiveness estimates for prevention of
 One hundred thirty influenza cases were identified in 125 individuals. Only
an individual’s first case is considered here (n = 125).                       community-acquired inﬂuenza were lower than those demon-
b
  Indicates receipt of 2009–2010 seasonal vaccine only or both 2009–2010       strated in other observational studies carried out in the same
seasonal and pandemic vaccines.
c
                                                                               season [2, 5]. We also did not demonstrate reduced utilization
  Indicates receipt of 2009–2010 pandemic vaccine only or both 2009–2010
pandemic and seasonal vaccines.                                                of medical care among vaccinated cases; going forward, we
                                                                               plan to expand our assessment of illness severity. The ﬁndings
                                                                               suggesting lower effectiveness with prior vaccination and no
                                                                               protection with household exposure require further study. We
vaccination was noted. Stratiﬁed models suggested substantial                  will continue to evaluate vaccine effectiveness in the house-
differences in vaccine effectiveness with unexpectedly low esti-               hold setting in order to conﬁrm or refute the current observa-
mates demonstrated for those subjects who were vaccinated                      tions. With multiple years of data accumulated, further
both years. In contrast, among those subjects without evidence                 examination of the effects of prior vaccination and past inﬂu-
of prior seasonal vaccine receipt, statistically signiﬁcant vaccine            enza infection on effectiveness estimates can be conducted. In
effectiveness was demonstrated for all ages combined. In im-                   future study years we also plan to collect serologic specimens
munogenicity studies, attenuated immunologic responses with                    from household members to estimate preseason susceptibility
repeated vaccine receipt have been demonstrated [18–20];                       to circulating inﬂuenza viruses; these efforts should assist in
responses may vary based on the degree of similarity between                   explaining observations.
vaccine strains across years [21]. Corresponding reductions in
vaccine effectiveness with repeated vaccinations have not been                 Notes
consistently demonstrated [22, 23]. In examining the modify-                     Disclaimer. The ﬁndings and conclusions in this report are those of
ing effect of prior vaccination on current season vaccine effec-               the authors and do not necessarily represent the ofﬁcial position of the
                                                                               Centers for Disease Control and Prevention.
tiveness in our observational study, it is difﬁcult to separate
                                                                                 Financial support. This work was supported by the Centers for
the possible effects of immunologic response due to prior vac-                 Disease Control and Prevention through a cooperative agreement with the
cination from associated (and unmeasured) factors for which                    University of Michigan (U01 IP000170).
repeated vaccination may be a surrogate.                                         Potential conﬂicts of interest. All authors: No reported conﬂicts.
                                                                                 All authors have submitted the ICMJE Form for Disclosure of Potential
   We found no evidence of vaccine effectiveness in preventing                 Conﬂicts of Interest. Conﬂicts that the editors consider relevant to the
within-household transmission once inﬂuenza was introduced.                    content of the manuscript have been disclosed.



1368   •   CID 2013:56 (15 May)   •       Ohmit et al



                                                                               6                                                   Exhibit 410
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 80 of 406
References                                                                         Hong Kong: a randomized controlled trial. Clin Infect Dis 2012; 55:
                                                                                   695–702.
 1. Fiore AE, Uyeki TM, Broder K, et al. Prevention and control of inﬂu-     13.   Ohmit SE, Victor JC, Rotthoff JR, et al. Prevention of antigenically
    enza with vaccines. Recommendations of the Advisory Committee on               drifted inﬂuenza by inactivated and live-attenuated vaccines. N Engl J
    Immunization Practices (ACIP), 2010. MMWR Recomm Rep 2010;                     Med 2006; 355:2513–22.
    59(RR-08):1–62.                                                          14.   Wei LJ, Lin DY, Weissfeld L. Regression analysis of multivariate in-
 2. Kissling E, Valenciano M, Cohen JM, et al. I-MOVE multi-centre case            complete failure time data by modeling marginal distribution. J Am
    control study 2010–11: overall and stratiﬁed estimates of inﬂuenza             Statistical Assoc 1989; 84:1065–73.
    vaccine effectiveness in Europe. PLoS One 2011; 6:e27622.                15.   Centers for Disease Control and Prevention. Antigenic characteriza-
 3. Skowronski DM, Janjua NZ, De Serres G, et al. Effectiveness of ASO3            tion. Available at: http://www.cdc.gov/ﬂu/weekly/weeklyarchives2010-
    adjuvanted pandemic H1N1 vaccine: case-control evaluation based on             2011/10-11summary.htm. Accessed 11 February 2013.
    sentinel surveillance system in Canada, autumn 2009. BMJ 2011; 342:      16.   Papenburg J, Baz M, Hamelin M-E, et al. Household transmission
    d545.                                                                          of the 2009 pandemic A/H1N1 inﬂuenza virus: elevated laboratory-
 4. Grifﬁn MR, Monto AS, Belongia EA, et al. Effectiveness of non-                 conﬁrmed secondary attach rates and evidence of asymptomatic infec-
    adjuvanted pandemic inﬂuenza A vaccines for preventing pandemic                tions. Clin Infect Dis 2010; 51:1033–41.
    inﬂuenza acute respiratory illness visits in 4 U.S. communities. PLoS    17.   Klick B, Nishiura H, Ng S, et al. Transmissibility of seasonal and pan-
    One 2011; 6:e23085.                                                            demic inﬂuenza in a cohort of households in Hong Kong in 2009.




                                                                                                                                                             Downloaded from https://academic.oup.com/cid/article-abstract/56/10/1363/404283 by guest on 18 July 2020
 5. Treanor J, Talbot HK, Ohmit SE, et al. Effectiveness of seasonal inﬂu-         Epidemiology 2011; 22:793–6.
    enza vaccines in the United States during a season with circulation of   18.   Beyer WEP, Palache AM, Sprenger MJW, et al. Effects of repeated
    all three vaccine strains. Clin Infect Dis 2012; 55:951–9.                     annual inﬂuenza vaccination on vaccine sero-response in young and
 6. Ferdinands JM, Shay DK. Magnitude of potential biases in a simulated           elderly adults. Vaccine 1996; 14:1331–9.
    case-control study of the effectiveness of inﬂuenza vaccination. Clin    19.   Sasaki S, He XS, Holmes TH, et al. Inﬂuence of prior inﬂuenza
    Infect Dis 2012; 54:25–32.                                                     vaccination on antibody and B-cell responses. PLoS One 2008; 3:
 7. Monto AS. Studies of the community and family: acute respiratory               e2975.
    illness and infection. Epidemiol Rev 1994; 16:351–73.                    20.   Huijskens E, Rossen J, Mulder P, et al. Immunogenicity, boostability
 8. Ferguson NM, Cummings DA, Fraser C, Cajka JC, Colley PC, Burke                 and sustainability of the immune response after vaccination against
    DS. Strategies for mitigating an inﬂuenza pandemic. Nature 2006;               inﬂuenza A virus (H1N1) 2009 in a healthy population. Clin Vaccine
    442:448–52.                                                                    Immunol 2011; 18:1401–5.
 9. Longini IM Jr, Nizam A, Xu S, et al. Containing pandemic inﬂuenza        21.   Smith DJ, Forrest S, Ackley DH, Perelson AS. Variable efﬁcacy of re-
    at the source. Science 2005; 309:1083–7.                                       peated annual inﬂuenza vaccination. Proc Natl Acad Sci U S A 1999;
10. Germann TC, Kadau K, Longini IM Jr, Macken CA. Mitigation strate-              96:14001–6.
    gies for pandemic inﬂuenza in the United States. Proc Natl Acad Sci      22.   Beyer WE, de Bruijn IA, Palache AM, Westendorp RG, Osterhaus
    U S A 2006; 103:5935–40.                                                       AD. Protection against inﬂuenza after annually repeated vaccination: a
11. Cowling BJ, Chan KH, Fang VJ, et al. Comparative epidemiology of               meta-analysis of serologic and ﬁeld studies. Arch Intern Med 1999;
    pandemic and seasonal inﬂuenza A in households. N Engl J Med                   159:182–8.
    2010; 362:2175–84.                                                       23.   Keitel WA, Cate TR, Couch RB, Huggins LL, Hess KR. Efﬁcacy of re-
12. Cowling BJ, Ng S, Ma E, et al. Protective efﬁcacy against                      peated annual immunization with inactivated inﬂuenza virus vaccines
    pandemic inﬂuenza of seasonal inﬂuenza vaccination in children in              over a ﬁve year period. Vaccine 1997; 15:1114–22.




                                                                   Community and Household Vaccine Effectiveness      •   CID 2013:56 (15 May)    •   1369



                                                                             7                                                       Exhibit 410
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 81 of 406




   EXHIBIT 411
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 82 of 406




                 Cochrane
                 Library
                  Cochrane Database of Systematic Reviews




Influenza vaccination for healthcare workers who care for people
aged 60 or older living in long-term care institutions (Review)

Thomas RE, Jefferson T, Lasserson TJ




Thomas RE, Jefferson T, Lasserson TJ.
Influenza vaccination for healthcare workers who care for people aged 60 or older living in long-term care institutions.
Cochrane Database of Systematic Reviews 2016, Issue 6. Art. No.: CD005187.
DOI: 10.1002/14651858.CD005187.pub5.




www.cochranelibrary.com



Influenza vaccination for healthcare workers who care for people aged 60 or older living in long-term care
institutions (Review)
Copyright © 2016 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.



                                                                       1                                                   Exhibit 411
         Cochrane
          Case 2:20-cv-02470-WBS-JDP
                     Trusted evidence.
                     Informed decisions.
                                         Document 13 Filed 12/29/20 Page 83 of 406
         Library              Better health.                                                              Cochrane Database of Systematic Reviews


[Intervention Review]

Influenza vaccination for healthcare workers who care for people aged
60 or older living in long-term care institutions

Roger E Thomas1, Tom Jefferson2, Toby J Lasserson3

1Department of Family Medicine, Faculty of Medicine, University of Calgary, Calgary, Canada. 2Cochrane, Roma, Italy. 3Cochrane Editorial
Unit, Cochrane Central Executive, London, UK


Contact address: Roger E Thomas, Department of Family Medicine, Faculty of Medicine, University of Calgary, Health Sciences Centre,
3330 Hospital Drive NW, Calgary, AB, T2N 4N1, Canada. rthomas@ucalgary.ca.

Editorial group: Cochrane Acute Respiratory Infections Group.
Publication status and date: New search for studies and content updated (no change to conclusions), comment added to review,
published in Issue 6, 2016.

Citation: Thomas RE, Jefferson T, Lasserson TJ. Influenza vaccination for healthcare workers who care for people aged 60 or
older living in long-term care institutions. Cochrane Database of Systematic Reviews 2016, Issue 6. Art. No.: CD005187. DOI:
10.1002/14651858.CD005187.pub5.

Copyright © 2016 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                ABSTRACT

Background
A systematic review found that 3% of working adults who had received influenza vaccine and 5% of those who were unvaccinated had
laboratory-proven influenza per season; in healthcare workers (HCWs) these percentages were 5% and 8% respectively. Healthcare workers
may transmit influenza to patients.

Objectives
To identify all randomised controlled trials (RCTs) and non-RCTs assessing the effects of vaccinating healthcare workers on the incidence
of laboratory-proven influenza, pneumonia, death from pneumonia and admission to hospital for respiratory illness in those aged 60 years
or older resident in long-term care institutions (LTCIs).

Search methods
We searched CENTRAL (2015, Issue 9), MEDLINE (1966 to October week 3, 2015), EMBASE (1974 to October 2015) and Web of Science (2006
to October 2015), but Biological Abstracts only from 1969 to March 2013 and Science Citation Index-Expanded from 1974 to March 2013
due to lack of institutional access in 2015.

Selection criteria
Randomised controlled trials (RCTs) and non-RCTs of influenza vaccination of healthcare workers caring for individuals aged 60 years or
older in LTCIs and the incidence of laboratory-proven influenza and its complications (lower respiratory tract infection, or hospitalisation
or death due to lower respiratory tract infection) in individuals aged 60 years or older in LTCIs.

Data collection and analysis
Two authors independently extracted data and assessed risk of bias. Effects on dichotomous outcomes were measured as risk differences
(RDs) with 95% confidence intervals (CIs). We assessed the quality of evidence with GRADE.

Main results
We identified four cluster-RCTs and one cohort study (n = 12,742) of influenza vaccination for HCWs caring for individuals ≥ 60 years in LTCIs.
Four cluster RCTs (5896 residents) provided outcome data that addressed the objectives of our review. The studies were comparable in
their study populations, intervention and outcome measures. The studies did not report adverse events. The principal sources of bias in the

Influenza vaccination for healthcare workers who care for people aged 60 or older living in long-term care institutions (Review)               1
Copyright © 2016 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                       2                                                      Exhibit 411
         Cochrane
          Case 2:20-cv-02470-WBS-JDP
                     Trusted evidence.
                     Informed decisions.
                                         Document 13 Filed 12/29/20 Page 84 of 406
         Library              Better health.                                                              Cochrane Database of Systematic Reviews


studies related to attrition, lack of blinding, contamination in the control groups and low rates of vaccination coverage in the intervention
arms, leading us to downgrade the quality of evidence for all outcomes due to serious risk of bias.

Offering influenza vaccination to HCWs based in long term care homes may have little or no effect on the number of residents who develop
laboratory-proven influenza compared with those living in care homes where no vaccination is offered (RD 0 (95% CI -0.03 to 0.03), two
studies with samples taken from 752 participants; low quality evidence). HCW vaccination probably leads to a reduction in lower respiratory
tract infection in residents from 6% to 4% (RD -0.02 (95% CI -0.04 to 0.01), one study of 3400 people; moderate quality evidence). HCW
vaccination programmes may have little or no effect on the number of residents admitted to hospital for respiratory illness (RD 0 (95%
CI -0.02 to 0.02, one study of 1059 people; low quality evidence). We decided not to combine data on deaths from lower respiratory tract
infection (two studies of 4459 people) or all cause deaths (four studies of 8468 people). The direction and size of difference in risk varied
between the studies. We are uncertain as to the effect of vaccination on these outcomes due to the very low quality of evidence. Adjusted
analyses, which took into account the cluster design, did not differ substantively from the pooled analysis with unadjusted data.

Authors' conclusions
Our review findings have not identified conclusive evidence of benefit of HCW vaccination programmes on specific outcomes of laboratory-
proven influenza, its complications (lower respiratory tract infection, hospitalisation or death due to lower respiratory tract illness), or
all cause mortality in people over the age of 60 who live in care institutions. This review did not find information on co-interventions
with healthcare worker vaccination: hand-washing, face masks, early detection of laboratory-proven influenza, quarantine, avoiding
admissions, antivirals and asking healthcare workers with influenza or influenza-like illness (ILI) not to work. This review does not provide
reasonable evidence to support the vaccination of healthcare workers to prevent influenza in those aged 60 years or older resident in LTCIs.
High quality RCTs are required to avoid the risks of bias in methodology and conduct identified by this review and to test further these
interventions in combination.

PLAIN LANGUAGE SUMMARY

Influenza vaccination for healthcare workers who care for people aged 60 or older living in long-term care institutions

Review question
We wanted to know if vaccinating healthcare workers against influenza reduces the risk of older individuals in long-term care institutions
(LTCIs) acquiring influenza infections from healthcare workers.

Background
The signs and symptoms of influenza are similar to those of many other respiratory illnesses, therefore it is important in studies testing the
effects of influenza vaccination to prove by laboratory tests, which are highly accurate, whether residents in LTCIs actually have influenza
or another respiratory illness.

Study characteristics
Our evidence is current to October 2015. Overall five studies were included in our review but we used data from three trials with 5896
residents . In one trial the average age was 77 and 71% were female, in another this was 82 years and 70% were female, and in the last this
was 86 years and 77% were female. One study was supported by the Greater Glasgow Health Board Care of the Elderly Unit, one by the
Wellcome Trust and for one there was no statement.

Key results and quality of the evidence
The method of randomisation used was at low risk in two trials and unclear in one. In all three studies allocation concealment and
blinding were unclear. In two studies data could not be included from everyone who was recruited and this put their results at a high risk of
bias. All three studies reported outcomes completely. However, in all three trials there was performance bias due to incomplete influenza
vaccination of healthcare workers in the intervention arms. No studies reported on adverse events.

Offering influenza vaccination to healthcare workers who care for those aged 60 or over in LTCIs may have little or no effect on laboratory-
proven influenza (low quality evidence). HCW vaccination programmes probably have a small effect on lower respiratory tract infection
(moderate quality evidence), but they may have little or no effect on admission to hospital (low quality evidence). It is unclear what effect
vaccination programmes have on death due to lower respiratory tract illness (very low quality evidence) or all cause deaths (very low
quality evidence).

This review did not find information on other interventions used in conjunction with vaccination of healthcare workers (for example, hand-
washing, face masks, early detection of laboratory-proven influenza, quarantine, avoiding new admissions, prompt antiviral use, asking
healthcare workers with an influenza-like illness not to work). High quality randomised controlled trials testing combinations of these
interventions are needed.




Influenza vaccination for healthcare workers who care for people aged 60 or older living in long-term care institutions (Review)               2
Copyright © 2016 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                       3                                                      Exhibit 411
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 85 of 406




   EXHIBIT 412
Hepatitis B Questions and Answers for the Public | CDC                                                         7/17/20, 6:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 86 of 406




    Viral Hepatitis

  Hepatitis B Questions and Answers for the Public

  Index of Questions
     Hepatitis B Overview


         What is hepatitis?
         What is the diﬀerence between hepatitis A, hepatitis B, and hepatitis C?
         What is hepatitis B?
         What is acute (short-term) hepatitis B?
         What is chronic (long-term) hepatitis B?
         Who is most likely to get chronic (long-term) hepatitis B?
         How common is hepatitis B in the United States?
         How common is hepatitis B around the world?



     Hepatitis B Transmission


         How is hepatitis B spread?
         Can a person spread the hepatitis B virus and not know it?
         Can the hepatitis B virus be spread through sex?
         Can hepatitis B be spread through food?
         Who is at risk for hepatitis B?
         Who should be tested for hepatitis B?
         What should I do if I think I have been exposed to the hepatitis B virus?
         What is hepatitis B immune globulin (HBIG)?
         How long does the hepatitis B virus survive outside the body?
         How should blood spills be cleaned from surfaces to make sure that hepatitis B virus is gone?
         If I have been infected with the hepatitis B virus in the past, can I get it again?
         Can I donate blood if I have hepatitis B?
         Can I donate organs if I have hepatitis B?




https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01                                                                 Page 1 of 10


                                                                   1                                     Exhibit 412
Hepatitis B Questions and Answers for the Public | CDC                                                                    7/17/20, 6:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 87 of 406
     Prevention through Vaccination


         Can hepatitis B be prevented?
         Who should get vaccinated against hepatitis B?
         Is the hepatitis B vaccine recommended before international travel?
         Is the hepatitis B vaccine safe?
         Can I get hepatitis B from being vaccinated?
         Is it harmful to have an extra dose of hepatitis B vaccine or to repeat the entire hepatitis B vaccine series?
         What should be done if hepatitis B vaccine series was not completed?
         Who should not receive the hepatitis B vaccine?
         What is a booster dose, and do I need one?
         Is there a vaccine that will protect me from both hepatitis A and hepatitis B?
         Can I get the hepatitis B vaccine at the same time as other vaccines?
         Where can I get the hepatitis B vaccine?



     Symptoms


         Does acute hepatitis B cause symptoms?
         What are the symptoms of acute (short-term) hepatitis B?
         How soon after exposure to the hepatitis B virus will symptoms appear, and how long do they last?
         Can a person spread hepatitis B without having symptoms?
         What are the symptoms of chronic hepatitis B?
         How serious is chronic (long-term) hepatitis B?



     Tests


         How do I know if I have hepatitis B?
         What should I do after learning that I have hepatitis B?



     Treatment


         How is acute (short-term) hepatitis B treated?
         How is chronic hepatitis B treated?
         What can people with chronic hepatitis B do to take care of their liver?




https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01                                                                            Page 2 of 10


                                                                    2                                     Exhibit 412
Hepatitis B Questions and Answers for the Public | CDC                                                               7/17/20, 6:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 88 of 406
     Pregnant Women and their Newborns



            Are pregnant women tested for hepatitis B?
            If a pregnant woman has hepatitis B, is there a way to prevent her baby from getting hepatitis B?
            Why is the hepatitis B vaccine recommended for all babies?




  Hepatitis B Overview
  What is hepatitis?
  Hepatitis means inﬂammation of the liver. When the liver is inﬂamed or damaged, its function can be aﬀected. Heavy
  alcohol use, toxins, some medications, and certain medical conditions can all cause hepatitis. However, hepatitis is often
  caused by a virus. In the United States, the most common hepatitis viruses are hepatitis A virus, hepatitis B virus, and
  hepatitis C virus.


  What is the diﬀerence between hepatitis A, hepatitis B, and hepatitis C?
  Hepatitis A, Hepatitis B, and Hepatitis C are liver infections caused by three diﬀerent viruses. Although each can cause
  similar symptoms, they are spread in diﬀerent ways and can aﬀect the liver diﬀerently. Hepatitis A is usually a short-term
  infection. Hepatitis B and hepatitis C can also begin as short-term infections but in some people, the virus remains in the
  body and causes chronic, or lifelong, infection. There are vaccines to prevent hepatitis A and hepatitis B; however, no
  vaccine is available for hepatitis C.

  The page “What is viral hepatitis?” explains in detail the diﬀerences between hepatitis A, hepatitis B, and hepatitis C.


  What is hepatitis B?
  Hepatitis B is a liver infection caused by the hepatitis B virus. Some people with hepatitis B are sick for only a few weeks
  (known as “acute” infection), but for others, the disease progresses to a serious, lifelong illness known as chronic hepatitis
  B.


  What is acute (short-term) hepatitis B?
  Acute hepatitis B is a short-term illness that occurs within the ﬁrst 6 months after someone is exposed to the hepatitis B
  virus. Some people with acute hepatitis B have no symptoms at all or only mild illness. For others, acute hepatitis B
  causes a more severe illness that requires hospitalization.


  What is chronic (long-term) hepatitis B?
  Some people, especially those who get infected in adulthood, are able to clear the virus from their bodies without
  treatment. For other people, acute hepatitis B leads to life-long infection known as chronic hepatitis B. Over time, chronic
  hepatitis B can cause serious health problems, including liver damage, cirrhosis, liver cancer, and even death.


  Who is most likely to get chronic (long-term) hepatitis B?


https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01                                                                       Page 3 of 10


                                                                3                                       Exhibit 412
Hepatitis B Questions and Answers for the Public | CDC                                                            7/17/20, 6:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 89 of 406
  Age plays a role in whether hepatitis B will become chronic. The younger a person is when infected with the hepatitis B
  virus, the greater the chance of developing chronic infection. About 9 in 10 infants who become infected go on to develop
  life-long, chronic infection. The risk goes down as a child gets older. About one in three children who get infected before
  age 6 will develop chronic hepatitis B. By contrast, almost all older children (those aged ≥6) and adults infected with the
  hepatitis B virus recover completely and do not develop chronic infection.


  How common is hepatitis B in the United States?
  In 2017, a total of 3,409 cases of acute (short-term) hepatitis B were reported to CDC. Since many people may not have
  symptoms or don’t know they are infected, their illness is often not diagnosed so it can’t be reported or counted. CDC
  estimates the actual number of acute hepatitis B cases was closer to 22,200 in 2017. Many more people (about 862,000)
  are estimated to be living with chronic, long-term hepatitis B.


  How common is hepatitis B around the world?
  An estimated 257 million people are living with hepatitis B worldwide.


  Hepatitis B Transmission
  How is hepatitis B spread?
  Hepatitis B is spread when blood, semen, or other body ﬂuid infected with the hepatitis B virus enters the body of
  someone who is not infected. People can become infected with the virus from:

      Birth (spread from an infected mother to her baby during birth)
      Sex with an infected partner
      Sharing needles, syringes, or drug preparation equipment
      Sharing items such as toothbrushes, razors, or medical equipment (like a glucose monitor) with an infected person
      Direct contact with the blood or open sores of an infected person
      Exposure to an infected person’s blood through needlesticks or other sharp instruments


  Hepatitis B is not spread through food or water, sharing eating utensils, breastfeeding, hugging, kissing, hand holding,
  coughing, or sneezing.


  Can a person spread the hepatitis B virus and not know it?
  Yes. Many people with hepatitis B don’t know they are infected with the virus because they don’t feel or look sick.
  However, they can still spread the virus to others.


  Can the hepatitis B virus be spread through sex?
  Yes. The hepatitis B virus can be found in the blood, semen, and other body ﬂuids of an infected person. A person who
  has sex with an infected partner can become infected with the virus.


  Can hepatitis B be spread through food?
  Unlike hepatitis A, hepatitis B is not usually spread through food or water.


  Who is at risk for hepatitis B?

https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01                                                                      Page 4 of 10


                                                               4                                      Exhibit 412
Hepatitis B Questions and Answers for the Public | CDC                                                                7/17/20, 6:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 90 of 406
  Although anyone can get hepatitis B, these people are at greater risk:


      Infants born to infected mothers
      People who inject drugs or share needles, syringes, and other types of drug equipment
      Sex partners of people with hepatitis B
      Men who have sex with men
      People who live with someone who has hepatitis B
      Health-care and public-safety workers exposed to blood on the job
      Hemodialysis patients


  Who should be tested for hepatitis B?
  CDC recommends hepatitis B testing for:

      People born in certain countries where hepatitis B is common
      People born in the United States not vaccinated as infants whose parents were born in countries with high rates of
      hepatitis B
      Men who have sex with men
      People who inject drugs
      People with HIV
      Household and sexual contacts of people with hepatitis B
      People requiring immunosuppressive therapy
      People with end-stage renal disease (including hemodialysis patients)
      People with hepatitis C
      People with elevated ALT levels
      Pregnant women
      Infants born to HBV-infected mothers


  What should I do if I think I have been exposed to the hepatitis B virus?
  If you are concerned that you might have been exposed to the hepatitis B virus, call your health-care provider or your
  local health department immediately. Infection with the hepatitis B virus can be prevented if you get the hepatitis B
  vaccine and/or a shot called “HBIG” (hepatitis B immune globulin) as soon as possible after exposure to the virus, ideally
  within 24 hours.


  What is hepatitis B immune globulin (HBIG)?
  Hepatitis B immune globulin is a substance made from human blood samples that contain antibodies against the
  hepatitis B virus. It is given as a shot to people exposed to the hepatitis B virus to protect them from infection.


  How long does the hepatitis B virus survive outside the body?
  The hepatitis B virus can survive outside the body for at least 7 days. During that time, the virus is still capable of causing
  infection.




https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01                                                                        Page 5 of 10


                                                                 5                                        Exhibit 412
Hepatitis B Questions and Answers for the Public | CDC                                                             7/17/20, 6:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 91 of 406
  How should blood spills be cleaned from surfaces to make sure that hepatitis B virus is
  gone?
  All blood spills (including those that have already dried) should be cleaned and disinfected with a mixture of bleach and
  water (1 part household bleach to 10 parts water). Gloves should always be worn when cleaning up any blood spills. Even
  dried blood can cause infection.


  If I have been infected with the hepatitis B virus in the past, can I get it again?
  No. If you have been infected with hepatitis B in the past, you can’t get infected again. However, some people, especially
  those infected during early childhood, remain infected for life because they never cleared the virus from their bodies.
  These people are considered to have chronic infection and are at risk for developing severe liver disease.


  Can I donate blood if I have hepatitis B?
  The American Red Cross ! does not accept blood donations from anyone who has tested positive for hepatitis B or
  anyone experiencing symptoms of viral hepatitis.


  Can I donate organs if I have hepatitis B?
  According to the U.S. Department of Health & Human Service’s online information on organ donation and transplantation
   ! , few conditions would prevent someone from being an organ, eye, or tissue donor. Even with a history of hepatitis B,
  you may be able to donate your organs or tissues. The transplant team will determine what organs or tissue can be used
  based on a clinical evaluation, medical history, and other factors. CDC has recently published information about how to
  assess solid organ donors and monitor transplant recipients for hepatitis B infection " .


  Prevention through Vaccination
  Can hepatitis B be prevented?
  Yes. The best way to prevent hepatitis B is by getting vaccinated. The hepatitis B vaccine is safe and eﬀective. Completing
  the series of shots (2, 3, or 4 doses, depending on the manufacturer) is needed to be fully protected.


  Who should get vaccinated against hepatitis B?
  Hepatitis B vaccination is recommended for:

      All infants
      All children and adolescents younger than 19 years of age who have not been vaccinated
      People at risk for infection by sexual exposure
          People whose sex partners have hepatitis B
            Sexually active people who are not in a long-term, mutually monogamous relationship (for example, people with
            more than one sex partner in the past 6 months)
            People seeking evaluation or treatment for a sexually transmitted infection
            Men who have sex with men
      People at risk for infection by exposure to blood
          People who inject drugs
            People who live with someone who has hepatitis B
            People who live or work in facilities for people with developmental disabilities

https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01                                                                     Page 6 of 10


                                                                 6                                     Exhibit 412
Hepatitis B Questions and Answers for the Public | CDC                                                              7/17/20, 6:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 92 of 406
            Health-care and public-safety workers at risk for exposure to blood or blood-contaminated body ﬂuids on the job
            People who receive hemodialysis
            People with diabetes who are 19–59 years of age (people with diabetes who are age 60 or older should ask their
            health care professional).
      International travelers to countries where hepatitis B is common
      People with hepatitis C virus infection
      People with chronic liver disease
      People with HIV infection
      People who are in jail or prison
      All other people seeking protection from hepatitis B virus infection


  Is the hepatitis B vaccine recommended before international travel?
  Only people visiting countries where hepatitis B is common should get the hepatitis B vaccine before travel.


  Is the hepatitis B vaccine safe?
  Yes. The hepatitis B vaccine is safe, and soreness at the injection site is the most common side eﬀect. As with any
  medicine, there are very small risks that a serious problem could occur after getting the vaccine. The safety of vaccines is
  always being monitored. For more information, visit CDC’s vaccine safety site.


  Can I get hepatitis B from being vaccinated?
  No. The hepatitis B vaccine does not contain any live virus and can’t cause hepatitis B.


  Is it harmful to have an extra dose of hepatitis B vaccine or to repeat the entire hepatitis B
  vaccine series?
  No, getting extra doses of hepatitis B vaccine is not harmful.


  What should be done if hepatitis B vaccine series was not completed?
  If the hepatitis B vaccine series is interrupted, the next dose should be given as soon as possible. The ﬁrst dose(s) does
  not need to be repeated.


  Who should not receive the hepatitis B vaccine?
  Anyone who has had a serious allergic reaction to a prior dose of hepatitis B vaccine, any part of the vaccine, or yeast
  should not get the hepatitis B vaccine.


  What is a booster dose, and do I need one?
  A “booster” dose is an extra dose of vaccine that can increase or extend the eﬀectiveness of the vaccine. Most healthy
  people do not need a booster dose, but a blood test can be performed to check your immunity and decide if a booster
  dose of vaccine is necessary.


  Is there a vaccine that will protect me from both hepatitis A and hepatitis B?
  Yes, there is a combination vaccine approved for adults that protects people from both hepatitis A and hepatitis B. The
  combined hepatitis A and B vaccine is usually given as three separate doses over a 6-month period.



https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01                                                                      Page 7 of 10


                                                               7                                       Exhibit 412
Hepatitis B Questions and Answers for the Public | CDC                                                           7/17/20, 6:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 93 of 406
  Can I get the hepatitis B vaccine at the same time as other vaccines?
  Yes. Getting two diﬀerent vaccines at the same time is not harmful.


  Where can I get the hepatitis B vaccine?
  Talk to your health-care provider or local health department about getting vaccinated. Some clinics oﬀer free or low-cost
  hepatitis B vaccines.


  Symptoms
  Does acute (short-term) hepatitis B cause symptoms?
  Sometimes. Most children younger than 5 and people with serious health problems (like having compromised immune
  systems) have no symptoms. Up to half of all older children, adolescents, and adults experience symptoms of acute
  hepatitis B.


  What are the symptoms of acute (short-term) hepatitis B?
  Symptoms of acute hepatitis B can include:


      Fever
      Fatigue
      Loss of appetite
      Nausea
      Vomiting
      Abdominal pain
      Dark urine
      Clay-colored bowel movements
      Joint pain
      Jaundice (yellow color in the skin or the eyes)


  How soon after exposure to the hepatitis B virus will symptoms appear, and how long do
  they last?
  If symptoms occur, they begin an average of 90 days (or 3 months) after exposure to the virus, but they can appear any
  time between 8 weeks and 5 months after exposure. They usually last several weeks, but some people can feel sick for as
  long as 6 months.


  Can a person spread hepatitis B without having symptoms?
  Yes. Many people with hepatitis B have no symptoms, but they can still spread the virus to others.


  What are the symptoms of chronic (long-term) hepatitis B?
  Most people with chronic hepatitis B do not have any symptoms, do not feel ill, and remain symptom free for decades.
  When and if symptoms do appear, they are similar to the symptoms of acute infection, but can be a sign of advanced
  liver disease. About 1 in 4 people who become chronically infected during childhood and about 15% of those who



https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01                                                                   Page 8 of 10


                                                              8                                        Exhibit 412
Hepatitis B Questions and Answers for the Public | CDC                                                               7/17/20, 6:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 94 of 406
  become chronically infected after childhood will eventually die from serious liver conditions, like cirrhosis (scarring of the
  liver) or liver cancer. Some people still do not have symptoms even after their liver becomes diseased, although certain
  blood tests for liver function might show some abnormalities.


  How serious is chronic (long-term) hepatitis B?
  Chronic hepatitis B can develop into a serious disease resulting in long-term health problems, including liver damage,
  liver failure, liver cancer, and even death. There were 1,649 deaths related to hepatitis B virus reported to CDC in 2018,
  but this is an underestimate.


  Tests
  How do I know if I have hepatitis B?
  Talk to your health-care provider if you have risk factors for or think you might have hepatitis B. Since many people with
  hepatitis B do not have symptoms, blood tests are used to diagnose the infection. Several diﬀerent hepatitis B tests are
  available. Depending on the test, they can determine whether you

      have chronic or acute hepatitis B;
      are immune to hepatitis B after vaccination; or
      were infected in the past, have cleared the virus from your body, and are protected from future infection.

  Certain tests can even determine how likely it is that someone who is infected with hepatitis B will transmit it to others.
  Ask your health-care provider to explain what tests were ordered, when you can expect to get the results, and what those
  results mean.


  What should I do after learning that I have hepatitis B?
  If test results show that you are infected with the hepatitis B virus, you should consult a health-care provider that is
  experienced in caring for people with hepatitis B. This can be an internist or family medicine practitioner, or it may be
  someone who specializes in treating people with infectious, digestive, or liver diseases.


  Treatment
  How is acute (short-term) hepatitis B treated?
  There is no medication available to treat acute hepatitis B. For people with mild symptoms, health-care providers usually
  recommend rest, adequate nutrition, and ﬂuids. Those with more severe symptoms may need to be hospitalized.


  How is chronic hepatitis B treated?
  Several medications have been approved to treat people who have chronic hepatitis B, and new drugs are in
  development. However, not every person with chronic hepatitis B needs medication, and the drugs may cause side
  eﬀects in some patients. People who start hepatitis B treatment may need to take medication indeﬁnitely because these
  medications do not lead to a cure.


  What can people with chronic hepatitis B do to take care of their liver?



https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01                                                                       Page 9 of 10


                                                                9                                        Exhibit 412
Hepatitis B Questions and Answers for the Public | CDC                                                                                       7/17/20, 6:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 95 of 406
  People with chronic hepatitis B should be under the care of a health-care provider that is knowledgeable about this
  illness (like an internist or provider that specializes in treating people with infectious, digestive, or liver diseases) and is
  able to regularly monitor their liver function. People recently diagnosed with hepatitis B should

      get vaccinated against hepatitis A and tested for hepatitis C;
      avoid drinking alcohol;
      follow a healthy diet and stay physically active, especially patients who are overweight (i.e., those with body mass
      index [BMI] ≥25kg/m2) or obese (BMI ≥30kg/m2); and
      check with a health professional before taking any prescription pills, nutritional or herbal supplements, or over-the-
      counter medications, as these can potentially damage the liver.


  Pregnant Women and their Newborns
  Are pregnant women tested for hepatitis B?
  Yes. When a pregnant woman comes in for prenatal care, she is given a series of routine blood tests, including one that
  checks for hepatitis B virus infection.


  If a pregnant woman has hepatitis B, is there a way to prevent her baby from getting
  hepatitis B?
  Yes. Almost all cases of hepatitis B can be prevented in babies born to infected mothers, but these newborns must
  receive the necessary shots at the recommended times. The combination of hepatitis B immune globulin (known as
  HBIG) and hepatitis B vaccine can be given to infants born to infected mothers within 12 hours of birth to protect them
  from infection. To best protect your baby, follow the advice from your baby’s doctor.


  Why is the hepatitis B vaccine recommended for all babies?
  Nearly all newborns who become infected with the hepatitis B virus develop lifelong hepatitis B. This can eventually lead
  to serious health problems, including liver damage, liver cancer, and even death. Hepatitis B vaccination is recommended
                                                                                                   Page last reviewed: July 7, 2020
  for all babies to protect them from this serious but preventable disease.
                                         Content source: Division of Viral Hepatitis, National Center for HIV/AIDS, Viral Hepatitis, STD, and TB Prevention




https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01                                                                                              Page 10 of 10


                                                                            10                                                Exhibit 412
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 96 of 406




   EXHIBIT 413
                Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 97 of 406
              American Journal of Epidemiology                                                                         Vol. 148, No. 11
              Copyright © 1998 by The Johns Hopkins University School of Hygiene and Public Health                     Printed in U.S.A.
              All rights reserved



Explosive School-based Measles Outbreak
Intense Exposure May Have Resulted in High Risk, Even among Revaccinees




Mikko Paunio,1 Heikki Peltola,2 Martti Valle,3 Irja Davidkin,3 Martti Virtanen,4 and Olli P. Heinonen1




                                                                                                                                           Downloaded from https://academic.oup.com/aje/article-abstract/148/11/1103/123185 by guest on 18 July 2020
           Even high levels of measles vaccination coverage have not always prevented outbreaks of measles spread by
        airborne transmission. It has been suggested that a large inoculum might increase vaccine failure risk. Airborne
        transmission might occasionally entail a large measles inoculum. The epidemiologic relevance of measles among
        properly vaccinated persons (i.e., those vaccinated after 15 months of age and with live attenuated virus) is
        increased when they become contagious. The authors studied inoculum intensities as measured by proxy variables
        and the contagiousness of properly vaccinated persons who contracted measles among 51 measles patients
        infected in one school, at home, or elsewhere, utilizing preexisting records of measles cases and 214 healthy
        controls from an explosive school outbreak that occurred in a rural Finnish municipality in 1989. One "super-
        spreader" infected 22 others in one day, including eight once-vaccinated students and one twice-vaccinated
        student, probably during an assembly of 144 students in a poorly ventilated hallway with no sunlight. Those infected
        later at home had high measles risk, even if they were revaccinees. When siblings shared a bedroom with a measles
        case, a 78 percent risk (seven out of nine children) was observed among vaccinees. Vaccinees had approximately
        2 days' shorter incubation time than unvaccinated persons. Vaccinated and unvaccinated students were equally
        able to infect their siblings. Total protection against measles might not be achievable, even among revaccinees,
        when children are confronted with intense exposure to measles virus. Am J Epidemiol 1998; 148:1103-10.

        communicable diseases; disease outbreaks; disease transmission; immunization; measles; measles
        vaccine; measles virus; vaccination



   The extreme contagiousness of measles creates                            derstood (1, 5). Some clarification may be afforded by
problems with its control, and ultimately its eradica-                      a theory (11) which postulates that a large measles
tion (1). Outbreaks have occurred among highly vac-                         inoculum can cause vaccine failure, since airborne
cinated schoolchildren, especially after documented                         transmission might occasionally entail a massive inocu-
airborne transmission, even in groups with close to                         lum. Theoretical vaccination coverage calculations for
100 percent vaccination coverage (2-5). Case reports                        herd immunity assume a person-to-person contact model
from physicians' offices (6-9) also suggest that mea-                       and lifelong immunity after successful vaccination (12).
sles is transmissible by small droplet nuclei (<5 fxm in                       Vaccinees receiving their first measles vaccination
diameter) that can remain unprecipitated from indoor                        after 15 months of age are considered properly immu-
air for several hours (10). The overall importance of                       nized, as the mother's antibodies no longer interfere
the airborne transmission of measles is not fully un-                       with the process. The epidemiologic relevance of vac-
                                                                            cine failure increases if properly vaccinated persons
                                                                            become truly contagious and participate in the chain of
                                                                            transmission (13).
    Received for publication September 26, 1997, and accepted for
publication April 14, 1998.                                                    We examined whether differences in measles inoc-
   Abbreviations: MMR vaccine, trivalent live attenuated measles-           ulum intensity affected measles risk among vaccinees
mumps-rubella vaccine (M-M-R® II or Virivac®); Mo vaccine, mono-            and whether properly vaccinated measles patients be-
valent live attenuated measles vaccine (Rimevax®).
    1
      Department of Public Health, University of Helsinki, Helsinki,        came contagious during an explosive school outbreak in
Finland.                                                                    Honkajoki, a small rural Finnish municipality, in 1989.
   2
      Hospital for Children and Adolescents, Helsinki University Cen-
tral Hospital, Helsinki, Finland.
   3
      Department of Infectious Diseases Epidemiology, National              MATERIALS AND METHODS
Public Health Institute, Helsinki, Finland.
   4
      National Research and Development Center for Welfare and              Vaccination
Health, Helsinki, Finland.
    Reprint requests to Dr. Mikko Paunio, Department of Public                In Finland, children are vaccinated free of charge
Health, University of Helsinki, P.O. Box 41, 00014 Helsinki, Finland.       by public health nurses at child health care centers.

                                                                     1103

                                                                        1                                          Exhibit 413
            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 98 of 406
1104     Paunio et al.


Vaccination is voluntary. Each vaccination is regis-                Setting
tered on the individual's health card, which is kept at                Honkajoki is a small agricultural municipality in
the health care center, and on a vaccination card kept              southwestern Finland with 2,398 inhabitants, 749 liv-
at home. The health card, which also includes any                   ing in the central village.
history of measles, is transferred from the health cen-                Seven elementary schools (grades 1-6) are scattered
ter to the school nurse when the child begins school.               around Honkajoki. In 1989, the town's lone high
   All children bom between 1973 and 1981 should                    school had three junior classes (grades 7-9; n — 76)
have received the monovalent live attenuated Schwarz                and three senior classes (grades 10-12; n = 68) oc-
strain (Mo) measles vaccine (Rimevax®; SmithKline                   cupying a single, poorly ventilated building. This
Biologicals, Rixensart, Belgium). This program                      building had been efficiently heat-insulated after the
started in 1975, and children at least 14 months old                1974 energy crisis, and ventilation was particularly




                                                                                                                                       Downloaded from https://academic.oup.com/aje/article-abstract/148/11/1103/123185 by guest on 18 July 2020
were targeted. Preschool children born before 1973                  poor in the hallway, which also had no sunlight pen-
also occasionally received Mo vaccine. Since 1982,                  etration. Every school day began with a student as-
the trivalent measles-mumps-rubella (MMR) vaccine                   sembly in the hallway (figure 1).
(M-M-R® II (Merck and Company, Inc., West Point,                       Vaccines were brought to Honkajoki from a refrig-
Pennsylvania), distributed in Finland as Virivac®                   erator 16 miles (25 km) away approximately once or
(SBL Vaccine AB, Stockholm, Sweden)) containing                     twice per month. They were transported via automo-
the More Attenuated Enders-Edmonston strain of mea-                 bile by the public health nurse, who carried 5-10 doses
sles virus has been used exclusively; it has been ad-               per journey in her handbag. They were refrigerated
ministered first at 14-18 months of age and again at 6              after arrival in Honkajoki and were removed from the
years according to a comprehensive national vaccina-                refrigerator only for vaccination. Against this back-
tion program (14, 15). Children bom between 1975                    ground, it is possible that vaccines were exposed tem-
and 1981 were covered by both the Mo and the MMR                    porarily to heat exceeding 30°C for 15-30 minutes
vaccination programs, receiving Mo vaccine at 14                    during local transportation.
months of age and, with rare exceptions, the first                     The local outbreak of the present study was part of
MMR vaccination at 2-5 years of age. After October                  the last large outbreak season in Finland in 1988—
31, 1982, children older than 18 months of age were                 1989, when 1,749 cases of measles were serologically
allowed to become vaccinated with MMR whenever                      confirmed (14). No cases of measles had been detected
they visited public health nurses. These children were              in Honkajoki since 1979 prior to February 4, 1989,
to receive a third measles vaccination routinely at 6               when an 18-year-old male nonvaccinee at the high
years of age. The interval required between successive              school developed symptoms. We could not base the
measles vaccinations was at least 6 months. No routine              dates of measles onset on the onset of rash, because
evaluation of vaccination coverage was done prior to                the local nurse had asked each person who contracted
the outbreak in Honkajoki.                                          measles the date on which he or she "came down with




                                                                                        HALLWAY
                     HALLWAY                                          •••••I*      ••••••••••••••
                                                       3:33
                                                                        ssssssti s t m i s i i t i s
                    sras :
                                       ffl
                                                   1 11
                                               TEACHERS
                                  ENTRANCE
                                                 MAIN    •
                                                 ENTRANCE

                                                                    GYM
                         AUXILIARY ROOMS
                         CLASSROOMS
                         144 PUPILS ASSEMBLE IN HALLWAY

FIGURE 1. Floor plan of the high school affected by a 1989 measles outbreak, showing the location of morning student assembly in the
hallway, Honkajoki, Finland.


                                                                                        Am J Epidemiol     Vol. 148, No. 11, 1998

                                                               2                                              Exhibit 413
               Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 99 of 406
                                                                               High Measles Risk among Revaccinees    1105


measles," which is a less precise definition (16, 17).              vaccinated cases soon appeared in elementary schools
  The 18-year-old index case was unvaccinated be-                   during epidemic days 5 and 6. Secondary cases within
cause he did not belong to the birth cohorts included in            families appeared an average of 10 days after those in
the official vaccination programs, nor had he been                  the high school. All vaccinees who contracted measles
exposed to live virus in the sparsely populated rural               had received their first vaccination after 15 months of
areas covered by the Mo vaccination program begin-                  age. Emergency vaccination with the MMR vaccine
ning in 1975. After the index case became ill, 21 13-               was targeted at senior high school students, both with
to 15-year-old junior high school students and one                  (n = 26) and without (n = 23) a recorded measles
senior high school student developed measles in one                 history, who had previously received only Mo vaccine.
generation during days 8-14 of the epidemic (figure                 On February 28, 20 students were vaccinated; on April
2). In the first class (grade 10) of the senior high                1-3, 13 students were vaccinated; and on April 10, 16




                                                                                                                              Downloaded from https://academic.oup.com/aje/article-abstract/148/11/1103/123185 by guest on 18 July 2020
school, two measles cases, neither sharing a home with              students were vaccinated. The outbreak was contained
an index case, were identified on days 19 and 23. Two               within 3 weeks.


                                  High school

                                             I Vaccinated D Non-vaccinated £3 Index case




                                                                            Emergency vaccination to
                                                                            contain epidemic began




                        (0
                        0        13     5 7 9 1113 15 1719 2123 25 27 29 3133 35 37 39 4143
                        (0
                        (0
                                 Measles cases contracted neither in the
                        o        high school nor within families




                                 13    5 7 9 1113 15 17 19 2123 25 27 29 3133 35 37 39 4143
                                                                                                 J
                                 Measles contracted within families




                                1 3 5 7 9 11 13 15 17 19 21 23 25 27 29 31 33 35 37 39 41 43

                                              Days since February 4 ,1989
FIGURE 2. Course of the measles outbreak in Honkajoki, Finland, by setting, February 4-March 18, 1989.


Am J Epidemiol    Vol. 148, No. 11, 1998

                                                                  3                                        Exhibit 413
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 100 of 406
1106    Paunioetal.


Data on cases and controls                                  bedroom were both considered factors potentially af-
   The diagnosis of measles was serologically con-          fecting the subsequent measles attack rate in the fam-
firmed in 34 (67 percent) of 51 patients, including the     ilies. Relative risks and their 95 percent confidence
index case. The public health nurse collected data on       intervals were calculated by the method of Greenland
age, sex, vaccination history, and the date of disease      and Robins (18).
onset. The cases were divided into primary cases (in-
fected outside the home) and secondary cases (infected      RESULTS
at home by a sibling) according to modified (i.e.,             The 18-year-old high school student in Honkajoki
disease onset was not based on onset of rash) US            (the index case) probably infected 22 students by
Centers for Disease Control and Prevention criteria         airborne transmission during the course of one day (2);
(16, 17). A case was deemed secondary when symp-            therefore, a single, unimodal wave was expected, with




                                                                                                                        Downloaded from https://academic.oup.com/aje/article-abstract/148/11/1103/123185 by guest on 18 July 2020
toms and signs commenced 7-18 days after the onset          a characteristic normal distribution on a logarithmic
of symptoms in another case in the same household.          time scale due to the point-source nature of the expo-
   History of measles and measles vaccination was           sure (19). Instead, vaccinated individuals contracted
checked for both cases (n = 25) and healthy controls        the disease earlier, on average, than unvaccinated in-
(n = 119) in the high school, and for the secondary         dividuals, and two incubation period distributions
cases (n = 15) and all healthy family members (n =          seemed to be superimposed on the first bimodal wave
23) within the families of primary cases. Data were         of high school cases (figure 2). The period since
also collected from a systematic sample of healthy          exposure was constructed for the secondary cases in
younger preschool children (n = 36) and from healthy        the families (n = 15) and for the 22 cases following
children in seven elementary schools (n = 36)—six           the index case in the school.
individuals from each annual birth cohort in the central       Only 4 percent (5/135) of vaccinated elementary
health card register of Honkajoki, which includes all       school students and 1 percent (2/165) of recently
of the town's residents. All vaccination and measles        MMR-vaccinated preschool children with no measles
data were abstracted from official health cards. The        history were attacked when not exposed within the
nurse also checked whether the bedroom of the pri-          family (table 1). Including within-family exposures as
mary case in the family was shared with one or more         well, the corresponding attack rates were 12 percent
siblings. Bedroom data were incomplete.                     (16/135) and 3 percent (5/165). Thirty-six percent
   Since the nurse was familiar with the detailed living    (9/25) of the vaccinated junior high school students
conditions in most families, it was possible to separate    and 8 percent (1/13) of the vaccinated senior high
the secondary cases occurring in the older, more air-       school students with no history of measles were at-
permeable wooden houses from those occurring in the         tacked (table 1). Unexpectedly, the attack rate among
well-insulated, poorly ventilated newer homes. Homes        unvaccinated senior high school students who had no
built of brick after the 1974 energy crisis were virtu-     record of previous measles was only 6 percent (2/33).
ally sealed against the movement of air because of the         Measles risk was high among within-family ex-
newer construction standards, and were considered           posed subjects, regardless of the number of vaccina-
airtight.                                                   tions (table 2), and the risk was particularly high when
                                                            the primary case in the family shared a bedroom with
                                                            one or more siblings (table 3). The air permeability of
Statistical methods                                         the home also seemed to play a role (table 3). In
   The statistical significance of the difference in mean   relatively new and airtight buildings, the vaccine fail-
incubation times between vaccinated and unvaccinated        ure rate was 48 percent (10/21). In contrast, no cases
individuals was assessed by t test.                         occurred in the older, more air-permeable houses. At
   Measles attack rates were calculated directly for the    least 69 percent (18/26) of vaccine failures occurred
high school and for the homes of primary cases, as all      after intense indoor exposure, either in the local high
contact information regarding these settings was avail-     school or at home.
able. For preschoolers and elementary school children,         In the attacked families, one 8-month-old baby con-
denominators for calculation of attack rates were es-       tracted measles, while four babies (<1 year old) re-
timated from the total number of children in each age       mained healthy. When infants younger than 1 year of
group, multiplying this by the proportion of each mea-      age were omitted, a high (83 percent (5/6)) attack rate
sles and vaccination history category in the control        was observed among the unvaccinated siblings within
series.                                                     families; only one 13-month-old toddler did not de-
   The vaccination status of the primary case in the        velop clinical measles (table 2).
family and the airtightness of the home and shared             Because time since vaccination or between two sub-

                                                                                 J Epidemiol   Vol. 148, No. 11, 1998


                                                      4                                         Exhibit 413
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 101 of 406
                                                                                                High Measles Risk among Revaccinees         1107


 TABLE 1.        Measles attack rates (%) in different population and vaccination groups, Honkajoki, Finland, 1989*
                                                History ol                                  No measles history
              ucnooi anenaance                 measles, win                  2 or 3                 1                No             Total
                and age range                  0-2 previous                 previous            previous          previous
                                               vaco nai 10 ns             vaccinations         vaccination       vaccination
    Preschool, 1-6 years                        0 (0/0)f                    0 (0/36)           2(2/129)           0(0/7)          1 (2/172)
    Seven elementary schools,
        7-12 years                              3 (1*/34)                   5 (5/106)          0 (0/29)          60 (3/5)         5(9/174)
    Outbreak high school
      Junior classes, 13-15 years               0 (0/17)                  25 (1/4)            38(8/21)           38(13/34)       29 (22/76)
      Senior classes, 16-18 years               0 (0/22)                   0 (0/3)            10(1/10)            6 (2/33)        4 (3/68)

    Total                                       1 (1/73)                   4 (6/149)           6(11/189)         23 (18/79)       7 (36/490)




                                                                                                                                                   Downloaded from https://academic.oup.com/aje/article-abstract/148/11/1103/123185 by guest on 18 July 2020
    * Cases infected at home were not included. All vaccinations were property administered, i.e., after 15 months of age.
    f Numbers in parentheses, no. of cases/total number of children.
    t Serologically confirmed case, in the daughter of the local public health nurse. The patient and her mother suffered from presumably
 genetically determined hypo-gamma-globulinemia and/or low complement level. This child was close to death, and she recovered only after
 receiving passive immunization in the hospital. She was unvaccinated because of repeated infections.



sequent vaccinations or revaccinations did not alter                                    Vaccinated high school students had a 2 days'
measles risk, adjustments for these factors are not                                  shorter mean incubation period than unvaccinated stu-
shown. Attack rates among once-vaccinated high                                       dents (p < 0.001) (figure 2). Inclusion of measles
school students who had been vaccinated <5 years,                                    cases contracted within families did not influence this
5-9 years, and £ 10 years previously were 20 percent                                 disparity, although statistical significance was lost
(1/5), 67 percent (2/3), and 25 percent (6/24), respec-                              (p < 0.1) because of increased variance (figure 3).
tively.                                                                                 Both properly vaccinated and unvaccinated primary
                                                                                     patients were equally contagious within families: The
TABLE 2. Measles attack rates (%) for cases infected at
                                                                                     attack rates among family members were 47 percent
home by a primary case, according to measles history and                             (9/19) and 43 percent (6/14), respectively.
vaccination history, Honkajoki, Finland, 1989
      Measles                 Vaccination                Attack
      history                  history*                   rate                       DISCUSSION
        Yes                       Any                   0 (0/4)t
        No                       2or3                  40(6/15)                         The basis for modern measles eradication is reliance
        No                         1                   31 (4/13)                     on some type (20) of two-dose vaccination schedule,
        No                         0                   83 (5/6J)                     which minimizes the primary vaccine failures remain-
                                                                                     ing after the first dose. The outbreak described here is
        Total                                          40(15/38)
                                                                                     unusual for its high risk of measles among those who
  * All vaccinations were property administered, i.e., after 15                      had received two or three doses of vaccine when they
months of age.
  t Numbers in parentheses, no. of cases/total no. of children,                      were exposed to measles virus in the local high school
  i One 13-month-old toddler remained without clinical measles.                      or in the home of an infected sibling. Possible expla-
                                                                                     nations include 1) a poor cold chain and 2) the impact
 TABLE 3. Sharing a bedroom and living in an airtight home                           of a large measles inoculum by airborne transmission.
 with a primary case as risk factors for vaccine failure in a
 measles outbreak, Honkajoki, Finland, 1989                                             High vaccine failure rates have been associated with
                            Vaccine*                            95%
                                                                                     defective refrigerators (21, 22), and as there was some
         Risk                               Relative
        factor
                           failure rate
                                              risk          confidence               possibility of a cold chain disturbance in Honkajoki, it
                                                              interval
                                                                                     would be tempting to conclude that deficient primary
    Shared bedroom                                                                   serologic response was responsible for the observed
      Not                 25 (3/12)$          1.0
      Yes                 78 (7/9)            3.1               1.1-8.8
                                                                                     high vaccine failure rate. The fact that time since
                                                                                     vaccination did not explain vaccine failures may be
    Airtight home                                                                    taken to support this conventional interpretation. Cold
      Not                  0(0/7)             NA§                 NA                 boxes were not used in short local vaccine transporta-
      Yes                 48(10/21)           NA                  NA                 tion, but no other weak point in the cold transport
   * All vaccinations were properly administered, i.e., after 15                     chain was detected. The small volume of vaccines
 months of age.
   t Reference category.
                                                                                     carried during each local journey might have favored
   % Numbers in parentheses, no. of cases/total no. of children.                     heat shocks, because the temperature of vaccines rises
   § NA, not assessed.                                                               more readily when small numbers are transported.

Am J Epidemiol         Vol. 148, No. 11, 1998

                                                                               5                                               Exhibit 413
              Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 102 of 406
1108     Paunioetal.


          6            Unvaccinated                                  nated index cases were no less contagious than unvac-
                                                                     cinated index cases, as was found in West Africa (11).
     «    5                                                          Properly vaccinated children with measles have also
                                                                     been observed to become infectious in the United
     ra 4
     o                                                               States (25).
     O 3                                                                In Honkajoki, the low attack rate among senior high
     6                                                               school students probably results from unrecorded con-
     Z    2
                                                                     tact with wild measles virus during the 1970s, as these
                                                                     students were already 7-9 years of age by the time
          1                                            1             measles had disappeared from Honkajoki. Vaccina-
                                                                     tions are meticulously recorded in Finland, but the
          0
                                                                     usual accuracy could not be achieved with measles, a




                                                                                                                                 Downloaded from https://academic.oup.com/aje/article-abstract/148/11/1103/123185 by guest on 18 July 2020
                                                                     disease previously regarded by mothers as trivial.
                                                                        The reason why few (n = 7) unvaccinated pre-
                                                                     schoolers did not get measles when they were not
                       Vaccinated                                    exposed at home could be that they did not mingle
                                                                     with school-age children and/or that they were only
                                                                     casually in contact with older children other than their
                                                                     siblings. Most families with small children lived some
                                                                     distance from each other, which might also have pro-
                                                                     tected the preschool-aged nonvaccinees.
                                                                        A very similar explosive outbreak occurred in 1985
                                                                     in a US (Illinois) high school, in which a common
                                                                     nonventilated hallway was also considered the crucial
                    7 8 9 10 11 12 13 14 15 16 17 18                 site of measles transmission (2). Almost 100 percent
                                                                     of the US students had been vaccinated, many even
              Days since exposure                                    twice, but the revaccinated students were not better
FIGURE 3. Measles incubation periods in unvaccinated and vac-        protected. The case students who had been exposed at
cinated individuals, Honkajoki, Finland, February 4-March 18,1989.   school also appeared in one generation in that study,
                                                                     and it was unlikely that the index case had had close
                                                                     contact with all subsequent patients. The investigators
   On the other hand, certain facts reduce the likeli-               concluded that measles was effectively spread by air-
hood of simple primary vaccine failures in this local                borne transmission (2).
outbreak. In ordinary settings, primary vaccine failure                 Other factors also may have accelerated the out-
rates should be clearly below 10 percent (23). Revac-                break in Honkajoki: A complete lack of ultraviolet
cination effectively corrects primary vaccine failures               light in the hallway and low humidity during the
(24). Even if we assume a high 25 percent primary                    winter months might have effectively prevented dis-
failure rate in consecutive vaccinations of individuals,             infection of indoor air (10, 26). Airborne transmission
we would have expected failure rates of approximately                is uncommon in the literature, and its overall impor-
5 percent among revaccinees infected at home, instead                tance in measles outbreaks remains to be clarified
of the observed 40 percent.                                          (1-3, 5). In general, one has to be cautious when
   Measles did not spread markedly to preschool and                  making generalizations from exceptional outbreaks
elementary school children, although, according to the               (27), as they need something "unusual" in order to be
conventional explanation model, almost 80 percent of                 triggered. In Honkajoki, it is probable that a hacking
vaccinations could have been technically deficient, as               cougher in an unfavorable environment with high con-
seven out of nine failed when a sibling shared a                     tact density triggered an explosive outbreak, which
bedroom with an index case. Furthermore, even if the                 normally would occur rarely. Considering that measles
division of vaccine failures into clearly either primary             transmission now appears to be blocked in Finland
or secondary failure was accurate, an increased inoc-                (14, 15), it is unlikely that airborne transmission poses
ulum of measles would not have altered vaccine fail-                 a major obstacle for national measles control when a
ure risk. Our findings seem to be congruent with a                   two-dose vaccination program with high coverage is
Danish theory (11) which postulates that a large mea-                maintained. Nevertheless, important lessons can be
sles inoculum resulting from within-family exposure                  learned from outbreaks such as this one.
increases vaccine failure risk. However, our vacci-                     The more rapid onset of disease among vaccinees

                                                                                      Am J Epidemiol   Vol. 148, No. 11, 1998


                                                                 6                                         Exhibit 413
               Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 103 of 406
                                                                                   High Measles Risk among Revaccinees                1109


compared with nonvaccinees could be explained by                        4. Gustafson TL, Lievens AW, Brunell PA, et al. Measles out-
                                                                            break in a fully immunized secondary-school population.
various mechanisms assuming an anamnestic response                          N Engl J Med 1987;316:771-4.
(28-33). The imprecise definition of measles onset                      5. Markowitz LE, Preblud SR, Orenstein WA, et al. Patterns of
used in this study should have made the difference                          transmission in measles outbreaks in the United States,
between the incubation periods of vaccinees and non-                        1985-1986. N Engl J Med 1989;320:75-81.
                                                                        6. Imported measles with subsequent airborne transmission in a
vaccinees weaker, not created a difference. High and                       pediatrician's office—Michigan. MMWR Morb Mortal Wkly
more rapid convalescent titers among vaccinees com-                         Rep 1983;32:401-3.
pared with nonvaccinees were observed in the late                       7. Bloch AB, Orenstein WA, Ewing WM, et al. Measles out-
 1960s, which lends biologic credibility to our finding                     break in a pediatric practice: airborne transmission in an office
                                                                            setting. Pediatrics 1985;75:676-83.
(33). To our knowledge, it has not been previously                      8. Remington PL, Hall WN, Davis IH, et al. Airborne transmis-
suggested that the incubation period among vaccinees                        sion of measles in a physician's office. JAMA 1985;253:
may be shorter than that among nonvaccinees; there-                         1574-7.




                                                                                                                                                Downloaded from https://academic.oup.com/aje/article-abstract/148/11/1103/123185 by guest on 18 July 2020
                                                                        9. Measles transmitted in a medical office building—New Mex-
fore, this observation must be validated by additional                      ico, 1986. MMWR Morb Mortal Wkly Rep 1987;36:25-7.
studies. In the classic study of the Faroe Islands out-                10. de Jong JG, Winkler KC. Survival of measles virus in air.
break of 1846, rash appeared, on average, 14 days                          Nature 1964;201:1054-5.
after inoculation (34). Interestingly, in the US high                 11. Aaby P, Bukh J, Leerhoy J, et al. Vaccinated children get
                                                                           milder measles infection: a community study from Guinea-
school, it took 12.5 days, on average (median, 12.0),                       Bissau. J Infect Dis 1986;154:858-63.
for rash to appear in the vaccinees after the rash of the             12. Anderson RM, May RM. Directly transmitted infectious
vigorously coughing index case appeared (2).                               diseases: control by vaccination. Science 1982;215:1053-60.
                                                                      13. Markowitz LE, Preblud SR, Fine PE, et al. Duration of live
   It is understandable that measles cases have been                       measles vaccine-induced immunity. Pediatr Infect Dis J 1990;
observed among fully vaccinated schoolchildren,                            9:101-10.
since airborne transmission sometimes causes "as-                     14. Peltola H, Heinonen OP, Valle M, et al. The elimination of
                                                                           indigenous measles, mumps, and rubella from Finland by a
tronomical" contact rates between the spreader and                          12-year, two-dose vaccination program. N Engl J Med 1994;
susceptible persons, and this mode of transmission                         331:1397-402.
effectively picks up the remaining few nonvaccin-                     15. Peltola H, Davidkin I, Valle M, et al. No measles in Finland.
ees and stochastic primary vaccine failures, who                           (Letter). Lancet 1997;350:1364-5.
                                                                      16. Butler JC, Proctor ME, Fessler K, et al. Household acquisition
would enjoy herd immunity under conventional cir-                          of measles and illness severity in an urban community in the
cumstances of person-to-person transmission. How-                          United States. Epidemiol Infect 1994;112:569-77.
ever, since airborne transmission might occasion-                     17. Sutter RW, Markowitz LE, Bennetch JM, et al. Measles
ally exceed the measles inoculum threshold, this                           among the Amish: a comparative study of measles severity in
                                                                           primary and secondary cases in households. J Infect Dis
could explain why even revaccinated individuals get                         1991;163:12-16.
measles. It would thus appear that the presence of                    18. Greenland S, Robins JM. Estimation of a common effect
airborne transmission is one reason why eradication                        parameter from sparse follow-up data. Biometrics 1985;41:
                                                                           55-68.
of measles has been much more difficult than orig-                    19. Mausner JS, Kramer S. Epidemiologic aspects of infectious
inally anticipated.                                                        disease. In: Epidemiology—an introductory text. 2nd ed. Phil-
                                                                           adelphia, PA: W B Saunders Company, 1985:281-3.
                                                                      20. de Quadras CA, Olive JM, Hersh BS, et al. Measles elimina-
                                                                           tion in the Americas: evolving strategies. JAMA 1996;275:
ACKNOWLEDGMENTS                                                            224-9.
                                                                      21. Lerman SJ, Gold E. Measles in children previously vaccinated
  This work was supported by the Ministry of Health and                    against measles. JAMA 1971;216:1311—14.
Social Affairs of Finland and by Merck and Company, Inc.              22. Mclntyre RC, Preblud SR, Polloi A, et al. Measles and mea-
(West Point, Pennsylvania).                                                sles vaccine efficacy in a remote island population. Bull
  The authors are indebted to Leila Lahteenmaki for data                   World Health Organ 1982;60:767-75.
                                                                      23. Brunell PA, Weigle K, Murphy MD, et al. Antibody response
collection and to Richard Burton for linguistic assistance.                following measles-mumps-rubella vaccine under conditions of
                                                                           customary use. JAMA 1983;250:1409-12.
                                                                      24. Poland GA, Jacobson RM, Thampy AM, et al. Measles reim-
                                                                           munization in children seronegative after initial immunization.
REFERENCES                                                                 JAMA 1997;277:1156-8.
 1. Langmuir AD. Changing concepts of airborne infection of           25. Nkowane BM, Bart SW, Orenstein WA, et al. Measles out-
    acute contagious diseases: a reconsideration of classic epide-         break in a vaccinated school population: epidemiology, chains
    miologic theories. Ann N Y Acad Sci 1980;353:35-44.                    of transmission and the role of vaccine failures. Am J Public
 2. Chen RT, Goldbaum GM, Wassilak SG, et al. An explosive                 Health 1987;77:434-8.
    point-source measles outbreak in a highly vaccinated              26. Wells WF, Wells MW, Wilder TS. The environmental control
    population: modes of transmission and risk factors for disease.        of epidemic contagion. I. An epidemiologic study of radiant
    Am J Epidemiol 1989;129:173-82.                                        disinfection of air in day schools. Am J Hyg 1942;35:97-121.
 3. Riley EC, Murphy G, Riley RL. Airborne spread of measles in       27. Fine PE, Zell ER. Outbreaks in highly vaccinated populations:
    a suburban elementary school. Am J Epidemiol 1978; 107:                implications for studies of vaccine performance. Am J Epide-
    421-32.                                                                miol 1994;139:77-90.

Am J Epidemiol     Vol. 148, No. 11, 1998

                                                                      7                                                Exhibit 413
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 104 of 406
1110     Paunio et al.

28. Chen RT, Markowitz LE, Albrecht P, et al. Measles antibody:       31. Halstead SB, O'Rourke EJ. Antibody-enhanced dengue virus
    reevaluation of protective titers. J Infect Dis 1990; 162:1036-       infection in primate leukocytes. Nature 1977;265:739-41.
    42.                                                               32. Peiris JS, Porterfield JS. Antibody-mediated enhancement of
29. Erdman DD, Heath JL, Watson JC, et al. Immunoglobulin M               Flavivirus replication in macrophage-like cell lines. Nature
    antibody response to measles virus following primary and              1979;282:509-ll.
    secondary vaccination and natural virus infection. J Med Virol    33. Linnemann CC Jr, Rotte TC, Schiff GM, et al. A seroepide-
                                                                          miologic study of a measles epidemic in a highly immunized
    1993;41:44-8.                                                         population. Am J Epidemiol 1972;95:238-46.
30. Hidaka Y, Aoki T, Akeda H, et al. Serological and clinical        34. Panum PL. Observations made during the epidemic of measles
    characteristics of measles vaccine failure in Japan. Scand            on the Faroe Islands in the year 1846. Med Classics 1939;3:
    J Infect Dis 1994;26:725-30.                                          829-86.




                                                                                                                                         Downloaded from https://academic.oup.com/aje/article-abstract/148/11/1103/123185 by guest on 18 July 2020




                                                                                         Am J Epidemiol      Vol. 148, No. 11, 1998


                                                                 8                                             Exhibit 413
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 105 of 406




   EXHIBIT 414
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 106 of 406
        Human Vaccines & Immunotherapeutics




        ISSN: 2164-5515 (Print) 2164-554X (Online) Journal homepage: https://www.tandfonline.com/loi/khvi20




  Environmental factors potentially associated with
  mumps transmission in Yeshivas during a mumps
  outbreak among highly vaccinated students:
  Brooklyn, New York, 2009–2010

  Amy Parker Fiebelkorn, Jennifer B. Rosen, Cedric Brown, Christopher M.
  Zimmerman, Hyman Renshowitz, Christopher D'Andrea, Kathleen M.
  Gallagher, Rafael Harpaz & Jane R. Zucker

  To cite this article: Amy Parker Fiebelkorn, Jennifer B. Rosen, Cedric Brown, Christopher M.
  Zimmerman, Hyman Renshowitz, Christopher D'Andrea, Kathleen M. Gallagher, Rafael Harpaz
  & Jane R. Zucker (2013) Environmental factors potentially associated with mumps transmission
  in Yeshivas during a mumps outbreak among highly vaccinated students: Brooklyn, New York,
  2009–2010, Human Vaccines & Immunotherapeutics, 9:1, 189-194, DOI: 10.4161/hv.22415

  To link to this article: https://doi.org/10.4161/hv.22415




         Published online: 01 Jan 2013.



         Submit your article to this journal



         Article views: 200



         View related articles



         Citing articles: 14 View citing articles




                        Full Terms & Conditions of access and use can be found at
               https://www.tandfonline.com/action/journalInformation?journalCode=khvi20


                                                      1                                               Exhibit 414
       RESEARCH PAPER                                                                                                                               RESEARCH PAPER
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 107 of 406
Human Vaccines & Immunotherapeutics 9:1, 189–194; January 2013; © 2013 Landes Bioscience



Environmental factors potentially associated with
mumps transmission in Yeshivas during a mumps
  outbreak among highly vaccinated students
                                       Brooklyn, New York, 2009–2010
         Amy Parker Fiebelkorn,1,* Jennifer B. Rosen,2 Cedric Brown,1 Christopher M. Zimmerman,2 Hyman Renshowitz,2
                      Christopher D’Andrea,3 Kathleen M. Gallagher,4 Rafael Harpaz1 and Jane R. Zucker1,2




                                                                                                                                                                          ©2013 Landes Bioscience. Do not distribute.
  1
   National Center for Immunization and Respiratory Diseases; Centers for Disease Control and Prevention (CDC); Atlanta, GA USA; 2Bureau of Immunization, New York City
 Department of Health & Mental Hygiene; New York City, NY USA; 3Office of Environmental Investigations; New York City Department of Health & Mental Hygiene; New York
                                    City, NY USA; 4Office of Surveillance; Epidemiology and Laboratory Services; CDC; Atlanta, GA USA


         Keywords: mumps, mumps transmission, environmental risk factors, high MMR vaccine coverage, mumps outbreak


          During 2009–2010, a large US mumps outbreak occurred affecting two-dose vaccinated 9th–12th grade Orthodox
          Jewish boys attending all-male yeshivas (private, traditional Jewish schools). Our objective was to understand mumps
          transmission dynamics in this well-vaccinated population. We surveyed 9th-12th grade male yeshivas in Brooklyn, NY
          with reported mumps case-students between 9/1/2009 and 3/30/2010. We assessed vaccination coverage, yeshiva
          environmental factors (duration of school day, density, mixing, duration of contact), and whether environmental factors
          were associated with increased mumps attack rates. Ten yeshivas comprising 1769 9th–12th grade students and 264 self-
          reported mumps cases were included. The average yeshiva attack rate was 14.5% (median: 13.5%, range: 1–31%), despite
          two-dose measles-mumps-rubella vaccine coverage between 90–100%. School duration was 9–15.5 h/day; students
          averaged 7 h face-to-face/day with 1–4 study partners. Average daily mean density was 6.6 students per 100 square feet.
          The number of hours spent face-to-face with a study partner and the number of partners per day showed significant
          positive associations (p < 0.05) with classroom mumps attack rates in univariate analysis, but these associations did not
          persist in multivariate analysis. This outbreak was characterized by environmental factors unique to the yeshiva setting
          (e.g., densely populated environment, prolonged face-to-face contact, mixing among infected students). However,
          these features were present in all included yeshivas, limiting our ability to discriminate differences. Nonetheless, mumps
          transmission requires close contact, and these environmental factors may have overwhelmed vaccine-mediated
          protection increasing the likelihood of vaccine failure among yeshiva students.



                              Introduction                                            In 2009, another outbreak began in New York at an Orthodox
                                                                                      Jewish boys’ camp that spread to affect 3,502 individuals in the
Mumps is a viral infection characterized by parotitis and fever,                      Northeast.9 Brooklyn, New York was most affected with 1,737
and can result in orchitis, deafness, or meningoencephalitis.1 In                     (50%) of the total reported outbreak cases.
the pre-vaccine era, mumps outbreaks often occurred in congre-                           This outbreak primarily affected two-dose vaccinated adoles-
gate settings, including schools and military barracks.2-4 In 1977,                   cent males aged 13–18 y in the Orthodox Jewish community
the Advisory Committee on Immunization Practices (ACIP)                               who attended yeshivas.9 Yeshivas are schools where Orthodox
recommended one mumps vaccine dose for routine childhood                              Jewish 9th-12th grade males intensively study religious texts.
vaccination,5 and in 1989, recommended two doses of measles-                          School days typically last ≥ 12 h. A unique yeshiva feature is
mumps-rubella (MMR) vaccine for improved measles control.6                            chevrusa (study partner) style study: one-on-one interaction with
In the US, the first MMR dose is administered at ages 12–15 mo                        a partner where students sit opposite each other at tables with
and the second dose at 4–6 y.7                                                        other chevrusa pairs, usually in a large study hall termed a beis
   Following the implementation of the one- and two-dose MMR                          midrash.
vaccine programs, reported mumps cases declined to fewer than                            Our objective was to understand mumps transmission
500 annually in the US from 2000–2005.2 However, in 2006,                             dynamics in this well-vaccinated population. Although inclusion
an outbreak of 6,584 cases occurred, primarily affecting two-                         of heterogeneous, lightly-affected schools would have allowed us
dose vaccinated Midwest college students living in dormitories.8                      to elucidate differences explaining transmission, 97% of cases

 *Correspondence to: Amy Parker Fiebelkorn; Email: dez8@cdc.gov
 Submitted: 08/15/12; Revised: 09/24/12; Accepted: 09/30/12
 http://dx.doi.org/10.4161/hv.22415


www.landesbioscience.com                                    Human Vaccines & Immunotherapeutics                                                                     189
                                                                                  2                                                          Exhibit 414
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 108 of 406

were in the Orthodox Jewish population9 and there were only                  Density. Yeshivas had an average of 26.5 students per class-
two non-yeshivas with at least one male mumps case in the tar-           room. When all students gathered in the beis midrash for study
geted grades (9th-12th), limiting the types of schools we could          hall and prayers, an average of 195 students were in the same
include. Thus, we examined school characteristics and potential          room. Average room densities for the classroom, study hall,
environmental risk factors for mumps transmission in selected            prayer time and cafeteria were: 5.8, 6.2, 7.1 and 8.4 students per
Brooklyn yeshivas.                                                       100 square feet, respectively. Average daily mean density was 6.6
                                                                         students per 100 square feet.
                            Results                                          Ventilation. Nine yeshivas provided ventilation data. Five
                                                                         (56%) used central heating, 9 (100%) had windows that could
Inclusion. Of 93 schools with mumps cases reported to the                open and 8 (89%) had central air conditioning, of which 3 also
New York City Department of Health and Mental Hygiene                    used fans.
(NYCDOH), 57 did not meet the inclusion criteria (e.g., all-                 Prevention Measures. Seven (70%) yeshivas increased sani-




                                                                                                                                                 ©2013 Landes Bioscience. Do not distribute.
female, not high school level, outside Brooklyn, non-yeshiva) and        tization practices during the outbreak, 9 (90%) communicated
23 lacked contact information, leaving 13 (14%) yeshivas that            with parents or students about mumps (e.g., letters, school
met the inclusion criteria. Of the remaining 13, 11 (85%) com-           announcements) and all yeshivas sent symptomatic students
pleted the classroom survey where students were asked to self-           home. None of the yeshivas cancelled or postponed classes.
report whether they had mumps-like illness, whether they saw                 Attack rates. The average mumps attack rates in the yeshivas
a healthcare provider for mumps symptoms, and whether they               was 14.5% (median: 13.5%, range: 1–31%); 8 (80%) yeshivas
stayed home from school for mumps. One yeshiva was subse-                had attack rates ≥ 10%. Tenth and twelfth grades had the high-
quently excluded because the cases were not in grades 9–12. Two          est mean attack rates at 18% each; ninth and eleventh grades had
yeshivas did not respond to multiple attempted contacts. Thus,           mean attack rates of 11% each. Class attack rates ranged from
10 yeshivas comprising 1769 9th-12th grade students and 264              0–42%. Class attack rates in Yeshiva A, which had the lowest
self-reported mumps cases met the inclusion criteria, completed          yeshiva attack rate (1%), ranged from 0–13%, whereas class
the classroom survey, and were assessed. Although cases were self-       attack rates in Yeshiva J, which had the highest yeshiva attack
reported, 241 (91%) reported visiting a healthcare provider for          rate (31%), ranged from 19–42%.
their symptoms and 100% were either sent home or stayed home                 The class with the highest attack rate (42%) had 95% two-
from school.                                                             dose vaccination coverage. Eleven classes had 0 case-students, all
    Vaccination coverage. In the 10 yeshivas, 9th–12th grad-             in Yeshiva A; two-dose MMR vaccination coverage in these 11
ers comprised 39 grades and 63 classes (4 yeshivas had multiple          classes was 96–100%.
classes per grade). All 10 yeshivas had overall one- and two-dose            Analysis. We included data from the 9 yeshivas for which we
MMR coverage rates between 97–100% and 90–100%, respec-                  had scheduling information. When accounting for clustering,
tively (Table 1). Three (8%) grades had two-dose vaccination             the number of hours spent face-to-face with a chevrusa and the
coverage rates < 90% (i.e., 82%, 87% and 89%), but all other             number of chevrusas per day showed significant positive associa-
grades had two-dose coverage rates ≥ 90% (average: 95%).                 tions (p < 0.05) with classroom mumps attack rates in univari-
    Yeshiva characteristics. Duration and mixing. On average,            ate analysis, but these associations did not persist in multivariate
school lasted 12.7 h/day (range: 9–15.5 h) Monday through                analysis (Table 2). The number of hours per school day and mean
Thursday, with half days on Fridays, no class on Saturdays and           density were not significant in univariate analysis. The results
shortened days on Sundays. School weeks averaged 63.0 h (range:          were similar when we used continuous and categorical variables.
49–74.5 h). We obtained schedules from 9 (90%) yeshivas. On
average, 9th-12th graders spent: 6.2, 3.7, 3.4 and 2.0 h/day in                                    Discussion
the classroom, respectively, where they predominantly faced for-
ward; 3.0, 5.8, 6.6 and 7.9 h/day studying in the study hall (beis       The yeshiva setting was characterized by close contact: stu-
midrash), respectively, where they sat face-to-face with a study         dents averaged 7 h of face-to-face exposure to an average of 2.5
partner (chevrusa); 1.7 h/day facing forward during prayers in the       chevrusas per day. Close contact is essential for mumps trans-
beis midrash; and 1.2 h/day in the cafeteria.                            mission; mumps spreads through respiratory droplets or secre-
    On average, students spent 7 h/day face-to-face with their           tions.1 To become infected, a person must be within three feet
chevrusas (range: 1–11 h) and changed chevrusas 2.5 times/day            of an infected person or have direct contact with his or her secre-
(range: 1–4 times). Mixing occurred within classes (e.g., chevru-        tions.10,11 Although in multivariate analysis we did not find a sig-
sas were from the same class). Although all students gathered            nificant association between classroom mumps attack rates and
in the beis midrash, and multiple grades often ate in the cafete-        face-to-face time or number of chevrusas/day (factors that may
ria concurrently, students sat with their own class and mixing           be critical determinants for spread of mumps among vaccinated
among grades rarely occurred.                                            persons), we postulate that these factors did not vary sufficiently
    Approximately 850 (48%) students in 4 yeshivas rode school           across the included yeshivas to allow significant differences to
buses daily. Three yeshivas reported that buses carried students         be discriminated. Nonetheless, the dynamics of prolonged face-
from several grades concurrently; none carried students from             to-face exposures with multiple chevrusas may have created a
multiple schools.                                                        high enough force of infection to overwhelm vaccine-mediated


190                                              Human Vaccines & Immunotherapeutics                                          Volume 9 Issue 1
                                                                     3                                                Exhibit 414
            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 109 of 406

 Table 1. Yeshiva class size, MMR vaccination coverage, attack rates, hours spent in the yeshiva, hours face-to-face with a chevrusa, daily mean density
 and number of chevrusas per day in Brooklyn yeshivas, 9/1/2009—3/30/2010
                                                                                                                             Daily Mean
                    Average      Two Dose     Two Dose                                                                         Density
                                                            Grade      Yeshiva                              Hours Face-
                    Number         MMR          MMR                               Hours at     Hours at                       (Average      Number of
                                                            Attack     Attack                               to-Face with
 Yeshiva   Grade       of        Coverage     Coverage                            School/      School/                       Number of      Chevrusas/
                                                            Rates       Rates                               Chevrusa(s)/
                    Students       (% by        (% by                              Daya         Week                        Students per      Daya
                                                             (%)         (%)                                    Daya
                    per class     Grade)       Yeshiva)                                                                      100 Square
                                                                                                                             Feet/Day)a
              9        18.3          96                        4                    12.5         58.5             1               8              1.5
             10        20.3         100                        0                    12.5         58.5             3              9.8             1.5
    A                                             98                      1
             11        15.5          98                        2                    12.5         58.5             4              8.7             1.5




                                                                                                                                                             ©2013 Landes Bioscience. Do not distribute.
             12         19           98                        0                    12.5         58.5             9               6              1.5
              9         34           97                        6                     12           64            6.25             4.1              3
             10         33           97                        9                     12           64            6.25             4.1              3
    B                                             97                      8
             11         33           93                        3                     12           64            6.25             4.2              3
             12         22          100                        18                    12           64            6.25             3.9              3
              9         28          100                        7                    15.5         74.5           N.A.            N.A.              1
             10         25          100                        4                    15.5         74.5           N.A.            N.A.              1
    C                                            100                     10
             11         21          100                        10                   15.5         74.5           N.A.            N.A.              1
             12         25          100                       20                    15.5         74.5           N.A.            N.A.              1
              9         24           96                        8                    13.5         67.5           3.75             3.1              3
             10         33           94                        18                   13.5         67.5           5.25             3.5              3
    D                                             95                     11
             11         37          100                        6                    13.5         67.5           5.25             3.6              3
             12         37           89                        11                   13.5         67.5           6.75              3               3
              9        21.5          98                        14                    12           57             1.5             6.9              1
             10         24           96                        10                    12           57              3              9.2              1
    E                                             95                     11
             11         38           92                        5                     15           73            9.75             5.6             2.5
             12         24           92                        17                    15           73            10.25            4.7             2.5
              9         28           82                        7                     14           74            11b              5.5              3
             10         38           92                        18                    14           74            11b              6.3              3
    F                                             90                     16
             11         40           93                        18                    14           74            11b               6               3
             12         40           90                        18                    14           74            11b              5.8              3
              9         28           93                        21                    13           70              7               5               3
             10         23           96                       22                     13           70              7              4.7              3
    G                                             93                     16
             11         14           90                        7                     13           70              7              4.3              3
             12         51           94                        12                    13           70              7              6.3              3
              9         40           95                       20                      9           49             1.5             6.3              4
             10         40           98                       20                    10.5          55             3.0              6               4
    H                                             98                     17
             11         18          100                        19                   13.5          67             8.5             3.4              4
             12         46          100                        11                   13.5          67             8.5             4.4              4
             10        25.1          96                       25                    12.5          60              8              9.4              3
    I        11        27.5          87           93           14        22         12.5          60              8              9.3              3
             12        30.8          96                       27                    12.5          60              8              4.1              3
              9         21          100                        19                   12.5          64             8b              4.3              2
             10         22           95                        32                   12.5          64             8b              4.6              2
    J                                             96                     31
             11         23           96                       30                    12.5          64             8b              4.5              2
             12         19           95                        42                   12.5          64             8b               4               2
 N.A. means scheduling data not available. aA day is based off of the Monday–Thursday schedule (Fridays are half days, there is no school on Saturday
 and Sunday is a shortened day). bYeshivas F and J utilized the chevrusa system in the classroom, in addition to the beis midrash.




www.landesbioscience.com                               Human Vaccines & Immunotherapeutics                                                             191
                                                                           4                                                     Exhibit 414
              Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 110 of 406

 Table 2. Univariate and multivariate analyses assessing independent factors associated with classroom mumps attack rates in Brooklyn yeshivas,
 9/1/2009–3/30/2010
     Yeshiva Characteristics and Environmental Factorsa   Unadjusted Risk Ratio (95% CI)       P value     Adjusted Risk Ratio (95% CI)b     P value
                    Hours at school/day                            0.92 (0.83– 1.01)            0.076                    –                        –
                       Mean density                                0.01 (0– 105.87)             0.338                    –                        –
                   Hours face-to-face/day                          1.10 (1.02– 1.18)            0.009             0.92 (0.81– 1.04)           0.165
                  Number of chevrusas/day                          1.48 (1.15– 1.89)            0.002             1.46 (0.72– 2.94)           0.291
 a
  We excluded ventilation data because the outbreak occurred during winter when windows were closed and air conditioning was off. b Hours at school
 per day and mean density were not included in the final model because they were not significant in the univariate analysis.


protection and may have increased the likelihood of vaccine fail-             did not spread to the broader population.9 Opening windows




                                                                                                                                                         ©2013 Landes Bioscience. Do not distribute.
ure among yeshiva students.                                                   and doors may help reduce mumps transmission.22 However,
    Yeshiva students attended school on average 12.7 h/day with               we excluded these factors in the model, because the outbreak
an average of 26.5 students per classroom, compared with an aver-             occurred during winter when windows were closed.
age of 6.7 h/day and 18.4 students per classroom for other private                This analysis had limitations. We did not evaluate schools with
US secondary schools.12,13 Although neither school day duration               zero reported mumps cases as a comparison (e.g., public or girls
nor density were significant risk factors in univariate analysis              schools), because our objective was to understand characteristics
and are more indirect indices of close contact than face-to-face              of schools with mumps transmission. Upon identifying yeshivas
time or number of chevrusas/day, the yeshivas we evaluated had a              with reported cases on NYCDOH’s list, we planned to compare
school day that was approximately twice as long with 31% more                 yeshivas with high vs. low attack rates. However, after obtaining
students per classroom than other US private secondary schools                accurate case counts from surveying the included yeshivas, all but
which could have played a role in mumps transmission.12,13                    one had a high attack rate. The low attack rate school (Yeshiva
    This paper describes class attack rates that were as high as              A) had characteristics similar to high attack rate schools (e.g.,
42%, despite high two-dose MMR vaccine coverage. Even with                    long school days, multiple chevrusas, high density). We assessed
opportunities for mumps introductions in the surrounding non-                 whether there were differences between higher grades (11th and
Orthodox community, the exposures were likely less frequent                   12th) that generally had longer school days and spent more time
and less intense than in yeshivas, so the high vaccination cover-             face-to-face with chevrusas vs. lower grades (9th and 10th), but
age generally provided adequate population immunity for protec-               there was likely too much overlap in environmental conditions
tion.9 These findings are consistent with a large mumps outbreak              among grades to provide meaningful differences. A power analy-
in Israel in 2009 where most cases also occurred among well-vac-              sis was not done at the onset, because this was deemed to be an
cinated Orthodox Jewish adolescent males with minimal spread                  outbreak response. Thus, we planned to enroll all yeshivas that
to the broader community, despite regular mixing with non-                    met the inclusion criteria. As in any outbreak, tools are inade-
Orthodox Jews.14 Mumps outbreaks have also occurred in other                  quate to monitor individual-level exposures to infectious respi-
international settings among highly vaccinated populations.15-17              ratory agents, such as mumps; thus, this analysis was ecologic.
    Two MMR vaccine doses provide 66–95% vaccine effective-                   However, due to the limitations of an ecological design, we were
ness against mumps.18,19 The two-dose policy has reduced mumps                unable to report individual-level data, such as identify who the
incidence by > 99% compared with the pre-vaccine era.2 Despite                classroom index case-students were, report the severity of their
high two-dose MMR vaccine coverage, the average yeshiva attack                illness (as a proxy for infectiousness), document who were linked
rate was 14.5% which was 10% higher than the 4.6% attack rate                 as chevrusas, compare the attack rate among students who had
among two-dose vaccinated college students living in affected                 zero or 1 dose of MMR vaccine, or identify who was uniquely
dormitories in the 2006 US mumps outbreak,20 and almost as                    exposed to whom. Yeshivas also did not provide mumps onset
high as attack rates during the one-dose era.21 Although it is pos-           dates of case-students which limited our ability to assess trans-
sible that lesser-vaccinated grades seeded the outbreak (3 [8%]               mission patterns (i.e., whether classrooms had one wave or sev-
grades had two-dose MMR coverage < 90%), none of these had                    eral subsequent waves of mumps infection). We did not have age
the highest grade-level attack rates, nor were they in yeshivas with          data on individuals to determine if older students were affected
the highest attack rates.                                                     more frequently, potentially as a result of waning immunity;
    Based on the age range of the students in the yeshivas included           however, grade was considered a proxy for student age. To study
in this analysis (i.e., 13–18 y) and the ACIP guidelines for the              risk factors for spread of mumps within yeshivas, it was neces-
standard age for receipt of the second MMR vaccine dose, it is                sary to restrict our analysis to yeshivas that had mumps exposure
likely that these students received their most recent dose between            (i.e., any reported cases within a yeshiva). While this resulted
7–14 y prior. Nonetheless, waning immunity did not seem to                    in a limited number of included yeshivas, initial introduction of
contribute to this outbreak,9 because the outbreak did not readily            mumps was likely to be a primarily stochastic event, based on
spread to older persons. Strain difference between the vaccine                networks within the affected community. Nonetheless, we do not
(genotype A Jeryl Lynn) and circulating mumps virus (genotype                 believe that this restriction introduced important bias. We poten-
G) also did not seem to play a role, because generally, mumps                 tially missed yeshivas, because healthcare providers may not have


192                                                   Human Vaccines & Immunotherapeutics                                             Volume 9 Issue 1
                                                                          5                                                    Exhibit 414
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 111 of 406

reported all cases to the NYCDOH and schools were not always                Two-dose vaccination coverage was calculated by determining
identified when cases were reported. Additionally, two yeshivas             the number of students with ≥ 2 valid doses divided by the total
did not respond to our survey and 23 lacked contact information.            number of students enrolled. MMR vaccine doses were consid-
    Despite these limitations, this evaluation is important given           ered valid if the first dose was given on or after the first birthday,
the paucity of literature providing detailed descriptions of settings       the second dose at least 28 d later and if dates were recorded.7
where mumps transmission has occurred in two-dose vaccinated                    Classroom survey. All yeshivas that met the inclusion crite-
populations. Mumps outbreaks in two-dose vaccinated popula-                 ria were sent classroom surveys that asked administrative staff
tions are an important phenomenon that have been reported in                to report the number of students, classrooms and grades in the
Western countries over the past 6 y,8,14,15,17 and their occurrence         yeshiva. Students were asked to self-report whether they had
underscores the importance of this type of in-depth risk fac-               mumps-like illness, which was defined as fever and swelling in
tor analysis. Additionally, this paper takes a novel approach to            the jaw or cheeks, from 9/1/2009–3/30/2010; they also reported
assessing mumps transmission risk factors, carefully measuring              whether they saw a healthcare provider for mumps symptoms and




                                                                                                                                                     ©2013 Landes Bioscience. Do not distribute.
parameters relating to exposure at the yeshiva, grade and class             stayed home from school for mumps.
levels. The negative findings in our investigation underscore the               School-based environmental factors survey. We documented
inadequacies of our current tools in measuring and understand-              average school day length; time spent in the classroom, beis
ing mumps transmission.                                                     midrash, cafeteria and prayers; room dimensions, which we cal-
    This investigation also highlights the challenges of mumps              culated by measuring the length and width; room arrangement
outbreak control with current vaccination policies in highly vacci-         (i.e., face-to-face with a chevrusa or facing forward); mixing
nated two-dose populations. Yeshivas followed NYCDOH guid-                  (e.g., number of chevrusas, integration of grades in school or on
ance and sent symptomatic students home for five days. However,             buses); type of school ventilation system; and school prevention
mumps can spread before parotitis onset and from persons with               measures. Dimensions of one classroom per grade were measured
asymptomatic infections (~30% of those infected are asymptom-               and used to impute dimensions for classes of similar enrollment
atic).1 The Centers for Disease Control and Prevention (CDC)                within each school.
recommends reducing opportunities for close contact during                      Data analysis. Data were analyzed in SAS 9.2 (SAS Institute
mumps outbreaks in highly vaccinated populations.11 However,                Inc., Cary, NC). We calculated room density by dividing the
this strategy might not always be effective in decreasing trans-            number of students in the room by the square footage. To cal-
mission, nor is it always feasible. Two MMR doses are sufficient            culate daily mean density per class, we multiplied the density
to prevent mumps in most settings, as evidenced by the broader              of each setting (e.g., classroom, study hall) by the proportion of
community remaining generally protected from mumps dur-                     hours the class spent in that room per day; we then summed the
ing this outbreak. The unique yeshiva setting, with the densely             weighted density for each setting.
populated environment and prolonged face-to-face contact, may                   We examined the relationship between the mumps attack rate
have led to a viral inoculum that overcame immunity, resulting              in each class, daily mean density, number of hours per school
in vaccine failure. However, had vaccination coverage not been              day, number of chevrusas a student had per day and total hours
so high, there would likely have been many more mumps cases,                that students spent face-to-face with their chevrusas. Univariate
with disease that was more severe.9,23 Maintaining high MMR                 analyses were conducted; variables significantly associated at the
vaccination coverage remains the most effective way to prevent              p < 0.05 level were used in multivariate analysis. We used gener-
future outbreaks and limit their spread.                                    alized estimating equations to account for clustering of yeshivas
                                                                            and grades. Multicollinearity and interaction between variables
                            Methods                                         were assessed.
                                                                                Human ethics determination. The project titled
Inclusion criteria. We used mumps cases reported to NYCDOH                  “Environmental Factors Potentially Associated with Mumps
to ascertain which yeshivas had mumps between 9/1/2009, when                Transmission in Yeshivas during a Mumps Outbreak among
school resumed after summer break, and 3/30/2010, when school               Highly Vaccinated Students—Brooklyn, New York, 2009–2010”
stopped for Passover. Since Brooklyn had the most reported                  was reviewed by the National Center for Immunization and
cases, eligible all-male yeshivas were required to be located there         Respiratory Diseases (NCIRD) Human Subjects Contact and
and have: 1) at least one reported case in a student in the most            determined to be Public Health Practice: Outbreak Response.
affected age group (13–18 y in grades 9–12); 2) ≥ 80 students in            Since the project was not considered to be research, no further
grades 9–12; 3) ≥ 3 grades (i.e., 9th–11th or 10th–12th) to allow           action was required by CDC for human subjects protections in
for comparison between upper and lower grades; and 4) two-                  accordance with federal regulation for the protection of human
dose MMR vaccine coverage ≥ 90% prior to 9/1/2009. On the                   subjects in research.
NYCDOH list of reported cases, school information was avail-
able for 238 (60%) male mumps case-students aged 13–18 y, but                           Disclosure of Potential Conflicts of Interest
not all of them attended yeshivas that met the inclusion criteria.          No potential conflicts of interest were disclosed. No external
   Vaccination coverage assessments. Vaccination status was                 funding sources were used to gather the data, analyze the data or
determined through school record reviews by NYCDOH.                         write up the findings.



www.landesbioscience.com                           Human Vaccines & Immunotherapeutics                                                        193
                                                                        6                                                 Exhibit 414
               Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 112 of 406

                                      Disclaimer                                               Sciences and Data Management Branch, National Center for
The findings and conclusions in this article are those of the                                  HIV/AIDS, Viral Hepatitis, STD and TB Prevention, Centers
authors and do not necessarily represent the views of the CDC,                                 for Disease Control and Prevention (CDC); Manoj Gambhir,
US (Department of Health and Human Services).                                                  PhD, MRC Centre for Outbreak Analysis and Modelling,
                                                                                               Imperial College London and Modeling Unit, National Center
                              Previous presentations                                           for Immunization and Respiratory Diseases, CDC; Ayaan Gedi,
This article has not been presented previously at a meeting or                                 MPH and the Program Support Unit; Mekete Asfaw, Luis Baez,
conference.                                                                                    Margaret Doll, Kisha Cummings and the Surveillance Unit,
                                                                                               Bureau of Immunization, New York City Department of Health
                                 Acknowledgments                                               and Mental Hygiene; and Eileen Birmingham, MD, MPH,
The authors would like to thank the Rabbis at the yeshivas for                                 Johns Hopkins Bloomberg School of Public Health.
taking the time to meet with us; Craig Borkowf, Quantitative




                                                                                                                                                                                              ©2013 Landes Bioscience. Do not distribute.
                                                              11. Parker Fiebelkorn A, Barskey AE, Hickman C, Bellini          18. Cohen C, White JM, Savage EJ, Glynn JR, Choi
                      References                                                                                                   Y, Andrews N, et al. Vaccine effectiveness estimates,
                                                                   W. Mumps. In: Centers for Disease Control and
1.  Plotkin SA, Rubin SA. Mumps vaccine. In: Plotkin SA,           Prevention, ed. Manual for the Surveillance of Vaccine-         2004-2005 mumps outbreak, England. Emerg Infect
    Orenstein WA, Offit P, eds. Vaccines 5th ed: Elsevier          Preventable Diseases 2012; Available from: http://www.          Dis 2007; 13:12-7; PMID:17370510.
    Inc., 2008:435-65.                                             cdc.gov/vaccines/pubs/surv-manual/chpt09-mumps.             19. Deeks SL, Lim GH, Simpson MA, Gagné L, Gubbay
2. Barskey AE, Glasser JW, LeBaron CW. Mumps resur-                html.                                                           J, Kristjanson E, et al. An assessment of mumps vaccine
    gences in the United States: A historical perspective     12. U.S. Department of Education. National Center for                effectiveness by dose during an outbreak in Canada.
    on unexpected elements. Vaccine 2009; 27:6186-95;              Education Statistics. Private School Universe Survey            CMAJ 2011; 183:1014-20; PMID:21576295; http://
    PMID:19815120; http://dx.doi.org/10.1016/j.vac-                (PSS). Average length of school year and average length         dx.doi.org/10.1503/cmaj.101371.
    cine.2009.06.109.                                              of school day for private schools, by selected character-   20. Marin M, Quinlisk P, Shimabukuro T, Sawhney C,
3. Meyer MB. An epidemiologic study of mumps; its                  istics: United States, 2005–06. Washington, DC U.S.             Brown C, LeBaron CW. Mumps vaccination coverage
    spread in schools and families. Am J Hyg 1962;                 Department of Education, 2006.                                  and vaccine effectiveness in a large outbreak among
    75:259-81; PMID:14473149.                                 13. U.S. Department of Education. National Center for                college students--Iowa, 2006. Vaccine 2008; 26:3601-
4. Brooks H. Epidemic parotitis as a military disease. Med         Education Statistics. Average class size for school             7; PMID:18539365; http://dx.doi.org/10.1016/j.vac-
    Clin North Am 1918; 2:492-505.                                 teachers in elementary schools, secondary schools,              cine.2008.04.075.
5. Centers for Disease Control and Prevention. Mumps               and schools with combined grades, by classroom              21. Cheek JE, Baron R, Atlas H, Wilson DL, Crider RD
    Vaccine. MMWR 1977; 26:393-4.                                  type, school type, and selected school characteristics:         Jr. Mumps outbreak in a highly vaccinated school
6. Centers for Disease Control. Measles prevention.                2007–08. 2007-08.                                               population. Evidence for large-scale vaccination fail-
    MMWR 1989; 38(Suppl 9):1-18; PMID:2513473.                14. Anis E, Grotto I, Moerman L, Warshavsky B, Slater                ure. Arch Pediatr Adolesc Med 1995; 149:774-8;
7. Watson JC, Hadler SC, Dykewicz CA, Reef S, Phillips             PE, Lev B. Mumps outbreak in Israel’s highly vacci-             PMID:7795768; http://dx.doi.org/10.1001/archpe-
    L; Centers for Disease Control and Prevention. Measles,        nated society: are two doses enough? Epidemiol Infect           di.1995.02170200064010.
    mumps, and rubella--vaccine use and strategies for             2012; 140:439-46; PMID:21554780; http://dx.doi.             22. Escombe AR, Oeser CC, Gilman RH, Navincopa M,
    elimination of measles, rubella, and congenital rubella        org/10.1017/S095026881100063X.                                  Ticona E, Pan W, et al. Natural ventilation for the pre-
    syndrome and control of mumps: recommendations of         15. Whelan J, van Binnendijk R, Greenland K, Fanoy E,                vention of airborne contagion. PLoS Med 2007; 4:e68;
    the Advisory Committee on Immunization Practices               Khargi M, Yap K, et al. Ongoing mumps outbreak                  PMID:17326709; http://dx.doi.org/10.1371/journal.
    (ACIP). MMWR Recomm Rep 1998; 47(RR-8):1-57;                   in a student population with high vaccination cover-            pmed.0040068.
    PMID:9639369.                                                  age, Netherlands, 2010. Euro Surveill 2010; 15:15;          23. Eriksen J, Davidkin I, Kafatos G, Andrews N, Barbara
8. Dayan GH, Quinlisk MP, Parker AA, Barskey AE,                   PMID:20460086.                                                  C, Cohen D, et al. Seroepidemiology of mumps in
    Harris ML, Schwartz JM, et al. Recent resurgence          16. Roberts C, Porter-Jones G, Crocker J, Hart J. Mumps              Europe (1996-2008): why do outbreaks occur in high-
    of mumps in the United States. N Engl J Med                    outbreak on the island of Anglesey, North Wales,                ly vaccinated populations? Epidemiol Infect 2012:1-
    2008; 358:1580-9; PMID:18403766; http://dx.doi.                December 2008-January 2009. Euro Surveill 2009; 14;             16; PMID:22687578; http://dx.doi.org/10.1017/
    org/10.1056/NEJMoa0706589.                                     PMID:19215718.                                                  S0950268812001136.
9. Barskey AE, Schulte C, Rosen JB, Handschur EF,             17. Bangor-Jones RD, Dowse GK, Giele CM, van Buynder
    Rausch-Phung E, Doll MK, et al. Mumps Outbreak in              PG, Hodge MM, Whitty MM. A prolonged mumps
    Orthodox Jewish Communities in the United States,              outbreak among highly vaccinated Aboriginal people in
    2009-10. N Engl J Med, In press.                               the Kimberley region of Western Australia. Med J Aust
10. Centers for Disease Control and Prevention. Healthcare         2009; 191:398-401; PMID:19807634.
    Worker Exclusion. Mumps Prevention and Control in
    Healthcare Settings. 2012; Available from: http://www.
    cdc.gov/mumps/prev-control-settings/hcw-exclusion.
    html.




194                                                               Human Vaccines & Immunotherapeutics                                                                 Volume 9 Issue 1
                                                                                           7                                                                Exhibit 414
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 113 of 406




   EXHIBIT 415
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 114 of 406
        Human Vaccines & Immunotherapeutics




        ISSN: 2164-5515 (Print) 2164-554X (Online) Journal homepage: https://www.tandfonline.com/loi/khvi20




  Horizontal transmission of live vaccines

  Prasad S Kulkarni, suresh Jadhav & rajeev dhere

  To cite this article: Prasad S Kulkarni, suresh Jadhav & rajeev dhere (2013) Horizontal
  transmission of live vaccines, Human Vaccines & Immunotherapeutics, 9:1, 197-197, DOI: 10.4161/
  hv.22132

  To link to this article: https://doi.org/10.4161/hv.22132




         Published online: 01 Jan 2013.



         Submit your article to this journal



         Article views: 190



         View related articles




                        Full Terms & Conditions of access and use can be found at
               https://www.tandfonline.com/action/journalInformation?journalCode=khvi20


                                                      1                                               Exhibit 415
        LETTER                                                                                                                                                                   LETTER
                 Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 115 of 406
Human Vaccines & Immunotherapeutics 9:1, 197–197; January 2013; © 2013 Landes Bioscience



                   Horizontal transmission of live vaccines
                                                  Prasad S. Kulkarni,* Suresh S. Jadhav and Rajeev M. Dhere
                                                                       Serum Institute of India Ltd; Pune, India



Dear Editor,

   Horizontal transmission has been rarely reported with of many live attenuated vaccines. Different mumps vaccines have shown
rarely such transmission.1-5 A study in US reported evidence of the transmission of rubella vaccine virus from vaccinees to two sus-
ceptible contacts.6




                                                                                                                                                                                               ©2013 Landes Bioscience. Do not distribute.
   With live varicella vaccines, there are at least three reports. The brother of a 3-y-old vaccinated girl developed fever and a rash;
horizontal transmission of vaccine virus was later confirmed.7 A pregnant mother contracted the vaccine virus after her 12-mo-old boy
received varicella vaccine.8 Horizontal transmission was reported in 15 (17%) susceptible healthy siblings after varicella vaccination
of 156 children with leukemia.9 The package insert of live varicella vaccine (Varivax, Merck) states that “Post-marketing experience
suggests that transmission of vaccine virus may occur rarely between healthy vaccinees who develop a varicella-like rash and healthy
susceptible contacts. Transmission of vaccine virus from vaccinees who do not develop a varicella-like rash has also been reported.”10
   There are two reports with rotavirus vaccines. A randomized, double-blind study on human rotavirus vaccine (RotarixTM, Glaxo)
in 100 pairs of healthy twins found that the transmission rate among placebo recipients was 18.8%.11 In another case, rotavirus vac-
cine (RotaTeq, Merck) transmission was reported from a vaccinated infant to an older, unvaccinated sibling, resulting in symptomatic
rotavirus gastroenteritis.12
   A study on live attenuated influenza vaccine (FluMist, MedImmune) in a Finnish day care showed that one child in the placebo
group had transiently detectable vaccine virus, indicating transmission from a vaccinated child; the child remained asymptomatic.13
   Despite these reports, these live vaccines are used in millions of doses across the world. Clearly, the benefit of vaccination outweighs
the very low risk of vaccine virus transmission.

                                                                                Conflict of Interest
All three authors are employed by Serum Institute of India Ltd.
                                                               6.  Wilkins J, Leedom JM, Salvatore MA, Portnoy B.             11. Rivera L, Peña LM, Stainier I, Gillard P, Cheuvart
                      References
                                                                   Transmission of rubella vaccine virus from vaccinees to        B, Smolenov I, et al. Horizontal transmission of a
1.   Atrasheuskaya A, Kulak M, Fisenko EG, Karpov I,               contacts. Calif Med 1971; 115:16-22; PMID:5117594.             human rotavirus vaccine strain--a randomized, placebo-
     Ignatyev G, Atrasheuskaya A. Horizontal transmis-         7. Otsuka T, Gomi Y, Inoue N, Uchiyama M.                          controlled study in twins. Vaccine 2011; 29:9508-13;
     sion of the Leningrad-Zagreb mumps vaccine strain:            Transmission of varicella vaccine virus, Japan. Emerg          PMID:22008819; http://dx.doi.org/10.1016/j.vac-
     a report of six symptomatic cases of parotitis and            Infect Dis 2009; 15:1702-3; PMID:19861086; http://             cine.2011.10.015.
     one case of meningitis. Vaccine 2012; 30:5324-6;              dx.doi.org/10.3201/eid1510.090597.                         12. Payne DC, Edwards KM, Bowen MD, Keckley E,
     PMID:22749598; http://dx.doi.org/10.1016/j.vac-                                                                              Peters J, Esona MD, et al. Sibling transmission of
                                                               8. Salzman MB, Sharrar RG, Steinberg S, LaRussa P.
     cine.2012.06.055.                                                                                                            vaccine-derived rotavirus (RotaTeq) associated with
                                                                   Transmission of varicella-vaccine virus from a healthy
2.   Sawada H, Yano S, Oka Y, Togashi T. Transmission              12-month-old child to his pregnant mother. J Pediatr           rotavirus gastroenteritis. Pediatrics 2010; 125:e438-
     of Urabe mumps vaccine between siblings. Lancet               1997; 131:151-4; PMID:9255208; http://dx.doi.                  41; PMID:20100758; http://dx.doi.org/10.1542/
     1993; 342:371; PMID:8101611; http://dx.doi.                   org/10.1016/S0022-3476(97)70140-9.                             peds.2009-1901.
     org/10.1016/0140-6736(93)91515-N.                                                                                        13. Vesikari T, Karvonen A, Korhonen T, Edelman K,
                                                               9. Tsolia M, Gershon AA, Steinberg SP, Gelb L; National
3.   Atrasheuskaya AV, Neverov AA, Rubin S, Ignatyev GM.           Institute of Allergy and Infectious Diseases Varicella         Vainionpää R, Salmi A, et al.; CAIV-T Transmission
     Horizontal transmission of the Leningrad-3 live attenu-       Vaccine Collaborative Study Group. Live attenuated             Study Group. A randomized, double-blind study of the
     ated mumps vaccine virus. Vaccine 2006; 24:1530-6;            varicella vaccine: evidence that the virus is attenuated       safety, transmissibility and phenotypic and genotypic
     PMID:16266774; http://dx.doi.org/10.1016/j.vac-               and the importance of skin lesions in transmission             stability of cold-adapted influenza virus vaccine. Pediatr
     cine.2005.10.009.                                             of varicella-zoster virus. J Pediatr 1990; 116:184-9;          Infect Dis J 2006; 25:590-5; PMID:16804427; http://
4.   Kaic B, Gjenero-Margan I, Aleraj B, Ljubin-Sternak S,         PMID:2153790; http://dx.doi.org/10.1016/S0022-                 dx.doi.org/10.1097/01.inf.0000220229.51531.47.
     Vilibic-Cavlek T, Kilvain S, et al. Transmission of the       3476(05)82872-0.
     L-Zagreb mumps vaccine virus, Croatia, 2005-2008.         10. Varivax, Merck, pack insert. http://www.merck.com/
     Euro Surveill 2008; 13:496; PMID:18768116.                    product/usa/pi_circulars/v/varivax/varivax_pi.pdf.
5.   Tesović G, Poljak M, Lunar MM, Kocjan BJ,                     Accessed on 03 September 2012.
     Seme K, Vukić BT, et al. Horizontal transmission
     of the Leningrad-Zagreb mumps vaccine strain:
     a report of three cases. Vaccine 2008; 26:1922-5;
     PMID:18329761; http://dx.doi.org/10.1016/j.vac-
     cine.2008.02.014.




 *Correspondence to: Prasad S. Kulkarni; Email: drpsk@seruminstitute.com
 Submitted: 08/14/12; Revised: 09/03/12; Accepted: 09/09/12
 http://dx.doi.org/10.4161/hv.22132


www.landesbioscience.com                                            Human Vaccines & Immunotherapeutics                                                                                197
                                                                                           2                                                                Exhibit 415
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 116 of 406




   EXHIBIT 416
      Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 117 of 406




Infectious Diseases and Social Change
Author(s): Edward H. Kass
Source: The Journal of Infectious Diseases , Jan., 1971, Vol. 123, No. 1 (Jan., 1971), pp.
110-114
Published by: Oxford University Press

Stable URL: http://www.jstor.com/stable/30108855

JSTOR is a not-for-profit service that helps scholars, researchers, and students discover, use, and build upon a wide
range of content in a trusted digital archive. We use information technology and tools to increase productivity and
facilitate new forms of scholarship. For more information about JSTOR, please contact support@jstor.org.

Your use of the JSTOR archive indicates your acceptance of the Terms & Conditions of Use, available at
https://about.jstor.org/terms




            Oxford University Press is collaborating with JSTOR to digitize, preserve and extend access to
            The Journal of Infectious Diseases




                                                   This content downloaded from
                                        66.102.152.34 on Sun, 19 Jul 2020 09:12:08 UTC
                                           All use subject to https://about.jstor.org/terms

                                                                1                                      Exhibit 416
    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 118 of 406
THE JOURNAL OF INFECTIOUS DISEASES - VOL. 123. NO. 1 - JANUARY 1971
© 1971 by the University of Chicago. All rights reserved.




                    INFECTIOUS DISEASES SOCIETY OF AMERICA


 Infectious Diseases and Social Change

Edward H. Kass From the C banning Laboratory, Thorndtke Memoriai
                                                                Laboratory t Harvard Medica! Unit, and Department of
                                                                     Medical Microbiology, Boston City Hospital; and
                                                                           Department of Medicine, Harvard Medical
                                                                                        School, Boston, Massachusetts




It is a happy privilege, extended annually to the that we abjure personal benefit in order to perform
President of the Infectious Diseases Society of socially constructive work, for it is not at all clear
 America, to address this meeting at its opening how much would happen if there were not a com-
 session. My distinguished predecessors have each bination of material reward and social motivation
dealt with pertinent concerns, predictions, percep-in our daily activities.
 tions, and historical developments in the field of    Where the scenario becomes distorted is in
infectious diseases. The standards of the past some of our assumptions and in some of our fail-
 throw a heavy burden on the present speaker,ures. We saw a grants system developing that vir-
and not the least is the certain knowledge that the tually excluded education and direct application,
only time the whale gets harpooned is when he and although we recognized the unbalanced sys-
comes up to spout.                                  tem that was developing, we were not particularly
    However, I am led to spout, despite the haz- effective (did we really try harder?) in reordering
ards, by the same concerns that beset us all. Wc these directions. In part, at least, we were afraid
are experiencing with much pain an almost revolu- of rocking the boat. We were further sustained by
tionary restructuring of the programs of support the thought that in the long run research would
for medical care, medical investigation, and medi- provide easier and more effective ways to deliver
cal education. We find ourselves puzzled, frus- medical care and teaching.
trated, and often so angry that we are occasionally   Once again, these were not objectionable points
led to the brink over which some of our young of view at all. The views simply failed to anticipate
people have fallen, in which wc are tempted to use the political tides and the changing political pres-
obscenity because wc fear that rationality has sures. Most particularly, we failed to realize that
failed. We resent the abrupt manipulations of our not much was happening to the statistics of mor-
good intentions when all that we have asked for tality, survival, chronic illness, or causes of death
is to be able to continue our good works in an at- even while the costs of illness and medical care
mosphere that will put to effective social use the were rising steadily; and the public is now de-
fruits of our earnest efforts.                      manding what we said we were providing, and is
   Now there is basically nothing wrong with this deeply concerned over what it is getting for its
charming scenario of the whitc-coated medical       money.
scientist distributing good works like free beer at   The cost of the fighting in Vietnam and the in-
a political picnic, although it does seem to have   flationary pressures that accompanied it were the
been written by the least sophisticated of writers précipitants that forced a national policy of reex-
for the Sunday supplements; nor is it necessary amination of objectives and allocations in the
                                                    medical area. It is my conviction, however, that
                                                                without this precipitant the day of reckoning
 * President, Infectious Diseases Society of America.
                                                    would have come soon anyway. And while I have
 This address was given at the joint meeting of the In-
                                                    no sympathy with the unplanned, unstructured,
fectious Diseases Society of America and the Tenth
Interscience Conference on Antimicrobial Agents and and almost chaotic way in which this reckoning is
Chemotherapy, sponsored by the American Society for being conducted, I cannot find it in my conscience
Microbiology, October 19. 1970, Chicago, Illinois.  to blame all of our troubles on our unhappy in-


                                                          110




                                             This content downloaded from
                                  66.102.152.34 on Sun, 19 Jul 2020 09:12:08 UTC
                                     All use subject to https://about.jstor.org/terms

                                                          2                                             Exhibit 416
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 119 of 406
Infectious Diseases and Social Change                                                                            111




volvement in the problems of Southeast Asia. Nor    lus, the advent of the tuberculin test, the appear-
                                                    ance of BCG vaccination, the widespread use of
can I state with any conviction the belief that with-
out the Indochina war we would have reordered       mass screening, the intensive anti-tuberculosis
 our priorities or have undergone searching re-     campaigns, or the discovery of streptomycin. Only
examination of our allocations. We were like Mike   the advent of isoniazid changed the mortality pat-
falling from the top of a skyscraper and receiving terns, and by then the rate of tuberculosis had
 solace from all the Pats distributed at each floor,fallen to but a small fraction of its levels 100 years
each shouting out that everything was all right so earlier.
far.                                                   It is important that this point be understood in
     Why were we falling? First we had accepted     its completeness. The point was made years ago by
some half truths and had stopped searching for      Wade Hamptom Frost, and more recently by
the whole truths. The principal half truths were    Rene Dubos, and has been repeatedly stressed
that medical research had stamped out the great     through the years by many observers of the public
killers of the past?tuberculosis, diphtheria, pneu- health. Our research efforts in dealing with tuber-
monia, puerperal sepsis, etc.?and that medical      culosis have been of great value in the manage-
research and our superior system of medical care    ment of individual patients and in present-day
were major factors in extending life expectancy,    public health practice, but they do not account
thus providing the American people with the high-   for the linear decline in deaths during the past 100
est level of health available in the world. That                  years.
                                              Similar trends in mortality have been reported
these are half truths is known but is perhaps not
as well know as it should be.                                      with respect to diphtheria (figure 2), scarlet fever
   Figure 1, for example, gives the data on deaths(figure 3), rheumatic fever, pertussis (figure 4),
from tuberculosis in England and Wales. Similar     measles (figure 5), and many others. There are
data have been obtained in every industrialized less reliably documented but suggestive similar
country and throughout the United States, buttrends with respect to carcinoma of the cervix,
these data are cited because they are reliable andtoxemia of pregnancy, stroke, and certain other
begin in 1850. The data on deaths from tubercu-disorders. This decline in rates of certain dis-
losis show that the mortality rate from this dis-   orders, correlated roughly with improving so-
ease has been declining steadily since the middle   cioeconomic circumstances, is merely the most
of the 19th century and has continued to decline    important happening in the history of the health of
in almost linear fashion during the past 100 years. man, yet we have only the vaguest and most gen-
There were increases in rates of tuberculosis dur-  eral notions about how it happened and by what
ing wars and under specified adverse local condi-   mechanisms    socioeconomic improvement and de-
tions. The poor and the crowded always came off     creased  rates  of certain diseases run in parallel.
worst of all in war and in peace, but the overall   We  know    that for many infectious diseases, such
decline in deaths from tuberculosis was not altered as poliomyelitis and perhaps infectious hepatitis,
measurably by the discovery of the tubercle bacil-
  Deathr(pmilon)




                                                                   Figure 2. Mean annual death rate from diphtheria
                                             in children under 15 years of age, England and
Figure 1. Mean annual death rate from respiratory
tuberculosis, England and Wales.             Wales.




                                                This content downloaded from
                                     66.102.152.34 on Sun, 19 Jul 2020 09:12:08 UTC
                                        All use subject to https://about.jstor.org/terms

                                                             3                                           Exhibit 416
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 120 of 406
112                                                                                                                             Kass




 Deathrpmilon)(




Figure 3. Mean annual death rate from scarlet
fever in children under 15 years of age, England and
Wales.                                                                             Figure 5. Mean annual death rate from measles in
                                                                                   children under 15 years of age, England and Wales.
the trend is opposite, and for some there is little
                                               Clinically, there is not much evidence of mani-
or no socioeconomic effect. This does not detract
                                             fest malnutrition in economically underprivileged
from the overriding relationship that has been
                                                                                   populations in this or in other industrialized coun-
seen in most common communicable diseases in
                                           tries, if the available indices of malnutrition are
which there is a strong relationship between socio-
                                           used, even though it is evident that certain infec-
economic status and rates of mortality and mor-
                                           tious diseases such as tuberculosis and rheumatic
bidity.
                                                                                   fever, are pretty much limited to the poor.
                  Currently fashionable is the view that nutritional
                                                                                     What other explanations are there for the ef-
improvements account for the decline in mortality
from common infections and that nutritional
                                                                                   fects of being poor? One explanation was devel-
                                                                                   oped in England more than 40 years ago (figure 6).
inadequacy is a major factor in explaining  the
                                         It was shown that rates of rheumatic heart disease
present predilection of the poor for certain com-
                                               were almost linearly related to crowding in the
municable disorders. In fact, there is little useful
                                                                                   home. This is understandable since spread by
evidence to support this view. Experimentally, the
                                                     droplet infection is greatest in a narrow radius
nutritional deficiencies that are needed to substan-
                                                     around an infected source and the home is, par-
tially affect resistance to infection are generally
                                                     ticularly for children, the place in which most
extreme, and in the case of certain viral disorders,
                                                     prolonged contact will occur. Of course, this ef-
such deficiencies may often increase resistance.
                                                     fect will be demonstrable in relation to any other
                                                                                   locus for crowding.
                                                                                      Similar data were gathered during World War I
                                                                                   by Glover, who showed that when beds in barracks
                                                                                   were placed too close together rates of meningo-
                                                                                   coccal infection among troops rose abruptly. In
                                                                                   Peru, the Communicable Diseases Center gathered
                                                                                   data relating attack rates of meningococcal
                                                                                   disease to crowding in the home. Recently, Lilien-
                                                                                   feld and his associates in Baltimore gained invalu-
                                                                                   able insight into this problem. They were distressed
                                                                                   by the persistence of rheumatic fever in the black
                                                                                   population of Baltimore and were puzzled because
                                                                                   many of the black children with rheumatic fever
                                                                                   came from homes that were middle class rather
                                                than ghetto in origin. Epidemiological analysis
Figure 4. Mean annual death rate from whooping
                                               showed that the attack rates for rheumatic fever
cough in children under 15 years of age, England
and Wales.                                                                         in these families were no longer related to low in-




                                                                This content downloaded from
                                                     66.102.152.34 on Sun, 19 Jul 2020 09:12:08 UTC
                                                        All use subject to https://about.jstor.org/terms

                                                                             4                                           Exhibit 416
     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 121 of 406
Infectious Diseases and Social Change                                                                             113




                                                                temporary methods of control, the infant mortality
                                                                rate in royal families was lower than that which is
                                                                 found in the best national rates now being re-
                                                                 corded in any country of the world. Clearly, rich
                                                                is better.
                                                                   The lessons from these and from many similar
                                                                 observations are numerous. Among these are the
                                                                 responsibilities that we as experts in the field must
                                                                 face. We must face the need to assist or to bring
                                                                 about maximal control of disease even while we
                                                                 devote ourselves to new possibilities. Thus, while
                                                                 we develop vaccines or new anti-tuberculous
                                                                 drugs, we must be looking into more space per
                                                                 family unit or other ways of dealing with the
                                                                 spread of respiratory pathogens. While we try to
                                                                 determine why 50 96 of rheumatics drop out of
                                                                 programs of penicillin prophylaxis, we may need
                                                                 to use concepts of human engineering to calculate
                                                                 the cost and benefits of having better air-flow sys-
                                                                 tems in industry, or better housing, and we shall
                                                                 then need to compare these costs with the cost of
                                                                 multiple specific approaches to control of many
                                                                 different diseases that may have common methods
Figure 6. The correlation between the incidence of               of spread.
rheumatic heart disease per 100,000 and the number                  Those of us who are interested in infectious dis-
of persons per room (X 100) as found by Perry and
                                                                 ease are in the fortunate position of working with
Roberts in various districts of the city of Bristol,
England in 1927-1930. (The size of the dots indi-                systems that are immediately relevant. Further-
cates roughly the comparative population size of the             more, even more than in most fields, we have
districts.)                                                      seen the advantages of the continuous interde-
                                                                 pendence of applied and undirected investigation.
come or to lower educational levels, but were       At an earlier stage in scientific history, scientists,
directly related to the number of people per bed- and particularly those of the physical sciences,
room. Evidently, in this group of families, when were enjoined to stay dissociated from the social
funds became more plentiful and the families began               consequences of their work The general accep-
to move out of the ghetto, they tended to choose                 tance of this attitude of non-involvement by the
new dwellings which stretched their capacity to                  scientist led to much powerful discovery, much of
pay. Given a choice, they tended to select more                  it used for the highest social purposes and much
space in living and dining rooms, putting added                  used to bring about more efficient ways of con-
space for bedrooms at a lower priority.                          quest, colonization, and the accumulation of
  I have referred to the increased longevity of ourwealth and power.
population as one of the indices of improved med-    The present generation has questioned the wis-
ical care. However, this is due almost completely dom of continuing a policy of advocacy of non-
to decreased infant mortality. The age of death of involvement and of dissociation from the social
those who have lived to adulthood has been ex-                   consequences and social objectives of scientific
tended very little over the past 50 years, and in
                                                work. It no longer follows that all discovery is
                                                progress and that all technical achievements im-
some populations it has actually declined. Infant
                                                prove the lot of humanity. As this formidable
mortality, due largely to gastrointestinal and res-
                                                questioning of the most fundamental drives of sci-
piratory infections, was at a rate of several hun-
dred per 1,000 births during the 19th century,ence
                                                 at goes on, we may wish to examine our posture
a time when in royalty the rate was 12 per 1,000in relation to our field of interest.
births. That is, before antibiotics and before con-Is it conceivable that in conferring health and in




                                              This content downloaded from
                                   66.102.152.34 on Sun, 19 Jul 2020 09:12:08 UTC
                                      All use subject to https://about.jstor.org/terms

                                                           5                                              Exhibit 416
      Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 122 of 406
114                                                                                                   Kass




                                                physicians, nurses, hospital administrator
taking care of our infirm and elderly, we can sup-
ply a source of drive for progress that can rival
                                                government officials that the simple and inex
successfully the immense and productive stimuli sive methods involved should be applied unifo
that have come from wars and from the explora-     It is exhilarating, on the other hand, to beg
                                                see a possible infectious basis for some of t
tion of geographical frontiers? Can we find drives
in social welfare that will direct and harness our            cess prematurity among the poor with the re
productive and creative energies? If not, we are    tion that T-strain mycoplasmas may accou
surely doomed. If we fail to develop viable alter- excess prematurity in certain population g
natives to violence and adventurism as a source of  and that these may be susceptible to simp
stimulus to maximal creative activity, perhaps we  inexpensive treatment.
deserve to be doomed. Lorenz has told us that         Can it be that most diseases that preferen
man is probably the missing link between the        attack
                                                      an-      the poor are infectious in origin? C
thropoid ape and the civilized human being.        be Can
                                                      sure that common chronic diseases are not due
we continue to evolve?                             to infectious agents? Can we convince our increas-
                                                   ingly skeptical public of the desirability of our
   My belief is simple and hopeful. Our field shares
with only a few the stature of being socially continuing
                                                   ac-           to ask and to explore such questions?
                                                   I believe we can, but believe we must convince the
ceptable, patently useful, intellectually stimulating,
and economically productive. It is our responsibil-public not by slick advertising tricks of which they
ity to examine our functions and to allocate       area inherently suspicious, however gullible they
sufficient share of our resources and abilities to            may be, but by acting promptly and critically, by
                                            showing that we will set social objectives and that
permit the bringing to society of the immediate
                                                 we will not allow gaps to appear between discovery
benefits of what we have learned. We accept gladly
                                              and application?that we will deal with the full
the obligation to produce still further benefits
                                              social problem and not with the more convenient
within the limits of our capacities. We do these
things in a framework that recognizes that thebut often less useful small portions that happen to
                                                  command our individual attentions. Here we must
scientific method still offers the most valuable ap-
proach to the solution of problems, and that un- distinguish between incompetent or self-seeking
                                                 passion in the glib who will use the right words
directed investigation is a precious resource that
must be preserved, but must be paid for by the   but produce very little, and the thoughts of those
prompt application of useful knowledge for the   who come to the problem with discipline and
                                                 tough-minded capacity for analysis and action. As
benefit of those who provide the basis for contin-
uance.                                           we recognize these distinctions and strike an ef-
   It is depressing to contemplate,              fective balance
                                                    to cite     butbetween
                                                                      a     investigation and social
 small example, that for over 10 years           action, we
                                                          itcan
                                                              haslook forward to continued support,
                                                                     been
 know how to prevent infection and               continued
                                                       deathsatisfaction,
                                                                 associ-and the realization that we
ated with indwelling catheterization             have
                                                    ofplayed  a vital role in setting for our society
                                                        the urinary
 bladder, and yet we are still trying            new social  goals.
                                                        to convince




                                           This content downloaded from
                                66.102.152.34 on Sun, 19 Jul 2020 09:12:08 UTC
                                   All use subject to https://about.jstor.org/terms

                                                        6                                       Exhibit 416
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 123 of 406




   EXHIBIT 417
                         Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 124 of 4



The Questionable Contribution of
Medical Measures to the
Decline of Mortality in the
United States in the Twentieth Century
        JOHN B. McKINLAY AND SONJA M. McKINLAY
         Department of Sociology, Boston University, and Massachusetts General
         Hospital; Department of Mathematics, Boston University, and Radcliffe
         Institute, Harvard University
   . . by the time laboratory medicine came effectively into the picture the job had
been carried far toward completion by the humanitarians and social reformers of the
nineteenth century. Their doctrine that nature is holy and healthful was scientifically
naive but proved highly effective in dealing with the most important health problems
of their age. When the tide is receding from the beach it is easy to have the illusion
that one can empty the ocean by removing water with a pail.”
                                         R. Dubos, Mirage of Health,
                                         New York: Perennial Library, 1959, p. 23

Introducing a Medical Heresy
The modern “heresy” that medical care (as it is traditionally con­
ceived) is generally unrelated to improvements in the health of
populations (as distinct from individuals) is still dismissed as un­
thinkable in much the same way as the so-called heresies of former
times. And this is despite a long history of support in popular and
scientific writings as well as from able minds in a variety of disci­
plines. History is replete with examples of how, understandably
enough, self-interested individuals and groups denounced popular
customs and beliefs which appeared to threaten their own domains
of practice, thereby rendering them heresies (for example, physi­
cians’ denunciation of midwives as witches, during the Middle
Ages). We also know that vast institutional resources have often
been deployed to neutralize challenges to the assumptions upon
which everyday organizational activities were founded and legiti­
mated (for example, the Spanish Inquisition). And since it is usually
difficult for organizations themselves to directly combat threatening
MMF Q / Health and Society / Summer 1977
             Fund 1977
® Milbank Memorial                                                                4 05



                                                  1                                       Exhibit 417
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 125 of 4

4 06                               John B. McKinlay and Sonja M. McKinlay
“heresies,” we often find otherwise credible practitioners, perhaps
unwittingly, serving the interests or organizations in this capacity.
These historical responses may find a modern parallel in the way the
everyday practitioners of medicine, on their own altruistic or “scien­
tific” grounds and still perhaps unwittingly, serve present-day insti­
tutions (hospital complexes, university medical centers, pharma­
ceutical houses, and insurance companies) by spearheading an
assault on a most fundamental challenging heresy of our time: that
the introduction of specific medical measures and/or the expansion
o f medical services are generally not responsible for most of the
modern decline in mortality.
      In different historical epochs and cultures, there appear to be
characteristic ways of explaining the arrival and departure of natu­
ral viscissitudes. For salvation from some plague, it may be that the
gods were appeased, good works rewarded, or some imbalance in
nature corrected. And there always seems to be some person or
group (witch doctors, priests, medicine men) able to persuade
others, sometimes on the basis of acceptable evidence for most
people at that time, that they have the explanation for the pheno­
menon in question and may even claim responsibility for it. They
also seem to benefit most from common acceptance of the explana­
tions they offer. It is not uncommon today for biotechnological
knowledge and specific medical interventions to be invoked as the
major reason for most of the modern (twentieth century) decline in
mortality.1 Responsibility for this decline is often claimed by, or
ascribed to, the present-day major beneficiaries of this prevailing
explanation. But both in terms of the history of knowledge and on
the basis of data presented in this paper, one can reasonably wonder
whether the supposedly more sophisticated explanations proffered
in our own time (while seemingly distinguishable from those ac­
cepted in the past) are really all that different from those of other
cultures and earlier times, or any more reliable. Is medicine, the
'It is obviously important to distinguish between (a) advances in knowledge of the
cause and natural course of some condition and (b) improvements in our ability to
effectively treat some condition (that is, to alter its natural course). In many instances
these two areas are disjoint and appear at different stages of development. There are,
on the one hand, disease processes about which considerable knowledge has been
accrued, yet this has not resulted (nor necessarily will) in the development of effective
treatments. On the other hand, there are conditions for which demonstrably effective
treatments have been devised in the absence of knowledge of the disease process
and/or its causes.



                                      2                                           Exhibit 417
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 126 of 4

Contribution of Medical Measures to Mortality Decline              407
physician, or the medical professsion any more entitled to claim
responsibility for the decline in mortality that obviously has oc­
curred in this century than, say, some folk hero or aristocracy of
priests sometime in the past?
Aims
Our general intention in this paper is to sustain the ongoing debate
on the questionable contribution of specific medical measures and/
or the expansion of medical services to the observable decline in
mortality in the twentieth century. More specifically, the following
three tasks are addressed: (a) selected studies are reviewed which
illustrate that, far from being idiosyncratic and/or heretical, the
issue addressed in this paper has a long history, is the subject of
considerable attention elsewhere, attracts able minds from a variety
of disciplines, and remains a timely issue for concern and research;
(b)age- and sex-adjusted mortality rates (standardized to the popu­
lation of 1900) for the United States, 1900-1973, are presented and
then considered in relation to a number of specific and supposedly
effective medical interventions (both chemotherapeutic and pro­
phylactic). So far as we know, this is the first time such data have
been employed for this particular purpose in the United States,
although reference will be made to a similar study for England and
Wales; and (c) some policy implications are outlined.
Background to the Issue
The beginning of the serious debate on the questionable contribu­
tion of medical measures is commonly associated with the appear­
ance, in Britain, of Talbot Griffith’s (1967) Population Problems in
the Age of Malthus. After examining certain medical activities
associated with the eighteenth century—particularly the growth of
hospital, dispensary, and midwifery services, additions to know­
ledge of physiology and anatomy, and the introduction of smallpox
inoculation—Griffith concluded that they made important contribu­
tions to the observable decline in mortality at that time. Since then,
in Britain and more recently in the United States, this debate has
continued, regularly engaging scholars from economic history, dem­
ography, epidemiology, statistics, and other disciplines. Habakkuk


                                       3                                 Exhibit 417
            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 127 of 4

408                            John B. McKinlay and Sonja M. McKinlay
(1953), an economic historian, was probably the first to seriously
challenge the prevailing view that the modern increase in population
was due to a fall in the death rate attributable to medical interven­
tions. His view was that this rise in population resulted from an
increase in the birth rate, which, in turn, was associated with social,
economic, and industrial changes in the eighteenth century.
      McKeown, without doubt, has pursued the argument more
consistently and with greater effect than any other researcher, and
the reader is referred to his recent work for more detailed back­
ground information. Employing the data and techniques of histori­
cal demography, McKeown (a physician by training) has provided a
detailed and convincing analysis of the major reasons for the decline
of mortality in England and Wales during the eighteenth, nine­
teenth, and twentieth centuries (McKeown et al., 1955, 1962, 1975).
For the eighteenth century, he concludes that the decline was largely
attributable to improvements in the environment. His findings for
the nineteenth century are summarized as follows:
           . . . the decline of mortality in the second half of the nineteenth
      century was due wholly to a reduction of deaths from infectious
      diseases; there was no evidence of a decline in other causes of death.
      Examination of the diseases which contributed to the decline suggested
      that the main influences were: (a) rising standards of living, of which
      the most significant feature was a better diet; (b) improvements in
      hygiene; and (c) a favorable trend in the relationship between some
      micro-organisms and the human host. Therapy made no contribu­
      tions, and the effect of immunization was restricted to smallpox which
      accounted for only about one-twentieth of the reduction of the death
      rate. [Emphasis added. McKeown et al., 1975, p. 391]
While McKeown’s interpretation is based on the experience of
England and Wales, he has examined its credibility in the light of
the very different circumstances which existed in four other Euro­
pean countries: Sweden, France, Ireland, and Hungary (McKeown
et al., 1972). His interpretation appears to withstand this cross-
examination. As for the twentieth century (1901-1971 is the period
actually considered), McKeown argues that about three-quarters of
the decline was associated with control of infectious diseases and the
remainder with conditions not attributable to micro-organisms. He
distinguishes the infections according to their modes of transmission
(air- water- or food-borne) and isolates three types of influences
which figure during the period considered: medical measures (spe­


                                  4                                    Exhibit 417
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 128 of 4

Contribution of Medical Measures to Mortality Decline                    4 09
cific therapies and immunization), reduced exposure to infection,
and improved nutrition. His conclusion is that:
          the main influences on the decline in mortality were improved
    nutrition on air-borne infections, reduced exposure (from better hy­
    giene) on water- and food-borne diseases and, less certainly, immuni­
    zation and therapy on the large number of conditions included in the
    miscellaneous group. Since these three classes were responsible respec­
    tively for nearly half, one-sixth, and one-tenth of the fall in the death
    rate, it is probably that the advancement in nutrition was the major
    influence. [McKeown et al., 1975, p. 422]
 More than twenty years of research by McKeown and his colleagues
recently culminated in two books—The Modern Rise of Population
(1976a) and The Role o f Medicine: Dream, Mirage or Nemesis
(1976b)—in which he draws together his many excellent contribu­
tions. That the thesis he advances remains highly newsworthy is
evidenced by recent editorial reaction in The Times of London
(1977).
     No one in the United States has pursued this thesis with the
rigor and consistency which characterize the work by McKeown
and his colleagues in Britain. Around 1930, there were several
limited discussions of the questionable effect of medical measures on
selected infectious diseases like diptheria (Lee, 1931; Wilson and
 Miles, 1946; Bolduan, 1930) and pneumonia (Pfizer and Co., 1953).
In a presidential address to the American Association of Immunolo­
gists in 1954 (frequently referred to by McKeown), Magill (1955)
marshalled an assortment of data then available—some from Eng­
land and Wales—to cast doubt on the plausibility of existing ac­
counts of the decline in mortality for several conditions. Probably
the most influential work in the United States is that of Dubos who,
principally in Mirage o f Health (1959), Man Adapting (1965), and
Man, Medicine and Environment (1968), focused on the non­
medical reasons for changes in the health of overall populations. In
another presidential address, this time to the Infectious Diseases
Society of America, Kass (1971), again employing data from Eng­
land and Wales, argued that most of the decline in mortality for
most infectious conditions occurred prior to the discovery of either
“the cause” of the disease or some purported “treatment” for it.
Before the same society and largely on the basis of clinical experi­
ence with infectious diseases and data from a single state (Massa­
chusetts), Weinstein (1974), while conceding there are some effective


                                           5                                    Exhibit 417
         Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 129 of 4

410                        John B. McKinlay and Sonja M. McKinlay
treatments which seem to yield a favorable outcome (e.g., for
poliomyelitis, tuberculosis, and possibly smallpox), argued that
despite the presence of supposedly effective treatments some condi­
tions may have increased (e.g., subacute bacterial endocarditis,
streptococcal pharyngitis, pneumococcal pneumonia, gonorrhea,
and syphilis) and also that mortality for yet other conditions shows
improvement in the absence of any treatment (e.g., chickenpox).
With the appearance of his book, Who Shall Live? (1974), Fuchs, a
health economist, contributed to the resurgence of interest in the
relative contribution of medical care to the modern decline in
mortality in the United States. He believes there has been an
unprecedented improvement in health in the United States since
about the middle of the eighteenth century, associated primarily
with a rise in real income. While agreeing with much of Fuchs’
thesis, we will present evidence which seriously questions his belief
that “beginning in the mid ’30s, major therapeutic discoveries made
significant contributions independently of the rise in real income.”
      Although neither representative nor exhaustive, this brief and
selective background should serve to introduce the analysis which
follows. Our intention is to highlight the following: (a) the debate
over the questionable contribution of medical measures to the
modern decline of mortality has a long history and remains topical;
(b) although sometimes popularly associated with dilettantes such
as Ivan Illich (1976), the debate continues to preoccupy able scho­
lars from a variety of disciplines and remains a matter of concern to
the most learned societies; (c) although of emerging interest in the
United States, the issue is already a matter of concern and consider­
able research elsewhere; (d) to the extent that the subject has been
pursued in the United States, there has been a restrictive tendency to
focus on a few selected diseases, or to employ only statewide data,
or to apply evidence from England and Wales directly to the United
States situation.

How Reliable are Mortality Statistics?
We have argued elsewhere that mortality statistics are inadequate
and can be misleading as indicators of a nation’s overall health
status (McKinlay and McKinlay, forthcoming). Unfortunately,
these are the only types of data which are readily accessible for the
examination of time trends, simply because comparable morbidity


                             6                                 Exhibit 417
                        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 130 of 4

Contribution of Medical Measures to Mortality Decline                           411

and disability data have not been available. Apart from this overrid­
ing problem, several additional caveats in the use of mortality
statistics are: (a) difficulties introduced by changes in the registra­
tion area in the United States in the early twentieth century; (b) that
often no single disease, but a complex of conditions, may be respon­
sible for death (Krueger, 1966); (c) that studies reveal considerable
inaccuracies in recording the cause of death (Moriyama et al., 1958);
(d) that there are changes over time in what it is fashionable to
diagnose (for example, ischaemic heart disease and cerebrovascular
disease); (e) that changes in disease classifications (Dunn and Shack-
ley, 1945) make it difficult to compare some conditions over time
and between countries (Reid and Rose, 1964); (f) that some condi­
tions result in immediate death while others have an extended
period of latency; and (g) that many conditions are severely debili­
tating and consume vast medical resources but are now generally
non-fatal (e.g., arthritis and diabetes). Other obvious limitations
could be added to this list.
      However, it would be foolhardy indeed to dismiss all studies
based on mortality measures simply because they are possibly beset
 with known limitations. Such data are preferable to those the
limitations of which are either unknown of, if known, cannot be
estimated. Because of an overawareness of potential inaccuracies,
there is a timorous tendency to disregard or devalue studies based
on mortality evidence, even though there are innumerable examples
of their fruitful use as a basis for planning and informed social
action (Alderson, 1976). Sir Austin Bradford Hill (1955) considers
one of the most important features of Snow’s work on cholera to be
his adept use of mortality statistics. A more recent notable example
is the study by Inman and Adelstein (1969) of the circumstantial link
between the excessive absorption of bronchodilators from pressur­
ized aerosols and the epidemic rise in asthma mortality in children
aged ten to fourteen years. Moreover, there is evidence that some of
the known inaccuracies of mortality data tend to cancel each other
out.2 Consequently, while mortality statistics may be unreliable for
2Barker and Rose cite one study which compared the ante-mortem and autopsy
diagnoses in 9,501 deaths which occurred in 75 different hospitals. Despite lack of a
concurrence on individual cases, the overall frequency was very similar in diagnoses
obtained on either an ante-mortem or a post-mortem basis. As an example they note
that clinical diagnoses of carcinoma of the rectum were confirmed at autopsy in only
67 percent of cases, but the incorrect clinical diagnoses were balanced by an almost
identical number of lesions diagnosed for the first time at autopsy (Barker and Rose,
1976).


                                                7                                       Exhibit 417
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 131 of 4

412                              John B. McKinlay and Sonja M. McKinlay
use in individual cases, when pooled for a country and employed in
population studies, they can reveal important trends and generate
fruitful hypotheses. They have already resulted in informed social
action (for example, the use of geographical distributions of mortal­
ity in the field of environmental pollution).
      Whatever limitations and risks may be associated with the use
of mortality statistics, they obviously apply equally to all studies
which employ them—both those which attribute the decline in
mortality to medical measures and those which argue the converse,
or something else entirely. And, if such data constitute acceptable
evidence in support of the presence of medicine, then it is not
unreasonable, or illogical, to employ them in support of some
opposing position. One difficulty is that, depending on the nature of
the results, double standards of rigor seem to operate in the evalua­
tion of different studies. Not surprisingly, those which challenge
prevailing myths or beliefs are subject to the most stringent method­
ological and statistical scrutiny, while supportive studies, which
frequently employ the flimsiest impressionistic data and inappropri­
ate techniques of analysis, receive general and uncritical acceptance.
Even if all possible “ideal” data were available (which they never will
be) and if, after appropriate analysis, they happened to support the
viewpoint of this paper, we are doubtful that medicine’s protagon­
ists would find our thesis any more acceptable.
The Modern Decline in Mortality
Despite the fact that mortality rates for certain conditions, for
selected age and sex categories, continue to fluctuate, or even
increase (U.S. Dept. HEW, 1964; Moriyama and Gustavus, 1972;
Lilienfeld, 1976), there can be little doubt that a marked decline in
overall mortality for the United States has occurred since about
1900 (the earliest point for which reliable national data are avail­
able).
     Just how dramatic this decline has been in the United States is
illustrated in Fig. 1 which shows age-adjusted mortality rates for
males and females separately.3 Both sexes experienced a marked
3A11 age and sex adjustments were made by the “direct” method using the population
of 1900 as the standard. For further information on this method of adjustment, see
Hill (1971) and Shryock et al. (1971).



                                   8                                       Exhibit 417
                Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 132 of 4




                                                      For these and all other age-and sex-adjusted rates in this paper, the standard population is that of 1900.
10.0




       u o ijD in d o d 0 0 0 1 J9d 3*DU




                                   9                                                                                                                               Exhibit 417
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 133 of 4

414                               John B. McKinlay and Sonja M. McKinlay
decline in mortality since 1900. The female decline began to level off
by about 1950, while 1960 witnessed the beginning of a slight
increase for males. Figure 1 also reveals a slight but increasing
divergence between male and female mortality since about 1920.
     Figure 2 depicts the decline in the overall age- and sex-adjusted
rate since the beginning of this century. Between 1900 and 1973,
there was a 69.2 percent decrease in overall mortality. The average
annual rate of decline from 1900 until 1950 was .22 per 1,000, after
which it became an almost negligible decline of .04 per 1,000
annually. Of the total fall in the standardized death rate between
1900 and 1973, 92.3 percent occurred prior to 1950. Figure 2 also
plots the decline in the standardized death rate after the total
number of deaths in each age and sex category has been reduced by
the number of deaths attributed to the eleven major infectious
conditions (typhoid, smallpox, scarlet fever, measles, whooping
cough, diphtheria, influenza, tuberculosis, pneumonia, diseases of
the digestive system, and poliomyelitis). It should be noted that,
although this latter rate also shows a decline (at least until 1960), its
slope is much more shallow than that for the overall standardized
death rate. A major part of the decline in deaths from these causes
since about 1900 may be attributed to the virtual disappearance of
these infectious diseases.
     An absurdity is reflected in the third broken line in Fig. 2 which
also plots the increase in the proportion of the Gross National
Product expended annually for medical care. It is evident that the
beginning o f the precipitate and still unrestrained rise in medical
care expenditures began when nearly all (92 percent) of the modem
decline in mortality this century had already occurred.4
     Figure 3 illustrates how the proportion of deaths contributed
by infectious and chronic conditions has changed in the United
States since the beginning of the twentieth century. In 1900, about
40 percent of all deaths were accounted for by eleven major infec­
tious diseases, 16 percent by three chronic conditions, 4 percent by
accidents, and the remainder (37 percent) by all other causes. By
1973, only 6 percent of all deaths were due to these eleven infectious
4Rutstein (1967), although fervently espousing the traditional view that medical
advances have been largely responsible for the decline in mortality, discussed this
disjunction and termed it “The Paradox of Modern Medicine.” More recently, and
from a perspective that is generally consistent with that advanced here, Powles (1973)
noted the same phenomenon in England and Wales.



                                  10                                          Exhibit 417
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 134 of 4

Contribution of Medical Measures to Mortality Decline                                         4 15


         pnpoJd |DUOj|DN s*ojg »6Diu»0J»d
to       in        to         to         ip         to
00       N         <D         IO         ^          fO




                                                         Including and Excluding Eleven Major Infectious Diseases, Contrasted with the
                                                         F ig . 2. Age-and Sex-Adjusted Mortality Rates for the United States 1900-1973,

                                                         Proportion of the Gross National Product Expended on Medical Care.




in       O          in         O          m         o
s        in         cvi        O          N         in

        uojiD|ndod 0001 J9d ®4<>H A*!|D<JOfl




                                       11                                                                                                  Exhibit 417
                                           100
                                                                                                                                                                        416




                                           OCO
                                           CO
                                             O

              A 411d | j o im id j o j l
                io




12
                                             O
                                             o

                a 6 D |U 9 0 J 9 d
                                           CVJ
                                            O
                                                 1900         1910            1920             1930             1940             1950             1960        1970
                                                    F ig . 3. P ictorial R ep re sen ta tio n o f the C h an g in g C o n trib u tio n of C h ro n ic a n d
                                                    Infectious C o n d itio n s to T o ta l M o rta lity (A ge- a n d S ex -A d ju sted ), in the U nited
                                                    S tates, 1900-1973.
                                                                                                                                                                     John B. McKinlay and Sonja M. McKinlay




Exhibit 417
                                                                                                                                                                                                              Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 135 of 4
                         Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 136 of 4

Contribution of Medical Measures to Mortality Decline                           417

diseases, 58 percent to the same three chronic conditions, 9 percent
to accidents, and 27 percent were contributed by other causes.5
     Now to what phenomenon, or combination of events, can we
attribute this modern decline in overall mortality? Who (if anyone),
or what group, can claim to have been instrumental in effecting this
reduction? Can anything be gleaned from an analysis of mortality
experience to date that will inform health care policy for the future?
     It should be reiterated that a major concern of this paper is to
determine the effect, if any, of specific medical measures (both
chemotherapeutic and prophylactic) on the decline of mortality. It is
clear from Figs. 2 and 3 that most of the observable decline is due to
the rapid disappearance of some of the major infectious diseases.
Since this is where most of the decline has occurred, it is logical to
focus a study of the effect of medical measures on this category of
conditions. Moreover, for these eleven conditions, there exist clearly
identifiable medical interventions to which the decline in mortality
has been popularly ascribed. No analogous interventions exist for
the major chronic diseases such as heart disease, cancer, and stroke.
Therefore, even where a decline in mortality from these chronic
conditions may have occurred, this cannot be ascribed to any
specific measure.
 The Effect of Medical Measures on Ten
 Infectious Diseases Which Have Declined
Table 1 summarizes data on the effect of major medical interven­
tions (both chemotherapeutic and prophylactic) on the decline in
the age- and sex-adjusted death rates in the United States,
 1900-1973, for ten of the eleven major infectious diseases listed
above. Together, these diseases accounted for approximately 30
percent of all deaths at the turn of the century and nearly 40 percent
of the total decline in the mortality rate since then. The ten diseases
were selected on the following criteria: (a) some decline in the death
rate had occurred in the period 1900-1973; (b) significant decline in
the death rate is commonly attributed to some specific medical
5Deaths in the category of chronic respiratory diseases (chronic bronchitis, asthma,
emphysema, and other chronic obstructive lung diseases) could not be included in the
group of chronic conditions because of insurmountable difficulties inherent in the
many changes in disease classification and in the tabulation of statistics.



                                               13                                      Exhibit 417
                                                                                                                Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 137 of 4

                                                418                                                                                             John B. McKinlay and Sonja M. McKinlay




                                                                                                                                                — m           oni Tfo m
                                                                                                                                                                      —■ —■o SO
                                                                                                                                                                      o d d —^ oo                          o
                                                                                                                                                                                                           o
The Contribution of Medical Measures (Both Chemotherapeutic and Prophylactic) to the Fall in the Age and
   Sex-Adjusted Death Rates (S.D.R.) of Ten Common Infectious Diseases, and to the Overall Decline in



                                                                                                                                                m       m     ON     ON     oo    oo     oo    ON

                                                                                                                                                                                          od
                                                                                                                                                                                  rn
                                                                                                           to    c a C l- v |'5 '
                                                                                                                                    oo
                                                                                                                                                r-      co
                                                                                                                                                        m
                                                                                                                                                        <N
                                                                                                                                                              P-"
                                                                                                                                                                     Tf
                                                                                                                                                                     rn
                                                                                                                                                                            m                  d
                                                                                                                                                                                               CNj         00
                                                                                                                                                                                                           m
                                                                                                                                                                                                           fN




                                                                                                                cl                                                   o
                                                                                                                                                                     d            o
                                                                                                                                                                                  d
                            the S.D .R., for the United States, 1900-1973




                                                                                                                                                TOTn                                           '£yu 00
                                                                                                                                                NO            ON                         0       0
                                                                                                                 •*85
                                                                                                                  *■9 *is •sn s£mo
                                                                                                                                                                           , 1930
                                                                                                                                                                           , 1963



                                                                                                                                                                                                        accine, Salk/
                                                                                                                                                                                         0
                                                                                                                                                       1943

                                                                                                                                                                    1930




                                                                                                                                                                                                        Sabin, 1955
                                                                                                                                                c     of      ■ifo                 iG>
                                                                                                                                                                                         00
                                                                                                                                                                                          if    J3
                                                                                                                            cd ® ^
                                                                                                                                                ’y'c G          cdC '0•0X c8             "5G     E~
                                                                                                                                                                                               CL O '

                                                                                                                     Uj 625 O
                                                                                                                            nc/£:gD
                                               TABLE 1




                                                                                                                  §*-■S             c    C L-
                                                                                                                                                      oo                          ’gcd           cd
                                                                                                                            —                      1)
                                                                                                                                                fiu >
                                                                                                                                                       cd       O
                                                                                                                                                                    H0 >cd        >      >cd
                                                                                                                                                                                          0
                                                                                                                                                                                               U3      >
                                                                                                                                                                                               O

                                                                                                                                                              3C/3

                                                                                                                a; *.5 ^
                                                                                                                                                "d- r-~ tr--J- r-m O                         m            CrodN
                                                                                                                                                               rn O s                    d—* CONN
                                                                                                                                                        oo                               vO
                                                                                                                                                d
                                                                                                                                                oo

                                                                                                                                                         —


                                                                                                                 * §4
                                                                                                                                                o       CdN C—N m
                                                                                                                                                        (N        rs <N <N NO                              fO
                                                                                                                                                                d d—1 d<— dO m
                                                                                                                 to
                                                                                                                                                                                                           0
                                                                                                                                                d                            d                             d
                                                                                                                 U,t^-a2

                                                                                                                                                 >1> aC go
                                                                                                                                                Li­
                                                                                                                                                                            Uo               •o
                                                                                                                                                                                             ‘5
                                                                                                                                                      S I                                                   6
                                                                                                                                                                             OO
                                                                                                                                                                                          cd
                                                                                                                                                  u
                                                                                                                                                  ed I   §                   CL
                                                                                                                                                                                         C/3 H
                                                                                                                                                                                          B                .2
                                                                                                                                                                                                           o-o
                                                                                                                                                CO
                                                                                                                                                                            £




                                                                                                                                                      14                                                Exhibit 417
                                                                                                                      Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 138 of 4

          Contribution of Medical Measures to Mortality Decline                                                                                                                                                     419




                                                                                                                                                                                               <u
                                                                                                                                                                                      « JJ& J3w
                                                                                                                                                                                     OS .
                                                                                                                                                                                          u*
                                                                                                                                                              o                       ^ C ov
                                                                                                                                                                                     ”a]3 o
                                                                                                                                                                                          ► . r-
                                                                                                                                                                                              '©

                                                                                                                                                                                           <u nc
P air-W ise C o rre la tio n M a trix fo r 44 C o u n tries, B etw een F o u r M easu res o f




                                                                                                                                                              ©
          H e alth S ta tu s a n d T h ree M easu res o f M edical C are In p u t




                                                                                                                                                                       VO
                                                                                                                                                              ©
                                                                                                £                                                                                    u2
                                                                                                                                                                       ©




                                                                                                                                          cn
                                                                                                                                          ON
                                                                                                                                                    oo
                                                                                                                                                    ON
                                                                                                                                                              <N
                                                                                                                                                              ©        ©
                                                                                                                                                                            oo       o6-£
                                                                                                                                                                                     fe s s -2g
                                                                                                                                          ©         ©         ©        ©    ©
                                                                                                                                                                                     2g .a 0s                                       s
                                                                                                                                                                                                                                    o
                                                                                                                                                                                      «*C O'£ Su                                    o
                                                                                                                                                                                     •2 - g 3
                                                                                                                                                              ©
                                                                                                                                                                            VO       | | £                                          s
                                                                                                                                                              ©             ©        111                                            s.
                                                                                                                                                                                     •-! OI T3
                                                                                                                                                                                            z 5U-
                                                                                                                                                              ©                      z a -s to
                                                                                                                                                                                      t« x:
                                                                                                                                ©
                                                                                                                                ©
                                                                                                                                                    ©
                                                                                                                                                              ©
                                                                                                                                                                                     ■a Xs = -•
                                                                                                                                                                                           2
                                                                                                                                                    ©

                                                                                                                                                                                            o
                                                                                                                                                                                           £w >«*■
                                                                                                                                                                                     >*o
                                                                                                                                                              vO       vO
                                                                                                                                                                       ro   VO
                                                                                                                                                                            vO       £ 4) jn
                                                                                                                                                                                     ZU.
                                                                                                                                                                                            rfZ
                                                                                                                                                                                           o<u, *3
                                                                                                                                                                                                o--
                                                                                                                                          ©                                                 C K
                                                                                                                                          ©
                                                                                                                                                                                     >N,
                                                                                                                                                                                     O' O §
                                                                                                                                                                       ©
                                                                                                                                                                                           — E*
                                                                                                                                                                                                                                    u
                                                                                                                                                                                    *SO    > §                                      Q
                                                                                                                                                                                    -o     <N
                                                                                                                                                                                           r-- _v
                                                                                                                                                                                      ^    - 1
                                                                                                                                                                                                Population bed/physician ratios).




                                                                                                                                                                                    ^.0    -s3 ?-g
                                                                                                                                                                                    £       s £

                                                                                                                           s
                                                                                                                           ed
                                                                                                                                               s
                                                                                                                                               cd
                                                                                                                                                         —.
                                                                                                                                                         cd
                                                                                                                                                                   c
                                                                                                                                                                                  1*»SH1.S3 i13<3
                                                                                                             <N                                £         2c                             I«
                                                                                                             r-
                                                                                                          >.ON
                                                                                                                           oC c/i >>     *<U2"7 <
                                                                                                                                                       S-§J8
                                                                                                                                                *D£*' O o
                                                                                                                                                                                        g .§
                                                                                                                                   Co v)                                                II
                                                                                                                                       *.2c£:— .2c©T Oa<*3
                                                                                                     cd rM ed © cdC
                                                                                                    IS: £ £
                                                                                                                      £
                                                                                                                 •*-> cd   cd» cd -t-»
                                                                                                                           •«-     cd cd
                                                                                                                                   o <u               2 gw                             ?I
                                                                                                                                                                                 I5I 5
                                                                                                                  O   <D   O    <D




                                                                                                     C cd -a ed W<NW<NW»n gqvn 3 ? 3 ON
                                                                                                     —   <D
                                                                                                        ^ (L)     X  «0  X i/~> X X io                 a.2oo^                    C/5 — <N rn
                                                                                                                                         g-ea oSO
                                                                                                                                        cuo cu
                                                                                                            3 6!
                                                                                                    £ U                                               CU
                                                                                                                                     cd        X)
                                                                                                                                     Tf        Tt




                                                                                                                                                                  15                                                                     Exhibit 417
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 139 of 4

4 20                               John B. McKinlay and Sonja M. McKinlay
measure for the disease; and (c) adequate data for the disease over
the period 1900-1973 are available. The diseases of the digestive
system were omitted primarily because of lack of clarity in diagnosis
of specific diseases such as gastritis and enteritis.
     Some additional points of explanation should be noted in
relation to Table 1. First, the year of medical intervention coincides
(as nearly as can be determined) with the first year of widespread or
commercial use of the appropriate drug or vaccine.6 This date does
not necessarily coincide with the date the measure was either first
discovered, or subject to clinical trial. Second, the decline in the
death rate for smallpox was calculated using the death rate for 1902
as being the earliest year for which this statistic is readily available
(U.S. Bureau of the Census, 1906). For the same reasons, the decline
in the death rate from poliomyelitis was calculated from 1910.
Third, the table shows the contribution of the decline in each disease
to the total decline in mortality over the period 1900-1973 (column
b). The overall decline during this period was 12.14 per 1,000
population (17.54 in 1900 to 5.39 in 1973). Fourth, in order to place
the experience for each disease in some perspective, Table 1 also
shows the contribution of the relative fall in mortality after the
intervention to the overall fall in mortality since 1900 (column e). In
other words, the figures in this last column represent the percentage
of the total fall in mortality contributed by each disease after the
date of medical intervention.
     It is clear from column b that only reductions in mortality from
tuberculosis and pneumonia contributed substantially to the decline
in total mortality between 1900 and 1973 (16.5 percent and 11.7
percent, respectively). The remaining eight conditions together ac­
counted for less than 12 percent of the total decline over this period.
Disregarding smallpox (for which the only effective measure had
been introduced about 1800), only influenza, whooping cough, and
poliomyelitis show what could be considered substantial declines of
25 percent or more after the date of medical intervention. However,
even under the somewhat unrealistic assumption of a constant
(linear) rate of decline in the mortality rates, only whooping cough
and poliomyelitis even approach the percentage which would have
been expected. The remaining six conditions (tuberculosis, scarlet
6In determining the dates of intervention we relied upon: (a) standard epidemiology
and public health texts; (b) the recollections of authorities in the field of infectious
diseases; and (c) recent publications on the same subject.




                                   16                                          Exhibit 417
                      Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 140 of 4

Contribution of Medical Measures to Mortality Decline                421
 fever, pneumonia, diphtheria, measles, and typhoid) showed negligi­
 ble declines in their mortality rates subsequent to the date of
 medical intervention. The seemingly quite large percentages for
 pneumonia and diphtheria (17.2 and 13.5, respectively) must of
 course be viewed in the context of relatively early interventions—
 1935 and 1930.
      In order to examine more closely the relation of mortality
 trends for these diseases to the medical interventions, graphs are
 presented for each disease in Fig. 4. Clearly, for tuberculosis,
 typhoid, measles, and scarlet fever, the medical measures considered
 were introduced at the point when the death rate for each of these
 diseases was already negligible. Any change in the rates of decline
 which may have occurred subsequent to the interventions could
 only be minute. Of the remaining five diseases (excluding smallpox
 with its negligible contribution), it is only for poliomyelitis that the
 medical measure appears to have produced any noticeable change in
 the trends. Given peaks in the death rate for 1930, 1950 (and
 possibly for 1910), a comparable peak could have been expected in
 1970. Instead, the death rate dropped to the point of disappearance
 after 1950 and has remained negligible. The four other diseases
 (pneumonia, influenza, whooping cough, and diphtheria) exhibit
 relatively smooth mortality trends which are unaffected by the
 medical measures, even though these were introduced relatively
 early, when the death rates were still notable.
      It may be useful at this point to briefly consider the common
 but dubious practice of projecting estimated mortality trends (Witte
and Axnick, 1975). In order to show the beneficial (or even detrimen­
tal) effect of some medical measure, a line, estimated on a set of
points observed prior to the introduction of the measure, is pro­
jected over the period subsequent to the point of intervention. Any
resulting discrepancy between the projected line and the observed
trend is then used as some kind of “evidence” of an effective or
beneficial intervention. According to statistical theory on least
squares estimation, an estimated line can serve as a useful predictor,
but the prediction is only valid, and its error calculable, within the
range of the points used to estimate the line. Moreover, those
predicted values which lie at the extremes of the range are subject to
much larger errors than those nearer the center. It is, therefore,
probable that, even if the projected line was a reasonable estimate of
the trend after the intervention (which, of course, it is not), the


                                         17                                 Exhibit 417
                Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 141 of 4

422                             John B. McKinlay and Sonja M. McKinlay




                                                          Chloramphenicol
SCARLET FEVER
M E AS L ES




                               18                                           Exhibit 417
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 142 of 4

Contribution of Medical Measures to Mortality Decline                         42 3




                                                         Common Infectious Diseases in Relation to Specific Medical Measures, for the
IN F L U E N Z A




                                                         United States, 1900-1973.
P N E U M O N IA




                                       19                                                                                               Exhibit 417
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 143 of 4

424                               John B. McKinlay and Sonja M. Me Kinlay
divergent observed trend is probably well within reasonable error
limits of the estimated line (assuming the error could be calculated),
as the error will be relatively large. In other words, this technique is
of dubious value as no valid conclusions are possible from its
application, and a relatively large prediction error cannot be esti­
mated, which is required in order to objectively judge the extent of
divergence of an observed trend.
      With regard to the ten infectious diseases considered in this
paper, when lines were fitted to the nine or ten points available over
the entire period (1900-1973), four exhibited a reasonably good fit
to a straight line (scarlet fever, measles, whooping cough, and
poliomyelitis), while another four (typhoid, diphtheria, tuberculo­
sis, and pneumonia) showed a very good quadratic fit (to a curved
line). Of the remaining two diseases, smallpox showed a negligible
decline, as it was already a minor cause of death in 1900 (only 0.1
percent), and influenza showed a poor fit because of the extremely
high death rate in 1920. From Fig. 4 it is clear, however, that the
rate of decline slowed in more recent years for most of the diseases
considered—a trend which could be anticipated as rates approach
zero.7
      Now it is possible to argue that, given the few data points
available, the fit is somewhat crude and may be insensitive to any
changes subsequent to a point of intervention. However, this can be
countered with the observation that, given the relatively low death
rates for these diseases, any change would have to be extremely
marked in order to be detected in the overall mortality experience.
Certainly, from the evidence considered here, only poliomyelitis
appears to have had a noticeably changed death rate subsequent to
intervention. Even if it were assumed that this change was entirely
due to the vaccines, then only about one percent of the decline
following interventions for the diseases considered here (column d
of Table 1) could be attributed to medical measures. Rather more
conservatively, if we attribute some of the subsequent fall in the
death rates for pneumonia, influenza, whooping cough, and
diphtheria to medical measures, then perhaps 3.5 percent of the fall
in the overall death rate can be explained through medical interven-
7For this reason, a negative exponential model is sometimes used to fit a curved line
to such data. This was not presented here as the number of points available was small
and the difference between a simple quadratic and negative exponential fit was not,
upon investigation, able to be detected.




                                 20                                         Exhibit 417
                       Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 144 of 4

Contribution of Medical Measures to Mortality Decline                 425
tion in the major infectious diseases considered here. Indeed, given
that it is precisely for these diseases that medicine claims most
success in lowering mortality, 3.5 percent probably represents a
reasonable upper-limit estimate of the total contribution of medical
measures to the decline in mortality in the United States since 1900.
Conclusions
 Without claiming they are definitive findings, and eschewing preten­
 tions to an analysis as sophisticated as McKeown’s for England and
 Wales, one can reasonably draw the following conclusions from the
 analysis presented in this paper:
       In general, medical measures (both chemotherapeutic and pro­
phylactic) appear to have contributed little to the overall decline in
 mortality in the United States since about 1900—having in many
 instances been introduced several decades after a marked decline
 had already set in and having no detectable influence in most
 instances. More specifically, with reference to those five conditions
 (influenza, pneumonia, diphtheria, whooping cough, and poliomye­
 litis)for which the decline in mortality appears substantial after the
point of intervention—and on the unlikely assumption that all of
 this decline is attributable to the intervention—it is estimated that at
 most 3.5 percent of the total decline in mortality since 1900 could be
 ascribed to medical measures introducedfor the diseases considered
here.
       These conclusions, in support of the thesis introduced earlier,
 suggest issues of the most strategic significance for researchers and
health care legislators. Profound policy implications follow from
either a confirmation or a rejection of the thesis. If one subscribes to
the view that we are slowly but surely eliminating one disease after
another because of medical interventions, then there may be little
commitment to social change and even resistance to some reorder­
ing of priorities in medical expenditures. If a disease X is disappear­
ing primarily because of the presence of a particular intervention or
service Y, then clearly Y should be left intact, or, more preferably,
be expanded. Its demonstrable contribution justifies its presence.
But, if it can be shown convincingly, and on commonly accepted
grounds, that the major part of the decline in mortality is unrelated
to medical care activities, then some commitment to social change


                                          21                                Exhibit 417
         Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 145 of 4

426                            John B. McKinlay and Sonja M. McKinlay
and a reordering of priorities may ensue. For, if the disappearance
of X is largely unrelated to the presence of Y, or even occurs in the
absence of Y, then clearly the expansion and even the continuance
of Y can be reasonably questioned. Its demonstrable ineffectiveness
justifies some reappraisal of its significance and the wisdom of
expanding it in its existing form.
      In this paper we have attempted to dispel the myth that medical
measures and the presence of medical services were primarily re­
sponsible for the modern decline in mortality. The question now
remains: if they were not primarily responsible for it, then how is it
to be explained? An adequate answer to this further question would
require a more substantial research effort than that reported here,
but is likely to be along the lines suggested by McKeown which were
referred to early in this paper. Hopefully, this paper will serve as a
catalyst for such research, incorporating adequate data and approp­
riate methods of analysis, in an effort to arrive at a more viable
alternative explanation.

References
Alderson, M. 1976. An Introduction to Epidemiology. London: Macmillan
    Press, pp. 7-27.
Barker, D.J.P., and Rose, G. 1976. Epidemiology in Medical Practice.
    London: Churchill Livingstone, p. 6.
Bolduan, C.F. 1930. How to Protect Children From Diphtheria. New York:
    N.Y.C. Health Department.
Dubos, R. 1959. Mirage of Health. New York: Harper and Row.
Dubos, R. 1965. Man Adapting. New Haven, Connecticut: Yale University
    Press.
Dubos, R. 1968. Man, Medicine and Environment. London: Pall Mall
    Press.
Dunn, H.L., and Shackley, W. 1945. Comparison of cause of death assign­
      ments by the 1929 and 1938 revisions of the International List: Deaths
      in the United States, 1940 Vital Statistics—Special Reports
      19:153-277, 1944, Washington, D.C.: U.S. Department of Commerce,
     Bureau of the Census.
Fuchs, V.R. 1974. Who Shall Live?. New York: Basic Books, p.54.
Griffith, T. 1967. Population Problems in the Age of Malthus. 2nd ed.
     London: Frank Cass.



                             22                                    Exhibit 417
                       Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 146 of 4

Contribution of Medical Measures to Mortality Decline                 All
Habakkuk, H.J. 1953. English Population in the Eighteenth Century.
      Economic History Review, 6.
Hill, A.B. 1971. Principles of Medical Statistics. 9th ed. London: Oxford
      University Press.
Hill, A.B. 1955. Snow—An Appreciation. Proceedings of the Royal
      Society of Medicine 48:1008-1012.
Illich, I. 1976. Medical Nemesis. New York: Pantheon Books.
Inman, W.H.W., and Adelstein, A.M. 1969. Rise and fall of asthma
      mortality in England and Wales, in relation to use of pressurized
      aerosols. Lancet 2: 278-285.
Kass, E.H. 1971. Infectious diseases and social change. The Journal of
      Infectious Diseases 123 (1): 110—114.
Krueger, D.E. 1966. New enumerators for old denominators—multiple
      causes of death. In Epidemiological Approaches to the Study of
      Cancer and Other Chronic Diseases, edited by W. Haenszel. National
      Cancer Printing Office, pp. 431-443.
Lee, W.W. 1931. Diphtheria Immunization in Philadelphia and New York
      City. Journal of Preventive Medicine (Baltimore) 5:211-220.
Lilienfeld, A.M. 1976. Foundations of Epidemiology. New York: Oxford
      University Press, pp. 51-111.
McKeown, T. 1976a. The Modern Rise of Population. London: Edward
      Arnold.
McKeown, T. 1976b. The Role of Medicine: Dream, Mirage or Nemesis.
      London: Nuffield Provincial Hospitals Trust.
McKeown, T.; Brown, R.G.; and Record R.G. 1972. An interpretation of
     the modern rise of population in Europe. Population Studies
     26:345-382.
McKeown, T., and Record R.G. 1955. Medical evidence related to English
     population changes in the eighteenth century. Population Studies 9:
      119-141.
McKeown, T., and Record. R.G. 1962. Reasons for the decline in mortality
     in England and Wales during the nineteenth century. Population
     Studies 16:94-122.
McKeown, T.; Record, R.G.; and Turner, R.D. 1975. An interpretation of
     the decline of mortality in England and Wales during the twentieth
      century, Population Studies 29:391-422.
McKinlay, J.B., and McKinlay, S.M . A refutation of the thesis that the
     health of the nation is improving. Forthcoming.
Magill, T.P. 1955. The immunologist and the evil spirits. Journal of Immu­
     nology 74:1-8.


                                           23                                Exhibit 417
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 147 of 4

428                              John B. McKinlay and Sonja M. McKinlav
M onyama, I.M.; Baum, W.S.; Haenszel, W.M.; and Mattison, B.F. 1958.
     Inquiry into diagnostic evidence supporting medical certifications of
     death. American Journal of Public Health 48:1376-1387.
Moriyama, I.M ., and Gustavus, S.O. 1972. Cohort Mortality and Survivor­
     ship: United States Death—Registration States, 1900-1968. National
     Center for Health Statistics, Series 3, No. 16. Washington, D.C.: U.S.
     Government Printing Office.
Pfizer, C. and Company. 1953. The Pneumonias, Management with Anti­
     biotic Therapy. Brooklyn.
Powles, J. 1973. On the limitations of modern medicine. Science, Medicine
     and Man. 1:2-3.
Reid, O.D., and Rose, G.A. 1964. Assessing the comparability of mortality
     statistics. British Medical Journal 2: 1437-1439.
Rutstein, D. 1967. The Coming Revolution in Medicine. Cambridge, Mas­
     sachusetts: MIT Press.
Shryock, H., et al. 1971. The Methods and Materials of Demography.
     Washington, D.C.: U.S. Government Printing Office.
The Times (London). 1977. The Doctors Dilemma: How to cure Society of
     a Life Style That Makes People Sick. Friday, January 21.
U.S. Department of Health, Education and Welfare. 1964. The Change in
     Mortality Trend in the United States. National Center for Health
     Statistics, Series 3, No. 1. Washington, D.C.: U.S. Government Prin­
     ting Office.
U.S. Bureau of the Census. 1906. Mortality Statistics 1900-1904. Washing­
     ton, D.C.: Government Printing Office.
Weinstein, L. 1974. Infectious Disease: Retrospect and Reminiscence, The
     Journal of Infectious Diseases. 129 (4):480-492.
Wilson G.S., and Miles A. A. 1946. In Topley and Wilson’s Principles of
     Bacteriology and Immunity. Baltimore: Williams and Wilkins.
Witte, J.J., and Axnick, N.W. 1975. The benefits from ten years of measles
     immunization in the United States. Public Health Reports 90 (3):
     205-207.

This paper reports part of a larger research project supported by a grant from the
Milbank Memorial Fund (to Boston University) and the Carnegie Foundation (to
the Radcliffe Institute). The authors would like to thank John Stoeckle, M.D.
(Massachusetts General Hospital) and Louis Weinstein, M.D. (Peter Bent Brigham
Hospital) for helpful discussions during earlier stages of the research.
Address reprint requests to: John B. McKinlay, Department of Sociology,
Boston University, 96 Cummington Street, Boston, MA 02215.



                                24                                        Exhibit 417
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 148 of 406




   EXHIBIT 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 149 of 406




 Review
 Measuring the Benefits of Mass Vaccination Programs
 in the United States
 Hector Magno 1 and Beatrice Golomb 2, *
  1    Independent Computer Scientist, Orange County, CA 92677, USA; hmagno@protonmail.com
  2    Department of Medicine, UC San Diego School of Medicine, La Jolla, CA 92093, USA
  *    Correspondence: bgolomb@health.ucsd.edu; Tel.: +858-558-4950
                                                                                                   !"#!$%&'(!
  Received: 26 August 2020; Accepted: 22 September 2020; Published: 29 September 2020              !"#$%&'


  Abstract: Since the late 1940s, mass vaccination programs in the USA have contributed to the
  significantly reduced morbidity and mortality of infectious diseases. To assist the evaluation of the
  benefits of mass vaccination programs, the number of individuals who would have su↵ered death
  or permanent disability in the USA in 2014, had mass vaccination never been implemented, was
  estimated for measles, mumps, rubella, tetanus, diphtheria, pertussis, polio, Haemophilus influenzae
  type b (Hib), hepatitis B, varicella, and human papillomavirus (HPV). The estimates accounted for
  mortality and morbidity trends observed for these infections prior to mass vaccination and the impact
  of advances in standard of living and health care. The estimates also considered populations with
  and without known factors leading to an elevated risk of permanent injury from infection. Mass
  vaccination prevented an estimated 20 million infections and 12,000 deaths and permanent disabilities
  in 2014, including 10,800 deaths and permanent disabilities in persons at elevated risk. Though 9000 of
  the estimated prevented deaths were from liver cirrhosis and cancer, mass vaccination programs have
  not, at this point, shown empirical impacts on the prevalence of those conditions. Future studies can
  refine these estimates, assess the impact of adjusting estimation assumptions, and consider additional
  risk factors that lead to heightened risk of permanent harm from infection.

  Keywords: vaccination; disease; mortality; disability; risk




 1. Introduction
      To measure the benefit of a mass vaccination program targeting an infectious disease, it is useful
 to assess what the risk of death or permanent injury would be from the disease in the absence of the
 mass vaccination program. There is an abundance of medical literature detailing the risks associated
 with infectious diseases; however, the information is scattered through dozens of sources that are
 often lengthy and consider only a narrow scope of the risks involved. For example, some sources
 describe the symptoms of a disease without specifying how many patients fully recover [1]; other
 sources describe the number of deaths from an infection without addressing permanent disability in
 survivors [2,3]. Moreover, some sources do not account for the pre-vaccine rates of decline in mortality
 for some infectious diseases [3–5]. We tried to address these challenges in our estimates.

 2. Materials and Methods
      We calculated rates of deaths and disabilities from infectious diseases, had mass vaccination
 never been implemented, using data principally from reports of the Centers for Disease Control and
 Prevention (CDC), complemented by reports from other federal entities such as the US Bureau of
 the Census and the US Public Health Service. We relied on data recorded in scientific journals (e.g.,
 The Journal of the American Medical Association, Pediatrics, The Journal of Infectious Diseases, The
 New England Journal of Medicine, and The Journal of Clinical Oncology) in cases when data from


 Vaccines 2020, 8, 561; doi:10.3390/vaccines8040561                           www.mdpi.com/journal/vaccines

                                                      1                                           Exhibit 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 150 of 406
 Vaccines 2020, 8, 561                                                                                 2 of 13



 government sources were unavailable or incomplete. For example, although the impact of risk factors
 for many diseases is considered in CDC data, there are instances when measurements of risk factor
 relationships to outcomes are not provided. Other examples of information that is not always available
 in government records include estimates of the number of unreported cases and of permanent disability
 from certain diseases. In addition, when US data for measurements were unavailable, we relied on
 data from other developed countries.
       Because we researched and gathered data for our estimates in 2016, when the latest available
 CDC mortality data were from 2014, we projected our estimates to 2014. When calculating the rates of
 deaths and disabilities corresponding to an infectious disease, we considered the trend in deaths and
 disabilities during a range of years just prior to the licensing of a vaccine or at the start of a nationwide
 mass vaccination program targeting the disease. This range of years is referred to as the “reference
 years.” The duration of each range was chosen by using the number of years between relative peaks of
 incidence of each disease.
       Though <100% of the population is vaccinated and vaccines are <100% e↵ective, mass vaccination
 programs have contributed to the significantly reduced morbidity and mortality of infectious diseases.
 There were fewer than two dozen deaths from diphtheria, tetanus, pertussis, polio, measles, mumps,
 rubella, Haemophilus influenzae type b (Hib), or varicella in 2014. Therefore, we counted all estimated
 cases projected to 2014 in the absence of mass vaccination as preventable.
       We employed certain assumptions in our estimates. For example, we presumed that each vaccine
 neither reduced nor enhanced vulnerability to the incidence or outcomes of diseases that were not
 targeted by the vaccine. Throughout our text, we strive to be explicit whenever an assumption
 was made.
       The rates of deaths or disabilities corresponding to various infectious diseases were computed
 using a denominator of 307 million individuals <80 years of age in 2014. We chose that age group
 because the life expectancy in 2014 was 79 years. In instances where age-specific counts of cases
 of infection were not available, case counts from the entire US population (319 million) were used.
 Moreover, we considered the broader population <80 years of age rather than the population of
 children, both because mass vaccination programs are intended to provide lifetime immunity to
 infection and because protecting against infection averts late complications of infection. For example,
 the polio mass vaccination program a↵ected not only permanent injury from polio in children but also
 permanent injury from post-polio syndrome in adults.
       To simplify and reduce the length of the report, we omitted analyses of certain mass vaccination
 programs that had marginal or unclear impacts on mortality. We excluded rotavirus and hepatitis A
 because each of those infections caused fewer than 100 annual pre-vaccine deaths [2,6]. We excluded
 influenza because its mass vaccination program has not made a clear impact on the trend of its
 pre-vaccine mortality rate [7–9]. Though there is an e↵ective vaccine targeting meningococcal disease,
 the trend in the mortality rate for that infection after the introduction of its mass vaccination program
 has resembled the pre-vaccine trend [10]. Consequently, we excluded meningococcal disease because
 the matching mortality rate trends suggested that fewer than 100 annual deaths were prevented.
 We excluded pneumococcal disease for a similar reason. The CDC’s estimated decline in pneumococcal
 disease mortality after the introduction of the mass vaccination program matched the rate of decline in
 mortality from all pneumonia, including pneumonia caused by pathogens that are not targeted by the
 vaccine. From 2000 to 2009, the CDC estimated that pneumococcal disease mortality declined from 2.3
 per 100,000 population to 1.6, a 30% decline [11,12]. During the same time period, the mortality rate of
 pneumonia from all causes declined from 22.6 to 16.6, a 27% decline [13]. The similar rates of decline
 suggested that the mass vaccination program prevented fewer than 100 deaths among individuals <80
 years of age.
       When accounting for risk factors leading to an elevated risk of permanent injury from an infection,
 we included only those factors that were observed in a high fraction of cases of permanent injury from
 the infection. To simplify the report, risk factors that were present in a small fraction of such cases




                                                      2                                             Exhibit 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 151 of 406
 Vaccines 2020, 8, 561                                                                               3 of 13



 were excluded if accounting for those factors resulted in a rate of permanent injury that lay within the
 95% confidence interval of the rate computed without those factors (i.e., did not make a statistically
 significant impact on the rate).

 3. Results
      It was estimated that 20 million infections and 12,000 deaths and permanent disabilities may
 have occurred in 2014 in the absence of mass vaccination, with 10,800 deaths and disabilities among
 individuals who have conditions or behaviors that would put them at higher risk of such outcomes
 and 1200 deaths and disabilities among persons without those conditions or behaviors. Tables 1 and 2
 show the aggregated results for the infectious diseases examined in this report.
      The following is a discussion of each disease. Recall that the “reference years” refer to the time
 period before the introduction of the corresponding mass vaccination program. Using data recorded
 during these years, we derived estimates of the expected number of deaths and permanent disabilities
 from each disease had mass vaccination not been introduced.

 3.1. Measles
       During the reference years of 1959–1962, before the introduction of mass vaccination, there were
 four million annual measles cases (equal in size to the birth cohort; Table S1A) that resulted in 402
 deaths [2] mostly among the population <10 years of age [14]. Because the birth cohorts in the 1960s
 and in 2014 were the same size and the number of susceptible children was also the same [15,16],
 we estimated that these values would remain unchanged in the absence of mass vaccination. We
 also estimated 106 additional cases of measles that resulted in residual neurologic damage from
 complications of measles including measles encephalitis and subacute sclerosing panencephalitis
 (Table S1B).
       Individuals with low levels of vitamin A are significantly more likely to su↵er death or permanent
 disability from measles [17,18]; 92% of the most severe measles cases have had low levels of vitamin A
 (Table S1C) [19]. Therefore, we calculated 467 (=92% of 508) measles deaths and permanent disabilities
 at elevated risk.
       Though the pre-vaccine measles mortality rate declined from 14.1 to 0.2 per 100,000 people
 (Figure S1), the measles fatalities recorded in the 1980s and 1990s suggested that the pre-vaccine decline
 may not have continued as rapidly in the absence of mass vaccination [17]. Consequently, we assumed
 that the measles mortality rate would have remained unchanged from the reference years.

 3.2. Mumps
      During the reference years of 1963–1966, before the introduction of mass vaccination, there were
 four million annual mumps cases (equal in size to the birth cohort; Table S2A) that resulted in 43
 deaths [2], mostly among the population <30 years of age [20]. Because the birth cohorts in the 1960s
 and in 2014 were the same size and the number of susceptible children was also the same [15,16], we
 estimated that these values would remain unchanged in the absence of mass vaccination. We also
 estimated 11 additional cases of mumps resulting in permanent impaired hearing and 7 additional
 cases of mumps resulting in permanent impaired fertility (Table S2B).




                                                    3                                             Exhibit 418
                                                                                                                                                                                                                                                                                     Exhibit 418
                                                                        Vaccines 2020, 8, 561                                                                                                                                                                              4 of 13
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 152 of 406




                                                                              Table 1. Estimated rates of death and permanent disability from various infectious diseases in the USA in the absence of mass vaccination among normal and high risk
                                                                              individuals <80 years of age, 2014.
                                                                                                                                                                                                             Rate: Deaths and
                                                                                                                                                                       Estimated Number of Cases of                                    Rate: Deaths and Disabilities Per
                                                                                                   Range of        Number of          Population in 100,000 s                                                 Disabilities Per
                                                                                                                                                                      Death and Permanent Disability                                          100,000 Population
                                                                              Infection         Reference Years      Cases                     (B)                                                           Number of Cases
                                                                                                                                                                                   (C)                                                         [C ÷ B] (95% C.I.)
                                                                                                   Used for        (Morbidity)                                                                                    [C ÷ A]
                                                                                                   Estimates          (A)            Normal             High             Normal              High                                         Normal                  High
                                                                                                                                                                                                                  All Risk
                                                                                                                                     Risk a             Risk a           Risk a              Risk a                                       Risk a                  Risk a
                                                                              Measles             1959–1962          4,000,000         2920              150                41                467                  0.01%            0.014 (0.010–0.018)     3.11 (2.83 to 3.40)
                                                                              Mumps               1963–1966          4,000,000         3070               0                 61                  0                  0.002%           0.020 (0.015–0.025)              0
                                                                              Rubella             1960–1968          4,000,000         3000               70                19                140                  0.004%           0.006 (0.003–0.009)      2.00 (1.67–2.33)
                                                                              Tetanus             1943–1945            1800            3070               0                113                  0                   6.3%            0.037 (0.029–0.043)              0
                                                                            Diphtheria            1879–1945             560            3070               0                 28                  0                    5%             0.009 (0.006–0.012)              0
                                                                              Pertussis           1943–1945          1,300,000         3070               0                123                  0                  0.009%           0.040 (0.033–0.047)              0
                                                                                Polio             1935–1954           72,500           2480              590               353                1149                  2.1%            0.142 (0.127–0.157)      1.95 (1.83–2.06)
                                                                                Hib               1980–1984            2800            1440             1630                66                208                   9.8%            0.046 (0.035–0.057)      0.13 (0.11–0.14)




                                                                                                                                                                                                                                                                                     4
                                                                            Hepatitis B           1988–1990          190,000           2610              460               106                3034                  1.7%            0.041 (0.033–0.048)      6.60 (6.36–6.83)
                                                                              Varicella           1991–1994          4,000,000         3070               0                101                  0                  0.003%           0.033 (0.026–0.039)              0
                                                                                HPV               2011–2014          2,800,000         1750             1320               198                5711                  0.2%            0.113 (0.097–0.129)      4.33 (4.22–4.44)
                                                                              a “High risk” refers to individuals with specified factors linked to an elevated risk of permanent injury from the infection. “Normal risk” refers to individuals without those specific known
                                                                              factors and also refers to individuals with risk factors that were not identified or were excluded in our analysis. High risk factors, by infection, include: measles—insufficient vitamin
                                                                              A; rubella—woman who had not contracted rubella before pregnancy; polio—absence of tonsils and not resting after the onset of significant symptoms; Haemophilus influenzae type b
                                                                              (Hib)—breastfed for <13 weeks; hepatitis B— infant of an infected mother, dwelling with an infected individual, sex with an infected partner, sex with multiple partners, men having sex
                                                                              with men, injection-drug use, and dwelling in a community with an unusually large group of infected individuals; and human papillomavirus (HPV)—smoking, women not screened
                                                                              every 3 years, and men with 6 oral sex partners in their lifetime.
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 153 of 406
 Vaccines 2020, 8, 561                                                                                    5 of 13



       Table 2. Age groups that comprised the greatest proportion of deaths and permanent disabilities from
       various infectious diseases in the USA in the absence of mass vaccination.

                                                                Proportion of Deaths and
                          Infection          Age Group
                                                                 Permanent Disabilities
                          Measles               <10                        91%
                          Mumps                 <30                        59%
                          Rubella             in utero                     88%
                          Tetanus               <20                        53%
                         Diphtheria              1–9                       78%
                          Pertussis              <1                        71%
                           Polio                <15                        54%
                            Hib                  <5                        99%
                         Hepatitis B              50                       79%
                          Varicella               20                       54%
                            HPV                   50                       86%


 3.3. Rubella (German Measles)
      During the reference years of 1960–1968, before the introduction of mass vaccination, there were
 four million annual rubella cases (equal in size to the birth cohort; Table S3A) that resulted in 19
 deaths [2]. CDC analyses of rubella have shown that permanent disability in rubella survivors was very
 rare [21]. However, mass vaccination was adopted because of congenital rubella syndrome (CRS) [21],
 which posed a threat to those infants whose mothers were infected by rubella during the first two
 trimesters of pregnancy. Therefore, we additionally considered the number of babies that contracted
 rubella in utero.
      Using the government tracking of cases of rubella and CRS, we estimated that during the nine
 reference years, there were 1484 cases of CRS or 165 cases annually (Table S3B). Of those cases, we
 calculated 140 (=85% of 165) that resulted in death or permanent disability [21].
      Because the birth cohorts in the 1960s and in 2014 were the same size and the number of susceptible
 children was also the same [15,16], we estimated that these values would remain unchanged in the
 absence of mass vaccination. Furthermore, most women in the 1960s contracted rubella before
 childbearing age [22], and the typical childbearing age of women in 2014 was greater than it was in the
 1960s. Therefore, the estimated 165 cases of CRS for 2014 may be an overestimation.

 3.4. Tetanus
      Using the government tracking of cases of tetanus, we calculated that, during the reference years
 of 1943–1945, before the introduction of mass vaccination, one case of tetanus occurred in every 180,000
 people (Table S4A). To estimate the number of tetanus cases for 2014 in the absence of mass vaccination,
 we multiplied the pre-vaccine incidence ratio of 1 in 180,000 by 20140 s population (319 million) to
 obtain 1800 cases of tetanus.
      CDC analyses of tetanus have shown that permanent disability in tetanus survivors was very
 rare [23]. As for deaths from tetanus, we used the most recent case fatality rates recorded among
 unvaccinated populations to account for significant improvements in health care and other factors
 influencing disease outcomes since the 1940s. From 2001 to 2008, we calculated a case fatality rate of
 6.3% among unvaccinated individuals <80 years of age (Table S4B). We multiplied the estimated 1800
 cases of tetanus for 2014 by the case fatality rate of 6.3% to obtain 113 fatal cases.




                                                         5                                             Exhibit 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 154 of 406
 Vaccines 2020, 8, 561                                                                                6 of 13



      The pre-vaccine decline in the tetanus mortality rate from 2.4 to 0.5 tetanus deaths per 100,000
 people (Figure S2) provided additional support for the projected decline in annual tetanus deaths from
 626 in the 1940s (Table S4A) to 113 in 2014.

 3.5. Diphtheria
      During the reference years of 1879–1945, before the introduction of the national mass vaccination
 program, there was an exponential decline in diphtheria morbidity and mortality (Figure S3) [24–26].
 This decline predated the introduction of antitoxin in the late 1890s, the introduction of toxin–antitoxin
 in the 1920s, and the gradual introduction of toxoid in the 1930s [27,28]. Furthermore, none of
 those events significantly altered the decline, suggesting that non-vaccine factors played important
 roles [27,28]. Laboratory testing revealed the protective e↵ects of vitamin C [29], iron [30], and vitamin
 B3 [31] against diphtheria toxin. Studies also revealed that crowding and low levels of hygiene were
 associated with high incidences of diphtheria [32].
      Because significant improvements in nutrition, sanitation, living conditions, and access to health
 care continued after the reference years, we estimated that the 65-year decline would have continued in
 the absence of the national mass vaccination program of the late 1940s, and we calculated 28 diphtheria
 deaths for 2014 (Table S5). Because the prevalence and severity of diphtheria risk factors required to
 put an individual at elevated risk have not been measured, we did not attempt to segregate cases at
 high risk from our results.
      CDC analyses of diphtheria have shown that permanent disability in diphtheria survivors was
 very rare [28]. Additionally, given a case fatality rate of 5% for diphtheria [28], we estimated 560
 (=28/5%) diphtheria cases for 2014.

 3.6. Pertussis (Whooping Cough)
       Using the government tracking of cases of pertussis during the reference years of 1943–1945,
 before the introduction of mass vaccination, we calculated 235,000 reported pertussis cases out of a
 total 1.3 million cases for 2014 in the absence of mass vaccination (Table S6A).
       CDC analyses of pertussis have shown that permanent disability in pertussis survivors was very
 rare [33]. As for deaths from pertussis, we used the most recent case fatality rates recorded among
 unvaccinated populations to account for significant improvements in health care and other factors
 influencing disease outcomes since the 1940s. From 2012 to 2014, we calculated a reported case fatality
 rate of 0.7% among unvaccinated infants <3 months of age (Table S6B). We estimated 4500 reported
 pertussis cases for 2014 in that age group (Table S6C) and multiplied by the reported case fatality rate
 of 0.7% to obtain 32 fatal cases. Because infants <3 months of age comprised 26% of all pertussis
 deaths during the reference years (Table S6D), we calculated 123 (=32/26%) pertussis deaths among
 individuals of all ages.
       The pre-vaccine decline in the pertussis mortality rate from 16.1 to 1.3 pertussis deaths per 100,000
 people (Figure S4) and the mortality rate of one in eight million recorded in Sweden in the absence of
 mass vaccination in the 1980s [34] provided additional support for the projected decline in annual
 pertussis deaths from 2300 in the 1940s (Table S6D) to 123 in 2014.

 3.7. Polio
      During the reference years of 1935–1954, before the introduction of mass vaccination, there were
 an estimated 7260 annual cases of paralytic poliomyelitis (Table S7A), of which 1136 resulted in death or
 permanent disability (Table S7B,C). Since 95% of all polio infections were unnoticed or asymptomatic,
 and less than 1% of cases were paralytic [35], we estimated at total of 36,000 (⇡5% of (7260/1%))
 noticeable annual cases of polio. To estimate the number of noticeable cases of polio for 2014 in the
 absence of mass vaccination, we multiplied the pre-vaccine incidence ratio of 1 in 4400 (⇡36,000/160
 million) by the 2014 population (319 million) to obtain 72,500 cases.




                                                     6                                             Exhibit 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 155 of 406
 Vaccines 2020, 8, 561                                                                                       7 of 13



      Individuals without tonsils or who do not rest after the onset of significant symptoms are more
 likely to su↵er permanent disability or death from paralytic poliomyelitis [36,37]. We calculated 1149
 permanent disabilities and deaths among individuals at elevated risk and 353 among individuals at
 normal risk for 2014 in the absence of mass vaccination (Table S7D–H).

 3.8. Hib (Haemophilus Influenzae Type b)
      During the reference years of 1980–1984, before the introduction of mass vaccination, most children
 acquired immunity to Hib by five years of age through asymptomatic infection. In this report, we only
 considered identifiable cases of Hib-invasive Hib cases [38].
      Using invasive H. influenzae data from the reference years and the government tracking of cases
 of invasive H. influenzae, we estimated an annual total of 3400 cases of invasive Hib for 1994–2000 in
 the absence of mass vaccination (Table S8A,B). Of those cases, we calculated 330 resulting in death or
 permanent disability from meningitis, bacteremia, or epiglottitis (Table S8C).
      Children who were breastfed exclusively for 13 weeks were 2.8 times less likely to contract
 invasive Hib (Table S8D). On this basis, we used our estimates of invasive Hib incidence and permanent
 injury for 1994–2000 to calculate estimates for 2014 in the absence of mass vaccination: 66 cases of
 permanent injury among children breastfed exclusively for 13 weeks and 208 cases of permanent
 injury among children breasted for <13 weeks (Table S8E,F).
      To estimate the number of all cases of invasive Hib for 2014, we divided the 274 cases of death
 and permanent disability by the percentage of Hib cases that resulted in such outcomes—9.8% (=[60%
 ⇥ (11% + 5%)] + [15% ⇥ 1%]; Table S8C)—to obtain 2800 cases.

 3.9. Hepatitis B
       Using the government tracking of cases of hepatitis B during the reference years of 1988–1990,
 before the introduction of mass vaccination, we calculated 190,000 cases for 2014 in the absence of mass
 vaccination (Table S9A), including 300 cases of fatal fulminant hepatitis—nearly all of which occurred
 in adults and adolescents (Table S9B).
       CDC analyses of hepatitis B have shown that permanent disability in hepatitis B survivors is very
 rare [39]. However, a portion of hepatitis B survivors can develop a chronic infection that can lead
 to fatal cirrhosis or liver cancer later in life, and 85% of those deaths occur in individuals <80 years
 of age [40]. Using government chronic hepatitis B data, we estimated 1100 infections in adults and
 adolescents and 1740 infections in children resulting in chronic infection that led to death before age 80
 for 2014 (Table S9C).
       Individuals at high risk of exposure are more likely to contract hepatitis B (Table 3). Of the
 estimated 1400 deaths among adults and adolescents for 2014 in the absence of mass vaccination (300
 from fulminant hepatitis + 1100 from chronic infection), we calculated 1300 deaths among individuals
 at elevated risk (Table S9D). Of the estimated 1740 deaths from infections in childhood, we calculated
 1734 among children at elevated risk (Table S9E). Combining these totals resulted in 3034 (=1300 +
 1734) hepatitis B-related deaths among individuals at elevated risk and 106 (=100 + 6) deaths among
 individuals at normal risk.

                             Table 3. Risk factors for elevated exposure to hepatitis B.

           Age Group                                              Risk Factors
                                 Being born to a chronically infected mother, living with a chronically infected
            Children             individual, and dwelling in a community that has a large number of infected
                                                                   individuals
                               Having multiple sex partners, men having sex with men, injection-drug use, and
    Adults and adolescents
                                  dwelling in a community that has a large number of infected individuals




                                                         7                                               Exhibit 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 156 of 406
 Vaccines 2020, 8, 561                                                                                       8 of 13



 3.10. Varicella (Chicken Pox)
       During the reference years of 1991–1994, before the introduction of mass vaccination, there were
 four million annual varicella cases (equal in size to the birth cohort; Table S10) that resulted in 101
 deaths [2], mostly among the population 20 years of age [41]. Because the birth cohorts in the 1990s
 and in 2014 were the same size and the number of susceptible adults was also the same [16,42], we
 estimated that this value would remain unchanged in the absence of mass vaccination.
       CDC analyses of varicella have shown that permanent disability in varicella survivors is very
 rare [43]. Though zoster (shingles) can occur later in life in individuals infected with varicella, death or
 permanent disability from zoster is also very rare [44]. Thus, we estimated no cases of varicella-related
 permanent disability for 2014.

 3.11. HPV (Human Papillomavirus)
       The CDC has estimated that there are 14 million annual cases of HPV of all types [45]. Of those 14
 million cases, 20% (2.8 million) are targeted by vaccines [46]. Most HPV infections are unnoticed or
 asymptomatic. When there are symptoms from an HPV infection, such as genital warts, they very
 rarely cause death or permanent disability [45]. However, a small proportion of individuals infected
 with HPV can become persistently infected, and this condition can lead to various kinds of cancers
 later in life [45,47]. The first HPV vaccine was licensed in 2006, and the vaccination program targeted
 teenagers. Since HPV-attributable cancers rarely a↵ect individuals <30 years of age, it will take at
 least another decade before it is possible for mass vaccination to have a measurable e↵ect on the
 incidence of those cancers. Here, we consider HPV-attributable cancer statistics during the reference
 years of 2011–2014.
       Table 4 contains a list of HPV-attributable cancers and factors that lead to an elevated risk of
 dying from them. Among women <80 years of age, we estimated 132 fatal HPV-attributable cancers
 occurring in women at normal risk and 5340 fatal cancers occurring in women at elevated risk (Table
 S11A). Among men <80 years of age, we estimated 66 fatal HPV-attributable cancers occurring in
 men at normal risk and 371 fatal cancers occurring in men at elevated risk (Table S11B). Combining
 these totals resulted in 198 (=132 + 66) HPV-related deaths among individuals at normal risk and 5711
 (=5340 + 371) deaths among individuals at elevated risk.

           Table 4. Types of HPV-attributable cancer and factors that elevate the risk of dying from them.

        Gender                 HPV-Attributable Cancers                             Risk Factors
                         Cervix, vagina, vulva, anus, rectum, and      No Pap or HPV screening every three
         Female
                                       oropharynx                              years and smoking
                                                                       Smoking and having six or more oral
          Male            Oropharynx, penis, anus, and rectum
                                                                            sex partners in a lifetime


 4. Discussion
       Based on population data for 2014, it was estimated that mass vaccination programs against
 measles, mumps, rubella, tetanus, diphtheria, pertussis, polio, Hib, hepatitis B, varicella, and HPV
 could prevent 20 million infections and 12,000 deaths and permanent disabilities annually.
       Individuals who have conditions or behaviors that would put them at higher risk of permanent
 injury from infectious diseases (e.g., insufficient vitamin A, absence of tonsils, breastfed <13 weeks,
 injection-drug use, and smoking) were found to comprise 90% (⇡10,800/12,000) of all the estimated
 cases of prevented death and permanent disability, with the remaining 1200 cases in persons at normal
 risk (or with risk factors excluded from this report). It is possible that the high risk conditions described
 in this report might expose individuals to permanent harm from other causes. More research in this
 arena would be useful.




                                                         8                                               Exhibit 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 157 of 406
 Vaccines 2020, 8, 561                                                                              9 of 13



       Pre-vaccine declines in mortality rates recorded for measles, tetanus, diphtheria, and pertussis
 were not unique to those infections. In the early 20th century, significant declines in mortality rates
 were recorded for numerous infectious diseases that were not targeted by mass vaccination programs,
 such as those for tuberculosis, syphilis, typhoid fever, and dysentery [48]. The human immune system
 is evidently remarkably efficient when coupled with treatments for severe cases of diseases, such as
 antibiotics and when not hampered by factors like poor nutrition, poor sanitation, or limited access to
 health care.
       Mass vaccination programs are best known for preventing deaths and permanent disabilities
 that occur a relatively short time after infection. However, 75% (⇡9000/12,000) of the estimated
 cases of death and permanent disability prevented in this report would be from conditions occurring
 much later in life—liver cirrhosis and cancer. Though hepatitis B and HPV are the causes of these
 conditions, the hepatitis B and HPV mass vaccination programs have not, at this point, shown empirical
 impacts on the prevalence of liver cirrhosis and cancer. In spite of the significant reduction in acute
 cases of hepatitis B, the prevalence of chronic hepatitis B has remained practically unchanged since
 1976 [49]. As for the HPV vaccine, although the prevention of HPV infections that are necessary for the
 potential development of cancer has been observed [45], cancer protection has not yet been empirically
 documented and uncertainties remain. Among these, a minimum protective antibody titer has not
 been determined [45], and the duration of antibody response has only been measured for eight-to-nine
 years [50]. Since most HPV-attributable cancers occur in the population >50 years of age, it may be
 that to most successfully prevent HPV-attributable cancer, either an HPV vaccine needs to provide
 lifetime immunity or booster doses need to be introduced into the mass vaccination program.
       This report had other limitations. The accuracy of our estimates depended on the quality of the
 available evidence concerning the risks and e↵ects of the diseases, which could have been imperfect.
 In many instances, we projected to 2014 from statistics recorded decades earlier. The accuracy of such
 projections could have been a↵ected by changes in the organisms targeted by vaccines, changes in
 host resilience, or changes in health care practices deviating from pre-vaccine trends, among other
 factors. In addition, inaccuracies can propagate from one estimate to another when an estimate is used
 to derive the other. For example, the case fatality rate of a disease is sometimes used to estimate the
 total number of cases of that disease based on its estimated number of fatalities. Another limitation
 was related to the potential aggregate impact of risk factors that were not considered in generating
 our estimates, either because they are (individually) less commonly implicated or are undiscovered
 or inadequately studied. The comprehensive consideration of such factors might shift more of the
 vaccine-averted deaths and disability to the high-risk category. The same limitations might apply to
 the long term e↵ects of some of the diseases. It is also possible that relevant information was missed in
 our literature review. We sought to convey the challenges surrounding some of the available data in
 the discussion of each disease and have tried to be explicit about assumptions made. We explained our
 choices in relation to the application of pre-vaccine trends and in gauging expected disease outcomes
 as a function of whether an individual is at higher risk. Furthermore, this study only estimated the
 number of deaths and permanent disabilities prevented by mass vaccination programs. It did not
 consider similar outcomes that may be caused by these programs.
       Despite these limitations, we believe this report employed the best processes among the available
 data and studies for estimating the numbers of deaths and permanent disabilities that would have
 occurred (here estimated for 2014) in the absence of mass vaccination programs. Though other studies
 have presented estimates of the benefits of mass vaccination programs, they have not accounted
 for disease risk factors, cases of nonfatal permanent disability, pre-vaccine trends in mortality,
 post-vaccine improvements in factors tied to disease outcomes resulting in improved case fatality rates
 in unvaccinated populations (such as improved nutrition, sanitation, hygiene, indoor temperature
 control, health care, and the treatment of disease), and adjustments of pre-vaccine estimates using data
 recorded after vaccine licensure [3–5]. Furthermore, some studies have not provided an explanation




                                                    9                                            Exhibit 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 158 of 406
 Vaccines 2020, 8, 561                                                                                       10 of 13



 for the data used as the basis of their estimates [4,5]. We have tried to rectify these omissions in the
 present report.

 5. Conclusions
      Despite the decline in mortality rates of infectious diseases recorded since the late 19th century,
 the data in this report indicate that mass vaccination programs may still have prevented 20 million
 infections and 12,000 deaths and permanent disabilities in 2014. In addition, mass vaccination programs
 have reduced the burden on health services, hospitals, intensive care, and the economy caused by
 the diseases they target. Put another way, measuring the number of deaths and cases of permanent
 disability prevented by mass vaccination programs is not the only way to measure the benefit of those
 programs, as those benefits can also be measured by other outcomes such as hospitalizations or the
 economic burden associated with a disease. However, those outcomes may be more greatly influenced
 by a range of factors beyond the impact of the vaccine and the disease, such as shifts in approaches to
 and costs of hospitalization over time. Nonetheless, because such outcomes are generally a function of
 the morbidity and mortality of the disease, the data in this report might also be useful in generating
 estimates for those outcomes.
      We believe this report provides a useful reference for the e↵ect of mass vaccination programs on
 the most serious complications of the diseases they target. Future studies can seek to further refine
 these estimates, use these estimates in risk-benefit analyses, and assess how adjusting assumptions
 influences e↵ect estimates.

 Supplementary Materials: The following are available online at http://www.mdpi.com/2076-393X/8/4/561/s1:
 Table S1: Basis for figures concerning measles; A. Number of measles cases, 1959–1962; B. Estimated number of
 permanent disabilities from measles for 2014 in the absence of mass vaccination; and C. Percentage of severe
 measles cases that have low levels of vitamin A. Figure S1: Decline in measles mortality, 1900–1960. Table S2: Basis
 for figures concerning mumps; A. Number of mumps cases, 1963–1966; and B. Estimated number of permanent
 disabilities from mumps for 2014 in the absence of mass vaccination. Table S3: Basis for figures concerning rubella;
 A. Number of rubella cases, 1960–1968; and B. Estimated number of cases of CRS, 1960–1968. Table S4: Basis
 for figures concerning tetanus; A. Estimated incidence of tetanus, 1943–1945; and B. Tetanus case fatality rate
 among unvaccinated individuals <80 years of age, 2000–2008. Figure S2: Decline in tetanus mortality, 1900–1945.
 Table S5: Basis for figures concerning diphtheria. Figure S3: Decline in diphtheria mortality, 1879–1945. Table S6:
 Basis for figures concerning pertussis; A. Estimated number of cases of pertussis for 2014 in the absence of mass
 vaccination; B. Pertussis reported case fatality rate among unvaccinated infants <3 months of age, 2012–2014;
 C. Estimated number of cases of pertussis among infants <3 months of age for 2014 in the absence of mass
 vaccination; and D. Number of pertussis deaths and percentage that occurred among infants <3 months of age,
 1943–1945. Figure S4: Decline in pertussis mortality, 1900–1945. Table S7: Basis for figures concerning polio; A.
 Estimated number of cases of paralytic poliomyelitis, 1935–1954; B. Estimated number of poliomyelitis cases
 resulting in permanent disability or death, 1935–1954; C. Estimated case fatality rate of paralytic poliomyelitis,
 1935–1954; D. Estimated number of poliomyelitis cases resulting in death or permanent disability for 2014 in the
 absence of mass vaccination; E. Estimated risk of permanent disability or death from poliomyelitis in children
 <10 years of age based on tonsillectomy and rest status, 1935–1954; F. Estimated risk of permanent disability or
 death from poliomyelitis in individuals 10–39 years of age based on tonsillectomy and rest status, 1935–1954; G.
 Percentage of population that had no tonsils, 1935–1954; and H. Percentage of poliomyelitis cases that rested
 after significant onset of symptoms by type of paralysis and severity, 1935–1954. Table S8: Basis for figures
 concerning Haemophilus influenzae type b, A. Estimated number of cases of invasive Hib in the absence of mass
 vaccination, 1994–2000; B. Invasive H. influenzae tracking in children <5 years of age, 1994–2000; C. Estimated
 number of cases of invasive Hib resulting in death or permanent disability in the absence of mass vaccination,
 1994–2000; D. Protective e↵ect of breastfeeding against invasive Hib measured in 1997 Swedish study of children
 <6 years of age; E. Estimated number of cases of invasive Hib resulting in death or permanent disability for 2014
 in the absence of mass vaccination based on breastfeeding status; and F. Estimated risk of invasive Hib based
 on breastfeeding status in the absence of mass vaccination, 1994–2000. Table S9: Basis for figures concerning
 hepatitis B; A. Estimated number of cases of hepatitis B for 2014 in the absence of mass vaccination; B. Estimated
 number of cases of fatal fulminant hepatitis B for 2014 in the absence of mass vaccination; C. Estimated number of
 hepatitis B cases leading to death from chronic infection before age 80 for 2014 in the absence of mass vaccination
 among various age groups; D. Estimated number of hepatitis B cases leading to death before age 80 for 2014 in the
 absence of mass vaccination among adults and adolescents at high risk of exposure; and E. Estimated number of
 hepatitis B cases leading to death before age 80 for 2014 in the absence of mass vaccination among children at high
 risk of exposure. Table S10: Basis for figures concerning varicella. Table S11: Basis for figures concerning human
 papillomavirus; A. Estimated number of HPV cases leading to death before age 80 for 2014 among women; and B.
 Estimated number of HPV cases leading to death before age 80 for 2014 among men.




                                                        10                                                 Exhibit 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 159 of 406
 Vaccines 2020, 8, 561                                                                                             11 of 13



 Author Contributions: Conceptualization, H.M.; methodology, H.M.; validation, B.G.; formal analysis, H.M.;
 investigation, H.M. and B.G.; data curation, H.M.; writing—original draft preparation, H.M.; writing—review and
 editing, B.G.; supervision, B.G.; project administration, H.M. and B.G. All authors have read and agreed to the
 published version of the manuscript.
 Funding: This research received no external funding.
 Conflicts of Interest: The authors declare no conflict of interest.

 References
 1.    Centers for Disease Control and Prevention. Available online: https://www.cdc.gov/vaccines/hcp/vis/current-
       vis.html (accessed on 10 December 2016).
 2.    Centers for Disease Control and Prevention. Reported Cases and Deaths from Vaccine Preventable Diseases,
       United States, 1950–2013. In Epidemiology and Prevention of Vaccine-Preventable Diseases, 13th ed.; Hamborsky, J.,
       Kroger, A., Wolfe, S., Eds.; Public Health Foundation: Washington, DC, USA, 2015; pp. E1–E6.
 3.    Roush, S.W.; Murphy, T.V. Historical comparisons of morbidity and mortality for vaccine-preventable
       diseases in the United States. J. Am. Med. Assoc. 2007, 298, 2155–2163. [CrossRef] [PubMed]
 4.    Centers for Disease Control and Prevention. Benefits from Immunization During the Vaccines for Children
       Program Era—United States, 1994–2013. Morb. Mortal. Wkly. Rep. 2014, 63, 352–355.
 5.    Zhou, F.; Shefer, A.; Wenger, J.; Messonnier, M.; Wang, L.Y.; Lopez, A.; Moore, M.; Murphy, T.V.; Cortese, M.;
       Rodewald, L. Economic Evaluation of the Routine Childhood Immunization Program in the United States,
       2009. Pediatrics 2014, 133, 577–585. [CrossRef] [PubMed]
 6.    Centers for Disease Control and Prevention. Rotavirus. In Epidemiology and Prevention of Vaccine-Preventable
       Diseases, 13th ed.; Hamborsky, J., Kroger, A., Wolfe, S., Eds.; Public Health Foundation: Washington, DC,
       USA, 2015; pp. 311–324.
 7.    Simonsen, L.; Reichert, T.A.; Viboud, C.; Blackwelder, W.C.; Taylor, R.J.; Miller, M.A. Impact of influenza
       vaccination on seasonal mortality in the US elderly population. Arch. Intern Med. 2005, 165, 265–272.
       [PubMed]
 8.    Demicheli, V.; Je↵erson, T.; Al-Ansary, L.A.; Ferroni, E.; Rivetti, A.; Di Pietrantonj, C. Vaccines for preventing
       influenza in healthy adults (Review). Cochrane Database Syst. Rev. 2014, 3, 1–2.
 9.    Je↵erson, T. Influenza vaccination: Policy versus evidence. BMJ 2006, 333, 912–915. [CrossRef] [PubMed]
 10.   Centers for Disease Control and Prevention. Meningococcal Disease. In Epidemiology and Prevention of
       Vaccine-Preventable Diseases, 13th ed.; Hamborsky, J., Kroger, A., Wolfe, S., Eds.; Public Health Foundation:
       Washington, DC, USA, 2015; pp. 231–246.
 11.   Centers for Disease Control and Prevention. Active Bacterial Core Surveillance (ABCs) Report. Emerging
       Infections Program Network. Streptococcus pneumoniae. 2000. Available online: https://www.cdc.gov/abcs/
       reports-findings/survreports/spneu00.pdf (accessed on 22 January 2020).
 12.   Centers for Disease Control and Prevention. Active Bacterial Core Surveillance (ABCs) Report. Emerging
       Infections Program Network. Streptococcus pneumoniae. 2009. Available online: https://www.cdc.gov/abcs/
       reports-findings/survreports/spneu09.pdf (accessed on 22 January 2020).
 13.   Centers for Disease Control and Prevention. Wonder Database Search Query for Deaths from Pneumonia
       2000–2009. Available online: https://wonder.cdc.gov/ucd-icd10.html (accessed on 22 January 2020).
 14.   United States Department of Health, Education, and Welfare. Table 1–23—Deaths from 258 Selected Causes, by
       5-Year Age Groups, Race, and Sex: United States, 1962. Vital Statistics of the United States 1962 Volume 2—Mortality
       Part, A; United States Government Printing Office: Washington, DC, USA, 1964; pp. 1-86–1-187.
 15.   Infoplease Online Encyclopedia. Available online: https://www.infoplease.com/us/births/live-births-and-
       birth-rates-year (accessed on 21 November 2016).
 16.   Hamilton, B.E.; Martin, J.A.; Osterman, M.J.K.; Curtin, S.C.; Mathews, T.J. Births: Final Data for 2014. National
       Vital Statistics Reports; National Center for Health Statistics: Hyattsville, MD, USA, 2015; Volume 64.
 17.   Centers for Disease Control and Prevention. Measles. In Epidemiology and Prevention of Vaccine-Preventable
       Diseases, 13th ed.; Hamborsky, J., Kroger, A., Wolfe, S., Eds.; Public Health Foundation: Washington, DC,
       USA, 2015; pp. 209–230.
 18.   Perry, R.T.; Halsey, N.A. The clinical significance of measles: A review. J. Infect. Dis. 2004, 189, S4–S16.
       [PubMed]




                                                           11                                                   Exhibit 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 160 of 406
 Vaccines 2020, 8, 561                                                                                               12 of 13



 19.   Hussey, G.D.; Klein, M. A randomized, controlled trial of vitamin A in children with severe measles. N. Engl.
       J. Med. 1990, 323, 160–164. [CrossRef] [PubMed]
 20.   Center for Disease Control. Mumps Surveillance, January 1972–June 1974; CDC: Atlanta, GA, USA, 1974.
 21.   Centers for Disease Control and Prevention. Rubella. In Epidemiology and Prevention of Vaccine-Preventable
       Diseases, 13th ed.; Hamborsky, J., Kroger, A., Wolfe, S., Eds.; Public Health Foundation: Washington, DC,
       USA, 2015; pp. 325–340.
 22.   National Communicable Disease Center. Rubella Surveillance, June 1969; National Communicable Disease
       Center: Atlanta, GA, USA, 1969; pp. 1–14.
 23.   Centers for Disease Control and Prevention. Tetanus. In Epidemiology and Prevention of Vaccine-Preventable
       Diseases, 13th ed.; Hamborsky, J., Kroger, A., Wolfe, S., Eds.; Public Health Foundation: Washington, DC,
       USA, 2015; pp. 341–352.
 24.   Schuman, L.M.; Doull, L.A. Diphtheria Infection and Morbidity in Cleveland, 1937–1939. Am. J. Public Health
       1940, 30, 16–24. [CrossRef]
 25.   United States Department of Health, Education, and Welfare. Figure 18—Death Rates for Diphtheria:
       Death-Registration States, 1900-32, and United States, 1933-60. Vital Statistics Rates in the United States 1940–1960;
       U.S. Government Printing Office: Washington, DC, USA, 1968; p. 84.
 26.   United States Bureau of the Census. Vital Statistics and Health and Medical Care. In Historical Statistics
       of the United States, Colonial Times to 1970; Bicentennial Edition, Part 1; U.S. Government Printing Office:
       Washington, DC, USA, 1975; pp. 44–86.
 27.   Lee, W.W. The Factor of Chance in Diphtheria Mortality. Am. J. Public Health Nation’s Health 1929, 19, 855–862.
       [CrossRef] [PubMed]
 28.   Centers for Disease Control and Prevention. Diphtheria. In Epidemiology and Prevention of Vaccine-Preventable
       Diseases, 13th ed.; Hamborsky, J., Kroger, A., Wolfe, S., Eds.; Public Health Foundation: Washington, DC,
       USA, 2015; pp. 107–118.
 29.   Clark, C.; Smith, T. The E↵ects of Ascorbic Acid on Diphtheria Toxin and Intoxicated HeLa Cells. J. Nutr. Sci.
       Vitaminol. 1976, 22, 313–319. [CrossRef] [PubMed]
 30.   Schmitt, M.; Holmes, R. Iron-Dependent Regulation of Diphtheria Toxin and Siderophore Expression by the
       Cloned Corynebacterium diphtheriae Repressor Gene dtxR in C. diphtheriae C7 Strains. Infect. Immun. 1991, 59,
       1899–1904. [CrossRef] [PubMed]
 31.   Collier, R. Diphtheria Toxin: Mode of Action and Structure. Bacteriol. Rev. 1975, 39, 54–85. [CrossRef]
       [PubMed]
 32.   Vitek, C.; Wharton, M. Diphtheria in the Former Soviet Union: Reemergence of a Pandemic Disease. Emerg.
       Infect. Dis. 1998, 4, 539–550. [CrossRef] [PubMed]
 33.   Centers for Disease Control and Prevention. Pertussis. In Epidemiology and Prevention of Vaccine-Preventable
       Diseases, 13th ed.; Hamborsky, J., Kroger, A., Wolfe, S., Eds.; Public Health Foundation: Washington, DC,
       USA, 2015; pp. 261–278.
 34.   Romanus, V.; Jonsell, R.; Bergquist, S. Pertussis in Sweden after the cessation of general immunization in
       1979. Pediatric Infect. Dis. J. 1987, 6, 364–371. [CrossRef] [PubMed]
 35.   Centers for Disease Control and Prevention. Poliomyelitis. In Epidemiology and Prevention of Vaccine-Preventable
       Diseases, 11th ed.; Atkinson, W., Wolfe, S., Hamborsky, J., McIntyre, L., Eds.; Public Health Foundation:
       Washington, DC, USA, 2009; pp. 231–244.
 36.   Anderson, G.W.; Rondeau, J.L. Absence of Tonsils as a Factor in the Development of Bulbar Poliomyelitis. J.
       Am. Med Assoc. 1954, 155, 1123–1130. [CrossRef] [PubMed]
 37.   Horstmann, D.M. Acute poliomyelitis: Relation of physical activity at the time of onset to the course of the
       disease. J. Am. Med Assoc. 1950, 142, 236–241. [CrossRef] [PubMed]
 38.   Centers for Disease Control and Prevention. Haemophilus Influenzae Type b. In Epidemiology and Prevention
       of Vaccine-Preventable Diseases, 13th ed.; Hamborsky, J., Kroger, A., Wolfe, S., Eds.; Public Health Foundation:
       Washington, DC, USA, 2015; pp. 119–134.
 39.   Centers for Disease Control and Prevention. Hepatitis B. In Epidemiology and Prevention of Vaccine-Preventable
       Diseases, 13th ed.; Hamborsky, J., Kroger, A., Wolfe, S., Eds.; Public Health Foundation: Washington, DC,
       USA, 2015; pp. 149–174.




                                                           12                                                     Exhibit 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 161 of 406
 Vaccines 2020, 8, 561                                                                                        13 of 13



 40.   Centers for Disease Control and Prevention. Wonder Database Search Query for Deaths from Cirrhosis and
       Liver Cancer 2010–2014. Available online: https://wonder.cdc.gov/ucd-icd10.html. (accessed on 29 October
       2016).
 41.   Meyer, P.A.; Seward, J.F.; Jumaan, A.O.; Wharton, M. Varicella mortality: Trends before vaccine licensure in
       the United States, 1970–1994. J. Infect. Dis. 2000, 182, 383–390. [CrossRef] [PubMed]
 42.   Centers for Disease Control and Prevention. Wonder Database Search Query for Population Aged <1 Year,
       1991–1994. Available online: https://wonder.cdc.gov/Bridged-Race-v2015.HTML (accessed on 29 October
       2016).
 43.   Centers for Disease Control and Prevention. Varicella. In Epidemiology and Prevention of Vaccine-Preventable
       Diseases, 13th ed.; Hamborsky, J., Kroger, A., Wolfe, S., Eds.; Public Health Foundation: Washington, DC,
       USA, 2015; pp. 353–376.
 44.   Centers for Disease Control and Prevention. Vaccine Information Statement: Live Zoster (Shingles) Vaccine
       ZVL What You Need Know 2018. Available online: https://www.cdc.gov/vaccines/hcp/vis/vis-statements/
       shingles.pdf (accessed on 7 August 2018).
 45.   Centers for Disease Control and Prevention. Human Papillomavirus. In Epidemiology and Prevention of
       Vaccine-Preventable Diseases, 13th ed.; Hamborsky, J., Kroger, A., Wolfe, S., Eds.; Public Health Foundation:
       Washington, DC, USA, 2015; pp. 175–186.
 46.   Dunne, E.F.; Unger, E.R.; Sternberg, M.; McQuillan, G.; Swan, D.C.; Patel, S.S.; Markowitz, L.E. Prevalence of
       HPV infection among females in the United States. JAMA 2007, 297, 813–819. [CrossRef] [PubMed]
 47.   Centers for Disease Control and Prevention. How Many Cancers Are Linked with HPV Each Year? Available
       online: https://www.cdc.gov/cancer/hpv/statistics/cases.htm. (accessed on 12 April 2017).
 48.   United States Department of Health, Education, and Welfare. Death Rates for Detailed Causes: Death-Registration
       States, 1900–1932, and United States, 1933–1960. Vital Statistics Rates in the United States 1940–1960; U.S.
       Government Printing Office: Washington, DC, USA, 1968; pp. 559–603.
 49.   Centers for Disease Control and Prevention. CDC Guidance for Evaluating Health-Care Personnel for
       Hepatitis B Virus Protection and for Administering Postexposure Management. Morb. Mortal. Wkly. Rep.
       2013, 62, 1–19.
 50.   National Cancer Institute. Available online: https://www.cancer.gov/about-cancer/causes-prevention/risk/
       infectious-agents/hpv-vaccine-fact-sheet (accessed on 26 May 2017).

                         © 2020 by the authors. Licensee MDPI, Basel, Switzerland. This article is an open access
                         article distributed under the terms and conditions of the Creative Commons Attribution
                         (CC BY) license (http://creativecommons.org/licenses/by/4.0/).




                                                        13                                                  Exhibit 418
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 162 of 406




   EXHIBIT 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 163 of 406


  [Billing Code 3290-F8]

  OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE

  Docket No. USTR-2018-0005

  Notice of Determination and Request for Public Comment Concerning Proposed

  Determination of Action Pursuant to Section 301: China’s Acts, Policies, and

  Practices Related to Technology Transfer, Intellectual Property, and Innovation

  AGENCY: Office of the United States Trade Representative

  ACTION: Notice of determination, request for comments, and notice of public hearing

  ________________________________________________________________________

  SUMMARY: The U.S. Trade Representative (Trade Representative) has determined that

  the acts, policies, and practices of the Government of China related to technology

  transfer, intellectual property, and innovation covered in the investigation are

  unreasonable or discriminatory and burden or restrict U.S. commerce. The Office of the

  U.S. Trade Representative (USTR) is seeking public comment and will hold a public

  hearing regarding a proposed determination on appropriate action in response to these

  acts, policies, and practices. The Trade Representative proposes an additional duty of 25

  percent on a list of products from China. The list of products, defined by 8-digit

  subheadings of the Harmonized Tariff Schedule of the United States (HTSUS), is set out

  in the Annex to this Notice.



  DATES: To be assured of consideration, you must submit comments and responses in

  accordance with the following schedule:




                                               1

                                           1                                         Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 164 of 406


  April 23, 2018: Due date for filing requests to appear and a summary of expected

  testimony at the public hearing and for filing pre-hearing submissions.

  May 11, 2018: Due date for submission of written comments.

  May 15, 2018: The Section 301 Committee will convene a public hearing in the main

  hearing room of the U.S. International Trade Commission, 500 E Street SW Washington

  DC 20436 beginning at 10:00 am.

  May 22, 2018: Due date for submission of post-hearing rebuttal comments.



  ADDRESSES: USTR strongly prefers electronic submissions made through the Federal

  eRulemaking Portal: http://www.regulations.gov. Follow the instructions for submitting

  comments in sections F and G below. The docket number is USTR-2018-0005. For

  alternatives to on-line submissions, please contact Sandy McKinzy at (202) 395-9483.



  FOR FURTHER INFORMATION CONTACT: For questions about the ongoing

  investigation or proposed action, contact Arthur Tsao, Assistant General Counsel, at

  (202) 395-5725. For questions on customs classification of products identified in the

  Annex to this Notice, contact Evan Conceicao at Evan.M.Conceicao@cbp.dhs.gov.



  SUPPLEMENTARY INFORMATION:

  A. Proceedings in the Investigation

         On August 14, 2017, the President issued a Memorandum (82 FR 39007)

  instructing the Trade Representative to determine whether to investigate under section

  301 of the Trade Act of 1974 (Trade Act) (19 U.S.C. 2411), laws, policies, practices, or



                                              2

                                          2                                     Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 165 of 406


  actions of the Government of China that may be unreasonable or discriminatory and that

  may be harming American intellectual property rights, innovation, or technology

  development.

         On August 18, 2017, after consultation with the appropriate advisory committees

  and the inter-agency Section 301 Committee, USTR initiated an investigation into certain

  acts, policies, and practices of the Government of China related to technology transfer,

  intellectual property, and innovation. The notice of initiation (82 FR 40213) solicited

  written comments on, inter alia, four categories of acts, policies and practices of the

  Government of China:

     1. The Chinese government reportedly uses a variety of tools, including opaque and

     discretionary administrative approval processes, joint venture requirements, foreign

     equity limitations, procurements, and other mechanisms to regulate or intervene in

     U.S. companies' operations in China, in order to require or pressure the transfer of

     technologies and intellectual property to Chinese companies. Moreover, many U.S.

     companies report facing vague and unwritten rules, as well as local rules that diverge

     from national ones, which are applied in a selective and non-transparent manner by

     Chinese government officials to pressure technology transfer.

     2. The Chinese government's acts, policies and practices reportedly deprive U.S.

     companies of the ability to set market-based terms in licensing and other technology-

     related negotiations with Chinese companies and undermine U.S. companies' control

     over their technology in China. For example, the Regulations on Technology Import

     and Export Administration mandate particular terms for indemnities and ownership of




                                               3

                                           3                                      Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 166 of 406


     technology improvements for imported technology, and other measures also impose

     non-market terms in licensing and technology contracts.

     3. The Chinese government reportedly directs and/or unfairly facilitates the

     systematic investment in, and/or acquisition of, U.S. companies and assets by Chinese

     companies to obtain cutting-edge technologies and intellectual property and generate

     large-scale technology transfer in industries deemed important by Chinese

     government industrial plans.

     4. The investigation will consider whether the Chinese government is conducting or

     supporting unauthorized intrusions into U.S. commercial computer networks or

     cyber-enabled theft of intellectual property, trade secrets, or confidential business

     information, and whether this conduct harms U.S. companies or provides competitive

     advantages to Chinese companies or commercial sectors.

  Interested persons filed approximately 70 written submissions. In addition, USTR and the

  Section 301 Committee convened a public hearing on October 10, 2017, during which

  witnesses provided testimony and responded to questions. The public submissions and a

  transcript of the hearing are available on www.regulations.gov in docket number USTR-

  2017-0016.

     Based on information obtained during the investigation, including the public

  submissions and the public hearing, USTR and the Section 301 Committee have prepared

  a comprehensive report on the acts, policies, and practices under investigation. USTR

  posted the report on its website on March 22, 2018:

  https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. The report supports




                                               4

                                          4                                       Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 167 of 406


  findings that each of the four categories of acts, policies, and practices are unreasonable

  or discriminatory and burden or restrict U.S. commerce.



  B. Determination on Acts, Policies, and Practices Under Investigation

     Based on the information obtained during the investigation and the advice of the

  Section 301 Committee, and as reflected in the publicly-available report on the findings

  in the investigation, the Trade Representative has made the following determination

  under sections 301(b) and 304(a) of the Trade Act (19 U.S.C. 2411(b) and 2414(a)): the

  acts, policies, and practices covered in the investigation are unreasonable or

  discriminatory and burden or restrict U.S. commerce, and are thus actionable under

  section 301(b) of the Trade Act. In particular:

  1. China uses foreign ownership restrictions, such as joint venture requirements and

     foreign equity limitations, and various administrative review and licensing processes,

     to require or pressure technology transfer from U.S. companies.

  2. China’s regime of technology regulations forces U.S. companies seeking to license

     technologies to Chinese entities to do so on non-market-based terms that favor

     Chinese recipients.

  3. China directs and unfairly facilitates the systematic investment in, and acquisition of,

     U.S. companies and assets by Chinese companies to obtain cutting-edge technologies

     and intellectual property and generate the transfer of technology to Chinese

     companies.




                                               5

                                           5                                       Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 168 of 406


  4. China conducts and supports unauthorized intrusions into, and theft from, the

     computer networks of U.S. companies to access their sensitive commercial

     information and trade secrets.



  C. Proposed Determination on Appropriate Action

      Upon determining that the acts, policies, and practices under investigation are

  actionable, section 301(b) provides that the Trade Representative shall take all

  appropriate and feasible action authorized under section 301(c), subject to the specific

  direction, if any, of the President regarding such action, and all other appropriate and

  feasible action within the power of the President that the President may direct the Trade

  Representative to take under section 301(b), to obtain the elimination of that act, policy,

  or practice. In a Memorandum dated March 22, 2018 (83 FR 13099), the President

  directed the Trade Representative as follows:

     Section 1. Tariffs. (a) The Trade Representative should take all appropriate action

     under section 301 of the Act (19 U.S.C. 2411) to address the acts, policies, and

     practices of China that are unreasonable or discriminatory and that burden or restrict

     U.S. commerce. The Trade Representative shall consider whether such action should

     include increased tariffs on goods from China.

     (b) To advance the purposes of subsection (a) of this section, the Trade Representative

     shall publish a proposed list of products and any intended tariff increases within 15

     days of the date of this memorandum. After a period of notice and comment in

     accordance with section 304(b) of the Act (19 U.S.C. 2414(b)), and after consultation

     with appropriate agencies and committees, the Trade Representative shall, as



                                               6

                                           6                                      Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 169 of 406


     appropriate and consistent with law, publish a final list of products and tariff increases,

     if any, and implement any such tariffs.

  Pursuant to sections 301(b) and (c) and the March 22nd Memorandum from the President,

  the Trade Representative proposes that appropriate action would include increased tariffs

  on certain goods of Chinese origin. In particular, the proposed action is an additional duty

  of 25 percent on a list of products of Chinese origin identified in the Annex to this

  Notice. For example, if a good of Chinese origin is currently subject to a zero ad valorem

  rate of duty, the product would be subject to a 25 percent ad valorem rate of duty; if a

  good of Chinese origin were currently subject to a 10 percent ad valorem rate of duty, the

  product would be subject to a 35 percent ad valorem rate of duty; and so on.

          To ensure the effectiveness of the action, any merchandise subject to the

  increased tariffs admitted into a U.S. foreign trade zone on or after the effective date of

  the increased tariffs would have to be admitted as “privileged foreign status” as defined

  in 19 CFR 146.41, and would be subject upon entry for consumption to the additional

  duty.

          The list of products covered by the proposed action was developed using the

  following methodology:

  Trade analysts from several U.S. Government agencies identified products that benefit

  from Chinese industrial policies, including Made in China 2025. The list was refined by

  removing specific products identified by analysts as likely to cause disruptions to the

  U.S. economy, and tariff lines that are subject to legal or administrative constraints. The

  remaining products were ranked according to the likely impact on U.S. consumers, based

  on available trade data involving alternative country sources for each product. The



                                                7

                                            7                                      Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 170 of 406


  proposed list was then compiled by selecting products from the ranked list with lowest

  consumer impact.

          The value of the list is approximately $50 billion in terms of estimated annual

  trade value for calendar year 2018. This level is appropriate both in light of the estimated

  harm to the U.S. economy, and to obtain elimination of China’s harmful acts, policies,

  and practices.



  D. WTO Dispute on Certain Discriminatory Technology Regulations

       As noted above, the second category of acts, policies, and practices under

  investigation involve certain discriminatory technology regulations. The Presidential

  Memorandum provides the following regarding the Trade Representative’s findings on

  this issue:

     Section 2. WTO Dispute Settlement. (a) The Trade Representative shall, as appropriate

     and consistent with law, pursue dispute settlement in the World Trade Organization

     (WTO) to address China’s discriminatory licensing practices. Where appropriate and

     consistent with law, the Trade Representative should pursue this action in cooperation

     with other WTO members to address China’s unfair trade practices.

     (b) Within 60 days of the date of this memorandum, the Trade Representative shall

     report to me his progress under subsection (a) of this section.

  The Trade Representative has decided that certain acts, policies, and practices of China

  considered in the investigation may be appropriately addressed through recourse to WTO

  dispute settlement. Accordingly, on March 23, 2018, the Trade Representative initiated a

  WTO dispute by requesting consultations with the Government of China regarding



                                               8

                                           8                                      Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 171 of 406


  certain specific aspects of China’s technology regulations considered in the investigation.

  You can find documents related to this dispute on the dispute settlement section of the

  WTO website under DS542: China — Certain Measures Concerning the Protection of

  Intellectual Property Rights. Because the Trade Representative intends to address these

  issues through recourse to WTO dispute settlement, the proposed tariff action does not

  relate to or take into account harm caused by these acts, policies, and practices.



  E. Request for Public Comments

      In accordance with section 304(b) of the Trade Act (19 U.S.C. 2414(b)), USTR

  invites comments from interested persons with respect to the proposed action to be taken

  in response to the acts, policies, and practices of China determined to be unreasonable or

  discriminatory, and to burden or restrict U.S. commerce. To be assured of consideration,

  you must submit written comments on the proposed action in response to China’s acts,

  policies, and practices by May 11, 2018, and post-hearing rebuttal comments by May 22,

  2018.

      USTR requests comments with respect to any aspect of the proposed action,

  including:

     The specific products to be subject to increased duties, including whether products

     listed in the Annex should be retained or removed, or whether products not currently

     on the list should be added.

     The level of the increase, if any, in the rate of duty.

     The appropriate aggregate level of trade to be covered by additional duties.




                                                9

                                            9                                     Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 172 of 406


  In commenting on the inclusion or removal of particular products on the list of products

  subject to the proposed additional duties, USTR requests that commenters address

  specifically whether imposing increased duties on a particular product would be

  practicable or effective to obtain the elimination of China’s acts, policies, and practices,

  and whether maintaining or imposing additional duties on a particular product would

  cause disproportionate economic harm to U.S. interests, including small- or medium-size

  businesses and consumers.



  F. Hearing Participation.

         The Section 301 Committee will convene a public hearing in the main hearing

  room of the U.S. International Trade Commission, 500 E Street SW Washington DC

  20436, beginning at 10:00 am on May 15, 2018. You must submit requests to appear at

  the hearing by April 23, 2018. The request to appear must include a summary of

  testimony, and may be accompanied by a pre-hearing submission. Remarks at the hearing

  may be no longer than five minutes to allow for possible questions from the Section 301

  Committee.

         All submissions must be in English and sent electronically via

  www.regulations.gov. To submit a request to appear at the hearing via

  www.regulations.gov, enter docket number USTR-2018-0005. In the “Type Comment”

  field, include the name, address, email address, and telephone number of the person

  presenting the testimony. Attach a summary of the testimony, and a pre-hearing

  submission if provided, by using the “Upload File” field. The file name should include

  the name of the person who will be presenting the testimony. In addition, please submit a



                                                10

                                           10                                      Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 173 of 406


  request to appear by email to 301investigation@ustr.eop.gov. In the subject line of the

  email, please include the name of the person who will be presenting the testimony,

  followed by “Request to Appear”. Please also include the name, address, email address,

  and telephone number of the person presenting testimony in the body of the email

  message.



  G. Procedures for Written Submissions

         To assist in review of public comments submitted pursuant to Section E, the

  Section 301 Committee has prepared a public comment form that will be posted on the

  USTR website under “Enforcement/Section 301 investigations” and on the

  www.regulations.gov docket. USTR strongly encourages commenters to use the form to

  submit comments pursuant to Section E, though use of the form is not required. Please

  identify the specific good in question by the applicable HTSUS subheading.

         All submissions must be in English and sent electronically via

  www.regulations.gov. To submit comments via www.regulations.gov, enter docket

  number USTR-2018-0005 on the home page and click “search.” The site will provide a

  search-results page listing all documents associated with this docket. Find a reference to

  this notice and click on the link entitled “Comment Now!” For further information on

  using the www.regulations.gov website, please consult the resources provided on the

  website by clicking on “How to Use Regulations.gov” on the bottom of the home page.

  We will not accept hand-delivered submissions.

         The www.regulations.gov website allows users to submit comments by filling in a

  “Type Comment” field or by attaching a document using an “Upload File” field. USTR



                                               11

                                          11                                     Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 174 of 406


  prefers that you submit comments in an attached document. If you attach a document, it

  is sufficient to type “see attached” in the “Type Comment” field. USTR prefers

  submissions in Microsoft Word (.doc) or Adobe Acrobat (.pdf). If you use an application

  other than those two, please indicate the name of the application in the “Type Comment”

  field.

           File names should reflect the name of the person or entity submitting the

  comments. Please do not attach separate cover letters to electronic submissions; rather,

  include any information that might appear in a cover letter in the comments themselves.

  Similarly, to the extent possible, please include any exhibits, annexes, or other

  attachments in the same file as the comment itself, rather than submitting them as

  separate files.

           For any comments submitted electronically containing business confidential

  information, the file name of the business confidential version should begin with the

  characters “BC”. Any page containing business confidential information must be clearly

  marked “BUSINESS CONFIDENTIAL” on the top of that page and the submission

  should clearly indicate, via brackets, highlighting, or other means, the specific

  information that is business confidential. If you request business confidential treatment,

  you must certify in writing that disclosure of the information would endanger trade

  secrets or profitability, and that the information would not customarily be released to the

  public. Filers of submissions containing business confidential information also must

  submit a public version of their comments. The file name of the public version should

  begin with the character “P”. The “BC” and “P” should be followed by the name of the

  person or entity submitting the comments or rebuttal comments. If these procedures are



                                               12

                                          12                                      Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 175 of 406


  not sufficient to protect business confidential information or otherwise protect business

  interests, please contact the USTR Tech Transfer Section 301 line at (202) 395-5725 to

  discuss whether alternative arrangements are possible.

          USTR will post submissions in the docket for public inspection, except business

  confidential information. You can view submissions on the https://www.regulations.gov

  website by entering docket number USTR-2018-0005 in the search field on the home

  page.


  Robert E. Lighthizer
  United States Trade Representative.




                                              13

                                         13                                      Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 176 of 406


                                                 ANNEX

  Note: All products that are classified in the 8-digit subheadings of the Harmonized Tariff
  Schedule of the United States (HTSUS) that are listed in this Annex are covered by the proposed
  action. The product descriptions that are contained in this Annex are provided for informational
  purposes only, and are not intended to delimit in any way the scope of the proposed action.
  Any questions regarding the scope of particular HTSUS subheadings should be referred to U.S.
  Customs and Border Protection. In the product descriptions, the abbreviations “nesoi” and
  “nesi” mean “not elsewhere specified or included”.



   HTS subheading                                         Product Description
   28443010 ...........   Thorium compounds
   28443020 ...........   Compounds of uranium depleted in U235
   28443050 ...........   Uranium depleted in U235, thorium; alloys, dispersions, ceramic products and
                          mixtures of these products and their compounds
   28459000 ...........   Isotopes not in heading 2844 and their compounds other than heavy water
   29146200 ...........   Coenzyme Q10 (ubidecarenone (INN)
   29146921 ...........   Quinone drugs
   29189914 ...........   2-(4-Chloro-2-methyl-phenoxy)propionic acid and its salts
   29189930 ...........   Aromatic drugs derived from carboxylic acids with additional oxygen function, and
                          their derivatives, nesoi
   29214600 ...........   Amfetamine (INN), benzfetamine (INN), dexamfetamine (INN), etilamfetamine (INN),
                          and other specified INNs; salts thereof
   29214932 ...........   Fast color bases of aromatic monamines and their derivatives
   29214938 ...........   Aromatic monoamine antidepressants, tranquilizers and other psychotherapeutic
                          agents, nesoi
   29214943 ...........   Aromatic monoamine drugs, nesoi
   29221909 ...........   Aromatic amino-alcohols drugs, their ethers and esters, other than those containing >
                          one kind of oxygen function; salts thereof; nesoi
   29221990 ...........   Salts of triethanolamine
   29221996 ...........   Amino-alcohols, other than those containing more than one kind of oxygen function,
                          their ethers and esters and salts thereof, nesoi
   29225013 ...........   Isoetharine hydrochloride and other specified aromatic drugs of amino-compounds
                          with oxygen function
   29225014 ...........   Other aromatic cardiovascular drugs of amino-compounds with oxygen function
   29225017 ...........   Aromatic dermatological agents and local anesthetics of amino-compounds with
                          oxygen function
   29225019 ...........   Aromatic guaiacol derivatives of amino-compounds with oxygen function
   29242905 ...........   Biligrafin acid; 3,5-diacetamido-2,4,6-triiodobenzoic acid; and metrizoic acid
   29242936 ...........   Naphthol AS and derivatives, nesoi
   29242952 ...........   Aromatic cyclic amides for use as fast color bases
   29242957 ...........   Diethylaminoacetoxylidide (Lidocaine)
   29242962 ...........   Other aromatic cyclic amides and derivatives for use as drugs

                                                   14

                                              14                                       Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 177 of 406


   HTS subheading                                         Product Description
   29280010 ...........   Methyl ethyl ketoxime
   29319010 ...........   4,4'-Diphenyl-bis-phosphonous acid, di(2',2",4',4"-di-tert-butyl)phenyl ester
   29329961 ...........   Aromatic heterocyclic compounds with oxygen hetero-atom(s) only described in
                          additional U.S. note 3 to section VI, nesoi
   29333915 ...........   Quinuclidin-3-ol
   29339942 ...........   Acriflavin; Acriflavin hydrochloride; Carbadox; Pyrazinamide
   29339951 ...........   Hydralazine hydrochloride
   29339958 ...........   Droperidol; and Imipramine hydrochloride
   29349901 ...........   Mycophenolate mofetil
   29349905 ...........   5-Amino-3-phenyl-1,2,4-thiadiazole(3-Phenyl-5-amino-1,2,4-thiadiazole); and 3 other
                          specified aromatic/mod. aromatic heterocyclic compounds
   29349906 ...........   7-Nitronaphth[1,2]oxadiazole-5-sulfonic acid and its salts
   29349947 ...........   Nonaromatic drugs of other heterocyclic compounds, nesoi
   29349970 ...........   Morpholinethyl chloride hydrochloride; 2-methyl-2,5-dioxo-1-oxa-2-phospholan; and
                          1 other specified nonaromatic chemical
   29371100 ...........   Somatotropin, its derivatives and structural analogues
   29371900 ...........   Polypeptide hormones, protein hormones and glycoprotein hormones, their
                          derivatives and structural analogues, nesoi
   29372325 ...........   Estradiol benzoate; and Estradiol cyclopentylpropionate (estradiol cypionate)
   29375000 ...........   Prostaglandins, thromboxanes and leukotrienes, their derivatives and structural
                          analogues
   29379005 ...........   Epinephrine
   29379040 ...........   l-Thyroxine(Levothyroxine), sodium
   30012000 ...........   Extracts of glands or other organs or of their secretions for organotherapeutic uses
   30021100 ...........   Malaria diagnostic test kits
   30021200 ...........   Antisera and other blood fractions including human blood and fetal bovine serum
   30021300 ...........   Immunological products, unmixed, not put up in measured doses or in forms or
                          packings for retail sale
   30021400 ...........   Immunological products, mixed, not put up in measured doses or in forms or packings
                          for retail sale
   30021500 ...........   Immunological products, put up in measured doses or in forms or packings for retail
                          sale
   30021900 ...........   Blood fractions, nesoi
   30022000 ...........   Vaccines for human medicine
   30023000 ...........   Vaccines for veterinary medicine
   30029010 ...........   Ferments, excluding yeasts
   30029051 ...........   Human blood; animal blood prepared for therapeutic, prophylactic, diagnostic uses;
                          toxins, cultures of micro-organisms nesoi & like products
   30032000 ...........   Medicaments containing antibiotics, nesoi, not dosage form and not packaged for
                          retail
   30033100 ...........   Medicaments containing insulin, not dosage form and not packed for retail
   30033910 ...........   Medicaments containing artificial mixtures of natural hormones, but not antibiotics,
                          not dosage form and not packed for retail



                                                   15

                                              15                                      Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 178 of 406


   HTS subheading                                           Product Description
   30033950 ...........   Medicaments containing products of heading 2937, nesoi, but not antibiotics, not
                          dosage form and not packed for retail
   30034100 ...........   Medicaments containing ephedrine or its salts, not dosage form and not packed for
                          retail
   30034200 ...........   Medicaments containing pseudoephedrine (INN) or its salts, not dosage form and not
                          packed for retail
   30034300 ...........   Medicaments containing norephedrine or its salts, not dosage form and not packed
                          for retail
   30034900 ...........   Other medicaments containing alkaloids or derivatives thereof, nesoi, not dosage
                          form and not packed for retail
   30036000 ...........   Other medicaments containing antimalarial active principles described in subheading
                          note 2 to this chapter, not dosage form and not packed for retail
   30039001 ...........   Medicaments nesoi, not dosage form and not packed for retail
   30041010 ...........   Medicaments containing penicillin G salts, in dosage form and packed for retail
   30041050 ...........   Medicaments cont. penicillins or streptomycins, nesoi, in dosage form or packed for
                          retail
   30042000 ...........   Medicaments containing antibiotics, nesoi, in dosage form or packed for retail
   30043100 ...........   Medicaments containing insulin, in dosage form or packed for retail
   30043200 ...........   Medicaments, containing adrenal cortical hormones, in dosage form or packed for
                          retail
   30043900 ...........   Medicaments, containing products of heading 2937 nesoi, in dosage form or packed
                          for retail
   30044100 ...........   Medicaments containing ephedrine or its salts, in dosage form and packed for retail
   30044200 ...........   Medicaments containing pseudoephedrine (INN) or its salts, in dosage form and
                          packed for retail
   30044300 ...........   Medicaments containing norephedrine or its salts, in dosage form and packed for
                          retail
   30044900 ...........   Other medicaments containing alkaloids or derivatives thereof, nesoi, in dosage form
                          and packed for retail
   30045010 ...........   Medicaments containing vitamin B2 synthesized from aromatic or mod. aromatic
                          compounds, in dosage form or packed for retail
   30045020 ...........   Medicaments containing vitamin B12 synthesized from aromatic or mod. aromatic
                          compounds, in dosage form or packed for retail
   30045030 ...........   Medicaments containing vitamin E synthesized from aromatic or mod. aromatic
                          compounds, in dosage form or packed for retail
   30045040 ...........   Medicaments containing vitamins nesoi, synthesized from aromatic or mod. aromatic
                          compounds, in dosage form or packed for retail
   30045050 ...........   Medicaments containing vitamins or other products of heading 2936, nesoi, in dosage
                          form or packed for retail
   30046000 ...........   Other medicaments containing antimalarial active principles described in subheading
                          note 2 to this chapter, in dosage form and packed for retail
   30049010 ...........   Medicaments containing antigens or hyaluronic acid or its sodium salt, nesoi, in
                          dosage form or packed for retail
   30049092 ...........   Medicaments nesoi, in dosage form and packed for retail
   30051010 ...........   Adhesive dressings and other articles having an adhesive layer, coated or impregnated
                          with pharmaceutical substances, packed for retail

                                                   16

                                              16                                       Exhibit 419
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 179 of 406




   EXHIBIT 420
10/18/2019                                                    I     i g CBER-Reg a ed P d c i             he U i ed S a e   FDA
                      Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 180 of 406


          Impor ing CBER-Reg la ed Prod c in o he Uni ed S a e
          Wha is he process for impor ing in o he Uni ed S a es?

          Generall , the process of importing into the United States is go erned b Customs la s and
          regulations hich are administered b the U.S. Customs and Border Protection (CBP). CBP has
          primar responsibilit for regulating and facilitating international trade, collecting import
          duties, and enforcing United States trade la s. All merchandise coming into the United States
          clears CBP and is subject to dut unless specificall e empted b la . CBP clearance in ol es a
          number of steps: entr , inspection, appraisement, classification, and liquidation. Information
          must be filed ith CBP for all goods imported into the United States. This information,
          presented in an "entr notice," must be filed ith CBP b the importer of record. Frequentl , a
          Customs broker files the entr notice on behalf of the importer of record. (The importer of
          record is the part holding the bond and is responsible for entr . The importer of record ma be
          the broker, consignee, or true o ner of the goods.) The person presenting entr information to
          CBP is kno n as the "filer." In order that the merchandise ma be deli ered to the importer or
          o ner hile re ie of the entr is taking place, a monetar bond is obtained. The bond contains
          a condition for the redeli er of an imported shipment, or an portion of it, upon demand of
          CBP.

          Wha s andards appl o impor s ha are reg la ed b                                                       he Cen er for Biologics
          E al a ion and Research (CBER)?

          CBER regulates biological and related products, including blood and blood products ( hich
          includes certain kinds of de ices), accines, allergenics, tissues, and cellular and gene therapies.
          CBER also regulates the medical de ices in ol ed in the collection, processing, testing,
          manufacture and administration of licensed blood, blood components and cellular products and
          all HIV test kits used both to screen donor blood, blood components, and cellular products and
          to diagnose, treat, and monitor persons ith HIV and AIDs. In order to import a CBER-
          regulated product into the United States, the product must meet FDA s regulator requirements.
          Foreign firms hich manufacture products regulated b CBER that are directl or indirectl
          imported into the United States must compl ith applicable FDA requirements before, during,
          and after importing into the United States. FDA does not recogni e regulator appro als from
          other countries.

          Who direc s and coordina es CBER's impor program?

          The Di ision of Case Management (DCM) ithin CBER's Office of Compliance and Biologics
          Qualit (OCBQ) directs and coordinates CBER's import program (See the Resources for You bo
          on the left-hand side for related links). You can send questions pertaining to the importation of
h   ://      .fda.g   / acci e -b   d-bi   gic /e   i g-cbe - eg a ed-   d c /i   1i g-cbe - eg   a ed-      d c -   i ed- a e    Exhibit 4201/4
10/18/2019                                                    I     i g CBER-Reg a ed P d c i             he U i ed S a e   FDA
                 Case 2:20-cv-02470-WBS-JDP
          CBER-regulated                      Document
                         products to CBERImportinquir   13 Filed 12/29/20 Page 181 of 406
                                                      @fda.hhs.go
          (mailto:CBERImportinquir @fda.hhs.go ).

          Wha role does FDA pla                          hen an FDA-reg la ed ar icle is offered for impor ?

          If the article being imported falls under FDA's jurisdiction, it is subject to FDA re ie . Section
          801 of the Federal Food, Drug, and Cosmetic Act (21 USC 381) sets out basic standards and
          procedures for FDA re ie of imports under its jurisdiction. Section 801(a) pro ides for
          e amination of imports and also authori es FDA to refuse admission of imports that appear,
          from e amination or other ise, to iolate FDA requirements. FDA regulations at 21 CFR
          1271.420 set out the basic import standards and procedures for human tissues. As e plained in
          more detail belo , FDA and CBP ha e coordinated their efforts and ork together to ensure the
          smooth processing of FDA-regulated imports.


          Impor ing CBER-Reg la ed Prod c : Role of O her Federal
          Agencie
          The US Customs and Border Protection (CBP), Centers for Disease Control and Pre ention
          (CDC), and the US Department of Agriculture (USDA), Animal and Plant Health Inspection
          Ser ice (APHIS) ma ha e regulations that ma also appl to CBER-regulated products. Use the
          link belo to learn more.

                 Importing CBER-Regulated Products: FDA Interactions ith other Agencies (/ accines-
                 blood-biologics/e porting-cber-regulated-products/importing-cber-regulated-products-
                 fda-interactions-other-agencies)


          Impor ing CBER-Reg la ed Prod c : FDA Prod c Code
          The FDA Product Code, a se en character set of letters and numbers, helps FDA classif and
          re ie imports. Use the link belo to learn more.

                 Product Codes For Importing CBER-Regulated Products (/ accines-blood-
                 biologics/e porting-cber-regulated-products/fda-product-codes-importing-cber-
                 regulated-products)


          Impor ing CBER-Reg la ed Prod c : En r Re ie
          To learn more about FDA's Entr Re ie programs for imported products, click on the resource
          links pro ided belo .

                 PREDICT (/industr /import-s stems/entr -screening-s stems-and-tools)


          Impor ing CBER-Reg la ed Prod c : En r Ref                                                                              al
h   ://      .fda.g   / acci e -b   d-bi   gic /e   i g-cbe - eg a ed-   d c /i   2i g-cbe - eg   a ed-      d c -   i ed- a e         Exhibit 4202/4
10/18/2019                                                    I     i g CBER-Reg a ed P d c i             he U i ed S a e   FDA

          To learnCase
                   more2:20-cv-02470-WBS-JDP
                         about FDA's Entr RefusalDocument
                                                  programs 13   Filed 12/29/20
                                                           for imported        Page
                                                                         products,     182
                                                                                   click onofthe
                                                                                               406
                                                                                                 resource
          links pro ided belo .

                 OASIS Report For Import Refusals (/ accines-blood-biologics/compliance-actions-
                 biologics/e porting-cber-regulated-products)

                 Import Alerts (/industr /actions-enforcement/import-alerts)


          Impor ing CBER-Reg la ed Prod c : Clinical Labora orie and
          Ba ic Scien ific Re earch
          Do ou ant to import biological specimens (e.g., blood, tissue, DNA) for testing in a clinical
          laborator or for basic scientific research? Use the link belo to learn more.

                 Importing CBER-Regulated Products: Clinical Laboratories and Basic Scientific Research
                 (/ accines-blood-biologics/e porting-cber-regulated-products/importing-cber-regulated-
                 products-clinical-laboratories-and-basic-scientific-research)


          Impor ing CBER-Reg la ed Prod c : Compliance and
          Reg la or Re o rce
          Additional compliance and regulator resources related to importing CBER-regulated products
          are pro ided on the page belo .

                 Compliance Program Guidance Manual - 7342.007: Imported CBER-Related Products
                 (/media/85664/do nload)

                 Compliance Program Guidance Manual - 7342.007 Addendum: Imported Human Cells,
                 Tissues, and Cellular and Tissue-based Products (HCT/Ps) (/media/73960/do nload)

                 FDA's Regulator Procedures Manual, Chapter 9 - Import Operations and Actions
                 (/media/71776/do nload)

                 Import and E port Guidance Documents (/regulator -information/search-fda-guidance-
                 documents/import-and-e port-guidance-documents)


          Re o rce For Yo
                 Office of Compliance and Biologics Qualit (OCBQ) (/ accines-blood-biologics/guidance-
                 compliance-regulator -information-biologics/office-compliance-and-biologics-qualit -
                 ocbq)

                 Di ision of Case Management (DCM) (/ accines-blood-biologics/guidance-compliance-
                 regulator -information-biologics/di ision-case-management-dcm)



h   ://      .fda.g   / acci e -b   d-bi   gic /e   i g-cbe - eg a ed-   d c /i   3i g-cbe - eg   a ed-      d c -   i ed- a e    Exhibit 4203/4
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 183 of 406




   EXHIBIT 421
3/30/2020                                                   FDA Product Codes For Importing CBER-Regulated Products | FDA
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 184 of 406


     FDA Product Codes For Importing CBER-Regulated Products
       Product Codes For Importing CBER-Regulated Products

       What is an FDA Product Code?

       The FDA Product Code, composed of a seven-character set of letters and numbers, helps FDA
       classify and review imports. An FDA Product Code has five parts:

                The first part is the “Industry Code.” The Industry Code for all CBER-regulated products is
                the number “57,” so the FDA Product Codes for all CBER-regulated products begin with
                “57”.

                The second part of the FDA Product Code is the “Class Code.” For CBER-regulated
                products, the Class Code is a letter that describes, generally, what grouping the product
                falls into, for example, is it a viral vaccine, blood derivative, or human musculoskeletal
                (tissue) product.

                The third part of the FDA Product Code is the “Subclass Code”. For CBER-regulated
                products the Subclass Code is a letter that describes how the product will be used in the
                United States, for example, for further manufacturing, in final dosage form for patient use,
                or sample for product testing/assessment or FDA/CBER lot release.

                The fourth part of the FDA product Code is the “Process Indicator Code.” CBER-regulated
                products do not have a Process Indicator Code so in a FDA Product Code for a CBER-
                regulated product, this part is filled in with a hyphen (-).

                The fifth part of the FDA Product Code is the “Specific Product Code.” The Specific Product
                Code for CBER-regulated products is two numbers that specifically describes the particular
                kind of product, e.g., rabies vaccine.

       How do I use this page to find the FDA Product Code to use when importing a
       CBER-regulated product?

       To assist those importing CBER-regulated products, CBER has createdtwo searchable tables in
       PDF format that match most CBER-regulated products to their FDA Product Codes: one table is
       organized by Product Class (product categories) and the other table is organized alphabetically
       by manufacturer name (if one is listed). Please note that thesetwo tables are intended as a
       resource, but are not intended to be a complete list of every CBER-regulated product. If you are
       the import filer, you should review the information printed on product labeling, invoice papers,
       or entry documents that are provided by the manufacturer, exporter, and/or importer to identify
       possible search terms. Such information will help you select the best possible search term(s) to

                                                                                  1
https://www.fda.gov/vaccines-blood-biologics/exporting-cber-regulated-products/fda-product-codes-importing-cber-regulated-products   Exhibit 4211/4
3/30/2020                                                   FDA Product Codes For Importing CBER-Regulated Products | FDA
               Case
       use to find the2:20-cv-02470-WBS-JDP
                       correct FDA Product Code.Document  13below
                                                 The bullets  Filedsummarize
                                                                    12/29/20 the
                                                                             Page 185commonly
                                                                                 most of 406
       used product codes for CBER-regulated products. If you still have questions about what the
       product is, contact the manufacturer, exporter, and/or importer for more information.

                For most biological drugs anddevices that are licensed,approved, or cleared byCBER, the
                tables identify the Industry Code, (57), the Product Class (e.g., C [Viral Vaccines]), the
                Specific Product Code (e.g., 02), the product (e.g., influenza virus vaccine), trade name
                (e.g., Flumist), and the sponsor’s (usually the manufacturer’s) name, (e.g., Medimmune).

                For blood and blood component (human) products that are licensed by CBER, we have not
                provided any trade names or manufacturers.The tablesidentify the Industry Code (57), the
                Product Class (D [Blood and Blood Components]), the Specific Product Code (e.g., 44),
                and the product description (e.g., Source Plasma (Human)).

                For certain CBER regulated drugs used in conjunction with blood banking and/or
                transfusions, we have not provided any trade names or manufacturer. The tables identify
                the Industry Code, (57), the Product Class (e.g., Y), and the Specific Product Code (e.g. ,
                03) for the product description [e.g., Plasma Volume Expander (Dextran, Hetastarch,
                Pentastarch)].

                For medical devices approved or cleared by CBER, the tables identify the Industry Code, (
                73, 75, 80, 81, 82, or 83), the Product Class (e.g., M), and the Specific Product Code (e.g.,
                VZ) for the product description [e.g., System, Test, Home, HIV-1].

                For human cells, tissue, and cellular or tissue-based products (HCT/Ps), we have not
                provided any trade names or manufacturers unless the product is licensed by CBER. For
                most HCT/Ps, the tables identify the Industry Code (57), the Product Class (J through T),
                the Specific Product Code, and the product description.

       What should I do if I can’t find a FDA Product Code for the product?

       First, make sure you have enough specific information about the product. If you have enough
       specific information and searched using each applicable search term (e.g., product description,
       trade name, and/or manufacturer), and still cannot find the exact product you are searching for
       listed, there are two possible reasons: the product may have been licensed by CBER since the
       table was last updated or the product may be investigational.

       If you found another product with the same product description as yours, just not the one
       manufactured by your manufacturer, then you should use that Specific Product Code for your
       product as FDA Product Codes are not specific to a particular manufacturer. For example, all
       rabies vaccines have the same Specific Product Code, so if you are importing a newly licensed,
       finished dosage form rabies vaccine, your vaccine would have the same Specific Product Code as
       an already licensed rabies vaccine, 57CH-15.
                                                                                  2
https://www.fda.gov/vaccines-blood-biologics/exporting-cber-regulated-products/fda-product-codes-importing-cber-regulated-products   Exhibit 4212/4
3/30/2020                                                   FDA Product Codes For Importing CBER-Regulated Products | FDA
               Case
       If you did not2:20-cv-02470-WBS-JDP
                     find any other product withDocument       13identical
                                                    a similar or   Filed 12/29/20   Page 186 ofto406
                                                                           product description    your
       product, then the product is likely the first of its kind and has not yet been assigned a Specific
       Product Code. If that is the case, you should determine what class of product it is and then use
       the “Not Elsewhere Classified” Specific Product Code, which is always “99”. For example, if you
       were importing a finished dosage form of new kind of bacterial vaccine that has not yet been
       assigned a Specific Product Code, the FDA product Code would be 57HH-99. For new kinds of
       products, FDA will assigned a Specific Product Code the next time it updates the table, so you
       should check the list each time you file an import entry for the product.

       How do I find the FDA Product Code for importing an investigational (IND or IDE)
       product?

       These tables do not include any investigational products by trade name or manufacturer so you
       will need to search by product description. First, make sure you have specific information about
       what the product is and what product class it falls into. If your search finds another product with
       the same product description as yours, but not manufactured by your manufacturer, then you
       should use that Specific Product Code for your product as FDA Product Codes are not specific to
       a particular manufacturer. For example, all rabies vaccines, even a rabies vaccine under
       investigation, should use the same Specific Product Code, so if you are importing an
       investigational rabies vaccine in finished dosage form, your vaccine would have the same
       Specific Product Code as an already licensed rabies vaccine (57CH-15).

       If you did not find any other product with a similar or identical product description to your
       product, then product is likely be the first of its kind and has not yet been assigned a Specific
       Product Code. If that is the case, then you should determine what class of product it is and, then
       use the “Not Elsewhere Classified” Specific Product Code, which is always “99”. For example, if
       you were importing a new kind of bacterial vaccine in finished dosage form that has not yet been
       assigned a Specific Product Code, the FDA product Code would be 57HH-99.

       Are FDA Product Codes different from CBER Biological Product Deviation (BPD)
       codes?

       Yes, FDA Product Codes are different from CBER BPD product codes. When importing a CBER-
       regulated product, you should use the FDA Product Codes provided in the searchable tables. Do
       not use CBER BPD product codes to import your CBER-regulated products because this may
       cause a delay inFDA’s processing of your import.


       Product Codes: Related Resources
                Product Code Builder (http://www.accessdata.fda.gov/SCRIPTS/ORA/PCB/PCB.HTM)
                CBER Import Product Codes Sorted Alphabetically by Manufacturer Name
                (/media/77814/download)

                                                                                  3
https://www.fda.gov/vaccines-blood-biologics/exporting-cber-regulated-products/fda-product-codes-importing-cber-regulated-products   Exhibit 4213/4
3/30/2020                                                   FDA Product Codes For Importing CBER-Regulated Products | FDA
                 CaseImport
                CBER  2:20-cv-02470-WBS-JDP
                            Product Codes SortedDocument 13Class
                                                 by Product  Filed 12/29/20 Page 187 of 406
                                                                 (/media/77818/download)
                General Instructions for Completing the Biological Product Deviation Report (BPDR) -
                Form FDA 3486 (/vaccines-blood-biologics/biological-product-deviations/general-
                instructions-completing-biological-product-deviation-report-bpdr-form-fda-3486)
                Medical Device Classification Product Codes - Guidance for Industry and Food and Drug
                Administration Staff (/media/82781/download)

                Download Product Code Classification Files (/medical-devices/classify-your-medical-
                device/download-product-code-classification-files)


       Resources For You
                PREDICT (/industry/import-systems/entry-screening-systems-and-tools)




                                                                                  4
https://www.fda.gov/vaccines-blood-biologics/exporting-cber-regulated-products/fda-product-codes-importing-cber-regulated-products   Exhibit 4214/4
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 188 of 406




   EXHIBIT 422
3/30/2020                                                               Entry Screening Systems and Tools | FDA
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 189 of 406


                                      Entry Screening Systems and Tools
                How are import entries screened?

                What is PREDICT?

                Can I get my PREDICT score?

                What is the Import Entry Review System?

       How are import entries screened?
       Automated systems help FDA employees speed their review of import entries while targeting
       FDA resources on the riskiest products.

       These systems electronically review your entry and flag risky products or entries that are
       incomplete or contain inaccurate data. If each line of an entry is properly submitted, a lower-risk
       product may be allowed to enter domestic commerce without further FDA review.

       When a system flags an entry for having incomplete or inaccurate data, FDA reviewers may ask
       for more information or request physical exam or sampling. For more information on entry
       review, please visit the entry review page (/industry/entry-submission-process/entry-review).

       Back to top

       What is PREDICT?
       PREDICT (Predictive Risk- based Evaluation for Dynamic Import Compliance Targeting) is a
       risk-based analytics tool FDA uses to electronically screen all regulated shipments imported or
       offered for import into the United States of America.

       PREDICT improves import screening and targeting to prevent entry of adulterated, misbranded,
       or otherwise violative goods and expedites the entry of non-violative goods. PREDICT uses
       automated data mining, pattern discovery, and automated queries of FDA databases to
       determine the potential risk of a shipment. It takes into consideration the inherent risk of a
       product and also information about the previous history of importers, manufacturers and
       shippers.

       PREDICT presents shipments for further review based on its analytical results. Shipments with
       lower risk ranks and no other potential risks may be processed through FDA review more
       quickly than higher risk lines.

                Download the PREDICT slide presentation (/media/83668/download)

https://www.fda.gov/industry/import-systems/entry-screening-systems-and-tools    1                                Exhibit 4221/2
3/30/2020                                                               Entry Screening Systems and Tools | FDA

       Back to Case
               top 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 190 of 406

       Can I get my PREDICT score?
       Since PREDICT is a key investigative tool for FDA's import program, PREDICT scores are not
       released to customs brokers/entry filers, importers, or the general public. System security
       controls protect the confidentiality of any proprietary trade information involved in these
       electronic industry-to-government transactions.

       Back to top


       What is the Import Entry Review System?
       The Import Entry Review System is an FDA application used internally to view entry or line
       documentation, make initial admissibility decisions, and create field work assignments. The
       application allows FDA employees to effectively process entries in an efficient manner.

       The application has the added functionality to quickly request additional specific information
       from the customs broker/entry filer when the information transmitted in an entry or line is
       insufficient to make an admissibility decision. Customs brokers/entry filers have the ability to
       upload the requested documents through the Import Trade Auxiliary Communication
       System (ITACS) (/industry/import-systems/itacs), which can be viewed in the Import Entry
       Review System. With the additional information, the entry reviewer can update the data and
       rescreen the entry line with the new data, as needed. The entry reviewer can then issue a May
       Proceed or setup a work assignment. Updating entry information with more accurate and
       complete data helps PREDICT’s screening results for future shipments.

       Back to top




https://www.fda.gov/industry/import-systems/entry-screening-systems-and-tools    2                                Exhibit 4222/2
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 191 of 406




   EXHIBIT 423
3/23/2020                                                               China Ofﬁce | FDA
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 192 of 406


                                                                    China O ce




       CHINA OFFICE
       Established in November 2008, the China Office serves as the lead for the FDA’s on-site presence
       in China. The mission of the Beijing-based office is to help ensure the safety, quality, and
       effectiveness of medical products and food produced in China for export to the United States.

       The China Offices seeks to accomplish these objectives by:

               Promoting international health policy harmonization and regulatory convergence;

               Engaging with regulatory authorities, industry, academia, multilateral organizations, non-
               governmental organizations, and other relevant institutions to increase the FDA’s
               understanding of China’s regulatory framework and processes and share information about
               FDA science-based regulations and requirements;
               Conducting risk-based, commodity-specific inspections to meet the requirements of FDA
               legislative mandates; and

               Monitoring and reporting on regulatory trends, conditions, and emerging public health
               events that have the potential to impact the safety of FDA-regulated goods produced in China
               intended for U.S. consumption.


       Focus on China
https://www.fda.gov/about-fda/ofﬁce-global-operations/china-ofﬁce       1                   Exhibit 4231/3
3/23/2020                                                           China Ofﬁce | FDA
              Casesecond
       China ranks 2:20-cv-02470-WBS-JDP
                         among countries that Document  13and
                                              export drugs  Filed 12/29/20
                                                              biologics to thePage 193
                                                                               United   of 406China
                                                                                      States.
       also ranks first among countries that import devices to the U.S. The top three medical device
       imports from China are surgical drapes, non-absorbable gauze and surgical gowns.

       Drugs and medical devices are overseen by the National Medical Products Administration, which
       reports to the State Administration of Market Regulation. NMPA is responsible for conducting
       drug registration and approvals and provides guidance to provincial authorities and works with
       provincial level investigators to assign inspections of clinical trial facilities and international
       inspections.

       Imported and exported food are regulated by the General Administration of China Customs. GACC
       is also responsible for registering companies that export. Registration includes annual inspections
       to ensure the registered companies that export regulated products to the U.S. are compliant with
       U.S. requirements.



               FDA's Global Efforts to Protect Patients and Consumers from Unsafe Products (/news-
               events/fda-voices-perspectives-fda-leadership-and-experts/fdas-global-efforts-protect-
               patients-and-consumers-unsafe-products)
               FDA's Global Efforts to Protect Patients and Consumers from Unsafe Products - CHINESE
               VERSION (/news-events/fda-voices-perspectives-fda-leadership-and-
               experts/fdazaiquanqiufanweineibaohuhuanzhehexiaofeizhemianshoubuanquanchanpindeqinhai)


       Online Resources in Chinese
               Cosmetics - Chinese (/media/94777/download)

               Drugs – SBIA Resources in Chinese (/drugs/cder-small-business-industry-assistance-
               sbia/sbia-resources-chinese-zhongwenxinxi)

               Radiological Health – How to Get Your Electronic Product on the U.S. Market - in Chinese
               (https://v.youku.com/v_show/id_XNDA5MDAwNzcwOA==.html?
               spm=a2hzp.8253869.0.0)  (http://www.fda.gov/about-fda/website-policies/website-
               disclaimer)


       International Arrangements
               MOU between FDA, HHS and Certification and Accreditation Administration of the People's
               Republic of China Regarding Registration of U.S. Food Manufacturers Exporting to China
               (/international-programs/cooperative-arrangements/memorandum-understanding-
               between-food-and-drug-administration-department-health-and-human-services) (June
               2017)

               Implementing Arrangement with CFDA (/media/90544/download) (November 2014)

               Implementing Arrangement with AQSIQ (/media/90562/download) (November 2014)
https://www.fda.gov/about-fda/ofﬁce-global-operations/china-ofﬁce   2                        Exhibit 4232/3
3/23/2020                                                           China Ofﬁce | FDA
                 Case
               MOU    2:20-cv-02470-WBS-JDP
                    between U.S. FDA and China'sDocument
                                                 Center for13
                                                           FoodFiled 12/29/20
                                                                Safety         Page 194 of 406
                                                                       Risk Assessment
               (/media/87744/download) (December 2013)

               FDA - SFDA China, Agreement on the Safety of Drugs and Medical Devices (/international-
               programs/cooperative-arrangements/fda-sfda-china-agreement-safety-drugs-and-medical-
               devices) (December 2007)

               FDA - AQSIQ China, Agreement on the Safety of Food and Feed (/international-
               programs/cooperative-arrangements/fda-aqsiq-china-agreement-safety-food-and-feed)
               (December 2007)


       Resources For You
               Contact Information: OGPS Offices (/about-fda/office-global-policy-and-strategy/office-
               global-policy-and-strategy-offices)

               FDA Globalization (/international-programs/fda-globalization)

               Imports and Exports (/international-programs/imports-and-exports)

               International Arrangements (/international-programs/international-arrangements)

               News, Speeches and Publications (/international-programs/international-programs-news-
               speeches-and-publications)

               Partnerships and Collaboration (/international-programs/partnerships-and-collaboration)
               President's Emergency Plan for AIDS Relief (PEPFAR) (/international-programs/presidents-
               emergency-plan-aids-relief-pepfar)




https://www.fda.gov/about-fda/ofﬁce-global-operations/china-ofﬁce   3                      Exhibit 4233/3
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 195 of 406




   EXHIBIT 424
          Consumer Health Information
         www.fda.gov/consumer
         Case  2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 196 of 406




FDA’s China Offices Focus
on Product Safety
                                                                                   on workshop in the cities of Hang-
                                                                                   zhou and Zhoushan in September.
                                                                                   The event included a half-day of
                                                                                   classroom instruction and three full
                                                                                   days of demonstrations at two plants



M
       ore than three years after a series of safety scares                        that process low-acid canned foods—
                                                                                   like mushrooms, sardines, artichoke
       involving Chinese exports, officials in the Food and                        hearts, and tuna.
       Drug Administration’s China office say the Chinese                             Hickey says the workshop began
are on their way to developing an infrastructure that better                       with an FDA expert giving Chinese
ensures product safety.                                                            regulators step-by-step instructions
                                                                                   on how their U.S. counter par ts
                                                                                   inspect facilities and products, cov-
                                                                                   ering everything from machinery
                                                                                   maintenance to container specifica-
                                                                                   tions and labeling requirements.
                                                                                      On the second day, the workshop
                                                                                   moved to a manufacturing plant
                                                                                   where congee, a breakfast food simi-
                                                                                   lar to oatmeal, is made and packaged.
                                                                                   Workshop participants watched an
                                                                                   FDA investigator perform a mock
                                                                                   inspection at the facility.

                                                                                   Past Problems
                                                                                   Some consumers have been wary
                                                                                   of products made in China since
                                                                                   a series of safety scares in 2007
                                                                                   and 2008. That’s when contami-
                                                                                   nants in the blood thinner Heparin,
FDA also trains Chinese regulators and manufacturers on techniques that promote    pet food, toothpaste, seafood, and
safety. At a workshop in Zhejiang province, FDA’s Daniel Geffin showed Chinese     other products caused illnesses and
regulators how he inspects equipment used to sterilize canned foods.               some deaths in the United States
                                                                                   and other countries.
  Christopher Hickey, Ph.D., who          nese regulators and exporters since         The Chinese also suffered the conse-
leads FDA’s 13-person staff in China,     officially opening an office in the      quences of contaminated products. In
says the agency has trained more than     capital city of Beijing in November      2008, about 300,000 Chinese babies
1,600 manufacturers and regulators        2008. After a two-year stint in China,   were sickened and six died from infant
on United States safety standards over    Kravchuk says he realized that FDA       formula contaminated with the toxic
the past two years.                       and their Chinese counterparts are       chemical melamine, which is used to
  “The FDA’s China office represents      working toward a common goal.            make concrete and plastics.
a new era in cooperation between             “What I realize is we are all try-       Some manufacturers purposely
the United States and China on the        ing to ensure quality products are on    added melamine to formula because
safety of food and medical products,”     the market—regardless of where they      the chemical made it appear that the
he says.                                  are sold. They want to learn how we      product contained more protein than
  Michael Kravchuk, who served as         (approach product safety) and use as     it actually had. The incident resulted
deputy director in Beijing until he       many of our techniques as possible,”     in numerous criminal prosecutions,
retired in September, says FDA has        says Kravchuk.                           and China executed two people con-
built solid relationships with Chi-         Toward that end, FDA held a hands-     nected to the scandal.


1 / FDA Consumer Health Information / U.S. Food and Drug Administration                                       M ARCH 2012
                                                            1                                          Exhibit 424
         Consumer Health Information
         www.fda.gov/consumer
         Case  2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 197 of 406




  “The FDA’s China office represents a new era in cooperation
  between the United States and China on the safety of food
                    and medical products.”
   Hickey says the incidents under-         to ensure that firms continue to          a key part of FDA’s new global strategy,
scored the need for FDA staff perma-        produce and manufacture food              which focuses on building coalitions
nently stationed in Beijing, Shanghai,      and medical products under safe           with regulators in other countries,
and Guangzhou.                              conditions, and that they apply           according to the FDA report Pathway
   “Our primary duties have been to         sound production practices.               to Global Product Safety and Quality.
build relationships with FDA’s regu-                                                  Working through these partnerships,
latory counterparts and to work with       Global Marketplace                         FDA aims to develop an informa-
Chinese firms that want to export          Roug hly 24 million shipment s             tion network through which regula-
products to the United States,” he says.   of FDA-reg ulated products were            tors worldwide can share knowledge
   The office also aims to increase the    imported into the U.S. in the 2011 fis-    about criminal enterprises, as well as
number of inspections at manufac-          cal year—from Oct. 1, 2010, through        cutting-edge investigative tools.
turing plants; boost collaboration         Sept. 30, 2011—from 228 foreign               Deborah Autor, J.D., FDA’s deputy
on product safety with other U.S.          jurisdictions. This represents a four-     commissioner for Global Regulatory
government agencies; and monitor           fold increase over the past decade.        Operations and Policy, says the safety
events—like an earthquake or other         This steadily increasing volume of         and quality of U.S. food and medical
natural disaster—that could affect         imports has made it more important         products is facing serious challenges
the safety or availability of FDA-         than ever for FDA to build relation-       in the era of global supply chains,
regulated products.                        ships with regulators and industry         international trade, and the foreign
   Kravchuk says the China team is         abroad, says Murray Lumpkin, M.D.,         sourcing and manufacture of regu-
making progress, greatly increas-          FDA’s senior advisor and representa-       lated products.
ing the number of inspections and          tive on global issues.                        “This paradigm change in how FDA
investigations.                               Lumpkin says the foreign outposts       regulates will improve the quality
   And the team may be getting rein-       give FDA a way to address safety           and safety of FDA-regulated products
forcements. In his budget proposal         issues before products leave the coun-     and benefit consumers and industry
for the 2013 fiscal year, President        try of origin.                             through streamlined regulation and
Obama has requested funding that              “By helping other nations develop       additional assurance of quality and
will enable FDA to:                        stronger regulatory systems and help-      safety,” she says.
• strengthen its inspection               ing industry to understand our expec-
   and analytical capabilities by          tations and realize they will benefit
   increasing its presence in China by     from them, we’re also helping our-           Find this and other Consumer
   sixteen inspectors and by adding        selves and keeping U.S. consumers            Updates at www.fda.gov/
   three U.S.-based China analysts.        safe,” Lumpkin says.                         ForConsumers/ConsumerUpdates
• broaden the range of its                   In addition to China, FDA now has
  inspections. In addition to              staff stationed permanently in New                   Sign up for free e-mail
  inspecting Chinese facilities            Delhi and Mumbai, India; Brussels,           subscriptions at www.fda.gov/
  that manufacture food and                Belgium; London; Parma, Italy; San           consumer/consumerenews.html
  medical products for export              Jose, Costa Rica; Santiago, Chile;
  to the United States, FDA will           Mexico City; Pretoria, South Africa;
  inspect sites of clinical trials and     and Amman, Jordan.
  conduct follow-up inspections               What the foreign offices are doing is




2 / FDA Consumer Health Information / U.S. Food and Drug Administration                                           M ARCH 2012
                                                             2                                            Exhibit 424
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 198 of 406




   EXHIBIT 425
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 199 of 406




US FDA Compliance in China and India
HOW TO PREPARE FOR A GMP INSPECTION
IN THIS PAPER:
• Understanding the Basics of the US FDA
• Preparing for a Successful GMP Inspection
• Train Operations, QA, Management teams and more with UL’s GMP Inspection Readiness Courses




                                                              1                                Exhibit 425
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 200 of 406




Preparing for a GMP Inspection by the US FDA


The United States and European    To meet the dynamic growth of the US and EU markets, both China and India
                                  experienced extremely rapid growth of their medical product sectors, especially
Union have historically been      among small- and medium-sized companies new to the industry and untrained
the largest and most heavily      in the quality requirements imposed by regulatory agencies in the US and EU. As
regulated markets for medical     a result, US and EU regulators have focused particular attention on the quality
                                  of products produced in these two countries that are destined for the US and
products. At the same time, the
                                  EU markets. Resulting inspections of pharmaceutical manufacturing facilities
majority of medical products      in China and India, particularly by the US Food and Drug Administration (FDA)
– generic drugs and active        produced numerous Warning Letters and even product bans that prohibited
pharmaceutical ingredients        entry of products into the US.

(APIs) – have been produced       At the same time the North American and European demand for medical products
in China and India, with the      skyrocketed, the need for those products increased rapidly inside China and
                                  India. Today, China and India account for more than ¾ of all drugs consumed
US alone relying on those two     by the US and EU. To meet the quality and regulatory requirements of those
countries for up to 80% of the    countries and to meet the escalating medical needs of their own citizens, both
generic drugs sold in the US.     countries have enacted stringent new laws focused on assuring product quality,
                                  not only for exported products but also for those destined for in-country use.

                                  The governments also began an important initiative to promote their domestic
                                  medical product sectors, control healthcare costs and secure their reputations as
                                  leading members of the global Life Science industry. Recent announcements are
                                  indicative of this assertive commitment to quality by both governments, including:




                                    China Food and Drug                         India’s Central Drugs Standards
                                    Administration (CFDA) will                  Control Organization (CDSCO)
                                    be conducting unannounced                   has been equally aggressive,
                                    inspections of drug and medical             announcing its plan to test at
                                    device facilities beginning                 least 42,000 drugs, hire new
                                    September 1, 2015.                          inspectors and place stringent
                                                                                work demands on existing staff.




                                                                                                              Page 2

                                                   2                                           Exhibit 425
   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 201 of 406
                                                                                     Preparing for a GMP Inspection by the US FDA




To assist in their efforts to establish regulations consistent with global quality
standards, both countries have initiated significant efforts to build greater
cooperation with foreign regulators including the US FDA. Cooperative
agreements between the FDA and the two countries have centered on the FDA’s
assignment of FDA investigators in each country.

The US has already assigned a number of investigators to work in China and
India in cooperation with their in-country counterparts, but difficulties with visa
applications have prevented the full number of FDA investigators, both domestic
and US-based, from taking on their roles. The FDA has indicated that they are
                                                                                          The FDA has been ordered by
working foreign counterparts to resolving the difficulties causing the cooperative
                                                                                          the US Congress to increase its
arrangements to move forward.
                                                                                          inspection of both foreign and
Although the quality regulations of each country reflect their unique national            domestic pharmaceutical and
needs and approaches, the US’ Current Good Manufacturing Practices (cGMPs)                medical device facilities. As a
for pharmaceuticals and Quality System Regulations (QSR) for medical devices              result, regulators in countries
serve as the basis for many laws being enacted and implemented in other                   ranging from Canada to Brazil,
countries. In addition, the FDA has been ordered by the US Congress to increase           China and India are showing
its inspection of both foreign and domestic pharmaceutical and medical                    interest in working with the FDA to
device facilities. As a result, regulators in countries ranging from Canada to            assist members of their domestic
Brazil, China and India are showing interest in working with the FDA to assist            companies to improve their
members of their domestic companies to improve their cGMP compliance and                  cGMP compliance and assure the
assure the consistent quality of their medical products, not only for export but          consistent quality of their medical
also for domestic use. An important step in that process is helping companies             products, not only for export but
understand and respond effectively to an FDA inspection.                                  also for domestic use.




                                                                                                                           Page 3

                                                           3                                                Exhibit 425
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 202 of 406
                                                                Preparing for a GMP Inspection by the US FDA




                  Understanding the Basics of an FDA Inspection
                  Many companies, especially small- and medium-sized companies in countries with
                  rapidly growing medical sectors, may never have experienced an FDA inspection. As
                  a result, they may be confused or mistaken about their responsibilities before, during
                  and after an FDA inspection. Just as important, many firms are unaware of how to
                  use the information they learn during an inspection to improve their own productivity,
                  quality and compliance.

                  Problems during an FDA inspection can be caused by several factors. Cultural and
                  language differences may lead to misunderstandings about what is requested or
                  noted. The purpose of the inspection may not be fully understood by employees,
                  leading to unnecessary concern or distrust. Questioning techniques common in the
                  US may seem intrusive or demanding in non-US cultures. A lack of familiarity with
                  GMP requirements or FDA priorities can lead to confusion among employees about
                  how they should respond to investigators’ questions or requests.

                  All of these potential issues can be addressed by focused, well-developed training
                  that empowers employees to undergo the inspection process with confidence and
                  accuracy. Training should address key topics including the following:

                  •   Overview of the US Food and Drug Administration and its mission
                  •   FDA enforcement and types of inspections
                  •   How plant inspections are conducted
                  •   What to do – and not do – during an FDA inspection
                  •   Interacting with FDA inspectors
                  •   Questioning techniques
                  •   Communication skills
                  •   Cultural and language differences




                                                                                                           Page 4

                                          4                                             Exhibit 425
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 203 of 406
                                                                                          Preparing for a GMP Inspection by the US FDA




Knowing the Rules                                                       1. Buildings and facilities
FDA investigators are likely to examine many different elements         2. Equipment and utilities
of a company’s facility, operations and records. According              3. Qualifications of personnel
to FDA’s website, the GMP Inspection Checklist includes the             4. Raw materials
following:                                                              5. Production processes and procedures
                                                                        6. Laboratory controls
                                                                        7. Records and documentation
                                                                        8. Labeling
                                                                        9. Complaint management documentation
                                                                        10. Failure investigations and change control



The Importance of Documentation                                         •   Raw materials and primary packaging materials

A common oversight by plant managers is FDA’s priority focus on         •   Disposition of rejected materials
documentation and records. In fact, the lack of “data integrity,”       •   Manufacturing of batches, documenting the following:
in which documentation and records have been falsified or                   - Lots and quantities of materials used
improperly stored, has been one of the most frequent complaint              - Processing, handling, transferring, holding and filling
noted by FDA investigators during their inspections in 2015.
                                                                            - Sampling, controlling, adjusting and reworking
FDA has said many times, “If you don’t document it, you didn’t
                                                                            - Code marks of batches and finished products
do it.” Accurate, up-to-date documentation is so critical that
an investigator will always ask for documentation during an             •   Finished products, documenting the sampling, individual
inspection.                                                                 laboratory controls, test results and control status

What type of documentation does FDA expect? Records must be             •   Qualification of personnel
maintained for the following:                                           •   Training records
                                                                        •   Standardized Operating Procedures (SOPs)




It is essential that these documents and records be up-to-date and accurate. It is also essential that they be easily
accessible to investigators and employees if necessary. More than one violation has occurred when an investigator asks
an employee to locate a specific SOP – only to learn that the employee has no idea where the SOP is stored. This situation
could easily trigger additional questions by the investigator. Does management maintain records in compliance with GMP
requirements? Are necessary documents, such as SOPs, readily accessible to employees for reference? Are documents
completed by the appropriate personnel, stored in secure locations and reviewed as required? If the answers are “No,” the
investigator is likely to consider the possibility of additional issues at the facility.

FDA inspections can be stressful but they serve important roles, not only for patients but also for the facility being
inspected. Often, an inspector will identify a potential issue that can be corrected easily and quickly before it becomes a
serious problem. An inspector may provide a facility manager with a suggestion that produces positive results. A positive
inspection not only assures access of the company’s products to the US market, but reinforces the company’s commitment
to quality – and to the ongoing education of its employees. Passing an FDA inspection is a point of pride for employees who
work very hard to ensure that the rules are followed, the laws are respected and the patients are protected.


                                                                                                                                   Page 5

                                                                    5                                              Exhibit 425
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 204 of 406
                                                                 Preparing for a GMP Inspection by the US FDA




                 Preparing for a Successful Inspection
                 Many companies have received violations because of inadequate preparation for an
                 FDA inspection. Even if a company’s GMP system is in good condition, it is important to
                 prepare your employees for interacting with an investigator. Much of this information,
                 such as overviews of FDA GMP requirements and the purpose of an FDA inspection,
                 can be provided through well-designed on-line courses. Beyond these tools, the best
                 approach for teaching employees how to work with investigators during an inspection is
                 hands-on practice through role-playing.

                 Forward-thinking companies often stage realistic mock-audits that use many of the
                 typical questions included in an inspection. Effective mock audits often begin with a
                 one-day pre-class for a sampling of employees using a format as realistic as possible.
                 Often, this is best accomplished by using an outside auditor who can conduct the mock
                 audit and assess employee performance to set a baseline of competency. A 2-3 day class
                 would then follow with multiple case study role-plays to illustrate the potential missteps
                 and correct responses to investigator questions. Employees would then be tested with
                 pre and post results compared. Any deficiencies can be readily identified and addressed
                 through remedial training.

                 Mock audits, like employee preparation, are viewed by some companies as unnecessary.
                 Nothing could be further from the truth. As attention on GMP compliance intensifies
                 around the world and national regulators cooperate to standardize their information-
                 sharing, GMP regulations and investigation procedures, companies will be held to a
                 higher standard for product quality and regulatory compliance. Employee education is
                 the best investment a company can make in achieving that standard of excellence and
                 protecting both its reputation and market access.




                                                                                                          Page 6

                                           6                                              Exhibit 425
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 205 of 406
                                                                                      Preparing for a GMP Inspection by the US FDA




Conclusion
Countries around the world are working hard to ensure a safe and effective drug
supply. One of the most important tools in achieving that objective is consistent,
globally accepted quality regulations. That consistent regulatory standard has
not yet been achieved although it is under development by cooperative groups of
national regulators from around the world. Until that regulatory standard is adopted,
many countries will rely on the FDA’s GMPs as the basis for their own regulations.
Equally important, in addition to conducting their own global investigations of
pharmaceutical and medical device facilities, the FDA will continue to work with their
counterparts around the world to assure product quality, regulatory compliance and
access to the large US market.



UL EduNeering’s new Quality & Compliance Essentials program enables more Life Science
organizations to gain affordable access to five of the most popular courses in our Corporate
                                                                                                                                           Quality & Compliance Essentials – GMP Inspection Readiness for Pharmaceutical Companies


                                                                                                    GMP Inspection Readiness for
                                                                                                    Pharmaceutical Companies
Compliance Library – for a single low price.

Our new article, Quality & Compliance Essentials – GMP Inspection Readiness for
Pharmaceutical Companies highlights how QA and GMP teams can gain unlimited delivery
to train employees within operations, QA, management and more using the top five GMP                                                          Quality & Compliance Essentials

Inspection Readiness Courses.                                                                                                                 More than 200 QA and GMP training teams trust UL EduNeering’s GMP Inspection Readiness
                                                                                                                                              courses to deliver “foundational” inspection awareness training to employees within QA,
                                                                                                                                              operations, management and more.
                                                                                                                                              Written by industry-leading subject matter experts, as well as US FDA officials, these courses
                                                                                                                                              have been taken by more than 200,000 life science professionals since 2011. In most cases,
                                                                                                                                              training teams have embedded eLearning into their “Inspection Readiness” programs, which
                                                                                                    “We need to help our QA,


Each set contains five 40-minute courses, available as SCORM files for use on any
                                                                                                                                              may include workshops, internal training and other sources. Our eLearning courses serve as
                                                                                                     Auditing and Operations teams            “digital repositories” that employees can reference as needed.
                                                                                                     understand what’s expected
                                                                                                                                              The GMP Inspection Readiness set is part of UL EduNeering’s Quality & Compliance Essentials
                                                                                                     during a FDA and EU GMP                  program, which are subsets of our larger libraries, and enable Life Science organizations to gain
                                                                                                     inspection.”                             affordable access to five of the most popular courses in our GMP Library - for a single price.



compliant learning system. Other delivery options are available, including the use of UL’s          “After the training, we would
                                                                                                     like to make this content
                                                                                                     available at their fingertips,
                                                                                                                                              QA teams can deliver these courses to as many learners as possible, which can stretch their
                                                                                                                                              training budget and eliminate the need to develop this regulatory training content on their own,
                                                                                                                                              without sacrificing the quality of the learning experience.

                                                                                                     at a moment’s notice.”


enterprise-wide learning management system, ComplianceWire® to deliver and track
                                                                                                                                              The GMP Inspection Readiness program includes these five courses:
                                                                                                                                              • Awareness of FDA Inspections for Pharmaceutical Manufacturers
                                                                                                                                              • Principles of Auditing
                                                                                                                                              • Handling an FDA Inspection



completions.
                                                                                                                                              • Pre- and Post-Approval FDA Drug Inspections
                                                                                                                                              • EU Directives and Inspection Readiness




                                                                                                                       T: 609.627.5300 | W: uleduneering.com | 202 Carnegie Center, Suite 301, Princeton, NJ 08540                   Page 1




Contact UL for more information on which Quality & Compliance Essentials
program best suits your organization:
Email – EduNeeringInquiry@UL.com
Call – 609-627-5300
Visit – uleduneering.com/QCE



                                                                                                                                                                                                                          Page 7

                                                                7                                                                           Exhibit 425
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 206 of 406




About UL EduNeering

UL EduNeering is a business line within UL Ventures. UL is a premier global independent
safety science company that has championed progress for 120 years. Its more than 10,000
professionals are guided by the UL mission to promote safe working and living environments for
all people.

UL EduNeering develops technology-driven solutions to help organizations mitigate risks,
improve business performance and establish qualification and training programs through a
proprietary, cloud-based platform, ComplianceWire®.

For more than 30 years, UL has served corporate and government customers in the
Life Science, Health Care, Energy and Industrial sectors. Our global quality and compliance
management approach integrates ComplianceWire, training content and advisory services,
enabling clients to align learning strategies with their quality and compliance objectives.

Since 1999, under a unique partnership with the FDA’s Office of Regulatory Affairs (ORA),
UL has provided the online training, documentation tracking and 21 CFR Part 11-validated
platform for ORA-U, the FDA’s virtual university. Additionally, UL maintains exclusive
partnerships with leading regulatory and industry trade organizations, including AdvaMed,
the Drug Information Association, the Personal Care Products Council and the Duke Clinical
Research Institute.




202 Carnegie Center
Suite 301
Princeton, NJ 08540
609.627.5300

UL and the UL logo are trademarks of UL LLC © 2015.
uleduneering.com
                                                                   8                             Exhibit 425
                                                                                                        WP/15/110415/LS
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 207 of 406




   EXHIBIT 426
3/31/2020                              CORRECTED-(OFFICIAL)-UPDATE 3-FDA halts imports from China's Huahai Chuannan plant - Reuters
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 208 of 406




    MARKET NEWS
    SEPTEMBER 28, 2018 / 11:34 AM / A YEAR AGO




    CORRECTED-(OFFICIAL)-UPDATE 3-FDA halts imports from
    China's Huahai Chuannan plant

    Alexandra Harney, Michael Erman



    (FDA spokesman corrects information to show import ban only applies to a single Huahai
    factory. FDA’s original statement on its website remains unchanged)


    By Alexandra Harney and Michael Erman


    SHANGHAI/NEW YORK, Sept 28 (Reuters) - The U.S. Food and Drug Administration said on
    Friday it will no longer allow imports of drug ingredients or medicines made with ingredients
    produced at China’s Zhejiang Huahai Pharmaceuticals Chuannan factory, after a recall of one
    of its drugs that contained a probable carcinogen.


    The Chinese bulk manufacturer of the high blood pressure treatment valsartan recalled the
    product from consumers in the United States in July because an impurity linked to cancer had
    been detected.


    European authorities also said on Friday that they had found that Huahai did not comply with
    good manufacturing practices and that the company’s factory in the Chuannan province, was
    no longer authorized to produce valsartan.


    The European Medicines Agency said it was considering further action for other substances
    produced at the site.




                                                                              1                                                   Exhibit 4261/9
https://www.reuters.com/article/huahai-pharm-imports/corrected-update-3-fda-halts-imports-from-chinas-huahai-chuannan-plant-idUSL2N1WE0XO
3/31/2020                              CORRECTED-(OFFICIAL)-UPDATE 3-FDA halts imports from China's Huahai Chuannan plant - Reuters

    On Sept.Case 2:20-cv-02470-WBS-JDP
            28, the FDA posted a statementDocument  13 Filed
                                           on its website      12/29/20
                                                          that said: “The Page 209
                                                                          import   of 406
                                                                                 alert stops all
    API made by ZHP and ﬁnished drug products made using ZHP’s API from legally entering the
    United States.”


    On Oct. 10, FDA spokesman Jeremy Kahn said that the statement was incorrect, and the
    import ban only applies to the Chuannan factory. As of Oct. 10, the incorrect statement was
    still on the FDA’s website.


    The FDA said it was halting imports from the plant after it found major manufacturing process
    issues during its inspection of Huahai’s plant. The agency said the freeze on the imports would
    remain in place until the Chinese manufacturer determines how the impurities were
    introduced and improves its quality control systems.


    Huahai’s English-language website suggests that the company makes more than 50 drugs,
    active pharmaceutical ingredients and intermediate products used in a variety of medicines to
    treat high blood pressure, depression and other conditions. It was not immediately clear how
    many were from the Chuannan plant.


    FDA spokesman Jeremy Kahn said the agency had no concern about additional drug shortages
    due to the import ban at this time.


    In a heavily-redacted inspection report to Huahai posted on the FDA’s website on Sept. 20, the
    health regulator pointed out a range of serious problems, including with the company’s quality
    management system, how it evaluates the impact of changes to its manufacturing process, and
    its handling of products with impurities.


    In all, the Aug. 3 report listed 11 problems based on an inspection by two investigators sent to
    the factory for about two weeks in late July and early August.


    Huahai’s public relations department could not be reached for comment.


    The company, which is based in eastern China’s Zhejiang province and makes bulk ingredients
    for drugmakers, told customers in late June that it had found N-nitrosodimethylamine, or
    NDMA, which is classiﬁed as a probable human carcinogen, in its valsartan.
                                                                              2                                                   Exhibit 4262/9
https://www.reuters.com/article/huahai-pharm-imports/corrected-update-3-fda-halts-imports-from-chinas-huahai-chuannan-plant-idUSL2N1WE0XO
3/31/2020                              CORRECTED-(OFFICIAL)-UPDATE 3-FDA halts imports from China's Huahai Chuannan plant - Reuters
            Case 2:20-cv-02470-WBS-JDP
    In September,                              Document
                  after a global recall of valsartan     13 Filed
                                                     products,     12/29/20
                                                               the FDA       Page
                                                                        and the   210 of 406
                                                                                European  Medicines
    Agency announced that another known carcinogen called N-Nitrosodiethylamine, or NDEA,
    had also been found in valsartan made by Huahai and by India’s Torrent Pharmaceuticals,
    another manufacturer.


    The FDA often redacts product-speciﬁc information in inspection reports, and the report
    released last week did not mention valsartan, NDMA or NDEA. However, the FDA wrote that
    Huahai’s “change control system to evaluate all changes that may aﬀect the production and
    control of intermediates or Active Pharmaceutical Ingredients (APIs) is not adequate.”


    Regulators and industry consultants say the NDMA was most likely introduced when Huahai
    changed the way it made valsartan in 2012. The FDA’s Kahn told Reuters in an email in August
    that the change in valsartan manufacturing that was believed to have led to the introduction of
    NDMA occurred around December 2013.


    Reporting by Michael Erman in New York and Alexandra Harney in Shanghai, Additional reporting by Ben
    Hirschler in London and the Shanghai newsroom; editing by Chizu Nomiyama and Bill Berkrot
    Our Standards: The Thomson Reuters Trust Principles.




                                                                              3                                                   Exhibit 4263/9
https://www.reuters.com/article/huahai-pharm-imports/corrected-update-3-fda-halts-imports-from-chinas-huahai-chuannan-plant-idUSL2N1WE0XO
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 211 of 406




   EXHIBIT 427
3/31/2020                               Exploring the Growing U.S. Reliance on China's Biotech and Pharmaceutical Products - 07/31/2019 | FDA
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 212 of 406

                                                                        TESTIMONY

      Exploring the Growing U.S. Reliance on China's Biotech and
                       Pharmaceutical Products
                                                                       JULY 31, 2019


       Testimony of
       Mark Abdoo
       Associate Commissioner for Global Policy and Strategy - Food and Drug Administration



       Before the
       U.S. - China Economic and Security Review Commission (https://www.uscc.gov/)



       Introduction
       Chairman Bartholomew, Vice Chairman Cleveland, and distinguished Members of the
       Commission, thank you for the opportunity to submit written testimony to the Commission. We
       appreciate the Commission’s thoughtful consideration of the national security implications and
       the opportunities that arise from the trade of products regulated by the Food and Drug
       Administration (FDA) between the United States and the People’s Republic of China.

       FDA is responsible for protecting public health by ensuring the safety, effectiveness, quality, and
       security of human and veterinary drugs, vaccines, and other biological products for human use,
       and medical devices. The Agency also is responsible for the safety and security of our nation’s
       food supply, cosmetics, dietary supplements, and products that emit electronic radiation; and
       for regulating tobacco products. Imported products generally must meet the same standards as
       those produced domestically.

       Sweeping economic and technological changes have revolutionized international trade over the
       last several decades creating a truly global marketplace for goods and services. Many of the
       challenges associated with globalization are observed in China and mirror the challenges we see
       in other countries. FDA has engaged in a variety of efforts to help address these challenges.

       For example, in China, FDA conducts risk-based regulatory inspectional activities; capacity-
       building and confidence-building activities with Chinese regulatory authorities; and focused
       engagements with key in-country stakeholders, including regulatory counterparts, regulated
       industry, U.S. government agencies, multilateral organizations and academia. FDA monitors

                                                                                1                                                    Exhibit 4271/5
https://www.fda.gov/news-events/congressional-testimony/exploring-growing-us-reliance-chinas-biotech-and-pharmaceutical-products-07312019
3/31/2020                               Exploring the Growing U.S. Reliance on China's Biotech and Pharmaceutical Products - 07/31/2019 | FDA
              Caseregulatory
       and reports 2:20-cv-02470-WBS-JDP
                             trends, conditions,Document 13 Filed
                                                 and emerging      12/29/20
                                                              public          Page 213 of 406
                                                                     health events/incidents that
       have the potential to impact the safety of FDA-regulated products produced in China intended
       for U.S. consumption. FDA also coordinates with other agencies to support U.S. interests,
       including national security interests.


       Scope of medical product & supplement manufacturing taking
       place in China
       As of 2018, China ranks second among countries that export drugs and biologics to the United
       States by import line (13.4 percent). An import line is a distinct regulated product within a
       shipment through customs. A single shipment may include multiple lines of varying sizes.
       Approximately 83 percent of these Chinese import lines for drugs and biologics were human
       finished dosage forms (finished drugs) and 7.5 percent were active pharmaceutical ingredients
       (APIs), the remaining 10 percent were animal drugs and medicated animal feed. In addition to
       these import lines, APIs manufactured by China also come to the U.S. as part of finished drug
       products manufactured in other countries, for example, India. Therefore, the percentage of APIs
       produced by China for the United States marketplace is likely underrepresented by our numbers
       as China is a major supplier of APIs for other countries. It is important to note, FDA’s Drug
       Shortages Staff continuously monitor drug supply chains for potential shortage issues, including
       for drugs and APIs sourced from China. With respect to registered foreign human drug
       manufacturing facilities that are subject to CGMP (current good manufacturing practices)
       surveillance inspections, approximately 22 percent of the API manufacturing facilities and 14
       percent of finished dosage form manufacturing facilities are located in China.

       China provides 39.3 percent of the medical device import lines, and ranks first among countries
       that export devices to the United States by import line. It is imperative FDA continues to ensure
       the quality and availability of FDA regulated medical products.


       Risk-based Oversight
       The Agency electronically screens imports using an automated risk-based system to determine if
       shipments meet identified criteria for physical examination or other review. To enhance our
       ability to target high-risk products, FDA developed the Predictive Risk-based Evaluation for
       Dynamic Import Compliance Targeting application, or PREDICT. This is a sophisticated
       screening application that uses information from many sources—such as intrinsic product risks,
       past inspection results, intelligence data, and even information about threats such as extreme
       weather that could spoil a shipment—to provide FDA entry reviewers with risk scores on every
       import line.

       FDA maintains global vigilance of manufacturing facilities through a risk-based inspection
       strategy to focus inspectional resources on higher risk facilities and works closely with our
       international regulatory partners in Europe to avoid duplication of inspections. Among other
                                                                                2                                                    Exhibit 4272/5
https://www.fda.gov/news-events/congressional-testimony/exploring-growing-us-reliance-chinas-biotech-and-pharmaceutical-products-07312019
3/31/2020                               Exploring the Growing U.S. Reliance on China's Biotech and Pharmaceutical Products - 07/31/2019 | FDA
               Case
       things, the   2:20-cv-02470-WBS-JDP
                   number  of inspections in any Document  13 reflects
                                                 given country  Filed 12/29/20   Page prioritization
                                                                       our risk-based 214 of 406 of
       our inspections and improvements in our targeting; our increasing ability to leverage
       inspectional work done by trusted partners, especially in Europe; and a higher number of
       foreign pre-approval inspections.

       Our policy for prioritizing drug manufacturing surveillance inspections is based on factors such
       as a facility’s compliance history, recall trends, time since last inspection, inherent risks
       associated with the drug being manufactured, processing complexity, and other factors, which
       are all carefully weighed and considered. FDA is maintaining global vigilance by concentrating
       inspections on higher risk facilities, both for routine surveillance and in evaluating new drug
       applications. As global compliance trends change – and standards in some sectors improve – we
       should expect to see an evolution in our inspection priorities.

       In regard to food products, FDA recently published its Strategy for the Safety of Imported Food.
        FDA applies the same U.S. food safety requirements to all food consumed in the United States,
       regardless of whether the facility or farm that produces the food is located within the United
       States or half way across the globe. Because FDA’s enforcement tools abroad differ from the
       Agency’s tools domestically, Congress directed FDA to develop certain programs to ensure the
       safety of imported food. As with domestic oversight, FDA’s strategy for overseeing the safety of
       imported food is to maximize agency public health impact by aligning resource allocation to risk
       level, tailoring the use of new and existing regulatory tools accordingly. FDA will work to
       optimize oversight of foreign firms and the portion of imported foods that receives FDA
       oversight, including leveraging the work of partners with strong regulatory systems or
       responsible parties in the food supply chain. However, based on our experience, the process of
       negotiating arrangements is time- and resource-intensive, requiring funding over a long period,
       and could potentially detract from resources for other inspection approaches and activities.

       In addition, FDA also recently published the Plant and Animal Biotechnology Innovation Action
       Plan to implement and clarify risk-based policies with the goals of ensuring that developers
       know what they need to do to efficiently bring a plant or animal biotechnology product to
       market, and that consumers and the public understand how FDA’s regulatory system helps
       ensure the safety of such products. FDA has already evaluated a genetically engineered crop (a
       rice variety) developed in China. The Agency anticipates other Chinese developers will engage
       FDA as part of the Agency’s voluntary consultation process for biotechnology-derived plant
       varieties. FDA is well prepared to support a global marketplace focused on innovation in plant
       and animal biotechnology and to advance the Agency’s public health mission.


       On-going challenges
       Substantial improvements have been made in the inventory of registered pharmaceutical
       manufacturing firms in recent years. However, there are remaining gaps in this inventory that
       should be addressed to ensure visibility of all Chinese manufacturers that produce drugs or
                                                                                3                                                    Exhibit 4273/5
https://www.fda.gov/news-events/congressional-testimony/exploring-growing-us-reliance-chinas-biotech-and-pharmaceutical-products-07312019
3/31/2020                               Exploring the Growing U.S. Reliance on China's Biotech and Pharmaceutical Products - 07/31/2019 | FDA
               Case 2:20-cv-02470-WBS-JDP
       active pharmaceutical                    Document
                             ingredients of drugs           13 Filed 12/29/20
                                                   that are ultimately shipped toPage  215 ofStates.
                                                                                  the United  406 The
       President’s FY2020 budget includes a legislative proposal to address information gaps relating
       to foreign drug manufacturers. This full information on the drug supply chain, while available
       domestically, can be enhanced for foreign sites. Closing this gap will help ensure FDA has the
       information needed for effective shortage mitigation, provide more complete data for risk-based
       surveillance inspection planning, and help ensure prompt detection and intervention of unsafe
       drugs in the marketplace.


       Coordination with other agencies
       In addition to these efforts, FDA is also actively engaged in a number of collaborative efforts
       with other agencies. In general, for complicated issues that involve trade or scientific dispute,
       interagency (e.g., the Department of Homeland Security, the Office of the United States Trade
       Representative, the Department of Agriculture, and others as appropriate) coordination is
       pivotal in ensuring FDA’s overall mission is advanced. While FDA depends on the major
       national security agencies and the Department of Health and Human Services’ (HHS) broad
       national security efforts to protect our national security interests, FDA and the regulated
       industry at large have a vested interest in preventing unacceptable breaches of trust and
       confidentiality that can undermine the integrity of U.S. biomedical innovation and research. To
       that end, FDA has safeguards to prevent diversion of intellectual property in product
       applications to other entities, including other countries, and restricts the sharing of confidential
       information by FDA staff with others, including in some instances with foreign entities.

       Foreign acquisitions, or investments by a foreign entity involving over 10 percent, of a U.S.
       company triggers a review of the transaction by the Committee on Foreign Investment in the
       United States (CFIUS) under 31 CFR § 800-806. While normally voluntary in nature, notices to
       CFIUS may be mandated (or even unilaterally filed by CFIUS) in the event a transaction not
       submitted to CFIUS but involving national security risk is identified. FDA provides input to the
       larger HHS response to CFIUS cases involving the Healthcare and Public Health, and Food and
       Agriculture, critical infrastructure sectors where FDA has a potential interest involved or may be
       impacted by the transaction. This includes, but is not limited to, acquisitions by Chinese entities.
        When applicable, CFIUS has the ability to refer the matter to the President, certify to Congress
       that the transaction does not present an unmitigated national security concern, or negotiate a
       risk mitigation agreement with the company that can require up to and including the complete,
       total, and permanent divestiture of the U.S. portions of the acquired or invested company. In the
       event of a mitigation agreement, CFIUS can also institute a mitigation monitoring agreement
       wherein compliance with the mitigation agreement is monitored by involved Federal agencies,
       generally with severe monetary damages imposed in the event of a breach of the mitigation
       agreement. CFIUS cases are not limited to any particular sector or industry; any transaction
       potentially involving national security risk and foreign control can be pulled into the process.


                                                                                4                                                    Exhibit 4274/5
https://www.fda.gov/news-events/congressional-testimony/exploring-growing-us-reliance-chinas-biotech-and-pharmaceutical-products-07312019
3/31/2020                               Exploring the Growing U.S. Reliance on China's Biotech and Pharmaceutical Products - 07/31/2019 | FDA
              Case 2:20-cv-02470-WBS-JDP
       CFIUS controls                            Document
                       are sufficient to address merger and13  Filed 12/29/20
                                                            acquisition         Page
                                                                        risks when     216 of 406
                                                                                   identified and
       applicable; they cannot cover transactions or company creation efforts that fall outside CFIUS’
       purview.

       For dietary supplements, there are no formal agreements. For biotechnology, there are no
       formal agreements. However, the U.S. and China have a Biotechnology Working Group and a
       Technical Working Group that foster bilateral dialogue and are focused on trade and
       information sharing.

       Another item of note is the Department of Defense’s (DoD) access to FDA’s Compliance Status
       Information System (COMSTAT) to evaluate a facility’s ability to produce medical products in
       accordance with FDA’s regulatory requirements. COMSTAT displays the status of medical
       product firm profiles using profile class codes based on categories of products produced by a
       firm. Profile class codes and statuses indicating if they are in accordance with FDA’s regulatory
       requirements are determined during FDA inspections. Although COMSTAT requires an account
       for access and DoD personnel have accounts, COMSTAT does not have a reporting mechanism
       to determine when DoD accesses the system or what records are viewed.


       Conclusion
       Thank you for giving FDA the opportunity to describe the Agency’s efforts to address the
       challenges of our globalized marketplace and to discuss our work in China. FDA is
       implementing a comprehensive strategy to enhance the safety of imported products and to
       establish an effective global safety net.

       Our priorities in China are consistent with our priorities everywhere. The best way to ensure
       food safety and the integrity of medical products is to make sure firms consistently follow
       appropriate processes for safeguarding safety and quality in production. Manufacturers are best
       situated to ensure these processes, and regulatory bodies should hold companies accountable for
       lapses in the production process and not simply rely on testing after the fact to detect flaws.
        Inspections and testing play an important role in that process, but they need to be used as part
       of a larger system that emphasizes a systematic, proactive, preventive approach to strengthen
       the production of safe food and safe and effective medical products produced in China for export
       to the United States. And in our globalized world, it is increasingly important that regulatory
       partners work together to ensure the safety of products as they move across borders. While
       many future challenges remain as we engage Chinese regulators and industry on these key
       issues, we will continue to expand on successes attained in recent years.

                                                                 More Congressional
                                                 Testimonies (/news-events/congressional-testimony)




                                                                                5                                                    Exhibit 4275/5
https://www.fda.gov/news-events/congressional-testimony/exploring-growing-us-reliance-chinas-biotech-and-pharmaceutical-products-07312019
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 217 of 406




   EXHIBIT 428
RAPS is closely monitoring developments in the Coronavirus (COVID-19) outbreak. See our public safety
           Case 2:20-cv-02470-WBS-JDP      Document
                                    page for           13updates.
                                              the latest   Filed 12/29/20 Page 218 of 406




  US FDA Inspections in China: An
  Analysis of Form 483s from 2015
  Posted 10 February 2016 | By Zachary Brennan



  As the US
  becomes
  increasingly
  dependent
  on Chinese
  and Indian
  active




  pharmaceutical ingredient (API) and drug manufacturing, a deeper look into the inspection reports
  from the US Food and Drug Administration (FDA) in China reveals a number of question marks that
  parallel the same sort of issues found in Form 483s issued after inspections in India.

  A Focus review (thanks to use of the Freedom of Information Act (FOIA)) of eight FDA Form 483s for
  Chinese manufacturers in 2015 paralleled some of the same data integrity de ciencies listed in the
  50 Form 483s Focus reviewed back in November.

  Currently, 41 pharmaceutical manufacturing sites in China and ve in Hong Kong are included on
  FDA’s import alert list, which is a list of all the sites banned from shipping products to the US. China’s
  Zhejiang Hisoar Pharmaceutical is the most recent addition (from 20 January) for good
  manufacturing practice de ciencies.

  By comparison, there are 42 sites under import alert from India, though FDA notes that some of
  those facilities listed are only banned for certain products and not the entire site.

  China v. India                                      1                                    Exhibit 428/
But there are major differences between how FDA operates in the two countries, which collectively
         Case
account for    2:20-cv-02470-WBS-JDP
            about 80% of the world’s APIs. Document 13 Filed 12/29/20 Page 219 of 406

Unlike in India, it’s become increasingly dif cult for FDA to obtain visas for its inspectors in China and
in 2014, FDA closed two of its of ces in Shanghai and Guangzhou, China, and consolidated
operations at its Beijing location.

As of 18 December, FDA told Focus the agency has 17 employees assigned to the Beijing of ce,
including ve new hires who have yet to deploy to China (only three of those ve will work on drug-
related issues). Six employees from the FDA’s China of ce were scheduled to begin conducting
inspections from January to March, FDA said, which would be a slight boost from a few months prior
when FDA only had two inspectors overseeing the roughly 700 manufacturing facilities there.

Similarly in India, FDA has plans to double the number of its inspectors there – from about nine to 19,
though even if that number is actualized the agency would still be tasked with inspecting more than
500 manufacturing sites exporting products to the US.

Concerns over how FDA can adequately track the drug and API supply chain is starting to worry
Congress. In December, the House Committee on Energy & Commerce sent a letter to the US
Government Accountability Of ce calling on the oversight of ce to investigate whether FDA can
adequately monitor the manufacturers in India and China, which in the past have had a history of
counterfeiting, adulteration, substandard manufacturing and data falsi cation.

And though both China and India have domestic pharmaceutical inspectors and regulators (China
FDA and Central Drugs Standards Control Organization, respectively), the standards used for these
inspections are not yet on par with FDA’s.

Chinese Form 483s
Through the use of FOIA (Form 483s are not generally released publicly by FDA), Focus found that
more than 80 Form 483s were issued to Chinese manufacturers in 2015 after 132 inspections by
FDA staff. The 132 inspections is only 15 more than the number conducted in 2014, but up
signi cantly from the paltry 19 inspections conducted in 2007, according to FDA.

By comparison, FDA conducted 203 inspections at Indian manufacturing sites in 2015, up
signi cantly from the 114 inspections conducted in 2014, and the 66 inspections from 2007.

Unfortunately, because of delays in the FOIA system and the cost of obtaining the documents, Focus
was only able to obtain eight of the 80 documents for review.

Observations
Zhejiang Hisoar Pharmaceutical Co., the most recent addition to FDA’s import alert list, was cited in
a 483 by the agency after a three day inspection in August with seven observations. Hisoar claims to
manufacture four products for the US, four for the EU and three for Japan, and lists P zer, BASF,
Sano and Novartis among its partners.

Among the most egregious observations are numerous data manipulation ndings, in addition to the
company’s failure to locate a logbook documenting the manufacture of APIs, and individual
equipment logs not including entries for uses of each piece of manufacturing equipment.
                                                   2                                    Exhibit 428/
In addition, “sample raw data le names are altered in an attempt to hide deleted data les,” FDA
inspectorsCase
           said,2:20-cv-02470-WBS-JDP       Document
                 noting the history of raw data       13 Filed
                                                modi cations     12/29/20
                                                             could          Page 220 of 406
                                                                   not be tracked.

At Chongqing Kangle Pharmaceutical Co.’s manufacturing site in Chongqing, which the company
claims is used mostly for producing anti-malarial APIs and is not included on FDA’s import alert list,
inspectors found that a fan blows outside air onto raw ingredients used for API manufacturing, which
poses contamination issues. FDA also found “signi cant rust and aking paint” in a wet chemistry
quality control laboratory.

Another facility that’s allowed to ship products to the US and claims to have customers in about 50
countries -- Qilu TianhePharmaceutical’s manufacturing site in Jinan, China -- was inspected by FDA
twice back in May and June, with 15 observations cited.

During an inspection of the company’s quality control lab, FDA found partially incomplete or
“otherwise undesirable” gas chromatography results were moved into an auxiliary folder entitled
“test.” The large number of sample sets within this test folder “containing TNTC [too numerous to
count] unreported sample injection results for nished APIs prevented our comprehensive review of
the results,” FDA said. These types of sample "tests" were also uncovered at Indian manufacturing
sites last year.

FDA also found that the Qilu site failed to follow batch manufacturing instructions and lab control
procedures, in addition to questions about the facility’s design:




FDA inspections at sites for Hangzhou Huadong Medicine Group Kangrun Pharmaceutical Co.,
Ferring Pharmaceutical, and Shanghai Desano Chemical Pharmaceutical Co. also revealed data
integrity questions, particularly around the control of computer and software systems, incomplete
lab records of instrumentation calibration and sampling plans not based on scienti c principles.

At Shanghai Desano -- which is part of a group of ve member companies making about 20 APIs and
15 nished products, mostly anti-virals, antibiotics and anti-malarials -- FDA inspected one site last
May and “noted the presence of what appear to be too numerous to count instances of unreported
incidents required to be reported as manufacturing deviations.”

The eight 483s also include one for P zer’s Dalian, China-based manufacturing site (though the 483
for another P zer manufacturing site in Fuyang City was not released by FDA to Focus). At the Dalian
site, FDA of cials found “the presence of uncontrolled records for a number of manufacturing
records” which were supposed to be part of the company’s document control program. P zer told
Bloomberg in October that it addressed the issues.
                                                  3                                  Exhibit 428/
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 221 of 406




   EXHIBIT 429
3/31/2020                                        U.S. Dependence on Pharmaceutical Products From China | Council on Foreign Relations
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 222 of 406




         U.S. Dependence on
         Pharmaceutical Products
         From China
         Blog Post by Yanzhong Huang

         August 14, 2019




                                                  A technician works at a product line of the Inactivated
                                                  H1N1 Inf luenza Vaccine in Sinovac Biotech Ltd., a
                                                  Chinese vaccine making company, in Beijing,
                                                  September 3, 2009. REUTERS/Jason Lee (CHINA
                                                  BUSINESS HEALTH)



            Last month, the U.S.-China Economic and Security Review Commission held a hearing
            on the United States’ growing reliance on China's pharmaceutical products. The topic
            reminded me of a spirited discussion described in Bob Woodward’s book, Fear: Trump in
            the White House. In the discussion, Gary Cohn, then chief economic advisor to President
            Trump, argued against a trade war with China by invoking a Department of Commerce
            study that found that 97 percent of all antibiotics in the United States came from
            China. “If you’re the Chinese and you want to really just destroy us, just stop sending us
            antibiotics,” he said.




https://www.cfr.org/blog/us-dependence-pharmaceutical-products-china            1                                                   Exhibit 4291/6
3/31/2020                                        U.S. Dependence on Pharmaceutical Products From China | Council on Foreign Relations
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 223 of 406



            Cohn’s words highlight a security concern associated with pharmaceuticals from China.
            As Rosemary Gibson noted in her testimony, centralization of the global supply chain
            of medicines in a single country makes it vulnerable to interruption, “whether by
            mistake or design.” If we are dependent on China for thousands of ingredients and raw
            materials to make our medicine, China could use this dependence as a weapon against
            us. While the Department of Defense only purchases a small quantity of finished
            pharmaceuticals from China, about 80 percent of the active pharmaceutical ingredients
            (APIs) used to make drugs in the United States are said to come from China and other
            countries like India. For example, the chemical starting material used to make
            doxycycline, the recommended treatment for anthrax exposure, comes from China.
            When an influential Chinese economist earlier this year suggested that Beijing curb its
            exports of raw materials for vitamins and antibiotics as a countermeasure in the trade
            war with the United States, the worries surrounding our API dependence to China
            seemed to be vindicated. Concern about a disruption in the supply chain could explain
            why the tariffs on Chinese products proposed by the United States Trade
            Representative in May 2019, worth approximately $300 billion, excludes
            “pharmaceuticals, certain pharmaceutical inputs, and select medical goods.”


            While the potential exposure to raw material supply disruptions drives part of our
            fear, concern about the safety and efficacy of Chinese-made pharmaceuticals is another
            component. In the summer of 2018, one of China’s largest domestic vaccine makers sold
            at least 250,000 substandard doses of vaccine for diphtheria, tetanus, and whooping
            cough. It was the latest in a slew of scandals caused by poor quality drug products made
            in China over the last decade. In 2008, the contamination of a raw ingredient imported
            from China and used to make heparin, a blood-thinning drug, was associated with at
            least eighty-one deaths the United States. According to an investigative journalist, fraud
            and manipulation of quality data is still endemic in Chinese pharmaceutical firms.




https://www.cfr.org/blog/us-dependence-pharmaceutical-products-china            2                                                   Exhibit 4292/6
3/31/2020                                        U.S. Dependence on Pharmaceutical Products From China | Council on Foreign Relations
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 224 of 406




                   Eyes on Asia
                   A monthly newsletter with insights and analysis from CFR fellows on the latest
                   developments across Asia.




                   Email Address


                                                                            Submit




            In order to address the growing security and safety concerns about Chinese-made
            pharmaceuticals, some suggest that the United States switch to India as an alternative
            API supplier. However, doing so would be no different from rearranging the deck chairs
            on the Titanic. It is true that many Indian pharmaceutical firms are leading API
            manufacturers but India depends on China for sourcing nearly three quarters of APIs in
            generic drug formulations. The disruption in the supply chain notwithstanding,
            switching to India for the supply of APIs would only make the drugs sold in the United
            States more expensive: APIs and chemical intermediates from China are 35 to 40
            percent cheaper than Indian ones. Moreover, India has its own drug safety problems as
            well. In 2013, a generic drug maker in India pled guilty to drug safety charges, which
            included shipping batches of adulterated drugs, having incomplete testing records, and
            inadequate programs to assess drug quality. According to a former executive of the
            company, this was only a fraction of the safety issues the Food and Drug Administration
            (FDA) could identify in overseas plants.


            Moreover, we could have overestimated our dependence on Chinese-made
            pharmaceutical products. As of 2018, China claimed 13.4 percent of all import lines–
            defined as distinct regulated products within a shipment through customs–among




https://www.cfr.org/blog/us-dependence-pharmaceutical-products-china            3                                                   Exhibit 4293/6
3/31/2020                                        U.S. Dependence on Pharmaceutical Products From China | Council on Foreign Relations
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 225 of 406



            countries that export drugs and biologics to the United States. Of these import lines for
            drugs and biologics, about 83 percent were finished drugs, and only 7.5 percent were
            APIs. We certainly underestimate the share of APIs from China given that Chinese-
            made APIs can come to the United States as part of the finished drug products from
            other countries like India. However, the lack of a reliable API registry makes it difficult
            to estimate the true market share of Chinese-made APIs.


            In addition, when highlighting our dependence on Chinese-made pharmaceuticals, we
            could overlook the other side of the coin: China needs finished drugs made in the
            United States. China is facing a crisis of non-communicable diseases, including cancer,
            cardiovascular diseases, and diabetes. It is estimated that between 2002 and 2016, new
            cancer cases in China increased by more than 55 percent, from 2.19 million to 3.8
            million. A majority of Chinese cancer patients, however, lack access to the most
            effective drugs. Partly because of this, cancer survival rate in China is less than half of
            the United States. Under the performance-based legitimacy in contemporary China, the
            government must justify its rule by continuously delivering public goods and services,
            like better healthcare, to meet people’s wants. In an increasingly state-dominated
            political system, the link between performance and legitimacy becomes so tight that
            failure to deliver such goods could endanger the system itself. In the meantime, with
            the rapid improvement of material living standards, Chinese people are increasingly
            valuing things beyond basic earnings, such as good health. As President Xi Jinping
            stated in the 19th Party Congress, the “principal contradiction” in the society is “the
            contradiction between unbalanced and inadequate development and the people’s ever-
            growing needs for a better life.” In fact, in 2018, the government cut the import value-
            added tax on cancer drugs from 17 percent to 3 percent and reduced import tariffs on
            all common drugs and cancer drugs to zero. Essentially, regime legitimacy requires the
            state to deliver the most effective drugs, which are often patented and provided
            exclusively by multinational pharmaceutical companies. In May 2019, China unveiled a
            list of imported U.S. medical products to impose punitive tariffs upon. The list includes




https://www.cfr.org/blog/us-dependence-pharmaceutical-products-china            4                                                   Exhibit 4294/6
3/31/2020                                        U.S. Dependence on Pharmaceutical Products From China | Council on Foreign Relations
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 226 of 406



            commonly used drugs such as insulin, ibuprofen, as well as medical devices such as
            ultrasonic diagnostic apparatuses and endoscopes, which Chinese firms can
            manufacture themselves. Nevertheless, the list did not include anti-cancer drugs and
            other patented ones.


            The same legitimacy concern also led the Chinese government to introduce incentives
            to improve the quality of its pharmaceutical products. In 2016, China’s FDA introduced
            the Generic Consistency Evaluation (GCE), which required generic drugs approved for
            production prior to 2008 to pass the GCE in order to gain “equivalence” to branded
            drugs in terms of safety and efficacy. Failure to pass the GCE in a timely manner will
            lead to the revocation of registration licenses or ineligibility for government tendering.
            Since generic drugs approved before 2008 are prone to low quality problems, a
            significant number of drugs that have failed to pass GCE are expected to exit the public
            market. The measure will help weed out over half of the nation’s 2,900 or so small, and
            often low-quality, domestic drug makers. Since early this year, nearly 20 pharmaceutical
            firms have either exited the industry or been reorganized.


            So what does all this mean for a response from the United States? Before making any
            major decisions on this issue, it is important to collect as much information as possible
            for a full assessment of the risks we face. We should also nurture the development of
            alternative sources and capabilities to make critically essential drugs in the United
            States. At present, instead of looking at the issue from a national security perspective,
            the best approach is to work with China to ensure the safety and efficacy of their
            pharmaceutical products. As I argued in my testimony to the U.S.-China Commission,
            this involves expanding the FDA’s inspection activities in China, helping to beef up the
            regulatory capacities of China’s National Medical Products Administration in the drug
            development and review process, and making sure Chinese firms consistently follow the




https://www.cfr.org/blog/us-dependence-pharmaceutical-products-china            5                                                   Exhibit 4295/6
3/31/2020                                        U.S. Dependence on Pharmaceutical Products From China | Council on Foreign Relations
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 227 of 406



            appropriate process for safeguarding quality in production. Lastly, the U.S.-China Social
            and Cultural Dialogue, the only high-level forum to discuss U.S.-China cooperation
            after 2017, should be reopened as an institutional venue to discuss these issues.




                   Creative Commons: Some rights reserved.




https://www.cfr.org/blog/us-dependence-pharmaceutical-products-china            6                                                   Exhibit 4296/6
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 228 of 406




   EXHIBIT 430
3/23/2020                                            FDA Updates Plan for Mfg Inspections in China in Wake of Coronavirus Outbreak
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 229 of 406




                FDA Updates Plan for Mfg Inspections in China in
                Wake of Coronavirus Outbreak
                February 27, 2020



                The US Food and Drug Administration (FDA) is providing updated and more
                detailed information about the status of FDA inspections in China and the
                agency’s oversight of imported products from China, which have been impacted
                by the novel coronavirus (COVID-19) outbreak. Earlier this month, the FDA
                outlined its supply-chain surveillance plan in the wake of the coronavirus
                (COVID-19) outbreak in China, including the steps the agency is taking to
                mitigate potential shortages and supply disruptions of products from China and
                how the agency is handling inspections of manufacturing facilities in China.

                “While we are not able to conduct inspections in China right now, this is not
                hindering our efforts to monitor medical products and food safety,” said FDA
                Commissioner Stephen M. Hahn and FDA Associate Commissioner for
                Regulatory Affairs Judith A. McMeekin in a joint statement issued February 25,
                2020. “We have additional tools we are utilizing to monitor the safety of
                products from China, and in the meantime, we continue monitoring the global
                drug supply chain by prioritizing risk-based inspections in other parts of the
                world. The FDA is not currently conducting inspections in China in response to
                the US Department of State’s Travel Advisory to not travel to China due to the
                novel coronavirus outbreak. We will continue to closely monitor the situation in
                China so that, when the travel advisory is changed, we will be prepared to
                resume routine inspections as soon as feasible.”

                The FDA says it is using other tools to help complement its inspections,
                including import screening, examinations, sampling, and import alerts, relying


                                                                                  1
https://dcatvci.org/pharma-news/6373-fda-updates-plan-for-mfg-inspections-in-china-in-wake-of-coronavirus-outbreak
                                                                                                                                     Exhibit 4301/3
3/23/2020                                            FDA Updates Plan for Mfg Inspections in China in Wake of Coronavirus Outbreak
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 230 of 406

                on a firm’s previous compliance history, and using information from foreign
                governments as part of mutual recognition agreements.

                In response to the COVID-19 outbreak, the FDA says it will use, where
                appropriate, its authority to request records from firms “in advance or in lieu of”
                drug-surveillance inspections in China. The Federal Food, Drug, and Cosmetic
                Act, as amended by the FDA Safety and Innovation Act (FDASIA) of 2012,
                gives the FDA authority to request records “in advance of or in lieu of” on-site
                drug inspections. Congress enacted this provision to improve the effectiveness
                and efficiency of inspections, given the increasing globalization of drug
                production. Along with other FDASIA provisions, this inspection-record request
                authority was viewed as a way to “level the playing field” between foreign and
                domestic drug inspections by allowing the FDA to review records ahead of time
                and take a more risk-based approach to conducting both domestic and foreign
                inspections.

                “These records will help the agency when we resume drug inspections in
                China. By applying the use of paper records in our risk-based inspection
                framework, we can prioritize our early inspections on those deemed most
                needed, based on the records,” according to FDA’s February 25 statement. “By
                doing so, we hope to rapidly assess what could become a backlog number of
                on-the-ground surveillance inspections this fiscal year if travel restrictions
                persist.”

                In addition to records requests, the FDA says it will continue working with US
                Customs and Border Protection to target products intended for importation into
                the US that violate applicable legal requirements for FDA-regulated products,
                which may come from a variety of sources, such as first-time importers
                unfamiliar with regulatory requirements or repeat offenders. The FDA has the
                ability, through its risk-based import screening tool (PREDICT), to focus its
                examinations and sample collections based on heightened concerns of specific
                products being entered into US commerce. The agency says the PREDICT
                screening continues to adjust risk scores as necessary throughout the COVID-
                19 outbreak. “We are keeping a close eye out for indications of port shopping
                or cargo diversion and will continue our oversight of shipments through
                potentially higher-risk venues such as International Mail Facilities,” said the
                FDA in its statement. “We can refuse admission of products that fail sample
                testing or may violate other applicable legal requirements.”




                                                                                  2
https://dcatvci.org/pharma-news/6373-fda-updates-plan-for-mfg-inspections-in-china-in-wake-of-coronavirus-outbreak
                                                                                                                                     Exhibit 4302/3
3/23/2020                                            FDA Updates Plan for Mfg Inspections in China in Wake of Coronavirus Outbreak
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 231 of 406

                The FDA said in its statement that there is no evidence to support transmission
                of COVID-19 associated with imported goods and that there have not been any
                cases of COVID-19 in the US associated with imported goods.

                Source: US Food and Drug Administration




                The essential resource on pharmaceutical manufacturing, sourcing/procurement, and
                supply management provided by the Drug, Chemical & Associated Technologies
                Association (DCAT) a not-for-profit global business development association.

                One Union St., Suite 208
                Robbinsville, NJ 08691
                +1.609.208.1888
                +1.877.640.DCAT
                www.dcat.org




                © 2020 DCAT | Privacy Policy                                                                                           Login




                                                                                  3
https://dcatvci.org/pharma-news/6373-fda-updates-plan-for-mfg-inspections-in-china-in-wake-of-coronavirus-outbreak
                                                                                                                                     Exhibit 4303/3
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 232 of 406




   EXHIBIT 431
11/29/2019                   Congress, Grappling With Tainted Chinese Drugs, Is Bafﬂed by Lack of FDA Oversight in U.S. Pharmaceutical Supply Chain
                Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 233 ofSIGN
                                                                                  406IN SUBSCRIBE




Search
U.S.
World
Business
Tech & Science
Culture
Newsgeek
Sports
Health
Opinion
Vantage

   HEALTH
   CONGRESS, GRAPPLING WITH TAINTED CHINESE DRUGS, IS BAFFLED BY
   LACK OF FDA OVERSIGHT IN U.S. PHARMACEUTICAL SUPPLY CHAIN
   BY BLAKE DODGE ON 10/30/19 AT 2:50 PM EDT




                                                                            1                                                    Exhibit 4311/6
https://www.newsweek.com/congress-spooked-tainted-chinese-drugs-eyeing-pharmaceutical-supply-chain-1468753?fbclid=IwAR0ZNqtWscRIRQYXV3MuJ7GvUN…
11/29/2019                   Congress, Grappling With Tainted Chinese Drugs, Is Bafﬂed by Lack of FDA Oversight in U.S. Pharmaceutical Supply Chain
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 234 of 406
                                                 

       H E A LT H          PHARMACEUTICALS                      BIG PHARMA                  CHINA




   F         ollowing major recalls of Chinese-manufactured medication that contained carcinogenic
             ingredients, Congress is taking a hard look at the U.S. supply chain of generic drugs.

   About 80 percent of manufacturers that create key ingredients for the domestic drug market
   are located outside the United States, according to the U.S. Food and Drug Administration
   (FDA). But for some drugs, China is the only supplier.

   At a congressional hearing on Tuesday, lawmakers expressed alarm, and sometimes disbelief,
   at the lack of oversight the FDA demonstrates over these foreign suppliers—despite the fact
   that U.S. drug firms are continuously outsourcing their manufacturing needs.

   "There's a hidden health crisis in this country that will affect us all," Rep. Anna Eshoo of
   California, chair of the Health Subcommittee, said in the hearing. "The crippling inadequacy of
   the American drug supply."

   Eshoo went on to say that the U.S. generic-drug industry's reliance on foreign agents creates
   shortages of life-saving medications as well as subpar manufacturing.

   Indeed, in the past two years alone, the FDA has recalled three blood pressure drugs and the
   heartburn medication Zantac after they were found to contain potentially carcinogenic
   impurities that their Chinese manufacturer failed to report.

   To the surprise of lawmakers in the room, regulators at the hearing said they cannot control or
   properly monitor these dangerous drugs until long after they've reached U.S. shores.

   Active pharmaceutical ingredients (APIs) are the backbone of the generics industry. They
   make up the part of the drug that generics are supposed to share with their brand-name
   counterparts.

   While the FDA maintains a "catalog" of foreign manufacturers, the sites are not required to tell
   the FDA whether they actually make APIs and in what quantities, according to Janet
   Woodcock, director of the Center for Drug Evaluation and Research at the FDA.

   Unless Congress passes new legislation, the FDA can't demand this information from drug
   makers, either, Woodcock added.

                                                                            2                                                    Exhibit 4312/6
https://www.newsweek.com/congress-spooked-tainted-chinese-drugs-eyeing-pharmaceutical-supply-chain-1468753?fbclid=IwAR0ZNqtWscRIRQYXV3MuJ7GvUN…
11/29/2019                      Congress, Grappling With Tainted Chinese Drugs, Is Bafﬂed by Lack of FDA Oversight in U.S. Pharmaceutical Supply Chain
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 235 of 406

      A container used for clinical waste is seen at a private clinic that performs vaccinations in Hong Kong on July 24,
      2018. At a congressional hearing on Tuesday, lawmakers expressed alarm about the lack of oversight the FDA
      demonstrates over some foreign suppliers.
      ANTHONY WALLACE/AFP/GETTY IMAGES


   "In short, we're overly reliant on China, we cannot trust the supply chains, and our national and
   economic security demand that we act," said Michael Wessel, commissioner of the U.S.-China
   Economic Security Review Commission.

   Several lawmakers, concerned about drug shortages, asked Woodcock whether U.S.
   companies could be compelled to bring their manufacturing efforts back home.

   While drug firms would be hard-pressed to abandon the cheaper labor markets in China and
   India, Woodcock said, the FDA is advocating for modernization such as automation and
   "continuous production" that could ease costs overall.

   Current manufacturers may not have the resources to experiment in this fashion, but
   Woodcock said some new players have told the FDA that they're interested in branching out,
   technologically speaking, through nonprofit setups.

   R E Q U E S T R E P R I N T & L I C E N S I N G , S U B M I T C O R R E C T I O N OR V I E W E D I T O R I A L G U I D E L I N E S

   FEATURED SLIDESHOWS

                                    A Look at Every Starbucks Winter Holiday Cup By Year from 1997 to 2019




                                    What Starbucks Christmas Holiday Drinks Are Available This Year?




                                    Meet the Master Carver Who Turns Pumpkins Into Portraits




   Our Cosplay Favorites from NYCC 2019


                                                                                  3                                                     Exhibit 4313/6
https://www.newsweek.com/congress-spooked-tainted-chinese-drugs-eyeing-pharmaceutical-supply-chain-1468753?fbclid=IwAR0ZNqtWscRIRQYXV3MuJ7GvUN…
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 236 of 406




   EXHIBIT 432
6/14/2020                          Coronavirus: All FDA Inspections Of Chinese Manufacturing Facilities Come To Screeching Halt :: Medtech Insight
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 237 of 406
       We use cookies to improve your website experience. To learn about our use of cookies and how you can manage your cookie settings,
       please see our Cookie Policy. By continuing to use the website, you consent to our use of cookies.




                                                                    This copy is for your personal, non-commercial use. For high-quality copies or electronic reprints for

                                                                    distribution to colleagues or customers, please call +44 (0) 20 3377 3183


                                                                    Printed By




  Coronavirus: All FDA Inspections Of Chinese
  Manufacturing Facilities Come To Screeching Halt
  In a late Friday news statement, agency head Stephen Hahn also warned of possible “shortages of
  critical medical products”
  14 Feb 2020      NEWS

  by Shawn M. Schmitt           @MedtechShawn          shawn.schmitt@informa.com


  Executive Summary
  The US agency has suspended all routine surveillance inspections in China through the end of March because of
  coronavirus fears, commissioner Stephen Hahn announced late on 14 February. Despite expecting medical
  product shortages, Hahn said the agency is being proactive: “We are not waiting for drug and device
  manufacturers to report shortages to us” before acting. The timing of Hahn’s statement – at 6 p.m. EST on a
  Friday, at the beginning of a three-day US holiday weekend – suggests he isn’t particularly excited to share the
  information.




  The US Food and Drug Administration has abandoned all near-term plans to inspect Chinese manufacturing
  facilities in the wake of the coronavirus crisis, agency commissioner Stephen Hahn said late on 14 February.


                                                                                 1                                                                Exhibit 4321/3
https://medtech.pharmaintelligence.informa.com/MT126258/Coronavirus-All-FDA-Inspections-Of-Chinese-Manufacturing-Facilities-Come-To-Screeching-Halt
6/14/2020                          Coronavirus: All FDA Inspections Of Chinese Manufacturing Facilities Come To Screeching Halt :: Medtech Insight
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 238 of 406
  “The FDA is not currently conducting inspections in China due to the State Department warning advising
  against travel to China,” Hahn wrote in a statement.

  Inspections scheduled for the remainder of this month were either postponed by the agency, or it used “other
  information to inform decisions allowing the products to enter our US market,” he said.
  Roughly 90% of canceled February inspections were routine surveillance audits, Hahn said. That means the
  other 10% – including high-risk for-cause inspections – won’t take place until March at the earliest.

  Further, routine surveillance inspections scheduled for March in China also won’t move forward, he said: “At
  this time [they] are expected to be conducted at a later date.”
  Hahn vowed that the FDA “will continue to closely monitor the situation in China so that as the situation
  improves, we will be prepared to resume routine inspections as soon as feasible.”



     “We are not waiting for drug and device manufacturers to report shortages to us.”
     – Stephen Hahn


  Hahn pointed out that the agency conducts about 500 inspections in China in a given year.
  The timing of Hahn’s statement – at 6 p.m. EST on a Friday, at the beginning of a three-day US holiday weekend
  – suggests he isn’t particularly excited to share the information.

  Still, Hahn is adamant that “the robust and multi-layered compliance process at the FDA is helping to protect
  American patients and consumers even though we are not able to conduct inspections in China at this time.”
  In his statement, the commissioner seeks to allay concerns about uninspected Chinese firms, noting that the
  audits are just “one of many tools that the agency uses to inform our risk strategy for imported FDA-regulated
  products and to help prevent products that do not meet the FDA’s standards from entering the US market.”
  Those other “tools,” he said, include import alerts, increased import sampling and screening, records-requests,
  and company compliance histories with regulators in other countries, among other things.
  “This process has a number of layers in place and is not solely reliant on boots-on-the-ground inspections,”
  Hahn claimed.
  “While the outbreak is impacting our ability to conduct inspections in China, it’s important to underscore that
  the FDA’s regular risk-based process of surveillance testing of imported products, including those from China,
  which is based on a number of factors, continues,” he added. “We will continue to assess the need for additional
  examinations or analytical testing on FDA-regulated products from China as a result of the outbreak, and we will
  continue to look at inspections on a case-by-case basis.”

  FDA Expects Supply Chain
  Troubles, Potential Shortages                                                     Chinese Device Exports, Supply Chains Holding
  Hahn also said the FDA expects that the coronavirus                               Up In The Face Of Coronavirus – For Now
  emergency will interfere with supply chains,                                      By Shawn M. Schmitt
  “including potential disruptions to supply or
                                                                                    06 Feb 2020
  shortages of critical medical products in the US.”


                                                                               2                                                     Exhibit 4322/3
https://medtech.pharmaintelligence.informa.com/MT126258/Coronavirus-All-FDA-Inspections-Of-Chinese-Manufacturing-Facilities-Come-To-Screeching-Halt
6/14/2020                          Coronavirus: All FDA Inspections Of Chinese Manufacturing Facilities Come To Screeching Halt :: Medtech Insight
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 239 of 406
  “We are not waiting for drug and device                                           Exports of components and finished medical
  manufacturers to report shortages to us – we are                                  devices coming from coronavirus-stricken China
  proactively reaching out to manufacturers as part of                              will continue to flow to the US and other countries
  our vigilant and forward-leaning approach to                                      for now, but there could be trouble soon if
  identifying potential disruptions or shortages,” he                               government quarantines and international travel
  said.                                                                             bans remain in place, an industry expert in
  A device industry expert in Shanghai told Medtech                                 Shanghai tells Medtech Insight.

  Insight on 4 February that Chinese exports and supply                                                                  Read the full article here ╚
  chains were holding – for now. (See sidebar story.)
  If the agency identifies a potential shortage, it “will
  use all available tools” to “mitigate the impact” to patients and health care providers, Hahn said, pointing out
  that such tools “include closely working with manufacturers and expediting review of alternate supply to
  prevent shortages, among other measures.”

  He added that “should the agency be alerted to a potential shortage of a critical medical product, we will be as
  transparent as possible in sharing updates as they develop.”




                                                                               3                                                     Exhibit 4323/3
https://medtech.pharmaintelligence.informa.com/MT126258/Coronavirus-All-FDA-Inspections-Of-Chinese-Manufacturing-Facilities-Come-To-Screeching-Halt
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 240 of 406




   EXHIBIT 433
3/23/2020                                        F.D.A. Halts Overseas Inspections of Drugs and Devices, Citing Coronavirus - The New York Times
                     Case 2:20-cv-02470-WBS-JDP
                          https://nyti.ms/2v96qq8 Document 13 Filed 12/29/20 Page 241 of 406

F.D.A. Halts Overseas Inspections of Drugs and
Devices, Citing Coronavirus
The agency said the spread of the virus globally prompted its decision. It had already pulled back from China, but this move will also affect
India, a major generics manufacturer.

By Sheila Kaplan and Katie Thomas

March 10, 2020


The Food and Drug Administration said on Tuesday that it would stop routine inspections of food, drugs and medical devices overseas
through April, citing the worldwide spread of the coronavirus.

The agency had already pulled back its inspectors from China, which is the largest source of raw ingredients for many drugs, like aspirin,
ibuprofen and penicillin.

But this global action means that F.D.A. inspections would also be discontinued in India, the world’s leading manufacturer of generic drugs.
Last year, the agency said it conducted 3,103 inspections at overseas plants.

In addition to overseas inspections, the agency also screens samples of food, drugs, tobacco, veterinary products and cosmetics imported
into the United States. In recent years, several types of drugs have had to be recalled because of contamination at the production level,
many of which contained ingredients made in China. Those recalls prompted the F.D.A. to revamp some of its procedures.


The agency has also been monitoring the nation’s drug supply chain, identifying several drugs that could face shortages if the epidemic in
China and elsewhere lasts for months. It has said that at least one drug is currently in short supply in the United States because of
difﬁculties related to the coronavirus, but has not said which one. Hospitals have struggled for years with hundreds of shortages of
essential medicines, many of them generic products made overseas.

        Latest Updates: Coronavirus Outbreak

    •   Senate debate turns angry as Schumer and Mnuchin try to salvage $1.8 trillion aid package.

    •   The Fed says it will buy as much debt as it needs to cushion the blow for businesses.

    •   States order more than 100 million Americans to stay home, as Trump questions restrictions.

        See more updates


        More live coverage: Markets U.S. New York



“At a time when there are shortages of medicines — critical medicines — there’s a lot of untoward activity that can take place, like
counterfeits and poor quality products,” said Rosemary Gibson, an expert on China’s drug supply who is a senior adviser at the Hastings
Center, a nonpartisan bioethics research institute. “The bottom line is, who is going to be checking?”

Ms. Gibson said that while the agency does spot checks of imports, “the public needs assurance and transparency on what exact steps are
being taken for every shipment of a prescription drug coming from China.”

Dinesh Thakur, a drug-safety advocate who exposed widespread quality problems as a former executive at the Indian drug maker
Ranbaxy Laboratories, said Indian drug makers have been reporting that they still have about a six-month supply of active ingredients
made in China. If they begin to run out, “Guess what’s going to happen?” he said. “You are going to have problems. They will happen in
India. The question is, how do we enforce that?”

When the F.D.A. does cite pharmaceutical plants for problems, they frequently happen in India and China, according to a report by
Barbara Unger, a consultant who tracks F.D.A. regulatory actions around the world. During the 2019 ﬁscal year, she found that the agency
issued 16 warning letters to plants in India and 15 to facilities in China, accounting for a majority of the 43 warning letters issued that year
to overseas drug manufacturing plants. It was not clear whether those warnings were issued after routine inspections — the type being
halted because of the coronavirus outbreak — or after inspections for cause.


The F.D.A. has a staff of about 200 investigators who conduct overseas drug inspections, according to testimony before a House committee
in December by Janet Woodcock, the director of the agency’s Center for Drug Evaluation and Research. Most of those inspectors are based
in the United States and travel around the world to conduct anywhere from three to six inspections per year. Of those, about 12 are based in

https://www.nytimes.com/2020/03/10/health/drug-inspections-fda-coronavirus.html          1                                                Exhibit 4331/2
3/23/2020                                   F.D.A. Halts Overseas Inspections of Drugs and Devices, Citing Coronavirus - The New York Times
                Case 2:20-cv-02470-WBS-JDP
foreign ofﬁces overseas, including in China.                          Document 13 Filed 12/29/20 Page 242 of 406
Lower labor, transportation and energy costs have led many drug companies to gradually move their production overseas, especially for
products’ active ingredients. A 2011 report from the F.D.A. found that U.S. and European companies could reduce their costs by 30 to 40
percent.

Although there is no formal tracking of where active ingredients for drugs are made, experts have estimated that about 80 percent of such
materials used in American drugs are made in India or China.

Since 2015 — reﬂecting this shift — the F.D.A. has conducted more foreign inspections than domestic ones. Although the agency continues
to do routine inspections, its program is risk-based, meaning that it prioritizes inspection for facilities that are deemed higher-risk.

Thirty-two percent of vegetables, 55 percent of fruits and 94 percent of seafood consumed in the United States are now imported. Although
there are nearly 109,000 foreign facilities that are registered with the F.D.A., the agency inspects only about 1,600 of them each year.

“The F.D.A. has always struggled to meet its foreign food inspection targets, and this is going to set them back even further,” said Sarah
Sorscher, a deputy director of the Center for Science in the Public Interest.

In a statement announcing his decision, Dr. Stephen Hahn, the F.D.A.’s commissioner, said that most inspections would be postponed
through at least April. He also said exceptions would be made for inspections that are deemed “mission critical,” generally facilities where
evidence of violation of good manufacturing practices already exists.


He also said that the agency would adopt practices it had used in the past when inspections were impossible, including physical sampling
and inspection of products at the U.S. border, and denying entry to companies with poor compliance histories and to new importers who
might not be familiar with regulations.




https://www.nytimes.com/2020/03/10/health/drug-inspections-fda-coronavirus.html   2                                                  Exhibit 4332/2
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 243 of 406




   EXHIBIT 434
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 244 of 406




                                 1                            Exhibit 434
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 245 of 406




                                 2                            Exhibit 434
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 246 of 406




   EXHIBIT 435
3/13/2020                                                   FDA Cites Shortage of One Drug, Exposing Supply-Line Worry - WSJ
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 247 of 406
 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/coronavirus-slows-drug-production-in-china-the-worlds-pharmacy-11582900885


HEALTH

FDA Cites Shortage of One Drug, Exposing
Supply-Line Worry
China is key supplier of chemical and raw materials and other pharmaceutical ingredients for medicines




China is the world’s biggest supplier of the raw materials that form the basis of medicines.
PHOTO: WANG JIANWEI ZUMA PRESS


By Denise Roland and Jared S. Hopkins
Feb. 28, 2020 9 41 am ET

Factory shutdowns across China because of the new coronavirus have exposed an
uncomfortable health-care reality: Many medicines rely on raw materials that are made in that
country.

The U.S. Food and Drug Administration late Thursday said one drug has already gone into
shortage because of diﬃculties obtaining a raw ingredient from a site aﬀected by the
coronavirus. It didn’t disclose which drug or its manufacturer.

For several weeks, the FDA has been contacting more than 180 drug manufacturers, reminding
them to provide notiﬁcation of any expected supply shortages. That includes the makers of
roughly 20 products the agency has identiﬁed as containing key pharmaceutical ingredients
from China.


                                                                                    1
https://www.wsj.com/articles/coronavirus-slows-drug-production-in-china-the-worlds-pharmacy-11582900885?mod=searchresults&page=1&pos=18
                                                                                                                                            Exhibit 4351/5
3/13/2020                                              FDA Cites Shortage of One Drug, Exposing Supply-Line Worry - WSJ
          Case are
Most vulnerable 2:20-cv-02470-WBS-JDP    Document
                   generic drugs, which make       1390%
                                             up some   Filed  12/29/20
                                                          of the        Page
                                                                 medicines   248by
                                                                           taken of 406
Americans. Nongeneric, or branded, prescription medicines tend to have supply lines linked to
other parts of the world.

Certain classes of drugs, too, are at special risk. China is a key supplier of the chemical and raw
materials for popular blood pressure medicines and several older antibiotics that are no longer
manufactured in the U.S., such as doxycycline and penicillin.


RELATED ARTICLES

•      Why Coronavirus Spreads So Fast: Symptoms Are Mild and People Are Global

•      What We Know About the Epidemic

•      Coronavirus Tests Europe’s Di ering Health Systems




Large drugmakers such as Teva Pharmaceutical Industries Ltd., one of the world’s largest
generic manufacturers, have said in statements before the shortage was announced that they
were monitoring their supply chains and hadn’t experienced any disruptions.

On Thursday’s quarterly earnings call, Mylan NV said that it continues to monitor the situation
and noted the company’s diversiﬁed supply lines, but warned that shortages could occur in the
future. The company’s president, Rajiv Malik, said, “Our whole industry is in one way or other
way connected with China, but you would expect us to be much better placed.”

Experts believe China is also the only maker of key ingredients in a class of decades-old
antibiotics known as cephalosporins, which treat a range of bacterial infections, including
pneumonia.

“The antibiotic supply chain is becoming increasingly fragile, even without a global epidemic
centered in the major manufacturing location,” said Dan Diekema, director of infectious
diseases at the University of Iowa Healthcare, a hospital. “If we were to have major disruptions
that caused shortages of several antibiotics at once, it would challenge our ability to adapt.”

Several generic manufacturers have seen prices on pharmaceutical raw materials grow by as
much as 50%, including those for common products like cholesterol-lowering statins, according
to research by Sanford C. Bernstein & Co.

Drugmakers are adjusting, including by looking for alternative suppliers and raising prices,
according to industry experts and oﬃcials.

Some Chinese ﬁrms stopped shipping to manufacturers in India, said David Light, chief
executive of Valisure, an online pharmacy that works with advisers in India. The Indian

                                                                             2                                                  Exhibit 4352/5
https://www.wsj.com/articles/coronavirus-slows-drug-production-in-china-the-worlds-pharmacy-11582900885?mod=searchresults&page=1&pos=18
3/13/2020                                              FDA Cites Shortage of One Drug, Exposing Supply-Line Worry - WSJ
           Case
generic-drug      2:20-cv-02470-WBS-JDP
              industry,                      Document
                         which the FDA says supplies   13of Filed
                                                     40%          12/29/20
                                                            U.S. generic    Page
                                                                         drugs,    249on
                                                                                relies of China
                                                                                          406
for much of its active ingredients.

With hundreds of manufacturing plants and other workplaces in China suspending operations
in an eﬀort to contain the spread of the coronavirus, more pressure on the pharmaceutical
supply chain looms large. Yet details on the medicines supply lines into the U.S. are limited,
hampering authorities’ ability to anticipate which drugs are most vulnerable.

China is recognized as the world’s biggest supplier of the raw materials—known as active
pharmaceutical ingredients—that form the basis of medicines. That dependence on China
makes shortages more likely should Chinese manufacturing be shaken, according to a 2019 U.S.
government report. China’s dominance is growing: the U.S. imported $3.9 billion worth of
pharmaceutical raw material from China in 2017, an increase of nearly one-quarter from the
prior year, according to IHS Markit.

Even before the outbreak of the Covid-19 disease, experts for years have warned that
overreliance on a single region posed risks to the U.S. health-care system. An explosion in 2016
at a plant in China led to a world-wide shortage of the antibiotic piperacillin.

“The pharma industry is pretty much bound hand and foot with manufacturers in China,” said
Robert Walsh, whose company Samara Biopharma Consulting audits Chinese factories on
behalf of Western drugmakers.

The industry has some cushion. Drugmakers tend to stock up in advance of China’s Lunar New
Year holiday, over which factories typically close for two weeks. They also order raw materials
in bulk and maintain about six months of supply, according to industry oﬃcials.


“The question is, how far in time do these stockpiles go, and can we continue to rely as heavily
as we do on manufacturing of these critical supplies oﬀshore,” said Rita Numeroﬀ, a health-care
business strategist.

The intricacies of the supply chains for individual medicines—which companies keep under
wraps for competitive reasons—remain hidden from the public. While the FDA requires
manufacturers to report when there is a shortage of a speciﬁc product, companies that make
the raw materials aren’t subject to such demands. Nor must they disclose the size, or timing, of
shipments being made to the U.S., limiting the ability of hospitals and other providers to plan
for potential supply disruptions.

The FDA says it has no way to track API volume out of China.

“We technically have no idea what is actually manufactured in China,” said Soumi Saha, senior
director of advocacy at Premier, one of the largest group-purchasing organizations in the U.S.

                                                                             3                                                  Exhibit 4353/5
https://www.wsj.com/articles/coronavirus-slows-drug-production-in-china-the-worlds-pharmacy-11582900885?mod=searchresults&page=1&pos=18
3/13/2020                                                      FDA Cites Shortage of One Drug, Exposing Supply-Line Worry - WSJ

contractingCase   2:20-cv-02470-WBS-JDP
             for drugs and other supplies for Document
                                              hospitals. 13 Filed
                                                         “We’re   12/29/20
                                                                missing thatPage 250 of 406
                                                                            upstream
visibility.”

Trying to shed light on the medicines-supply chain is Mike Osterholm, director of the Center for
Infectious Disease Research and Policy at the University of Minnesota. He is leading an eﬀort to
map out the supply chains for around 150 of the most important medicines and medical devices
in the U.S., by piecing together information from shipping records, company disclosures and
FDA data. Although the project started around 18 months ago, he said the coronavirus outbreak
has put it “on steroids.”

“We have been asked to describe the inside of a large home, but we can’t go inside,” he said.
“We’re looking in every window.”

MORE ON THE CORONAVIRUS’S IMPACT ON MARKETS AND BUSINESSES

•        How the Coronavirus Upended Markets—in Nine Charts

•        Oil Set for Its Worst Week Since the Financial Crisis

•        Coronavirus Outbreak Gives Rise to More Complex Forms of Remote Work

•        Coronavirus and Businesses: Everything You Need to Know




HEALTH IN YOUR INBOX


Get a curated weekly look at features, columns and headlines on personal health and the health
industry. Sign up.



Write to Denise Roland at Denise.Roland@wsj.com and Jared S. Hopkins at
jared.hopkins@wsj.com




    Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

    This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
    https://www.djreprints.com.




                                                                                       4
https://www.wsj.com/articles/coronavirus-slows-drug-production-in-china-the-worlds-pharmacy-11582900885?mod=searchresults&page=1&pos=18
                                                                                                                                               Exhibit 4354/5
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 251 of 406




   EXHIBIT 436
                          News

                                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 252 of 406

                         China enters the global vaccine market
                         China is gearing up to supply the world with affordable vaccines that fulfil all efficacy, safety and quality requirements.
                         Jane Parry reports.

                         The global vaccine industry has long                         “The prequalification of the Japa-                 pacity to make high quality vaccines or
                         been dominated by a few multinational                   nese encephalitis vaccine in China is                   the resources to purchase them”.
                         companies. But now that companies                       a big step forward, and now several                          “More Chinese vaccine manufac-
                         in China, India and other emerging                      other Chinese producers are interested                  turers will follow suit and apply for
                         economies are becoming major vaccine                    in obtaining prequalification for their                 pre-qualification later this year or early
                         manufacturers and have started sell-                    vaccines,” says Melissa Malhame, whose                  next year,” Rodewald says.
                         ing these vaccines on the international                 team at the GAVI Secretariat in Ge-                          China has come a long way since
                         market, competition is set to increase                  neva works with vaccine manufacturers                   1978 when it introduced EPI and a largely
                         and prices to come down.                                around the world to ensure sufficient                   state-run vaccine manufacturing indus-
                              For Jiankang Zhang, representative                 supply of high quality vaccines at afford-              try grew up to meet the resulting demand.
                         for PATH’s China Programmes, the                        able prices.                                                 Initially, the programme offered the
                         growth of China’s vaccine industry is                        This and other Chinese vaccines are                country’s children vaccines for polio,
                         “a very positive development for global                 licensed by the China Food and Drug                     diphtheria, tetanus, pertussis (whooping
                         health, as governments and interna-                     Administration (CFDA) that is part of                   cough), measles and tuberculosis. Later
                         tional procurement agencies will be able                China’s National Regulatory Authority                   vaccines for hepatitis A and B, Japanese
                         to afford more life-saving vaccines and                 (CNRA), which received WHO’s seal                       encephalitis, mumps, rubella and inva-
                         thus protect more lives”.                               of approval in March 2011, after finding                sive meningococcal disease were added.
                              Since 1987, vaccine quality for inter-             that it met WHO standards for vaccine                        According to the CFDA, China has
                         national procurement has been assured                   regulatory oversight.                                   34 vaccine manufacturers, of which four
                         through the prequalification system that                     In July, this status was renewed,                  are international joint ventures, seven
                         is managed by the World Health Or-                      after a successful WHO reassessment of                  are state run and the rest are private.
                         ganization (WHO). The “prequalified”                    the vaccine regulatory part of the CNRA.                All 34, it says, have met the most recent
                         stamp of approval means that these vac-                 WHO Director-General Dr Margaret                        (2010) Good Manufacturing Practices
                         cines are consistently safe, effective and              Chan welcomed the news saying: “As a                    requirements.
                         of high quality, and thus recommended                   result of this evaluation, WHO is confi-                     “China is currently producing
                         for bulk purchase by the United Nations                 dent in the quality, safety and effective-              nearly all of the commonly-used vac-
                         Children’s Fund (UNICEF) in 152 low                     ness of vaccines that are made in China.”               cines for viral diseases such as influenza,
                         and middle-income countries, the GAVI                        For Dr Lance Rodewald, head of                     measles, rabies (for humans), mumps,
                         Alliance – which funds vaccines in 73                   WHO’s expanded programme on immu-                       rotavirus, hepatitis A and B and for bac-
                         of these countries – and other agencies.                nization (EPI) in China, the two WHO                    terial diseases, including typhoid, teta-
                              When WHO pre-qualified a Chi-                      programmes – prequalification and                       nus and diphtheria,” says Dr Xu Ming,
                         nese-made vaccine for the first time last               national regulatory authority strength-                 Vice President of the China Chamber
                         October, the move showed what Chinese                   ening – “are really terrific, as they have              of Commerce for Import and Export of
                         vaccine manufacturers could potentially                 made it possible for the United Nations                 Medicines and Health Products.
                         achieve and – in a sense – paved the way                and other agencies to procure life-saving                    The dominant player in China’s
                         for others to follow suit.                              vaccines for countries without the ca-                  vaccine industry is state-owned Sino-
                                                                                                                                         pharm’s subsidiary China National
                                                                                                                                         Biotechnology Group, comprising
                                                                                                                                         seven manufacturers – one of which
                                                                                                                                         is the Chengdu Institute of Biological
                                                                                                                                         Products, the producer of the Japanese
                                                                                                                                         encephalitis vaccine that was prequali-
                                                                                                                                         fied last year.
                                                                                                                                              In 2010, the China National Bio-
                                                                                                                                         technology Group supplied over 740
                                                                                                                                         million doses of 34 vaccines for 28 dis-
                                                                                                                                         eases, representing more than 85% of the
                                                                                                                                         vaccines used in China’s immunization
PATH/Aaron Joel Santos




                                                                                                                                         programme. The remaining vaccines
                                                                                                                                         are purchased by middle-class Chinese
                                                                                                                                         families.
                                                                                                                                              China has been exporting vaccines
                                                                                                                                         for diphtheria, hepatitis B, measles,
                                                                                                                                         pertussis, polio, tetanus and yellow fever
                         Children gather to be vaccinated for Japanese encephalitis in the Xiangkhouang province of Lao People’s         to poor countries for decades through
                         Democratic Republic                                                                                             bilateral aid programmes, says Xu, but

                         626
                                                                                                         1                                                           Exhibit 436
                                                                                                      Bull World Health Organ 2014;92:626–627 | doi: http://dx.doi.org/10.2471/BLT.14.020914
                                                                                                                                                                 News

                                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 253 of 406
                                                                                                                              ers. The Chengdu Institute of Biological
                                                                                                                              Products obtained WHO prequalifica-
                                                                                                                              tion for its Japanese encephalitis vaccine
                                                                                                                              after years of wide-ranging technical
                                                                                                                              support from nongovernmental agency
                                                                                                                              PATH, which is funded by the Bill &
                                                                                                                              Melinda Gates Foundation.
                                                                                                                                   The Clinton Health Access Initiative
                                                                                                                              (CHAI) has been working with Chinese
                                                                                                                              suppliers to support their applications
PATH/Aaron Joel Santos




                                                                                                                              for WHO prequalification for several
                                                                                                                              vaccine candidates for the last two years,
                                                                                                                              says Joshua Chu, CHAI’s Director, Vac-
                                                                                                                              cines Markets.
                                                                                                                                   The initiative also works with do-
                                                                                                                              nors and other agencies to implement
                         Japanese encephalitis vaccination campaign in the Xiangkhouang province of Lao People’s Democratic   innovative market-based mechanisms,
                         Republic
                                                                                                                              such as long-term volume guarantees,
                                                                                                                              to make donor funds go further when
                         “WHO prequalification of the Japanese                  for vaccinations and, therefore, exercise     purchasing vaccines. So far it has estab-
                         encephalitis vaccine is a game changer.”               a choice about where they are from.           lished volume guarantees with vaccine
                              “As more Chinese companies obtain                       This is important – not just for        manufacturers in India and with other
                         WHO prequalification, this will open                   the sake of confidence at home – but          developing countries for other health
                         the door to the export of Chinese vac-                 because domestic use will generate vital      products.
                         cines,” Xu says.                                       post-marketing data for vaccine-related            After Japanese encephalitis, there are
                              The CFDA’s role is vital to this pro-             adverse events, as these data are needed      plenty of good potential candidates for
                         cess, as it looks at whether the clinical              in countries ill equipped to do such sur-     prequalification and purchase by United
                         trials needed for licensing a vaccine                  veillance. There are always some adverse      Nations agencies, says GAVI’s Malhame.
                         are conducted ethically and meet in-                   events and the knowledge gained from          “These include pneumococcal conjugate,
                         ternational standards. The CFDA only                   these enables manufacturers to improve        rotavirus, human papillomavirus, men-
                         licenses vaccine once it is satisfied with             their products.                               ingitis A, measles-rubella and inactivated
                         all the required data, including from                        For Xu, several things are needed       polio virus (IPV) vaccines. China’s vac-
                         clinical trials and technical reviews of               to restore public confidence. These           cine industry should also be encouraged
                         production facilities and processes,                   include improved information sharing          to enter international markets with
                         provided by the manufacturer.                          and communication between authori-            WHO-prequalified products for other
                              Once a new vaccine is licensed,                   ties to identify problems or risks, adjust    vaccines that are not supported by GAVI.”
                         every lot is chemically and biologically               and upgrade standards and improve the              Rodewald is also keen to see
                         tested before it is released along the                 quality of vaccines. The industry also        China’s new IPV vaccine coming
                         supply chain – a lot-release system that               needs to step up its post-marketing           down the prequalification pipeline,
                         has been in place since the mid-2000s.                 surveillance while more stringent regu-       since the Global Polio Eradication
                              Having a national regulatory agency               lation is needed.                             Initiative’s Eradication and Endgame
                         that meets international standards lets                      Betty Su, vice president for Asia Pa-   Strategic Plan 2013–18 calls for the
                         the purchasers and users of the vac-                   cific, Boston Health care Associates, Inc.,   vaccine to be introduced into im-
                         cine know that the quality, safety and                 a firm specialized in global market ac-       munization programmes by the end
                         effectiveness of the vaccine are assured,              cess issues for the health-care industry,     of 2015.
                         Rodewald explains.                                     echoes Xu’s point about post-marketing             Last year GAVI said it would sup-
                              A major challenge for China’s vac-                surveillance.                                 port the introduction of IPV in the 73
                         cine industry is to overcome concerns                        “The Chinese industry must realize      countries that are eligible for its support
                         about product safety. China has been                   that quality isn’t just about releasing one   at about US$ 1 a dose in 10-dose vials.
                         plagued in recent years by scandals over               batch of safe products but about safe         For middle-income countries, UNICEF
                         drug and food safety. In 2007, the former              transportation – something that is also       recently said it would offer the vaccine
                         head of the Chinese State Food and Drug                important when China starts to supply         at between US$ 2 and US$ 3.30 per dose
                         Administration was sentenced to death                  the world with vaccines. This entails,        for the same 10-dose package.
                         and executed, after being found guilty of              among other things, establishing a                 “Twenty years ago China began
                         taking bribes and failing to ensure the                tracking and monitoring system of the         a Sabin strain IPV development pro-
                         safety of drugs and devices approved                   product’s quality when it is out there        gramme, and this is likely to be licensed
                         during his tenure.                                     being given to patients.”                     by the CFDA this year,” says Rodewald.
                              At home, the Chinese vaccine in-                        But what would it take for more         “This will be only the second Sabin IPV
                         dustry must overcome its image prob-                   Chinese vaccines to be marketed outside       to be licensed worldwide and would
                         lems, especially with middle-class par-                China? Prequalification is one factor,        be a very good candidate for WHO
                         ents who can afford to pay out-of-pocket               but can be challenging for manufactur-        prequalification.” ■


                                                                                                        2
                         Bull World Health Organ 2014;92:626–627| doi: http://dx.doi.org/10.2471/BLT.14.020914
                                                                                                                                                      Exhibit627436
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 254 of 406




   EXHIBIT 437
       Commentary
            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 255 of 406
Human Vaccines 6:7, 602-607; July 2010; © 2010 Landes Bioscience




China’s emerging vaccine industry
Jan Hendriks,1,* Yan Liang2 and Bing Zeng3
1
 Netherlands Vaccine Institute; Bilthoven, The Netherlands; 2Embassy of the Kingdom of the Netherlands; Beijing, China; 3China National Pharmaceutical
Group (Sinopharm); Beijing, China




                                                    T     he Chinese vaccine industry is
                                                          developing rapidly due to an emerg-
                                                     ing and large market for current and
                                                                                                          ever. At the same time, equitable access to
                                                                                                          vaccines for the global community remains
                                                                                                          a subject of intensive international public
                                                     new vaccines, a large potential for local            health concern, as for example the recent
                                                     vaccine manufacturing both in the pub-               case of pandemic influenza caused by the
                                                     lic and private domain, and a govern-                new H1N1 virus illustrates.1 The impor-
                                                     mental orientation towards national                  tance of local or regional vaccine manu-
                                                     vaccine self-sufficiency. There are cur-             facturers, coordinated in the Developing
                                                     rently over 40 companies and institu-                Countries        Vaccine       Manufacturers’
                                                     tions manufacturing a large variety of               Network (DCVMN), to reduce this global
                                                     traditional (EPI) and some new vaccines.             vaccine inequity has been highlighted
                                                     The innovative development capacity of               before.2 The DCVMN (www.dcvmn.com)
                                                     state vaccine institutions is stimulated             is a voluntary public health driven alliance
                                                     by significant government investments.               of vaccine manufacturers in developing
                                                     Various Chinese influenza manufac-                   countries, under advocacy of WHO.2 The
                                                     turers were in 2009 among the first                  members include vaccine manufacturers in
                                                     worldwide to obtain national license for             developing countries, international organi-
                                                     their pandemic H1N1 flu vaccines. It is              zations and resource institutions such as the
                                                     of interest to note that private but also            Netherlands Vaccine Institute (NVI) and
                                                     governmental entities are committed to               the Programme for Appropriate Technology
                                                     raise manufacturing quality standards                in Health (PATH), based in Seattle, USA.
                                                     to reach WHO prequalification. It is                 The objective of the Network is to help
                                                     expected that WHO prequalification                   the vaccine manufacturers in developing
                                                     for at least one product from a Chinese              countries understand the most up-to-date
                                                     manufacturer will have been obtained                 status of vaccine development and assist
                                                     by 2011. This will open the door to the              them becoming a supplier to international
                                                     global market for Chinese vaccines.                  markets, thereby improving the health of
                                                                                                          people in developing countries.2,3 Members
                                                                    Introduction                          of the DCVMN include public and private
                                                                                                          manufacturers mainly from countries with
Key words: China, national immuniza-                 The global human vaccine market is                   fast growing emerging economies, such as
tion program, pandemic influenza, devel-             expected to grow rapidly in the coming               Brazil, India and China.
oping country vaccine manufacturers’                 decades, fueled by re-emerging vaccine pre-              It is remarkable that at the international
network (DCVMN)                                      ventable health threats such as pandemic             level, little is known about the vaccine
Submitted: 03/23/10                                  influenza, an increasingly more coordi-              situation in China, a country with a very
                                                     nated international response thereto, and            large part of the world population. Due
Accepted: 03/30/10
                                                     the availability of licensed new vaccines            to China’s impressive economic growth
Previously published online:                         combined with several international phil-            figures in latest years, the Chinese market
www.landesbioscience.com/journals/                   anthropically public private partnerships,           is becoming very attractive for pharma-
vaccines/article/11933                               such as GAVI. On top of this, countries              ceutical companies. Because of its huge
*Correspondence to: Jan Hendriks;                    with emerging economies are introducing              population, national vaccination policies
Email: jan.hendriks@nvi-vaccin.nl                    these new vaccines in a more rapid pace than         in China are influenced by the ability of


602                                                                 Human Vaccines                                                        Volume 6 Issue 7
                                                                            1                                                     Exhibit 437
      Commentary                                                                                                               Commentary
              Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 256 of 406

 Table 1. The Chinese national immunization program (CNIP)
   Abbreviation                                 Vaccine                              Year of Introduction               Remarks
       HBV                                 Hepatitis B Vaccine                              2002
       BCG                                    BCG Vaccine                                   1978
       OPV                              Oral Poliomyelitis Vaccine                          1978
       DTP                 Combined Vaccine of Pertussis, Diphtheria & Tetanus              1978
        MV                                   Measles Vaccine                                1978
        DT                     Combined Vaccine of Diphtheria & Tetanus                     2008                 Booster for 6 year olds
       DTaP                              Acellular DTP Vaccine                              2008                     To replace DTP
       HAV                                 Hepatitis A Vaccine                              2008
   MenA/MenAC                            Meningococcus Vaccine                              2008
         JE                           Japanese Encephalitis Vaccine                         2008
       MMR                   Combined Vaccine of Measles, Mumps & Rubella                   2008
                    Hemorrhagic Fever Renal Syndrome Vaccine                                2008
                                                                                                              Only for certain risk groups in
                                  Anthrax Vaccine                                           2008
                                                                                                                     endemic regions
                                 Leptospira Vaccine                                         2008


domestic manufacturers to supply needed          country. The current vaccine market in             The priority and cost-effectiveness of
vaccines at an affordable price.                 China was valued in 2009 to be around          introduction of new vaccines such as con-
   This commentary aims to give a recent         $700 million with a compound annual            jugate Hib vaccine, pneumococcal and
overview of the emerging human vaccine           growth rate expected to increase from          rotavirus vaccines, IPV replacement for
industry in China in view of the increas-        around 15% now to 30% over the next            OPV and combination vaccines to reduce
ing global awareness of the importance of        few years, thanks to recently announced        the number of injections into this CNIP
regional or local vaccine manufacturing          governmental healthcare reforms that           is currently actively being assessed in col-
to tackle international vaccine availabil-       emphasize prevention and aim to                laboration and consultation with interna-
ity issues.4 Although the focus of most          bring wider insurance coverage to the          tional bodies such as WHO and GAVI.9
Chinese vaccine manufacturers is at this         population.6                                   These studies are expected to lead in the
moment their domestic market, they have              The Chinese government has tradition-      coming years to the uptake of new vaccines
a clear ambition and potential to play a         ally over the years managed a successful       in the CNIP. Currently, the introduction
role in the global market. This became           vaccine-preventable disease programme.         of a cHib vaccine (widely promoted by
apparent at the latest Annual Meeting            Polio-eradication was for example already      GAVI) is seriously being considered by the
of the DCVMN that was hosted by the              achieved in 1994 and childhood immu-           Chinese authorities and several domestic
China National Biotec Group (CNBG)               nization continues to be a high priority.7     manufacturers have already started to
in Beijing in September 2009. Currently          A law was passed in 2005 ensuring pro-         develop and manufacture this conjugate
4 Chinese manufacturers are DCVMN                vision of vaccines free of charge through      vaccine.
members, including CNBG. CNBG’s                  the Chinese National Immunization                  Vaccines used outside the CNIP
national status was actually reconfirmed         Program (CNIP). The CNIP currently             in the private market are produced by
end 2009, when China’s State-owned               includes 14 (mainly pediatric) vaccines        manufacturers based on market demand
Assets Supervision and Administration            against 15 diseases (Table 1). Several new     (Table 3). Examples are seasonal influenza
Commission (SASAC) announced a                   antigens including recombinant Hepatitis       vaccines and rabies vaccines. These may
merger of the CNBG with the China                B were introduced since 2007.                  be purchased by consumers on a voluntary
National Pharmaceutical Corporation                  Several vaccines in the CNIP are in        basis.
(Sinopharm). Sinopharm is one of China’s         short supply, for example the demand for
largest pharmaceutical companies and is          Diphtheria-Tetanus-acellular-Pertussis         The Vaccine Regulatory Authority
believed to become one of China’s three          vaccine (DTaP) was nearly 64 million
giant pharmaceutical conglomerates over          doses in 2008, whereas manufacturers           Vaccines are regulated in China by the
the next few years.5                             supplied only about 18 million doses,          State Food and Drug Administration
                                                 resulting in a market gap of 46 million        (SFDA). The SFDA with provincial FDA’s
   The National Immunization                     doses in 2008. For MMR, the market gap         supervises and controls throughout the
  Program and Vaccine Markets                    is estimated at 23 million doses each year     country the entire vaccine supply chain,
                                                 and there are also shortages for live atten-   from production, trading, to supply and
China, with its 1.3 billion inhabitants          uated hepatitis A vaccines, inactivated        administration. Since China aims to
and over 17 million newborns annually,           hepatitis A vaccines, and inactivated          produce and export vaccines, it is a pre-
is the world largest vaccine consuming           Japanese Encephalitis vaccines.8               requisite that China’s regulatory authority,


www.landesbioscience.com                                         Human Vaccines                                                            603
                                                                       2                                              Exhibit 437
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 257 of 406

the SFDA, is able to exercise the six regu-    innovative development capacity, CNBG/         Under the current SFDA regulation, prov-
latory functions that are recognized by        Sinopharm established in Beijing in 2004       inces and municipalities can develop their
WHO as essential to ensure that vaccines       a corporate R&D centre to maximize             own policies. This explains that regional
manufactured in China are of interna-          the synergies of the 6 Institutions. The       differences on flu vaccination practices
tional assured quality. The Government         construction of a New National Vaccine         exist. For example, the Beijing munici-
has thus embarked since 2003 with WHO          Engineering Research Center, China’s first     pality offered in the 2007/2008 season
support on a programme to improve the          national-level research, development and       free flu vaccines to the registered elderly
vaccine regulatory capacity of the SFDA        industrialization base for new vaccines        population, and half-price flu vaccines to
up to international standards.10 Currently     started in 2009 in Beijing. The center         students in primary and junior middle
WHO is preparing for a re-assessment of        will aim to upgrade traditional vaccines       schools, totaling together over 1.5 million
the SFDA which is expected to take place       and solve technical problems occurring         persons. Five flu manufacturers (Table 3;
by the end of 2010. A successful outcome       during the R&D and industrialization of        nrs: 9, 20, 26, 43 and 37) supplied sea-
of this re-assessment will start the process   new vaccines, focusing on R&D including        sonal influenza vaccines to this Beijing
of submission to WHO of pre-qualifica-         pilot scale production of new vaccines and     city programme. Obviously there is a
tion dossiers of vaccines made by Chinese      biomedicines.                                  marked interest by various manufacturers
manufacturers, which will pave the way            CNBG/Sinopharm has also interests           both domestically and internationally to
of China’s entry into the global mar-          in several private companies, for instance     obtain a market share of the influenza vac-
ket. One of the first candidate vaccines       CNBG/Sinopharm is a majority share-            cine market in China, as is apparent from
for WHO pre-qualification will be the          holder of Beijing Tiantan Biological           the relatively large number of influenza
Japanese Encephalitis vaccine made by the      Products Co., Ltd., (nr 43 in Table 3).        manufacturers in Table 3 as well as the
Chengdu Institute for Biological Products         Recently, multinational vaccine com-        interest of the international companies to
in collaboration with PATH.                    panies show an increasing interest in          get a stake in China’s flu vaccine market.
                                               expanding their presence and are enter-            Pandemic influenza vaccines. The
 Vaccine Manufacturing in China                ing the Chinese market by taking major-        recent global threat for a new avian flu
                                               ity shares in Chinese companies. GSK           pandemic and in particular the 2009
China ranks as the world’s largest vac-        announced in 2009 to take a 65% stake          new (H1N1) influenza pandemic ampli-
cine manufacturing country with an             in a joint venture with the Chinese firm       fied galvanized the emerging Chinese flu
annual output of more than one billion         Walvax (nr 24 in Table 3) for the develop-     vaccine industry. Due to very proactive
doses.11 The Chinese government has a          ment, manufacture and supply to China’s        pandemic vaccine preparedness decisions
policy to provide vaccines for the CNIP        public vaccine market of MMR. This fol-        at the Government level, China made
by Chinese manufacturers and, with the         lowed GSK’s earlier announcement of a          global headlines in 2009 becoming the
exception of BCG and OPV, does not             40% stake in a JV with another Chinese         first country to complete clinical trials for
encourage supply of CNIP vaccines by           company, Shenzhen Neptunus Interlong           the new H1N1 pandemic flu, to approve
international vaccine manufacturers,           Biotech Co., Ltd., (nr 42 in Table 3) to       domestically made pandemic flu vaccines
according to a “Guidance Catalogue of          develop and manufacture flu and rabies         and to start mass immunizations. The
Foreign Investment Industries” issued          vaccines. Sanofi pasteur has a majority in     Chinese government’s strategy was to vac-
by the National Development and                Shenszen Sanofi (nr 36 in Table 3) and         cinate in 2009 five percent of the total
Reform Commission and the Ministry of          has announced investments of over $94          population, or about 65 million people.
Commerce in 2007.12 Currently the web-         million (RMB 700 million) in a flu vac-        By November 2009, SFDA had provided
site of the Chinese national regulatory        cine facility with a 25 million doses annual   a national license to 10 Chinese manufac-
authority (SFDA) lists 46 Chinese regis-       capacity. Novartis obtained in November        turers (see Table 3 nrs: 2, 3, 4, 7, 9, 20,
tered vaccine manufacturers, of public and     2009 a majority (85% stake) in Zhejiang        22, 26, 43 and 46). By February 2010,
private status, collectively manufacturing     Tianyuan Bio-Pharmaceutical Co., Ltd.,         around 77 million people had received the
24 licensed vaccines.13 Table 2 shows an       (nr 20 in Table 3), subject to government      vaccine. The Chinese vaccines were made
overview with an indication of the num-        and regulatory approval in China.              in eggs with the NYMCX-179A virus seed
ber of vaccines they each manufacture and                                                     strain obtained from WHO. An extensive
their legal status.                                      Influenza Vaccines                   clinical study coordinated by the Chinese
    CNBG/Sinopharm. It is interesting                                                         CDC in 7 provinces involving over 13,000
to note from this list that the six subsid-    Seasonal influenza vaccines. There is a        volunteers showed that a one dose regimen
iary manufacturers of the CNBG group,          big potential market for seasonal flu vac-     of a 15 ug split formulation without adju-
located in Beijing, Changchun, Chengdu,        cines considering the current low vaccina-     vant yielded a protection of about 85%.14
Lanzhou, Shanghai and Wuhan, have the          tion rates and China’s huge population.        The Chinese government purchase price
widest diversity of vaccines as compared       The overall seasonal flu vaccination rate      was set to about 22 RMB (2.2 EUR) per
to the private manufacturers. Collectively     in China was about 1.5% in the 2007–           dose. The vaccines were provided to the
they provide 90% of the doses of the 14        2008 season. For certain risk groups (the      public (especially high risk groups: pub-
CNIP vaccines (Table 3). To bolster            aged population) it was only about 0.3%.       lic health workers, students and patients


604                                                         Human Vaccines                                                 Volume 6 Issue 7
                                                                   3                                                Exhibit 437
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 258 of 406

 Table 2. Chinese vaccine manufacturers registered at SFDA13
                            Vaccine Manufacturer                                      Location         Nr of ­products           Legal Entity
  1               National Vaccine & Serum Institute (NVSI)                            Beijing               2                Public; Sinopharm
  2           Changchun Institute of Biological Products (CIBP)                  Changchun, Jilin            7                Public; Sinopharm
  3        Lanzhou Institute of Biological Products Co., Ltd., (LIBP)            Lanzhou, Gansu              13               Public; Sinopharm
  4             Shanghai Institute of Biological Products (SIBP)                      Shanghai               3                Public; Sinopharm
  5            Wuhan Institute of Biological Products (WHIBP)                     Wuhan, Hubei               4                Public; Sinopharm
  6           Chengdu Institute of Biological Products (CDIBP)                  Chengdu, Sichuan             6                Public; Sinopharm
  7              Hualan Biological Engineering Inc., (Hualan)                    Xinxiang, Henan             7                     Private
  8               Yunnan Yuxishangcheng Biotech Co., Ltd.                          Yuxi, Yunnan              1                     Private
  9                  Sinovac Biotech Co., Ltd., (SinoVac)                              Beijing               3                     Private
 10                  Rong’an Pharma Co., Ltd., (RongAn)                          Ningbo, Zhejiang            2                     Private
 11       Guangzhou Nuocheng Bio-product Co., Ltd., (Nuocheng)               Guangzhou, Guangdong            1                     Private
 12                   Beijing Qiweike Biotech Co., Ltd.                                Beijing               1                     Private
 13               Shanghai Zerun Biotech Co., Ltd., (Zerun)                           Shanghai               1                     Private
 14                    Tianshili Jinna Biotech Co., Ltd.                               Tianjin               1                     Private
 15                  Shandong Hengye Biotech Co., Ltd.                          Qingdao, Shandong            1                     Private
 16             Henan Puxin Bio-engineering Co., Ltd., (Puxin)                  Zhengzhou, Henan             1                     Private
 17          Changchun Institute Co., Ltd., of Biological Products               Changchun, Jilin            2                     Private
 18           Zhejiang Pukang Biotechnology Co., Ltd., (Pukang)                Hangzhou, Zhejiang            1                     Private
 19                Changchun Wei-er-sai Pahrma Co., Ltd.                         Changchun, Jilin            1                     Private
 20          Zhejiang Tianyuan Bio-Pharma Co., Ltd., (Tianyuan)                Hangzhou, Zhejiang            4             Private (85% Novartis)
 21                    Dalian Kunyang Pharma Co., Ltd.                           Dalian, Liaoning            1                     Private
 22           Changchun Changsheng Life Science (Changsheng)                     Changchun, Jilin            7                     Private
 23                  Luoyi Bio-pharma Co., Ltd., (Luoyi)                          Wuxi, Jiangsu              1                     Private
 24               Walvas Biotechnology Co., Ltd., (Walvax)                            Yunnan                 4                Private (65% GSK)
 25           Shenzhen Kangtai Biological Products Co., (SKBP)                Shenzhen, Guangdong            1                     Private
 26          Jiangsu Yanshen Biological Tech Co., Ltd., (Yanshen)               Changzhou, Jiangsu           4                     Private
 27                      Xinkexian Biotech Co., Ltd.                              Fuyang, Anhui              5                     Private
 28              Liaoning Yisheng Pharma Co., Ltd., (Yisheng)                   Shenyang, Liaoning           2                     Private
 29            Liaoning Chengda Bio-tech Co., Ltd., (Chengda)                   Shenyang, Liaoning           1                     Private
 30                     Fu’er Pharma Co., Ltd., (FuEr)                                 Hebei                 2                     Private
 31              Zhejiang Weixin Pharma Co., Ltd., (Weixin)                      Ningbo, Zhejiang            2                     Private
 32         Shenzhen Qinghuayuanxing Bio-pharma Tech Co., Ltd.                Shenzhen, Guangdong            1                     Private
 33                 Beijing Hua-er-dun Bio-tech Co., Ltd.                              Beijing               1                     Private
 34               Dalian Hanxin Pharma Co., Ltd., (Hanxin)                       Dalian, Liaoning            2                     Private
 35                 Beijing Lvzhu Phama Co., Ltd., (Lvzhu)                             Beijing               3                     Private
      Institute of Medical Biology, Chinese Academy of Medical Science
 36                                                                              Kunming, Yunnan             2                      Public
                                 (IMBCAMS)
 37    Shenzhen Sanofi Pasteur Biological Products Co., Ltd., (Pasteur)       Shenzhen, Guangdong            4           Private; (Stakeholder Sanofi)
 38                 Jilin Yatai Bio-pharma Co., Ltd., (Yatai)                    Changchun, Jilin            1                     Private
 39                Jilin Maifeng Pharma Co., Ltd., (Maifeng)                     Changchun, Jilin            1                     Private
 40                  Beijing Wansai Bio-Pharma Co., Ltd.                               Beijing               1                     Private
 41            Huabei Pharma Jintan Bio-tech Co., Ltd., (Jintan)               Shijiangzhuang, Hebei         1                     Private
 42            Shenzhen Neptunus Interlong Biotech Co., Ltd.                  Shenzhen, Guangdong            1             Private; (JV 40% GSK )
                                                                                                                          Private (holding company
 43          Beijing Tiantan Biological Products Co., Ltd., (BTBP)                     Beijing               3
                                                                                                                                of Sinopharm)
 44                 Shanghai Rongsheng Pharma Co., Ltd.                               Shanghai               1                     Private
 45          Shenzhen Weiwu Guangming Bio-product Co., Ltd.                   Shenzhen, Guangdong            1                     Private
 46               Dalian Aleph Biomedical Co., Ltd., (Aleph)                     Dalian, Liaoning            1                     Private



www.landesbioscience.com                                             Human Vaccines                                                                 605
                                                                           4                                                  Exhibit 437
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 259 of 406

 Table 3. Major vaccine products in China13
                                        Product Name                             Nr of Manufacturers                    Reference nr in Table 2
        1                             Recombinant HBV                                      8                            2, 3, 5, 6, 25, 34, 41, 43
        2                                     BCG                                          5                                      1–4, 6
        3                                     OPV                                          2                                      36, 43
        4                                     DTP                                          6                                        1–6
        5                                     MV                                           5                                      3–6, 43
        6                                     DT                                           6                                      2–6, 43
        7                                     DTaP                                         7                                   2–6, 22, 43
        8                                     HAV                                          6                               2, 9, 13, 18, 22, 36
        9                    Meningococcus A and A + C Vaccine                             9                             2–6, 20, 23, 24, 35, 43
        10                                     JE                                          9                                 1–6, 20, 29, 43
        11                                    MMR                                          1                                         4
                      Hemorrhagic Fever with Renal Syndrome Vaccine,
        12                                                                                 6                                 2–4, 20, 23, 31
                                       Inactivated
        13                             Anthrax vaccine                                     2                                        3, 6
        14                            Leptospira Vaccine                                   3                                        4–6
        15                        Adsorbed Tetanus Vaccine                                 6                                      2–6, 43
        16                  Combined Vaccine of Hepatitis A and B                          1                                         9
                                                                                                                 2, 3, 5, 10, 11, 16, 22, 26, 28–30, 34,
        17                              Rabies Vaccine                                    14
                                                                                                                                  38, 39
        18                            Tracheitis Vaccine                                   4                                    2, 4, 5, 26
        19                    Typhoid Vi Polysaccharide Vaccine                            6                                      2–6, 43
        20                      Tick-borne encephalitis vaccine                            1                                         2
        21                     Split A (H1N1) Influenza Vaccine                           10                          2–4, 7, 9, 20, 22, 26, 43, 46
        22                        Seasonal Influenza Vaccine                              11                        2–4, 7, 9, 20, 22, 26, 37, 42, 43
        23                    Pandemic (H5N1) Influenza Vaccine                            1                                         9
        24                             Brucella Vaccine                                    2                                        2, 3
 NB. The first 14 vaccines are used in the Chinese National Immunization Programme (see also Table 1).


with chronic diseases) free of charge. The           manufacturing and regulation, it may be             industry. This will in the near future no
estimated national flu vaccine production            expected that in the years to come the              doubt benefit global access to vaccines.
capacity was estimated by the first quarter          number of domestic vaccine companies
of 2010 at around 100 million doses.                 will decrease, as they are forced to meet                         Acknowledgements
                                                     international quality standards. China’s            The authors would like to express their
        Concluding Remarks                           national policy to stimulate domestic vac-          appreciation to Dr. Miloud Kaddar
                                                     cine manufacture is becoming more inter-            (WHO) for helpful comments during the
The recent developments described here               nationally oriented, as exemplified by the          preparation of the manuscript.
will lead to an increased uptake of tradi-           increasing presence of Chinese manufac-
tional and new vaccines in the Chinese               turers in the DCVMN. Several Chinese                                    References
public immunization programme. In the                manufacturers are making significant                1. Verweij M. Health Inequities in Times of a Pandemic.
                                                                                                            Public Health Ethics 2010; 2:207-9.
years to come the domestic vaccine market            investments in their facilities to meet             2. Jadhav S, Datla M, Kreeftenberg H, Hendriks J.
in China will grow at an accelerated pace.           international GMP standards and regula-                The Developing Countries Vaccine Manufacturers’
                                                                                                            Network (DCVMN) is a critical constituency to
Besides stimulating the domestic industry,           tions. CNBG/Sinopharm and others have                  ensure access to vaccines in developing countries.
this has attracted the interest of interna-          embarked on an ambitious programme to                  Vaccine 2008; 26:1611-5.
tional manufacturers who are now engag-              meet WHO pre-qualification for one or               3. Poeloengan T, Raw I, Martinez LH, El-Abbadi
                                                                                                            M. Developing Country Vaccine Manufacturers
ing in China through different strategies,           more of their products opening the way                 Network (DCVMN), 26–27 April 2001, Bandung,
such as taking interests in Chinese private          to provide vaccines for the global market.             Indonesia. Vaccine 2001; 20:285-7.
companies. This may lead to competitive              The remarkable, very fast and significant           4. Milstien JB, Kaddar M. The role of emerging manu-
                                                                                                            facturers in access to innovative vaccines of public
supply of vaccines to Chinese markets                up scaling of Chinese pandemic flu vac-                health importance. Vaccine 2010; 28:2115-21.
including the EPI-markets. Because the               cine production capacity in 2009 illus-             5. Anonymous, Press Release. SASAC Announces
                                                                                                            Sinopharm CNBG Merger. PRNewswire-Asia 2009;
Chinese regulatory authorities are striving          trates the enormous potential and global               www.transmedia-china.com.
to meet international criteria for vaccine           relevance of the emerging Chinese vaccine


606                                                               Human Vaccines                                                             Volume 6 Issue 7
                                                                          5                                                        Exhibit 437
            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 260 of 406

6. Qing Xia, Daming Chen. China Increases               11. Han P. China’s growing biomedical industry.
    Health Care Investment. Genetic Engineering &           Biologicals 2009; 37:169-72.
    Biotechnology News 2009; 52-4.                      12. Man TY, Zeng Y, Jing Sun. Foreign Investment
7. Anonymous.Press Release. Sinovac establishes joint       Industry Catalogue: New Revisions & Alignment
    venture to expand human use vaccine development         with National Development Strategy. China Law &
    and manufacturing capabilities. PRNewswire-Asia         Practice 2007; 17-9.
    2009; www.prnewswire.com.                           13. State Food and Drug Administration (SFDA).
8. Qiu Ying-ping. Domestic supply in vaccine-produc-        Website. www.sfda.gov.cn 2010.
    ing countries. Health News (JianKangBao) 2008;      14. Xiaofeng Liang. Immunization Strategies in China.
    www.jkb.com.cn.                                         Oral presentation at DCVMN Meeting Beijing
9. Eliza Yibing Zhou. The top-60 Chinese Biopharma          2009.
    Companies. www.bioplanassociates.com 2008.
10. Office of the WHO Representative in China. WHO-
    China Country Cooperation Strategy 2008–2013.
    2008.




www.landesbioscience.com                                               Human Vaccines                                   607
                                                                                6                               Exhibit 437
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 261 of 406




   EXHIBIT 438
4/21/2018                                           China drug exports to U.S. rise but companies struggle with quality | FiercePharma
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 262 of 406



                                                                                                                                                 


     Manufacturing

  China drug exports to U.. rise ut companies struggle with qualit

   ric Palmer | Aug 30, 2016 9:13am




  Chinese companies now account for more than 50% of the gloal active pharmaceutical ingredient (API) market. It
  has more than 500 companies registered to sell in the U.. and 10 times that man serving its own market. ut man
  of those continue to struggle to meet international standards.

  As an example, loomerg points to the fact that last ear, Chinese authorities ordered aout 700 Chinese rms to
  review pending drug applications and withdraw an that were false or incomplete in an e ort to step up its drug
                                                                                 1
https://www.ﬁercepharma.com/manufacturing/china-drug-exports-to-u-s-rise-but-companies-struggle-quality                                  Exhibit 4381/4
4/21/2018                                           China drug exports to U.S. rise but companies struggle with quality | FiercePharma
              CaseAout
  qualit oversight. 2:20-cv-02470-WBS-JDP          Document
                          three-quarters of the applications were13  Filed 12/29/20
                                                                  voluntaril           Page
                                                                              withdrawn or     263 
                                                                                           rejected of China’s
                                                                                                       406
  regulators, even though some of the drugs also were approved for sale in the U..

  everal of the compan’s explained the disparit to loomerg  saing that their products sold in China were
  tested  Chinese las that provided fault information while those sold in the U.. were certi ed  research rms in
  North American companies and, as a result, are safe. It was a sentiment that echoed China's regulators.

  “Drugs approved in the past are still eing used, ut there ma not e accurate data to prove that their e cac
  reached international levels,” Wu Zhen, vice minister of China’s FDA explained at a press conference aout its
  oversight, loomerg reports.

  Of course, the U.. FDA is not reling on its Chinese counterparts to ensure drug safet. It has upped its own sta
  dedicated to plant inspections there and has recentl posted a stead stream of warning letters issued to Chinese
  drugmakers.

  ome of those are operators like Concept Products, a Tianjin, China-ased compan that the FDA found lacking in
  some of the most asic GMP standards. A warning letter said the compan did not write up or follow an processes
  for holding each lot for sampling. It never got the OK from the qualit control people efore release, and also didn't
  do stailit testing to determine how the APIs should e stored and their appropriate expiration dates. The compan
  also did not have estalished procedures for regularl cleaning and maintaining equipment.

  Two weeks ago, the FDA issued a warning letter for two facilities operated  Xinxiang Tuoxin iochemicalin in
  Xinxiang Cit, Henan, China for dirt equipment, holes in the facilit that allowed inspects into clean rooms and paint
  aove API equipment that was chipping o the ceiling.

  ut some of the drugmakers that the FDA has cited, and that have had products anned from entr into the U.., are
  large Chinese operations which suppl some of the iggest western drug companies.

  Those include hanghai Desano Chemical Pharmaceutical and Chongqing Lumm Pharmaceutical, which were
  slammed in warning letters for manipulating testing and turning in falsi ed atch test results on APIs.

  hanghai Desano works with GlaxomithKline’s ($GK) HIV med specialit group, ViiV Healthcare. ViiV said it did a
  review after eing told of the warning letter and determined it should not a ect the suppl of an of its medications.

  It found similar issues at Chongqing Lumm Pharmaceutical, and those prolems have spilled onto clients in the U..
  The FDA this ear rescinded its approval of an ANDA for temozolomide capsules, a chemo drug, that had een
  issued to Philadelphia-ased Lannett after guring out that it had een approved after the FDA had anned the
  Chinese API supplier. Lannett has sued the FDA.

  Despite the regulator issues, Chinese companies continue to uild usiness in the U.. loomerg reports
  that China’s drug exports to the U.. grew 4% last ear.

  - read the loomerg stor
  - here's the warning letter to Xinxiang Tuoxin iochemicalin

  Related Articles:
  UPDATD: FDA warnings slam Chinese drugmakers, including ViiV partner
  FDA warns China's Concept Products: test our products
  Chinese API maker spanked in warning letter


                                                                                 2
https://www.ﬁercepharma.com/manufacturing/china-drug-exports-to-u-s-rise-but-companies-struggle-quality                                  Exhibit 4382/4
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 264 of 406




   EXHIBIT 439
              Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 265 of 406

          Center for Health and Aging

IMPACT & INNOVATION SERIES



                                                                      Preparing for the
                                                                      Global Market:
                                                                      China’s Expanding
                                                                      Role as a Vaccine
                                                                      Manufacturer
                                                                                                       Reflections from
                                                                                                       a Gathering of
                                                                                                       Unlike Minds




 At the 2011 Pacific Health Summit in Seattle, a workshop           Contributors
 on China’s global role in vaccines and immunization                Sally Davies, Chief Medical     Shi Li, CEO, Shanghai Zerun
 convened a lively, interactive panel of Chinese                    Officer, UK National Health     Biotechnology Co., Ltd
                                                                    Service
 government and industry leaders. Key topics included                                               Yu Wang, Director General,
 the state of vaccine manufacturing in China today,                 Kewen Jin, General Manager,     China’s Center for Disease
 domestic manufacturing and research and development                Aura Partners                   Control and Prevention
                                                                                                    (CDC)
 (R&D) capacity, the evolution of regulatory systems as             Meng Li, Deputy Director of
 international standards become primary priorities, and             International Cooperation,      Yonglin Wu, Vice President,
 areas for partnerships and collaborations with international       China National Biotec Group     China National Biotec Group
 partners. Workshop participants hailed from across many            (CNBG)                          (CNBG)
 sectors and geographies. This report is a summary of the           Rob Lin, Deputy Director        Xiaoming Yang, President,
 rich and thoughtful discussion that took place.                    of Financial Planning and       China National Biotec Group
                                                                    Analysis, Global Health         (CNBG)
                                                                    Program, Bill & Melinda Gates
                                                                    Foundation                      Jiankang (Jack) Zhang,
                                                                                                    Director, China Program,
                                                                    Jilan Liu, Special Advisor,     PATH
Inside                                                              The National Bureau of Asian
                                                                    Research
  2 ... China’s Vaccine Manufacturing Landscape
                                                                    Qi Shen, Director, Biological
  5 ... Updating China’s Vaccine Regulatory System                  Products Testing at the
                                                                    National Institutes for Food
 11 ... Key Areas of Opportunity                                    and Drug Control, State Food
                                                                    and Drug Administration
                                                                    (SFDA)                             A 2011 Pacific Health Summit
                                                                                                             workshop report



                                                                1                                        Exhibit 439
                         Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 266 of 406

          The Current Vaccine                                                                                 of SARS and avian flu outbreaks in recent years as
                                                                                                              well as a constantly advancing, cutting-edge domestic

          Manufacturing                                                                                       disease surveillance system run by the China CDC that
                                                                                                              reaches every township in China in real time, the boom
          Landscape in China                                                                                  in vaccine innovation and manufacturing is even more
                                                                                                              understandable.




          I
                                                                                                              “The concentration of players in China’s vaccine industry
              n March 2011 the World Health Organization                                                      is very low, so the competition is intense,” remarked
              (WHO) approved China’s State Food and Drug                                                      Yonglin Wu, Vice President, China National Biotec
              Administration (SFDA) as a functional regulatory                                                Group (CNBG). CNBG is China’s largest biological
          authority for vaccines. This approval means that the                                                products manufacturer and part of the state-owned
          SFDA fulfills the WHO’s criteria for international                                                  Sinopharm Group, China’s largest pharmaceutical
          standards in vaccine regulation, and thus Chinese-made                                              company. China’s vaccine industry as a whole comprises
          vaccines approved by the SFDA should ultimately meet                                                a mix of public, semi-private, and private firms of
          internationally recognized standards and can apply for                                              various sizes.
          WHO prequalification status.1
                                                                                                              An additional factor that has contributed to the recent
          The WHO’s major announcement comes at a time when                                                   growth of China’s pharmaceutical industry is a growing
          China’s vaccine manufacturing industry is arguably                                                  number of multinational pharmaceutical companies
          at its most robust. Today, China’s 40 domestic vaccine                                              that have built a presence there in recent years, as well
          manufacturers produce 49 types of vaccines that protect                                             as the growing trend of collaborations between Chinese
          against 27 diseases. The industry’s massive annual output                                           vaccine manufacturers and these multinational players.
          totals nearly 1 billion doses, the world’s highest
          yield in terms of a single national economy’s
          vaccine output.                                                                      “The concentration of players in China’s
          What are the forces behind China’s recent                                            vaccine industry is very low, so the
          enormous growth in this area? The answer:
          intense competition among domestic
                                                                                               competition is intense.”
                                                                                                                                                               Yonglin Wu, Vice President,
          manufacturers, a surge of investment capital                                                                                                 China National Biotec Group (CNBG)
          both from within the country and abroad,
          tremendous government support, the return of
          motivated and educated emigrants with experience                                                    Xiaoming Yang, President, CNBG, noted a positive
          in multinational pharmaceutical and biotechnology                                                   experience of collaborating with Merck concerning
          companies, and an eagerness to expand product sales to                                              hepatitis B vaccine: “We’ve had very good experiences
          the international market. Placed against the backdrop                                               with them,” said Yang. “About twenty years ago, they




          1
            WHO prequalification ensures that vaccines used in national immunization services in different countries are safe and effective for target populations at the recommended schedules,
          and that they meet particular operational specifications. Every year, billions of U.S. dollars-worth of medicines and vaccines are purchased by international procurement agencies for
          distribution in resource-limited countries. Prequalification is intended to give these agencies the choice of a wide range of quality medicines for bulk purchase. For more information, see
          the WHO webpage, “A system for the prequalification of vaccines for UN supply,” http://www.who.int/immunization_standards/vaccine_quality/pq_system/en/index.html.




                                                                                                     22                                                                Exhibit 439
Meng Li                                                   Qi Shen, Kewen Jin (left to right)                                                                                                             Yu Wang
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 267 of 406
transferred the technology for hepatitis B vaccine. Then              Global health leaders have taken note of the recent
we manufactured the vaccine domestically and provided                 boom of the vaccine industry in China. “I am terrifically
it to the whole country. This is a great example of a                 impressed by how things have changed since I visited
successful partnership between multinationals and                     Shanghai four years ago,” said Sally Davies, Chief
local pharma.”                                                        Medical Officer, UK National Health Service. “Back
                                                                      then, the vaccine manufacturers and the SFDA were
More recently, in July 2010 Merck and Sinopharm signed                clearly just beginning the ramp-up, and now industrial
a cooperation agreement on HPV vaccine and several                    and regulatory efforts are progressing with the WHO
others, with a focus on marketing Merck products                      prequalification. Progress is dramatic, and will have a big
in China.                                                             impact on global health.”

In addition to garnering the interest of multinationals,
China’s domestic vaccine industry has also attracted                  Making Products for
Chinese expatriates. Kewen Jin, General Manager, Aura
Partners, mentioned the arrival of returning Chinese
                                                                      Different Domestic Markets:
professionals and the energy they bring to the industry.              Public and Private
“Almost like an Internet start-up, these firms are often
started by people who were born in China, went to the                 In China the government is the primary purchaser
West for graduate school, worked there and learned                    of domestically produced vaccines, and purchases all
the trade, and have now come back to China to take                    of the vaccines covered under its Expanded Program
advantage of the healthy business climate,” he said.                  on Immunization (EPI). This market is known as the




China’s Domestic Immunization Success
China’s Expanded Program on Immunization (EPI) is                     four vaccines to covering nearly all of the vaccine-
extraordinarily successful, with an immunization rate that            preventable diseases found in China. EPI vaccines are
regularly exceeds 90% at the township level, a hepatitis B            mandatory for children to attend school and are given
infection rate of less than 1%, and the eradication of polio.†        free of charge.
These figures are even more impressive when factoring
in China’s diverse landscape as well as its population, the           Active cooperation among stakeholders and a universal
world’s largest, of 1.3 billion people.                               adherence to vaccination requirements are key factors
                                                                      to achieving high immunization rates, said Yu Wang,
What are the keys to the success of China’s national vaccine          Director, China’s Center for Disease Control and
program, and is it possible to replicate in other countries?          Prevention (CDC). “A collaborative approach among
Participants discussed a myriad of interconnected factors,            those who share a stake in immunization is essential.” As
among them:                                                           such, China’s EPI workforce comprises 400,000 workers,
                                                                      including not only clinicians, but also CDC employees
 • Comprehensive immunization as a national priority—                 and other public health personnel whose roles are to
   in practice as well as in policy;                                  inform, direct, and encourage immunization.
 • Providing EPI vaccines free of charge;
 • Recognition that there is more to achieving                        Yu Wang emphasized, “The development of safe, high-
   immunization than just the vaccine itself; and                     quality vaccines is a fundamental building block, but
 • Cross-discipline, collaborative efforts covering all               the delivery and service systems are also essential
   aspects of the program.                                            components of a successful immunization program.”

China’s comprehensive national immunization program                   †
                                                                        Reports indicate that non-indigenous polio has been recently found within Chinese borders.
has continually been a top priority for the government                In September 2011 ten cases of wild poliovirus type 1 (WPV1) were reported in China’s western
                                                                      Xinjiang Autonomous Uyghur Region. The viruses were found to be genetically related to the polio
since its inception in 1978, steered by the recognition that          viruses currently spreading in Pakistan. Per the WHO, the last WPV case in China was reported in
a healthy population equals a healthy economy. Leaders                1999, due to an importation from India. However, the last indigenous polio case occurred in China
                                                                      in 1994. For more information, see “Ongoing outbreak of wild poliovirus type 1 in China: WHO/
actively organized and built the necessary infrastructure and         Europe’s recommendations and response,” http://www.euro.who.int/en/what-we-do/health-topics/
                                                                      disease-prevention/vaccines-and-immunization/news/news/2011/09/ongoing-outbreak-of-wild-
personnel, and the EPI has since expanded from its original
                                                                 33                                                                   Exhibit 439
                                                                      poliovirus-type-1-in-china-whoeuropes-recommendations-and-response.
                      Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 268 of 406




Yonglin Wu, Meng Li
(left to right)




        “public market.” Notably, the
        government not only purchases
        EPI vaccines, but also sets their         “Chinese innovation will go in the direction of the
        prices, which are usually set
        very low. With the government
                                                  private market, toward new vaccines that are not
        as the sole purchaser in the              covered in China’s EPI, toward vaccines aimed at the
        public market, participants
        noted, those manufacturers                international market.”
                                                                                                        Yonglin Wu, Vice President,
        concentrating on EPI vaccines                                                           China National Biotec Group (CNBG)
        are not subject to the same set of
        free market variables that often
        determine vaccine prices.                                     profit margins, “Chinese innovation will go in the direction
                                                                      of the private market, toward new vaccines that are not
        On the flip side of the public EPI market, the                covered in China’s EPI, toward vaccines aimed at the
        domestic private market comprises optional vaccines,          international market,” said Yonglin Wu.
        those that are suggested but not required by the EPI.
        Chinese consumers pay for these vaccines, which               Participants tied these public-private pricing complexities
        cover diseases such as rabies and typhoid for example,        to the challenges that manufacturers face around upgrading
        out-of-pocket, and receive them of their own accord.          technology and investing in R&D. As there is little to
                                                                      no profit potential in the public market, manufacturers
        Since prices in the private market are not set by the         continue to produce EPI vaccines using the old methods
        government, manufacturers can charge far more for             and equipment.
        the vaccines that they sell there. Due to the higher


                                                                 44                                          Exhibit 439
                       Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 269 of 406



      The Path to WHO Prequalification:
      Updating China’s Vaccine Regulatory System

        T
              he March 2011 announcement by the WHO                                                     standards are certainly not new for China: “China’s SFDA
              adds a new dynamic to the traditional Chinese                                             has very strict regulatory standards. They may even
              marketplace. For Chinese manufacturers, the                                               exceed international standards in some cases,” she said.
        WHO’s stamp of international approval on the SFDA
        means that they will be able to submit their vaccines for                                       The challenge, however, is matching practices with
        WHO prequalification for entry into the global public                                           policies, and bringing China’s vaccine industry fully up
        market—a market that includes international vaccine                                             to speed with both new and international regulations.
        procurement bodies such as UNICEF and GAVI.                                                     Participants acknowledged that considerable time and
                                                                                                        resources will be required for industry to comply with
        Coinciding with the March announcement, the Chinese                                             the Chinese government’s latest GMP criteria and gear
        government simultaneously rolled out new criteria for                                           up for the WHO prequalification process. “There is a
        its Good Manufacturing Practices (GMP)2 designed to                                             broad-based incentive in China to create new regulations
        align SFDA’s regulations with the WHO’s international                                           and rules in order to harmonize with the international
        standards for quality assurance in pharmaceutical                                               criteria,” said Kewen Jin.
        manufacturing. Vaccines that meet these updated
        standards will be much better positioned to apply for                                           Emblematic of how significant a priority it is to the
        and receive WHO prequalification.                                                               government that Chinese vaccine manufacturers meet
                                                                                                        international standards of quality and enter the global
        Describing many of the goals and processes in the new                                           market, the SFDA’s strict criteria stipulates the compliance
        GMP system, Qi Shen, Director, Biological Products                                              of Chinese pharmaceutical companies to the updated
        Testing at the National Institutes for Food and Drug                                            GMP by the end of 2013. Manufacturers who are actively
        Control, SFDA, pointed to the SFDA’s, significant                                               working toward meeting WHO prequalification receive
        regulation and monitoring of every level of vaccine                                             government funding for the endeavor. If compliance is
        production, noting its judicious restrictions on the use of                                     not reached by the end of 2013, manufacturers will lose
        antibiotics and preservatives in vaccine manufacturing.                                         their license to manufacture. Thus, participants noted,
                                                                                                        there is a huge sense of urgency within the industry to
        Meng Li, Deputy Director of International Cooperation,                                          implement the necessary reforms to meet these most
        CNBG, reminded participants that regulation and                                                 recent standards.


        2
         Specific to pharmaceutical production, GMP (Good Manufacturing Practice) is the facet of quality assurance that ensures consistency and quality among drug products, including
        vaccines. For more information, see: http://www.who.int/medicines/areas/quality_safety/quality_assurance/production/en/.




                                                                                                                                                                                          WHO / P.Virot




The WHO headquarters in Geneva.
                                                                                                55                                                             Exhibit 439
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 270 of 406

   The Industry Perspective

I
   mplementing new vaccine regulatory criteria, agreed
   participants, is much easier said than done. Discussion
   explored the different factors that contribute to the
unclear path between policy and implementation, with a
focus on the view from industry.

“One key challenge in this process,” explained Jilan Liu,
Special Advisor, The National Bureau of Asian Research, “is
that sound policy is not always soundly implemented at the
                                                                      CNBG and PATH:
ground level.” In other words, this doesn’t mean that strict          Joining Forces against JE
policies aren’t in place; on the contrary, they absolutely
                                                                      While international markets have been relying on
exist, but they can be exhibited and manifested in different
                                                                      a three-dose Japanese encephalitis (JE) vaccine,
ways than in, for example, many Western contexts.
                                                                      China has been effectively immunizing its children
                                                                      with a single-dose JE vaccine for over twenty years.
Addressing regulatory complexities within such different
                                                                      Compared to the internationally better-known
contexts can create barriers to immediate cohesion with the
                                                                      JE vaccine, China’s JE vaccine is more practical
new GMP and WHO prequalification standards.
                                                                      and better-suited to the realities of lower-resource
                                                                      settings, where tracking and follow-up are among
Participants noted that many in China’s vaccine industry
                                                                      the many challenges.
have never worked in an environment that is officially
regulated by an outside overseeing body—that is, not
                                                                      Why isn’t China’s JE vaccine already more widely
the company itself but the SFDA and the WHO. It was
                                                                      available outside of China? The safe, effective, and
acknowledged that preparing for the WHO prequalification
                                                                      inexpensive vaccine has been virtually unknown to
will require a new mindset in many companies.
                                                                      the rest of the world due to regulatory, language, and
                                                                      cultural barriers.
Pointing to her own experiences with hospital accreditation
as a consultant for the Joint Commission International
                                                                      In close collaboration with PATH, CNBG began
on Hospital Accreditation, however, Jilan Liu painted an
                                                                      undertaking the important task of establishing
optimistic picture of how large Chinese entities evolve to
                                                                      JE as China’s first WHO-prequalified vaccine, a
meet international criteria. “In the very beginning, it can be
                                                                      project that is slated for completion within the
very hard to get an organization accredited,” she explained.
                                                                      next two to three years. While CNBG provides
“Going through the mindset change, process reengineering,
                                                                      the manufacturing capacity, capability, and
and reorganization, and then having to incorporate policies
                                                                      knowledge, PATH provides the corresponding “soft
and procedures into daily practice by everybody within the
                                                                      infrastructure” support necessary to usher use of
organization, is no small matter. But after one organization
                                                                      the Chinese JE vaccine into the parts of the world
actually becomes accredited, many others quickly follow.
                                                                      that would benefit most, via such means as funding,
The Chinese excel at learning from good examples—that’s
                                                                      technical assistance, and international outreach and
the beauty of the Chinese model.”
                                                                      communication.
Many companies have already taken significant, tangible
                                                                      With SFDA approval already obtained, CNBG’s
steps to meet the WHO certification criteria. According to
                                                                      single-dose JE vaccine is on track to become the
Xiaoming Yang, CNBG plans to invest about $10 billion in
                                                                      first Chinese-made vaccine to be prequalified by
the next five years to upgrade its manufacturing facilities
                                                                      the WHO. The international availability of CNBG’s
to meet both the standards of the WHO and the Chinese
                                                                      JE vaccine will create wider protection against a
government’s new GMP. The company applied for GMP
                                                                      destructive disease that often afflicts the poorest and
inspection of its facility in June 2011. Under the new
                                                                      most marginalized. The CNBG-PATH partnership
standards, CNBG intends to establish Japanese encephalitis
                                                                      may serve as a model for how Chinese vaccine
(JE) as its first vaccine certified by the SFDA.
                                                                      manufacturers can collaborate with international
                                                                      organizations and expand their markets while
                                                                      making a powerful contribution to global health.

                                                                 66                                   Exhibit 439
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 271 of 406
         Panelists discussed several areas where China’s vaccine
         industry needs assistance to prepare for obtaining
         WHO prequalification and entering global public                 “The Chinese excel at learning from
         markets. Soft infrastructure, R&D, quality assurance,           good examples—that’s the beauty of
         and new technologies were identified as key areas
         in which international collaboration would be most              the Chinese model.”
         useful and invited.                                                                                   Jilan Liu, Special Advisor,
                                                                                                 The National Bureau of Asian Research


         Soft Infrastructure
         While China’s vaccine industry already possesses                expectations, as well as navigate worldwide marketing
         cutting-edge “hardware,” or traditional infrastructural         and export standards, such as language and cultural
         elements in terms of buildings and machinery,                   norms, trade law, insurance, and distribution logistics,”
         companies’ ”soft infrastructure” needs are growing              Jack Zhang continued.
         rapidly—particularly regarding management policies
         and procedures.                                                 Another “soft infrastructure” need concerns internal
                                                                         company procedures and systems. One example, said
         Participants defined “soft infrastructure” or “software”        Yonglin Wu, is to “upgrade existing QMS [Quality
         in this context as institutional policies, procedures,          Management Systems] to fall in line with WHO
         processes, and management systems and philosophies              prequalification standards.” Participants also discussed
         (pertaining to both personnel and products).                    the need for training in developing or revamping SOPs
         While all agreed that the appropriate facilities and            [Standard Operating Procedure] to meet the SFDA’s new
         technical knowledge are present, opportunities to               GMP criteria.
         implement and strengthen the aforementioned areas
         are great, especially when preparing to compete                 “Lots of Chinese labs, buildings, hardware, and
         in global markets, which operate very differently               equipment are as good as those of multinationals, if
         from the Chinese domestic market. Manufacturers                 not better, but it’s the SOP that warrants improvement
         acknowledged that in many cases they need to adapt              right now,” emphasized Kewen Jin. “The SOP is what is
         existing institutional structures in order to become            needed for things to go right every day, every single day,
         significant players in those new and more diverse               even when your boss is not around. The culture of not
         markets they hope to reach.                                     running a red light in the middle of the night when there
                                                                         are no police around—I think that kind of culture needs
         Often it is simply a question of practical experience.          time to be drilled down and made to stick.”
         “In China’s vaccine industry, there is a need for
         international market perspective,” noted Jiankang               Shi Li, CEO, Shanghai Zerun Biotechnology Co., Ltd.,
         (Jack) Zhang, Director, China Program, PATH.                    who spent nearly 25 years in the United States working
                                                                         for major multinational pharma companies, concurred.
         “Chinese companies are open to guidance from                    “In regard to hardware facility,” he said. “I think that
         external partners to help realign manufacturing                 China is now much more advanced. … The policies and
         and marketing philosophies to meet international                guidance have in essence almost reached international




Jilan Liu, Qi Shen, Jiankang (Jack) Zhang
(left to right)                                                     77                                            Exhibit 439
                                                               Flickr / fra_avo
                     Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 272 of 406
                                                                                       evolving soft infrastructure, particularly in terms of
                                                                                       aligning specific industry niches like production line
                                                                                       organization and international quality assurance.
                                                                                       Participants pinpointed several key areas where
                                                                                       international collaboration could enhance and support
                                                                                       soft infrastructure improvements:

                                                                                           • Improve English and other foreign language
                                                                                             competency to better communicate and
                                                                                             conduct business with overseas markets,
                                                                                             multinational firms, and international
                                                                                             organizations
                                                                                           • Provide guidance around information
                                                                                             technology tools to optimize the modern
                                                                                             production process
                                                                                           • Advise on international trade laws and
                                                                                             mechanisms to build domestic literacy around
                                                                                             these issues
                                                                                           • Share technical knowledge of global
                                                                                             distribution processes, insurance, and supply
                                                                                             chain logistics
                                                                                           • Share intercultural communication knowledge
                                                                                             to facilitate smooth partnerships with foreign
                                                                                             firms and organizations
                                                                                           • Advise on guiding management structures
                                                                                             and philosophies to account for the industry’s
                                                                                             continuing brisk growth, and the influence and
                                                                                             influx of returning migrants

                                                                                       “In the past, the major barrier hindering Chinese
                                                                                       vaccines from going abroad was communication with
                                                                                       the world,” said Yonglin Wu. “Working with the WHO,
Buildings in Shanghai.                                                                 the Gates Foundation, PATH, and similar organizations
                                                                                       are a great help to us—these types of partnerships are
                                                                                       very important.”
           standards already. The missing parts are the team; the
           software, i.e. the management and practice; the people                      In addition, the WHO is working closely with various
           training; and the effective communication.”                                 manufacturers to provide training for inspectors and
                                                                                       auditors. “I think that Chinese-made vaccines will
           “Now the challenge in communication between potential                       become more widely available to the global market
           Chinese and foreign partners is not the language,”                          within five years,” said Jack Zhang.
           Shi Li continued. “The communication needs have to
           do with the understanding of social and business
           culture. Foreign partners need to understand Chinese
           communication and business culture, and people                              “The missing parts are the team; the
           within China need more understanding of the business
           culture and operations in a multinational company.                          software, i.e. the management and
           Bridging this kind of communication gap helps both
           sides understand each other’s business, expectations,                       practice; the people training; and the
           and partnership potential.”
                                                                                       effective communication.”
           The workshop discussion overwhelmingly illustrated                                                                         Shi Li, CEO,
                                                                                                            Shanghai Zerun Biotechnology Co., Ltd.
           how Chinese manufacturers welcome and invite
           collaboration with external partners around

                                                                                  88                                        Exhibit 439
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 273 of 406

 Reflections on Pricing:
 Effects on Public Confidence and Innovation in R&D

O
         ne major discussion thread explored how
         existing low vaccine price points in China
         impact quality perception of Chinese vaccines
                                                                                      “I think it’s up to us—the Chinese
abroad, and influence manufacturers’ investment                                       manufacturers—to show that our
capacity in innovation and R&D at home.
                                                                                      products are credible.”
Low Prices and Perceptions                                                                                 Kewen Jin, General Manager, Aura Partners

of Quality
Participants acknowledged that the traditionally low                                   However, as China’s vaccine industry evolves, as
price points of Chinese-made products have contributed                                 the international market opens, and as domestic
to perceptions of poorer product quality. Participants also                            manufacturers build their soft infrastructure to promote
acknowledged that public confidence, both at home and                                  vaccine innovation and meet international standards,
abroad, regarding Chinese products has wavered in the                                  participants acknowledged that rock-bottom prices will
wake of recent food, toy, and drug scares.                                             no longer be a safe assumption. They concurred that as
                                                                                       Chinese-made vaccines become WHO-prequalified and
“Fair or unfair, perceived or real, there is certainly a                               enter the global market, their prices are likely to rise, given
perception about the quality of Chinese-made vaccines,”                                market dynamics. Acknowledging this tension, Jilan Liu
said Kewen Jin. “I think it’s up to us—the Chinese                                     asked the participants to consider not pushing too hard on
manufacturers—to show that our products are credible.”                                 prices, especially on current China prices.

How can Chinese manufacturers ably demonstrate the                                     “Even if manufacturers are willing to lower the prices in
quality and efficacy of their vaccines given the complexity                            exchange for a contract, prices below a certain threshold
of vaccine pricing? Participants posited that the SFDA’s                               would inevitably suppress innovation, and short-change
attainment of vaccine regulatory approval by the                                       safety and quality, which would eventually undermine
WHO is one major step toward proving that China’s                                      public confidence,” she said. “There have been plenty of
regulatory standards for vaccines match international                                  such examples in food and other sectors that we should try
quality standards.                                                                     not to repeat.”

Yet the WHO prequalification does not address the pricing                              Thus, a key discussion conclusion was that the line of
component of quality perception. As China is universally                               reasoning that China’s entry to the international market
known for its low-priced products, many think that                                     will result in the incursion of cheap vaccines for the world
Chinese-made vaccines for the global public market will                                is not necessarily accurate. It was acknowledged that
remain low in cost, thus offering the potential to bring more                          higher quality vaccines will probably mean higher priced
vaccines to more countries and more people.                                            vaccines, despite the overall average price drop that may
                                                                                       result from the entry of Chinese-made vaccines.

                                                                                       Participants emphasized that high-quality products,
                                                       Stock.xhng / Leonardini




                                                                                       the utilization of the best technology and systems, and
                                                                                       international credibility all surpass the maintenance of
                                                                                       low pricing as their primary priorities in getting their
                                                                                       vaccines out to the world. To bolster the vaccine industry’s
                                                                                       global competitiveness and reputation in innovation
                                                                                       and production, industry leaders shared that China’s
                                                                                       manufacturers are reframing their price-based model,
                                                                                       which emphasizes low prices, to a technology-based one,
                                                                                       which prioritizes quality assurance.



                                                                                 99                                            Exhibit 439
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 274 of 406




Sally Davies                         Qi Shen, Yonglin Wu (left to right)                                       Rob Lin



         Low Prices and Incentives for                                           present price point expectations may impede the
                                                                                 industry’s advances. With WHO prequalification in
         Greater Innovation and R&D                                              sight, however, there is much more motivation to invest
                                                                                 in R&D due to the promise of global public markets.
         Low prices also affect manufacturers’ ability to invest                 “In the past, our R&D strategy has been focused on the
         in innovation and R&D, an issue which participants                      Chinese market,” said Yonglin Wu. “Now we must focus
         noted has become even more critical with the WHO                        on a much broader target market.” He noted that many
         prequalification now within reach, as well as for                       vaccines produced in China are replicas of ones that have
         companies to remain competitive in an ever-globalizing                  existed for many years, with the initial innovation having
         world. However, all agreed that one common obstacle                     originated in other countries. Marking a 21st century
         to deeper engagement by Chinese manufacturers in                        shift, many Chinese vaccine manufacturers now want
         innovation and R&D has been the traditionally low price                 to create brand new vaccines and carve out a respected
         point of Chinese products as noted above.                               international reputation as vaccine innovators.

                                                                                                               Participants noted that
                                                                                                               Chinese manufacturers are
  “Modernizing our methods of vaccine research and                                                             experiencing a different kind
  assessment in order to give the public new vaccines                                                          of pressure than other big
                                                                                                               pharma, which do not have the
  that are safer and more convenient to deliver—this is                                                        same history of rock-bottom
                                                                                                               pricing. Chinese manufacturers
  more important than very low prices.”                                                                        have traditionally offered low
                                                                                                               prices, but maintaining those
                                                                   Yu Wang, Director General,
                                      China’s Center for Disease Control and Prevention (CDC)
                                                                                                               prices becomes difficult, if
                                                                                                               not unworkable, as they
                                                                                                               invest more in meeting new
                                                                                      sets of regulatory standards, upgrading hard and soft
         Since the Chinese government sets prices for the                             infrastructure, and innovating around new vaccines—all
         vaccines purchased for its EPI program, the prices for                       extremely costly ventures.
         those vaccines are set very low. While the advantages to
         manufacturers are guaranteed customers and orders, the                       “With very low prices, we worry about how the industry
         low prices reap comparatively little in profits, and thus                    will be able to adapt newer techniques to change old
         less capital and drive to invest in R&D.                                     vaccines,” explained Yu Wang. “So we view a low price
                                                                                 as one consideration rather than the main consideration,
         “I think we can all agree that vaccine manufacturers                    because modernizing our methods of vaccine research
         need to make money,” said Rob Lin, Deputy Director of                   and assessment in order to give the public new vaccines
         Financial Planning and Analysis, Global Health Program,                 that are safer and more convenient to deliver—this is
         Bill & Melinda Gates Foundation. “That creates incentives               more important than very low prices.”
         for them to produce quality products; it also puts in place
         incentives for them to create innovative products for                   Thus, they recognize the necessity of devoting more
         future demand.”                                                         funding to R&D. Xiaoming Yang noted that CNBG is
                                                                                 working to increase the percentage of its annual revenue
         Both the aspiration and the drive to make strides in                    invested back into R&D, from the current figure of
         vaccine innovation are clear among China’s vaccine                      7%, to 15%.
         manufacturers, but as discussed above, the world’s
                                                                           10
                                                                            10
                                                                                                                         Exhibit 439
                       Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 275 of 406
                                                                                       Key Areas of Opportunity
          International Partnerships to
          Advance Innovation and Reach                                                 Now that the path to obtaining WHO prequalification
                                                                                       status and the promise of global markets is at hand,
          Underserved Communities                                                      China’s vaccine manufacturers are more interested
                                                                                       than ever in communicating and collaborating with
                                                                                       international partners and organizations. Participants



          I
                                                                                       identified the following areas as key challenges to
               nternational partnerships for R&D—with donors,
                                                                                       address and compelling opportunities for engagement
               foreign governments, multinational pharma, and
                                                                                       and partnership.
               other stakeholders—are one way that Chinese
           manufacturers are overcoming the obstacle of
           reconciling high R&D costs with the low profit margins                      R&D
           of the global public market.                                                Some manufacturers are already actively working
                                                                                       to expand and reform their R&D operations.
           These collaborations have taken on various forms,                           Technology transfer and co-ownership of projects
           including technology transfers, partnerships that share                     in vaccine innovation are two areas ripe for new
           risk and costs, and product development partnerships.                       partnerships.
           For example, CNBG, in partnership with PATH, is
           progressing on a promising new vaccine for multivalent                      Soft Infrastructure
           rotavirus. “The Chinese vaccine industry is actively                        Chinese manufacturers are interested in “soft
           seeking opportunities in production line expansion                          infrastructure”—international training and expert
           and technological transfer,” said Yonglin Wu. “Our                          input in the areas of institutional processes,
           partnership with PATH is part of a larger effort we’re                      philosophies, and procedures, as well as in particular
           making to extend our reach to other countries.”                             subjects and areas of competency that help them
                                                                                       understand, and remain competitive in, foreign
           The joint CNBG-PATH project on rotavirus vaccine is                         markets and to international vaccine procrement
           one example of the Chinese vaccine industry’s interest in                   bodies.
           formulating vaccines for diseases that most often afflict
           impoverished countries and communities, where the
           promise of profit from vaccine sales is lacking. Xiaoming                   Cross-Cultural, Cross-Border
           Yang mentioned that CNBG was also exploring the                             Cooperation and Partnerships
           possibility of developing a cholera vaccine that may                        Workshop participants agreed that there is an
           potentially benefit poor countries like Haiti.                              ongoing need for Chinese vaccine firms to enhance
                                                                                       communication and cooperation efforts with other
           Participants agreed that these kinds of international                       countries, companies, and organizations, both
           partnerships will be increasingly critical in the future.                   multinational and foreign.
                                                                                           UN Photo / Sophia Paris




Doctors administer diphtheria and tetanus vaccinations provided by the WHO
to displaced children in Port-au-Prince, Haiti, following the 2010 earthquake.
                                                                                 11
                                                                                  11
                                                                                                                       Exhibit 439
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 276 of 406

Looking to the Future:
China’s Broader Role in Global Health


P
      articipants discussed the
      tremendous potential
      impact that China’s vaccine         “China recognizes that it has a responsibility in global
manufacturing capacity will have
on the world once it is unleashed         health and is willing to meet the challenge.”
to global markets, following                                                                Jiankang (Jack) Zhang, Director,
WHO prequalification of JE and                                                                        China Program, PATH
other Chinese-made vaccines.

China has already demonstrated
sound commitments to global health, as evidenced              Specifically, China’s entry into the world vaccine market
by the government’s numerous financial pledges                could result in two particularly game-changing turning
and aid projects for social and economic                      points: lowering global procurement prices and reducing
development in Africa, along with its efforts there           supply shortages. Even though the “China price” may
to fight malaria. Building on this commitment,                eventually be a thing of the past, the combination
Xiaoming Yang noted, “CNBG is very interested in              of China’s high-volume manufacturing levels, long
diseases specific to developing countries.”                   experience producing EPI vaccines, and the flattening
                                                              of vaccine prices for international vaccine procurement
WHO prequalification for the country’s vaccine                bodies like GAVI and UNICEF could make an enormous
industry will open the door for China to become               difference in helping the globe meet the Millennium
even more of an important contributor to global               Development Goal to reduce child mortality.
health. Markets guaranteed to be impacted include
GAVI-eligible countries, as GAVI is likely to be a            Flagging this potential, Jack Zhang stressed: “China
high-volume purchaser of prequalified Chinese-                recognizes that it has a responsibility in global health and
made vaccines.                                                is willing to meet the challenge.”




                                                           Published in the United States of America by
                                                           The National Bureau of Asian Research (NBR)
                                                           www.nbr.org

                                                           © 2011 by The National Bureau of Asian Research

                                                           Compiled by Rebecca Kennedy.
                                                           Designed by Joyce Baltazar.

                                                           For information about Pacific Health Summit discussions and
                                                           participants, as well as information on resulting initiatives and
                                                           collaborations, visit www.pacifichealthsummit.org.

                                                           Summit participant photos by Mark Weeks.
                                                           Photos property of the Pacific Health Summit unless
                                                           otherwise noted.




                                                      12                                               Exhibit 439
                                                      12
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 277 of 406




   EXHIBIT 440
3/18/2017                                         China Investigates Vaccine Maker After Deaths of Infants - The New York Times
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 278 of 406




                                                  https://nyti.ms/JqqMx2


             ASIA PACIFIC



             China Investigates Vaccine Maker After
             Deaths of Infants
             By DAVID BARBOZA                      DEC. 25, 2013

             SHANGHAI — Health authorities in China are investigating one of the nation’s
             biggest vaccine makers after eight infants died in the past two months following
             injections that were meant to immunize them against hepatitis B.

                     The government said this week that it had suspended the use of millions of
             doses of a hepatitis B vaccine produced by the manufacturer, Shenzhen Kangtai
             Biological Products. Government inspectors have been sent to examine the
             company’s facilities.

                     Six of the deaths have been linked to vaccines produced by Shenzhen Kangtai;
             the two other infant deaths occurred recently after the use of a hepatitis B vaccine
             produced by another drug maker, Beijing Tiantan Biological Products. The
             government did not say whether any action had been taken against Beijing Tiantan
             or its vaccines. Investigators have not determined the cause of the deaths or linked
             them directly to the injections, but the cases come at a time of growing public
             concern in China about food and drug safety problems.

                     In recent years, China has been troubled by a series of scandals, including
             tainted rice and milk and the mysterious appearance of thousands of dead pigs
             floating in the Huangpu River in Shanghai. China has vowed repeatedly to crack
             down on food and drug safety violations and has moved to strengthen the powers of
             health officials.
                0            Get 50% off for one ear. Limited time offer.
        ARTICLS RMAINING




                                                                                  1
http://www.nytimes.com/2013/12/26/world/asia/china-investigates-vaccine-maker-after-infant-deaths.html
                                                                                                                                  Exhibit 4401/2
3/18/2017                                         China Investigates Vaccine Maker After Deaths of Infants - The New York Times
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 279 of 406


                     In the vaccine cases, the government is focusing on the role of Shenzhen
             Kangtai, a privately run drug maker formed in 1992 with government support and
             the cooperation of the American pharmaceutical company Merck.

                     Merck helped the company build its drug-manufacturing facility in the city of
             Shenzhen in the 1990s, and it gave the company the biological technology to produce
             a hepatitis B vaccine royalty free as part of an unusual joint venture aimed at
             improving health standards in China. At the time, up to two million Chinese children
             were being infected annually with hepatitis B.

                     Since then, China has made great strides in early vaccinations under a national
             program subsidized by the government. And Shenzhen Kangtai has become the
             country’s biggest producer of hepatitis B vaccines, with a 60 percent market share,
             according to China’s state-run news media. The company has also announced plans
             to build a $140 million research and development and drug manufacturing center in
             Shenzhen.

                     A representative for Shenzhen Kangtai could not be reached Wednesday,
             although the company denied last week that its vaccines were at fault in the recent
             infant deaths.

                     Although the authorities have banned the use of Shenzhen Kangtai’s hepatitis B
             vaccines at medical facilities, health experts say there are enough vaccines produced
             by five other Chinese drug makers to meet the demands of the national
             immunization program. In China, most hepatitis B vaccines are provided free to
             newborns.

                     Hepatitis B, which attacks the liver and can lead to death, is the most virulent
             form of hepatitis, according to the World Health Organization. Chronic forms of
             hepatitis affect about 500 million people a year worldwide.

             A version of this article appears in print on December 26, 2013, on Page A15 of the New York edition with
             the headline: China Investigates Vaccine Maker After Deaths of Infants.




                0
  © 2017 The New York Times Company
                                     Get 50% off for one ear. Limited time offer.
        ARTICLS RMAINING




                                                                                  2
http://www.nytimes.com/2013/12/26/world/asia/china-investigates-vaccine-maker-after-infant-deaths.html
                                                                                                                                  Exhibit 4402/2
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 280 of 406




   EXHIBIT 441
3/18/2017                                                    Vaccine scandal and crisis in public conﬁdence in China - The Lancet
                    Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 281 of 406




 Home Journals             Specialties       The Lancet Clinic    Global Health      Multimedia      Campaigns        More     Information for          Submit a Paper


                                                                                                                                                               Login | Register | Subscribe

 Online First Current Issue All Issues Special Issues Multimedia                  Information for Authors
                                         All Content                    Search    Advanced Search

   < Previous Article                Volume 387, No. 10036, p2382, 11 June 2016                      Next Article >     Access this article on ScienceDirect

     Correspondence
                                                                                                                       Article Options
 Vaccine scandal and crisis in public confidence in China                                                                    PDF (39 KB)
 Jie Qiu, Hengjing Hu, Shenghua Zhou, Qiming Liu
                                                                                                                             Email Article
 Published: 11 June 2016
                                                                                                                             Add to My Reading List
                                                                                                                             Export Citation
 DOI: http://dx.doi.org/10.1016/S0140-6736(16)30737-1
                                                                                                                             Create Citation Alert
    Article Info                                                                                                             Cited by in Scopus (1)

   Summary         Full Text    References                                                                                   Request Permissions

    In March, 2016, a vaccine scandal in Shandong province, eastern China, has led to the deaths of four
    children. According to state media, the prime culprit, a former pharmacist, was caught delivering
    vaccines to medical facilities on bicycles without approved storage conditions. The Shandong Food
 Previous
                                                                                                                       Popular Articles                            Next
    and Drug Administration made public a list of 25 problematic vaccines1—including polio, mumps,
 Correspondence                                                                                                          Most Read         Most Cited              Department of Error
    rabies, hepatitis
 Adjunctive             B, encephalitis, and meningococcal vaccines—that had been illegally sold in at least
             ultrasonography                                                                                                                                       Department of Error
 for24
     breast cancer
       provincial  screening –                                                                                           Most read in The Lancet within the past 30
 Authors' reply areas since 2011. Those vaccines are worth more than ¥570 million (ie, US$88 million).                   days.
   The vaccine scandal has caused public panic across China. Although relevant government
   departments have stressed that the improperly stored vaccines are unlikely to cause deaths directly,2                  ARTICLES
   public confidence in the health department was still hard hit. There is no doubt that the vaccine                      Future life expectancy in 35
   management system has a serious vulnerability, which permitted the improperly stored vaccines to                       industrialised countries: projections
                                                                                                                          with a Bayesian model ensemble
   be distributed across two-thirds of the country in the past 5 years. The problem of the public health                  Published: February 21, 2017
   management system has already been recognised since 2008, when toxic chemical melamine was                             Open Access
   discovered to have been added to formula milk, causing at least six infants to die. However, no
   eﬀective reform in the system has been made in the past 5 years, and public health is still under                      EDITORIAL
   threat.                                                                                                                Syndemics: health in context
                                                                                                                          Vol. 389, No. 10072
   The crisis was also fuelled by the news media's improper reporting. The key problem of those                           Published: March 04, 2017
   vaccines is ineﬀective immunity rather than lethality. Because of these exaggerated reports, the
   public is now questioning whether their children should be vaccinated, even though most                                EDITORIAL
   vaccinations are mandatory in China. However, both the public and the media have missed the
                                                                                                                          Organic food: panacea for health?
                                                                                                                          Vol. 389, No. 10070
   point: without vaccines, infectious diseases will take away many more lives.                                           Published: February 18, 2017
   The Chinese Government should address the shattered public confidence made worse by the vaccine                        ARTICLES
   scandal. The health management system should be improved to ensure that vaccines are properly                          Socioeconomic status and the 25 × 25
   stored and transported, and transparency of supervision should also be enhanced. Moreover, the                         risk factors as determinants of
   government needs to ensure that communication to the public is accurate.                                               premature mortality: a multicohort
                                                                                                                          study and meta-analysis of 1·7 million
   We declare no competing interests.                                                                                     men and women
                                                                                                                          Published: January 31, 2017
                                                                                                                          Open Access
   References
                                                                                                                          ARTICLES
    1. Shandong Food and Drug Administration. ((accessed March 21, 2016; in Chinese).)                                    Measuring the health-related
    View in Article                                                                                                       Sustainable Development Goals in 188
                                                                                       1
http://www.thelancet.com/journals/lancet/article/PIIS0140-6736(16)30737-1/fulltext?rss%3Dyes
                                                                                                                                                  Exhibit 4411/2
                                                                                                                          countries: a baseline analysis from the
3/18/2017                                                   Vaccine scandal and crisis in public conﬁdence in China - The Lancet
    2. China Food and Drug2:20-cv-02470-WBS-JDP
                    Case  Administration. ((accessed March 22, 2016;Document                       countries:
                                                                     in Chinese).) 13 Filed 12/29/20     Page a baseline
                                                                                                                  282 of  analysis
                                                                                                                            406 from the
    View in Article                                                                                Global  Burden  of Disease Study 2015
                                                                                                   Vol. 388, No. 10053
                                                                                                   Published: September 21, 2016
                                                                                                                         Open Access




                                                                                                                      The Lancet Choice




                                                                                                                       The Lancet Choice is a new payment option
                                                                                                                       that gives you the freedom and flexibility to
                                                                                                                       access any 5 premium articles of your choice
                                                                                                                       from across The Lancet family of journals - all
                                                                                                                       for a one-oﬀ payment of $49.00 USD.
                                                                                                                       Simply purchase your Lancet Choice pass from
                                                                                                                       the Summary or Full Text page of an article
                                                                                                                       you wish to access. This will count as the first
                                                                                                                       of 5 article credits, or ‘Allowances’, and you can
                                                                                                                       use your 4 remaining Allowances to access
                                                                                                                       other articles from any of The Lancet journals.
                                                                                                                       Find out more about The Lancet Choice
 Previous                                                                                                                                                Next
 Correspondence                                                                                                                                          Department of Error
 Adjunctive ultrasonography                                                                                                                              Department of Error
 for breast cancer screening –
 Authors' reply

 The Lancet Journals                                                                        Information & Support                  Subscription
 The Lancet                                   The Lancet Neurology                          About Us                               Your Account
 The Lancet Diabetes & Endocrinology          The Lancet Oncology                           Information for Authors                Subscription Options
 The Lancet Gastroenterology &                The Lancet Planetary Health                   Information for Readers                Existing Print Subscribers
 Hepatology                                   The Lancet Psychiatry                         The Lancet Careers
 The Lancet Global Health                     The Lancet Public Health                      Customer Service
 The Lancet Haematology                       The Lancet Respiratory Medicine               Contact Us
 The Lancet HIV                               EBioMedicine                                  Privacy Policy
 The Lancet Infectious Diseases                                                             Terms and Conditions
 Copyright © 2017 Elsevier Limited except certain content provided by third parties.
 The Lancet is a trade mark of RELX Intellectual Properties SA, used under license.
 The Lancet.com website is operated by Elsevier Inc. The content on this site is intended for health professionals.
 Cookies are set by this site. To decline them or learn more, visit our Cookies page.




                                                                                        2
http://www.thelancet.com/journals/lancet/article/PIIS0140-6736(16)30737-1/fulltext?rss%3Dyes
                                                                                                                                            Exhibit 4412/2
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 283 of 406




   EXHIBIT 442
12/5/2019                                                      China Recalls Defective Vaccines Exported to Overseas Markets
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 284 of 406



                                                                                                                                      (/)




             Featured Stories

              EPA Had Cited Texas Plant (https://www.insurancejournal.com/news/southcentral/2019/12/03/549998.htm)

              Calif. FAIR Plan Changes Could Happen Soon (https://www.insurancejournal.com/news/west/2019/12/02/549982.htm)

              News     Markets

                                                                                                                                                  Search



                                    News (/news/)           Magazines (/magazines/)       Jobs (/jobs/)     Subscribe (/subscribe/)




               China Recalls Defective Vaccines Exported to Overseas Markets
               August 9, 2018


                Email This (mailto:?

               subject=China%20Recalls%20Defective%20Vaccines%20Exported%20to%20Overseas%20Markets&body=China%20Recalls%20Defective%20Vaccines%20Ex

                   Subscribe to Newsletter (/subscribe/)

                                                                                                                                                


              Article (https://www.insurancejournal.com/news/international/2018/08/09/497593.htm)

              0 Comments (https://www.insurancejournal.com/news/international/2018/08/09/497593.htm/?comments)


             Investigators in China have begun recalling defective vaccines produced by a Chinese drugmaker from domestic and overseas
             markets, health authorities said.

             Investigators found Changchun Changsheng Life Sciences Ltd. had blended expired ﬂuids in its vaccines and falsiﬁed records from
             as early as April 2014, the National Health Commission said in a statement Tuesday [Aug. 7].




            The names
  We have updated   our of the overseas
                         privacy  policy tocountries
                                            be more were
                                                     clearnot
                                                          andgiven,
                                                              meet but
                                                                    the the
                                                                        newrecall indicatedofthe
                                                                             requirements      thescandal
                                                                                                   GDPR.gripping  China to
                                                                                                          By continuing mayusehave
                                                                                                                               our spread
                                                                                                                                   site, youtoaccept
                                                                                                                                               foreignour
            markets,
  revised Privacy    dealing
                  Policy       a potentially
                         (/privacy).         heavy blow to the reputation of China’s sprawling pharmaceutical sector.

             The commission did not immediately respond to a fax Wednesday seeking comment.
       OK


https://www.insurancejournal.com/news/international/2018/08/09/497593.htm         1                                                         Exhibit 4421/3
12/5/2019                                                                     China Recalls Defective Vaccines Exported to Overseas Markets
                 Case
             Regulators    2:20-cv-02470-WBS-JDP
                        ordered                                    Document
                                a production halt last month, but public           13afterFiled
                                                                         anger soared           12/29/20
                                                                                           documents            Page
                                                                                                     leaked online     285
                                                                                                                   showed    of 406
                                                                                                                          regulators had
             found inconsistencies in 2017 but failed to take immediate action.

             President Xi Jinping and other top oﬃcials have reacted swiftly to contain outrage by condemning Changsheng and pledging
             improved regulation of food and medicine safety, two areas of perennial concern in China that could fuel anti-government
             sentiment among the growing urban middle class.

             Regulators have launched nationwide spot checks on vaccine makers while the central government has set up a panel of experts to
             review vaccine safety in China’s massive $122 billion pharmaceutical industry. Changsheng was China’s second-largest rabies
             vaccine manufacturer before the scandal hit.

             Police in northeast China said last week they would seek the arrest of 18 Changsheng executives, including chairwoman Gao
             Junfang.


              Copyright 2019 Associated Press. All rights reserved. This material may not be published, broadcast, rewritten or redistributed.




             Was this article valuable?                                                                                                                            YES            NO




                                                                        Want to stay up to date?
                                                                                  Get the latest insurance news
                                                                                   sent straight to your inbox.

                                                                  Enter your email                                                        Submit




                Email This (mailto:?

               subject=China%20Recalls%20Defective%20Vaccines%20Exported%20to%20Overseas%20Markets&body=China%20Recalls%20Defective%20Vaccines%20Ex

                    Subscribe to Newsletter (/subscribe/)

                                                                                                                                                                               

             Categories: International News (https://www.insurancejournal.com/news/international/) Topics: Changchun Changsheng Life Sciences
             (https://www.insurancejournal.com/topics/changchun-changsheng-life-sciences/), China product liability (https://www.insurancejournal.com/topics/china-product-liability/),
             drug product liability (https://www.insurancejournal.com/topics/drug-product-liability/), Product Liability (https://www.insurancejournal.com/topics/product-liability/)


             Have a hot lead? Email us at newsdesk@insurancejournal.com (mailto:newsdesk@insurancejournal.com)




              Advertisers
  We have updated our privacy policy to be more clear and meet the new requirements of the GDPR. By continuing to use our site, you accept our
  revised Privacy Policy (/privacy).
                                                                                                                                                                 Add a Comment

       OK                   See All Comments (0) (https://www.insurancejournal.com/news/international/2018/08/09/497593.htm/?comments)


https://www.insurancejournal.com/news/international/2018/08/09/497593.htm                                 2                                                         Exhibit 4422/3
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 286 of 406




   EXHIBIT 443
3/18/2017                                      Merck Opens New Manufacturing Facility in Hangzhou, China | Merck Newsroom Home
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 287 of 406

  (http://www.merck.com/index.html)




                                                                                                                MERCK MAKING NEWS




  Merck Opens New Manufacturing Facility in Hangzhou, China
  New facility to deliver innovative, high-quality Merck medicines to Asia
  Tuesday, April 16, 2013 8:00 am EDT




  Merck (NYSE: MRK), known as MSD outside of the United States and Canada, announced the opening of its new pharmaceutical manufacturing facility in Hangzhou,
  China. The facility, located in the Hangzhou Economic and Technology Area (HEDA), will package Merck medicines for China and the Asia Pacific region and will
  become a critical part of Merck’s global supply chain.
  “This new facility helps Merck to achieve our mission of helping the world be well by bringing our innovative, high-quality medicines to more patients in China,” said
  Willie A. Deese, executive vice president, and president of Merck Manufacturing. “It also extends our long-standing partnership with the Chinese government and our
  unequivocal commitment to help broaden access to quality healthcare throughout China.”
  The new facility – a nearly US$120 million investment by Merck – deepens Merck’s growing research and development (R&D), manufacturing and commercial
  presence in China. Merck also has an R&D Center in Beijing, three manufacturing facilities throughout the country, a marketing and sales organization headquartered
  in Shanghai, and employs more than 5000 employees in China.
  “Merck built its first China plant in 1994 in Hangzhou,” said Pam Cheng, president, MSD China. “Today, 20 years later, we are celebrating this new plant in Hangzhou
  that marks another milestone in our commitment to invest in China and further demonstrates the importance of China to Merck. We are pleased to witness the rapid
  growth in the country’s healthcare system, and are proud to be part of the reform that is underway across China’s healthcare industry.”
  Merck in China
  Over the past two decades, Merck has successfully introduced more than 40 innovative medicines and vaccines in China. In addition, in the last ten years, Merck
  signed the C-MAP agreement with the Chinese government on HIV/AIDS prevention and treatment and donated US$30 million toward the project.
  In 2011, Merck established its Asia R&D headquarters in Beijing and committed to invest more than US$1.5 billion in R&D in China over the next five years.
  “Merck is looking to bring more innovative medicines and vaccines to the Chinese people, and to supporting China’s efforts to meet its healthcare demands,”
  commented Ms. Cheng. “With China's fast economic growth, rise in living standards, changing lifestyles, industrialization, urbanization and an aging population, more
  people across the country need quality health care and access to a strong medical system.”
  Facts about the new Merck manufacturing facility in HEDA
  “The new facility in HEDA joins an integrated, interdependent network of 72 Merck facilities that supply medicines and vaccines to more than 140 countries,” said Mr.
  Deese. “The HEDA facility is one of the most advanced and largest packaging facilities in China and the region.”
  The new facility is 75,000 m2 and is capable of holding up to 16 high speed lines to package pharmaceutical tablets and sterile Merck medicines that are used to
  manage diabetes, cardiovascular, infectious, respiratory and bone diseases. Packaging capacity is currently estimated at more than 300 million packages annually.
  Products used in Merck’s clinical studies and in its commercial activities to support future new product launches also will be packaged at the new HEDA plant.
  The new facility is fully compliant with the rigorous quality, environmental, safety and compliance standards that all Merck manufacturing facilities worldwide meet.
  The HEDA facility received a current Good Manufacturing Practices (cGMP) certification in January 2013. Protecting the environment was also a critical consideration
  in the facility’s construction – special air, waste and water management procedures and systems were built into the facility.
  “Nothing is more important than the compliant, reliable supply of our medicines and vaccines. Our commitment to deliver to patients who rely on Merck for their
  health and well-being whether it be here in China, Asia Pacific or anywhere in the world is what drives us and defines us as a leading healthcare company,”
  concluded Mr. Deese.
                                                                                   1
http://www.mercknewsroom.com/press-release/corporate-news/merck-opens-new-manufacturing-facility-hangzhou-china
                                                                                                                                          Exhibit 4431/2
3/18/2017                                                   Merck Opens New Manufacturing Facility in Hangzhou, China | Merck Newsroom Home

  About Merck          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 288 of 406
  Today's Merck is a global healthcare leader working to help the world be well. Merck is known as MSD outside the United States and Canada. Through our
  prescription medicines, vaccines, biologic therapies, and consumer care and animal health products, we work with customers and operate in more than 140 countries
  to deliver innovative health solutions. We also demonstrate our commitment to increasing access to healthcare through far-reaching policies, programs and

  partnerships. For more information, visit www.merck.com (http://www.merck.com/) and connect with us on Twitter (http://www.twitter/Merck), Facebook (http://ww
  w.facebook.com/MerckBeWell) and YouTube (http://www.youtube.com/Merck).
  Forward-Looking Statement
  This news release includes “forward-looking statements” within the meaning of the safe harbor provisions of the United States Private Securities Litigation Reform
  Act of 1995. These statements are based upon the current beliefs and expectations of Merck’s management and are subject to significant risks and uncertainties. If
  underlying assumptions prove inaccurate or risks or uncertainties materialize, actual results may differ materially from those set forth in the forward-looking
  statements.
  Risks and uncertainties include but are not limited to, general industry conditions and competition; general economic factors, including interest rate and currency
  exchange rate fluctuations; the impact of pharmaceutical industry regulation and health care legislation in the United States and internationally; global trends toward
  health care cost containment; technological advances, new products and patents attained by competitors; challenges inherent in new product development, including
  obtaining regulatory approval; Merck’s ability to accurately predict future market conditions; manufacturing difficulties or delays; financial instability of international
  economies and sovereign risk; dependence on the effectiveness of Merck’s patents and other protections for innovative products; and the exposure to litigation,
  including patent litigation, and/or regulatory actions.
  Merck undertakes no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. Additional
  factors that could cause results to differ materially from those described in the forward-looking statements can be found in Merck’s 2012 Annual Report on Form 10-K
  and the company’s other filings with the Securities and Exchange Commission (SEC) available at the SEC’s Internet site (www.sec.gov (http://www.sec.gov)).


  Merck
  Media:
  Lainie Keller, (908) 423-4187
  or
  Investor:
  Carol Ferguson, (908) 423-4465
  Justin Holko, (908) 423-5088




    Copyright (http://www.merck.com/policy/copyright/home.html) © 2009-2016 Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc. All rights reserved.
            Forward-Looking Statement Privacy (http://www.merck.com/about/how-we-operate/privacy/home.html) Terms of Use (http://www.merck.com/policy/terms-of-use/home.html) Site Map (http://www.merck.com/map/home.html)

                      (http://privacy.truste.com/privacy-                                              (http://privacy.truste.com/privacy-
    seal/Merck-and-Co-,-Inc-/validation?rid=7437b42b-c947-                          seal/Merck-and-Co-,-Inc-/validation?rid=7437b42b-c947-
    434e-b1f5-db06d0327616)                                                         434e-b1f5-db06d0327616)                                (http://www.essentialaccessibility.com/)
                                                                                                        (https://www.facebook.com/MerckBeWell)        (https://twitter.com/merck)
                                                                                                                         Business Wire NewsHQSM (http://www.businesswire.com/portal/site/home/online-newsrooms/)




                                                                                                             2
http://www.mercknewsroom.com/press-release/corporate-news/merck-opens-new-manufacturing-facility-hangzhou-china
                                                                                                                                                                                      Exhibit 4432/2
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 289 of 406




   EXHIBIT 444
3/14/2017                                       Top-Selling Vaccine Made Cheap Shows Challenge to Merck: Health - Bloomberg
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 290 of 406



   Top-Selling Vaccine Made Cheap Shows Challenge to Merck: Health
   Ketaki Gokhale
   January 26, 2015, 11:00 AM EST




   Asia’s biggest vaccine maker is working on a string of new low-priced oﬀerings that threaten to undercut brands from the world’s biggest
   pharmaceutical companies.


   Serum Institute of India Ltd., which makes vaccines injected in 65 percent of the world’s children, is targeting newer vaccines, including one for
   the human papillomavirus that could be available in late 2018 and sell at a third of the price of Merck & Co.’s blockbuster Gardasil. Also in
   development are vaccines for types of severe diarrhea and pneumonia.


   The version of the HPV vaccine will initially be launched in developing countries and Serum aims to later secure approval for the product in
   Europe, Suresh Jadhav, executive director of the Indian company, said in an interview. Gardasil is the world’s second-best selling vaccine.


   Fueled by the invention of advanced new products that command ever higher prices in western markets and a push to increase immunization
   for polio and measles in developing nations, vaccine sales are growing at double the rate of other pharmaceuticals, according to the World
   Health Organization.


   The Ebola epidemic in West Africa has also lent urgency to the need for aﬀordable versions of new vaccines for poor countries. The global
   market for vaccines has more than tripled to $25.5 billion from $7.4 billion in 2005, estimates Kalorama Information, a publisher of market
   research.



   Global Trade                                                                1
https://www.bloomberg.com/news/articles/2015-01-26/top-selling-vaccine-made-cheap-shows-challenge-to-merck-health
                                                                                                                              Exhibit 4441/4
3/14/2017                                       Top-Selling Vaccine Made Cheap Shows Challenge to Merck: Health - Bloomberg

   Global Trade
            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 291 of 406

   The world’s biggest drugmakers -- including Merck, GlaxoSmithKline Plc, Sanoﬁ and Pﬁzer Inc. -- dominate the market because of the heavy
   investments needed to develop vaccines and the high failure rate of potential candidates. Unicef procures their vaccines cheaply for the
   governments of the world’s poorest countries, some on behalf of the Geneva-based GAVI Alliance, a charity that is the biggest provider of
   money for vaccines sent to developing countries.


   In 2013, Unicef procured doses of vaccines for 100 countries, at prices that drug companies say represent their costs. Closely held Serum can
   undercut those prices because the Pune, India-based company has lower costs of production.


   “This will result in creating much wider market access to HPV vaccines,” said Jayant Singh, director of the healthcare practice at Frost &
   Sullivan in New Delhi, referring to the Indian company’s planned product.


   Most cervical cancers are caused by HPV, and the World Health Organization has recommended universal use of vaccines against the virus,
   creating an opening for vaccine makers in India and China to come up with cheaper alternatives. Xiamen Innovax Biotech Co., a pharma
   company based in southeast China, says it is working on an HPV vaccine against two strains of the virus.


   Cervical cancer is responsible <http://www.who.int/reproductivehealth/topics/cancers/en/> for more than 270,000 deaths annually, 85 percent
   of which occur in developing countries, according to the WHO.


   Building Stockpiles

   Merck earned $1.8 billion from sales of Gardasil in 2013, driven by approvals for use among boys, purchases for the U.S. Centers for Disease
   Control vaccine stockpiles and emerging market demand. Boys are vaccinated against HPV as a precaution against oral and anal cancer, which
   can be caused by the same virus.


   Serum says it will intially run clinical trials in India and Africa for its alternative to Gardasil, and the ﬁrst phase will start this year. Like Gardasil
   it would protect against four strains of HPV. London-based Glaxo also has an HPV vaccine called Cervarix, which protects against two strains.
   Glaxo via email said that each year around 80 percent of its vaccines, including Cervarix, go to developing countries at discounted prices.


   Gardasil costs <http://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-list/> the U.S. Centers for Disease Control
   $113.54 per dose. Unicef’s website shows it has a contract to buy Gardasil from Merck at $4.50 a dose this year.


   While Serum hasn’t yet agreed to a price, “it will be extremely aﬀordable so that even the poorest of the poor countries can introduce it in their
   programs,” Jadhav said. “We are looking at at least about one-third the price that it is currently being procured at by the UN agency.”


   Extremely Aﬀordable

   The presence of low-cost alternatives to Merck and Glaxo’s vaccine may encourage developing countries to add HPV immunization to their
   routine schedules, creating a bigger market for all the manufacturers and eventually beneﬁtting Merck and Glaxo, said Singh.


   Merck said it is “premature” to talk of HPV vaccines under development. Low-cost HPV vaccines targeted at 53 low-income countries that are
   under a tie-up with GAVI wouldn’t impact the company’s income as it has already committed to no-proﬁt pricing for Gardasil in those nations,
   Merck said in an e-mailed response to questions.


   Getting copies of Gardasil approved in Europe as interchangeable with Merck’s version will be challenging, if not impossible, said Richard
   Purkiss, an analyst at Atlantic Equities LLP in London. In many European Union countries, automatic substitution of biologics, or products like
   vaccines that are derived from living organisms, is prohibited or not recommended.


   Serum has also been building its line-up of other vaccines. A vaccine it developed to target meningitis A in sub-Saharan Africa was this month
   approved for use in infants under one. It plans to sell a pentavalent rotavirus vaccine at $2 to $2.50 a dose to Unicef that will be available by the
   ﬁrst quarter of 2018, Jadhav said. Unicef has agreed to pay Merck up to $5 per dose this year for the U.S. company’s RotaTeq vaccine. The virus
   can cause severe diarrhea.


                                                                               2
https://www.bloomberg.com/news/articles/2015-01-26/top-selling-vaccine-made-cheap-shows-challenge-to-merck-health
                                                                                                                                   Exhibit 4442/4
3/14/2017                                       Top-Selling Vaccine Made Cheap Shows Challenge to Merck: Health - Bloomberg
   Serum also hasCase   2:20-cv-02470-WBS-JDP
                  under development                        Document
                                    a pneumococcal vaccine which          13 cheaper
                                                                 will be much  Filedthan
                                                                                     12/29/20        Page at292
                                                                                         what it is procured nowof
                                                                                                                and406
                                                                                                                    will be introduced
   by the ﬁrst quarter of 2019. The product would compete with Glaxo’s Synﬂorix, which Unicef has agreed to purchase this year for up to $7 a
   dose.




                                                                Terms of Service Trademarks Privacy Policy
                                                                 ©2017 Bloomberg L.P. All Rights Reserved
                                                     Careers Made in NYC Advertise Ad Choices    Website Feedback Help




                                                                                   3
https://www.bloomberg.com/news/articles/2015-01-26/top-selling-vaccine-made-cheap-shows-challenge-to-merck-health
                                                                                                                              Exhibit 4443/4
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 293 of 406




   EXHIBIT 445
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 294 of 406




Merck & Co signs China vaccines alliance
27th July 2010

by

Kevin Grogan
Merck & Co is pushing on with its emerging markets strategy and linking up with China’s
Sinopharm Group Co.

The firms have signed “a statement of mutual intent” which will see them cooperate on human
papillomavirus and other vaccine products in China. Merck currently markets the HPV treatment
Gardasil and the companies added that they will also discuss the potential for promoting and
marketing the US major’s pharmaceutical products in the country.

Merck chief executive Richard Clark said “we look forward to furthering our discussions with
Sinopharm to establish a joint venture to significantly increase the number of people in China
who have access to important vaccines”. He added that “expanding our business in emerging
markets throughout the world is critical to the mission and growth” of the group “and innovative
partnerships are a key element of our approach”.

Sinopharm said that it has maintained a good relationship with Merck for many years, adding
that the growing importance being put on public health and the development of the
pharmaceutical industry in China “will be promoted through this strategic cooperation”. Financial
details of the pact have not been disclosed.

Merck has allied with a major player in China as Sinopharm is the largest state-owned
pharmaceutical group. The Shanghai-based firm is China’s largest bio-pharmaceutical
manufacturing company and its biggest (and the world’s third largest) drug distribution company,
which is particularly useful given the government’s desire to expand healthcare to the country’s
rural areas.

The New Jersey-headquartered giant recently stated that it expects the emerging markets to
account for more than 25% of its global pharmaceutical and vaccine revenue in 2013, up from
17% at present.




Share                                           1                              Exhibit 445 /
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 295 of 406




   EXHIBIT 446
3/4/2020                                              Indian pharma threatened by COVID-19 shutdowns in China - The Lancet
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 296 of 406

                                                                                                                         Log in                     
   WORLD REPORT | VOLUME 395, ISSUE 10225, P675, FEBRUARY 29, 2020


   Indian pharma threatened by COVID-19 shutdowns in China
   Patralekha Chatterjee
   Published: February 29, 2020          •   DOI: https://doi.org/10.1016/S0140-6736(20)30459-1                 •
                                                                                                                                    PlumX Metrics



   As factories in China are closed, India is working to maintain supplies of active pharmaceutical ingredients.
   Patralekha Chatterjee reports from New Delhi.

   India supplies low-cost generic drugs to millions of people, both within and outside the country. But Indian
   pharmaceutical companies procure almost 70% of the active pharmaceutical ingredients (APIs) for their
   medicines from China, the world's leading producer and exporter of APIs by volume. As factories in China
   are closed to try to stem the coronavirus disease 2019 outbreak, pharmaceutical companies and the Indian
   Government are becoming concerned over the vulnerability of the Indian pharmaceutical supply chain.

   “We see the pharmaceutical supply chain exported out of China under significant pressure. In addition to a
   manpower shortage due to more and more provincial governments adopting a mandatory 14-day
   quarantine policy for returning workers, the transportation and logistics apparatus is also getting clogged
   up due to various travel restrictions and di icult access to ports”, said Jim DeYonker of Centrient
   Pharmaceuticals, which has manufacturing facilities in India. He said that there were concerns specifically
   over the manufacture of statins and some antibiotics.

   The Indian media has also carried reports about a recent surge in prices of paracetamol, vitamins, and
   penicillin. “Some of the scare is also due to [the] artificial shortage of APIs created by traders who started
   hoarding APIs as soon as they heard about the onset of the epidemic”, B R Sikri, chairman of the Federation
   of Pharmaceutical Entrepreneurs, an industry body, told The Lancet.

   “There is no cause for panic, as yet”, said Sudarshan Jain, secretary general of the Indian Pharmaceutical
   Alliance. “The big pharma companies have enough API stocks for 2–3 months. We are currently doing an
   assessment of the stocks of API and finished formulations that [Indian Pharmaceutical Alliance] members
   have and closely monitoring the situation in China.”
                                                                                                                                                     
                                                                               1                                                   Exhibit 4461/6
https://www.thelancet.com/journals/langlo/article/PIIS0140-6736(20)30459-1/fulltext?dgcid=hubspot_email_newsletter_tlcoronavirus20&utm_campaign=tlcoronavir…
3/4/2020                                              Indian pharma threatened by COVID-19 shutdowns in China - The Lancet
             Case 2:20-cv-02470-WBS-JDP
   India's pharmaceutical                      Document
                          industry has not always          13 Filed on
                                                  been so dependent 12/29/20   Page 297
                                                                       Chinese imports. In of 406Chinese
                                                                                           1991,
   ingredients made up only 0·3% of India's bulk drug (API) imports. But as India's drug makers moved onto
   formulations, they started procuring APIs from China, where the cost of production is lower.

   India's dependence on China for APIs is increasingly seen as a matter of health security. In 2018, the central
   government in India set up a taskforce to reviving the API sector.

   Over the past fortnight, several high-level meetings between the Indian Government and key
   representatives of India's pharmaceutical industry have taken place to step up API manufacturing capacity
   within India. One such meeting, organised by NITI Aayog, a government think tank, raised suggestions
   such as speeding up approvals for building factories, including necessary clearances from the environment
   ministry, and for giving concessions on electricity, and the promotion of pharmaceutical manufacturing
   hubs.




       Figure thumbnail fx1



   View Large Image


   Copyright © 2020 Volker Steger/Science Photo Library



   “The government is very serious about encouraging India's API manufacturers to expand capacity. This is
   linked to our national security”, says Sikri.

   In the long term, assuming that the government removes barriers to API production in India, it is unlikely to
   spur the industry into immediate action for ramping up production while APIs imported from China remain
   cheaper. For the industry involved in the formulation business, profit and turnover are key, says Sakthivel
   Selvaraj of the Public Health Foundation of India, a think tank.

   Selvaraj says Indian companies still have an advantage in terms of wages, but fiscal and non-financial
   incentives and building infrastructure would be crucial to get domestic drug manufacturers to produce API.

   “The only other option is to revive and revitalise the public sector drug makers”, Selvaraj told The Lancet.


   Article Info
                                                                                                                                                     
                                                                               2                                                   Exhibit 4462/6
https://www.thelancet.com/journals/langlo/article/PIIS0140-6736(20)30459-1/fulltext?dgcid=hubspot_email_newsletter_tlcoronavirus20&utm_campaign=tlcoronavir…
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 298 of 406




   EXHIBIT 447
3/12/2020                                        SecuringIndustry.com - Almost 40 Indonesian medical facilities procured fake vaccines
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 299 of 406




    Almost 40 Indonesian medical facilities procured fake
    vaccines
    Katrina Megget, 12-Jul-2016

    Ongoing investigations into the scale of the fake
    vaccine racket in Indonesia have uncovered
    counterfeits in 37 medical facilities across nine
    provinces.

    The news follows the recent bust of a fake
    vaccine syndicate that had been operating in the
    country for more than a decade. At the time of
    the bust at the end of June, it was unclear how
    widespread the racket was, although 17 people
    were arrested and vaccines from nearly 30
    health clinics were confiscated, while there were
    calls for children to be revaccinated.

    Now Indonesia’s Food and Drug Monitoring Agency (BPOM) says it has discovered fake vaccines
    procured by 37 medical facilities across nine provinces – South Sumatra, Lampung, Banten,
    Jakarta, West Java, East Java, Bangka Belitung, Riau and Riau Islands.

    "We found 39 fake vaccines in all," said Arustiono, director for drugs distribution at BPOM.
    Counterfeit vaccines so far discovered include Tripacel (combined vaccine for tetanus and
    diphtheria), Pediacel (combined vaccine for diphtheria, tetanus, whooping cough, polio and Hib
    infection), Engerix-B (hepatitis B vaccine), anti-tetanus serum, polyvalent anti-snake serum and
    Tuberculin PPD TR23. There have been calls to publically release the results from laboratory tests.
    The investigation into the racket resulted from a tip off from a major pharma company that some of
    its products had been counterfeited. Brands produced by GlaxoSmithKline, Sanofi and Bio Farma
    are believed to have been subject to fake copies.
    Health facilities in Indonesia are required to use vaccines that are provided by the government or
    distributed through official channels with rigorous safety procedures. But there is a demand for
    vaccines that come through unofficial channels, which then opens up the possibility of counterfeits
    flooding the market. The BPOM has also found that a number of internet sites may be operating as
    unofficial supply channels for fake vaccines.


                                                                                1
https://www.securingindustry.com/pharmaceuticals/almost-40-indonesian-medical-facilities-have-fake-vaccines/s40/a2857/#.XmrJpPHQjAI
                                                                                                                                         Exhibit 4471/3
3/12/2020                                        SecuringIndustry.com - Almost 40 Indonesian medical facilities procured fake vaccines
              Case 2:20-cv-02470-WBS-JDP
    Both the Health                          Document
                      Ministry and BPOM have come under13   Filed
                                                         attack in 12/29/20
                                                                   recent daysPage  300picking
                                                                                for not  of 406 the
    fakes up earlier. The Indonesian Consumer Foundation said the government was culpable of
    negligence and has urged people affected by the fake vaccines to file a class action lawsuit against
    both institutions.
    Meanwhile, the country’s Health Ministry believes at least 197 children had been given fake
    vaccines and will now roll out a revaccination programme next week.


    Related articles:
      Massive fake vaccine racket busted in Indonesia
      Massive illegal vaccine network exposed in China
      Philippines survey exposes illegal medicine problem
      Philippine regulators warn of deadly fake rabies vaccine
      SFDA official arrested in rabies vaccine scandal
      Police seize 20m fake drugs in Southeast Asia




            Want our news sent directly to your inbox?




    © 2020 SecuringIndustry.com




                                                                                2
https://www.securingindustry.com/pharmaceuticals/almost-40-indonesian-medical-facilities-have-fake-vaccines/s40/a2857/#.XmrJpPHQjAI
                                                                                                                                         Exhibit 4472/3
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 301 of 406




   EXHIBIT 448
3/11/2020                                                       2016 Product Security Report - Pharmaceutical Commerce
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 302 of 406



  




 2016 Product Security Report
 May 5, 2016 | Updated: June 8, 2016



 Pharma spends heavily to secure its supply chain, while politicians bring out the
 re-importation topic


 Nicholas Basta


https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/   1                                      Exhibit 4481/16
3/11/2020                                                       2016 Product Security Report - Pharmaceutical Commerce
           Case 2:20-cv-02470-WBS-JDP
 For the moment,                             Document
                 let’s all breathe a sigh of relief      13 major
                                                    that no  Filed counterfeiting
                                                                   12/29/20 Pagescandal
                                                                                  303 of 406
                                                                                         has erupted
 in the US in the past couple years; although there are always underpublicized cases of drug
 diversions or the improper purchase of prescription drugs from online, self-proclaimed
 “pharmacies,” nothing on a par with the bogus anti-cancer drugs from the Middle East showing up
 in oncologists’ of ces in 2014 has occurred. Which is not to say that counterfeiting, diversion and
 stolen pharmaceutical cargo are not global problems: the situation in Africa and other parts of the
 underdeveloped world is still dire, and counterfeiters and diverters still knock on the doors of
 national pharmaceutical supply chains around the world.




                                                     Fig. 1. The US’ timeline extends to 2023. Credit: Acsis



 And while counterfeiting remains the ultimate in evil criminal practices, product security needs to
 be looked at more broadly. As this story was going to press, news was breaking of a major scandal
 in China, involving millions of doses of childhood vaccines that were improperly stored (and
 therefore inactivated) by a small group of traders who then sold the drugs to local pharmacies
 across the country. The distribution apparently did not result in patient deaths (unlike earlier
 scandals involving adulterated infant formula), but is turning into a black eye for government
 regulators, who reportedly sat on the news for over a year and have now further eroded the
 Chinese public’s trust in its healthcare system. Pharma supply chain managers know that
 improper storage can be as damaging as fake products; but that knowledge dwindles as drugs
 move into commercial distribution.

 For brand-security and product-integrity managers in pharma, much of the attention is currently
 devoted to ful lling the mandates of the US Drug Supply Chain Security Act (DSCSA). Operational
 managers in packaging and trade relations met, by and large, the January 2015 deadline for
 conveying lot-level data to trading partners along with the physical movement of the drugs in the

https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/   2                                      Exhibit 4482/16
3/11/2020                                                       2016 Product Security Report - Pharmaceutical Commerce
           Case
 supply chain.   2:20-cv-02470-WBS-JDP
               The                           Document
                   next step, for retail pharmacies to 13  Filed
                                                       verify the12/29/20
                                                                  incoming Page 304 of 406
                                                                           information  and store
 that data for FDA inspection, was delayed twice during 2015, and is currently being complied with
 at the local pharmacy level.

 Pharmaceutical Commerce’s annual round-the-pharma-distribution-circle looks at the key areas
 of brand integrity:

            Serialization and traceability, now occurring globally

            Online pharmacies and online drug promotion to consumers

            Cargo security

            Anticounterfeiting technologies

 Serialization milestones
 At the very beginning of 2015, US wholesalers were mandated to begin recording lot-level data on
 shipments they receive from their pharma suppliers. That is one of the earliest deadlines to be
 met by the Drug Supply Chain Security Act (DSCSA) and, by most accounts, the mandate was met
 successfully. The next deadline was for that data to be on hand at retail pharmacies, but that
 deadline was delayed twice and only went into effect this spring. Industry observers say that the
 biggest pharmacy chains have been well equipped to receive this data; smaller chains or
 independents are relying on their distributors to keep the data on hand.

 Manufacturer activity is ramping up rapidly for the next step—providing item-level serialization by
 November 2017. To accomplish this, manufacturers and their contract packagers need to install a
 2D-barcoding device on their packaging lines (or, alternatively, to arrange for delivery of already-
 printed labels to be applied), and a machine-vision system to record the serial data and verify its
 placement.

                                                                                                       A parallel development is occurring
                                                                                                       in Europe, where the Falsi ed
                                                                                                       Medicines Directive (FMD) was
                                                                                                       of cially implemented in February
                                                                                                       by the European Union. A three-
                                                                                                       year timetable, to early 2019, is now
                                                                                                       the goal for the EU to have an
                                                                                                       authentication system in place
                                                                                                       whereby pharmacies can check
                                                                                                       with a national (or EU-wide) online
                                                                                                       database to verify the authenticity
                                                                                                       of a drug package prior to
    Fig. 2. The EU is setting up a pan-European authentication data repository. Credit:
                                                                                                       dispensing it to a patient. (Relative
                                                EFPIA

https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/   3                                       Exhibit 4483/16
3/11/2020                                                       2016 Product Security Report - Pharmaceutical Commerce
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20
                                                                to the US,Page  305 of 406
                                                                           this program  is starting a
                                                                 little later and is scheduled to
 conclude a little sooner; from a packaging line perspective, the requirements are very similar.) A
 growing number of other nations, including China, South Korea, Brazil, Argentina, India and
 others, have their own timetables, although some of them seem to shift as their implementation
 date approaches.

 Two North American companies—Systech International and Optel Vision—have been competing
 aggressively for the packaging-line equipment segment. Although neither company releases
   nancial data, the momentum currently seems to belong to Optel, which opened a center in
 Ireland last year, is opening two additional centers—in Brazil and India—this year, and expects to
 employ nearly 50% more employees (to a total of almost 700) by year-end.

 Both companies work with a variety of equipment vendors (cameras, barcode printers and
 scanners, as well as packaging equipment manufacturers of cartoners, bundlers and case-packing
 equipment). For its part, Systech has rebranded its software offerings as UniSolve and UniSecure;
 Darryl Brown, marketing manager, says that UniSecure, a proprietary method of using the optical
 image of a label itself as an authentication technology, is generating substantial interest in Europe.
 “UniSecure bridges a gap that enables consumers to connect directly with the pharma
 manufacturer,” by using a smartphone to authenticate the label with a manufacturer’s online
 database. “That can be important for communicating patient medication guides and the like, in the
 language that the patient prefers.”

 Meanwhile, a number of European companies, including Antares Vision (from Italy) and Adents
 (from France) have opened of ces in the US. Antares brings substantial experience from Turkey,
 where its systems serialize and verify 50% of the drugs being distributed in that country,
 according to Adriano Fusco, global marketing director at the rm. (Turkey was one of the rst
 countries to establish a national drug-tracking system, both as protection against counterfeiting,
 and to digitize its health system reimbursement program.) The company also makes packaging
 line equipment; and its US facility is more than a sales of ce—it includes a sizable warehouse and
 production facility, which not only stocks units produced in Europe, but also manufactures several
 models on premises. The facility also features a laboratory for full solution testing, a team for
 technical support and a team of project managers.

 Adents, which has experience in serializing food and cosmetics in Europe, opened a US of ce
 early last year, headed by Ed Cummings, an experienced systems integrator. He says that as
 opposed to his competitors, who provide their own cameras and visual-inspection equipment,
 Adents will work with nearly any equipment supplier—including working with vision equipment
 that might already be installed online. “We’re a pure-play software vendor,” he says, noting that
 the company is the pharma-serialization partner chosen by Siemens, a dominant industrial
 automation vendor, to provide packaging automation to the pharma industry.


https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/   4                                      Exhibit 4484/16
3/11/2020                                                       2016 Product Security Report - Pharmaceutical Commerce
           Case
 Other players in2:20-cv-02470-WBS-JDP
                 the packaging automationDocument  13 Covectra,
                                           eld include Filed 12/29/20 Page 306
                                                                 Seidenader     ofof
                                                                            (part  406
                                                                                     Körber
 Medipak), and Rockwell Automation.

 Aggregation aggravation
 The barcoding/serialization process itself is
 fairly straightforward; the main issue is
 selecting serial numbers and then applying
 them to each package (the veri cation part
 of this process, however, is another story).
 But at the end of many packaging lines,
 individual packages go into cases or
 bundles, and those into pallets, and this
 “aggregation” step is a longstanding
 impediment to smooth packaging and
 distribution operations. Because
                                                                                  Fig. 3. Antares All-in-One automated case packer handles aggregation.
 wholesalers and other pharma customers
 do not want to open each case of product
 when it is received to verify its contents, they want a near-perfect accounting of what serialized
 items are in each case. The structure for doing this is to assign a “parent-child” relationship
 between the multiple barcodes of packages in a case, and a barcode for the case itself. (At this
 year’s HDMA Distribution Management Assn. conference and expo, one speaker alluded to a
 “grandparent-parent-child” relationship, including the barcode that would go with an entire pallet
 of product.)

 Aggregation is expensive: industry experts agree that including aggregation more or less doubles
 the cost of a packaging line serialization project. Manufacturers know that the DSCSA does not
 specify aggregation in its mandates; however, most major wholesalers will insist on it as a term in
 their supplier contracts. “When you include aggregation, you have more control over what is
 happening in your packaging and warehousing operations,” says Antares’ Fusco. “For this reason
 many companies are going with aggregation, even if not expressly mandated.”

 Antares and others provide automated, semi-automated and manual aggregation stations: either
 robotic equipment assembles a layer of packages, validates it with the camera and continues to ll
 up a case, or an operator performs either both the lling and the validation with a handheld
 scanner, or just the lling step. Systech’s Brown says that his company’s software has included
 process steps for aggregation for many years; it can also provide data on cases that might include
 both serialized and non-serialized product. (The issue of “grandfathering” pharmaceutical
 packages being made today, but which are not serialized, and will be in circulation for several
 years to come, is yet another worry of wholesalers.)

 Jean-Pierre Allard, chief technology of cer at Optel Vision, has presented data in company
 workshops that adding aggregation after a serialization project increases overall costs by 27%, as
https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/   5                                            Exhibit 4485/16
3/11/2020                                                       2016 Product Security Report - Pharmaceutical Commerce
                   Case 2:20-cv-02470-WBS-JDPcompared
                                               Document
                                                      to 13  Filed 12/29/20
                                                         incorporating        Page
                                                                        it at the   307 time
                                                                                  same   of 406
                                                                                              as the
                                                                   serialization; but he also suggests that it is possible to
                                                                   approach the task stepwise, especially if there is an
                                                                   expectation that aggregation equipment will improve by
                                                                   the time it becomes necessary for a fully compliant
                                                                   traceability system.

                                                                   Special mention should also be made of a key transfer that
                                                                   usually occurs within a pharma company’s four walls: from
                                                                   the production area to warehousing. While some of the
                                                                   serialization vendors offer a dedicated warehouse tracking
                                                                   system, and big logistics software companies like JDA
                                                                   Software or Manhattan Research offer comprehensive
                                                                   warehouse and logistics IT systems, there are at least two
                                                                   vendors—Acsis and Roc-IT—that offer so-called “edge”
                                                                   systems that interact with the site-level serialization
                                                                   software and extend it into the warehouse. In the
                                                                   warehouse, serial data and location information—often
   Fig. 4. Antares Vision’s manual casepacking station             collected by handheld scanners—can be compiled and
       can be added into existing packaging lines.
                                      stored. The systems provide a critical link between the
                                      output of the packaging lines, and the output of the
 warehouse as product moves out from the manufacturer to its customers.

 More standards
 The great majority of this serialization activity is codi ed in standards established by the GS1
 organization; its standards specify how a serial code is to be created and printed (both as a 2-D
 and a human-readable barcode), and the broader standards for global location numbers (GLNs)
 and a host of other codes. At a higher level, it has also established the EPCIS standard, which
 codi es how “events” are to be described in a traceability system. (An event is a step in the
 distribution process, such as a delivery of a shipment, stocking a case and the like. This event
 information ultimately becomes part of the “transaction history” required by DSCSA.) EPCIS 1.1 has
 been out for over a year; an updated ver. 1.2 is being released imminently, according to Peter
 Sturtevant, senior director in the GS1-US section. (Last July, EPCIS was accepted as ISO/IEC 19988
 by the ISO organization, which gives it a broader applicability.) The GS1 Healthcare organization (a
 subset of GS1 for pharma and healthcare) conducts regular workshops, and maintains workgroups
 that continually re ne the standards.

 In theory, if everyone more or less agrees on the form of EPCIS data, packaging line equipment
 and plant-level IT systems should simply be able to process the data, right? In practice, however,
 most of the vendors (even those claiming GS1 certi cation) involved in serialization technology
 have their own methods of communicating these data, and transfers from, say, the plant oor to

https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/   6                                      Exhibit 4486/16
3/11/2020                                                       2016 Product Security Report - Pharmaceutical Commerce
           Caselevel
 the enterprise  2:20-cv-02470-WBS-JDP    Document
                     require con guring interfaces at 13 Filed steps.
                                                      multiple 12/29/20
                                                                      WithPage
                                                                            ve 308 ofor
                                                                               years 406so of pilot
 projects, multiple already-installed lines, and the inherent competitive stance of vendors call for
 establishing a plant-automation communications standard.

 Optel, joined by Systech and several other rms (with some pharma companies, who are paying
 for all this technology, coming along) have started an initiative to establish an open, global
 standard. And while its actual elements are still in ux, the direction the group, called the Open
 Serialization Communication Standard Work Group, is going in is to develop a standard in
 conjunction with ISA International (the former Instrument Soc. of America), and with the ISO
 organization in Europe. The standard is structured off the framework of ISA-95, a long-established
 standard in industrial automation, which speci es a “stack” of control (Level 1: sensors; Level 2:
 line controllers; Level 3: site automation; Level 4: enterprise data systems).

 So far, a relatively small group of companies are either contributing funds to the effort, or
 providing internal resources to move the project forward. The progress has been slow: initial
 meetings were held in 2014, and a planning document was written last year by Charles Gifford, an
 industry consultant acting as executive director. That document looked to a June 2016 date for a
 draft standard, but the effort is still in the planning stage.

 “It is not our core business to sell professional services to customize the IT connections from our
 packaging line and plant server platform to the various third-party platforms such as corporate
 serialization servers, MES and ERP systems,” says Louis Roy, Optel CEO. “For Optel Vision, having a
 single standard IT connection scheme with all our partners means that we will spend less time on
 every project and be able to deploy faster. For the manufacturers, it means that they are less
 vendor-locked with the interoperability such standard allows and, of course, they save money.
 Billions of dollars of integration can be saved for the industry with the Open-SCS standard.”

 This initiative is a worthy one and could provide substantial savings to pharma manufacturers and
 their contract manufacturing partners; the problem is that developing a standard when the
 vendors in the eld are competing heavily (think of the early days of Apple Computer and
 Microsoft); and because the clock is already ticking on serialization deadlines and thousands of
 packaging lines have already been converted, time could be running short for an effective
 standard.

 Enterprise level
 The vision for DSCSA is that pharmacies or doctors’ of ces can verify the authenticity of a drug
 package with an online data depository, and state pharmacy regulators can review the movement
 of a drug through the supply chain at a moment’s notice. How data ultimately will be collected and
 made accessible remains to be determined; in the meantime, manufacturers need systems that
 can interact with their trading partners for at least that one-to-one data exchange.




https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/   7                                      Exhibit 4487/16
3/11/2020                                                       2016 Product Security Report - Pharmaceutical Commerce
            Case 2:20-cv-02470-WBS-JDP
 At this enterprise                          Document
                    level, companies like TraceLink,   13 Filed
                                                     Axway,      12/29/20
                                                            Rf Xcel,       Page(and
                                                                     Frequentz   309Systech,
                                                                                     of 406 with its
 UniSphere IT system solution) are offering or have installed systems to collect the massive
 amounts of data from a commercial-scale distribution perspective. The eld is undergoing a step
 change as SAP introduced its Advanced Track and Trace for Pharma (ATTP) system late last year;
 previously, companies had been adapting existing SAP general-purpose tools (OER and AII) to
 meet the enterprise-level challenges, but the company, whose enterprise software is widely used
 in pharma, committed to an industry-speci c system in ATTP.

 Part of the problem these enterprise systems have to contend with is that each country or region
 has its own reporting requirements, so the systems have to be adapted to those nations with the
 addition of reporting modules. There are also capacity constraints; the data accumulated during,
 for example, daily warehousing operations at a wholesaler’s distribution center are massive, and
 yet for the purposes of verifying the accuracy of a delivery, those data need to be accessible in
 almost real-time.

 TraceLink committed to a full-blown cloud-based offering several years ago, and has bene tted
 from the exibility that cloud-based computing offers (it partners with Amazon Web Services in
 this regard). Other companies offer both cloud-based and on-premises versions; SAP, which is
 putting more and more of its resources into cloud computing, offers its own hosting capacity.

 In March, TraceLink announced that it had successfully managed commercial-scale data exchange
 —with full EPCIS compliance—with one of the Big 3 wholesalers and a leading pharma company in
 the US; the project started in 2015 and in February 2016, according to a company statement,
 “TraceLink processed more than 1,300 EPCIS events with more than 10,000 serialized units per
 event—and more than 230 EPCIS events with more than 100,000 serialized units per event.
 TraceLink can process these large-scale EPCIS events at operational speed, where traditional
 databases take hours to do the same. As a result, TraceLink customers are able to run their
 serialized operations and maintain the same level of productivity and ef ciency they experienced
 prior to shipping products with serialization information.”

 Safe online pharmacies?
 One of the criticisms of DSCSA leading up to its passage was that it would barely make a dent on
 the trade going on with online “pharmacies” (many of which are pharmacies in name only, and
 which operate not only outside national pharmacy standards, but outside legal commerce). The
 National Assn. of Boards of Pharmacy (NABP), which has led a battle against these drug dealers for
 years, succeeded in getting the responsibility from the ICANN organization (which manages
 Internet domain names) to manage the “.pharmacy” name extension (technically, the “top level
 domain name”) last year, enabling it to at least prevent the online sites from using “.pharmacy” as
 part of their name.

 As of October, NABP had authorized 227 entities (pharmacies as well as governmental boards and a
 handful of manufacturers) to use the .pharmacy name; most of them met NAPB’s criteria as

https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/   8                                      Exhibit 4488/16
3/11/2020                                                       2016 Product Security Report - Pharmaceutical Commerce
            Case 2:20-cv-02470-WBS-JDP
 validated pharmacy                         Documentgoing
                     sites, and there are discussions 13 Filed 12/29/20
                                                          on with  other Page 310
                                                                         nations  of 406
                                                                                 over the naming
 convention and how it is to be regulated.

 The seriousness of the online pharmacy situation can’t be understated. In its annual update of
 spurious online pharmacies, NABP reported in January that it had identi ed 10,668 websites
 operating outside US and NABP standards for pharmacy practice; more than half of them did not
 list a physical location, and a comparable number offer drugs not approved in the US for use. At
 the same time, reports are mounting of the sale of unapproved or counterfeit controlled
 substances; there was a rash of deaths in California recently from fake Xanax laced with fentanyl, a
 powerful analgesic. FDA, US Customs and Interpol, among others, run an “Operation Pangea”
 annually to crack down on illicit online pharmacies, shutting down thousands and con scating
 fake drugs; the 2016 event has not yet occurred.

 There was no little irony in an announcement, last August, that a federal indictment had been
 unsealed charging Ram Kamath, PharmD, and thirteen other organizations and individuals related
 to the sale of $78 million worth of mislabeled and counterfeit drugs. Kamath, an Illinois resident,
 was also the director of pharmacy policy and international veri cations for
 PharmacyChecker.com, a New York-based organization that promotes purchasing drugs from
 non-US sources. It also claims to provide a veri cation process of its own; however, one of the
 companies cited in the indictment, CanadaDrugs.com, as well as others in the past, have been
 shut down or had their executives arrested for counterfeit-drug distribution or selling controlled
 substances illegally.

 “For years, millions of patients and physicians have relied upon PharmacyChecker.com and
 CanadaDrugs.com, believing they are getting genuine drugs from a real Canadian pharmacy,” said
 Libby Baney, Alliance for Safe Online Pharmacies founder and executive director, in a statement.
 “The DOJ indictment evidences that these entities have been touting myths, giving US physicians
 and consumers a false—and consequently dangerous—sense of con dence.”

 The online pharmacy scene also highlights a related worry for pharma brand owners: improper
 use of their brand names for online sales or other purposes (one obvious example: a batch of drug
 being offered for sale on Ebay.com or elsewhere). Google, Bing and several other online
 information sites agreed to police the appearance of drug names and online pharmacy promotion
 on their sites several years ago (Google paid a $500-million ne to the US government leading up
 to this effort). Another company, MarkMonitor, offers brand security services to pharma
 companies and other brand owners.

 Security and resilience
 Close observers of global pharmaceutical supply chains are aware of hot spots around the world
 where pharmaceutical shipments are being targeted by thieves, or where natural catastrophes can
 interrupt, for example, deliveries from a contract supplier. Within the US, elaborate tracking
 systems are managed by trucking companies to secure cargoes, with onboard cellular or satellite-

https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/   9                                      Exhibit 4489/16
3/11/2020                                                       2016 Product Security Report - Pharmaceutical Commerce
           Casetracking
 based systems  2:20-cv-02470-WBS-JDP     Document
                        the shipments in real time to13  Filed theft
                                                      identify  12/29/20  Page 311
                                                                     or diversion    of 406 (There’s
                                                                                  situations.
 an arms race here: thieves have developed scanner-jamming devices; while security suppliers
 develop jamming-resistant technology.)

 Charles Forsaith, a security director at Purdue Pharma and head of the Pharmaceutical Cargo
 Security Coalition, a volunteer group in the US, notes that truck thefts in the US have been
 declining for several years after his group and others began working to improve coordination
 between local law enforcement and trucking companies. “The spirit of cooperation, particularly
 within the pharma security groups, remains at a very high level,” he says. More recently, a
 subgroup with PCSC has begun analyzing “last mile” incidents, frequently involving the vans used
 to deliver daily shipments to local pharmacies.

 Several independent organizations, as well as the multinational logistics companies, can monitor
 shipments around the world, including ocean freighters and air cargo at airports (technology and
 regulations prohibit tracking aircraft in ight). FreightWatch International, a subsidiary of the
 cold-chain technology provider Sensitech, is one such service company; others include LoJack
 Supply Chain Integrity and CargoNet, a subsidiary of Verisk Analytics, a global fraud-protection
 and business continuity provider.

 Last fall, in its eighth annual Pain in the (Supply) Chain survey, UPS Healthcare Logistics found
 that life sciences companies have made substantial progress over the past several years investing
 in IT systems and cargo protection, but that contingency and business-continuity planning was
 lagging, with only 60% of respondents considering this a priority. “Even as unplanned events have
 impacted healthcare supply chains over the past several years, a large percentage of supply chain
 decisionmakers still do not consider contingency planning important,” the report concluded.

 DHL came out with its own study this spring, Insight on Risk and Resilience,* in conjunction with
 a recently developed information and analytic service, Resilience360, which assesses global
 logistics threats (natural disasters, war, labor relations) for its clients. One of the offshoots of this
 service is the Supply Chain Risk Exposure Index, a customized assessment of manufacturers’
 business risks. “The life sciences industry has high-value products on which lives depend; in
 addition it has more stringent regulatory requirements than most industries,” says Angelos
 Orfanos, president, DHL Life Sciences & Healthcare. “Outsourced logistics providers like us have
 invested heavily in resources to ensure product safety and risk reduction.”

 The public health aspects of pharma’s supply chain integrity are the focus of a US organization,
 Healthcare Ready, which arose out of the follow-up to Hurricane Katrina in 2005 to coordinate
 private businesses and public health agencies (such as the Federal Emergency Management
 Administration) to prepare for natural disasters. “We’ve been working with state and federal public
 health and emergency response organizations to ensure that when the next natural disaster
 strikes, the medicine and healthcare supplies that affected people need will be available,” says
 Emily Lord, executive director.

https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/   10                                     Exhibit 44810/16
3/11/2020                                                       2016 Product Security Report - Pharmaceutical Commerce
           Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 312 of 406
 Too many silos
 The centrality of serialization-based traceability
 systems to all these aspects of supply chain
 integrity is a key theme stressed by Andrew
 Stevens, an analyst for Gartner Group, the IT
 consulting rm. Besides noting the overlap among
 US, EU, and other nations’ and regions’ traceability
 initiatives, he puts the context of traceability in a
 business value context.

 “One of the problems with traceability is that it is
 looked on only as a compliance issue, and focusing
 on making it work on packaging lines,” he says. “But
 once this data becomes available throughout supply
 chains and throughout pharma organizations, a
 very different perspective appears.” Even now,
 attention should be paid to how traceability will
 improve quality management in manufacturing, and
 soon will be of value to brand management teams,
 patient support services and a wide range of other                                             Fig. 5. DHL’s Risk and Resilience report recommends a

 functional areas (see Fig. 6).                                                                       comprehensive view of business continuity




                                                                                                 As Stevens sees it, traceability will be a
                                                                                                 gateway to a future state of “digital
                                                                                                 business technology” that meshes well
                                                                                                 with where healthcare itself is going:
                                                                                                 value-based therapy management;
                                                                                                 connectivity with patients; and as-yet
                                                                                                 unrealized new business models.
                                                                                                 Improved supply chain performance—
                                                                                                 in the form of lower inventories, better
                                                                                                 visibility in distribution channels and
                                                                                                 more accurate forecasting—is just the
                                                                                                   rst wave of change.

                                                                                                 Greg Cathcart, president of Excellis
     Fig. 6. Gartner envisions a future state where serialization data transforms
             supply chains into “value creation networks.” Credit: Gartner                       Health Solutions, another IT consulting
                                                                                                  rm, sees a similar set of issues with
                                                       how traceability is being handled now.
 One example comes from health systems where, once the serial data that is to accompany the
 physical arrival of drug shipments is integrated into internal IT systems (which won’t be a
https://pharmaceuticalcommerce.com/special-report/2016-product-security-report/   11                                           Exhibit 44811/16
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 313 of 406




   EXHIBIT 449
3/23/2020                                         As India, China drug industries mature, FDA scrutiny an overhang | BioPharma Dive
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 314 of 406




                             DEEP DIVE


                             As India, China drug
                             industries mature, FDA
                             scrutiny an overhang
                             By Ned Pagliarulo
                             Published April 23, 2018




                             S
                                          un Pharmaceutical Industries Ltd., India's largest generic
                                          drugmaker by market share, has spent the last two years
                                          stuck in a holding pattern.

                             Operations at a key factory in Halol have been hamstrung by the
                             still-lingering effects of a warning letter Sun received from the U.S.
                             Food and Drug Administration in December 2015. Despite the
                             company's efforts to fix the manufacturing-related violations, U.S.
                             regulators have yet to give an all clear — delaying the approval of
                             new products made at the site.

                             It's a familiar story for dozens of other India- and China-based
                             drug manufacturers flagged by the FDA for not keeping their
                             operations up to code.

                             In recent years, the U.S. agency has issued warning letters to
                             production plants in India and China at an increasing rate. Last
                             year, for example, 39 of the 61 notices sent by the Office of
                             Manufacturing Quality in the FDA's Center for Drug Evaluation
                             and Research were to facilities in the two countries.

                             Observers say the stepped-up oversight isn't likely to wane any
                             time soon — putting product quality in focus at a time when the
                             domestic industry in both countries aims to move further into
                             novel drug development.


                                                                                1
https://www.biopharmadive.com/news/as-india-china-drug-industries-mature-fda-scrutiny-an-overhang/521719/
                                                                                                                                      Exhibit 4491/6
3/23/2020                                         As India, China drug industries mature, FDA scrutiny an overhang | BioPharma Dive
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 315 of 406

                             "It is safe to say that the scrutiny is only going to increase in China
                             over the next few years as well until that industry starts to mature,"
                             said Sam Verungopal, a principal at PwC, in an interview.

                             Enforcement actions like those faced by Sun also ups pressure on
                             generic drugmakers abroad, just as falling prices and increasing
                             competition threaten the wider industry's business model.




                             * Letters issued by CDER's Office of Manufacturing Quality
                             Ned Pagliarulo / BioPharma Dive, data from FDA




                             When inspectors knock

                             Many of the ingredients contained in medicines sold to U.S.
                             consumers come from factories churning out pills and vials near
                             Asian cities like Mumbai and Shanghai. Roughly 80% of active
                             pharmaceutical ingredients and 40% of finished drugs are
                             imported from abroad, according to the FDA, which has responded
                             by opening offices in both India and China.

                             Given the reliance on foreign-sourced supply, it's not a surprise
                             regulators have paid attention to drug factories overseas.




                                                                                2
https://www.biopharmadive.com/news/as-india-china-drug-industries-mature-fda-scrutiny-an-overhang/521719/
                                                                                                                                      Exhibit 4492/6
3/23/2020                                         As India, China drug industries mature, FDA scrutiny an overhang | BioPharma Dive
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 316 of 406

                             To better support inspection of the thousands of plants, the FDA
                             opened offices in both India and China a decade ago. But, only in
                             recent years have the number of warning letters issued to facilities
                             in those countries surged.

                             That jump is particularly notable in the three years between 2015
                             and 2017. During that period, an office within the FDA's Center for
                             Drug Evaluation and Research issued citations to nearly 80
                             Chinese and Indian plants for violations of Good Manufacturing
                             Practices (GMP) — compared to 48 sent to facilities located
                             elsewhere.

                             This uptick has occurred even as the number of inspections
                             resulting in Form 483s, a notice of potential violations, has held
                             steady. According to analysts at PricewaterhouseCooper LLP's
                             Health Research Institute, this suggests an increased emphasis on
                             quality during FDA inspections.

                             Of particular note, though, is the rapidly rising number of China-
                             based plants flagged for GMP shortcomings.

                             "You could take a blueprint of the issues that were found across
                             India and apply it to China. They are finding many of the same
                             issues," PwC's Verungopal said, citing data integrity in particular
                             as a key concern.

                             India, while still maturing, has seen a marked improvement in
                             quality systems and employee capabilities, according to
                             Verungopal.

                             The FDA isn't the only regulatory body probing manufacturing
                             quality in India and China. Recently released data from an intra-
                             agency program led by the European Medicines Agency showed
                             the two countries were far and away the most frequent target of
                             API-related inspections.




                                                                                3
https://www.biopharmadive.com/news/as-india-china-drug-industries-mature-fda-scrutiny-an-overhang/521719/
                                                                                                                                      Exhibit 4493/6
3/23/2020                                         As India, China drug industries mature, FDA scrutiny an overhang | BioPharma Dive
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 317 of 406




                             Ned Pagliarulo / BioPharma Dive, data from EMA




                             Business abroad

                             For companies like Sun, shipping knockoff drugs into the U.S. has
                             boosted business, fueling a string of acquisitions and licensing
                             deals. In the fiscal year ending March 31, 2017, sales of generic
                             medicines accounted for 45% of the Indian giant's $4.5 billion.
                             About half of revenues earned by Lupin Ltd., a rival, came from
                             sales in the U.S.

                             With that much business at stake, Indian drugmakers are
                             vulnerable to regulatory actions by the FDA and other agencies.

                             FDA scrutiny can have real consequences. Warning letters block
                             the approval of new products made at the targeted facility. And
                             unaddressed violations can lead to placement on import alert lists,
                             allowing U.S. officials to turn back imports of drug products.

                             Sun says delays in securing approvals for products made at its
                             Halol site have hurt sales and added remediation costs.


                             Pressured out?

                                                                                4
https://www.biopharmadive.com/news/as-india-china-drug-industries-mature-fda-scrutiny-an-overhang/521719/
                                                                                                                                      Exhibit 4494/6
3/23/2020                                         As India, China drug industries mature, FDA scrutiny an overhang | BioPharma Dive
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 318 of 406

                             Through warning letters and import alerts, the FDA can effectively
                             shut out a non-compliant manufacturer from the all-important
                             U.S. market.

                             But even for the many drugmakers that export to the U.S. with no
                             issue, selling cheap generics isn't the business it used to be.

                             "Clearly we are in a situation where regulatory approvals for
                             products are coming much faster than they used to and there are
                             many more players in the market than historically there used to
                             be," said Dilip Shanghvi, managing director at Sun Pharma, on an
                             earnings call last November.

                             More powerful buyers, too, have put pressure on companies'
                             pricing power.

                             Facing such challenges, some generic drugmakers may be tempted
                             to diversify into higher-margin branded drug markets.

                             Just last month, Sun Pharma won U.S. approval of its first novel
                             biologic drug — an IL-23 inhibitor called Ilumya (tildrakizumab)
                             that the company had in-licensed from Merck & Co. in 2014.

                             Besides traditional generic players, other companies in the region
                             are making strides in novel drug R&D as well. Hutchison China
                             MediTech, Beigene Ltd. and Innovent Biologics Co., among others,
                             are leading a rapidly emerging Chinese biotech field that aims to
                             bring drugs developed in Chinese labs to markets domestically and
                             overseas.

                             That growth will mean FDA inspectors more often visit India- and
                             China-based plants in the context of evaluating New Drug
                             Applications. U.S. approval of TaiMed Biologics Inc.'s new HIV
                             medicine, for example, followed the FDA's first pre-license
                             inspection of biologics contract manufacturer in China.




                                                                                5
https://www.biopharmadive.com/news/as-india-china-drug-industries-mature-fda-scrutiny-an-overhang/521719/
                                                                                                                                      Exhibit 4495/6
3/23/2020                                         As India, China drug industries mature, FDA scrutiny an overhang | BioPharma Dive
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 319 of 406

                             Moving up the value chain into novel drugs will keep the spotlight
                             on manufacturing quality.




                                                                                6
https://www.biopharmadive.com/news/as-india-china-drug-industries-mature-fda-scrutiny-an-overhang/521719/
                                                                                                                                      Exhibit 4496/6
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 320 of 406




   EXHIBIT 450
3/23/2020                                        FDA halt of foreign inspections may delay some new product approvals | FiercePharma
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 321 of 406
      Featured Webinar: Managing the Risks of Implementing E6R2                                  Register Now >




                                                                                                                                                




     Manufacturing

  FDA halt of foreign inspections may delay some new product approvals

  by Eric Palmer | Mar 11, 2020 10:40am




  The FDA is halting foreign plant inspections, a move that has broad implications for drugmakers and consumers.
  (AGorohov)



                                                                               1
https://www.ﬁercepharma.com/manufacturing/fda-halt-foreign-inspections-may-delay-some-new-product-approvals                            Exhibit 4501/4
3/23/2020                                        FDA halt of foreign inspections may delay some new product approvals | FiercePharma
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 322 of 406
      Featured Webinar: Managing the Risks of Implementing E6R2                                  Register Now >


  The FDA has decided that the risk of inspectors crossing paths with COVID-19 is greater than the risk to consumers
  of drugmakers failing to meet FDA standards and putting poor quality drugs on the market. The agency has decided
  to halt inspections of all foreign drug manufacturers after earlier putting inspections in China on hold.

  The FDA Tuesday said it will consider “mission critical” inspections on a case-by-case basis but otherwise is
  postponing foreign inspections in April. Instead, it will rely on help from regulators in other countries, testing products
  at the border for safety and wielding authority to deny entry to drugs considered defective or unsafe.

  RELATED: Chinese heparin maker tried to sneak proof of its unapproved APIs out the back door

  Already this year, the agency has banned drugs from manufacturers in Bulgaria, China, Denmark, Germany, India,
  Mexico and Venezuela. Just this week it banned drugs and products from a Chinese company called Hangzhou
  Linkeweier Daily Chemicals Co. that included faulty antibacterial wipes. But bans generally stem from plant
  inspections.

  While the measures may provide some help in keeping defective drugs from the U.S., the FDA acknowledged it
  does nothing for drugmakers who are awaiting plant inspections to gain approval to launch new drugs for the U.S.

  “We are aware of how this action may impact other FDA responsibilities, including product application reviews,” the
  agency said in a statement. “We will be vigilant and monitor the situation very closely and will try to mitigate potential
  impacts from this outbreak in lockstep with the whole of the federal government. We stand ready to resume foreign
  inspections as soon as feasible.”

  Given the situation, the decision to halt inspection does not surprise lawyer Chad Landmon, chair of the FDA
  practice in Connecticut ofﬁce of law ﬁrm Axinn. Assuming it is short-lived, he said in an email, there should not be a
  big concern over compliance and safety issues.

  "That being said, FDA’s decision will likely delay approval of drug applications, particularly for generic
  pharmaceutical products," given that many APIs and ﬁnished dosage forms are made overseas. And those delays
  "may have a negative impact on the overall cost of drugs given the important role that generic drug products play in
  reducing the overall costs of drugs," he said.

  RELATED: FDA anticipates disruptions, shortages as China outbreak plays out

  The agency did not say how many inspections were on the books for the month, whether routine, new product or
  high-risk. When it announced last month that it was halting inspections in China, it said it averaged about 500
  inspections a year in the country, an average of 41 a month, mostly for devices and food and drugs.

  The FDA said it will get back at it just as soon as it is “feasible.”

  “As this remains a dynamic situation, we will continue to assess and calibrate our approach as needed to help
  advance federal response efforts in the ﬁght against this outbreak,” its statement said.




  Read More On

   FDA inspection            FDA warning letter              COVID-19          coronavirus           plant inspections             U.S. FDA   China
                                                                               2
https://www.ﬁercepharma.com/manufacturing/fda-halt-foreign-inspections-may-delay-some-new-product-approvals                            Exhibit 4502/4
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 323 of 406




   EXHIBIT 451
        Case 2:20-cv-02470-WBS-JDP  Document
                            United States     13 FiledAccountability
                                          Government   12/29/20 PageOffice
                                                                     324 of 406

                            Report to the Committee on Energy and
                            Commerce



December 2016
                            DRUG SAFETY

                            FDA Has Improved Its
                            Foreign Drug
                            Inspection Program,
                            but Needs to Assess
                            the Effectiveness and
                            Staffing of Its Foreign
                            Offices




GAO-17-143                                1                             Exhibit 451
               Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 325 of 406
                                             December 2016

                                             DRUG SAFETY
                                             FDA Has Improved Its Foreign Drug Inspection
                                             Program, but Needs to Assess the
Highlights of GAO-17-143, a report to the
Committee on Energy and Commerce
                                             Effectiveness and Staffing of Its Foreign
                                             Offices


Why GAO Did This Study                       What GAO Found
Globalization has complicated FDA’s          The Food and Drug Administration (FDA), an agency within the Department of
oversight of drugs marketed in the           Health and Human Services (HHS), has increased its foreign drug inspections
United States. FDA reports that more         and enhanced its ability to prioritize drug establishments for inspection. The
than 40 percent of finished drugs and        number of foreign inspections has consistently increased each year since fiscal
80 percent of active pharmaceutical          year 2009. Beginning in fiscal year 2015, FDA conducted more foreign than
ingredients are produced overseas.           domestic inspections. FDA has also improved the accuracy and completeness of
FDA inspects drug manufacturing              information on its catalog of drug establishments subject to inspection. It has
establishments to ensure that the            also reduced its catalog of drug establishments with no inspection history to 33
safety and quality of drugs are not
                                             percent of foreign establishments, compared to 64 percent in 2010. However, the
jeopardized by poor manufacturing
                                             number of such establishments remains large, at almost 1,000 of the
practices. Beginning in 2008, FDA
established foreign offices to obtain
                                             approximately 3,000 foreign establishments. FDA plans to inspect all of these
better information on products coming        establishments over the next 3 years.
from overseas and perform                    Total Number of Food and Drug Administration (FDA) Inspections of Domestic and Foreign
inspections, among other things.             Drug Establishments, Fiscal Year 2007 through June 30, 2016
In 2008 and 2010, GAO examined
FDA’s foreign drug inspection program
and recommended it conduct more
foreign inspections. In another 2010
report, GAO recommended the agency
develop strategic and workforce plans
for its foreign offices. GAO was asked
to update its work with a focus on
FDA’s oversight of foreign drug
establishments. This study examines
(1) enhancements FDA has made to its
foreign drug inspection program; and
(2) FDA’s assessment of its foreign
offices, and the challenges they face in
ensuring drug safety. GAO analyzed
FDA’s inspection data from fiscal year
2007 through June 30, 2016; reviewed
agency planning documents; and
interviewed FDA officials, including
former foreign office employees.

What GAO Recommends                          FDA has not yet assessed its foreign offices’ contributions to drug safety. FDA
                                             has made progress in its strategic planning for its offices in China, Europe, India,
GAO recommends that FDA assess
                                             and Latin America, but the lack of an assessment is inconsistent with federal
the contributions of the foreign offices,
                                             standards for internal controls. Though FDA uses two performance measures to
and set a goal that distinguishes
between the vacancy rates of staff in
                                             assess the foreign offices—number of medical product inspections and number
its foreign offices and those in its         of collaborative actions—the collaborative action measure does not capture the
domestic international program office.       offices’ unique contributions to drug safety. Moreover, the foreign offices face
HHS agreed with GAO’s                        persistently high vacancy rates. As of July 2016, 46 percent of the foreign offices’
recommendations.                             authorized positions were vacant. Although FDA recently finalized a workforce
                                             plan, GAO identified several weaknesses with it. For example, the plan sets a
                                             workforce target that applies to both foreign and domestic international program
View GAO-17-143. For more information,       offices, making it difficult to ascertain whether its goal of reducing foreign office
contact Marcia Crosse at (202) 512-7114 or   staff vacancies is being met.
crossem@gao.gov.
                                                                 2                                            Exhibit 451
                                                                                        United States Government Accountability Office
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 326 of 406

Contents


Letter                                                                                                          1
                                 Background                                                                     6
                                 FDA Has Increased Its Foreign Drug Inspections and Enhanced
                                   Its Ability to Prioritize Drug Establishments for Inspection                13
                                 FDA Has Not Yet Assessed Its Foreign Offices’ Contributions to
                                   Drug Safety, and Their Efforts are Impeded by High Vacancy
                                   Rates                                                                       25
                                 Conclusions                                                                   40
                                 Recommendations for Executive Action                                          42
                                 Agency Comments and Our Evaluation                                            42

Appendix I                       Types of Foreign Drug Establishment Inspections Conducted, Fiscal
                                 Year 2010 through June 30, 2016                                   44



Appendix II                      Drug Establishments that the Food and Drug Administration May
                                 Never Have Inspected                                                          45



Appendix III                     Number of Foreign Drug Inspections in which Temporary
                                 Duty Staff Participated                                                       46



Appendix IV                      Efforts by the Food and Drug Administration’s Foreign Offices to
                                 Enhance Drug Safety                                                           47



Appendix V                       Comments from the Department of Health and Human Services                     49



Appendix VI                      GAO Contact and Staff Acknowledgments                                         55



Related GAO Products                                                                                           56




                                 Page i                       GAO-17-143 FDA’s Foreign Offices and Drug Inspections

                                                  3                                        Exhibit 451
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 327 of 406




Tables
                              Table 1: Total Number of Food and Drug Administration (FDA)
                                      Drug Inspections of Foreign Establishments, by Country,
                                      Fiscal Year (FY) 2010 through June 30, 2016                          18
                              Table 2: Total Number of Food and Drug Administration (FDA)
                                      Drug Inspections in which Foreign Office Investigators
                                      Participated, Fiscal Year (FY) 2010 through June 30,
                                      2016                                                                 27
                              Table 3: Number of Authorized and Vacant Positions in the Food
                                      and Drug Administration’s (FDA) Foreign Offices, by
                                      Office and Position-Type, as of July 2016                            33
                              Table 4: Food and Drug Administration’s (FDA) Foreign Drug
                                      Establishment Inspections by Type of Inspection, Fiscal
                                      Year (FY) 2010 through June 30, 2016                                 44
                              Table 5: Drug Establishments in the Food and Drug
                                      Administration’s (FDA) Fiscal Year 2017 Catalog That
                                      May Never Have Been Inspected, by Country                            45
                              Table 6: Number of Drug Inspections in which Temporary Duty
                                      Staff Assigned to the Food and Drug Administration’s
                                      (FDA) Foreign Offices Participated, Fiscal Year (FY) 2012
                                      through June 30, 2016                                                46
                              Table 7: Food and Drug Administration (FDA) Examples of
                                      Foreign Office Activities that May Have Resulted in
                                      Increased Drug Safety                                                47

Figures
                              Figure 1: Geographic Responsibilities of the Food and Drug
                                       Administration’s (FDA) Foreign Offices, Including Their
                                       Locations, as of October 2016                                       12
                              Figure 2: Total Number of Food and Drug Administration (FDA)
                                       Inspections of Domestic and Foreign Drug
                                       Establishments, Fiscal Year 2007 through June 30, 2016              15
                              Figure 3: Food and Drug Administration (FDA) Inspections of
                                       Foreign Drug Establishments by Type of Inspection,
                                       Fiscal Year 2010 through June 30, 2016                              19
                              Figure 4: Filled and Vacant Staff Positions at the Food and Drug
                                       Administration’s (FDA) Foreign Offices, as of July 2016             32




                              Page ii                     GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                               4                                       Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 328 of 406




                    Abbreviations

                    API                        active pharmaceutical ingredient
                    CDER                       Center for Drug Evaluation and Research
                    CGMP                       current good manufacturing practice
                    D-U-N-S®                   Data Universal Numbering System
                    eDRLS                      electronic Drug Registration and Listing System
                    FACTS                      Field Accomplishments and Compliance Tracking
                                               System
                    FDA                        Food and Drug Administration
                    FDASIA                     Food and Drug Administration Safety and
                                               Innovation Act
                    GDUFA                      Generic Drug User Fee Amendments Act
                    HHS                        Department of Health and Human Services
                    OIP                        Office of International Programs
                    ORA                        Office of Regulatory Affairs




                    This is a work of the U.S. government and is not subject to copyright protection in the
                    United States. The published product may be reproduced and distributed in its entirety
                    without further permission from GAO. However, because this work may contain
                    copyrighted images or other material, permission from the copyright holder may be
                    necessary if you wish to reproduce this material separately.




                    Page iii                           GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                         5                                             Exhibit 451
          Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 329 of 406
                              Letter




441 G St. N.W.
Washington, DC 20548




                              December 16, 2016

                              The Honorable Fred Upton
                              Chairman
                              The Honorable Frank Pallone Jr.
                              Ranking Member
                              Committee on Energy and Commerce
                              House of Representatives

                              The Honorable Tim Murphy
                              Chairman
                              The Honorable Diana DeGette
                              Ranking Member
                              Subcommittee on Oversight and Investigations
                              Committee on Energy and Commerce
                              House of Representatives

                              Oversight of the nation’s drug supply chain has become increasingly
                              complicated for the Food and Drug Administration (FDA), an agency
                              within the Department of Health and Human Services (HHS). Much of the
                              U.S. drug supply is manufactured overseas. FDA estimates that nearly 40
                              percent of finished drugs and approximately 80 percent of active
                              pharmaceutical ingredients (API) are manufactured in registered
                              establishments in more than 150 countries; yet, the agency is responsible
                              for overseeing the safety and effectiveness of all drugs marketed in the
                              United States, regardless of where they are produced. 1 As testing a drug
                              at the border cannot reliably determine whether drugs were manufactured
                              in compliance with current good manufacturing practice (CGMP)
                              regulations, FDA conducts several types of inspections of establishments
                              that manufacture drugs for the U.S. market. 2 FDA began opening offices

                              1
                               Drugs are defined to include, among other things, articles intended for use in the
                              diagnosis, cure, mitigation, treatment, or prevention of disease, and include components
                              of those articles. 21 U.S.C. §§ 321(g)(1)(B), (D). An API is any component that is intended
                              to provide pharmacological activity or other direct effect in the diagnosis, cure, mitigation,
                              treatment, or prevention of disease. In this report, we refer both to drug products—drugs
                              in their finished dosage forms—and to APIs as “drugs.” Establishments marketing their
                              products in the United States are required to register annually with FDA.
                              2
                               CGMPs provide for systems that assure proper design, monitoring, and control of
                              manufacturing processes and facilities. See 21 C.F.R. pts. 210, 211, 212 (2016). FDA
                              defines manufacturing to include the manufacture, preparation, propagation, compounding
                              or processing of a drug. 21 C.F.R. § 207.3(a)(8) (2016).




                              Page 1                               GAO-17-143 FDA’s Foreign Offices and Drug Inspections

                                                    6                                              Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 330 of 406




                    around the world in 2008 to obtain better information on the increasing
                    number of products coming into the United States from overseas, to build
                    relationships with foreign stakeholders, and to perform inspections.

                    We have had long-standing concerns with FDA’s role in the increasingly
                    global pharmaceutical supply chain. In 1998, we reported that FDA had
                    significant problems managing its foreign inspection data and conducted
                    infrequent inspections of foreign establishments. 3 Ten years later, in
                    2008, we determined that, because of inaccurate information in FDA’s
                    databases, the agency did not know how many foreign drug
                    establishments were subject to inspection. In addition, we found that FDA
                    continued to inspect relatively few foreign establishments, and that most
                    such inspections were performed in response to an application to market
                    a new drug in the United States, rather than to assess the continued
                    quality of drugs already on the market. 4 In January 2009, we added
                    FDA’s oversight of medical products (i.e., drugs and medical devices) to
                    our High-Risk Series, citing FDA’s inability to ensure the quality of
                    medical products manufactured overseas as an area of particular
                    concern. 5 Although we found that FDA was conducting more inspections
                    of foreign establishments in 2010, we also reported that many
                    establishments may never have been inspected. 6 We also identified
                    shortcomings in the operations of the agency’s foreign offices in that year
                    and again in 2015, raising questions about their effectiveness. 7


                    3
                     See GAO, Food and Drug Administration: Improvements Needed in the Foreign Drug
                    Inspection Program, GAO/HEHS-98-21 (Washington, D.C.: Mar. 17, 1998).
                    4
                     See GAO, Drug Safety: Better Data Management and More Inspections Are Needed to
                    Strengthen FDA’s Foreign Drug Inspection Program, GAO-08-970 (Washington, D.C.:
                    Sept. 22, 2008).
                    5
                    See GAO, High-Risk Series: An Update, GAO-09-271 (Washington, D.C.: January 2009).
                    6
                     See GAO, Drug Safety: FDA Has Conducted More Foreign Inspections and Begun to
                    Improve Its Information on Foreign Establishments, but More Progress is Needed,
                    GAO-10-961 (Washington, D.C.: Sept. 30, 2010). For a list of related reports, see the
                    Related GAO Products page at the end of this report.
                    7
                     See GAO, Food and Drug Administration: Overseas Offices Have Taken Steps to Help
                    Ensure Import Safety, but More Long-Term Planning Is Needed, GAO-10-960
                    (Washington, D.C.: Sept. 30, 2010); and Food Safety: Additional Actions Needed to Help
                    FDA’s Foreign Offices Ensure Safety of Imported Food, GAO-15-183 (Washington D.C.:
                    Jan. 30, 2015). Our 2010 report focused on the foreign offices’ efforts to help ensure the
                    safety of imported products, such as food and medical products, while our 2015 report
                    specifically focused on their contributions related to the safety of imported food.




                    Page 2                              GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                         7                                             Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 331 of 406




                    Given the persistent challenge of globalization for FDA, you asked us to
                    provide an update on the agency’s activities and accomplishments related
                    to its foreign drug inspection program and the operations of its foreign
                    offices. This report examines

                    1. the enhancements FDA has made to its foreign drug inspection
                       program in recent years; and
                    2. FDA’s assessment of its foreign offices, and the challenges the
                       foreign offices face in ensuring drug safety.
                    To examine the enhancements FDA has made to its foreign drug
                    inspection program in recent years, we reviewed FDA’s process for
                    prioritizing and selecting establishments for inspections, including
                    whether it incorporated certain factors into its selection process as
                    required in 2012 by the Food and Drug Administration Safety and
                    Innovation Act (FDASIA). 8 We also interviewed FDA officials about the
                    sources of data the agency uses in this process, including any steps FDA
                    may have taken to improve the completeness and accuracy of its data on
                    foreign drug establishments. Additionally, we analyzed data from FDA’s
                    Field Accomplishments and Compliance Tracking System (FACTS),
                    which contains information on the number of the agency’s establishment
                    inspections. Specifically, we examined FACTS data from fiscal year 2010
                    through June 30, 2016, to determine: (1) the number of foreign and
                    domestic inspections conducted by FDA, (2) the type of inspections, and
                    (3) the country in which the inspections took place. We also reviewed
                    FACTS data presented in one of our prior reports on drug manufacturing
                    establishment inspections conducted from fiscal years 2007 to 2009. 9 To
                    assess the reliability of the data from FACTS, we reviewed related
                    documentation, interviewed knowledgeable agency officials, and
                    compared the data to published information from the same database. On
                    the basis of these steps, we found these data sufficiently reliable for the
                    purposes of our reporting objectives. We also reviewed relevant
                    documentation related to FDA’s inspections of foreign drug
                    establishments, including staffing and funding information. To learn more
                    about FDA’s foreign drug inspection program, including the agency’s

                    8
                     Pub. L. No. 112-144, § 705, 126 Stat. 993, 1066 (2012) (codified in pertinent part at 21
                    U.S.C. § 360(h)(4)).
                    9
                     GAO-10-961 included information on drug manufacturing establishment inspections
                    conducted from fiscal years 2007 to 2009. For this report, we focused on drug
                    manufacturing establishment inspections conducted from fiscal years 2010 through June
                    30, 2016, which were the most recently available data at the time we did our work.




                    Page 3                              GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                         8                                             Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 332 of 406




                    progress toward improving its information on foreign drug establishments
                    and changes to the agency’s approach to selecting and prioritizing drug
                    establishment inspections, we interviewed officials from the Office of
                    Regulatory Affairs (ORA), who are responsible for conducting inspections
                    of foreign drug establishments, and from the Center for Drug Evaluation
                    and Research (CDER), who are responsible for determining which
                    establishments need inspection.

                    Our work focused on human drugs regulated by CDER and not on most
                    biologics, medical devices, veterinary medicines, or other items or
                    products for which FDA conducts inspections. 10 Further, our work focused
                    on activities related specifically to the foreign drug inspection program. As
                    part of its oversight of imported drugs, FDA undertakes other activities,
                    such as working toward international harmonization of regulatory
                    requirements, which are beyond the scope of our review.

                    To examine FDA’s assessment of its foreign offices and the challenges
                    the foreign offices face in contributing to the safety of drugs entering the
                    United States, we reviewed documents pertaining to the foreign offices
                    and their activities provided by FDA’s Office of International Programs
                    (OIP), of which the foreign offices are a part and which is responsible for
                    overseeing FDA’s overseas activities. Specifically, we examined OIP’s
                    strategic plan and strategic workforce plan for the foreign offices to
                    identify the offices’ goals, mission, and desired long-term results. We also
                    reviewed the operational plans of the foreign offices, which are completed
                    quarterly by each office and include the performance measures and
                    targets used to assess their activities. 11 We also reviewed the report of a
                    10
                      Biologics are materials, such as viruses, therapeutic sera, toxins, antitoxins, vaccines or
                    analogous products to prevent, treat, or cure human diseases or injuries, and are derived
                    from natural sources, such as humans, animals, and microorganisms. See 42 U.S.C. §
                    262(i); 21 C.F.R. § 600.3(h) (2016). Medical devices include instruments, apparatuses,
                    machines, and implants that are intended for use to diagnose, cure, treat, or prevent
                    disease, or to affect the structure or any function of the body. 21 U.S.C. § 321(h). Our
                    work focused on inspections related to the drug approval process or inspections
                    conducted to determine an establishment’s ongoing compliance with laws and regulations
                    in the manufacture of human drugs already marketed in the United States. FDA conducts
                    additional drug inspections that are beyond the scope of our review, such as inspections
                    conducted to determine whether drug manufacturers are submitting to FDA, as required,
                    complete and accurate data on adverse drug experiences associated with marketed
                    drugs, inspections conducted for the President’s Emergency Plan for AIDS Relief, and
                    inspections of clinical trial sites, compounding pharmacies, and medical gas
                    manufacturers.
                    11
                      A performance measure is a means of objectively assessing the outputs or outcomes of
                    programs, products, projects, or services.




                    Page 4                              GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                          9                                              Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 333 of 406




                    contractor retained by FDA to develop new performance measures for the
                    foreign offices, as well as data from FDA’s agency-wide performance
                    tracking system, including some of the agency’s performance measures
                    and outcomes. We examined documentation pertaining to FDA’s policies
                    and procedures for staff deploying to and returning from the foreign
                    offices, including materials related to the reintegration of staff into FDA’s
                    domestic offices upon their completion of their terms abroad.

                    Additionally, we analyzed the most recently complete FDA data on the
                    number and type of authorized, filled, and vacant positions for each of
                    OIP’s foreign and domestic offices, as well as data on the number of staff
                    assigned to the foreign offices on a temporary basis. This included data
                    on the number of drug inspections conducted by foreign office personnel.
                    To supplement this information, we interviewed FDA officials in OIP,
                    which includes the China, India, Latin America, and Europe foreign
                    offices, as well as officials in CDER and ORA, to obtain information on the
                    foreign offices’ contributions to drug safety and how these contributions
                    are assessed by the agency. In addition, we interviewed 13 former foreign
                    office staff who had responsibilities pertaining to drug safety—including
                    those who were still with FDA and those who have since left the agency—
                    about their experiences deploying to and working overseas, and, in some
                    cases, returning to a domestic post with the agency. Finally, to identify
                    criteria to evaluate FDA’s assessment of its foreign offices’ performances,
                    we reviewed our previous reports on performance measures and
                    standards for internal control in the federal government. 12

                    We conducted this performance audit from February 2016 to December
                    2016 in accordance with generally accepted government auditing
                    standards. Those standards require that we plan and perform the audit to
                    obtain sufficient, appropriate evidence to provide a reasonable basis for
                    our findings and conclusions based on our audit objectives. We believe
                    that the evidence obtained provides a reasonable basis for our findings
                    and conclusions based on our audit objectives.


                    12
                      See GAO, Human Capital: Key Principles for Effective Strategic Workforce Planning,
                    GAO-04-39 (Washington, D.C.: Dec. 11, 2003). Strategic workforce planning is an
                    essential tool to help agencies align their workforces with their current and emerging
                    missions and develop long-term strategies for acquiring, developing, and retaining staff.
                    See also GAO, Standards for Internal Control in the Federal Government, GAO-14-704G
                    (Washington, D.C.: September 2014). Internal control is a process affected by an entity’s
                    oversight body, management, and other personnel that provides reasonable assurance
                    that the objectives of an entity will be achieved.




                    Page 5                             GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                        10                                            Exhibit 451
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 334 of 406




                            Several FDA centers and offices play key roles in helping to ensure the
Background                  safety and effectiveness of drugs marketed in the United States:

                                 CDER establishes standards for the safety, quality, and effectiveness
                                 of and manufacturing processes for over-the-counter and prescription
                                 drugs. 13
                                 OIP, which is part of FDA’s Office of Global Regulatory Operations
                                 and Policy, leads, manages, and coordinates FDA’s foreign offices’
                                 activities, such as performing inspections in the countries in which the
                                 offices reside. OIP also engages with international health and
                                 regulatory partners on a variety of issues, including establishing
                                 confidentiality agreements with regulatory counterparts for sharing
                                 information on regulated products, and collaborates with the staff in
                                 FDA’s centers and ORA.
                                 ORA inspects establishments and reviews imported products offered
                                 for entry into the United States to ensure compliance with applicable
                                 laws and regulations, among other things. ORA is also part of FDA’s
                                 Office of Global Regulatory Operations and Policy.

Types of Drug Inspections   FDA conducts several types of inspections of drug manufacturing
                            establishments to protect the drug supply. Drugs manufactured overseas
                            must generally meet the same statutory and regulatory requirements as
                            those produced in the United States. 14 CDER and ORA are primarily
                            responsible for the agency’s human drug inspection program. CDER
                            requests ORA to inspect both domestic and foreign establishments to
                            ensure that drugs are produced in conformance with federal statutes and
                            regulations, including CGMP regulations. ORA investigators (based
                            domestically and in the foreign offices) and, as needed, laboratory
                            analysts are responsible for conducting the inspections. 15 Investigators
                            13
                             For purposes of this report, we consider drug quality to be a component of drug safety.
                            Our references to drug safety are therefore meant to also encompass drug quality.
                            14
                              FDA defines manufacturing to include the manufacture, preparation, propagation,
                            compounding, or processing of a drug, and an establishment as a place of business under
                            one management at one general physical location. 21 C.F.R. §§ 207.3(a)(7), (8) ( 2016).
                            In this report, establishments may be engaged in the manufacture, preparation,
                            propagation, or processing of drugs.
                            15
                              ORA investigators lead inspections and are responsible for performing or overseeing all
                            aspects of an inspection. ORA laboratory analysts are chemists or microbiologists and
                            have expertise in laboratory testing. In some instances, staff from CDER may participate
                            in inspections. ORA assists the agency’s other product centers in planning establishment
                            inspections of other FDA-regulated commodities, such as veterinary medicines and food.




                            Page 6                             GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                               11                                             Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 335 of 406




                    generally conduct three types of drug manufacturing establishment
                    inspections:

                    1. Preapproval inspections of domestic and foreign establishments may
                       be conducted before FDA approves a new drug to be marketed in the
                       United States. These inspections are triggered by FDA’s receipt of a
                       new drug application or an abbreviated new drug application, and
                       focus on the manufacture of a specific drug. Preapproval inspections
                       are designed to verify the accuracy and authenticity of the data
                       contained in these applications to determine that the establishment is
                       following commitments made in the application. Preapproval
                       inspections also assess whether the establishment can manufacture
                       the product in the application in conformance with CGMPs. FDA’s
                       decision to inspect a particular establishment listed on the application
                       is based on multiple factors, including the establishment’s compliance
                       history—that is, the results of previous inspections, product recalls,
                       and other compliance information—and the attributes of the product
                       being proposed for manufacture.
                    2. Surveillance inspections are conducted at establishments after drugs
                       are already marketed in the United States and focus on compliance
                       with system-wide controls for ensuring that the manufacturing
                       processes produce high-quality drugs. Establishments are prioritized
                       for surveillance inspections through a process using a risk-based site
                       selection model. Systems examined during these inspections include
                       those related to materials, quality control, production, facilities and
                       equipment, packaging and labeling, and laboratory controls. These
                       systems may be involved in the manufacture of multiple drugs. 16 FDA
                       can use the results of a surveillance inspection to make decisions in
                       the future if the establishment is listed on another application, as the
                       results of a surveillance inspection can often be generalized to all
                       drugs manufactured in a similar manner at a particular establishment.
                    3. For-cause inspections are conducted to investigate consumer
                       complaints, reports of product quality defects submitted by consumers
                       or health care professionals, or indications of potential manufacturing
                       problems submitted by the manufacturers themselves through field
                       alert reports, among other reasons. Additionally, these inspections




                    16
                      Although surveillance inspections focus on system-wide controls, FDA considers nearly
                    all drug establishment inspections to include an assessment of CGMPs.




                    Page 7                            GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                       12                                           Exhibit 451
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 336 of 406




                                   may also be conducted as follow-up to warning letters or import alerts
                                   issued to manufacturers. 17
                              While FDA may conduct a preapproval-only inspection or a surveillance-
                              only inspection, FDA may also conduct an inspection that combines both
                              preapproval and surveillance inspection components in a single visit to an
                              establishment. 18


FDA’s Process for             FDA uses multiple databases to select foreign and domestic
Prioritizing Establishments   establishments for surveillance inspections, including
for Surveillance Inspection        The electronic Drug Registration and Listing System (eDRLS)
                                   contains information on foreign and domestic drug establishments that
                                   have registered with FDA to market their drugs in the United States.
                                   Establishments are required to register annually with FDA. Information
                                   in eDRLS includes the company’s name, address, and the drugs they
                                   manufacture for commercial distribution in the United States, as
                                   reported by the establishment.
                                   FACTS contains information on domestic and foreign establishments
                                   inspected by ORA, the type of inspection conducted, and the outcome
                                   of those inspections. Investigators and laboratory analysts enter
                                   information into FACTS following completion of an inspection.
                              CDER relies on these and other databases to select establishments for
                              surveillance inspections. 19 CDER primarily uses data from eDRLS, which
                              provides information on all registered establishments at a given point in
                              time, and FACTS, which provides information about additional
                              establishments that may not appear in eDRLS, to annually compile a

                              17
                                A warning letter is a letter that notifies industry about violations that FDA has
                              documented during its inspections. Warning letters are to be issued for violations of
                              regulatory significance, i.e., those that may actually lead to an enforcement action if the
                              documented violations are not promptly and adequately corrected. An import alert informs
                              FDA field staff and the public that the agency has enough evidence to allow for detention
                              without physical examination of products that appear to be in violation of FDA laws and
                              regulations.
                              18
                                Most combined inspections occur when FDA conducts a surveillance inspection at an
                              establishment where a preapproval inspection was also being conducted.
                              19
                                Other databases FDA uses to select establishments for inspection include the
                              Operational and Administrative System for Import Support, which includes data on the
                              number of establishments that have manufactured products that were shipped to the
                              United States, and the FDA Inventory of Assets, which includes data on establishments
                              producing products regulated by FDA.




                              Page 8                              GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                                  13                                             Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 337 of 406




                    catalog of establishments that are to be prioritized for inspection. 20
                    Because the establishments to be prioritized are continuously changing
                    as they begin, stop, or resume marketing products in the United States,
                    FDA does not maintain a single list of them; rather, the annual catalog
                    provides a snapshot in time of such establishments. Based on these
                    databases, as of June 2016, CDER’s catalog consisted of approximately
                    2,000 domestic and 3,000 foreign drug establishments.

                    Until 2012, requirements governing FDA’s selection of domestic and
                    foreign establishments to inspect differed. Until then, FDA was required to
                    inspect domestic establishments that manufacture drugs marketed in the
                    United States every 2 years, but there was no comparable requirement
                    for inspecting foreign establishments. However, FDASIA eliminated this
                    distinction, instead directing FDA to take a risk-based approach to
                    inspecting both domestic and foreign drug manufacturing establishments,
                    consistent with a recommendation we made to FDA in 2008. 21

                    To prioritize establishments for surveillance inspections, CDER applies its
                    risk-based site selection model to its catalog of establishments each year
                    to identify those establishments (both domestic and foreign) that, based
                    on the characteristics of the drugs being manufactured, pose the greatest
                    potential public health risk should they experience a manufacturing
                    defect. This model analyzes three major factors—facility score, product
                    score, and time since last inspection—to develop a list of establishments
                    that FDA considers to be a priority for inspection. 22 Establishments may
                    also be selected for surveillance inspections for other reasons, such as
                    FDA’s focus on a particular product. Through this process, CDER
                    develops a priority list of establishments selected for inspection that is
                    then ranked and submitted to ORA. To be efficient with its resources,
                    ORA staff may shift the order of establishments to be inspected on


                    20
                      In previous reports, we have referred to establishments that FDA identified as subject to
                    inspection as an “inventory.” FDA now refers to this compilation as a “catalog,” a term we
                    have adopted for the purposes of this report.
                    21
                      Pub. L. No. 112-144, § 705, 126 Stat. 1066 (codified at 21 U.S.C. 360(h)(4)). For our
                    previous recommendation, see GAO-08-970.
                    22
                      The facility score includes information about the facility and its history, such as the type
                    of establishment (for example, a manufacturer or a laboratory), number of products
                    produced at the facility, and inspection history. The product score, meanwhile, captures
                    information about a product itself, such as its therapeutic category (for example, an anti-
                    fungal), its dosage form, and whether it is sterile.




                    Page 9                               GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                         14                                               Exhibit 451
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 338 of 406




                            CDER’s prioritized list based on geographic proximity to other planned
                            inspection trips.


FDA’s Foreign Offices       FDA opened its foreign offices in 2008 to engage with foreign
                            stakeholders to develop information that FDA officials can use to make
                            better decisions about products manufactured in foreign countries for the
                            U.S. market. To accomplish this, the foreign offices focus on the following
                            activities:

                            1. establishing relationships with U.S. agencies located overseas and
                               foreign stakeholders, including regulatory counterparts and industry,
                               to facilitate collaborations that will streamline and enhance global drug
                               development and regulation;
                            2. gathering better information locally on product manufacturing and
                               transport to U.S. ports;
                            3. expanding FDA’s inspectional capacity to include inspections of FDA-
                               regulated commodities, such as drugs, medical devices, and food
                               products, conducted by investigators based in the foreign offices; and
                            4. providing assistance to strengthen the regulatory systems of FDA’s
                               foreign counterparts to better assure the safety of the products
                               manufactured and exported from their countries to the United
                               States. 23
                            Currently, FDA has foreign offices in China, Europe, India, and Latin
                            America. Some offices have more than one office location, also known as
                            a post. 24 (See fig. 1.) FDA previously had foreign offices located in Africa
                            and the Middle East, but these offices have since closed and been
                            consolidated under the Office of Regional and Country Affairs, an OIP


                            23
                              FDA’s capacity building, also known as technical cooperation, includes the provision of
                            scientific, technical, regulatory, or inspection assistance, and education and training to
                            help strengthen public health regulatory infrastructures abroad, especially for countries
                            where exports to the United States are significant or increasing. FDA also engages with
                            foreign industry to help assure their understanding of U.S. standards.
                            24
                              Specifically, the Latin America office has posts in Santiago, Chile; San Jose, Costa Rica;
                            and Mexico City, Mexico. The Europe office has posts in Brussels, Belgium, and London,
                            United Kingdom, and previously had a post in Parma, Italy that closed in 2012. Although
                            the China office currently has one post in Beijing, it previously had posts in Guangzhou
                            and Shanghai, which closed in 2014. Similarly, the India office currently has one post in
                            New Delhi, but it previously had a post in Mumbai that closed in July 2016.




                            Page 10                             GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                                15                                             Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 339 of 406




                    office based domestically in FDA’s headquarters. 25 For fiscal year 2016,
                    FDA budgeted approximately $35.2 million for the China, Europe, India,
                    and Latin America offices, an increase over the $29.9 million budgeted for
                    them in fiscal year 2009. 26




                    25
                      Specifically, FDA previously had foreign offices in Amman, Jordan, and Pretoria, South
                    Africa, which closed in 2013 and 2015, respectively. Currently, the Office of Regional and
                    Country Affairs manages FDA’s activities in Asia and the Pacific (with the exceptions of
                    India and China), the Middle East, Africa, and Canada. The office is responsible for
                    fostering collaboration and the sharing of information and technical expertise with
                    counterpart regulatory authorities throughout the regions, both directly and through their
                    embassies in Washington, D.C. For the purposes of this report, we do not include this
                    office when we refer to FDA’s “foreign offices” since the office and its staff are based in
                    the United States.
                    26
                      The $29.9 million budgeted for the foreign offices in fiscal year 2009 included some
                    posts for the China and India offices that have since closed. All staffing and administrative
                    costs associated with the offices are included in budgeted amounts.




                    Page 11                             GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                        16                                              Exhibit 451
            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 340 of 406




Figure 1: Geographic Responsibilities of the Food and Drug Administration’s (FDA) Foreign Offices, Including Their
Locations, as of October 2016




                                         Note: The Latin America office encompasses three office locations, also known as posts, in Mexico
                                         City, Mexico; San Jose, Costa Rica; and Santiago, Chile. The Europe office includes two posts in
                                         London, United Kingdom, and Brussels, Belgium. FDA’s Office of International Programs (OIP) also
                                         has a domestic office that covers other regions in the world. Specifically, OIP’s Office of Regional and
                                         Country Affairs is responsible for agency interactions in other areas of the world, such as Canada,
                                         Australia, and the Middle East, which are not covered by one of FDA’s foreign offices.




                                         As of July 2016, FDA had 29 staff members assigned to work in the
                                         foreign offices, including a director and deputy director in each office. The
                                         offices also have international program and policy analysts who analyze
                                         the impact of foreign issues on FDA programs and activities, and other
                                         staff who are responsible for engaging with foreign stakeholders and



                                         Page 12                                  GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                                                17                                                    Exhibit 451
       Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 341 of 406




                           gathering information. There are also investigators who conduct
                           inspections of establishments manufacturing food or medical products in
                           the China, India, and Latin America offices. 27 The offices also have locally
                           employed staff, who are non-U.S. citizens employed by the FDA foreign
                           offices. 28 Finally, OIP staff based in its domestic offices assist the foreign
                           offices in addition to performing other duties related to advancing FDA’s
                           global mission.

                           FDA foreign office staff are posted overseas for two-year assignments. In
                           addition, FDA may send staff to the foreign offices to perform temporary
                           duty assignments of up to 120 days. HHS policy requires that its overseas
                           staff commit to assignments of no more than 2 years per tour; however,
                           staff have the option to renew in increments of one or two years, for up to
                           a total of 6 years in one country, subject to strategic goals and
                           management concurrence on performance. Staff can then rotate to a new
                           country, but HHS requires that staff spend no more than 12 consecutive
                           years overseas before returning to the United States for at least 1 year.


                           Since fiscal year 2009, FDA has increased the number of all foreign drug
FDA Has Increased          inspections conducted each year. Additionally, the agency has taken
Its Foreign Drug           steps to improve the accuracy and completeness of its catalog of foreign
                           drug establishments, although FDA still lacks inspection history for 33
Inspections and            percent of this catalog. FDA has also strengthened the management of its
Enhanced Its Ability       process for prioritizing drug establishments for surveillance inspection, in
                           particular its risk-based site selection model.
to Prioritize Drug
Establishments for
Inspection


                           27
                             These investigators come from ORA, but are assigned to OIP for the duration of their
                           terms abroad. While stationed overseas, FDA investigators are considered to be
                           consumer safety officers. For purposes of this report, we refer to these staff throughout as
                           investigators.
                           28
                             Locally employed staff are hired to work in the foreign offices to work on administrative
                           issues or provide technical expertise as needed. As of July 2016, there were 19 locally
                           employed staff located in the Europe, China, India, and Latin America offices. Adding
                           these staff to the 29 FDA staff assigned to the foreign offices brings the total number of
                           staff working in FDA’s foreign offices to 48.




                           Page 13                             GAO-17-143 FDA’s Foreign Offices and Drug Inspections

                                               18                                              Exhibit 451
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 342 of 406




FDA Has Increased the       FDA has consistently increased the total number of foreign drug
Number of Foreign Drug      inspections—which include surveillance, preapproval, and for-cause
                            inspections—conducted each year since fiscal year 2009, as shown in
Inspections Since Fiscal    figure 2. 29 This is consistent with a recommendation we made in 2008,
Year 2009                   when we recommended that FDA conduct more inspections to ensure
                            that foreign drug establishments are inspected at a frequency comparable
                            to domestic establishments with similar characteristics. 30 Beginning in
                            fiscal year 2015, FDA conducted more foreign than domestic inspections.




                            29
                              We are using the number of foreign drug inspections conducted in a fiscal year in our
                            calculations, rather than the number of unique foreign drug establishments inspected.
                            Although FDA can inspect an establishment more than once a year, during this time
                            period there was not a sizeable difference between the number of foreign inspections
                            conducted and the number of unique establishments inspected.
                            30
                             See GAO-08-970.




                            Page 14                            GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                               19                                             Exhibit 451
            Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 343 of 406




Figure 2: Total Number of Food and Drug Administration (FDA) Inspections of Domestic and Foreign Drug Establishments,
Fiscal Year 2007 through June 30, 2016




                                        Note: This figure shows the number of foreign drug inspections conducted in a fiscal year, rather than
                                        the number of unique foreign drug establishments inspected. Although FDA can inspect an
                                        establishment more than once a year, during this time period there was not a sizeable difference
                                        between the number of foreign inspections conducted and the number of unique establishments
                                        inspected.


                                        According to FDA officials, the agency has leveraged multiple staff
                                        resources to enable it to increase the number of foreign drug inspections
                                        conducted by the agency in recent years.

                                             ORA investigators based in FDA’s domestic district offices continue to
                                             represent the majority of people participating in FDA’s foreign
                                             inspections (approximately 49 percent of the total number of
                                             inspections conducted).
                                             As we previously reported, though, FDA established a dedicated
                                             foreign drug cadre in January 2009. The group of 15 domestically




                                        Page 15                                 GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                                              20                                                   Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 344 of 406




                         based ORA staff exclusively participate in foreign drug inspections. 31
                         FDA told us that the agency increased the number of staff assigned to
                         the foreign cadre to 20 in 2012. Currently, the foreign cadre
                         represents the next highest percent of staff participating in foreign
                         inspections (approximately 31 percent of total inspections).
                         Additionally, the Generic Drug User Fee Amendments Act (GDUFA)
                         of 2012 authorized FDA to collect user fees from manufacturers of
                         generic drugs, providing the resources to hire 80 additional
                         investigators focused on inspecting generic drug manufacturers. 32
                         FDA officials said that these investigators have primarily been
                         assigned to foreign inspections, but during the period we reviewed,
                         they participated in a relatively small percentage of the total number of
                         foreign drug inspections conducted (approximately 8 percent of
                         inspections). 33
                         Investigators assigned full-time to FDA’s foreign offices have also
                         participated in inspections of foreign drug establishments
                         (approximately 5 percent of inspections).
                         Since fiscal year 2012, the foreign offices have also made use of
                         temporary duty assignments from ORA to assist the foreign offices in
                         completing their work priorities, including inspections. Staff on
                         temporary duty assignments have participated in approximately 2
                         percent of foreign drug inspections.
                         In addition, there are a variety of other FDA staff who, on occasion,
                         may participate in an inspection if certain subject matter expertise is
                         needed.
                    In addition to using various FDA staff to conduct foreign inspections, the
                    agency has increased funding dedicated to conducting foreign
                    inspections. According to FDA officials, the agency obligated
                    approximately $53 million to foreign inspections in fiscal year 2010. This
                    amount has increased each year since, to $92 million in fiscal year


                    31
                      See GAO-10-961.
                    32
                      Pub. L. No. 112-144, tit. III, 126 Stat. 1008 (codified in pertinent part at 21 U.S.C. § 379j-
                    42).
                    33
                      The relatively low number of inspections conducted by the additional investigators hired
                    using funds made available by GDUFA fees could be due to the fact that they only began
                    conducting inspections in fiscal year 2014, when they participated in 3 inspections. The
                    majority of their drug inspections occurred in fiscal years 2015 and 2016, when they
                    participated in 172 and 179 inspections, respectively.




                    Page 16                              GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                         21                                               Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 345 of 406




                    2015. 34 The average cost of a foreign drug inspection has slightly
                    decreased over the years. FDA had estimated that the average cost of a
                    foreign inspection was between $60,000 and $62,500 for fiscal year 2009;
                    for fiscal year 2015, the average cost was $57,600.

                    The locations where FDA has conducted foreign inspections have largely
                    remained the same from what we previously reported. Specifically, FDA
                    conducted drug inspections in 68 total countries from fiscal year 2010 and
                    June 30, 2016, with 76 percent of these inspections conducted in 10
                    countries. Establishments in India were the most frequently inspected,
                    followed by ones in China and Germany. (See table 1.) This mirrors what
                    we previously found in 2010. 35




                    34
                      The agency has also increased its funding dedicated to conducting domestic
                    inspections. According to FDA, the agency obligated approximately $115 million in fiscal
                    year 2010 for domestic drug inspections and increased the amount each year to
                    eventually $152 million in fiscal year 2015.
                    35
                      In 2010, we found that the 10 most frequently inspected countries were (1) India, (2)
                    China, (3) Germany, (4) Canada, (5) United Kingdom, (6) Italy, (7) France, (8) Japan, (9)
                    Ireland, and (10) Switzerland, followed by all other countries.




                    Page 17                            GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                        22                                            Exhibit 451
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 346 of 406




Table 1: Total Number of Food and Drug Administration (FDA) Drug Inspections of Foreign Establishments, by Country,
Fiscal Year (FY) 2010 through June 30, 2016

Country                   FY         FY        FY        FY     FY      FY            FY 2016 Total                       Estimated number of foreign
                        2010       2011      2012      2013   2014    2015            through                    establishments subject to surveillance
                                                                                                                                                      a
                                                                                 June 30, 2016                             inspection as of June 2016
India                      72         99         140    110    114      204                  101      840                                                   572
China                      48         89          59     74    113      129                    81     593                                                   535
Germany                    50         35          59     60     72       68                    37     381                                                   191
Canada                     24         43          49     51     39       52                    30     288                                                   166
Italy                      33         36          38     45     50       41                    34     277                                                   146
Japan                      23         22          49     28     47       31                    39     239                                                   162
France                     32         24          25     36     44       45                    22     228                                                   146
United                     16         31          29     27     33       43                    18     197                                                   136
Kingdom
Switzerland                26         30          23     23     37       31                    16     186                                                     89
Ireland                    12         17          14     21     26       17                    14     121                                                     60
All other                 104       133          140    161    204      181                  111 1,034                                                      820
countries
Total                     440       559          625    636    779      842                  503 4,384                                                    3,023
Source: GAO analysis of FDA data. | GAO-17-143
                                                          a
                                                           The counts in this column represent the estimated number of foreign drug establishments that FDA
                                                          will use for the fiscal year 2017 risk-based site selection model. FDA does not keep historical records
                                                          reflecting the number of establishments subject to inspection each year. Agency officials told us they
                                                          do not keep such records as the number of establishments subject to inspection frequently fluctuates
                                                          as establishments begin, stop, or resume marketing products in the United States. As a result, we
                                                          could not determine the estimated number of foreign establishments that were subject to inspection
                                                          for fiscal year 2010 through fiscal year 2016.


                                                          Since 2009, FDA has changed the types of inspections it primarily
                                                          conducts at foreign drug establishments. Specifically, more than half (55
                                                          percent) of all foreign inspections conducted from fiscal year 2010
                                                          through June 30, 2016, were surveillance-only inspections rather than
                                                          preapproval inspections. (See fig. 3.) This is a significant increase since
                                                          fiscal year 2009, when we found that 17 percent of foreign inspections
                                                          were surveillance inspections, with the vast majority conducted in
                                                          response to an application to market a new drug in the United States. 36
                                                          FDA officials acknowledged that foreign inspection priorities had
                                                          previously been driven by pending applications for new drugs. However,

                                                          36
                                                            See GAO-10-961. For fiscal year 2009, we found that the majority of foreign drug
                                                          inspections FDA conducted contained both a preapproval and surveillance component (74
                                                          percent), followed by surveillance-only (17 percent), then preapproval only (9 percent).




                                                          Page 18                                   GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                                                                 23                                                   Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 347 of 406




                    this was prior to the enactment of FDASIA, when FDA was required to
                    inspect all domestic establishments every 2 years, and also before an
                    increase in funding available for foreign inspections provided for by
                    generic drug user fees. FDA officials also said the agency eliminated a
                    policy whereby inspections conducted for preapproval purposes often
                    drove the selection of foreign establishments for inspections. As a result,
                    FDA officials said that the selection of foreign establishments for routine
                    surveillance inspections is now entirely driven by the risk-based site
                    selection model. (See app. I for information on the number and types of
                    foreign drug inspections conducted from fiscal year 2010 through June
                    30, 2016.)

                    Figure 3: Food and Drug Administration (FDA) Inspections of Foreign Drug
                    Establishments by Type of Inspection, Fiscal Year 2010 through June 30, 2016




                    a
                     This category includes any inspection that included a “for-cause” component. For-cause inspections
                    are conducted to investigate consumer complaints, reports of product quality defects submitted by
                    consumers or health care professionals, or indications of potential manufacturing problems submitted
                    by the manufacturers themselves, among other reasons.




                    Page 19                                GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                          24                                                  Exhibit 451
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 348 of 406




FDA Has Improved             Since 2010, FDA has taken steps to improve the accuracy and
Information on Its Catalog   completeness of its catalog of foreign drug establishments. These steps
                             are intended to address what FDA acknowledged as a challenge as early
of Foreign Drug
                             as 1988, following an internal evaluation that recommended that the
Establishments, but Lacks    agency develop a comprehensive catalog of all foreign establishments
Inspection History on One-   shipping drugs to the United States that could be used to improve long-
Third of Them                range inspection planning and scheduling. 37 We also highlighted this
                             challenge in our previous reports. 38 Most recently, in 2010, we found that
                             a majority (64 percent) of foreign establishments in FDA’s catalog may
                             never have been inspected by the agency. Since then, FDA officials said
                             that the agency has taken steps to improve the accuracy and
                             completeness of its catalog by

                                  Requiring establishments to use a unique, numeric identifier. FDASIA
                                  required establishments to provide a unique facility identifier during
                                  their annual registration with FDA, and FDA elected to require
                                  establishments to use the Dun and Bradstreet Data Universal
                                  Numbering System (D-U-N-S®) number. 39 Using this number allows
                                  FDA to automatically validate data from every registration submission
                                  against the Dun and Bradstreet database to ensure the accuracy of
                                  the information. Any mismatch may result in rejection of a registration
                                  submission. The D-U-N-S® number also allows FDA to determine
                                  whether a firm has gone out of business or relocated. FDA officials
                                  said that it has also helped FDA improve the interoperability of the
                                  agency’s data systems that collect or use registered facility
                                  information, as well as the interoperability of other agencies’ systems.
                                  Adding two foreign inventory coordinators in 2013 tasked with
                                  incorporating foreign registrations and annual updates into FDA’s
                                  master inventory. Additionally, these coordinators are responsible for
                                  updating FDA’s inspection data to reflect accurate inventory updates.
                                  Establishing a data governance board to define standards, best
                                  practices, and policies for inventory data management. According to
                                  FDA officials, the governance board, which was created in May 2015,
                                  meets biweekly to examine the databases responsible for storing
                             37
                               Office of Regulatory Affairs, Program Evaluation Branch, “An Evaluation of FDA’s
                             Foreign Inspection Program,” Rockville, Md., March 1988. This internal evaluation found
                             that FDA did not maintain a catalog (previously referred to by FDA as an inventory) of all
                             foreign drug establishments that were subject to FDA regulation.
                             38
                              See GAO/HEHS-98-21; GAO-08-970; and GAO-10-961.
                             39
                              Pub. L. No. 112-144, § 702(b), 126 Stat. 1065 (codified at 21 U.S.C. § 360(i).




                             Page 20                             GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                                 25                                             Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 349 of 406




                         information about drug establishments. Officials said the board has
                         developed guidance for merging data processes and is working
                         toward defining data metrics to determine whether they have
                         improved on their reporting. The board has also defined data
                         standards for storing key attributes of establishments, such as
                         companies’ names, and continues to examine best practices for
                         sharing establishment data across FDA.
                    As a result of these steps, FDA has reduced its catalog of establishments
                    that may never have had a surveillance inspection. Currently, FDA lacks
                    information on the inspection history of 33 percent of the foreign
                    establishments in its catalog, compared to the 64 percent for which it
                    lacked inspection history in 2010. According to FDA officials, the
                    establishments that are subject to inspections are continuously changing.
                    For example, they said that some of the establishments without an
                    inspection history may be newly registered with the agency, thus
                    accounting for their lack of an inspection history; others could be
                    establishments that are not subject to inspection, such as those that may
                    have gone out of business or that have never shipped products to the
                    United States. Although this may be the case for some—or even many—
                    of these establishments, the fact remains that FDA does not know
                    whether or for how long these establishments have or may have supplied
                    drugs to the U.S. market, and has little other information about them.
                    While the agency has made progress in reducing this knowledge gap, it is
                    important to note that the overall number of foreign establishments with
                    no surveillance inspection history (about 1,000 of the approximately
                    3,000) remains large. 40 (See app. II for information on the numbers and
                    locations of the establishments for which FDA lacks an inspection
                    history.)

                    To address this persistent concern, the agency plans to inspect all
                    establishments in its catalog with no prior surveillance inspection history
                    over the next 3 years (approximately one-third each year), beginning in
                    fiscal year 2017. FDA will consider these establishments’ risk scores as
                    determined by the agency’s risk-based site selection model to prioritize
                    them for inspection, starting with those establishments having the highest
                    risk scores. Some recent FDA inspections have uncovered significant
                    issues at foreign drug manufacturing establishments, including raw
                    material storage rooms that had never been cleaned and the presence of


                    40
                     The majority of these establishments are in China, India, and South Korea.




                    Page 21                           GAO-17-143 FDA’s Foreign Offices and Drug Inspections

                                      26                                             Exhibit 451
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 350 of 406




                            pests in a controlled processing area, underscoring the importance for
                            FDA to fill this knowledge gap.


FDA Has Strengthened        FDA has strengthened the management of its process for selecting drug
the Management of Its       establishments (domestic and foreign) for surveillance inspection. First,
                            FDA generated a combined list of foreign and domestic establishments
Risk-Based Site Selection
                            for use with the fiscal year 2016 risk-based sited selection model. Using a
Model                       combined list of establishments with the risk-based site selection model
                            reflects the agency’s full implementation of the 2012 FDASIA provision
                            that directed FDA to take a risk-based approach to inspecting both foreign
                            and domestic establishments. This is also consistent with a
                            recommendation we made to the agency in 2008. 41 For fiscal year 2016
                            and beyond, FDA officials said that ORA will only select establishments
                            for surveillance inspection from the combined prioritized list—beginning
                            with those establishments with the highest risk score, regardless of
                            whether they are foreign or domestic—until they have exhausted their
                            surveillance inspection capacity for that year. Prior to fiscal year 2016,
                            foreign and domestic establishments were selected for inspection from
                            separate prioritized lists, and in different manners. 42 As a result, during
                            this time, FDA officials said that a one-for-one match between the lists of
                            foreign establishments prioritized for inspection and the final list of actual
                            inspections conducted would be unlikely. Officials said that the prioritized
                            lists of foreign establishments for fiscal year 2010 through fiscal year
                            2015 provided a framework for planning surveillance inspections, but that
                            ORA was given discretion as to which specific establishments from the
                            priority list would be inspected each year. Collectively, FDA officials said
                            that the results from the priority list, the needs of the centers, and any
                            unforeseen events dictated the final list of foreign establishments




                            41
                              See GAO-08-970.
                            42
                              Specifically, FDA officials said that investigators were required to first inspect domestic
                            facilities with risk scores above a certain threshold (but allowing for substitutions as
                            needed), before inspecting remaining domestic establishments. In comparison, according
                            to FDA officials, inspecting foreign establishments with the highest risk scores was not a
                            requirement; rather, ORA was given discretion in selecting foreign establishments from
                            the priority list to account for logistical challenges associated with planning foreign
                            inspection trips.




                            Page 22                              GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                                27                                               Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 351 of 406




                    inspected prior to fiscal year 2016, and the final list could differ from the
                    priority list generated by the risk-based site selection model. 43

                    Second, in 2015, the agency formalized its process for selecting
                    establishments for inspection according to an establishment’s known
                    safety risks, based on certain risk factors specified by FDASIA. These
                    factors are an establishment’s compliance history, recall history, inherent
                    product risk, inspection frequency and history, and whether the
                    establishment has been inspected by a foreign government or agency. 44
                    FDA officials said that the agency has long considered certain FDASIA
                    factors in selecting establishments to inspect, such as an establishment’s
                    inspection history. However, its risk-based site selection model has
                    become increasingly sophisticated in factoring in specific details about
                    establishments, the products they make, and other elements into the site
                    selection process. Officials acknowledged that FDA cannot yet
                    systematically determine whether an establishment has been subject to
                    inspection by a foreign government or agency, because this requires the
                    agency to negotiate agreements with foreign regulators to obtain
                    meaningful foreign inspection results. Officials stated that FDA is in the
                    process of doing so. However, FDA has been working on pursuing such
                    agreements and determining how they may help the agency to assess the
                    risk of foreign establishments when prioritizing them for almost a
                    decade. 45 As they continue to explore these agreements, FDA officials
                    said the agency does, on a case-by-case basis, review and exchange
                    information with certain foreign regulators, which may result in the agency
                    re-prioritizing its inspection schedule to address emergent issues.

                    Third, in fiscal year 2017, FDA plans for the first time to allow no more
                    than 5 years to elapse between surveillance inspections at a specific
                    establishment. That is, if an establishment included in FDA’s catalog of

                    43
                      FDA officials explained that, at the beginning of each year, ORA would engage with the
                    centers to discuss inspection priorities for the upcoming year. ORA would then consider its
                    available resources before proceeding with inspections. In addition, unplanned events,
                    such as a natural disaster, could affect the total number of inspections that could be
                    conducted in a given year.
                    44
                      FDASIA also authorizes the Secretary of Health and Human Services to consider
                    additional criteria deemed necessary and appropriate. Pub. L. No. 112-144, § 705,126
                    Stat. 1066 (codified at 21 U.S.C. § 360(h)(4)).
                    45
                      GAO, Drug Safety: Preliminary Findings Suggest Recent FDA Initiatives Have Potential,
                    but Do Not Fully Address Weaknesses in Its Foreign Drug Inspection Program,
                    GAO-08-701T (Washington, D.C.: Apr. 22, 2008).




                    Page 23                            GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                        28                                             Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 352 of 406




                    establishments subject to inspection has not been inspected in 4 years,
                    the establishment is automatically included on the inspection list for the
                    fifth year. According to FDA officials, the agency previously did not
                    include a “hard stop” of a predetermined time in its model. For fiscal year
                    2017, after FDA inspects one-third of the establishments with no
                    inspection history the agency will prioritize for inspection these
                    establishments that have not had a surveillance inspection within the past
                    5 years. Once these inspections are completed, FDA plans to inspect
                    establishments that were prioritized by the risk-based site selection model
                    through its annual process. Should FDA complete inspections of all of the
                    establishments prioritized through the risk-based site selection model, the
                    agency plans to conduct additional inspections of as many of the
                    remaining two-thirds of establishments with no inspection history as
                    possible, given remaining inspection resources.

                    Fourth, FDA recently formalized its process for developing, evaluating,
                    and documenting key decisions about its model each year. Prior to this
                    effort, FDA lacked a formal approach to evaluating its model and
                    documenting key decisions. As a result, in some cases, FDA was unable
                    to recall or explain how the model—or the process to update it—had
                    changed over time. Officials said that our prior reviews reinforced the
                    need for a written procedure and a formal governance structure to
                    support the development of the risk-based site selection model. In fiscal
                    year 2016, FDA instituted a formalized process for developing and
                    evaluating its fiscal year 2017 model and documenting key decisions
                    made as a result of this evaluation. As part of this process, FDA created a
                    review board that features multiple levels of input of the model’s design
                    from FDA experts and senior management, and in October 2016 finalized
                    a document that outlines roles and responsibilities related to the model,
                    and that indicates how it is to be annually updated and implemented. FDA
                    also incorporated best practices learned from its first experience using the
                    review board to guide the development of the model. Officials said the
                    document, going forward, will chronicle the decisions officials make
                    regarding which factors were included in the model for a particular year
                    and why. FDA’s formalized process for evaluating and updating its risk-
                    based site selection model may improve the agency’s ability to monitor
                    whether establishments that pose the greatest risk to public health, were
                    they not to comply with CGMPs, are being selected for inspection. FDA is
                    performing monitoring activities through its formalized process by
                    annually updating the factors and weights included in the model through
                    its newly formalized governance structure. This process allows subject
                    matter experts to provide input each year on the relative importance of
                    each factor and whether the factor should be included in the model.


                    Page 24                      GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                    29                                        Exhibit 451
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 353 of 406




                            FDA has begun to take steps to enhance the agency’s strategic planning
FDA Has Not Yet             for the foreign offices and has developed two performance measures.
Assessed Its Foreign        However, FDA could not readily cite the effectiveness of the offices’
                            contributions, which began opening in 2008. High vacancy rates in the
Offices’ Contributions      foreign offices threaten to impede the offices’ efforts to ensure drug
to Drug Safety, and         safety.
Their Efforts are
Impeded by High
Vacancy Rates
FDA Has Made Progress       FDA has made progress in its strategic planning efforts for its foreign
in Strategic Planning for   offices since we last reported on them in 2010. For example, FDA has
                            standardized how the foreign offices relay information about their
Its Foreign Offices
                            activities. Specifically, each foreign office now completes an annual
                            operational plan—updated quarterly—to ensure their activities are
                            consistently reported and to facilitate tracking the outcomes of their
                            efforts. Foreign office officials said that they worked closely together to
                            align the core activities listed in the operational plans with OIP’s strategic
                            goals to improve officials’ understanding of how each foreign office
                            contributes to fulfilling OIP’s mission of helping protect public health. For
                            example, the plans include examples of activities related to data
                            gathering, analysis, and information sharing, which support one of OIP’s
                            strategic goals of collecting and sharing intelligence and information.
                            Officials said they use the operational plans to track whether the foreign
                            offices’ annual accomplishments are fulfilling OIP’s goals, and noted that
                            having a common operational plan across the offices allows for a
                            common language amongst officials when discussing their efforts.

                            In addition, FDA officials noted they have taken the step of convening the
                            foreign office directors and deputy directors at FDA headquarters at least
                            once a year since 2010 to discuss their ongoing efforts and exchange
                            best practices with each other, with the most recent convening occurring
                            in April 2016. FDA officials also said that communication between the
                            foreign offices and other FDA offices, including CDER and ORA, has
                            increased over the years. For example, officials told us that OIP
                            management and the foreign office directors and deputy directors have
                            been meeting three times per month to ensure that the foreign offices are
                            obtaining the types of information that would be most helpful in ensuring
                            the safety of drugs entering the United States.




                            Page 25                        GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                             30                                         Exhibit 451
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 354 of 406




Since 2010, FDA Has         FDA has begun to take steps in response to two recommendations we
Developed Two               previously made to enhance the agency’s strategic planning for the
                            foreign offices. Specifically, we recommended in 2010 that FDA develop
Performance Measures,
                            (1) performance goals and measures that can be used to demonstrate the
but They Do Not             offices’ contributions to long-term outcomes related to imported FDA-
Meaningfully Assess the     regulated products; and (2) a strategic workforce plan for the foreign
Foreign Offices’            offices to help ensure that the agency is able to recruit and retain staff
Contributions to Drug       with the experience and skills necessary for the foreign offices, and to
                            reintegrate returning staff from overseas into FDA’s domestic offices. 46
Safety                      Since then, OIP has developed two performance measures with
                            established targets—number of inspections conducted by full-time
                            medical product investigators at foreign offices and number of
                            collaborative actions by OIP—that are used to assess the foreign offices’
                            contributions. 47 According to FDA, the agency met its collective targets for
                            these measures for fiscal year 2015.

                            First, regarding the number of inspections by foreign office staff, FDA set
                            a performance measure in fiscal year 2016 for full-time medical product
                            investigators assigned to the China, India, and Latin America offices for
                            each to conduct 15 medical product inspections. 48 In other words, if there
                            were two medical product investigators assigned to the China office, their
                            target for the year would be 30 medical product inspections. Moreover,
                            according to FDA, this goal applies to not only drugs, but all FDA medical
                            product inspections, including medical devices and bioresearch
                            monitoring inspections. There is not a specific “drug inspection”
                            performance measure, although in practice, foreign office investigators
                            are assigned a specific commodity (for example, food, drugs, or medical
                            devices) to inspect. Depending on the current staffing composition,
                            foreign office investigators could meet their target of 15 medical product
                            inspections by inspecting establishments manufacturing medical products
                            other than drugs.

                            Although FDA opened foreign offices abroad, in part, to help improve
                            FDA’s capacity to conduct foreign inspections, the staff in those offices

                            46
                             See GAO-10-960.
                            47
                              FDA defines a collaborative action as concrete regulatory and public health actions, or
                            initiatives that contribute toward supporting OIP objectives and outcomes.
                            48
                              The Europe office does not have investigators assigned to its office, although officials
                            said it has assisted with planning for foreign drug inspections that are conducted by
                            investigators based in the United States.




                            Page 26                             GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                                31                                              Exhibit 451
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 355 of 406




                                                        have conducted relatively few drug inspections since fiscal year 2010.
                                                        Specifically, of the total number of drug inspections conducted between
                                                        fiscal year 2010 and June 30, 2016 (4,384), investigators assigned full-
                                                        time to the foreign offices participated in 241 (5 percent) of these
                                                        inspections. The total number of drug inspections conducted each year by
                                                        these full-time investigators ranged from 29 to 52, with the India office
                                                        investigators conducting about two-thirds of the total number of
                                                        inspections. See table 2 for more information on the number of drug
                                                        inspections conducted by the foreign offices in India, China, and Latin
                                                        America.

Table 2: Total Number of Food and Drug Administration (FDA) Drug Inspections in which Foreign Office Investigators
Participated, Fiscal Year (FY) 2010 through June 30, 2016
                                                                                                             a
FDA Foreign Office                  FY 2010          FY 2011      FY 2012         FY 2013          FY 2014          FY 2015           FY 2016             Total
                                                                                                                                      through
                                                                                                                                      June 30,
                                                                                                                                         2016
India office                                 25             20           28              38                24              17                  9           161
China office                                     8          11             1             11                 2               9                15             57
Latin America office                             0           0             0               3                4              11                  5            23
                                                                                                                                                                a
Total                                        33             31           29              52                30              37                29           241
Source: GAO analysis of FDA data. | GAO-17-143
                                                        a
                                                         Between fiscal year 2010 and June 30, 2016, FDA conducted a total of 4,384 foreign drug
                                                        inspections. Foreign office investigators participated in 241 (5 percent) of these inspections.


                                                        We previously reported in 2010 that FDA did not have a goal for how
                                                        many inspections it would like foreign office investigators to conduct—
                                                        although this has since changed with its inspection targets—but that the
                                                        agency would like to see overall increases in the number of inspections
                                                        conducted in both China and India. 49 However, in the case of drug
                                                        inspections, this goal has not yet been fully realized, as the number of
                                                        inspections conducted by the India office has decreased since fiscal year
                                                        2013 and the number of inspections conducted by the China office has
                                                        only just reached a new high in fiscal year 2016. We understand and
                                                        previously reported that the China office had difficulty in obtaining visas
                                                        from the Chinese government for its staff to deploy overseas for several
                                                        years, which may have contributed to the low number of inspections
                                                        conducted by the office during these years. 50 FDA appears to have been
                                                        49
                                                            See GAO-10-960.
                                                        50
                                                            See GAO-15-183.




                                                        Page 27                                  GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                                                               32                                                     Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 356 of 406




                    able to overcome this particular challenge in 2014, and FDA officials told
                    us there has been an overall increase in the total number of authorized
                    foreign office staff who can perform foreign inspections since we reported
                    in 2010. Specifically, in 2010 there were four investigators in the China
                    office and three in the India office. As of July 2016, there were 11 of 18
                    authorized investigators in China, 3 of 13 authorized investigators in
                    India, and 1 of 2 authorized investigators in the Latin America office,
                    although these additional investigators may be conducting inspections of
                    establishments that manufacture other FDA-regulated products, such as
                    food. For example, according to FDA, in fiscal year 2015, foreign office
                    investigators conducted 150 inspections of food establishments; 79
                    medical product inspections; and 8 veterinary medicine inspections; for a
                    total of 237 inspections. 51 FDA has also authorized 18 additional
                    investigators for its foreign offices that the agency has yet to fill and of
                    which at least 9 are intended to be assigned to performing drug
                    inspections.

                    Drug inspections may also be conducted by temporary duty staff who are
                    deployed to the foreign offices for 30-, 60-, 90-, or 120-day assignments
                    to, in part, supplement the number of inspections conducted by the
                    foreign offices. From fiscal year 2012, when staff began serving
                    temporary duty in the foreign offices, through June 30, 2016, these staff
                    participated in an additional 105 foreign drug inspections—bringing the
                    total number of inspections in which full-time and temporary foreign office
                    staff participated to 346. (For more information on the number of foreign
                    drug inspections temporary duty staff have performed by year, see app.
                    III.)

                    Regarding the second measure, collaborative actions, FDA set a target of
                    completing 25 such actions for all of OIP for fiscal year 2016, according to
                    FDA officials. The outcomes of this measure have been tracked internally
                    by OIP since fiscal year 2014, when the measure was first implemented.
                    OIP officials told us they use specific criteria to determine whether an
                    activity qualifies as a collaborative action. For example, activities qualify
                    only if they include collaboration with an external stakeholder or U.S.
                    government agency other than FDA. Similarly, inspections conducted by
                    foreign office investigators are excluded (as these are tracked separately)
                    unless a foreign regulatory counterpart participates in the inspection with
                    51
                      Of the 237 inspections completed by foreign office investigators in fiscal year 2015, 148
                    involved full-time foreign office investigators and 89 involved investigators on temporary
                    assignment to the foreign offices.




                    Page 28                             GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                        33                                             Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 357 of 406




                    FDA staff. In addition, activities are excluded if no tangible deliverable or
                    result was identified. FDA reported exceeding its goal of 25 collaborative
                    actions in fiscal year 2015 by 2, for a total of 27 collaborative actions.

                    We identified shortcomings with using the collaborative action measure to
                    assess the foreign offices’ performances. First, the measure and its target
                    are not unique to the foreign offices. According to FDA officials, this
                    measure applies to all of OIP’s offices—both foreign and domestic. When
                    asked about its decision to expand this target to all of OIP, rather than
                    specifically focusing on the foreign offices, officials said that they prefer to
                    adopt a holistic approach to assessing OIP’s contributions. However, in
                    adopting this approach, the measure does not reflect the unique
                    contributions of the foreign offices as they are not distinguished from
                    those made by OIP as a whole. Second, the target of 25 collaborative
                    actions for all OIP does not necessarily target actions that are specific to
                    drug safety-related efforts. FDA officials said the efforts could be focused
                    on any commodity regulated by FDA, such as food and medical devices,
                    meaning that the target could potentially be met without performing a
                    single activity related to enhancing drug safety. Third, the measure is not
                    expressed in terms of an end outcome. End outcomes are the results of
                    programs and activities compared to their intended purpose. 52 In this
                    case, FDA’s collaborative action measure is not expressed in terms of the
                    foreign offices’ purpose of enhancing drug safety. Furthermore, FDA
                    officials—those in the foreign offices who engage in collaborative actions
                    and those at FDA headquarters—acknowledge that it can be difficult to
                    link the results of a foreign office’s actions to enhanced drug safety.

                    Beyond the shortcomings of the collaborative action measure, FDA could
                    not readily cite the overall effectiveness of the offices’ contributions, and it
                    has not completed a thorough assessment of their accomplishments,
                    despite the implementation of the two performance measures within the
                    last six years. Standards for internal control in the federal government call
                    for agencies to have control activities that are designed appropriately to
                    (1) conduct top-level reviews of actual performance, (2) review activities
                    at the activity level, and (3) review performance measures and
                    indicators. 53 While the foreign office staff may be engaged in meaningful

                    52
                      See GAO, Managing for Results: EPA Faces Challenges in Developing Results-
                    Oriented Performance Goals and Measures, GAO/RCED-00-77 (Washington, D.C.: Apr.
                    28, 2000).
                    53
                     See GAO-14-704G.




                    Page 29                        GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                      34                                         Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 358 of 406




                    activities, the activities cannot be systematically tracked by FDA using the
                    two performance measures currently in place nor, according to officials,
                    does the agency have a process in place to formally assess the offices’
                    contributions. For example, FDA has not systematically tracked how
                    information obtained from the foreign offices, and subsequently shared
                    with FDA’s centers and offices, contributed to increased drug safety, as
                    such information would only be tracked if obtained in collaboration with
                    foreign stakeholders. Additionally, FDA’s two current performance
                    measures do not capture a range of activities specifically undertaken by
                    the foreign offices that resulted in drug safety related outcomes. Such
                    outcomes could include additional inspections of foreign establishments
                    in their host countries, warning letters to manufacturers in violation of
                    CGMPs, or import alerts for products that appear in violation of FDA
                    regulations. However, we found that the foreign offices were engaging in
                    activities that produced potentially positive outcomes. When asked, FDA
                    officials provided us with the following examples:

                        In 2012, the India office discovered that an Indian establishment had
                        manufactured and distributed API from one of its sites without fulfilling
                        FDA’s registration requirements. The India office shared this
                        information with FDA’s domestic offices and received concurrence to
                        conduct an inspection at the firm’s unregistered establishment, along
                        with the firm’s establishment that was registered with FDA.
                        Inspections at both establishments revealed significant CGMP
                        deficiencies. As a result, FDA issued a warning letter to the firm
                        emphasizing the deficiencies and criticizing, among other things, its
                        lack of oversight. Both establishments are on import alert.
                        In 2013, the India office collected intelligence about an Indian
                        company manufacturing APIs that had been linked to deaths in
                        another country. The company and an affiliate were thought to be
                        manufacturing sub-standard and fraudulent APIs, although FDA could
                        not corroborate this through its own inspections since the U.S.
                        embassy prohibited the agency from doing so due to security
                        concerns. However, the India office followed up with the local
                        government and obtained information about the company’s
                        establishments from the local government inspections. The local
                        government in India had found the company not complying with
                        CGMPs. As a result of the India office’s intelligence gathering, the
                        company and its affiliate were placed on import alert.
                    (See app. IV for examples of activities from each foreign office that may
                    have helped ensure the safety of drugs entering the United States.)




                    Page 30                       GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                     35                                        Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 359 of 406




                    However, positive examples such as these are not systematically tracked
                    as they do not meet FDA’s criteria of what constitutes a collaborative
                    action. FDA’s exclusion of activities that may enhance drug safety
                    because they must be performed with a foreign counterpart or other U.S.
                    government agency, for example, is not adequate as it does not include
                    accomplishments made exclusively by foreign office staff, and leaves the
                    agency with no reason to track them. While foreign office investigators
                    have participated in for-cause inspections, for example, FDA officials said
                    there is no tracking of the foreign offices’ actions that led to such
                    inspections in the first place. Therefore, if foreign office staff collect and
                    share intelligence about an establishment in a host country with
                    domestically based FDA staff that results in an action, which spurs a for-
                    cause inspection or detaining a product at the border, this contribution is
                    not assessed by any performance measure. An internal evaluation
                    completed by FDA’s Office of Planning in July 2016 similarly described
                    the need for the foreign offices to make efforts to measure their benefits
                    by recording instances of, for example, shortened recall time, signed
                    FDA-relevant treaties, and other outcome measures. Without tracking
                    how information collected by the foreign offices has resulted in these
                    types of outcomes, FDA does not have reasonable assurance that the
                    foreign offices’ activities have helped ensure the safety of drugs entering
                    the United States.

                    Furthermore, without evidence on the types of outcomes that resulted
                    from information collected by the foreign offices, FDA cannot consider
                    these outcomes and plan accordingly as the agency continues to test new
                    performance measures for the foreign offices. FDA also cannot ensure
                    that it has the correct number of staff deployed with the appropriate skills
                    to perform such activities and enable the foreign offices to help fulfill
                    FDA’s mission overseas. FDA officials explained to us that the foreign
                    offices have not existed for very long and that the changes and progress
                    they have undergone since opening have been “remarkable.” However,
                    the limitations of FDA’s two current performance measures to
                    demonstrate such contributions reinforces the need for FDA to continue
                    exploring new performance measures that will better assess the
                    contributions of the foreign offices. FDA’s July 2016 internal evaluation
                    also described the need for OIP to establish performance measures that
                    are aligned with selected outcomes for each foreign office, and that are
                    tracked on a consistent basis to allow for continuous improvement and
                    management oversight. FDA officials said they are considering using five
                    other measures to assess the performance of its foreign offices that are
                    currently included in the foreign offices’ operational plans. However, these
                    measures have not yet been adopted. FDA considered these measures


                    Page 31                       GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                     36                                        Exhibit 451
         Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 360 of 406




                                to be in the testing phase for fiscal year 2016, and said it plans to
                                evaluate them in fiscal year 2017.

FDA Continues to                Persistently high vacancy rates in FDA’s foreign offices threaten to
Experience High Vacancy         impede the offices’ efforts to ensure drug safety. Our concerns extend
                                back to 2010, when we reported that FDA had experienced challenges in
Rates in Its Foreign
                                staffing some of the foreign offices. For example, at that time, FDA had 2
Offices, Limiting Its Ability   vacant staff positions in the Latin America office out of a total of 14
to Ensure Drug Safety           positions (14 percent), and 4 vacancies in the India office out of a total of
                                15 positions (27 percent). In subsequent years, the number of vacancies
                                in the foreign offices has increased. We later found that these rates were
                                considerably higher—44 percent overall—as of October 2014. 54 This high
                                vacancy rate has persisted. As of July 2016, the foreign offices were
                                authorized to have 54 full-time positions overseas, but 25 of these
                                positions (46 percent) were vacant. The India office has the highest
                                vacancy rate at 68 percent (13 vacancies), followed by the Latin America
                                office at 43 percent (3 vacancies), the Europe office at 33 percent (1
                                vacancy), and the China office at 32 percent (8 vacancies). (See fig. 4 for
                                an analysis of vacancies by foreign office.)

                                Figure 4: Filled and Vacant Staff Positions at the Food and Drug Administration’s
                                (FDA) Foreign Offices, as of July 2016




                                Notes: These numbers exclude approved and vacant positions for locally employed staff.
                                a
                                This number excludes the Europe office’s staff who are based in the United States.

                                54
                                    See GAO-15-183.




                                Page 32                               GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                                      37                                                 Exhibit 451
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 361 of 406




                                                            Across all foreign offices, the position with the greatest proportion of
                                                            vacancies is international program policy analysts, who analyze the
                                                            impact of foreign issues on FDA programs and activities (6 of 10
                                                            authorized positions are vacant), followed by investigators, who conduct
                                                            inspections (18 of 33 authorized positions are vacant). (See table 3.)

Table 3: Number of Authorized and Vacant Positions in the Food and Drug Administration’s (FDA) Foreign Offices, by Office
and Position-Type, as of July 2016

                                                 Director       Deputy          Supervisory            Investigator          International             Total
                                                                Director        Investigator                                 Program Policy
                                                                                                                             Analyst


China Office         Authorized                  1              1                2                     18                    3                         25
                     Vacant                      0              0               0                      7                     1                         8
India Office         Authorized                  1              1               1                      13                    3                         19
                     Vacant                      0              0               1                      10                    2                         13
Latin                Authorized                  1              1               0                      2                     3                         7
America              Vacant                      0              0               0                      1                     2                         3
Office
Europe               Authorized                  1              1               0                      0                     1                         3
      a
Office               Vacant                      0              0               0                      0                     1                         1
Source: GAO analysis of FDA data. | GAO-17-143

                                                            Note: The Europe office has three staff members authorized to work overseas in Belgium and the
                                                            United Kingdom: the director, deputy director, and one international program policy analyst.
                                                            Additionally, the Europe office has two other international program policy analysts and one program
                                                            support specialist assigned to it who are based in the United States.


                                                            Given that one of the reasons for opening the foreign offices was to
                                                            conduct inspections, the large number of vacant investigators is
                                                            concerning. FDA officials have stressed that there are significant benefits
                                                            to having investigators stationed overseas. For example, officials noted
                                                            that foreign office investigators can remain at an inspection site longer, if
                                                            necessary, as they are not limited by travel arrangements to return to the
                                                            United States. They can also initiate for-cause inspections more quickly
                                                            than their domestic counterparts, as they are already in country. Former
                                                            foreign office staff that we spoke with noted that the ability of foreign
                                                            office investigators to conduct inspections quickly in response to
                                                            emergencies is a great advantage of having FDA offices overseas.
                                                            Former foreign office staff also said that it was valuable for investigators
                                                            to be able to focus on their host country’s manufacturers, and to better
                                                            understand how they satisfy CGMPs or their difficulties with doing so.




                                                            Page 33                                GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                                                                     38                                               Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 362 of 406




                    FDA acknowledged that recruiting and hiring staff for OIP, especially for
                    the foreign offices, can be challenging, but that it is critical for achieving
                    FDA’s global mission. FDA’s Office of Planning recently proposed a
                    process for selecting foreign office locations and determining the correct
                    mix of staffing and position types for them. However, the Office of
                    Planning’s proposal did not contain suggestions for overcoming high
                    vacancy rates in the foreign offices. OIP has yet to implement this
                    proposed process. OIP officials based in the United States and in the
                    foreign offices cited several factors contributing to the foreign offices’
                    persistently high vacancy rate. Although some of these factors may be
                    beyond the agency’s ability to resolve, others are issues we cited in our
                    2010 and 2015 reports that continue to challenge FDA. 55 Specifically,
                    FDA officials said the following factors contribute to FDA’s difficulty in
                    filling its full-time positions overseas:

                         Length of time to be cleared for deployment: Officials estimated that it
                         takes approximately 9 to 12 months to complete the overseas
                         deployment process, which includes, among other things, obtaining
                         the appropriate security clearance for the employee, as well as
                         medical clearances for the employee and any dependents who will be
                         accompanying the employee overseas. Former foreign office staff that
                         we spoke with confirmed that the deployment process could be quite
                         lengthy, and two former staff specifically mentioned experiencing
                         challenges navigating the process. We reported on these challenges
                         in both 2010 and 2015. 56 FDA officials explained that there is little
                         they can do to expedite this timeframe given the length of time
                         involved to obtain necessary security and medical clearances required
                         to work abroad. Furthermore, the process involves other government
                         stakeholders, such as the Department of State, which is responsible
                         for the medical clearances, limiting FDA’s ability to control the
                         deployment timeframe.
                         Reintegration into FDA’s domestic offices: Our discussions with
                         former foreign office staff who have since returned to FDA’s domestic
                         offices or left the agency following their time spent overseas confirm
                         that challenges reintegrating into FDA persist. For example, some
                         former foreign office staff reported having to find a job in a domestic
                         office on their own, or who faced considerable uncertainty about what
                         their new role in the agency would be. Several also noted that the

                    55
                     See GAO-10-960 and GAO-15-183.
                    56
                     See GAO-10-960 and GAO-15-183.




                    Page 34                        GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                      39                                        Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 363 of 406




                         skills they developed abroad were not being leveraged, and indicated
                         that there was no effort by FDA management or OIP to debrief them
                         upon their return. For example, a former policy analyst said he
                         developed a unique set of skills for working with foreign regulators on
                         potential drug safety issues that were no longer being leveraged by
                         the agency once he returned to a domestic position. A former
                         investigator, meanwhile, said he had developed a unique set of skills
                         for determining whether establishments were falsifying their records,
                         but it was unclear how he could best share these skills with other
                         investigators upon his return to the United States. We reported on
                         concerns about such challenges in both 2010 and 2015, and
                         recommended in 2010 that FDA develop a strategic workforce plan to,
                         in part, help ensure that the agency was able to reintegrate returning
                         foreign office staff into FDA’s domestic offices. FDA developed and
                         finalized such a plan in 2016, and prior to this implemented a formal
                         reintegration policy in 2015. However, FDA officials have not been
                         formally debriefing returning foreign office staff. Of the 13 former
                         foreign office staff we interviewed, only 3 of them reported being
                         debriefed by OIP. When asked why OIP has not debriefed with
                         returning foreign office staff, FDA officials said that they are
                         developing a formal exit interview process for returning staff to be
                         implemented in fiscal year 2017. However, officials also said that the
                         offices are still “young and evolving,” despite having been in operation
                         for eight years. These challenges may discourage FDA officials from
                         applying for a foreign office position and thus contribute to the foreign
                         offices’ vacancies.
                         Financial concerns: Our discussions with former foreign office staff
                         also show that financial concerns with working overseas persist. For
                         example, FDA staff posted overseas do not receive locality pay, so
                         staff may have a reduction in their purchasing power when they are
                         assigned to a foreign office. 57 However, staff at certain locations may




                    57
                      Locality pay is a supplement to the rate of basic pay that is provided to federal
                    employees within given localities in the continental United States to offset any gap
                    between federal and nonfederal salaries. We previously reported that FDA officials said
                    that HHS was considering locality pay to overseas staff. When asked for an update on this
                    effort, FDA officials said HHS is still in the process of examining whether to do so.
                    Notwithstanding the possibility that certain compensation adjustments and subsidies may
                    be made for their benefit, the fact that FDA overseas employees do not receive locality
                    pay increases concerns for individuals considering overseas employment.




                    Page 35                            GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                       40                                            Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 364 of 406




                         receive hardship pay, a cost of living adjustment, and other benefits. 58
                         We reported on this challenge in 2010. 59 Additionally, staff may
                         experience an increase in pay when they move overseas and may
                         receive a promotion while abroad, but such pay increases and
                         promotions are considered temporary and staff must return to their
                         original salaries and roles when they return to the United States.
                         Some former foreign office staff said that these temporary promotions
                         were disincentives to working overseas. When asked about this issue,
                         FDA officials said they are considering how the agency might be able
                         to make the promotions permanent by taking into account experience
                         gained while working overseas.
                         Environmental and security concerns: FDA has noted that some of
                         FDA’s foreign offices are in countries that make recruitment difficult
                         due to environmental concerns (such as poor air quality) or security
                         concerns (such as dangerous locations). Although hardship pay
                         accompanies some of these places, staff may still be hesitant to live in
                         these locations for extended periods of time. We reported on this
                         challenge in 2010. 60
                         Personal reasons: Officials said that personal reasons affect the
                         willingness of staff to spend time living overseas, such as whether
                         spouses will be able to find a job abroad and concerns about the
                         educational opportunities available for their children.
                         Unfamiliarity with FDA’s global mission: According to FDA officials,
                         some FDA staff do not fully understand FDA’s global mission and the
                         importance of FDA’s presence overseas. Over the years, FDA has
                         been transforming from a domestically focused agency operating in a
                         globalized economy to an agency operating in a regulatory
                         environment that functions across borders. FDA noted that some
                         agencies, such as the Centers for Disease Control and Prevention,
                         have a longstanding foreign presence. In contrast, FDA’s foreign
                         posts are still relatively new, which presents a number of challenges,
                         the agency noted. FDA officials described some of their recruitment

                    58
                      A cost of living adjustment is provided to federal employees posted at overseas
                    locations where the cost of goods and services is more expensive, relative to Washington,
                    D.C. In addition, FDA staff posted at overseas locations receive benefits that are not
                    provided to domestic staff, such as subsidized housing and reimbursed private education
                    for staff members’ school age children. In October 2016, FDA officials said that they are
                    considering other incentives, including incentive pay, for eligible foreign office employees.
                    59
                     See GAO-10-960.
                    60
                     See GAO-10-960.




                    Page 36                             GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                        41                                              Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 365 of 406




                         efforts aimed at educating staff about its increasingly global mission.
                         For example, the foreign offices have published blog postings
                         highlighting the activities of their offices overseas and how they
                         contribute to FDA’s mission. FDA officials also told us they have met
                         with selected FDA staff located across the country to advocate foreign
                         offices as career considerations.
                    Another step FDA has taken to help reduce its vacancy rates in its foreign
                    offices is to encourage staff to apply for a temporary duty rotation of 30-,
                    60-, 90-, or 120-days. In addition to helping the offices fulfill their mission,
                    according to FDA, these rotations are a recruitment mechanism that
                    allows staff to experience working overseas in the hope that they will
                    eventually apply for a full-time position in a foreign office. Since 2011, 37
                    FDA staff have completed at least one drug-related temporary rotation in
                    an FDA foreign office—some of these people completed more than one
                    rotation. Of these 37 staff, 9 (24 percent) went on to work in a full-time
                    position overseas.

                    In addition, to address these challenges, OIP finalized its strategic
                    workforce plan in March 2016. 61 The plan offers a strategic and long-term
                    view of the challenges OIP faces, and addresses the agency’s plan to
                    recruit, hire, retain, and develop employees with the skills and abilities to
                    fulfill the agency’s global mission, consistent with a recommendation we
                    made in 2010. 62 We previously recommended that FDA develop a
                    strategic workforce plan to help ensure that the agency was able to recruit
                    and retain staff with the experience and skills necessary for the foreign
                    offices, and to reintegrate returning foreign office staff into FDA’s
                    domestic offices. The plan outlines OIP’s activities, performance
                    measures, and timeline for addressing its workforce planning challenges.
                    The activities are categorized by specific focus areas and include, for
                    example, developing a hiring strategy, ensuring that employees
                    separating from the agency participate in exit surveys to determine
                    actions for improving retention, establishing a succession plan for
                    anticipated vacancies, and working to maximize a returning foreign office
                    employee’s new skill set from his or her deployment. 63 FDA’s workforce
                    plan also addresses reintegration challenges and determining how the

                    61
                      OIP has since updated its workforce plan in August 2016.
                    62
                      See GAO-10-960.
                    63
                      The specific focus areas are (1) recruitment and hiring, (2) retention, (3) acclimation, (4)
                    training and development, (5) deployment, (6) succession, and (7) reintegration.




                    Page 37                              GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                         42                                              Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 366 of 406




                    agency can better leverage the skills staff develop while working abroad,
                    which reflects concerns expressed to us by former foreign office staff. For
                    example, one activity in the workforce plan is to evaluate FDA’s new
                    reintegration policy, which the agency issued in 2015, to determine
                    whether it can be made more strategic and career enhancing for
                    overseas deployment. Given that this plan has been recently developed,
                    FDA has yet to evaluate it, but plans to do so in fiscal year 2017, and, if
                    necessary, revise the activities or performance measures specified in the
                    plan.

                    We reviewed OIP’s workforce plan and identified concerns with some of
                    the six performance measures OIP developed for the focus areas it plans
                    to assess first. 64 For example, the recruitment and hiring performance
                    measure calls for OIP to reduce its vacancy rate by 5 percent—taking it
                    from 32 percent (its vacancy rate at the conclusion of fiscal year 2015) to
                    27 percent at the beginning of fiscal year 2017. However, this goal is not
                    targeted to the vacancy rates in the foreign offices. Instead, the measure
                    targets the OIP-wide vacancy rate. As of July 2016, OIP’s domestic
                    offices had a vacancy rate of 34 percent, in contrast to the foreign offices’
                    collective vacancy rate of 46 percent. Because the 5 percent reduction to
                    OIP’s vacancy rate is a combined goal for both domestic and foreign
                    offices, OIP could theoretically hire 8 new staff members in its domestic
                    offices and achieve its goal without reducing any vacancies in the foreign
                    offices. 65


                    64
                       The workforce plan includes six performance measures for select focus areas. Officials
                    told us the performance measures may change upon assessment. Currently, the six
                    performance measures (and their accompanying focus area) are (1) reduce the OIP
                    vacancy rate by 5 percent from the baseline of 32 percent by the end of fiscal year 2016
                    (recruitment and hiring); (2) revise and implement a new employee orientation program by
                    the second quarter of fiscal year 2017 (acclimation); (3) refine and document an
                    acclimation program specifically for foreign assignments by the second quarter of fiscal
                    year 2017 (acclimation); (4) evaluate and measure deployment processing time, monitor
                    quarterly, and identify trends and areas for improvement that is within OIP’s control, by the
                    first quarter of fiscal year 2017 (deployment); (5) develop a system for tracking
                    deployments by the third quarter of fiscal year 2017 (deployment); and (6) develop a
                    concept paper on how FDA can better utilize the skills of employees returning from an
                    overseas appointment by the first quarter of fiscal year 2017 (reintegration).
                    65
                      The workforce plan calls for a 5 percent reduction from the baseline vacancy rate of 32
                    percent (at the end of fiscal year 2015) to a vacancy rate of 27 percent. However, we
                    based our calculations off of the most recent vacancy data available (as of July 2016),
                    from which we found that OIP’s vacancy rate had increased to 38 percent. Keeping
                    consistent with the goal of a 5 percent reduction to the vacancy rate, our calculations were
                    based off of a new goal of a 33 percent vacancy rate.




                    Page 38                             GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                        43                                              Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 367 of 406




                    Meanwhile, the development of a concept paper on how FDA can better
                    leverage the skills of employees returning from overseas, intended as the
                    reintegration performance measure, is a positive step, but it does not
                    constitute a performance measure. It may serve as a guide, but it does
                    not measure FDA’s outcomes in this area. Some of the other
                    performance measures identified by FDA also do not measure outcomes.
                    For example, the implementation of a new employee orientation program
                    may help new foreign office staff better acclimate to their new positions,
                    but such a program does not measure outcomes in this area.

                    A final concern with the workforce plan is that it does not take into
                    account the recommendations of the 2016 internal evaluation of the
                    foreign offices or the summaries of the operating states and workforce
                    compositions of the China, Europe, India, and Latin American offices that
                    were completed in 2014. For example, the workforce plan does not reflect
                    the recommended foreign office staffing and position types specified in
                    the 2016 evaluation, or address how these specifications might be
                    achieved.

                    We have previously reported on the importance of workforce planning,
                    which is utilized by agencies to align their workforce with current and
                    emerging mission and program goals, and develop long-term strategies
                    for acquiring, developing, and retaining staff. Workforce planning helps
                    agencies think strategically about how to put the right people with the
                    right skills in the right places at the right time. We have previously
                    identified key approaches for effective strategic workforce planning.
                    These approaches may vary with each agency’s particular needs and
                    mission, but should share certain principles, such as identifying skills and
                    competencies to fill critical workforce gaps and the strategies needed to
                    recruit them; developing specific strategies that are tailored to address
                    gaps in number, deployment, and alignment of human capital; and
                    monitoring and evaluating the agency’s progress toward its human capital
                    goals. 66 Similarly, federal internal control standards require agencies to
                    establish and operate monitoring activities, evaluate results, and
                    remediate deficiencies on a timely basis—which could be done when staff
                    are returning from overseas deployments. 67 Without a specific focus on
                    reducing the number and types of foreign office vacancies, OIP may find
                    it difficult for the foreign offices to fulfill their mission. Furthermore, by not

                    66
                     See GAO-04-39.
                    67
                     See GAO-14-704G.




                    Page 39                         GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                      44                                         Exhibit 451
      Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 368 of 406




                          focusing specifically on the foreign offices’ vacancies by position type
                          FDA may be missing an opportunity to determine why particular positions
                          are more difficult to fill than others and take appropriate action in
                          response.

                          The United States’ increasing dependence on global markets has been
Conclusions               challenging for FDA. The rapid pace of globalization has complicated the
                          agency’s efforts to ensure the safety of our drug supply. Our concerns
                          with FDA’s response to globalization go back two decades. In that time
                          we have made multiple recommendations to help the agency tackle this
                          challenge. The enactment of FDASIA also provided the agency with new
                          flexibility to help FDA cope with the growth of drug manufacturing
                          overseas. To its credit, FDA has made important strides. It has
                          implemented some of our 2008 and 2010 recommendations and is taking
                          steps to address others. FDASIA has further enhanced the agency’s
                          efforts. To date, FDA has increased the number of foreign drug
                          inspections, improved information on foreign establishments
                          manufacturing drugs for the U.S. market, and opened offices overseas.

                          While FDA has made progress on some fronts, it has been incremental
                          on others. FDA is now using a single risk-based model to select domestic
                          and foreign establishments to inspect so that those that pose the greatest
                          risk are prioritized for inspection, but the agency still lacks inspection
                          history on approximately 33 percent of foreign establishments. While FDA
                          has a plan to fill this knowledge gap over the next few years, this is an
                          issue it has been aware of since at least 1988. Given the longevity of this
                          issue, it will be important for the agency to fully execute its plan to inspect
                          those remaining establishments for which it has no inspection history over
                          the next three years.

                          FDA has also made progress in its strategic planning for the foreign
                          offices, but despite these efforts, the agency has yet to determine
                          whether the foreign offices meaningfully contribute to drug safety,
                          because FDA has no formal process for assessing the offices’
                          contributions. In 2008, the agency determined that opening foreign offices
                          was an instrumental part of its response to globalization. Our
                          recommendation that FDA develop performance goals and measures for
                          these offices followed in 2010, two years after the first office was opened.
                          We believe this recommendation has not been fully implemented. The
                          two performance measures currently used to assess the foreign offices
                          do not fully capture the specific contributions these offices have made.
                          While FDA officials shared examples of the foreign offices’
                          accomplishments, they do not systematically track such information, nor


                          Page 40                        GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                           45                                         Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 369 of 406




                    have they fully assessed the extent to which the offices are helping to
                    ensure drug safety. We believe it is important for FDA to track these types
                    of results-oriented outcomes, and for the agency to determine how their
                    performance measures—whether the existing ones or those currently
                    being tested—can be used to demonstrate such results. Having
                    performance measures that demonstrate results-oriented outcomes will
                    better enable FDA to meaningfully assess the foreign offices’
                    contributions to ensuring drug safety.

                    FDA should also consider including an examination of the appropriate
                    staffing levels for its current foreign offices in its assessment of them.
                    FDA’s internal evaluation proposed a process for determining the correct
                    mix of staffing and position types for the foreign offices, but as OIP has
                    yet to implement and apply the process to the foreign offices, such an
                    examination has not yet been completed. While the agency’s progress
                    overseas may be aggravated by the difficulties it faces in decreasing their
                    vacancy rates, the agency must determine what outcomes it is working to
                    achieve through these offices and then consider the appropriate staffing
                    to reach those goals. Regardless, the current overall foreign office
                    vacancy rate of 46 percent could easily undermine even the best strategic
                    plan and precludes the offices from being as effective as possible. As we
                    also recommended in 2010, FDA has now completed a strategic
                    workforce plan for the foreign offices to help ensure that the agency is
                    able to recruit and retain staff with the necessary experience. We
                    recognize the value of the completion of this plan. However, FDA has not
                    fully addressed our recommendation, because some of the reasons for
                    the high vacancy rates in the foreign offices are not addressed. While
                    FDA may not be able to address some of these reasons, such as time to
                    deployment, it is all the more important that it addresses those within its
                    span of control, such as addressing the financial concerns raised by staff
                    and discussed in our 2010 report, as doing so may contribute to a
                    decrease in its foreign office vacancy rate. It is also imperative that FDA
                    fully implement its new reintegration program as outlined in the plan. The
                    difficulties staff have experienced upon their return to domestic positions
                    is one that former foreign office staff repeatedly shared with us when we
                    prepared this and our 2010 reports. While the workforce plan contains
                    goals and measures, the plan circumvents the high foreign office vacancy
                    rate, rather than directly tackling it, by targeting a 5 percent reduction in
                    OIP vacancies overall, rather than applying this goal exclusively to the
                    foreign offices. The plan also does not target vacancies by specific
                    position types. In essence, the current goal targeting OIP vacancies
                    overall obscures the underlying challenges the agency faces of staffing
                    people overseas and for particular positions. Without targeting the foreign


                    Page 41                       GAO-17-143 FDA’s Foreign Offices and Drug Inspections
                                     46                                         Exhibit 451
      Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 370 of 406




                          offices specifically or the types of positions most likely to have vacancies,
                          FDA will not have a meaningful measure reflecting its true staffing
                          position overseas.

                          FDA’s response has been, in part, that the offices are still new and
                          evolving, and it is too soon to expect more than it has already
                          accomplished. We believe sufficient time has elapsed for the agency to
                          address its remaining challenges. Otherwise, given their significance,
                          FDA may not know the extent to which its foreign offices are actually
                          assisting the agency it in its efforts to ensure drug safety.


                          To help ensure that FDA’s foreign offices are able to fully meet their
Recommendations for       mission of helping to ensure the safety of imported products, we
Executive Action          recommend that the Commissioner of FDA take the following two actions
                          as the agency continues to test performance measures and evaluate its
                          OIP strategic workforce plan:

                          1. Assess the effectiveness of the foreign offices’ contributions by
                             systematically tracking information to measure whether the offices’
                             activities specifically contribute to drug safety-related outcomes, such
                             as inspections, import alerts, and warning letters.
                          2. Establish goals to achieve the appropriate staffing level for its foreign
                             offices, which would include separating foreign office vacancies from
                             the OIP-wide vacancy rate, and setting goals by position type.

                          We provided a draft of this report to HHS for comment. In its written
Agency Comments           comments, reproduced in appendix V, HHS concurred with our two
and Our Evaluation        recommendations and said it is taking immediate steps to address them.
                          For example, starting in fiscal year 2017, FDA plans to conduct internal
                          reviews of its foreign offices’ performances annually, review the offices’
                          programs and efforts at the activity level, and review performance
                          indicators. To accomplish this, HHS said that OIP has recently hired two
                          designated full-time employees to work on strategic planning, operational
                          plans, and performance measures. HHS also said that OIP plans to,
                          among other things, adjust its performance measures to track the foreign
                          offices’ measures separately from its domestic offices, and characterize
                          the offices’ contributions by type of commodity, including drugs.
                          Additionally, HHS said that OIP’s strategic workforce plan will be updated
                          to reflect the disaggregation of performance measures that track foreign
                          office vacancy rates and targets by position type. Furthermore, FDA said
                          it is developing recruitment, hiring, retention, and reintegration strategies



                          Page 42                       GAO-17-143 FDA’s Foreign Offices and Drug Inspections

                                           47                                        Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 371 of 406




                    to enable the agency to utilize the unique experiences that foreign office
                    employees develop overseas. HHS also provided technical comments,
                    which we incorporated as appropriate.


                    As agreed with your offices, unless you publicly announce the contents of
                    this report earlier, we plan no further distribution until 30 days from the
                    report date. At that time, we will send copies to the Secretary of Health
                    and Human Services and the appropriate congressional committees. In
                    addition, the report will be available at no charge on the GAO website at
                    http://www.gao.gov.

                    If you or your staff have any questions about this report, please contact
                    me at (202) 512-7114 or crossem@gao.gov. Contact points for our
                    Offices of Congressional Relations and Public Affairs may be found on
                    the last page of this report. GAO staff who made key contributions to this
                    report are listed in appendix VI.




                    Marcia Crosse
                    Director, Health Care




                    Page 43                      GAO-17-143 FDA’s Foreign Offices and Drug Inspections

                                    48                                        Exhibit 451
        Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 372 of 406




                            The Government Accountability Office, the audit, evaluation, and investigative
GAO’s Mission               arm of Congress, exists to support Congress in meeting its constitutional
                            responsibilities and to help improve the performance and accountability of the
                            federal government for the American people. GAO examines the use of public
                            funds; evaluates federal programs and policies; and provides analyses,
                            recommendations, and other assistance to help Congress make informed
                            oversight, policy, and funding decisions. GAO’s commitment to good government
                            is reflected in its core values of accountability, integrity, and reliability.

                            The fastest and easiest way to obtain copies of GAO documents at no cost is
Obtaining Copies of         through GAO’s website (http://www.gao.gov). Each weekday afternoon, GAO
GAO Reports and             posts on its website newly released reports, testimony, and correspondence. To
                            have GAO e-mail you a list of newly posted products, go to http://www.gao.gov
Testimony                   and select “E-mail Updates.”

Order by Phone              The price of each GAO publication reflects GAO’s actual cost of production and
                            distribution and depends on the number of pages in the publication and whether
                            the publication is printed in color or black and white. Pricing and ordering
                            information is posted on GAO’s website, http://www.gao.gov/ordering.htm.
                            Place orders by calling (202) 512-6000, toll free (866) 801-7077, or
                            TDD (202) 512-2537.
                            Orders may be paid for using American Express, Discover Card, MasterCard,
                            Visa, check, or money order. Call for additional information.

                            Connect with GAO on Facebook, Flickr, Twitter, and YouTube.
Connect with GAO            Subscribe to our RSS Feeds or E-mail Updates. Listen to our Podcasts.
                            Visit GAO on the web at www.gao.gov.

                            Contact:
To Report Fraud,
                            Website: http://www.gao.gov/fraudnet/fraudnet.htm
Waste, and Abuse in         E-mail: fraudnet@gao.gov
Federal Programs            Automated answering system: (800) 424-5454 or (202) 512-7470

                            Katherine Siggerud, Managing Director, siggerudk@gao.gov, (202) 512-4400,
Congressional               U.S. Government Accountability Office, 441 G Street NW, Room 7125,
Relations                   Washington, DC 20548

                            Chuck Young, Managing Director, youngc1@gao.gov, (202) 512-4800
Public Affairs              U.S. Government Accountability Office, 441 G Street NW, Room 7149
                            Washington, DC 20548

                            James-Christian Blockwood, Managing Director, spel@gao.gov, (202) 512-4707
Strategic Planning and      U.S. Government Accountability Office, 441 G Street NW, Room 7814,
External Liaison            Washington, DC 20548




                               Please Print on Recycled Paper.
                                              49                                        Exhibit 451
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 373 of 406




   EXHIBIT 452
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 374 of 406

                                                                         TESTIMONY

            Securing the U.S. Drug Supply Chain: Oversight of FDA’s
                          Foreign Inspection Program
                                                                  DECEMBER 10, 2019


       Testimony of
       Janet Woodcock, M.D.
       Director - Center for Drug Evaluation and Research



       Before the
       House Committee on Energy and Commerce, Subcommittee on Oversight and Investigations
       (https://energycommerce.house.gov/subcommittees/oversight-and-investigations-116th-congress)




       Chair DeGette, Ranking Member Guthrie, and Members of the Subcommittee, I am Dr. Janet
       Woodcock, Director of the Center for Drug Evaluation and Research (CDER) at the Food and
       Drug Administration (FDA or the Agency), which is part of the Department of Health and
       Human Services (HHS).

       Today I will provide the Committee with an overview of the history of FDA’s foreign drug
       inspection program, and the ways it has evolved in response to the industry’s globalization and
       changes in law and regulation. I will also explain our approach when our inspections indicate
       that a facility does not operate in keeping with established quality standards. These standards
       are known as current good manufacturing practices (CGMPs). I will also describe some potential
       enhancements that would enable FDA to complement our foreign drug inspection program. The
       Agency believes that over the longer term, we should encourage investment in advanced
       manufacturing technology and in strengthening the approach by which manufacturers assure
       the quality of their products. This approach, which we call quality management maturity, would
       provide a safer and more secure drug supply because it can help prevent many quality problems
       from occurring in the first place. Advanced technology, which can be more cost-effective and
       environmentally friendly than traditional manufacturing technology, may also enable the United
       States to play a larger role in pharmaceutical manufacturing.


       The Globalization of Pharmaceutical Manufacturing

                                                                                1                                                    Exhibit 4521/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA

       Over theCase
                past 2:20-cv-02470-WBS-JDP     Document 13 has
                     30 years, pharmaceutical manufacturing Filed 12/29/20
                                                               become       Page 375 of
                                                                       an increasingly   406
                                                                                       global
       enterprise. Beginning in the 1970s, industry moved away from the mainland United States, first
       to Puerto Rico in response to tax incentives, and then to Europe and developing nations such as
       China and India. Developing nations can provide significant cost savings to pharmaceutical
       companies because of their lower labor, energy, and transportation costs. In addition, they often
       have weaker environmental regulations than more developed countries. A World Bank study
       estimated that in 2004, China and India held a cost advantage of about 40 percent when
       compared with the United States and Europe. [1] FDA’s 2011 report, “Pathway to Global
       Product Safety and Quality,” also noted that both China and India enjoy a labor cost advantage
       and that manufacturing active pharmaceutical ingredients (APIs) in India can reduce costs for
       U.S. and European companies by an estimated 30 percent to 40 percent.[2]

       As the U.S. drug market shifted toward lower-priced generic drugs, manufacturers came under
       increasing cost pressure and found these efficiencies compelling reasons to locate more of their
       facilities overseas, particularly in developing parts of the world. This shift is reflected in the
       CDER’s Site Catalog (“Catalog”), which lists all drug manufacturing facilities worldwide that are
       subject to routine FDA inspections. [3] As of August 2019, 28 percent of facilities manufacturing
       APIs and 47 percent of the facilities producing finished dosage forms (FDFs) of human drugs for
       the U.S. market were located in the United States. (See Figures 1 and 2)




       Figure 1: For all FDA-regulated drugs, 28 percent of manufacturing facilities
       producing active pharmaceutical ingredients (APIs) are located in the United
       States.


                                                                                2                                                    Exhibit 4522/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 376 of 406




       Figure 2: For all FDA-regulated drugs, 47 percent of manufacturing facilities
       producing finished dosage forms (FDFs) are located in the United States.

       This movement accelerated in the 2000s, but due to mandates for domestic inspections and
       limited staffing, FDA’s inspectorate remained focused on domestic manufacturing. Until
       passage of the Food and Drug Administration Safety and Innovation Act (FDASIA) in 2012
       (P.L.112-144), the Agency was legally required to inspect manufacturing facilities in the United
       States every two years but had no similar mandate for the inspection frequency of foreign
       facilities. This resulted in more frequent inspections for domestic facilities and created an
       unequal playing field that was exacerbated by resource constraints.


       The Globalization of FDA’s Drug Inspection Program
       In response to the move from domestic to global manufacturing and the passage of FDASIA,
       FDA’s drug inspection program shifted from one focused heavily on U.S.-based facilities through
       the early 2000s to a program that, since 2015, has conducted more foreign than domestic drug
       inspections. (See Figure 3) FDA’s drug inspection program is now risk-based. FDA prioritizes
       for inspection facilities deemed higher-risk based on specific, defined criteria.




                                                                                3                                                    Exhibit 4523/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 377 of 406




       Figure 3: FDA’s Inspections of Foreign Drug Manufacturing Facilities Increased
       Sharply After 2006 and Have Exceeded Inspections of Domestic Drug Facilities
       Since 2015

       Types of Inspections
       The types of inspections performed in both domestic and foreign facilities include pre-approval,
       surveillance, and for-cause inspections.

               Pre-approval inspections: conducted as part of the review of an application to market a
               new brand or generic drug.
               Surveillance inspections: Used to monitor the manufacturing process and, periodically,
               the quality of distributed drugs. FDA uses the findings to evaluate whether a manufacturer
               is complying with CGMPs. In general, the Agency does not announce domestic
               surveillance inspections to the company in advance but announces international
               surveillance inspections. [4] Whether inspections are announced often depends on
               particular cases and the history of specific facilities.

               For-cause inspections: Triggered when FDA has reason to believe that a facility has
               serious manufacturing quality problems or when FDA wants to evaluate corrections that
                                                                                4                                                    Exhibit 4524/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA
                 Case
               have   2:20-cv-02470-WBS-JDP
                    been made to address previousDocument
                                                  violations.13For-cause
                                                                 Filed 12/29/20  Page
                                                                         inspections   378
                                                                                     can beof 406
                                                                                           announced
               or unannounced, whether domestic or international, depending on the specific situation.


       The Site Selection Model
       To address the need to prioritize use of limited resources, in 2005 FDA implemented a risk-
       based approach to drug facility surveillance inspections. A mathematical model, the Site
       Selection Model (SSM), was designed to select facilities with the greatest potential for public
       health risk should they not comply with established manufacturing quality standards. FDA uses
       results of the model to prepare a prioritized list of facilities for inspection.

       The passage of FDASIA ratified our risk-based approach and removed the requirement to
       inspect domestic facilities on a fixed biennial schedule. FDASIA also enhanced our inspectional
       authority by requiring facilities to provide, upon request, records or other information in lieu of
       or in advance of an inspection. Additionally, under another provision added by FDASIA, if the
       owner or operator of a foreign facility delays, denies, or refuses to permit inspection, all drugs
       manufactured at that facility would be deemed “adulterated.” [5] The Agency thanks this
       committee and Congress for your support in enacting this law.

       In 2007, FDA began to shift its investigator workforce to cover foreign facilities and to rebalance
       allocation between domestic and foreign inspections. Still, the Agency did not have adequate
       staffing and financial resources for foreign inspection coverage. Both the Generic Drug User Fee
       Amendments (GDUFA) of 2012 and its reauthorization in 2017 provided new resources to FDA
       for inspecting foreign facilities, which are often the source for APIs and FDFs of generic drugs.

       With new resources, FDA has been able to inspect some facilities that previously had not been
       inspected. CDER’s Catalog showed that as of July 2016, there were 965 foreign manufacturing
       facilities that had never been inspected by FDA. By the end of FY 2019, FDA had inspected 495
       or 51 percent of these previously uninspected facilities (See Figure 4). An additional 359
       facilities (37 percent) were removed from the Catalog because they were no longer part of FDA’s
       inspection obligations for a number of reasons: e.g., they had gone out of business, were not
       serving the U.S. market, or had been registered with FDA erroneously. In addition, 52 or six
       percent of the facilities had refused inspection; [6] 37 or four percent of the facilities were
       inaccessible to FDA investigators because they were unable to travel to them (e.g., as a result of
       travel warnings); and 22 or two percent had no drug shipments.




                                                                                5                                                    Exhibit 4525/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 379 of 406




       Figure 4. FDA has now inspected 495 (51%) of the 965 foreign manufacturing
       facilities that had never been inspected, as of July 2016.

       The SSM is at the core of FDA’s surveillance inspection prioritization program and ensures a
       uniform approach for domestic and foreign facility inspections. The Agency uses the model to
       calculate a score for every facility in its Catalog using risk-based factors. Factors in the SSM
       include:

               Inherent product risk. Different types of products carry different levels of risk based on
               characteristics such as dosage form, route of administration, or whether the product is
               intended to be sterile. For example, a manufacturing facility that makes sterile injectable
               drug products will have a higher inherent product risk than a facility that makes oral
               capsules.

               Facility type. Risk levels can vary depending on the operations that a facility performs. A
               facility that manufactures drug product or active ingredients is higher in risk than a facility
               that only packages drug product.

               Patient exposure. The more products a facility manufactures, the more likely a patient
               is to encounter products made at that facility. This refers to both number and types of
               products manufactured. A facility that manufactures many products will have a higher
               exposure factor than a facility that makes few products.
               Inspection history. A facility that has not met established quality standards when
               previously inspected is considered higher risk than those that have met standards in the
               past.
               Time since last inspection. As the time since a facility was last inspected increases, the
               risk that it may not meet established quality standards increases, as does the need for re-
               inspection.

                                                                                6                                                    Exhibit 4526/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA
                Case 2:20-cv-02470-WBS-JDP
               Hazard                             Document
                        signals. Events such as product        13 orFiled
                                                           recalls        12/29/20 Page
                                                                     manufacturers’       380 of 406
                                                                                     or patients’ reports of
               quality problems associated with a facility increase the risk score when compared with
               facilities that have fewer or no major hazard signals.

       FDA compares a facility’s score to others in the Catalog and ranks them by risk, with the highest
       risk assigned for inspection regardless of location.

       If the three factors that are fairly static for a facility (inherent product risk, facility type and
       patient exposure) are used to risk rank facilities, for inspections conducted from December 2011
       to June 2019, the median time between inspections was 2.1 years for high-risk facilities. In
       general, all high-risk facilities were inspected with about the same frequency regardless of
       location. (See Figure 5)




       Figure 5. FDA inspected high-risk manufacturing facilities more frequently than
       medium- or low-risk facilities, and medium-risk facilities more frequently than
       low-risk facilities, across all countries or regions. In general, all facilities in a risk
       category were inspected with about the same frequency, regardless of location.


       Inspection Outcomes
       Following inspection of a manufacturing facility, FDA classifies the inspection as “no action
       indicated” (NAI), “voluntary action indicated” (VAI), or “official action indicated” (OAI).

               No Action Indicated (NAI) means that no objectionable conditions or practices (e.g.,
               quality problems) were found during the inspection (or they were minor problems that do

                                                                                7                                                    Exhibit 4527/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA
                Case
               not     2:20-cv-02470-WBS-JDP
                   justify                          Document 13 Filed 12/29/20 Page 381 of 406
                           further regulatory action).

               Voluntary Action Indicated (VAI) means objectionable conditions or practices were found
               but the Agency is not prepared to take or recommend any administrative or regulatory
               action.

               Official Action Indicated (OAI) means regulatory and/or administrative actions will be
               recommended. [7]

       Not surprisingly, with more frequent inspections directed to higher-risk facilities since 2012,
       FDA uncovered some deficiencies, particularly in foreign facilities that had not been inspected as
       frequently as domestic ones prior to the inception of FDASIA and GDUFA. Nevertheless, 90
       percent or more of the final outcomes of inspections were acceptable (NAI or VAI) in all
       countries or regions except India (See Figure 6).




       Figure 6. The majority of final inspection outcomes for manufacturing facilities
       making human drugs were acceptable, meaning that they were classified as having
       No Action Indicated or Voluntary Action Indicated. However, India had a lower
       percentage of acceptable outcomes than other countries and regions. (These were
       outcomes as of August 2019 for the most recent inspection of facilities that were in
       the Catalog as of July 2019.)

       Both foreign and domestic drug manufacturers must meet the same regulatory requirements in
       terms of complying with established quality standards (CGMPs). If a facility doesn’t meet CGMP
       standards upon inspection, FDA has an array of regulatory tools it can use to encourage a
       company to remediate their manufacturing processes and achieve compliance. These tools


                                                                                8                                                    Exhibit 4528/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA

       include Case 2:20-cv-02470-WBS-JDP
               warning                            Documentand
                       letters, import alerts, injunctions, 13 seizures.
                                                                Filed 12/29/20    Page
                                                                         [8] If the    382 observes
                                                                                    Agency of 406 on a
       follow-up inspection that a facility still does not meet CGMP standards, it can escalate the
       matter as appropriate.

       If a foreign facility is found to have quality problems serious enough for FDA to classify it as
       OAI, the Agency can place a facility on Import Alert to prevent drugs from the facility from
       legally entering the United States. Generally FDA will remove a facility from a CGMP-related
       Import Alert after an onsite re-inspection demonstrates that the problems have been remediated
       and the firm is in compliance with CGMP.

       Despite the tools at FDA’s disposal, we still face some challenges in ensuring the safety of
       imported drugs entering our drug supply. Under our current authorities, foreign-based
       manufacturers of certain drugs can legally ship drugs to the United States without ever having
       been inspected by FDA. Drugs in this category typically include OTC monograph drugs and
       APIs used in pharmacy compounding. This increases the risk of exposing American patients to
       unsafe or ineffective drugs and requires resource-intensive efforts on FDA’s part to identify and
       respond to any problems that arise subsequently. For example, last month, we issued a warning
       letter to a discount retailer for receiving OTC drugs produced by foreign manufacturers with
       serious violations of CGMPs. The majority of the foreign facilities involved had distributed
       drugs to the United States prior to FDA inspections. [9]


       FDA’s Program Alignment Initiative and Concept of Operations
       Agreement
       The inspection of drug manufacturing facilities relies on the collaboration of two organizations
       within FDA: the Office of Regulatory Affairs (ORA), which contains the field force of
       investigators who conduct the inspections, and CDER, which includes compliance officers who
       review inspection reports that are initially recommended as OAI and for-cause inspections to
       determine the final classification and whether appropriate regulatory action is required. CDER
       also includes reviewers who evaluate applications for marketing approval and post-marketing
       changes. ORA has recently completed a multi-year effort to implement a specialized inspectorate
       focused on human drugs.

       On June 6, 2017, CDER and FDA’s Office of Regulatory Affairs (ORA) entered into a Concept of
       Operations [10] (ConOps) agreement to better integrate facility evaluations and inspections for
       human drugs. The planning for this integration began in 2013 in a Program Alignment initiative.
       [11] The ConOps is designed to improve the collaboration between ORA and CDER and
       enhance the efficiency and effectiveness of FDA’s oversight of drug manufacturing facilities. As
       part of this effort, FDA redesigned processes to enhance the efficiency and effectiveness of
       classifications of inspection classifications (See Figure 7). If ORA initially recommends
       classifying the inspection report as OAI, CDER’s Office of Compliance then reviews the report

                                                                                9                                                    Exhibit 4529/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA

       and theCase  2:20-cv-02470-WBS-JDP
               manufacturing                   Document
                             facility may submit         13 Filed
                                                 a remediation plan12/29/20    Page
                                                                    to rectify any   383 ofproblems
                                                                                   quality  406
       that were noted. CDER evaluates the evidence supporting inspection observations, impacts to
       patient safety, the company’s responses to the observations, and the adequacy of proposed
       corrective actions. Depending on the particular circumstances, including remediation efforts
       made at the facility, CDER may reclassify the inspection.




       Figure 7. Process for classifying surveillance inspection outcomes after
       implementation of the ConOps.

       Implementation of the ConOps has helped improve consistency in evaluation of inspection
       observations, classification of the inspection, and has reduced the time frames for taking
       enforcement action. The percentage of cases in which CDER concurs with ORA’s initial
       recommendation is known as the “concurrence rate” (See Figure 8). In 2019, the concurrence
       rate had risen to 73 percent.




                                                                               10                                                    Exhibit 45210/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 384 of 406




       Figure 8. Concurrence rates on foreign drug inspections designated OAI were 50%
       in 1996 and rose to 73% in 2019. (FY 1996-1997 based on GAO data, all other data from
       FDA compliance database.)

       The median time for FDA to issue a warning letter for drug manufacturing issues has decreased
       since ConOps was implemented, even though the number of warning letters FDA has issued has
       increased during that same time period (See Figure 9).

                               Agency Progress Toward Six-Month Compliance Actions




       Figure 9. From FY 2015 to FY 2019 there has been an overall median 44%
       improvement in median time between the end of an inspection and issuance of a
       warning letter. During the same time, the number of warning letters increased.


                                                                               11                                                    Exhibit 45211/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA


       Building  an Investigator Work Force
            Case 2:20-cv-02470-WBS-JDP Document 13                                            Filed 12/29/20 Page 385 of 406

       FDA has performed more foreign than domestic inspections since 2015. The Agency utilizes a
       risk-based site selection model to identify firms for inspection. FDA has achieved this level of
       foreign coverage by using a mixed investigator work force consisting of (1) U.S.-based
       investigators who perform both domestic and foreign inspections; (2) a dedicated foreign cadre
       of U.S.-based drug investigators who conduct foreign inspections exclusively; and (3) foreign
       office-based investigators who inspect facilities manufacturing human drugs (See Table 1). The
       majority of foreign inspections are performed by domestically based staff in the first two
       categories.




                                                                           Number of Foreign
                                                                                                       Estimated Percentage of All
                                             Number of Quali ed Foreign Inspections Each Investigator
       Type of Investigator                                                                            Foreign Inspections
                                             Drug Investigators in FY 2019 is Expected to Perform Each
                                                                                                       Performed in FY 2019
                                                                           Year
       U.S.-Based Investigators
                                                                                  3-6 Foreign inspections per
       Performing Foreign and                188                                                                        90%
                                                                                  year
       Domestic Inspections
                                             12 (included in the 188 listed
       Dedicated Foreign Drug Cadre                                         16 -18 inspections per year                 16% (part of the 90% above)
                                             above)
       Foreign O ce-Based
                                             12                                   15 inspections per year               10%
       Investigators


       Table 1. FDA’s Investigator Work Force for Inspections of Foreign Facilities
       Producing Human Drugs, FY 2019

       By the end of this calendar year we expect 20 pharmaceutical investigators will be onboarding,
       and with our new direct hire authority we anticipate filling all our pharmaceutical investigator
       vacancies in 2020. In recent years, FDA has made progress in developing the foreign office-
       based inspectorate. At the same time, FDA’s participation in the Mutual Recognition Agreement
       with the European Union has enabled us to focus more of our investigator work force on higher-
       risk facilities around the world.

       However, the Agency continues to face challenges in developing the investigator work force due
       to the rigorous nature of the job (e.g., foreign travel restrictions and hardship). Competition for
       qualified candidates in a low-unemployment economy adds to our challenge in hiring. Even if
       the Agency succeeds in hiring a new investigator, it can take 1.5 to 2 years of training to bring
       them to a fully proficient level. Beyond these general issues, FDA faces specific challenges to
       achieving optimum staffing levels, such as negotiated agreements with host countries that affect
       the number of investigators who can be permanently attached to a foreign office.


                                                                               12                                                    Exhibit 45212/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA


       FDA’sCase
             Sampling      and Testing Program
                 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20                                                      Page 386 of 406

       Although application assessments and inspections are a foundation of FDA’s efforts to maintain
       a safe, reliable drug supply, the safety and effectiveness of drugs depends on a multipronged
       approach, of which quality checks by FDA and manufacturers are a part. To help ensure that safe
       and effective drugs are sold in the United States, we test selected drugs in state-of-the-art FDA
       laboratories and through research contracts and grants. This testing program includes APIs and
       finished drug products. We test using the same standards that are part of the drug approval
       process for identity, strength, and purity.

       Some have raised the question of why we do not test every drug product before it enters the
       United States. FDA performs thousands of tests a year pre- and post-market. Only a small
       percentage (about one percent) of drugs that are tested fail to meet the established quality
       specifications. [12] Testing by FDA or third parties of each batch of drug product in U.S.
       commerce, which amounts to millions of batches and trillions of individual tablets, capsules, and
       other dosage forms, before they enter the U.S. market would not be feasible at a practical level
       (in 2018, there were almost 186 trillion tablets and capsules on the U.S. market [13] ) and the
       current approach is effective and efficient.


       FDA Encourages Industry to Invest in Mature Quality
       Management Systems and Advanced Manufacturing
       Technology
       FDA inspects manufacturing facilities and takes action, if needed, to enforce CGMP quality
       standards and applicable regulations. The Agency’s investigators look for deficiencies in
       meeting CGMP standards, but these assessments do not measure how far the facility is above the
       minimum CGMP. Simple adherence to CGMP standards does not indicate that a firm is
       investing in improvements or planning or deploying advanced quality control techniques that
       could better enable it to prevent quality problems leading to supply disruptions.

       Even when a firm does invest in such improvements, it may be difficult to identify measures of
       quality that could be used to predict major quality issues that can lead to shutdowns of
       manufacturing lines resulting in supply disruptions. Even if these measures were readily
       available, FDA might not have access to the needed data regarding the performance of the
       manufacturing facility.

       This is why it is critical that industry evolve from meeting the minimum manufacturing quality
       threshold to achieving quality management maturity. Some pharmaceutical firms have been
       slow to implement robust, mature quality systems and the accompanying quantitative measures
       of quality that have been the foundation of success in other industries, such as automotive and
       aerospace. [14] These industries exercise quality oversight by continuously monitoring quality in

                                                                               13                                                    Exhibit 45213/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA
               Case
       real time     2:20-cv-02470-WBS-JDP
                 during                         Documentand
                        manufacturing of their products, 13 promptly
                                                              Filed 12/29/20  Page
                                                                      correcting    387 of 406
                                                                                 operations when
       needed. Numerous organizations and quality experts have worked to develop conceptual models
       and standards for advancing the maturity of industrial quality management systems. These
       models could be used more broadly in the pharmaceutical industry to improve the quality and
       reliability of the drug supply.

       Many pharmaceutical manufacturers, whether domestic or foreign, have been slow to invest in
       these mature quality management systems because the market currently has no visibility into
       manufacturing facilities’ quality. This lack of transparency reinforces competition based solely
       on price and disincentivizes companies from making investments in upgrading their facilities
       and quality practices until problems become frequent and severe enough to result in supply
       disruptions and drug shortages. As we have stated in our recent report, “Drug Shortages: Root
       Causes and Potential Solutions”, [15] a way to create incentives for manufacturers to invest in
       product quality is to develop and implement a rating system for quality management maturity
       that is based on objective criteria. Such a rating system could enable purchasers to compare
       differences in quality and choose whether to reward more reliable manufacturers financially and
       with increased market share.

       In addition to quality management maturity, the Agency encourages pharmaceutical
       manufacturers to invest in advanced manufacturing technology to improve their products and
       processes. Although widely used in some other industries, such as automotive, aerospace, and
       semiconductors, advanced manufacturing is now just beginning to be used by pharmaceutical
       companies. New technologies include “continuous manufacturing” (CM), wherein the finished
       drug product or active pharmaceutical ingredient is produced as a continuous stream, as
       opposed to traditional batch manufacturing where breaks or stops exist between different
       processing steps. In some examples of advanced pharmaceutical manufacturing, production can
       be continuous from chemical synthesis of the active ingredient through production of the tablets
       or other dosage forms. Product quality can be precisely controlled with modern automation and
       control systems and can be closely monitored during production by using highly sensitive
       analytical tools.


       Conclusion
       Over the past 20 years, the pharmaceutical industry that supplies American patients with drugs
       has, to a signficiant degree, moved offshore, so that today the majority of API and FDF
       manufacturing facilities are located outside the United States. In response, FDA has developed a
       risk-based approach to surveillance inspections that ensures equal treatment of foreign and
       domestic facilities. We believe that this is an effective and efficient approach for ensuring that
       American patients have access to a supply of safe and effective drugs. We thank the committee




                                                                               14                                                    Exhibit 45214/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA
                Case 2:20-cv-02470-WBS-JDP
       for the legislation                        Document
                           that has made this transition     13 Filed
                                                         possible.      12/29/20
                                                                   At the         Page
                                                                          same time, the388  of 406 of our
                                                                                         reliability
       drug supply chain could be further strengthened by investment in modern manufacturing
       technology and in establishing mature quality management systems in manufacturing facilities.


       Footnotes
       1. Bumpas, Janet; Betsch, Ekkehard. Exploratory study on active pharmaceutical ingredient
       manufacturing for essential medicines (English). Health, Nutrition and Population (HNP)
       discussion paper. Washington, DC: World Bank: 12 – 13, Figure 2.
       http://documents.worldbank.org/curated/en/848191468149087035/Exploratory-study-on-
       active-pharmaceutical-ingredient-manufacturing-for-essential-medicines
       (http://documents.worldbank.org/curated/en/848191468149087035/Exploratory-study-on-
       active-pharmaceutical-ingredient-manufacturing-for-essential-medicines) 
       (http://www.fda.gov/about-fda/website-policies/website-disclaimer). Accessed September 30,
       2019.

       2. U.S. Food and Drug Administration, “Pathway to Global Product Safety and Quality,” A
       Special Report, p. 20. Accessed October 4, 2019 at https://www.hsdl.org/?view&did=4123
       (https://www.hsdl.org/?view&did=4123)  (http://www.fda.gov/about-fda/website-
       policies/website-disclaimer).

       3. The Agency updates the Catalog continually, so the information it provides is a snapshot in
       time.

       4. FDA usually announces international surveillance inspections in advance, partly due to
       logistics such as arranging travel and access to facilities, and securing visas, and partly because
       of the high costs of conducting foreign inspections. When a surveillance inspection is
       announced, some manufacturers conduct a self-inspection or hire an independent inspector to
       ensure that manufacturing processes meet requirements.

       5. The Federal Food, Drug, and Cosmetic Act (FD&C Act) describes different circumstances in
       which a drug may considered adulterated. For example, a drug might be be adulterated where it
       is contaminated with filth, where its purity departs from certain compendial standards, or where
       the conditions of its manufacturing are not consistent with current good manufacturing practice
       (CGMP).

       6. Under the FD&C Act, as amended by FDASIA, a drug product will be deemed adulterated if a
       drug has been manufactured, processed, packed, or held in any factory, warehouse, or
       establishment which delays, denies, or limits an inspection, or refuses to permit entry or
       inspection. In such a case, FDA typically will place the firm on import alert.




                                                                               15                                                    Exhibit 45215/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
3/31/2020                               Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program - 12/10/2019 | FDA
               Case Is
       7. See “What 2:20-cv-02470-WBS-JDP        Document 13 Filed 12/29/20 Page 389 of 406
                       A Classification?” at https://www.fda.gov/inspections-compliance-
       enforcement-and-criminal-investigations/inspection-references/inspections-database-
       frequently-asked-questions (https://www.fda.gov/inspections-compliance-enforcement-and-
       criminal-investigations/inspection-references/inspections-database-frequently-asked-
       questions).

       8. Import Alert: Import alerts inform the FDA's field staff and the public that the agency has
       enough evidence to allow for Detention Without Physical Examination (DWPE) of products that
       appear to be in violation of the FDA's laws and regulations. These violations could be related to
       the product, manufacturer, shipper and/or other information.

       9. https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
       investigations/warning-letters/greenbrier-international-inc-dba-dollar-tree-574706-
       11062019 (https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
       investigations/warning-letters/greenbrier-international-inc-dba-dollar-tree-574706-11062019).

       10. Seehttps://www.fda.gov/media/107225/download
       (https://www.fda.gov/media/107225/download).

       11. See https://www.fda.gov/about-fda/office-regulatory-affairs/program-alignment-and-
       ora (https://www.fda.gov/about-fda/office-regulatory-affairs/program-alignment-and-ora).

       12. These are established by USP, see https://qualitymatters.usp.org/what-usp-standard
       (https://qualitymatters.usp.org/what-usp-standard)  (http://www.fda.gov/about-
       fda/website-policies/website-disclaimer).

       13. IQVIA. National Sales Perspective. 2014-2018. Extracted: August 2019.

       14. Fuhr, Ted, et al., 2015, Flawless-from Measuring Failure to Building Quality Robustness in
       Pharma, McKinsey & Company.

       15. https://www.fda.gov/drugs/drug-shortages/agency-drug-shortages-task-force
       (https://www.fda.gov/drugs/drug-shortages/agency-drug-shortages-task-force).




                                                                 More Congressional
                                                 Testimonies (/news-events/congressional-testimony)




                                                                               16                                                    Exhibit 45216/16
https://www.fda.gov/news-events/congressional-testimony/securing-us-drug-supply-chain-oversight-fdas-foreign-inspection-program-12102019
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 390 of 406




   EXHIBIT 453
6/15/2020            Hearing on “Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program" | Democrats, Energy and Commerce Committee
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 391 of 406




                                                                                  (/)

                                                                     Search                        




 HEARING ON “SECURING THE U.S. DRUG SUPPLY CHAIN: OVERSIGHT
 OF FDA’S FOREIGN INSPECTION PROGRAM"
    Date: Tuesday, December 10, 2019 - 10:00am
    Location: 2123 Rayburn House Office Building
    Subcommittees:     116th Congress (/subcommittees/116th-congress)
                           Energy and Commerce (116th Congress) (/subcommittees/energy-and-commerce-116th-congress)
                           Oversight and Investigations (116th Congress) (/subcommittees/oversight-and-investigations-116th-congress)

    The Subcommittee on Oversight and Investigations of the Committee on Energy and Commerce held a hearing on Wednesday, December 10, 2019,
    at 10:00 a.m. in the John D. Dingell Room, 2123 of the Rayburn House Office Building. The hearing is entitled, “Securing the U.S. Drug Supply
    Chain: Oversight of FDA’s Foreign Inspection Program."


    Key Documents

    Memorandum from Chairman Pallone
    (/sites/democrats.energycommerce.house.gov/files/documents/OI%20Briefing%20Memo_Hearing_2019.12.10_FDA%20Foreign%20Drug%20Inspections
    to the Subcommittee on Oversight and Investigations
    Opening Statement of Chairman Pallone (/sites/democrats.energycommerce.house.gov/files/documents/OI%20Pallone%2012.10.19.pdf) as prepared
    for delivery
    Opening Statement of Subcommittee Chair DeGette (/sites/democrats.energycommerce.house.gov/files/documents/OI%20DeGette%2012.10.19.pdf)
    as prepared for delivery



    Livestream




                                                                                  1
https://energycommerce.house.gov/committee-activity/hearings/hearing-on-securing-the-us-drug-supply-chain-oversight-of-fda-s-foreign
                                                                                                                                       Exhibit 4531/2
6/15/2020            Hearing on “Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program" | Democrats, Energy and Commerce Committee
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 392 of 406
             Securing the U.S. Drug Supply Chain: Oversight of FDA’s Foreign Inspection Program




    Witnesses
    Mary Denigan-Macauley, Ph.D.
    Director, Health Care
    Government Accountability Office
    Testimony (/sites/democrats.energycommerce.house.gov/files/documents/Testimony%20-%20Denigan-
    Macauley%20%28GAO%29%2020191210.pdf)



    Janet Woodcock, M.D.
    Director, Center for Drug Evaluation and Research
    U.S. Food and Drug Administration
    Testimony (/sites/democrats.energycommerce.house.gov/files/documents/Updated%20Testimony%20-
    %20Woodcock%20%28FDA%29%2020191210.pdf)




                                                                                  2
https://energycommerce.house.gov/committee-activity/hearings/hearing-on-securing-the-us-drug-supply-chain-oversight-of-fda-s-foreign
                                                                                                                                       Exhibit 4532/2
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 393 of 406




   EXHIBIT 454
3/11/2020                                                                     Outsourcing in the digital age
                   Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 394 of 406




            MENU

  Home / Articles / 2020 / Outsourcing in the digital age




  Outsourcing in the digital age
  Pharma’s increased reliance on contract manufacturers magni es the risks of delayed
  digitalization

  By Cathal Strain President, Neo PLM
  Feb 19, 2020




  Unlike most products they purchase, consumers have no way to readily assess the quality of the
  drugs they take. For example, a consumer can immediately see that a tablet computer purchased
  online is faulty if it arrives with a cracked screen. Detecting impurities in medicinal tablets is not so
  simple.



https://www.pharmamanufacturing.com/articles/2020/outsourcing-in-the-digital-age/
                                                                                    1                          Exhibit 4541/8
3/11/2020                                                                     Outsourcing in the digital age

  In decadesCase
               past,2:20-cv-02470-WBS-JDP
                     pharmaceutical companiesDocument
                                               essentially13assured
                                                               Filed 12/29/20  Page 395
                                                                     the marketplace      of 406
                                                                                     of their product
  quality with the message: “We make what we sell, and we sell what we make.” In other words,
  consumers could be confident in the quality of a drug because the same company managed the end-
  to-end product lifecycle, from R&D through manufacturing and marketing.

  If asked now, most consumers would likely say they believe every drug they take is still made by the
  company whose name is on the label. They would almost certainly expect all drugs to be
  manufactured and quality controlled using the best available technologies.

  In reality, upwards of 60 percent of pharma manufacturing is outsourced. And while the industry has
  shifted dramatically in that respect, it has not changed in other areas. Pharma — including drug
  companies, generics makers and contract manufacturing organizations (CMOs) — lags far behind
  other industries in the use of modern control and information technologies to improve quality and
  efficiency.

  Regulatory requirements and good manufacturing practices (GMPs) have evolved somewhat over
  time, but have not changed significantly at their core. They were conceived before outsourced
  manufacturing became the norm, at a time when commercially available technology was generally
  much less advanced. Today, pharma companies and CMOs continue to rely on disjointed, document-
  based processes rather than integrated digital systems to manage product knowledge and
  manufacturing. (The myriad reasons for this phenomenon have been discussed elsewhere at length.)

  The industry’s delayed digitalization poses significant risks — to pharma companies and, more
  importantly, their consumers. Those risks are compounded in multiple areas by outsourcing
  production, from initial tech transfer to troubleshooting to ongoing process analysis and improvement.



  However, the time is rapidly approaching when the entire industry must move forward. Pharma
  companies will demand their CMOs provide much more robust production data — in electronic form
  — whether it’s due to the growing momentum toward Pharma 4.0 or tightened regulations. Tech
  vendors to the industry will need to be prepared with the innovative new systems required to support
  that sea change.

  CMOs that transition now to a more automated and digitized operation will enjoy a significant
  competitive advantage in the short term, demonstrably reducing risk for their clients. That advantage
  will only become greater when stakeholders across the industry finally commit to a more connected
  approach to manufacturing and knowledge management.


  The shift to outsourcing
  External manufacturing was practically unheard of some 30 years ago. However, around the early to
  mid-1990s, the landscape began to change as pharma companies increasingly gravitated toward

https://www.pharmamanufacturing.com/articles/2020/outsourcing-in-the-digital-age/
                                                                                    2                          Exhibit 4542/8
3/11/2020                                                                     Outsourcing in the digital age

  CMOs. ThereCase 2:20-cv-02470-WBS-JDP
                 were                       Document
                      — and still are — compelling     13 Filed
                                                   advantages     12/29/20
                                                              to these      Page 396The
                                                                       partnerships. of 406
                                                                                        business of
  manufacturing can be challenging. Outsourcing production allows pharma companies to concentrate
  on their core competencies, R&D and marketing, while leveraging the focused expertise of a CMO.



  On the other hand, CMOs have different business objectives than pharma companies, and tend to be
  even more reluctant to embrace technology as a result. They generally provide only paper batch
  records to “prove” to clients that drugs were manufactured as specified.

  What’s more, external manufacturing often takes place in locations where meaningful oversight is
  simply not possible. Outsourcing production is expected to continue increasing, but industry observers
  raise legitimate questions about just how well CMO clients can monitor quality in these partnerships.

  Pharma companies currently seek to mitigate their risks by completing a reasonably extensive due
  diligence process when selecting a CMO. The clear business imperatives are that the CMO has:

            The required talent in its organization

            The manufacturing capacity necessary to produce and deliver product on time

            A proven quality system that ensures product can be manufactured as specified

  To evaluate whether a prospective manufacturing partner meets these criteria, pharma companies
  typically take an audit-based approach to due diligence. This includes reviewing previous audits,
  particularly any conducted by regulators.

  There is nothing technically wrong with this approach to due diligence, which is considered perfectly
  acceptable by regulatory bodies. That said, regulators often uncover deficiencies — which can be
  significant — when poring over a manufacturing facility’s procedures and records.




https://www.pharmamanufacturing.com/articles/2020/outsourcing-in-the-digital-age/
                                                                                    3                          Exhibit 4543/8
3/11/2020                                                                     Outsourcing in the digital age
     Global market value
             Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 397 of 406
     The global pharmaceutical contract manufacturing market was valued at $92.314 billion in 2017 and is expected to reach
     $146.41 billion by 2023

     (Source: Market Reports World)



  Are quality systems suf cient?
  Regulators exercise oversight over manufacturing facilities — both internal to drug companies and
  external — by requiring them to maintain an acceptable pharmaceutical quality system (PQS).
  Adherence to these systems is monitored through regulatory inspections and, for CMOs, customer
  audits.

  However, industry observers raise valid questions about the effectiveness of this approach given
  pharma’s general resistance to increasing automation and digitalization. Remember, current
  regulatory guidelines and GMPs were developed when pharma products were manufactured almost
  exclusively in-house and paper was the only viable way to convey manufacturing instructions and
  capture process data.

  Regulators constructed their requirements to ensure accountability to the extent possible in that
  environment. Even today, a pharmaceutical manufacturer can operate a completely paper-based
  facility while maintaining total regulatory compliance. Given that fact, and pharma’s typically high
  margins relative to other industries, there is no immediate incentive for drug manufacturers to
  modernize. Some may even oppose greater transparency for fear it could expose issues that now go
  undetected due to the deficiencies of a paper- and audit-based approach to quality control.

  The luxury of avoiding change in this way is exceedingly rare. In most industries, ongoing innovation
  is required across an organization — not only in R&D — to remain competitive and meet consumers’
  ever-growing quality expectations.


  Exploring the risk factors
  Pharma’s digital deficit in the manufacturing and supply chain presents myriad risks, which are
  heightened dramatically when outsourcing is added to the equation. Anyone who has worked in a
  drug manufacturing facility knows that each day brings new challenges. When a production problem
  occurs, the first step is to understand precisely what happened. In more modern plants, with high
  levels of instrumentation and automation, piecing together the story becomes much easier — a matter
  of analyzing process history, not interviewing eyewitnesses. In a paper-based world, manually
  recorded data is of little to no use, regardless of how many signatures it bears. Without ubiquitous
  shop-floor process measurements (not just laboratory-based control point measurements) there is
  simply no way to verify that a process was manufactured as intended.




https://www.pharmamanufacturing.com/articles/2020/outsourcing-in-the-digital-age/
                                                                                    4                          Exhibit 4544/8
3/11/2020                                                                     Outsourcing in the digital age
             Case deficit
  The technology  2:20-cv-02470-WBS-JDP       Document
                          in pharma goes well beyond       13 ofFiled
                                                       a lack         12/29/20
                                                                 shop-floor    Page 398 of
                                                                            measurement and 406
                                                                                              process
  automation. There are several other key areas where the use of digital tools could significantly reduce
  risk and improve quality assurance, particularly for outsourced manufacturing:

  Quality systems: Pharma companies must move from a paper- and audit-based approach to
  continuous electronic monitoring of all manufacturing data associated with manufacturing processes.

  Tech transfer: Document-based tech transfer does not support effective process knowledge
  management — or the central goal of ensuring the receiving party understands the process sufficiently
  for successful implementation. This is especially true when the transfer takes place between
  organizations rather than internal departments.

  Process design and production planning: Manufacturing optimum-quality products begins with sound
  engineering. That means undertaking comprehensive process design and simulation prior to making
  production commitments. This approach fosters more informed equipment selection decisions and a
  better understanding of productivity, resulting in vastly improved planning, production efficiency and
  predictability of asset utilization.

  Analytics and continuous improvement: If a facility lacks sophisticated measurement and control
  capabilities, clearly there isn’t much substrate for the application of advanced analytical tools. As the
  famous Peter Drucker quote goes, “If you can’t measure it, you can’t improve it.”

  Process knowledge management: Under today’s document-based paradigm, managing process
  knowledge across the product lifecycle is difficult even with in-house manufacturing. Outsourcing
  magnifies this challenge substantially, as the client pharma company sacrifices full access to critical
  production information. Over time, companies stand to lose more organizational or corporate memory
  on a critical component of the business: Manufacturing.


  Looking to the future: traceability throughout the
  process
  Regardless of where it occurs, consumers should reasonably expect the drugs they take are
  manufactured using the best available technologies. Most of the information technologies that make
  up today’s typical stack — including systems for ERP, manufacturing, process control and lab
  information — have been available since the 1980s. Add the explosion in capabilities the “digital
  revolution” has delivered in the interim and one would think that pharma, an industry whose lifeblood
  is innovation, would be at the forefront of technological advancement.

  The reality is far different, and the risks of adhering to an antiquated paradigm are magnified by
  increased outsourcing. Partnering with CMOs offers many benefits, but at the same time exacerbates
  information silos, further distancing key stakeholders from the details of how their products are


https://www.pharmamanufacturing.com/articles/2020/outsourcing-in-the-digital-age/
                                                                                    5                          Exhibit 4545/8
3/11/2020                                                                     Outsourcing in the digital age
           CaseThis
  manufactured.  2:20-cv-02470-WBS-JDP       Document
                     is especially true because       13 Filed
                                                CMOs have      12/29/20
                                                          generally       Page
                                                                    invested   399less
                                                                             much   of 406
                                                                                        in
  automation and digital technologies than pharma companies.

  That said, CMOs have not spent more in those areas largely because their clients haven’t demanded
  it. The industry’s expanding discussion of Pharma 4.0 is an encouraging sign in this regard. For
  pharma companies, reaping the full benefits of IIoT will require a long-overdue digitalization, both
  internally and for their partners. This reality is among the reasons paper manufacturing records and
  business processes appear likely to become obsolete. Although drug companies are leading the
  Pharma 4.0 conversation, it won’t be long before CMOs are pulled in.

  To be sure, however, pharma companies and CMOs are not completely to blame for the current state
  of manufacturing. Even those using all of the most current technologies would still lack the integration
  between systems that IIoT demands. Tech vendors to pharma must do their part by innovating new
  systems that digitize critical data and facilitate interconnectivity across organizations.

  In this digital age, there is no reason pharma should not have the technology in place to ensure
  complete visibility into every aspect of manufacturing — whether it occurs in-house or thousands of
  miles away. Along with drums of product, pharma companies should require their CMOs to deliver a
  comprehensive electronic dataset that includes each and every operating detail.

  Of course, Pharma 4.0 still represents a huge challenge. The industry has not yet achieved Pharma
  3.0, which would require drug companies to significantly modernize their own facilities while insisting
  their CMOs do the same. That means the industry must essentially implement Pharma 3.0 and
  Pharma 4.0 simultaneously. The transformation must begin in R&D’s process development group and
  extend to a digital thread that provides complete traceability throughout the drug production lifecycle,
  whether the manufacturing assets are in-house or outsourced.

  Like this article? Sign up for the Pharma Manufacturing's Daily Dose and get
                   articles like this delivered right to your inbox.



                                                                 Email                  *

                                                                 First Name             *

                                                                 Last Name              *

                                                                 Company                *

                                                                 Country                *      Select Country



                                                                                                       Sign me up!

https://www.pharmamanufacturing.com/articles/2020/outsourcing-in-the-digital-age/
                                                                                    6                                Exhibit 4546/8
Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 400 of 406




   EXHIBIT 455
3/23/2020                                         Tainted drugs: Ex-FDA inspector warns of dangers in U.S. meds made in China, India
                  Case 2:20-cv-02470-WBS-JDP Document 13 Filed 12/29/20 Page 401 of 406




 HEALTH NEWS


 Tainted drugs: Ex-FDA inspector warns of dangers in U.S. meds made in
 China, India
 Massoud Motamed says the FDA struggles to police the sprawling number of overseas drug manufacturers who may hide
 problems in their production lines.




    Ex-FDA inspector sounds alarm about overseas factories producing medications for U.S.
    MAY 10, 201904:09




 May 10, 2019, 1:01 PM EDT

 By Didi Martinez, Brenda Breslauer and Stephanie Gosk

 The notice arrived at the home of Denise Schreck, a New Jersey woman who suﬀers from high blood pressure, last
 July.

 "URGENT PRODUCT RECALL," blared the words at the top of the letter from her pharmacy.

 The blood pressure medication used by Schreck and millions of other Americans was tainted. The culprit? A chemical
 with the potential to cause cancer.
                                                                                                                                               Privacy - Terms


                                                                                1
https://www.nbcnews.com/health/health-news/tainted-drugs-ex-fda-inspector-warns-dangers-u-s-meds-n1002971
                                                                                                                                       Exhibit 4551/6
3/23/2020                                         Tainted drugs: Ex-FDA inspector warns of dangers in U.S. meds made in China, India

 Schreck wentCase  2:20-cv-02470-WBS-JDP
              online to learn more and discovered Document     13 drug,
                                                  that the generic  Filedvalsartan,
                                                                           12/29/20wasPage
                                                                                       in fact402  of to
                                                                                               found  406contain a
 contaminant formerly used in the production of rocket fuel, according to a government fact sheet.

 "I was just really blown away," Schreck, 51, told NBC News. "It's shocking to know that you've been taking a probable
 carcinogen for four years."




         Denise Schreck is one of millions of Americans who have been prescribed the blood pressure medication, valsartan.
         NBC News


 The valsartan recall came as little surprise to Massoud Motamed, a former inspector with the U.S. Food and Drug
 Administration (FDA). More than a year before the notices went out, Motamed had tried to sound the alarm on what
 he ﬂagged as potential systemic problems at two facilities in China and India that produce the active ingredients in
 generic valsartan and other blood pressure medications.

 Speaking out publicly for the ﬁrst time, Motamed told NBC News that the FDA ultimately overruled his
 recommendation to crack down on one of the plants. Perhaps more alarming, he says the issues at the two overseas
 drug production facilities are hardly unique.

 "This is only the tip of the iceberg," Motamed said in an exclusive interview.

 The valsartan case underscores a new reality in the pharmaceutical industry — a growing reliance on foreign
 manufacturers to provide the raw ingredients for drugs sold in the U.S. According to FDA data, roughly 85 percent of
 the facilities manufacturing the ingredients in American drugs are located overseas, many from China and India
 where production costs are low and experts say local government oversight is less stringent.

 The shift has contributed to a ﬂood of recent recalls and fueled escalating concerns about the safety of medicines
 consumed in the U.S.

 Since last summer, drug companies have announced a total of 45 recalls of generic lifesaving blood pressure
 medications. They include certain versions of valsartan and two other blood pressure drugs, losartan and irbesartan,
 as well as other blood pressure medications that contain the recalled drugs in their formulations. The raw ingredients
 were all traced to overseas manufacturing sites where drugs can be processed at a lower cost than at U.S. facilities.

 "Growing up, we had this saying, 'You get what you pay for,'" Motamed said. "We have that belief for everything except
 pharmaceuticals. If we want to drive competition and drive the price down, it comes at the cost of quality."




         Massoud Motamed NBC News

 For Motamed, the recalls tell only part of the story. He says a more systemic issue has largely gone unreported: FDA
 inspectors struggling to keep up with foreign drug manufacturers that may bury or hide problems in their production.

 Last year, the FDA inspected only one in ﬁve registered human drug manufacturing facilities abroad, according to
 agency data.

 With U.S. inspectors scrambling to review a sprawling network of overseas drug production plants, the FDA is often
 left to rely on the word of the facility managers, Motamed said.
                                                                                                                                               Privacy - Terms


                                                                                2
https://www.nbcnews.com/health/health-news/tainted-drugs-ex-fda-inspector-warns-dangers-u-s-meds-n1002971
                                                                                                                                       Exhibit 4552/6
3/23/2020                                         Tainted drugs: Ex-FDA inspector warns of dangers in U.S. meds made in China, India
               Casesurprise
 "I believe it would 2:20-cv-02470-WBS-JDP     Document
                            Americans how much we rely on the13 Filed 12/29/20
                                                              manufacturer       Page they
                                                                           and whatever 403 tell
                                                                                             of 406
                                                                                                 us to say that a
 drug is good or bad," the former inspector told NBC News.

 The FDA also inspected only about one in ﬁve domestic drug manufacturing facilities last year, according to agency
 data. But unlike inspections at U.S. plants, where investigators can show up without warning and ask for more time to
 examine conditions if they identify potential issues, Motamed said the foreign site reviews are often hobbled by
 language barriers and time constraints.

 "Say I'm at a domestic facility and I tell my supervisors that I'm ﬁnding all these problems and I need more time to
 inspect. That happens — no issue," Motamed said.

 "The same is not true of a foreign facility. I've had inspections where I really could have beneﬁted from the extra time
 and I knew there were problems to be uncovered, but I had to leave the country."

 Motamed spent three years as an FDA investigator, working mainly overseas to inspect foreign manufacturing
 facilities. A Texas native with a Ph.D. in biochemistry, Motamed, 34, joined the agency driven by a desire to contribute
 to the ﬁeld of public health.

 He had been in the role for more than two years when he went to inspect the Zhejiang Huahai Pharmaceutical plant
 in Linhai, China — the company that produced the tainted ingredients in Schreck's recalled medication — in May 2017.



 Let our news meet your inbox. The news and stories that matters, delivered weekday mornings.


      Your Email Address


   SIGN UP
 THIS SITE IS PROTECTED BY RECAPTCHA PRIVACY POLICY | TERMS OF SERVICE




 Motamed's four-day inspection turned up a series of alarming issues that he later outlined in oﬃcial reports. Facilities
 and equipment not maintained. Anomalies in testing not investigated. And "unknown impurities" dismissed as
 laboratory error.

 After his visit, and as ﬁrst reported by Bloomberg, Motamed recommended that a warning letter be sent to the ﬁrm —
 an oﬃcial action that bars the company from gaining the approvals to produce new U.S. drugs at the facility, until it
 resolves the issues.

 But three months later, he was overruled by FDA management. The FDA decided to allow Zhejiang Huahai to
 voluntarily ﬁx the problems on its own, the agency wrote in an oﬃcial document obtained by NBC News, citing the
 ﬁrm's compliance history and mostly "adequate responses" to impurities in their testing.

 "There are many factors that inform the FDA's decisions at a given time regarding what action to take following an
 inspection," the FDA said in a statement to NBC News. "We make those decisions in the interest of patient safety based
 on all information available to us, including evidence collected during an FDA inspection and a manufacturer’s
 proposed corrective actions."

 After facing criticism over its handling of the case, the FDA said it would have been "unlikely" to catch the impurities
 at the source of the recall during a routine inspection.

                                                                                                                                               Privacy - Terms


                                                                                3
https://www.nbcnews.com/health/health-news/tainted-drugs-ex-fda-inspector-warns-dangers-u-s-meds-n1002971
                                                                                                                                       Exhibit 4553/6
3/23/2020                                         Tainted drugs: Ex-FDA inspector warns of dangers in U.S. meds made in China, India

 "Nonetheless,Case    2:20-cv-02470-WBS-JDP
                our inspections                       Document
                                  did reveal systemic problems    13 Filed 12/29/20
                                                               of supervision             Page
                                                                              that could have   404 of
                                                                                              created the406
                                                                                                          conditions for
 quality issues to arise," reads a January 2019 FDA press release.

 In a statement to NBC News, Zhejiang Huahai said it's "working closely with regulators here and abroad to evaluate
 the source of the impurities that resulted in the recall" and is determining if "any modiﬁcations to its manufacturing
 processes are necessary."




         Denise Schreck got the notice from her pharmacy in July that her blood pressure medication was being recalled due to an
         "unexpected impurity" in her medication in the form of a probable human carcinogen. NBC News

 The problems were not conﬁned to the facility in China. While investigating a drug production factory in India,
 Hetero Labs Limited, in December 2016, Motamed discovered what appeared to be a brazen attempt to cover up
 issues at the plant.

 "I was going to the bathroom and I kept seeing that people were going into an archival room. And that's not generally
 typical," Motamed said.

 He decided to review the ﬁrm's closed circuit TV footage. What the inspector saw next shocked him.

 Motamed watched footage of individuals shredding company documents four days before his arrival, the inspection
 report says.

 "They were staying up all night shredding extensive amounts of documents right before our audit," Motamed said.
 "...It means there are systemic issues."

 "It's one of the more concerning ﬁndings I've had over the years," the former inspector added.

 The FDA eventually sent a warning letter to Hetero in August 2017, citing "signiﬁcant violations of current good
 manufacturing practice." Some 19 months after Motamed ﬁrst ﬂagged suspicious activity at the plant, Hetero was
 found to be one of the sources of the contaminated drug ingredients for sale in the U.S.

 Hetero did not respond to several requests for comment by NBC News.

 In the case of valsartan products, the FDA said last August that more than half of all the medication sold in the U.S.
 was being pulled from store shelves.

 While it's unknown exactly how many people have been impacted by the recalls, the sheer demand for the drugs
 suggest it could reach into the millions. In 2016, 1.6 million people purchased valsartan and 9.2 million bought
 losartan, according to data provided by the U.S. Department of Health and Human Services.

 The recalls create a vexing challenge for consumers like Don Grybb, who said he struggled to ﬁnd a suitable
 alternative after ﬁnding out that his valsartan medication was being pulled from store shelves.

 "Almost from prescription to prescription, I would ﬁnd signiﬁcant changes in my blood pressure," said Grybb, 68, of
 Michigan.




                                                                                                                                               Privacy - Terms


                                                                                4
https://www.nbcnews.com/health/health-news/tainted-drugs-ex-fda-inspector-warns-dangers-u-s-meds-n1002971
                                                                                                                                       Exhibit 4554/6
3/23/2020                                         Tainted drugs: Ex-FDA inspector warns of dangers in U.S. meds made in China, India
                Case
         Don Grybb  said2:20-cv-02470-WBS-JDP              Document
                         he was made aware of the recent valsartan        13 Filed
                                                                   recall when he got a12/29/20
                                                                                        call from his Page  405
                                                                                                      pharmacy    of 406
                                                                                                               telling him that
         they couldn't reﬁll his medication. Courtesy of Don Grybb

 The FDA and outside healthcare professionals have warned consumers against suddenly stopping their medication
 due to the recall, saying that the short-term risks outweigh the potential impact of consuming the recalled
 medication.

 The uncertainties surrounding the medications also pose challenges to doctors.

 "It's hard to know what to prescribe patients," said Dr. Randall Zusman, a cardiologist at Massachusetts General
 Hospital Heart Center in Boston. "You want to assume it's safe and eﬀective. You don't want to feel like you are
 prescribing something that causes harm."

 The FDA says the overall risk posed by the impurities is small. For valsartan, FDA testing found the pills contained
 somewhere between three and 210 times the agency's acceptable level for NDMA, the probable carcinogen at the
 center of the recall. If 8,000 people took the highest dose of the contaminated drug daily for four years, the FDA
 estimates, there may be one additional case of cancer over the lifetimes of those people.

 "This is troubling to us and we know it's troubling to the public," the FDA said in a statement. "The concern is
 appropriate."

 Experts said the contaminants are still powerful at low levels. "This is well beyond the risk that government agencies
 typically deem acceptable," said Lisa Leﬀerts, senior scientist at the Center for Science in the Public Interest. "While
 most people won't get cancer from the contaminants in these pills, it's an unacceptable risk, and avoidable."

 The FDA has issued a list of medications free of the probable carcinogens and says it has been working to mitigate and
 prevent shortages.

 "Our ﬁrst action was to immediately undertake a major operation to investigate and to identify the root causes of the
 presence of these impurities and to work with companies to address the risks that the impurities posed to patients,"
 Dr. Janet Woodcock, the FDA director for the Center for Drug Evaluation and Research, said in a statement to NBC
 News.

 Dozens of consumers have now gathered to sue nearly every company involved in the recall through a consolidated
 multidistrict litigation case in New Jersey.

 "There are a lot of things that could have been done to prevent something like this," Daniel Nigh, an attorney for the
 plaintiﬀs, told NBC News.

 The Association for Accessible Medicines, the trade group for generic drug manufacturers, said its "member
 companies with aﬀected products voluntarily recalled their medicines containing valsartan and have worked closely"
 with the FDA.

 "Patients in the United States can be conﬁdent that the medicines they take are safe and eﬀective," the group added.
 "Manufacturers of generic medicines and the Food and Drug Administration work to ensure that prescription drugs
 meet the same high-quality standards regardless of where they're manufactured."

 Motamed left the FDA in 2017, disillusioned over his experience trying to police a sprawling industry in what he
 described as a "cat and mouse" game where companies do what they can to conceal problems from the FDA. He
 believes the agency needs to hire more qualiﬁed investigators and needs to conduct more inspections of the overseas
 facilities producing drug ingredients.
                                                                                                                                               Privacy - Terms


                                                                                5
https://www.nbcnews.com/health/health-news/tainted-drugs-ex-fda-inspector-warns-dangers-u-s-meds-n1002971
                                                                                                                                       Exhibit 4555/6
3/23/2020                                         Tainted drugs: Ex-FDA inspector warns of dangers in U.S. meds made in China, India

 Now workingCase   2:20-cv-02470-WBS-JDP
             for the private pharmaceutical sectorDocument    13 Filed
                                                   in India, Motamed said12/29/20    Page
                                                                          he's speaking      406
                                                                                        out to    of awareness
                                                                                               raise 406       about
 the risk of tainted drugs.

 "I think there's a signiﬁcant portion which, if we test it here in the U.S., would not pass," Motamed said.

 As for Schreck, the anxiety brought on by the valsartan recalls has prompted her to stash her bottle of pills in a small
 brown cabinet above her kitchen sink.

 Why? She sees it as evidence that could be used in a court of law in the event that cancer were to infect her body one
 day.

 "I hate to think that because of this I run an extra risk of developing cancer," Schreck said. "But it is my proof."




 Didi Martinez

 Didi Martinez is an associate producer with the NBC News Investigative Unit.




 Brenda Breslauer

 Brenda Breslauer is a producer with the NBC News Investigative Unit.




                       Stephanie Gosk

 Stephanie Gosk is an NBC News correspondent based in New York City. She contributes to "Nightly News with Lester Holt," "TODAY" and MSNBC.




     

     ABOUT                                                                                                       DO NOT SELL MY PERSONAL INFORMATION


     CONTACT                                                                                                     TERMS OF SERVICE


     CAREERS                                                                                                     NBCNEWS.COM SITE MAP


     COUPONS                                                                                                     ADVERTISE


     PRIVACY POLICY                                                                                                ADCHOICES




     © 2020 NBC UNIVERSAL


                                                                                                                                          




                                                                                                                                               Privacy - Terms


                                                                                6
https://www.nbcnews.com/health/health-news/tainted-drugs-ex-fda-inspector-warns-dangers-u-s-meds-n1002971
                                                                                                                                       Exhibit 4556/6
